                Case 19-11691-JTD            Doc 8      Filed 09/27/19        Page 1 of 1166




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                        Chapter 11

THG Holdings LLC, et al.,                                    Case No. 19-11689 (JTD)

                          Debtors.1                          Jointly Administered


    GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY, AND
     DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
            LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS


        True Health Group, LLC (“THG”) and its debtor affiliates in the above-captioned chapter 11
cases, as debtors and debtors in possession (collectively, the “Debtors”), are filing their respective
Schedules of Assets and Liabilities (each, a “Schedule,” and collectively, the “Schedules”) and
Statements of Financial Affairs (each, a “Statement” and collectively, the “Statements”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) pursuant to
section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       These Global Notes and Statements of Limitations, Methodology, and Disclaimers Regarding
the Debtors’ Schedules and Statements (collectively, the “Global Notes”) pertain to, and are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes are in addition to the specific notes set forth below with respect to the Schedules
and Statements (the “Specific Notes,” and, together with the Global Notes, the “Notes”). These
Notes should be referred to in, and referenced in connection with, any review of the Schedules and
Statements.

        The Debtors’ management prepared the Schedules and Statements with the assistance of their
advisors and other professionals. The Schedules and Statements are unaudited and subject to
potential adjustment. In preparing the Schedules and Statements, the Debtors relied on financial data
derived from their books and records that was available at the time of preparation. The Debtors’
management team and advisors have made reasonable efforts to ensure that the Schedules and
Statements are as accurate and complete as possible under the circumstances; however, subsequent
information or discovery may result in material changes to the Schedules and Statements and errors
or omissions may exist. Notwithstanding any such discovery, new information, or errors or


1
     The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG
     Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health Diagnostics
     LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health Outreach (9424);
     Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address is 3803 Parkwood
     Blvd., Suite 400, Frisco, Texas 75034.



                                                        1
              Case 19-11691-JTD          Doc 8    Filed 09/27/19      Page 2 of 1166




omissions, the Debtors do not undertake any obligation or commitment to update the Schedules and
Statements.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements from
time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
amount, liability, classification, identity of Debtor, or to otherwise subsequently designate any claim
as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules,
Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an admission with
respect to their chapter 11 cases, including any issues involving objections to claims, substantive
consolidation, equitable subordination, defenses, characterization or re- characterization of contracts
and leases, whether a contract or lease is executory, assumption or rejection of contracts and leases
under the provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover
assets or avoid transfers.

                          Global Notes and Overview of Methodology

      The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any of
the Debtors or their affiliates.

       1.      Description of the Cases. On July 30, 2019 (the “Commencement Date”), each of
               the Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code.
               The Debtors are authorized to operate their businesses and manage their properties as
               debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
               On July 31, 2019, the Bankruptcy Court entered an order authorizing the joint
               administration of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket
               No. 44]. Notwithstanding the joint administration of the Debtors’ cases for
               procedural purposes, each Debtor has filed its own Schedules and Statements. On
               August 8, 2019, the United States Trustee for the District of Delaware (the “U.S.
               Trustee”) appointed an official committee of unsecured creditors pursuant to section
               1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”).

       2.      Basis of Presentation. For financial reporting purposes, the Debtors generally
               prepare consolidated financial statements, which include information for True Health
               Group LLC and its Debtor affiliates. The Schedules and Statements are unaudited
               and reflect the Debtors’ reasonable efforts to report certain financial information of
               each Debtor on an unconsolidated basis. These Schedules and Statements neither
               purport to represent financial statements prepared in accordance with Generally
               Accepted Accounting Principles in the United States (“GAAP”), nor are they
               intended to be fully reconciled with the financial statements of each Debtor.

               The Debtors used reasonable efforts to attribute the assets and liabilities, certain
               required financial information, and various cash disbursements to each particular
               Debtor entity. Because the Debtors’ accounting systems, policies, and practices were
               developed for consolidated reporting purposes rather than for reporting by legal


                                                  2
     Case 19-11691-JTD        Doc 8     Filed 09/27/19     Page 3 of 1166




     entity, however, it is possible that not all assets and liabilities have been recorded
     with the correct legal entity on the Schedules and Statements. Accordingly, the
     Debtors reserve all rights to supplement and amend the Schedules and Statements in
     this regard, including with respect to reallocation of assets or liabilities to any
     particular entity.

3.   Reporting Date. The Debtors were unable to close their books as of day-end July
     29, 2019, and closed on July 31, 2019. Thus, certain adjustments were made to the
     information provided by the Debtors in order to more accurately portray account
     balances as of July 29, 2019. Specifically, cash reflects actual book balance on July
     29th and accounts receivable reflects the balance as of July 31st adjusted for two days
     of revenue and two days of collections. The liability values reflect amounts as of the
     Commencement Date.

4.   Current Values. The assets and liabilities of each Debtor are listed on the basis of
     the book value of the asset or liability in the respective Debtor’s accounting books
     and records. Unless otherwise noted, the carrying value on the Debtor’s books,
     rather than the current market value, is reflected in the Schedules and Statements.

5.   Confidentiality. There may be instances where certain information was not included
     or redacted due to the nature of an agreement between a Debtor and a third party,
     concerns about the confidential or commercially sensitive nature of certain
     information, or to protect the privacy of an individual.

6.   Consolidated Entity Accounts Payable and Disbursement Systems. As described
     in the Cash Management Motion [Docket No. 7], the Debtors utilize an integrated,
     centralized cash management system, in the ordinary course of business, to collect,
     concentrate, and disburse funds generated by their operations (the “Cash
     Management System”). The Debtors maintain a consolidated disbursements system
     to pay operating and administrative expenses through disbursement accounts.

     In the ordinary course of business, the Debtors maintain business relationships
     among each other, which results in intercompany receivables and payables (the
     “Intercompany Claims”) arising from intercompany transactions (the
     “Intercompany Transactions”). As set forth more fully in the Cash Management
     Motion, the primary Intercompany Transactions giving rise to Intercompany Claims
     are cash receipts activities, disbursement activities, inventory purchases, and expense
     allocations. Historically, Intercompany Claims are not settled by actual transfers of
     cash among the Debtors. Instead, the Debtors track all Intercompany Transactions in
     their accounting system, which concurrently are recorded on the applicable Debtors’
     balance sheets. The Debtors’ accounting system requires that all general-ledger
     entries be balanced at the legal-entity level. Unless otherwise noted, the Debtors
     have reported the aggregate net intercompany balances among the Debtors as assets
     on Schedule A/B or as liabilities on Schedule E/F, as appropriate.

7.   Accuracy. The financial information disclosed herein was not prepared in
     accordance with federal or state securities laws or other applicable non-bankruptcy


                                       3
      Case 19-11691-JTD        Doc 8     Filed 09/27/19      Page 4 of 1166




      law or in lieu of complying with any periodic reporting requirements thereunder.
      Persons and entities trading in or otherwise purchasing, selling, or transferring the
      claims against or equity interests in the Debtors should evaluate this financial
      information in light of the purposes for which it was prepared. The Debtors are not
      liable for and undertake no responsibility to indicate variations from securities laws
      or for any evaluations of the Debtors based on this financial information or any other
      information.

8.    Net Book Value of Assets. In many instances, current market valuations are not
      maintained by or readily available to the Debtors. As such, wherever possible, net
      book values as of the Commencement Date are presented. When necessary, the
      Debtors have indicated that the value of certain assets is “unknown” or
      “undetermined.” Amounts ultimately realized may vary materially from net book
      value (or other value so ascribed). Accordingly, the Debtors reserve all right to
      amend, supplement, and adjust the asset values set forth in the Schedules and
      Statements. As applicable, fixed assets and leasehold improvement assets that fully
      have been depreciated or amortized, or were expensed for GAAP accounting
      purposes, have no net book value, and, therefore, are not included in the Schedules
      and Statements.

9.    Undetermined Amounts. Claim amounts that could not readily be quantified by the
      Debtors are scheduled as “undetermined,” “unknown,” or “N/A.” The description of
      an amount as “undetermined,” “unknown,” or “N/A” is not intended to reflect upon
      the materiality of the amount.

10.   Excluded Assets and Liabilities. The Debtors believe that they have identified, but
      did not necessarily value, all material categories of assets and liabilities in the
      Schedules. The Debtors have excluded the following items from the Schedules and
      Statements: certain accrued liabilities, including, without limitation, accrued salaries
      and wages, employee benefit accruals, and certain other accruals, certain prepaid and
      other current assets considered to have de minimis or no market value. Other
      immaterial assets and liabilities may also have been excluded.

11.   Totals. All totals that are included in the Schedules and Statements represent totals
      of all the known amounts included in the Schedules and Statements and exclude
      items identified as “unknown” or “undetermined.” If there are unknown or
      undetermined amounts, the actual totals may be materially different from the listed
      totals.

12.   Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
      unless otherwise indicated.

13.   Payment of Prepetition Claims Pursuant to First Day Orders. The Debtors have
      authority to pay certain outstanding prepetition payables pursuant to bankruptcy or
      other court order, including, but not limited to, certain orders the Bankruptcy Court
      entered within the first two days of the Debtors’ chapter 11 cases authorizing the
      Debtors to pay certain prepetition amounts (collectively, the “First Day Orders”).


                                         4
      Case 19-11691-JTD        Doc 8     Filed 09/27/19      Page 5 of 1166




      As such, outstanding liabilities may have been reduced by any court-approved
      postpetition payments made on prepetition payables. These liabilities were included
      in the Statements and Schedules, even if these prepetition payables were satisfied.
      To the extent the Debtors later pay any amount of the claims listed in the Schedules
      and Statements pursuant to any orders entered by the Bankruptcy Court, the Debtors
      reserve all rights to amend or supplement the Schedules and Statements or to take
      other action, such as filing claims objections, as is necessary and appropriate to avoid
      overpayment or duplicate payments for liabilities. Nothing contained herein should
      be deemed to alter the rights of any party in interest to contest a payment made
      pursuant to an order of the Bankruptcy Court where such order preserves the right to
      contest.

14.   Other Paid Claims. To the extent the Debtors have reached any post-petition
      settlement with a vendor or other creditor, the terms of such settlement will prevail,
      supersede amounts listed in the Debtors’ Schedules and Statements, and shall be
      enforceable by all parties, subject to Bankruptcy Court approval.

15.   Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers in
      the ordinary course of business. Setoffs in the ordinary course can result from
      various items including, but not limited to, vendor pricing discrepancies, insurance
      refunds and other disputes between the Debtors and their customers and/or suppliers.
      These routine setoffs are consistent with the ordinary course of business in the
      Debtors’ industry, and, therefore, can be particularly voluminous, unduly
      burdensome, and costly for the Debtors to regularly document. Therefore, although
      such setoffs and other similar rights may have been accounted for when scheduling
      certain amounts, these ordinary course setoffs are not independently accounted for,
      and, as such, are excluded from the Debtors’ Schedules and Statements. Any setoff
      of a prepetition debt to be applied against the Debtors is subject to the automatic stay
      and must comply with section 553 of the Bankruptcy Code.

16.   Inventory. Inventories are valued at cost on the company balance sheet using the
      lower of cost or net realizable value. See the Inventory Schedule that has been
      attached with the Statements for True Health Diagnostics LLC and Outreach
      Management Solutions LLC for detail behind the inventory figures.

17.   Property, Plant and Equipment. Property and equipment are recorded at historical
      cost. Depreciation is computed on the straight-line method over the estimated useful
      lives of the furniture, fixtures, and equipment, which generally range from five to ten
      years. Amortization of leasehold improvements is computed on the straight-line
      method based upon the shorter of the estimated useful lives of the assets or the terms
      of the respective leases.

18.   Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements,
      or Notes shall constitute a waiver of rights with respect to these chapter 11 cases,
      including, but not limited to, the following:




                                         5
Case 19-11691-JTD      Doc 8     Filed 09/27/19      Page 6 of 1166




a.    Any failure to designate a claim listed on the Debtors’ Schedules and
      Statements as “disputed,” “contingent,” or “unliquidated” does not constitute
      an admission by the Debtors that such amount is not “disputed,”
      “contingent,” or “unliquidated.” The Debtors reserve the right to dispute and
      to assert setoff rights, counterclaims, and defenses to any claim reflected on
      the Schedules as to amount, liability, and classification, and to otherwise
      subsequently designate any claim as “disputed,” “contingent,” or
      “unliquidated.”

b.    Notwithstanding that the Debtors have made reasonable efforts to correctly
      characterize, classify, categorize, or designate certain claims, assets,
      executory contracts, unexpired leases, and other items reported in the
      Schedules and Statements, the Debtors nonetheless may have improperly
      characterized, classified, categorized, or designated certain items. The
      Debtors thus reserve all rights to recharacterize, reclassify, recategorize, or
      redesignate items reported in the Schedules and Statements at a later time as
      is necessary and appropriate.

c.    The listing of a claim (i) on Schedule D as “secured,” (ii) on Schedule E/F
      (Part 1) as “priority,” (iii) on Schedule E/F (Part 2) as “unsecured,” or (iv)
      listing a contract or lease on Schedule G as “executory” or “unexpired” does
      not constitute an admission by the Debtors of the legal rights of the claimant,
      or a waiver of the Debtors’ rights to recharacterize or reclassify such claim or
      contract pursuant to a schedule amendment, claim objection or otherwise.
      Moreover, although the Debtors may have scheduled claims of various
      creditors as secured claims for informational purposes, no current valuation
      of the Debtors’ assets in which such creditors may have a security interest
      has been undertaken. Except as provided in an order of the Bankruptcy
      Court, the Debtors reserve all rights to dispute and challenge the secured
      nature or amount of any such creditor’s claims or the characterization of the
      structure of any transaction, or any document or instrument related to such
      creditor’s claim.

d.    In the ordinary course of their business, the Debtors lease equipment and
      other assets from certain third-party lessors for use in the daily operation of
      their business. The Debtors have made commercially reasonable efforts to
      list any such leases in Schedule G, and any current amounts due under such
      leases that were outstanding as of the Commencement Date are listed on
      Schedule E/F. Except as otherwise noted herein, the property subject to any
      such leases is not reflected in Schedule A/B as either owned property or
      assets of the Debtors, and neither is such property or assets of third parties
      within the control of the Debtors. Nothing in the Schedules is or shall be
      construed as an admission or determination as to the legal status of any lease
      (including whether any lease is a true lease or a financing arrangement), and
      the Debtors reserve all rights with respect to any of such issues, including the
      recharacterization thereof.



                                 6
Case 19-11691-JTD      Doc 8     Filed 09/27/19      Page 7 of 1166




e.    The claims of individual creditors for, among other things, goods, products,
      services or taxes are listed as the amounts entered on the Debtors’ books and
      records and may not reflect credits, allowances or other adjustments due from
      such creditors to the Debtors. The Debtors reserve all of their rights with
      regard to such credits, allowances and other adjustments, including the right
      to assert claims objections and/or setoffs with respect to the same.

f.    The Debtors’ businesses are part of a complex enterprise. Although the
      Debtors have exercised their reasonable efforts to ensure the accuracy of their
      Schedules and Statements, they nevertheless may contain errors and
      omissions. The Debtors hereby reserve all of their rights to dispute the
      validity, status, and enforceability of any contracts, agreements, and leases
      identified in the Debtors’ Schedules and Statements, and to amend and
      supplement the Schedules and Statements as necessary.

g.    The Debtors further reserve all of their rights, claims, and causes of action
      with respect to the contracts and agreements listed on the Schedules and
      Statements, including, but not limited to, the right to dispute and challenge
      the characterization or the structure of any transaction, document, and
      instrument related to a creditor’s claim.

h.    The Debtors exercised their reasonable efforts to locate and identify
      guarantees and other secondary liability claims (the “Guarantees”) in their
      executory contracts, unexpired leases, secured financings, debt instruments,
      and other agreements. Where such Guarantees have been identified, they are
      included in the relevant Schedules and Statements. Guarantees embedded in
      the Debtors’ executory contracts, unexpired leases, secured financings, debt
      instruments, and other agreements may have been omitted inadvertently.
      Thus, the Debtors reserve their rights to amend and supplement the Schedules
      and Statements to the extent that additional Guarantees are identified. In
      addition, the Debtors reserve the right to amend the Schedules and
      Statements to re-characterize and reclassify any such contract or claim.

i.    Listing a contract or lease on the Debtors’ Schedules and Statements shall not
      be deemed an admission that such contract is an executory contract, such
      lease is an unexpired lease, or that either necessarily is a binding, valid, and
      enforceable contract. The Debtors hereby expressly reserve the right to assert
      that any contract listed on the Debtors’ Schedules and Statements does not
      constitute an executory contract within the meaning of section 365 of the
      Bankruptcy Code, and the right to assert that any lease so listed does not
      constitute an unexpired lease within the meaning of section 365 of the
      Bankruptcy Code.

j.    Exclusion of certain intellectual property should not be construed to be an
      admission that such intellectual property rights have been abandoned, have
      been terminated or otherwise expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction.


                                 7
      Case 19-11691-JTD       Doc 8     Filed 09/27/19     Page 8 of 1166




             Conversely, inclusion of certain intellectual property should not be construed
             to be an admission that such intellectual property rights have not been
             abandoned, have not been terminated or otherwise expired by their terms, or
             have not been assigned or otherwise transferred pursuant to a sale,
             acquisition, or other transaction.

19.   Global Notes Control. In the event that the Schedules or Statements differ from any
      of the foregoing Global Notes, the Global Notes shall control.

           Specific Notes with Respect to the Debtors’ Schedules

1.    Schedule A/B.

      a.     A/B.3. As set forth more fully in the Cash Management Motion, the Debtors
             conduct their operations through a network of bank accounts managed by
             Wells Fargo Bank N.A. The values provided for in Schedule A/B, Item 3 for
             each account for a given Debtor reflects the ending cash balance of such
             account as of the close of business on July 29, 2019 net of outstanding
             checks.

      b.     A/B.7. Professional fee retainers are not reflective of invoices applied to the
             retainer on or before July 29, 2019.

      c.     A/B.11. The Debtors’ allowance for doubtful accounts adjustment is not
             recorded at an individual account level but rather in aggregate in their
             financial statements. As a result, net Accounts Receivable is only able to be
             presented in aggregate and not broken out by aging.

      d.     A/B.19-26. The Debtors acquired certain inventory within 20 days before the
             Commencement Date, but have not yet determined the amount or value of
             such inventory. Any payables owed for such inventory are included in the
             amounts listed in Schedule F.

      e.     A/B.19-26. As formatting this information would be unduly burdensome and
             cost prohibitive, the attached file for inventory detail was provided in the
             form in which it was originally received.

      f.     A/B.71. Where a Debtor holds a positive net intercompany balance, such
             amount has been listed on Item 71, Schedule A/B for such Debtor.
             Correspondingly, where a Debtor holds a negative net intercompany balance,
             such amount has been listed on Schedule E/F, Part 2 for such Debtor.

2.    Schedule D. The claims listed on Schedule D, as well as the guarantees of those
      claims listed on Schedule H, arose and were incurred on various dates; a
      determination of the date upon which each claim arose or was incurred would be
      unduly burdensome and cost prohibitive. Accordingly, not all such dates are
      included for each claim. To the best of the Debtors’ knowledge, all claims listed on
      Schedule D arose or were incurred before the Commencement Date. The amounts in


                                       8
     Case 19-11691-JTD        Doc 8     Filed 09/27/19      Page 9 of 1166




     Schedule D reflect the Debtors’ stipulations set forth in the Final Order (I)
     Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§
     105, 361, 362, 364(c)(1), 364(c)(3), 364(d)(1), and 364(e) and (B) Use Cash
     Collateral Pursuant to 11 U.S.C. §363, and (II) Granting Adequate Protection
     Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364 [Docket No. 233] (the “DIP
     Order”), which are subject to investigation and challenge by the Creditors’
     Committee or other parties in interest, all as more fully set forth in the DIP Order, as
     well as additional amounts reflected in the Debtors’ books and records.

     Except as otherwise agreed to or stated pursuant to a stipulation, agreed order, or
     general order entered by the Bankruptcy Court that is or becomes final, including the
     DIP Order, the Debtors and their estates reserve their right to dispute and challenge
     the validity, perfection, or immunity from avoidance of any lien purported to be
     granted or perfected in any specific asset to a creditor listed on Schedule D of any
     Debtor and, subject to the foregoing limitations, note as follows: (a) although the
     Debtors may have scheduled claims of various creditors as secured claims for
     informational purposes, no current valuation of the Debtors’ assets in which such
     creditors may have a lien has been undertaken; (b) the Debtors have included the
     results of lien searches performed prior to the Commencement Date (the reporting of
     such results, however, shall not be deemed an admission as to the validity or
     existence of any such lien); (c) the Debtors reserve all rights to dispute and challenge
     the secured nature of any creditor’s claim or the characterization of the structure of
     any such transaction or any document or instrument related to such creditor’s claim;
     and (d) the descriptions provided on Schedule D only are intended to be a summary.
     Reference to the applicable loan agreements and related documents is necessary for a
     complete description of the collateral and the nature, extent, and priority of any liens.

     Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
     collateral relating to the debt contained on Schedule D are contained in the
     Declaration of Clifford A. Zucker in Support of First Day Relief [Docket No. 5] (the
     “First Day Declaration”).

3.   Schedule E/F

     a.      (Part 1). The claims listed on Schedule E/F (Part 1) arose and were incurred
             on various dates; a determination of the date upon which each claim arose or
             was incurred would be unduly burdensome and cost prohibitive.
             Accordingly, not all such dates are included for each claim. To the best of
             the Debtors’ knowledge, all claims listed on Schedule E/F arose or were
             incurred before the Commencement Date.

     The Debtors have not listed certain wage, or wage-related obligations that the
     Debtors have paid pursuant to First Day Orders on Schedule E/F. The Debtors
     reserve the right to dispute or challenge whether creditors listed on Schedule E/F are
     entitled to priority status pursuant to sections 503 and/or 507 of the Bankruptcy
     Code.



                                        9
Case 19-11691-JTD         Doc 8     Filed 09/27/19      Page 10 of 1166




 Claims owing to various taxing authorities to which the Debtors potentially may be
 liable are included on the Debtors’ Schedule E/F. Certain of such claims, however,
 may be subject to ongoing audits and/or the Debtors otherwise are unable to
 determine with certainty the amount of the remaining claims listed on Schedule E/F.

 The Debtors reserve the right to assert that any claim listed on Schedule E/F does not
 constitute a priority claim under the Bankruptcy Code.

 b.      (Part 2). The Debtors have exercised their commercially reasonable efforts
         to list all liabilities on Schedule E/F of each applicable Debtor. As a result of
         the Debtors’ consolidated operations, however, the reader should review
         Schedule E/F for all Debtors in these cases for a complete understanding of
         the unsecured debts of the Debtors. Certain creditors listed on Schedule E/F
         may owe amounts to the Debtors, and, as such, the Debtors may have valid
         setoff and recoupment rights with respect to such amounts. The amounts
         listed on Schedule E/F may not reflect any such right of setoff or recoupment,
         and the Debtors reserve all rights to assert the same and to dispute and
         challenge any setoff and/or recoupment rights that may be asserted against
         the Debtors by a creditor. Additionally, certain creditors may assert
         mechanic’s, materialman’s, or other similar liens against the Debtors for
         amounts listed on Schedule E/F. The Debtors reserve their rights to dispute
         and challenge the validity, perfection, and immunity from avoidance of any
         lien purported to be perfected by a creditor listed on Schedule E/F of any
         Debtor. In addition, certain claims listed on Schedule E/F (Part 2) may be
         entitled to priority under 11 U.S.C. § 503(b)(9).

 The Debtors have made reasonable efforts to include all unsecured creditors on
 Schedule E/F including, but not limited to, occupancy creditors, consultants, and
 other service providers. The Debtors have also included trade creditors and taxing
 authorities on Schedule E/F, some of whose claims have been satisfied, in whole or
 in part, pursuant to the First Day Orders. Notwithstanding the foregoing, the Debtors
 believe that there are instances where creditors have yet to provide proper invoices
 for prepetition goods or services. Additionally, certain bank maintenance fees have
 not been listed in Schedule E/F for the Debtors where determining and allocating
 such amounts among the Debtors would be unduly burdensome. Moreover,
 Schedule E/F does not include certain balances including deferred liabilities,
 accruals, or general reserves. Such amounts are, however, reflected on the Debtors’
 books and records as required in accordance with GAAP. Such accruals primarily
 represent general estimates of liabilities and do not represent specific claims as of the
 Commencement Date. The Debtors have made reasonable efforts to include as
 contingent, unliquidated and/or disputed the claim of any party not included on the
 Debtors’ open accounts payable that is associated with an account that has an accrual
 or receipt not invoiced.

 Schedule E/F also contains information regarding pending litigation involving the
 Debtors. In certain instances, the relevant Debtor that is the subject of the litigation
 is unclear or undetermined. To the extent that litigation involving a particular Debtor


                                    10
     Case 19-11691-JTD        Doc 8    Filed 09/27/19      Page 11 of 1166




      has been identified, however, such information is included on that Debtor’s Schedule
      E/F.

      The aggregate net intercompany payable amounts listed in Schedule E/F may or may
      not result in allowed or enforceable claims by or against a given Debtor, and listing
      these payables is not an admission on the part of the Debtors that the Intercompany
      Claims are enforceable or collectable. The intercompany payables also may be
      subject to recoupment, netting, or other adjustments made pursuant to intercompany
      policies and arrangements not reflected in the Schedules.

      Additionally, the Bankruptcy Court has authorized the Debtors to pay, in their
      discretion, certain unsecured claims, pursuant to the First Day Orders. To the extent
      practicable, each Debtor’s Schedule E/F is intended to reflect the balance as of July
      29, 2019. Each Debtor’s Schedule E/F will reflect some of the Debtor’s payments of
      certain claims pursuant to the First Day Orders, and, to the extent an unsecured claim
      has been paid or may be paid, it is possible such claim is not included on Schedule
      E/F. Certain Debtors may pay additional claims listed on Schedule E/F during these
      Chapter 11 cases pursuant to these and other orders of the Bankruptcy Court and the
      Debtors reserve all of their rights to update Schedule E/F to reflect such payments or
      to modify the claims register to account for the satisfaction of such claim.
      Additionally, Schedule E/F does not include potential rejection damage claims, if
      any, of the counterparties to executory contracts and unexpired leases that have been,
      or may be, rejected.

4.    Schedule G. Although reasonable efforts have been made to ensure the accuracy of
      Schedule G regarding executory contracts and unexpired leases (collectively, the
      “Agreements”), review is ongoing and inadvertent errors, omissions or
      overinclusion may have occurred. The Debtors may have entered into various other
      types of Agreements in the ordinary course of their businesses, such as indemnity
      agreements, supplemental agreements, and amendments/letter agreements that may
      not be set forth in Schedule G. In addition, as described herein, certain non-
      disclosure agreements and/or or other confidential information have been omitted, as
      well as certain short-term purchase and sales orders given their large number and
      transitory nature.

      Omission of an agreement from Schedule G does not constitute an admission that
      such omitted agreement is not an executory contract or unexpired lease. Schedule G
      may be amended at any time to add any omitted Agreements. Likewise, the listing of
      an Agreement on Schedule G does not constitute an admission that such Agreement
      is an executory contract or unexpired lease or that such Agreement was in effect on
      the Commencement Date or is valid or enforceable. The Agreements listed on
      Schedule G may have expired or may have been modified, amended, or
      supplemented from time to time by various amendments, restatements, waivers,
      estoppel certificates, letters and other documents, instruments and agreements that
      may not be listed on Schedule G. Executory agreements that are oral in nature have
      not been included in Schedule G. Any and all of the Debtors’ rights, claims and
      causes of action with respect to the Agreements listed on Schedule G are hereby


                                       11
             Case 19-11691-JTD         Doc 8     Filed 09/27/19     Page 12 of 1166




               reserved and preserved, and as such, the Debtors hereby reserve all of their rights to
               (i) dispute the validity, status, or enforceability of any Agreements set forth on
               Schedule G, (ii) dispute or challenge the characterization of the structure of any
               transaction, or any document or instrument related to a creditor’s claim, including,
               but not limited to, the Agreements listed on Schedule G and (iii) to amend or
               supplement such Schedule as necessary. Certain of the Agreements listed on
               Schedule G may have been entered into on behalf of more than one of the Debtors.
               Additionally, the specific Debtor obligor(s) to certain of the Agreements may not
               have been specifically ascertained in every circumstance. In such cases, the Debtors
               have made reasonable efforts to identify the correct Debtor’s Schedule G on which to
               list the Agreement and, where a contract party remained uncertain, such Agreement
               may have been listed on a different Debtor’s Schedule G.

       5.      Schedule H. The Debtors are party to various debt agreements, which were
               executed by multiple Debtors. The obligations of guarantors under prepetition,
               secured credit agreements are noted on Schedule H for each individual debtor. In the
               ordinary course of their businesses, the Debtors are involved in pending or threatened
               litigation and claims arising out of the conduct of their businesses. Some of these
               matters may involve multiple plaintiffs and defendants, some or all of whom may
               assert cross-claims and counter-claims against other parties. Because such claims are
               listed on each Debtor’s Schedule E/F, as applicable, they have not been set forth
               individually on Schedule H. Further, the Debtors may not have identified certain
               guarantees that are embedded in the Debtors’ executory contracts, unexpired leases,
               secured financings, debt instruments and other such agreements. No claim set forth
               on the Schedules and Statements of any Debtor is intended to acknowledge claims of
               creditors that are otherwise satisfied or discharged by other Debtors or non-Debtors.
               To the extent there are guarantees connected with any joint ventures to which the
               Debtors may be a party, such agreements are not identified in the Debtors’
               Schedules. The Debtors reserve all of their rights to amend the Schedules to the
               extent that additional guarantees are identified or such guarantees are discovered to
               have expired or be unenforceable.

NOTES ON SPECIFIC STATEMENTS

Part 1, Question 1:
The revenue stated in the Debtors’ response to Part 1, Question 1 is consistent with the consolidated
sales disclosed in compliance with GAAP. Sales are reflected net of inpatient and outpatient
deductions and certain other adjustments.
The presented revenues are for periods:
FY 2017: January 1st, 2017 - December 31st, 2017
FY 2018: January 1st, 2018 - December 31st, 2018
YTD 2019: January 1st, 2019 - July 31st, 2019

Part 2, Question 3:
The obligations of the Debtors are primarily paid by and through True Health Diagnostics LLC,
notwithstanding the fact that certain obligations may be obligations of one or more of the affiliated
Debtors. The payments disclosed in Question 3 are based on payments made by the Debtors with


                                                 12
              Case 19-11691-JTD          Doc 8      Filed 09/27/19      Page 13 of 1166




payment dates from May 1st, 2019 to July 29th, 2019. The actual dates that cash cleared the Debtors’
bank accounts may differ based on the form of payment. The Debtors’ accounts payable system
does not include the corresponding payment clear dates and compiling this data would have required
a significant manual review of individual bank statements. It is expected, however, that many
payments included in Question 3 have payment clear dates that are the same as payment dates (e.g.,
wires and other forms of electronic payments).

Part 2, Question 4:
The Debtors reserve all rights with respect to the determination or status of a person as an “insider”
as defined in section 101(13) of the Bankruptcy Code.

Part 2, Question 6:
The operating Debtors engage in certain customer programs, including return and refund programs
pursuant to which customers may receive cash refunds. These transactions, such as checks that were
written to insurers for refunds, were not considered setoffs for the purpose of responding to Question
6, although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby.

Part 7, Question 14:
The exact dates in which the company moved into and out of this facility are unknown.

Part 10, Question 20:
The fact that the Debtors list certain contents in storage facilities is not an admission that this item is
certainly contained there. Inventories taken at the storage facilities in recent years have not been
thorough due to the high volume of contents within them. Conversely, the omission of contents
from the list is not an admission of lack of ownership. As such, the Debtors reserve the right to add
or change this list upon further review of the contents of the storage units.




                                                    13
                                    Case 19-11691-JTD                               Doc 8             Filed 09/27/19                      Page 14 of 1166

Fill in this information to identify the case:


Debtor name:                                True Health Diagnostics LLC

Court name:            United States Bankruptcy Court for the District of Delaware
                                                                                                                                                                                Check if this is an
Case number (if known):                              19-11691                                                                                                                   amended filing




Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15




   Part 1:        Summary of Assets


  1.    Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

          1a.     Real Property:
                  Copy line 88 from Schedule A/B ..........................................................................................................................................            $0.00


          1b.     Total personal property:
                                                                                                                                                    $                              36,021,058.56
                  Copy line 91A from Schedule A/B ..........................................................................................................................................


          1c.     Total of all property:
                                                                                                                                                      $                              36,021,058.56
                  Copy line 92 from Schedule A/B ..........................................................................................................................................




   Part 2:        Summary of Liabilities


  2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                       $
        Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ................................................ 157,684,547.84


  3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          3b.     Total claim amounts of priority unsecured claims:
                                                                                                                                        $
                  Copy the total claims from Part 1 from line 2 of Schedule E/F ......................................................................................... 156,722.60


          3b.     Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                              $                              15,561,696.48
                  Copy the total of the amount of claims from Part 2 from line 3 of Schedule E/F .............................................................




  4.                                                                                                                                                               $                            173,402,966.92
        Total liabilities ...........................................................................................................................................................................
        Lines 2 + 3a + 3b




                                                                     Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                             Case 19-11691-JTD                   Doc 8       Filed 09/27/19                Page 15 of 1166

Fill in this information to identify the case:


Debtor name:                       True Health Diagnostics LLC

Court name:        United States Bankruptcy Court for the District of Delaware
                                                                                                                             Check if this is an
Case number (if known):                 19-11691                                                                             amended filing




Schedule A/B: Assets ─ Real and Personal Property                                                                                                       12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies.
If an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


   Part 1:     Cash and cash equivalents

  1.   Does the debtor have any cash or cash equivalents?

               No. Go to Part 2.

               Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                          Current value of debtor's interest


  2.   Cash on hand                                                                                                 $                                  0.00

  3.   Checking, savings, money market, or financial brokerage accounts (identify all)
       See Schedule A/B: Part 1, Question 3                                                                     $                                   45,713.59

  4.   Other cash equivalents (identify all)
       n/a                                                                                                          $                                  0.00


  5.   Total of Part 1                                                                                          $                                   45,713.59
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


   Part 2:     Deposits and prepayments

  6.   Does the debtor have any deposits or prepayments?

               No. Go to Part 3.

               Yes. Fill in the information below.


                                                                                                               Current value of debtor's interest


  7.   Deposits, including security deposits and utility deposits
       See Schedule A/B: Part 2, Question 7                                                                     $                                  894,807.31




                                                       Schedule A/B: Assets ─ Real and Personal Property                                                 page 2
                              Case 19-11691-JTD                       Doc 8          Filed 09/27/19                    Page 16 of 1166
Debtor                                 True Health Diagnostics LLC                                           Case number (if known)                 19-11691


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         See Schedule A/B: Part 2, Question 8                                                          $                                                    972,060.48


  9.     Total of Part 2                                                                                                    $                             1,866,867.79
         Add lines 7 through 8. Copy the total to line 81.


  Part 3:       Accounts receivable

 10.     Does the debtor have any accounts receivable?

                No. Go to Part 4.

                Yes. Fill in the information below.


                                                                                                                            Current value of debtor's interest


 11.     Accounts receivable

         11a. 90 days old or less:      $             10,328,222.87         -    $                (3,562,866.43)        =   $                             6,765,356.44
                                                 face amount                      doubtful or uncollectible accounts


         11b. Over 90 days old:         $             25,471,671.33         -    $              (21,084,358.57)         =   $                             4,387,312.77
                                                 face amount                      doubtful or uncollectible accounts


 12.     Total of Part 3                                                                                                    $                            11,152,669.20
         Current value on lines 11a + 11b = line 12. Copy the total to line 82.


  Part 4:       Investments

 13.     Does the debtor own any investments?

                No. Go to Part 5.

                Yes. Fill in the information below.


                                                                                                                            Current value of debtor's interest


 14.     Mutual funds or publicly traded stocks not included in Part 1
         n/a                                                                                                                    $                                0.00


 15.     Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
         n/a                                                                                                                    $                                0.00


 16.     Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
         n/a                                                                                                                    $                                0.00




 17.     Total of Part 4                                                                                                        $                                0.00
         Add lines 14 through 16. Copy the total to line 83.




                                                             Schedule A/B: Assets ─ Real and Personal Property                                                    page 3
                              Case 19-11691-JTD                   Doc 8        Filed 09/27/19                Page 17 of 1166
Debtor                                 True Health Diagnostics LLC                                 Case number (if known)                19-11691


  Part 5:       Inventory, excluding agriculture assets

 18.     Does the debtor own any inventory (excluding agriculture assets)?

                No. Go to Part 6.

                Yes. Fill in the information below.


                                                                                                                 Current value of debtor's interest


 19.     Raw Materials
         See Schedule A/B: Part 5, Question 19                                                                    $                            2,753,564.00

 20.     Work in progress
         n/a                                                                                                          $                               0.00

 21.     Finished goods, including goods held for resale
         n/a                                                                                                          $                               0.00

 22.     Other inventory or supplies
         n/a                                                                                                          $                               0.00


 23.     Total of Part 5                                                                                          $                            2,753,564.00
         Add lines 19 through 22. Copy the total to line 84.

 24.     Is any of the property listed in Part 5 perishable?
                No
                Yes

 25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes.      Book Value        Unknown           Valuation Method         Cost              Current Value                    Unknown

 26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes


  Part 6:       Farming and fishing-related assets (other than titled motor vehicles and land)

 27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

                No. Go to Part 7.

                Yes. Fill in the information below.

                                                                                                                 Current value of debtor's interest


 28.     Crops—either planted or harvested
         n/a                                                                                                          $                               0.00

 29.     Farm animals Examples: Livestock, poultry, farm-raised fish
         n/a                                                                                                          $                               0.00

 30.     Farm machinery and equipment (Other than titled motor vehicles)
         n/a                                                                                                          $                               0.00

 31.     Farm and fishing supplies, chemicals, and feed
         n/a                                                                                                          $                               0.00

 32.     Other farming and fishing-related property not already listed in Part 6
         n/a                                                                                                      $                                      -




                                                         Schedule A/B: Assets ─ Real and Personal Property                                             page 4
                              Case 19-11691-JTD                    Doc 8         Filed 09/27/19               Page 18 of 1166
Debtor                                 True Health Diagnostics LLC                                  Case number (if known)                19-11691


 33.     Total of Part 6                                                                                               $                               0.00
         Add lines 28 through 32. Copy the total to line 85.

 34.     Is the debtor a member of an agricultural cooperative?
                 No
                 Yes. Is any of the debtor’s property stored at the cooperative?
                        No
                        Yes

 35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes.      Book Value                          Valuation Method                           Current Value

 36.     Is a depreciation schedule available for any of the property listed in Part 6?
                No
                Yes

 37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes


  Part 7:       Office furniture, fixtures, and equipment; and collectibles

 38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

                No. Go to Part 8.

                Yes. Fill in the information below.


                                                                                                                  Current value of debtor's interest


 39.     Office furniture
         See Schedule A/B: Part 7, Question 39                                                                     $                               12,662.93

 40.     Office fixtures
         n/a                                                                                                           $                               0.00

 41.     Office equipment, including all computer equipment and communication
         systems equipment and software
         See Schedule A/B: Part 7, Question 41                                                                     $                            9,872,820.05

 42.     Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
         books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
         collections; other collections, memorabilia, or collectibles
         n/a                                                                                                           $                               0.00


 43.     Total of Part 7                                                                                           $                            9,885,482.98
         Add lines 39 through 42. Copy the total to line 86.

 44.     Is a depreciation schedule available for any of the property listed in Part 7?
                No
                Yes

 45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes




                                                          Schedule A/B: Assets ─ Real and Personal Property                                             page 5
                               Case 19-11691-JTD                  Doc 8        Filed 09/27/19                Page 19 of 1166

Debtor                                 True Health Diagnostics LLC                                 Case number (if known)                19-11691


  Part 8:       Machinery, equipment, and vehicles

 46.     Does the debtor own or lease any machinery, equipment, or vehicles?

                No. Go to Part 9.

                Yes. Fill in the information below.

                                                                                                                 Current value of debtor's interest


 47.     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
         n/a                                                                                                       $                                  0.00

 48.     Watercraft, trailers, motors, and related accessories Examples: Boats, trailers,
         motors, floating homes, personal watercraft, and fishing vessels
         n/a                                                                                                       $                                  0.00

 49.     Aircraft and accessories
         n/a                                                                                                       $                                  0.00

 50.     Other machinery, fixtures, and equipment (excluding farm machinery and
         equipment)
         n/a                                                                                                       $                                  0.00


 51.     Total of Part 8                                                                                           $                                  0.00
         Add lines 47 through 50. Copy the total to line 87.

 52.     Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes


  Part 9:       Real property

 54.     Does the debtor own or lease any real property?

                No. Go to Part 10.

                Yes. Fill in the information below.

                                                                                                                 Current value of debtor's interest


 55.     Any building, other improved real estate, or land which the debtor owns
         or in which the debtor has an interest
         See Schedule A/B, Question 55                                                                             $                                  0.00


 56.     Total of Part 9                                                                                           $                                  0.00
         Copy the total to line 88.

 57.     Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes




                                                         Schedule A/B: Assets ─ Real and Personal Property                                             page 6
                              Case 19-11691-JTD                   Doc 8        Filed 09/27/19                Page 20 of 1166
Debtor                                 True Health Diagnostics LLC                                 Case number (if known)                19-11691


  Part 10:      Intangibles and intellectual property

 59.     Does the debtor have any interests in intangibles or intellectual property?

                No. Go to Part 11.

                Yes. Fill in the information below.

                                                                                                                 Current value of debtor's interest


 60.     Patents, copyrights, trademarks, and trade secrets
         n/a                                                                                                          $                               0.00

 61.     Internet domain names and websites
         n/a                                                                                                          $                               0.00

 62.     Licenses, franchises, and royalties
         n/a                                                                                                          $                               0.00

 63.     Customer lists, mailing lists, or other compilations
         n/a                                                                                                          $                               0.00

 64.     Other intangibles, or intellectual property
         n/a                                                                                                          $                               0.00

 65.     Goodwill
         n/a                                                                                                          $                               0.00


 66.     Total of Part 10                                                                                             $                               0.00
         Add lines 60 through 65. Copy the total to line 89.

 67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
               No
               Yes

 68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes


  Part 11:      All other assets

 70.     Does the debtor own any other assets that have not yet been reported on this form?

                No. Go to Part 12.

                Yes. Fill in the information below.

                                                                                                                 Current value of debtor's interest


 71.     Notes receivable
         See Schedule A/B: Part 11, Question 71                                                                   $                           10,316,761.00

 72.     Tax refunds and unused net operating losses (NOLs)
         n/a                                                                                                          $                               0.00

 73.     Interests in insurance policies or annuities
         n/a                                                                                                          $                               0.00




                                                         Schedule A/B: Assets ─ Real and Personal Property                                             page 7
                              Case 19-11691-JTD                   Doc 8        Filed 09/27/19                 Page 21 of 1166
Debtor                                 True Health Diagnostics LLC                                   Case number (if known)                  19-11691

 74.     Causes of action against third parties (whether or not a lawsuit has been filed)
         n/a                                                                                                              $                             0.00

 75.     Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims
         n/a                                                                                                              $                             0.00

 76.     Trusts, equitable or future interests in property
         n/a                                                                                                              $                             0.00

 77.     Other property of any kind not already listed Examples: Season tickets, country
         club membership
         n/a                                                                                                              $                             0.00


 78.     Total of Part 11                                                                                             $                          10,316,761.00
         Add lines 71 through 77. Copy the total to line 90.

 79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes


  Part 12:      Summary

In Part 12 copy all of the totals from the earlier parts of the form.


                                                                                         Current value
                                                                                                                           Current value
                                     Type of property                                     of personal
                                                                                                                          of real property
                                                                                           property


 80.     Cash, cash equivalents, and financial assets.                               $         45,713.59
         Copy line 5, Part 1.

 81.     Deposits and prepayments. Copy line 9, Part 2.                              $      1,866,867.79

 82.     Accounts receivable. Copy line 12, Part 3.                                  $     11,152,669.20

 83.     Investments. Copy line 17, Part 4.                                                  $0.00

 84.     Inventory. Copy line 23, Part 5.                                            $      2,753,564.00

 85.     Farming and fishing-related assets. Copy line 33, Part 6.                           $0.00

 86.     Office furniture, fixtures, and equipment; and collectibles.                $      9,885,482.98
         Copy line 43, Part 7.

 87.     Machinery, equipment, and vehicles. Copy line 51, Part 8.                           $0.00

 88.     Real property. Copy line 56, Part 9.                                                             $                                  0.00

 89.     Intangibles and intellectual property. Copy line 66, Part 10.                       $0.00

 90.     All other assets. Copy line 78, Part 11.                                    $     10,316,761.00

 91.     Total. Add lines 80 through 90 for each column…………….91a.                    $     36,021,058.56$      91b.                          0.00




 92.     Total of all property on Schedule A/B. Lines 91a + 91b = 92.                                                 $                          36,021,058.56




                                                         Schedule A/B: Assets ─ Real and Personal Property                                               page 8
                                                Case 19-11691-JTD              Doc 8        Filed 09/27/19    Page 22 of 1166
Schedule A/B: Part 1, Question 3                                                                                                           True Health Diagnostics LLC
Checking, savings or other financial accounts                                                                                              Case Number: 19-11691

                   Name of Institution                                 Type of Account                   Last 4 digits of account number           Current Value of Debtor's Interest
Wells Fargo                                       Commercial Checking Account - Operating               0353                                                                       45,713.59
Wells Fargo                                       Commercial Checking Account                           0346                                                                            $0.00
Wells Fargo                                       Commercial Checking Account                           1772                                                                            $0.00
Wells Fargo                                       Commercial Checking Account                           1584                                                                            $0.00
Wells Fargo                                       Commercial Checking Account                           7013                                                                            $0.00
                                                Case 19-11691-JTD                 Doc 8       Filed 09/27/19   Page 23 of 1166
Schedule A/B: Part 2, Question 7                                                                                   True Health Diagnostics LLC
Deposits, including security deposits and utility deposits                                                         Case Number: 19-11691

             Name of Holder of the Deposit                                      Description of the Deposit                      Current Value of Debtor's Interest
Akerman                                                      Deposit                                                                                                   $5,000.00
Biotech 8 LLC                                                Deposit                                                                                                 $325,000.00
Epiq Corporate Restructuring                                 Retainer                                                                                                 $25,000.00
ExamOne                                                      Deposit                                                                                                   $5,000.00
Forum Financial                                              Security Deposit for Equipment                                                                           $10,920.00
FTI Consulting                                               Retainer                                                                                                $153,064.46
Hennes Communication                                         Retainer                                                                                                  $5,000.00
Kilpatrick Townsend                                          Retainer                                                                                                 $10,000.00
Morris Nichols Arst & Tunnell                                Retainer                                                                                                $137,577.43
NFS Leasing                                                  Deposit                                                                                                  $92,630.28
Parkwood Lease                                               Security deposit for new Frisco Lease                                                                     $8,409.14
Perkins Coie LLP                                             Retainer                                                                                                 $92,206.00
SSG Advisors LLC                                             Retainer                                                                                                 $25,000.00
                                                     Case 19-11691-JTD                Doc 8       Filed 09/27/19          Page 24 of 1166
Schedule A/B: Part 2, Question 8                                                                                                   True Health Diagnostics LLC
Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent                                      Case Number: 19-11691

                  Name of Holder of the Prepayment                                        Description of the Prepayment                         Current Value of Debtor's Interest
AB Sciex                                                           AB Sciex Prepayment                                                                                                $3,150.00
AB Sciex                                                           AB Sciex Prepayment                                                                                               $88,276.45
Achieve 1                                                          Achieve 1 Prepayment                                                                                               $5,333.33
Achieve I                                                          Achieve I Prepayment                                                                                               $1,159.87
Achieve I                                                          Achieve I Prepayment                                                                                               $7,374.54
Adobe                                                              Adobe Prepayment                                                                                                  $13,200.00
AKA Enterprises                                                    AKA Enterprises Prepayment                                                                                         $6,199.38
AKA Enterprises                                                    AKA Enterprises Prepayment                                                                                        $19,609.12
Beckman Service Agreement Tax                                      Beckman Service Agreement Tax Prepayment                                                                          $12,492.11
Bell Howell                                                        Bell Howell Prepayment                                                                                            $11,827.60
Bell Howell                                                        Bell Howell Prepayment                                                                                            $11,827.59
BioMerieux                                                         BioMerieux Prepayment                                                                                              $5,145.33
Blue River Systems                                                 Blue River Systems Prepayment                                                                                      $2,049.17
Blue River Systems                                                 Blue River Systems Prepayment                                                                                      $2,475.00
California Labeling                                                California Labeling Prepayment                                                                                     $8,125.00
City of Richmond Business License                                  City of Richmond Business License Prepayment                                                                      $60,502.39
CLIA                                                               CLIA Prepayment                                                                                                    $2,425.50
Contract Logix                                                     Contract Logix Prepayment                                                                                           $625.00
Corepoint                                                          Corepoint Prepayment                                                                                              $25,907.83
Dell Capital Lease                                                 Dell Capital Lease Prepayment                                                                                     $53,306.65
Dell Capital Lease                                                 Dell Capital Lease Prepayment                                                                                     $53,306.65
Dynex                                                              Dynex Prepayment                                                                                                  $11,000.00
Eclinical                                                          Eclinical Prepayment                                                                                              $21,191.25




                                                                                                 1 of 2
                                                     Case 19-11691-JTD                Doc 8       Filed 09/27/19           Page 25 of 1166
Schedule A/B: Part 2, Question 8                                                                                                    True Health Diagnostics LLC
Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent                                       Case Number: 19-11691

                  Name of Holder of the Prepayment                                        Description of the Prepayment                          Current Value of Debtor's Interest
Ellkay - Annual Interface                                          Ellkay - Annual Interface Prepayment                                                                                 $5,625.00
Fujitsu                                                            Fujitsu Prepayment                                                                                                   $2,007.50
Getty Images - Annual Access                                       Getty Images - Annual Access Prepayment                                                                              $3,328.69
Half Penny                                                         Half Penny Prepayment                                                                                               $13,920.00
Helena Laboratories                                                Helena Laboratories Prepayment                                                                                       $7,507.50
Hub Consulting                                                     Hub Consulting Prepayment                                                                                           $15,000.00
Hub Insurance - 6 year coverage                                    Hub Insurance - 6 year coverage Prepayment                                                                          $77,359.92
Hub International Insurance Services (Package)                     Hub International Insurance Services (Package) Prepayment                                                           $53,367.33
Media Lab                                                          Media Lab Prepayment                                                                                                 $9,073.75
Omicia, Inc/Fabric Genomics                                        Omicia, Inc/Fabric Genomics Prepayment                                                                              $18,057.50
Orangestar                                                         Orangestar Prepayment                                                                                                $8,737.67
Orchard Software - Frisco                                          Orchard Software - Frisco Prepayment                                                                                $14,981.51
Orchard Software - Richmond                                        Orchard Software - Richmond Prepayment                                                                              $21,099.93
Perkins Elmer                                                      Perkins Elmer Prepayment                                                                                             $8,228.64
Personal Property Tax                                              Personal Property Tax Prepayment                                                                                   $201,636.39
Qliktech                                                           Qliktech Prepayment                                                                                                  $7,150.00
Quanterix                                                          Quanterix Prepayment                                                                                                $23,552.08
Remi                                                               Remi Prepayment                                                                                                      $2,428.14
Remi                                                               Remi Prepayment                                                                                                       $690.18
Remi                                                               Remi Prepayment                                                                                                      $5,534.22
Remi Holdings                                                      Remi Holdings Prepayment                                                                                              $844.33
SAS Institute                                                      SAS Institute Prepayment                                                                                             $2,025.50
Smartdraw                                                          Smartdraw Prepayment                                                                                                 $1,247.92
Solarwinds                                                         Solarwinds Prepayment                                                                                               $19,516.50
Square 9 - Software Assurance Renewal                              Square 9 - Software Assurance Renewal Prepayment                                                                    $10,243.04
VFE                                                                VFE Prepayment                                                                                                      $12,387.50




                                                                                                 2 of 2
                 True Health Diagnostics, LLC | Case No. 19-11691
9/27/2019        Schedule A/B Part 5, Question 19     Case 19-11691-JTD     Doc
                                                                      Historical    8 Filed
                                                                                 Inventory        09/27/19
                                                                                           Trial Balance Summary Page    26
                                                                                                                 Report by    of
                                                                                                                           Item             1166

  System:         9/12/2019            3:42:55 PM                                                                                                                       Page:   1
  User Date:      9/12/2019                                         HISTORICAL INVENTORY TRIAL BALANCE SUMMARY
                                                                                                                                                                        User ID: kmiller2
                                                                                        True Health Diagnostics, LLC
                                                                                              Inventory Control
    Sorted By:      Item Number                                                                Use:       GL Posting Date

    Ranges:                    From:                       To:                                                              From:                       To:
     Item Number:              First                       Last                                Date:                        First                       7/29/2019
     Site ID:                  First                       Last                                Generic Description:         First                       Last
     Quantity Type:            First                       Last                                Item Class:                  First                       Last
     Account Number:          From:     First
                              To:       Last



   Item Number:                00495776                       Description: FER Reagent
       Account                     11-11040-0000-0000-00
                  Site:               TRUE-WHS02            On Hand                 Returned                In Use             In Service     Damaged                                 Site Totals
                                      Quantity:                      0                     0                      0                    0                0                                      0
                                      Value:                      $0.00                $0.00                 $0.00                  $0.00          $0.00                                    $0.00

                                                                                                                                                             Quantity                       Value
                                                                          Total for Account:      11-11040-0000-0000-00                                             0                       $0.00
                                                                                                                                                             Quantity                       Value
                                                                  Total for Item:      00495776                                                                     0                       $0.00


   Item Number:                00729777                       Description: Advia ISE Serum Standard Set
       Account                     11-11040-0000-0000-00
                  Site:               TRUE-WHS02            On Hand                 Returned                In Use             In Service     Damaged                                 Site Totals
                                      Quantity:                      0                     0                      0                    0                0                                      0
                                      Value:                      $0.00                $0.00                 $0.00                  $0.00          $0.00                                    $0.00

                                                                                                                                                             Quantity                       Value
                                                                          Total for Account:      11-11040-0000-0000-00                                             0                       $0.00
                                                                                                                                                             Quantity                       Value
                                                                  Total for Item:      00729777                                                                     0                       $0.00


   Item Number:                00B-4449-Y0                    Description: Luna 3u HILIC 200A, 50x3.0 mm
       Account                     11-11040-0000-0000-00
                  Site:               TRUE-WHS01            On Hand                 Returned                In Use             In Service     Damaged                                 Site Totals
                                      Quantity:                      0                     0                      0                    0                0                                      0
                                      Value:                      $0.00                $0.00                 $0.00                  $0.00          $0.00                                    $0.00

                                                                                                                                                             Quantity                       Value
                                                                          Total for Account:      11-11040-0000-0000-00                                             0                       $0.00
                                                                                                                                                             Quantity                       Value
                                                                  Total for Item:      00B-4449-Y0                                                                  0                       $0.00


   Item Number:                00B-4495-AN                    Description: Kinetex 2.6 Phenyl-Hexyl LC Column 50x2.1mm
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          1/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    27
                                                                                                                Report by    of 1166
                                                                                                                          Item
         Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                   0                    0                     0                       5
                              Value:                        $3,632.85                $0.00               $0.00                $0.00               $0.00                 $3,632.85

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5     $3,632.85
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      00B-4495-AN                                                                  5     $3,632.85


   Item Number:         01-03-0080                           Description: Reagent, Premiere A,3.8L (Red)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                           (4)                    0                   0                    0                     0                      (4)
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              (4)        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      01-03-0080                                                                  (4)        $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                           2/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    28
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      2
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            01-03-0081                        Description: Reagent, Premiere B, 3.8L (Blue)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          (4)                    0                   0                    0                     0                                        (4)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              (4)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01-03-0081                                                                  (4)                          $0.00


   Item Number:            01-03-0097                        Description: Reagent, Dil, 3.8L (Yellow)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01-03-0097                                                                   0                           $0.00


   Item Number:            01-03-0098                        Description: Reagent Wash, 940mL (White)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         (10)                    0                   0                    0                     0                                       (10)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             (10)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01-03-0098                                                                 (10)                          $0.00


   Item Number:            01-04-0015                        Description: Glycated Hemoglobin Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             3/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    29
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                Total for Item:      01-04-0015                                                                   0         $0.00


   Item Number:         01-04-0018                           Description: Glycated Hemoglobin Calibrators
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                  Site Totals
                              Quantity:                             0                    0                    0                    0                    0                       0
                              Value:                            $0.00                $0.00                $0.00                 $0.00             $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      01-04-0018                                                                   0         $0.00


   Item Number:         01-04-0020                           Description: Glycated Hemoglobin Con, kit, 2 vials, 1 level each
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                  Site Totals
                              Quantity:                             0                    0                    0                    0                    0                       0
                              Value:                            $0.00                $0.00                $0.00                 $0.00             $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                           4/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    30
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      3
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01-04-0020                                                                   0                           $0.00


   Item Number:            01-04-0022                        Description: Glycated Hemoglobin Cal, kit, 2 vials, 1 level each
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                         0
                               Value:                           $0.00                $0.00                 $0.00                $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01-04-0022                                                                   0                           $0.00


   Item Number:            01-815-2                          Description: Benchtop Biohazard Bag Holder
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                         0
                               Value:                           $0.00                $0.00                 $0.00                $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01-815-2                                                                     0                           $0.00


   Item Number:            01126634                          Description: Advia Chem ISE DET Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                         0
                               Value:                           $0.00                $0.00                 $0.00                $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01126634                                                                     0                           $0.00


   Item Number:            01400                             Description: Virotrol RPR Panel
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             5/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    31
                                                                                                                Report by    of 1166
                                                                                                                          Item
                              Quantity:                             3                    0                   0                    0                   0                         3
                              Value:                          $354.82                $0.00               $0.00                $0.00               $0.00                   $354.82

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3       $354.82
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      01400                                                                        3       $354.82


   Item Number:         019061                               Description: 10uL Cemented Needle Gas Tight Syringe
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                          $276.06                $0.00               $0.00                $0.00               $0.00                   $276.06

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6       $276.06
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      019061                                                                       6       $276.06


   Item Number:         01L5640                              Description: Architect Probe Conditioning




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                           6/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    32
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      4
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                           1
                               Value:                         $115.44                $0.00                 $0.00              $0.00               $0.00                                       $115.44

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $115.44
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      01L5640                                                                      1                           $115.44


   Item Number:            01L79-25                          Description: ARC HCV 2.0
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           41                    0                     0                  0                     0                                          41
                               Value:                      $22,444.75                $0.00                 $0.00              $0.00               $0.00                                  $22,444.75

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            41                      $22,444.75
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      01L79-25                                                                    41                      $22,444.75


   Item Number:            01L7901                           Description: ARC Anti-HCV Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                  0                     0                                           3
                               Value:                         $541.36                $0.00                 $0.00              $0.00               $0.00                                       $541.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                           $541.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      01L7901                                                                      3                           $541.36


   Item Number:            01L7910                           Description: ARC Anti-HCV Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                           7
                               Value:                       $1,263.17                $0.00                 $0.00              $0.00               $0.00                                      $1,263.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                          $1,263.17
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                               7/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    33
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                Total for Item:      01L7910                                                                      7     $1 263 17

   Item Number:         01L82-27                             Description: ARC Ausab
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            19                    0                     0                  0                     0                      19
                              Value:                        $3,701.27                $0.00                 $0.00              $0.00               $0.00                 $3,701.27

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            19     $3,701.27
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      01L82-27                                                                    19     $3,701.27


   Item Number:         01L8203                              Description: ARC Ausab Cal
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                     0                  0                     0                       4
                              Value:                          $720.76                $0.00                 $0.00              $0.00               $0.00                   $720.76




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                           8/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    34
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      5
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            4                          $720.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01L8203                                                                      4                          $720.76


   Item Number:            01L8213                           Description: ARC Ausab Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                      0                 0                     0                                         2
                               Value:                         $360.90                $0.00                  $0.00             $0.00               $0.00                                      $360.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            2                          $360.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      01L8213                                                                      2                          $360.90


   Item Number:            02-676-20                         Description: Leica Critoseal tube sealant
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      02-676-20                                                                    0                            $0.00


   Item Number:            02096577                          Description: CKNAC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      02096577                                                                     0                            $0.00


   Item Number:            02230141                          Description: Insulin
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             9/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    35
                                                                                                                Report by    of 1166
                                                                                                                          Item
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      02230141                                                                     0         $0.00


   Item Number:         02269277                             Description: APO A1/B Cal
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      02269277                                                                     0         $0.00


   Item Number:         025392                               Description: Electrode T




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          10/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    36
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      6
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      025392                                                                       0                            $0.00


   Item Number:            02817045                          Description: BNP 1,2,3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      02817045                                                                     0                            $0.00


   Item Number:            03-395-195                        Description: PIPETTE SERO 5.0ML 200/CS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                         200                     0                     0                  0                     0                                       200
                               Value:                         $120.85                $0.00                 $0.00              $0.00               $0.00                                      $120.85

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                          $120.85
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03-395-195                                                                 200                          $120.85


   Item Number:            03-421-160                        Description: Wash Bottles: Deionized Water, SP Scienceware
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                          $17.93                $0.00                 $0.00              $0.00               $0.00                                       $17.93

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $17.93
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            11/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    37
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                Total for Item:      03 421 160                                                                   1        $17 93

   Item Number:         03000087122                          Description: DHEA-S Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            75                    0                   0                    0                     0                      75
                              Value:                       $10,201.16                $0.00               $0.00                $0.00               $0.00                $10,201.16

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              75    $10,201.16
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03000087122                                                                 75    $10,201.16


   Item Number:         03000095122                          Description: DHEA-S CALSET
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                   0                    0                     0                       8
                              Value:                          $599.54                $0.00               $0.00                $0.00               $0.00                   $599.54




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          12/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    38
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      7
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                          $599.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03000095122                                                                  8                          $599.54


   Item Number:            03004899190                       Description: PRECLEAN M (5 x 600 ML)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           43                    0                   0                    0                     0                                        43
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          (9)                    0                   0                    0                     0                                        (9)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               34                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03004899190                                                                 34                            $0.00


   Item Number:            03005712190                       Description: Probe Wash
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           24                    0                   0                    0                     0                                        24
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         (11)                    0                   0                    0                     0                                       (11)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               13                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03005712190                                                                 13                            $0.00


   Item Number:            03023141001                       Description: PC/CC CUPS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                         8
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            13/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    39
                                                                                                                Report by    of 1166
                                                                                                                          Item

                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03023141001                                                                  9         $0.00


   Item Number:         03027597001                          Description: R2 RGT Probe Assy (PMod)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03027597001                                                                  0         $0.00


   Item Number:         03027651001                          Description: SysClean M Adapter




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          14/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    40
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      8
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                           5
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      03027651001                                                                  5                             $0.00


   Item Number:            03032680122                       Description: FSH CALSET II
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                   0                    0                     0                                          10
                               Value:                         $749.43                $0.00               $0.00                $0.00               $0.00                                       $749.43

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $231.12                $0.00               $0.00                $0.00               $0.00                                       $231.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               13                           $980.55
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      03032680122                                                                 13                           $980.55


   Item Number:            03045838160                       Description: CA 15-3 II Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                           5
                               Value:                       $1,232.12                $0.00               $0.00                $0.00               $0.00                                      $1,232.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                          $1,232.12
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      03045838160                                                                  5                          $1,232.12


   Item Number:            03045846122                       Description: CA 15-3 II CALSET
       Account                 11-11040-0000-0000-00
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              15/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    41
                                                                                                                Report by    of 1166
                                                                                                                          Item

              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                   0                    0                     0                       7
                              Value:                          $524.59                $0.00               $0.00                $0.00               $0.00                   $524.59

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7       $524.59
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03045846122                                                                  7       $524.59


   Item Number:         03052001160                          Description: SHBG Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            61                    0                   0                    0                     0                      61
                              Value:                        $7,096.21                $0.00               $0.00                $0.00               $0.00                 $7,096.21

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               61     $7,096.21
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03052001160                                                                 61     $7,096.21




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          16/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    42
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      9
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            03052028190                       Description: SHBG CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                         8
                               Value:                         $599.54                $0.00               $0.00                $0.00               $0.00                                      $599.54

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               8                          $599.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03052028190                                                                  8                          $599.54


   Item Number:            03140652122                       Description: B Crosslaps Cal Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03140652122                                                                  0                            $0.00


   Item Number:            03142949122                       Description: Color Coded Empty Control Vials
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03142949122                                                                  2                            $0.00


   Item Number:            03149056122                       Description: Anti- Tg CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                            $0.00
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            17/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    43
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                Total for Item:      03149056122                                                                  1         $0.00


   Item Number:         03149773001                          Description: ProCell / CleanCell Filter
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                   0                    0                     0                       5
                              Value:                          $399.24                $0.00               $0.00                $0.00               $0.00                   $399.24

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5       $399.24
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03149773001                                                                  5       $399.24


   Item Number:         03154228                             Description: FT3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          18/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    44
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      10
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03154228                                                                     0                            $0.00


   Item Number:            03183971122                       Description: Universal Diluent 2x40 ML
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           25                    0                     0                  0                     0                                        25
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            27                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03183971122                                                                 27                            $0.00


   Item Number:            03184897190                       Description: C-Peptide Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           63                    0                     0                  0                     0                                        63
                               Value:                      $14,594.58                $0.00                 $0.00              $0.00               $0.00                                  $14,594.58

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            63                      $14,594.58
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03184897190                                                                 63                      $14,594.58


   Item Number:            03184919190                       Description: C-Peptide Calset
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           11                    0                     0                  0                     0                                        11
                               Value:                         $824.38                $0.00                 $0.00              $0.00               $0.00                                      $824.38

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            11                          $824.38
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03184919190                                                                 11                          $824.38


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            19/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    45
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         03203093190                          Description: Prolactin II Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            23                    0                   0                    0                     0                      23
                              Value:                        $1,280.47                $0.00               $0.00                $0.00               $0.00                 $1,280.47

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $57.24                $0.00               $0.00                $0.00               $0.00                    $57.24

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               24     $1,337.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03203093190                                                                 24     $1,337.71


   Item Number:         03261573018                          Description: H\ EMPTY 290 ML 6 BTL SET
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          20/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    46
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      11
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      03261573018                                                                  0                             $0.00


   Item Number:            03271749160                       Description: HCG-Beta Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                           5
                               Value:                         $308.68                $0.00               $0.00                $0.00               $0.00                                       $308.68

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $308.68
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      03271749160                                                                  5                           $308.68


   Item Number:            03277356190                       Description: Prolactin CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                   0                    0                     0                                           9
                               Value:                         $674.48                $0.00               $0.00                $0.00               $0.00                                       $674.48

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $231.12                $0.00               $0.00                $0.00               $0.00                                       $231.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12                           $905.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      03277356190                                                                 12                           $905.60


   Item Number:            03289788160                       Description: Free PSA Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                           8
                               Value:                       $2,447.08                $0.00               $0.00                $0.00               $0.00                                      $2,447.08

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              21/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    47
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                        Total for Account:   11-11040-0000-0000-00                                                8     $2,447.08
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03289788160                                                                  8     $2,447.08


   Item Number:         03289796190                          Description: Free PSA Calset
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                   0                    0                     0                       9
                              Value:                          $674.48                $0.00               $0.00                $0.00               $0.00                   $674.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9       $674.48
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03289796190                                                                  9       $674.48


   Item Number:         03290352160                          Description: Anti-HCV
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          22/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    48
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      12
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03290352160                                                                  0                            $0.00


   Item Number:            03290379160                       Description: PreciControl Anti-HCV
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03290379160                                                                  0                            $0.00


   Item Number:            03302652190                       Description: HCG-Beta CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                         $374.71                $0.00               $0.00                $0.00               $0.00                                      $374.71

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                          $374.71
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03302652190                                                                  5                          $374.71


   Item Number:            03500373190                       Description: Free PSA Calcheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03500373190                                                                  0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            23/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    49
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         03554538190                          Description: FT-3 CalCheck
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03554538190                                                                  2         $0.00


   Item Number:         03561097190                          Description: LH CALSET II
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                   0                    0                     0                      10
                              Value:                          $749.42                $0.00               $0.00                $0.00               $0.00                   $749.42




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          24/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    50
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      13
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                         $142.34                $0.00                 $0.00              $0.00               $0.00                                      $142.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                          $891.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03561097190                                                                 12                          $891.76


   Item Number:            03609987190                       Description: Diluent Multi-Assay
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           23                    0                     0                  0                     0                                        23
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            23                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03609987190                                                                 23                            $0.00


   Item Number:            03649928                          Description: CPS Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03649928                                                                     0                            $0.00


   Item Number:            037-02820-01                      Description: Thumb Screw, Knurled
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      037-02820-01                                                                 0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            25/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    51
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         037-38871-65                         Description: Spacer, BSU-320
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            19                    0                   0                    0                     0                      19
                              Value:                           $78.70                $0.00               $0.00                $0.00               $0.00                    $78.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               19        $78.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      037-38871-65                                                                19        $78.70


   Item Number:         0372                                 Description: Catecholamines, Free Metanephrines, Serotonin Urine Control L1
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          26/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    52
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      14
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      0372                                                                         0                            $0.00


   Item Number:            0373                              Description: Catecholamines, Free Metanephrines, Serotonin Urine Control L2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      0373                                                                         0                            $0.00


   Item Number:            03753379001                       Description: Pinch Valve Tubing
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            8                       0                  0                  0                     0                                         8
                               Value:                         $359.20                $0.00                 $0.00              $0.00               $0.00                                      $359.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8                          $359.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03753379001                                                                  8                          $359.20


   Item Number:            03773025                          Description: Centaur Wash 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      03773025                                                                     0                            $0.00


   Item Number:            03852677                          Description: Centaur Acid Acid Base Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            27/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    53
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03852677                                                                     0         $0.00


   Item Number:         03940010                             Description: TIBC
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      03940010                                                                     0         $0.00


   Item Number:         04476433160                          Description: cobas e-ELECSYS FOLATE GEN 3
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          28/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    54
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      15
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04476433160                                                                  0                             $0.00


   Item Number:            04481798190                       Description: AFP GEN 2 RACKPACK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $442.89                $0.00               $0.00                $0.00               $0.00                                       $442.89

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $442.89
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04481798190                                                                  3                           $442.89


   Item Number:            04485220160                       Description: PSA CS Gen.2.1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                   0                    0                     0                                          14
                               Value:                       $1,049.20                $0.00               $0.00                $0.00               $0.00                                      $1,049.20

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $427.02                $0.00               $0.00                $0.00               $0.00                                       $427.02

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               20                          $1,476.22
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04485220160                                                                 20                          $1,476.22


   Item Number:            04487761190                       Description: AFP GEN 2 CALSET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $224.83                $0.00               $0.00                $0.00               $0.00                                       $224.83

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              29/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    55
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $224.83
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04487761190                                                                  3       $224.83


   Item Number:         04491734160                          Description: PSA Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            14                    0                   0                    0                     0                      14
                              Value:                        $5,911.94                $0.00               $0.00                $0.00               $0.00                 $5,911.94

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               14     $5,911.94
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04491734160                                                                 14     $5,911.94


   Item Number:         04528123190                          Description: Integra Hemolyzing Reg. Gen2
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          30/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    56
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      16
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04528123190                                                                  0                           $0.00


   Item Number:            04528417190                       Description: Cobas Integra C.K.A.S. HBA1C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04528417190                                                                  0                           $0.00


   Item Number:            04537939190                       Description: cobas C Integra Fructosamine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04537939190                                                                  0                           $0.00


   Item Number:            04572459190                       Description: Vitamin B12 CalSet Gen 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04572459190                                                                  0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            31/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    57
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         04618793160                          Description: Rubella IgG Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                          $343.19                $0.00               $0.00                $0.00               $0.00                   $343.19

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2       $343.19
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04618793160                                                                  2       $343.19


   Item Number:         04618807160                          Description: Preci-Control Rubella IgG
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $308.82                $0.00               $0.00                $0.00               $0.00                   $308.82

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $308.82




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          32/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    58
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      17
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04618807160                                                                  1                           $308.82


   Item Number:            04618815160                       Description: Toxo IgG Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $892.16                $0.00               $0.00                $0.00               $0.00                                       $892.16

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $892.16
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04618815160                                                                  3                           $892.16


   Item Number:            04618823160                       Description: Preci-Control Toxo IgG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                         $513.86                $0.00               $0.00                $0.00               $0.00                                       $513.86

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $513.86
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04618823160                                                                  1                           $513.86


   Item Number:            04618831160                       Description: Rubella IgM Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $1,427.46                $0.00               $0.00                $0.00               $0.00                                      $1,427.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $1,427.46
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04618831160                                                                  3                          $1,427.46


   Item Number:            04618840190                       Description: Preci-Control Rubella IgM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                         $344.67                $0.00               $0.00                $0.00               $0.00                                       $344.67

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              33/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    59
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $344.67
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04618840190                                                                  1       $344.67


   Item Number:         04618858190                          Description: Toxo IgM Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                        $1,715.48                $0.00               $0.00                $0.00               $0.00                 $1,715.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2     $1,715.48
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04618858190                                                                  2     $1,715.48


   Item Number:         04618866190                          Description: Preci-Control Toxo IgM
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          34/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    60
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      18
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                         $884.52                $0.00               $0.00                $0.00               $0.00                                       $884.52

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                           $884.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04618866190                                                                  2                           $884.52


   Item Number:            04641655160                       Description: Total PSA Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                       $1,519.44                $0.00               $0.00                $0.00               $0.00                                      $1,519.44

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $1,519.44
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04641655160                                                                  7                          $1,519.44


   Item Number:            04663632190                       Description: Cobas Integra Activator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04663632190                                                                  0                             $0.00


   Item Number:            04738551190                       Description: TSH CALSET GEN 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                   0                    0                     0                                          10
                               Value:                         $749.44                $0.00               $0.00                $0.00               $0.00                                       $749.44

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              35/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    61
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                        Total for Account:   11-11040-0000-0000-00                                               10       $749.44
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04738551190                                                                 10       $749.44


   Item Number:         04745736160                          Description: Vitamin B12 Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04745736160                                                                  0         $0.00


   Item Number:         04779663                             Description: T3
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          36/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    62
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      19
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04779663                                                                     0                             $0.00


   Item Number:            04784600160                       Description: Preci-Control CMV IgG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                         $154.79                $0.00                 $0.00              $0.00               $0.00                                       $154.79

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $154.79
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04784600160                                                                  2                           $154.79


   Item Number:            04784618160                       Description: CMV IgM Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                       $1,222.89                $0.00                 $0.00              $0.00               $0.00                                      $1,222.89

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $1,222.89
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04784618160                                                                  2                          $1,222.89


   Item Number:            04784626190                       Description: Preci-Control CMV IgM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                         $689.34                $0.00                 $0.00              $0.00               $0.00                                       $689.34

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $689.34
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04784626190                                                                  2                           $689.34


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              37/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    63
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         04827031190                          Description: IgE Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                   0                    0                     0                      10
                              Value:                        $1,460.20                $0.00               $0.00                $0.00               $0.00                 $1,460.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10     $1,460.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04827031190                                                                 10     $1,460.20


   Item Number:         04836693160                          Description: Vitamin B12 CalCheck
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          38/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    64
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      20
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04836693160                                                                  1                            $0.00


   Item Number:            04842464160                       Description: ProBNP Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           41                    0                   0                    0                     0                                        41
                               Value:                      $49,648.95                $0.00               $0.00                $0.00               $0.00                                  $49,648.95

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               41                      $49,648.95
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04842464160                                                                 41                      $49,648.95


   Item Number:            04842472190                       Description: ProBNP CS GEN.2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           17                    0                   0                    0                     0                                        17
                               Value:                         $878.76                $0.00               $0.00                $0.00               $0.00                                      $878.76

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               17                          $878.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04842472190                                                                 17                          $878.76


   Item Number:            04874072190                       Description: cobas e-ELECSYS FOLATE CS GEN 3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04874072190                                                                  0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            39/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    65
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         04880285190                          Description: KIT NAOH-D/BASIC WASH 2 X 1.8 mL (Large)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04880285190                                                                  0         $0.00


   Item Number:         04880293190                          Description: CLEAN-CELL M 2X2 L
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          (50)                    0                   0                    0                     0                     (50)
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          40/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    66
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      21
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                         7
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              (43)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04880293190                                                                (43)                          $0.00


   Item Number:            04880307190                       Description: H\ CELL WASH II ACID SOLUTION 2x2 L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04880307190                                                                  0                           $0.00


   Item Number:            04880340190                       Description: PRO-CELL M 2X2 L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                         8
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          (2)                    0                   0                    0                     0                                        (2)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      04880340190                                                                  6                           $0.00


   Item Number:            04917049160                       Description: PreciControl Cardiac G.4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            41/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    67
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04917049160                                                                  0         $0.00


   Item Number:         04997873                             Description: Advia ISE Buffer
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04997873                                                                     0         $0.00


   Item Number:         04D18-03                             Description: ARC Septums (Box of 200)
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          42/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    68
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      22
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04D18-03                                                                     0                             $0.00


   Item Number:            04D1803                           Description: ARC Septum 200/PK
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04D1803                                                                      0                             $0.00


   Item Number:            04P53-25                          Description: ARC HBsAg Qual
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                     0                  0                     0                                          14
                               Value:                       $3,051.60                $0.00                 $0.00              $0.00               $0.00                                      $3,051.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14                          $3,051.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04P53-25                                                                    14                          $3,051.60


   Item Number:            04P5301                           Description: ARC CAL only need 1 for HBsAg and Conf
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                         $535.22                $0.00                 $0.00              $0.00               $0.00                                       $535.22

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $535.22
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04P5301                                                                      2                           $535.22


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              43/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    69
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         04P5310                              Description: ARC HBsAg Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                    0                   0                     0                       1
                              Value:                          $180.46                $0.00                $0.00               $0.00               $0.00                   $180.46

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1       $180.46
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      04P5310                                                                      1       $180.46


   Item Number:         04P54-40                             Description: HBsAg Conf Man Dil
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          44/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    70
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      23
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04P54-40                                                                     0                             $0.00


   Item Number:            04P5425                           Description: ARC HBsAg Qual Confirm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                       $1,679.53                $0.00                 $0.00              $0.00               $0.00                                      $1,679.53

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $1,679.53
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      04P5425                                                                      2                          $1,679.53


   Item Number:            05031656160                       Description: Anti-CCP Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                       $1,359.49                $0.00                 $0.00              $0.00               $0.00                                      $1,359.49

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $1,359.49
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05031656160                                                                  2                          $1,359.49


   Item Number:            05031664160                       Description: PreciControl Anti-CCP
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                     0                  0                     0                                          12
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05031664160                                                                 12                             $0.00


   Item Number:            05042666191                       Description: PreciControl ThyroAB
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              45/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    71
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05042666191                                                                  0         $0.00


   Item Number:         05085713001                          Description: Micro Sample cups
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         5,400                    0                   0                    0                     0                   5,400
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             5,400        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05085713001                                                               5,400        $0.00


   Item Number:         05120969                             Description: Roche Chimney
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          46/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    72
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      24
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                            0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                              $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      05120969                                                                     0                              $0.00


   Item Number:            05133181160                       Description: Anti-CCP CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                  0                     0                                            4
                               Value:                         $299.77                $0.00                 $0.00              $0.00               $0.00                                        $299.77

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                            $299.77
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      05133181160                                                                  4                            $299.77


   Item Number:            05171359                          Description: FOL DTT Releasing Agent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                            0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                              $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      05171359                                                                     0                              $0.00


   Item Number:            05200067160                       Description: Testosterone II Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           98                    0                     0                  0                     0                                           98
                               Value:                      $11,174.85                $0.00                 $0.00              $0.00               $0.00                                      $11,174.85

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            98                      $11,174.85
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      05200067160                                                                 98                      $11,174.85


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                               47/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    73
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         05202230190                          Description: Testosterone CalSet
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                   0                    0                     0                       8
                              Value:                          $599.54                $0.00               $0.00                $0.00               $0.00                   $599.54

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8       $599.54
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05202230190                                                                  8       $599.54


   Item Number:         05219086160                          Description: Folate III CalCheck
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          48/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    74
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      25
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05219086160                                                                  2                             $0.00


   Item Number:            05341787160                       Description: Precicontrol Multimarker
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05341787160                                                                  6                             $0.00


   Item Number:            05390125190                       Description: hGH Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $1,962.75                $0.00               $0.00                $0.00               $0.00                                      $1,962.75

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $1,962.75
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05390125190                                                                  3                          $1,962.75


   Item Number:            05390133190                       Description: hGH CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                           5
                               Value:                         $374.72                $0.00               $0.00                $0.00               $0.00                                       $374.72

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $374.72
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05390133190                                                                  5                           $374.72


   Item Number:            05479207190                       Description: Cobas Integra Percicontrol HBA1C Norm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              49/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    75
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05479207190                                                                  0         $0.00


   Item Number:         05572185160                          Description: HSV-1 IgG Reagent (601)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                        $2,134.44                $0.00               $0.00                $0.00               $0.00                 $2,134.44

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4     $2,134.44
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05572185160                                                                  4     $2,134.44


   Item Number:         05572193160                          Description: HSV-2 IgG Reagent (601)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          50/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    76
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      26
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $1,600.83                $0.00               $0.00                $0.00               $0.00                                      $1,600.83

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $1,600.83
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05572193160                                                                  3                          $1,600.83


   Item Number:            05572207160                       Description: PreciControl HSV
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                       $2,002.63                $0.00               $0.00                $0.00               $0.00                                      $2,002.63

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $2,002.63
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05572207160                                                                  7                          $2,002.63


   Item Number:            05579082160                       Description: HCG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      05579082160                                                                  1                             $0.00


   Item Number:            05618860160                       Description: PreciControl Varia 3 (Cobas e-Elecsy
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                   0                    0                     0                                           9
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              51/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    77
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                        Total for Account:   11-11040-0000-0000-00                                               15         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05618860160                                                                 15         $0.00


   Item Number:         05694302001                          Description: Assay Tip/ Assay Cup Tray (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            29                    0                   0                    0                     0                      29
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               29         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05694302001                                                                 29         $0.00


   Item Number:         05912504190                          Description: Cobas Integra Percicontrol HBA1C Path
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          52/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    78
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      27
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05912504190                                                                  0                           $0.00


   Item Number:            05913268160                       Description: Cobas e-Elecsys proBNP CalCheck 5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05913268160                                                                  0                           $0.00


   Item Number:            05917794160                       Description: Cobas e- Elecsys LH CC5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05917794160                                                                  0                           $0.00


   Item Number:            05917824160                       Description: ELECSYS TSH CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            53/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    79
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                        Total for Account:   11-11040-0000-0000-00                                                2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05917824160                                                                  2         $0.00


   Item Number:         05917883160                          Description: CEA Cal Check
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05917883160                                                                  1         $0.00


   Item Number:         05917891160                          Description: Insulin CC 5 Cal Check
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          54/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    80
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      28
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05917891160                                                                  0                           $0.00


   Item Number:            05917913160                       Description: T3 Calcheck 5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05917913160                                                                  0                           $0.00


   Item Number:            05917972160                       Description: Ca 19-9 Cal Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05917972160                                                                  1                           $0.00


   Item Number:            05918014160                       Description: DHEA-S Cal Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05918014160                                                                  0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            55/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    81
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         05918022160                          Description: IgE CalChecks
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05918022160                                                                  1         $0.00


   Item Number:         05918065160                          Description: C Pep Cal Check
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          56/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    82
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      29
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05918065160                                                                  0                           $0.00


   Item Number:            05918103160                       Description: PTH Cal check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05918103160                                                                  0                           $0.00


   Item Number:            05918111160                       Description: CA 125 Cal Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05918111160                                                                  0                           $0.00


   Item Number:            05942357160                       Description: hGH CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05942357160                                                                  1                           $0.00


   Item Number:            05942713160                       Description: Folate RBC CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            57/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    83
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05942713160                                                                  0         $0.00


   Item Number:         05944295160                          Description: Folate RBC Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            41                    0                   0                    0                     0                      41
                              Value:                        $3,229.61                $0.00               $0.00                $0.00               $0.00                 $3,229.61

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               41     $3,229.61
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05944295160                                                                 41     $3,229.61


   Item Number:         05944309160                          Description: Folate RBC Calset
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          58/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    84
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      30
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                     0                  0                     0                                        12
                               Value:                         $815.27                $0.00                 $0.00              $0.00               $0.00                                      $815.27

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                          $815.27
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05944309160                                                                 12                          $815.27


   Item Number:            05944317160                       Description: Folate RBC Hemolyzing Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           36                    0                     0                  0                     0                                        36
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            36                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05944317160                                                                 36                            $0.00


   Item Number:            05P03-01                          Description: Arc Galectin 3 Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                         $433.25                $0.00                 $0.00              $0.00               $0.00                                      $433.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $433.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05P03-01                                                                     2                          $433.25


   Item Number:            05P03-10                          Description: Arc Galectin 3 Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                         $433.25                $0.00                 $0.00              $0.00               $0.00                                      $433.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $433.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05P03-10                                                                     2                          $433.25


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            59/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    85
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         05P03-27                             Description: Arc Galectin 3 Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            45                    0                     0                  0                     0                      45
                              Value:                       $32,316.47                $0.00                 $0.00              $0.00               $0.00                $32,316.47

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            45    $32,316.47
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      05P03-27                                                                    45    $32,316.47


   Item Number:         05P0301                              Description: Gal-3 Calibrator
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          60/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    86
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      31
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05P0301                                                                      0                           $0.00


   Item Number:            05P0310                           Description: Gal-3 Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      05P0310                                                                      0                           $0.00


   Item Number:            06241603001                       Description: Magna Pure 96 Processing Cartridge
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                          (5)                    0                    0                   0                     0                                        (5)
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             (5)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      06241603001                                                                 (5)                          $0.00


   Item Number:            06241611001                       Description: Magna Pure 96 Output Plate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                          (1)                    0                    0                   0                     0                                        (1)
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             (1)                          $0.00
                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            61/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    87
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                Total for Item:      06241611001                                                                 (1)        $0.00


   Item Number:         06241620001                          Description: Magna Pure 96 Filter Tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          (16)                    0                   0                    0                     0                     (16)
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              (16)        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06241620001                                                                (16)        $0.00


   Item Number:         06241638001                          Description: Magna Pure 96 Sealing Foil IVD
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          62/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    88
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      32
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          (1)                    0                   0                    0                     0                                        (1)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               (1)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      06241638001                                                                 (1)                          $0.00


   Item Number:            06267564160                       Description: Prolactin CalChecks
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      06267564160                                                                  1                           $0.00


   Item Number:            06269915160                       Description: SHGB CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      06269915160                                                                  0                           $0.00


   Item Number:            06331084190                       Description: AMH CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            63/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    89
                                                                                                                Report by    of 1166
                                                                                                                          Item

                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                          $215.59                $0.00               $0.00                $0.00               $0.00                   $215.59

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $215.59
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06331084190                                                                  3       $215.59


   Item Number:         06331092190                          Description: AMH
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06331092190                                                                  1         $0.00


   Item Number:         06343422160                          Description: CA 15-3 IV CalCheck




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          64/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    90
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      33
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06343422160                                                                  0                             $0.00


   Item Number:            06343589160                       Description: Osteo Calin Cal Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06343589160                                                                  0                             $0.00


   Item Number:            06347142160                       Description: ELECSYS T4 CALCHECK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06347142160                                                                  0                             $0.00


   Item Number:            06368590190                       Description: Anti-TPO Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           58                    0                   0                    0                     0                                          58
                               Value:                       $7,559.74                $0.00               $0.00                $0.00               $0.00                                      $7,559.74

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               58                          $7,559.74
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              65/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    91
                                                                                                                Report by    of 1166
                                                                                                                          Item
                                                                Total for Item:      06368590190                                                                 58     $7 559 74

   Item Number:         06368603190                          Description: Anti-Tg CalSet
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            11                    0                   0                    0                     0                      11
                              Value:                          $824.38                $0.00               $0.00                $0.00               $0.00                   $824.38

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11       $824.38
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06368603190                                                                 11       $824.38


   Item Number:         06368697190                          Description: Anti-Tg Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            66                    0                   0                    0                     0                      66
                              Value:                       $15,406.31                $0.00               $0.00                $0.00               $0.00                $15,406.31




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          66/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    92
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      34
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               66                      $15,406.31
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06368697190                                                                 66                      $15,406.31


   Item Number:            06368921160                       Description: Anti-HCV II Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06368921160                                                                  0                             $0.00


   Item Number:            06416632160                       Description: Vitamin D CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06416632160                                                                  0                             $0.00


   Item Number:            06437206160                       Description: FT3 III Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           42                    0                   0                    0                     0                                          42
                               Value:                       $4,081.20                $0.00               $0.00                $0.00               $0.00                                      $4,081.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               42                          $4,081.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06437206160                                                                 42                          $4,081.20


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              67/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    93
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         06437222190                          Description: FT3 III CalSet
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                   0                    0                     0                       9
                              Value:                          $674.48                $0.00               $0.00                $0.00               $0.00                   $674.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9       $674.48
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06437222190                                                                  9       $674.48


   Item Number:         06437281160                          Description: FT4 II Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            35                    0                   0                    0                     0                      35
                              Value:                        $3,463.66                $0.00               $0.00                $0.00               $0.00                 $3,463.66

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               35     $3,463.66




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          68/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    94
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      35
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06437281160                                                                 35                          $3,463.66


   Item Number:            06437290160                       Description: FT4 CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           13                    0                     0                  0                     0                                          13
                               Value:                         $974.26                $0.00                 $0.00              $0.00               $0.00                                       $974.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            13                           $974.26
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06437290160                                                                 13                           $974.26


   Item Number:            06472931190                       Description: Anti-TPO CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           81                    0                     0                  0                     0                                          81
                               Value:                       $6,070.32                $0.00                 $0.00              $0.00               $0.00                                      $6,070.32

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            81                          $6,070.32
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06472931190                                                                 81                          $6,070.32


   Item Number:            06491080                          Description: TSH 3 UL Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06491080                                                                     0                             $0.00


   Item Number:            06506780160                       Description: Vitamin D Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              69/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    95
                                                                                                                Report by    of 1166
                                                                                                                          Item

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06506780160                                                                  0         $0.00


   Item Number:         06506798160                          Description: Vitamin D CalSet
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          70/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    96
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      36
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06506798160                                                                  0                             $0.00


   Item Number:            06528309190                       Description: T-Uptake CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06528309190                                                                  7                             $0.00


   Item Number:            06544410190                       Description: Ecotergent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           23                    0                   0                    0                     0                                          23
                               Value:                         $400.16                $0.00               $0.00                $0.00               $0.00                                       $400.16

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               24                           $400.16
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06544410190                                                                 24                           $400.16


   Item Number:            06656021190                       Description: Estradiol III Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           64                    0                   0                    0                     0                                          64
                               Value:                       $9,359.41                $0.00               $0.00                $0.00               $0.00                                      $9,359.41

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               64                          $9,359.41
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06656021190                                                                 64                          $9,359.41


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              71/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    97
                                                                                                                Report by    of 1166
                                                                                                                          Item

   Item Number:         06656048190                          Description: Estradiol III Calset
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                      0                 0                     0                       8
                              Value:                          $599.54                $0.00                  $0.00             $0.00               $0.00                   $599.54

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            8       $599.54
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06656048190                                                                  8       $599.54


   Item Number:         06687733160                          Description: Cortisol II Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                            50                    0                      0                 0                     0                      50
                              Value:                        $2,664.70                $0.00                  $0.00             $0.00               $0.00                 $2,664.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:       11-11040-0000-0000-00                                           50     $2,664.70




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          72/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    98
                                                                                                                Report by    of 1166
                                                                                                                          Item


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      37
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06687733160                                                                 50                          $2,664.70


   Item Number:            06687750190                       Description: Cortisol II Cal Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                           6
                               Value:                         $449.65                $0.00                 $0.00              $0.00               $0.00                                       $449.65

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                           $449.65
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06687750190                                                                  6                           $449.65


   Item Number:            06709966190                       Description: PrciControl AMH
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                  0                     0                                           4
                               Value:                       $1,574.24                $0.00                 $0.00              $0.00               $0.00                                      $1,574.24

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                          $1,574.24
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06709966190                                                                  4                          $1,574.24


   Item Number:            06891541                          Description: FOL Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06891541                                                                     0                             $0.00


   Item Number:            06908799190                       Description: ProCell II M
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           26                    0                     0                  0                     0                                          26
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              73/1004
9/27/2019                                            Case 19-11691-JTD     Doc
                                                                     Historical    8 Filed
                                                                                Inventory        09/27/19
                                                                                          Trial Balance Summary Page    99
                                                                                                                Report by    of 1166
                                                                                                                          Item

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               26         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06908799190                                                                 26         $0.00


   Item Number:         06908853190                          Description: PreClean II M
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                            45                    0                   0                    0                     0                      45
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               45         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06908853190                                                                 45         $0.00


   Item Number:         06C5488                              Description: Na Azide 10L Concentrated Wash Buffer (I-ARM)
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          74/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    100
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      38
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                           7
                               Value:                       $1,606.88                $0.00                 $0.00              $0.00               $0.00                                      $1,606.88

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                          $1,606.88
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06C5488                                                                      7                          $1,606.88


   Item Number:            06C5560                           Description: Arc Trigger Solution (4x975mL)
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           44                    0                     0                  0                     0                                          44
                               Value:                         $837.71                $0.00                 $0.00              $0.00               $0.00                                       $837.71

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            44                           $837.71
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06C5560                                                                     44                           $837.71


   Item Number:            06E23-65                          Description: Pre-Trigger Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                          20
                               Value:                         $908.35                $0.00                 $0.00              $0.00               $0.00                                       $908.35

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                           $908.35
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06E23-65                                                                    20                           $908.35


   Item Number:            06L2101                           Description: ARC HAVAB-M Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                           6
                               Value:                       $1,362.61                $0.00                 $0.00              $0.00               $0.00                                      $1,362.61

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                          $1,362.61
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06L2101                                                                      6                          $1,362.61


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              75/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    101
                                                                                                             Report by Itemof 1166

   Item Number:         06L2110                              Description: ARC HAVAB-M Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                    0                   0                     0                       3
                              Value:                          $687.66                $0.00                $0.00               $0.00               $0.00                   $687.66

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3       $687.66
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06L2110                                                                      3       $687.66


   Item Number:         06L2125                              Description: ARC HAVAB-M
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            16                    0                    0                   0                     0                      16
                              Value:                        $8,777.82                $0.00                $0.00               $0.00               $0.00                 $8,777.82

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             16     $8,777.82




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          76/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    102
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      39
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06L2125                                                                     16                          $8,777.82


   Item Number:            06L2201                           Description: ARC CORE (Total) Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                           6
                               Value:                       $2,187.42                $0.00                $0.00               $0.00               $0.00                                      $2,187.42

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                          $2,187.42
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06L2201                                                                      6                          $2,187.42


   Item Number:            06L2210                           Description: ARC CORE (Total) Controls
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                    0                   0                     0                                           7
                               Value:                       $3,583.19                $0.00                $0.00               $0.00               $0.00                                      $3,583.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                          $3,583.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06L2210                                                                      7                          $3,583.19


   Item Number:            06L2225                           Description: ARC CORE (Total)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           13                    0                    0                   0                     0                                          13
                               Value:                       $4,777.14                $0.00                $0.00               $0.00               $0.00                                      $4,777.14

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             13                          $4,777.14
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      06L2225                                                                     13                          $4,777.14


   Item Number:            06L2301                           Description: ARC CORE-M Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                    0                   0                     0                                           7
                               Value:                       $1,560.07                $0.00                $0.00               $0.00               $0.00                                      $1,560.07

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              77/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    103
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7     $1,560.07
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06L2301                                                                      7     $1,560.07


   Item Number:         06L2310                              Description: ARC CORE-M Controls
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                    0                   0                     0                       4
                              Value:                          $918.22                $0.00                $0.00               $0.00               $0.00                   $918.22

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4       $918.22
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      06L2310                                                                      4       $918.22


   Item Number:         06L2325                              Description: ARC CORE-M
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          78/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    104
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      40
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           21                    0                    0                   0                     0                                           21
                               Value:                      $11,520.89                $0.00                $0.00               $0.00               $0.00                                      $11,520.89

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             21                      $11,520.89
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      06L2325                                                                     21                      $11,520.89


   Item Number:            06L2701                           Description: ARC HAVAB-G Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                    0                   0                     0                                            5
                               Value:                         $932.55                $0.00                $0.00               $0.00               $0.00                                        $932.55

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                            $932.55
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      06L2701                                                                      5                            $932.55


   Item Number:            06L2710                           Description: ARC HAVAB-G Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                            2
                               Value:                         $364.69                $0.00                $0.00               $0.00               $0.00                                        $364.69

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                            $364.69
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      06L2710                                                                      2                            $364.69


   Item Number:            06L2725                           Description: ARC HAVAB-G
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                            9
                               Value:                       $3,184.96                $0.00                $0.00               $0.00               $0.00                                      $3,184.96

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9                          $3,184.96
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      06L2725                                                                      9                          $3,184.96


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                               79/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    105
                                                                                                             Report by Itemof 1166

   Item Number:         07-8070MG-1200                       Description: Kit w/1.2mL Glass Inserts Installed in a 96-well Plate w/a green mat w/Teflon/Silicone Septa
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use             In Service             Damaged                  Site Totals
                              Quantity:                             0                    0                      0                     0                     0                         0
                              Value:                            $0.00                $0.00                 $0.00                  $0.00                 $0.00                     $0.00

                                                                                                                                                                  Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                     0        $0.00
                                                                                                                                                                  Quantity        Value
                                                                Total for Item:      07-8070MG-1200                                                                      0        $0.00


   Item Number:         07026706190                          Description: AFP Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use             In Service             Damaged                  Site Totals
                              Quantity:                             3                    0                      0                     0                     0                         3
                              Value:                        $1,328.68                $0.00                 $0.00                  $0.00                 $0.00                 $1,328.68

                                                                                                                                                                  Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                     3    $1,328.68




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                80/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    106
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      41
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07026706190                                                                  3                          $1,328.68


   Item Number:            07026714190                       Description: AMH Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                       $1,279.94                $0.00               $0.00                $0.00               $0.00                                      $1,279.94

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $1,279.94
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07026714190                                                                  1                          $1,279.94


   Item Number:            07026919190                       Description: Anti-Tg Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                   0                    0                     0                                          12
                               Value:                       $8,403.41                $0.00               $0.00                $0.00               $0.00                                      $8,403.41

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12                          $8,403.41
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07026919190                                                                 12                          $8,403.41


   Item Number:            07026935190                       Description: Anti-TPO Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           15                    0                   0                    0                     0                                          15
                               Value:                       $5,865.32                $0.00               $0.00                $0.00               $0.00                                      $5,865.32

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               15                          $5,865.32
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07026935190                                                                 15                          $5,865.32


   Item Number:            07026960190                       Description: B-CrossLaps/Serum (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $996.60                $0.00               $0.00                $0.00               $0.00                                       $996.60

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              81/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    107
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $996.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07026960190                                                                  3       $996.60


   Item Number:         07026986190                          Description: CA 125 II Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                        $2,528.64                $0.00               $0.00                $0.00               $0.00                 $2,528.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4     $2,528.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07026986190                                                                  4     $2,528.64


   Item Number:         07027001190                          Description: CA 15-3 (801)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          82/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    108
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      42
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $2,282.82                $0.00               $0.00                $0.00               $0.00                                      $2,282.82

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $2,282.82
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027001190                                                                  3                          $2,282.82


   Item Number:            07027028190                       Description: CA 19-9 Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $2,503.35                $0.00               $0.00                $0.00               $0.00                                      $2,503.35

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $2,503.35
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027028190                                                                  3                          $2,503.35


   Item Number:            07027079190                       Description: CEA Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $1,649.94                $0.00               $0.00                $0.00               $0.00                                      $1,649.94

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $1,649.94
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027079190                                                                  3                          $1,649.94


   Item Number:            07027150190                       Description: Cortisol G2 E2G 300 (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           18                    0                   0                    0                     0                                          18
                               Value:                       $2,877.78                $0.00               $0.00                $0.00               $0.00                                      $2,877.78

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               18                          $2,877.78
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027150190                                                                 18                          $2,877.78


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              83/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    109
                                                                                                             Report by Itemof 1166

   Item Number:         07027168190                          Description: C-Peptide Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            31                    0                   0                    0                     0                      31
                              Value:                        $7,181.46                $0.00               $0.00                $0.00               $0.00                 $7,181.46

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               31     $7,181.46
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07027168190                                                                 31     $7,181.46


   Item Number:         07027192190                          Description: DHEA-S Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            37                    0                   0                    0                     0                      37
                              Value:                        $5,032.48                $0.00               $0.00                $0.00               $0.00                 $5,032.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               37     $5,032.48




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          84/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    110
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      43
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      07027192190                                                                 37                          $5,032.48


   Item Number:            07027249190                       Description: Estradiol III Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           26                    0                   0                    0                     0                                           26
                               Value:                      $11,406.78                $0.00               $0.00                $0.00               $0.00                                      $11,406.78

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               26                      $11,406.78
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      07027249190                                                                 26                      $11,406.78


   Item Number:            07027290190                       Description: Folate - Serum Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                            3
                               Value:                         $675.24                $0.00               $0.00                $0.00               $0.00                                        $675.24

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                            $675.24
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      07027290190                                                                  3                            $675.24


   Item Number:            07027320190                       Description: Free PSA E2G 300 (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                            2
                               Value:                       $1,835.31                $0.00               $0.00                $0.00               $0.00                                      $1,835.31

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $1,835.31
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      07027320190                                                                  2                          $1,835.31


   Item Number:            07027346190                       Description: FSH Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           19                    0                   0                    0                     0                                           19
                               Value:                       $3,010.60                $0.00               $0.00                $0.00               $0.00                                      $3,010.60

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                               85/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    111
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               19     $3,010.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07027346190                                                                 19     $3,010.60


   Item Number:         07027362190                          Description: FT3 III Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                   0                    0                     0                      13
                              Value:                        $1,894.81                $0.00               $0.00                $0.00               $0.00                 $1,894.81

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               13     $1,894.81
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07027362190                                                                 13     $1,894.81


   Item Number:         07027397190                          Description: FT4 II Reagent (801)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          86/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    112
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      44
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           21                    0                   0                    0                     0                                          21
                               Value:                       $3,117.29                $0.00               $0.00                $0.00               $0.00                                      $3,117.29

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               21                          $3,117.29
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027397190                                                                 21                          $3,117.29


   Item Number:            07027486190                       Description: hGH Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                       $2,617.00                $0.00               $0.00                $0.00               $0.00                                      $2,617.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                          $2,617.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027486190                                                                  4                          $2,617.00


   Item Number:            07027516190                       Description: IgE II Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                         $292.04                $0.00               $0.00                $0.00               $0.00                                       $292.04

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                           $292.04
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027516190                                                                  2                           $292.04


   Item Number:            07027559190                       Description: Insulin Reagnt (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           61                    0                   0                    0                     0                                          61
                               Value:                      $10,943.37                $0.00               $0.00                $0.00               $0.00                                  $10,943.37

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               61                      $10,943.37
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027559190                                                                 61                      $10,943.37


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              87/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    113
                                                                                                             Report by Itemof 1166

   Item Number:         07027575190                          Description: LH Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            15                    0                   0                    0                     0                      15
                              Value:                        $2,424.69                $0.00               $0.00                $0.00               $0.00                 $2,424.69

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               15     $2,424.69
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07027575190                                                                 15     $2,424.69


   Item Number:         07027591190                          Description: N-MID Osteocalcin Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                        $7,156.46                $0.00               $0.00                $0.00               $0.00                 $7,156.46

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6     $7,156.46




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          88/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    114
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      45
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027591190                                                                  6                          $7,156.46


   Item Number:            07027664190                       Description: ProBNP II Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           27                    0                    0                   0                     0                                          27
                               Value:                      $98,086.95                $0.00                 $0.00              $0.00               $0.00                                  $98,086.95

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               27                      $98,086.95
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027664190                                                                 27                      $98,086.95


   Item Number:            07027699190                       Description: Progesterone III Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           26                    0                    0                   0                     0                                          26
                               Value:                       $7,323.86                $0.00                 $0.00              $0.00               $0.00                                      $7,323.86

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               26                          $7,323.86
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027699190                                                                 26                          $7,323.86


   Item Number:            07027737190                       Description: Prolactin II Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                           9
                               Value:                       $1,503.13                $0.00                 $0.00              $0.00               $0.00                                      $1,503.13

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9                          $1,503.13
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027737190                                                                  9                          $1,503.13


   Item Number:            07027869190                       Description: T3 Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                    0                   0                     0                                          16
                               Value:                       $1,995.30                $0.00                 $0.00              $0.00               $0.00                                      $1,995.30

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              89/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    115
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               16     $1,995.30
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07027869190                                                                 16     $1,995.30


   Item Number:         07027885190                          Description: T4 Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            17                    0                    0                   0                     0                      17
                              Value:                        $2,163.01                $0.00                $0.00               $0.00               $0.00                 $2,163.01

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               17     $2,163.01
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07027885190                                                                 17     $2,163.01


   Item Number:         07027915190                          Description: Testosterone II Reagent (801)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          90/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    116
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      46
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           25                    0                   0                    0                     0                                          25
                               Value:                       $8,552.18                $0.00               $0.00                $0.00               $0.00                                      $8,552.18

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               25                          $8,552.18
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027915190                                                                 25                          $8,552.18


   Item Number:            07027966190                       Description: Total PSA E2G 300 (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                   0                    0                     0                                           9
                               Value:                       $5,700.89                $0.00               $0.00                $0.00               $0.00                                      $5,700.89

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9                          $5,700.89
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07027966190                                                                  9                          $5,700.89


   Item Number:            07028091190                       Description: TSH Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           29                    0                   0                    0                     0                                          29
                               Value:                       $3,870.25                $0.00               $0.00                $0.00               $0.00                                      $3,870.25

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               29                          $3,870.25
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07028091190                                                                 29                          $3,870.25


   Item Number:            07028105190                       Description: T-Uptake Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $326.24                $0.00               $0.00                $0.00               $0.00                                       $326.24

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $326.24
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07028105190                                                                  6                           $326.24


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              91/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    117
                                                                                                             Report by Itemof 1166

   Item Number:         07028121190                          Description: Vitamin B12 II Reagent (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            22                    0                   0                    0                     0                      22
                              Value:                        $5,788.49                $0.00               $0.00                $0.00               $0.00                 $5,788.49

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               22     $5,788.49
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07028121190                                                                 22     $5,788.49


   Item Number:         07028148190                          Description: Vitamin D total G2 Elecsys E2G (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            26                    0                   0                    0                     0                      26
                              Value:                       $18,480.14                $0.00               $0.00                $0.00               $0.00                $18,480.14

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               26    $18,480.14




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          92/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    118
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      47
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07028148190                                                                 26                      $18,480.14


   Item Number:            07030207190                       Description: CA 125 II CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $449.66                $0.00               $0.00                $0.00               $0.00                                       $449.66

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $449.66
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07030207190                                                                  6                           $449.66


   Item Number:            07092539190                       Description: Progesterone III Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           65                    0                   0                    0                     0                                          65
                               Value:                       $6,103.20                $0.00               $0.00                $0.00               $0.00                                      $6,103.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               65                          $6,103.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07092539190                                                                 65                          $6,103.20


   Item Number:            07092547190                       Description: Progesterone III CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                   0                    0                     0                                          12
                               Value:                         $899.30                $0.00               $0.00                $0.00               $0.00                                       $899.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12                           $899.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07092547190                                                                 12                           $899.30


   Item Number:            07092555190                       Description: Progesterone III CalCheck 5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              93/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    119
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07092555190                                                                  0         $0.00


   Item Number:         07212771160                          Description: Vitamin B12 II Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                   0                    0                     0                     100
                              Value:                        $8,770.47                $0.00               $0.00                $0.00               $0.00                 $8,770.47

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            21                    0                   0                    0                     0                      21
                              Value:                        $1,893.42                $0.00               $0.00                $0.00               $0.00                 $1,893.42

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              121    $10,663.89
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07212771160                                                                121    $10,663.89




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          94/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    120
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      48
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            07212780190                       Description: Vitamin B12 II CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                         $524.60                $0.00               $0.00                $0.00               $0.00                                       $524.60

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                         $308.17                $0.00               $0.00                $0.00               $0.00                                       $308.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11                           $832.77
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07212780190                                                                 11                           $832.77


   Item Number:            07251068190                       Description: PTH Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                       $6,933.97                $0.00               $0.00                $0.00               $0.00                                      $6,933.97

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $6,933.97
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07251068190                                                                  7                          $6,933.97


   Item Number:            07251670190                       Description: Anti-CCP Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                       $2,718.98                $0.00               $0.00                $0.00               $0.00                                      $2,718.98

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                          $2,718.98
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07251670190                                                                  4                          $2,718.98


   Item Number:            07258496190                       Description: SHBG Reagent (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           25                    0                   0                    0                     0                                          25

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              95/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    121
                                                                                                             Report by Itemof 1166
                              Value:                        $8 725 11                $0 00                $0 00               $0 00               $0 00                 $8 725 11
                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             25     $8,725.11
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07258496190                                                                 25     $8,725.11


   Item Number:         0726080                              Description: Ferrule 10/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      0726080                                                                      0         $0.00


   Item Number:         0726533                              Description: Viton O Ring Shim 2010 LNR (Pk of 10)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          96/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    122
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      49
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           60                    0                    0                   0                     0                                        60
                               Value:                         $162.60                $0.00                $0.00               $0.00               $0.00                                      $162.60

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             60                          $162.60
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      0726533                                                                     60                          $162.60


   Item Number:            07299001190                       Description: Diluent Universal 801
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                         6
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07299001190                                                                  6                            $0.00


   Item Number:            07299010190                       Description: Diluent MultiAssay (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           37                    0                    0                   0                     0                                        37
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             37                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07299010190                                                                 37                            $0.00


   Item Number:            073-0611-02                       Description: DPP Probe
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      073-0611-02                                                                  0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            97/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    123
                                                                                                             Report by Itemof 1166

   Item Number:         073-0612-02                          Description: RPP1/RPP2 Probe
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      073-0612-02                                                                  0         $0.00


   Item Number:         073-0961-01                          Description: Advia Probe SPP
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          98/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    124
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      50
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      073-0961-01                                                                  0                            $0.00


   Item Number:            07309325160                       Description: CMV IgG Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                         $753.36                $0.00               $0.00                $0.00               $0.00                                      $753.36

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $753.36
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07309325160                                                                  3                          $753.36


   Item Number:            07360886190                       Description: ProBNP CalSet II
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                         8
                               Value:                         $882.25                $0.00               $0.00                $0.00               $0.00                                      $882.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                          $882.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07360886190                                                                  8                          $882.25


   Item Number:            07396473190                       Description: Folate CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                         7
                               Value:                         $475.58                $0.00               $0.00                $0.00               $0.00                                      $475.58

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $475.58
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07396473190                                                                  7                          $475.58


   Item Number:            07443471190                       Description: Estradiol III CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            99/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    125
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07443471190                                                                  0         $0.00


   Item Number:         07464215160                          Description: Vitamin D II Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            22                    0                   0                    0                     0                      22
                              Value:                        $5,212.35                $0.00               $0.00                $0.00               $0.00                 $5,212.35

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            27                    0                   0                    0                     0                      27
                              Value:                        $6,576.20                $0.00               $0.00                $0.00               $0.00                 $6,576.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               49    $11,788.55
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07464215160                                                                 49    $11,788.55




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        100/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    126
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      51
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            07464240190                       Description: Vitamin D II CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                           15                    0                      0                 0                     0                                          15
                               Value:                       $1,289.98                $0.00                  $0.00             $0.00               $0.00                                      $1,289.98

               Site:           TRUE-WHS02                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                      0                 0                     0                                           4
                               Value:                         $353.63                $0.00                  $0.00             $0.00               $0.00                                       $353.63

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               19                          $1,643.61
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07464240190                                                                 19                          $1,643.61


   Item Number:            07464258190                       Description: Vitamin D Total II CalCheck 5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                           0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                           0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07464258190                                                                  0                             $0.00


   Item Number:            07464266190                       Description: PreciControl Vitamin D II Total
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                           0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                      0                 0                     0                                          14
                               Value:                       $4,792.76                $0.00                  $0.00             $0.00               $0.00                                      $4,792.76

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               14                          $4,792.76

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             101/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    127
                                                                                                             Report by Itemof 1166
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07464266190                                                                 14     $4,792.76


   Item Number:         07475896190                          Description: IgF-1 Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            23                    0                   0                    0                     0                      23
                              Value:                       $10,898.55                $0.00               $0.00                $0.00               $0.00                $10,898.55

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               23    $10,898.55
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07475896190                                                                 23    $10,898.55


   Item Number:         07475918190                          Description: IgF-1 E2G 100 (801)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            18                    0                   0                    0                     0                      18
                              Value:                        $8,529.30                $0.00               $0.00                $0.00               $0.00                 $8,529.30




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        102/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    128
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      52
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               18                          $8,529.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07475918190                                                                 18                          $8,529.30


   Item Number:            07475969190                       Description: IgF-1 CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                         $328.33                $0.00               $0.00                $0.00               $0.00                                       $328.33

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $328.33
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07475969190                                                                  4                           $328.33


   Item Number:            07475993190                       Description: IgF-1 Cal-Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07475993190                                                                  0                             $0.00


   Item Number:            07476108190                       Description: PreciControl Growth
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      07476108190                                                                  0                             $0.00


   Item Number:            07485409001                       Description: Reservoir Cup Assay
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             103/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    129
                                                                                                             Report by Itemof 1166
                              Quantity:                            11                    0                    0                   0                   0                        11
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             11         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07485409001                                                                 11         $0.00


   Item Number:         07485425001                          Description: LFC Cup Assay
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07485425001                                                                  2         $0.00


   Item Number:         07559992160                          Description: Folate III Reagent




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        104/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    130
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      53
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                         $300.10                $0.00               $0.00                $0.00               $0.00                                      $300.10

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                          $300.10
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07559992160                                                                  4                          $300.10


   Item Number:            07560001190                       Description: Folate III CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                         6
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07560001190                                                                  6                            $0.00


   Item Number:            07762011190                       Description: CA 125 II CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      07762011190                                                                  1                            $0.00


   Item Number:            07C1401                           Description: ARC Sample Cups
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        5,000                    0                   0                    0                     0                                      5,000
                               Value:                         $580.09                $0.00               $0.00                $0.00               $0.00                                      $580.09

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            5,000                         $580.09
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           105/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    131
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      07C1401                                                                   5 000      $580 09

   Item Number:         07C1503                              Description: ARC Reaction Vessel
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                        20,000                    0                    0                   0                     0                  20,000
                              Value:                        $1,467.24                $0.00                $0.00               $0.00               $0.00                 $1,467.24

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         20,000     $1,467.24
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      07C1503                                                                 20,000     $1,467.24


   Item Number:         08133859190                          Description: Beta X-Lap CalCheck
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                    0                   0                     0                       1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        106/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    132
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      54
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      08133859190                                                                  1                            $0.00


   Item Number:            08243875190                       Description: PTH CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           11                    0                   0                    0                     0                                        11
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      08243875190                                                                 11                            $0.00


   Item Number:            08243891190                       Description: PTH CalSet (801)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                         7
                               Value:                         $699.51                $0.00               $0.00                $0.00               $0.00                                      $699.51

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $699.51
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      08243891190                                                                  7                          $699.51


   Item Number:            08255920001                       Description: PWLFC Cup Assay
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $31.59                $0.00               $0.00                $0.00               $0.00                                       $31.59

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                           $31.59
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      08255920001                                                                  2                           $31.59


   Item Number:            08C9429                           Description: Arc Filter Buffer Abbdia
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           107/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    133
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                    0                   0                   0                         1
                              Value:                          $247.98                $0.00                $0.00               $0.00               $0.00                   $247.98

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1       $247.98
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      08C9429                                                                      1       $247.98


   Item Number:         09-041-1905                          Description: Frit 75 Micron
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      09-041-1905                                                                  0         $0.00


   Item Number:         09-06-0046                           Description: Premier Analytical Column




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        108/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    134
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      55
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      09-06-0046                                                                   0                             $0.00


   Item Number:            09-1724-014                       Description: Whatman pH test strips, 0-14
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                    0                   0                     0                                          14
                               Value:                         $335.20                $0.00                $0.00               $0.00               $0.00                                       $335.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             14                           $335.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      09-1724-014                                                                 14                           $335.20


   Item Number:            0920743                           Description: SGliner SH2010 3.4MM ID GW 5/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         105                     0                    0                   0                     0                                         105
                               Value:                       $1,222.20                $0.00                $0.00               $0.00               $0.00                                      $1,222.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            105                          $1,222.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      0920743                                                                    105                          $1,222.20


   Item Number:            09236439                          Description: T4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             109/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    135
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      09236439                                                                     0         $0 00

   Item Number:         09902123                             Description: Viton O-Ring 0.614 ID x 0.070 WD
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                     0                  0                     0                       5
                              Value:                           $80.03                $0.00                 $0.00              $0.00               $0.00                    $80.03

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5        $80.03
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      09902123                                                                     5        $80.03


   Item Number:         10 371BB                             Description: Funnel Heavy Duty LDPE 6in
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                     0                  0                     0                       2
                              Value:                           $62.95                $0.00                 $0.00              $0.00               $0.00                    $62.95




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                         110/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    136
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      56
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $62.95
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10 371BB                                                                     2                          $62.95


   Item Number:            10-0148                           Description: Lp-PLA2 Activity Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           38                    0                     0                  0                     0                                        38
                               Value:                      $85,829.95                $0.00                 $0.00              $0.00               $0.00                                  $85,829.95

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            38                      $85,829.95
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10-0148                                                                     38                      $85,829.95


   Item Number:            10-1118-01                        Description: ProInsulin Elisa
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           33                    0                     0                  0                     0                                        33
                               Value:                      $12,787.70                $0.00                 $0.00              $0.00               $0.00                                  $12,787.70

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            33                      $12,787.70
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10-1118-01                                                                  33                      $12,787.70


   Item Number:            10-1134-01                        Description: Diabetes Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           111/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    137
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10-1134-01                                                                   0         $0.00


   Item Number:         10-1143-01                           Description: Mercodia OX-LDL ELISA
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            12                    0                   0                    0                     0                      12
                              Value:                        $5,370.16                $0.00               $0.00                $0.00               $0.00                 $5,370.16

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              12     $5,370.16
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10-1143-01                                                                  12     $5,370.16


   Item Number:         10-1199-01                           Description: Mercodia Leptin ELISA Kits




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                         112/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    138
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      57
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use           In Service        Damaged                                    Site Totals
                               Quantity:                           44                    0                      0                   0                   0                                        44
                               Value:                      $19,459.44                $0.00                  $0.00               $0.00             $0.00                                  $19,459.44

               Site:           TRUE-WHS02                   On Hand               Returned                 In Use           In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                   0                   0                                         0
                               Value:                           $0.00                $0.00                  $0.00               $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                           44                      $19,459.44
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10-1199-01                                                                  44                      $19,459.44


   Item Number:            10-1241-01                        Description: Obesity Control A, B, & C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use           In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                   0                   0                                         0
                               Value:                           $0.00                $0.00                  $0.00               $0.00             $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                 In Use           In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                   0                   0                                         0
                               Value:                           $0.00                $0.00                  $0.00               $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10-1241-01                                                                   0                           $0.00


   Item Number:            10-500-25                         Description: Vials, Cryogenic vials, Fisherbrand, sterile; 1.2mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use           In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                   0                   0                                         0
                               Value:                           $0.00                $0.00                  $0.00               $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10-500-25                                                                    0                           $0.00


   Item Number:            100140                            Description: PLAC Test ELISA Kit
       Account                 11-11040-0000-0000-00
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           113/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    139
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      100140                                                                       0         $0.00


   Item Number:         100153C                              Description: IL-17A Calibrator and Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                         114/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    140
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      58
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      100153C                                                                      0                             $0.00


   Item Number:            100191C                           Description: TNF alpha Calibrators and Controls
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      100191C                                                                      0                             $0.00


   Item Number:            1002266                           Description: WRAP, PARAFILM 4"X250' (1RL/BX12BX/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                           9
                               Value:                         $431.57                $0.00                 $0.00              $0.00               $0.00                                       $431.57

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                           $431.57
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1002266                                                                      9                           $431.57


   Item Number:            100227-2                          Description: Disc Kit for Simoa 2.0
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                       $1,177.91                $0.00                 $0.00              $0.00               $0.00                                      $1,177.91

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $1,177.91
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      100227-2                                                                     2                          $1,177.91


   Item Number:            1002304                           Description: Acetic Acid, Glacial 99.7% 550ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             115/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    141
                                                                                                             Report by Itemof 1166
                              Quantity:                             2                    0                    0                   0                   0                         2
                              Value:                           $62.80                $0.00                $0.00               $0.00               $0.00                    $62.80

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2        $62.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1002304                                                                      2        $62.80


   Item Number:         100248                               Description: Oxycodone Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      100248                                                                       2         $0.00


   Item Number:         100250                               Description: Oxycodone Cal 100




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                         116/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    142
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      59
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      100250                                                                       4                           $0.00


   Item Number:            1002641011                        Description: Formic-Acid 98-100% 1L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1002641011                                                                   0                           $0.00


   Item Number:            1003569                           Description: Arc Trigger Solution (4x975mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1003569                                                                      0                           $0.00


   Item Number:            100486                            Description: System Buffer 1 (2 Pack)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           117/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    143
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      100486                                                                       0         $0 00

   Item Number:         100487                               Description: System Buffer 2 (2 Pack)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $102.46                $0.00               $0.00                $0.00               $0.00                   $102.46

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1       $102.46
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      100487                                                                       1       $102.46


   Item Number:         100488                               Description: System Buffer Combo Pack (1&2)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                         118/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    144
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      60
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      100488                                                                       0                             $0.00


   Item Number:            100803                            Description: Simoa Cuvettes Bulk Pack
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                           1
                               Value:                         $367.81                $0.00                $0.00               $0.00               $0.00                                       $367.81

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $367.81
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      100803                                                                       1                           $367.81


   Item Number:            1008505                           Description: TUBE VAC.+ K2EDTA 4ML PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                       15,035                    0                    0                   0                     0                                      15,035
                               Value:                       $1,333.28                $0.00                $0.00               $0.00               $0.00                                      $1,333.28

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         15,035                          $1,333.28
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1008505                                                                 15,035                          $1,333.28


   Item Number:            10097                             Description: a-Tocopherol D6 Vitamin E
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                           1
                               Value:                       $1,039.31                $0.00                $0.00               $0.00               $0.00                                      $1,039.31

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $1,039.31
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10097                                                                        1                          $1,039.31


   Item Number:            101073                            Description: Simoa HD-1 Reagent Rack Spare
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             119/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    145
                                                                                                             Report by Itemof 1166
                              Quantity:                             2                    0                   0                    0                   0                         2
                              Value:                        $2,525.09                $0.00               $0.00                $0.00               $0.00                 $2,525.09

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2     $2,525.09
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      101073                                                                       2     $2,525.09


   Item Number:         1011-0920                            Description: 200 uL Xtra Long Natural Pipet tip 91mm long (Rack of 204/EA)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1011-0920                                                                    0         $0.00


   Item Number:         101160                               Description: Cytokine 3-Plex A (IL-10, IL-6, TNFalpha)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        120/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    146
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      61
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      101160                                                                       0                           $0.00


   Item Number:            101160-CAL&CON                    Description: Simoa Human Cytokine 3 Plex A Calibrator and Controls
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      101160-CAL&CON                                                               0                           $0.00


   Item Number:            101160-CALCON                     Description: Simoa Human Cytokine 3 Plex A Calibrator and Controls
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      101160-CALCON                                                                0                           $0.00


   Item Number:            1012-0920                         Description: 200 ul Xtra-Long low-retention pipet tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          121/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    147
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      1012 0920                                                                    0         $0 00

   Item Number:         101599                               Description: Simoa 2.0 Assay Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      101599                                                                       0         $0.00


   Item Number:         101599-CAL                           Description: IL-17A Simoa 2.0 Assay Kit (Calibrator Only)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          (17)                    0                   0                    0                     0                     (17)
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        122/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    148
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      62
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           (17)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      101599-CAL                                                                 (17)                          $0.00


   Item Number:            101605                            Description: IL-1b Simoa 2.0 Assay Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      101605                                                                       0                           $0.00


   Item Number:            101605-C                          Description: IL-1b Simoa 2.0 CALIBRATOR ONLY
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                     0                  0                     0                                        10
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      101605-C                                                                    10                           $0.00


   Item Number:            10166588130                       Description: Preciment Glycerol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10166588130                                                                  0                           $0.00


   Item Number:            1018634                           Description: Benchtop Biohazard Bag
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          123/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    149
                                                                                                             Report by Itemof 1166
                              Quantity:                          600                     0                    0                   0                   0                      600
                              Value:                          $127.23                $0.00                $0.00               $0.00               $0.00                   $127.23

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            600       $127.23
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1018634                                                                    600       $127.23


   Item Number:         102258                               Description: NF-light Simoa Assay Advantage Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      102258                                                                       0         $0.00


   Item Number:         102258-C                             Description: NF-Light Calibrator




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        124/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    150
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      63
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                         9
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      102258-C                                                                     9                           $0.00


   Item Number:            1026035                           Description: 25x25x25 Corrugated Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1026035                                                                      0                           $0.00


   Item Number:            1026036                           Description: 20x20x20 Corrugated Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1026036                                                                      0                           $0.00


   Item Number:            1026037                           Description: 22x22x20 Corrugated Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          125/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    151
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      1026037                                                                      0         $0 00

   Item Number:         1026038                              Description: 20x20x26 Corrugated Box
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1026038                                                                      0         $0.00


   Item Number:         1026039                              Description: 22x16x12 Corrugated Box
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        126/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    152
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      64
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1026039                                                                      0                           $0.00


   Item Number:            1026040                           Description: 24x20x12 Corrugated Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1026040                                                                      0                           $0.00


   Item Number:            10282227                          Description: Centaur DHEAs
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10282227                                                                     0                           $0.00


   Item Number:            10282379                          Description: Centaur TSH
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          127/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    153
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10282379                                                                     0         $0.00


   Item Number:         10283087                             Description: Centaur SHBG
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10283087                                                                     0         $0.00


   Item Number:         10283089                             Description: HDL




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        128/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    154
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      65
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10283089                                                                     0                           $0.00


   Item Number:            10283282                          Description: hsCRP
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10283282                                                                     0                           $0.00


   Item Number:            10285017                          Description: Lipoprotein Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10285017                                                                     0                           $0.00


   Item Number:            10285318                          Description: SHBG Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          129/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    155
                                                                                                             Report by Itemof 1166
                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10285318                                                                     0         $0.00


   Item Number:         10285732                             Description: Centaur T3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10285732                                                                     0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        130/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    156
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      66
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            10285904                          Description: Calibrator A
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10285904                                                                     0                             $0.00


   Item Number:            1028912                           Description: COOLER, 04 6x6x3.87 1-1/2 SM D/S
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,195                    0                     0                  0                     0                                       1,195
                               Value:                       $2,892.81                $0.00                 $0.00              $0.00               $0.00                                      $2,892.81

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,195                         $2,892.81
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1028912                                                                   1,195                         $2,892.81


   Item Number:            1028913                           Description: COOLER, 02 10.25x7.37x6.75 1-1/2 LG D/S
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        (412)                    0                     0                  0                     0                                        (412)
                               Value:                     ($1,141.24)                $0.00                 $0.00              $0.00               $0.00                                  ($1,141.24)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          (412)                     ($1,141.24)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1028913                                                                   (412)                     ($1,141.24)


   Item Number:            1028914                           Description: COOLER, GO KIT 440 5-7/8x4-3/8x3 D/S
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         531                     0                     0                  0                     0                                         531
                               Value:                         $950.20                $0.00                 $0.00              $0.00               $0.00                                       $950.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           531                           $950.20
                                                                                                                                                            Quantity                            Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             131/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    157
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      1028914                                                                    531       $950.20


   Item Number:         1028915                              Description: Small True Health Boxes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1028915                                                                      0         $0.00


   Item Number:         1028916                              Description: Large True Health Boxes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        132/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    158
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      67
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1028916                                                                      0                           $0.00


   Item Number:            1028917                           Description: True Health Go-Kit Boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1028917                                                                      0                           $0.00


   Item Number:            10308986                          Description: Calibrator B
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10308986                                                                     0                           $0.00


   Item Number:            10309049                          Description: ADVIA ALPAMP REAGENT 7PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309049                                                                     0                           $0.00


   Item Number:            10309050                          Description: Creatinine Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          133/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    159
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309050                                                                     0         $0.00


   Item Number:         10309051                             Description: ADVIA BUN REAGENT 6PCS
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309051                                                                     0         $0.00


   Item Number:         10309060                             Description: Ancillary Probe Wash 1 (BXof2)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        134/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    160
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      68
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309060                                                                     0                           $0.00


   Item Number:            10309439                          Description: CL ELECTRODE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309439                                                                     0                           $0.00


   Item Number:            10309440                          Description: ADVIA K ELECTRODE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309440                                                                     0                           $0.00


   Item Number:            10309441                          Description: ADVIA NA ELECTRODE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          135/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    161
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10309441                                                                     0         $0 00

   Item Number:         10309448                             Description: Lamp Halogen
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309448                                                                     0         $0.00


   Item Number:         10309449                             Description: Reagent Wedge
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        136/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    162
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      69
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309449                                                                     0                           $0.00


   Item Number:            10309450                          Description: Advia Sample Cups
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309450                                                                     0                           $0.00


   Item Number:            10309465                          Description: REFERENCE ELECTRODE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309465                                                                     0                           $0.00


   Item Number:            10309503                          Description: ADVIA IP REAGENT 7PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309503                                                                     0                           $0.00


   Item Number:            10309507                          Description: HDL Cholesterol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          137/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    163
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309507                                                                     0         $0.00


   Item Number:         10309545                             Description: Sample Cups
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309545                                                                     0         $0.00


   Item Number:         10309546                             Description: Cuvettes




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        138/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    164
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      70
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309546                                                                     0                           $0.00


   Item Number:            10309547                          Description: Centaur Tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309547                                                                     0                           $0.00


   Item Number:            10309760                          Description: Vitamin B12 MCM Set (6x1mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309760                                                                     0                           $0.00


   Item Number:            10309794                          Description: CEN/180 LH2 MCM SET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          139/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    165
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10309794                                                                     0         $0 00

   Item Number:         10309942                             Description: Centaur Multi Diluent 1
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309942                                                                     0         $0.00


   Item Number:         10309943                             Description: Multi Diluent 2
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        140/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    166
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      71
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309943                                                                     0                           $0.00


   Item Number:            10309944                          Description: Multi Diluent 3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                       0                0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309944                                                                     0                           $0.00


   Item Number:            10309949                          Description: VB12 Diluent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                       0                0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309949                                                                     0                           $0.00


   Item Number:            10309952                          Description: Total IgE Diluent RP (2pk) - Centaur
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                       0                0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309952                                                                     0                           $0.00


   Item Number:            10309954                          Description: T3/T4/B12 Ancillary
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          141/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    167
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309954                                                                     0         $0.00


   Item Number:         10309961                             Description: Centaur T4 Total
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309961                                                                     0         $0.00


   Item Number:         10309969                             Description: Ferritin Reagent




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        142/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    168
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      72
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309969                                                                     0                           $0.00


   Item Number:            10309972                          Description: Centaur LH
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309972                                                                     0                           $0.00


   Item Number:            10309974                          Description: Centaur FSH
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309974                                                                     0                           $0.00


   Item Number:            10309976                          Description: Centaur Prolactin
       Account                 11-11040-0000-0000-00
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          143/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    169
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10309976                                                                     0         $0.00


   Item Number:         10309986                             Description: Total IgE Centaur Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        144/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    170
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      73
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10309986                                                                     0                           $0.00


   Item Number:            10310026                          Description: Acid/Base Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310026                                                                     0                           $0.00


   Item Number:            10310041                          Description: Cleaning Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310041                                                                     0                           $0.00


   Item Number:            10310280                          Description: Multi Diluent 10
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310280                                                                     0                           $0.00


   Item Number:            10310281                          Description: Advia Centaur Multi Diluent 11
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          145/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    171
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10310281                                                                     0         $0.00


   Item Number:         10310293                             Description: Centaur PSA
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        146/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    172
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      74
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310293                                                                     0                           $0.00


   Item Number:            10310294                          Description: Centaur 180 PSA MCM Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310294                                                                     0                           $0.00


   Item Number:            10310296                          Description: Calibrator Q
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310296                                                                     0                           $0.00


   Item Number:            10310330                          Description: VB12 DTT/Releasing Agent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310330                                                                     0                           $0.00


   Item Number:            10310389                          Description: Folate BA Diluent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          147/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    173
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10310389                                                                     0         $0.00


   Item Number:         10310391                             Description: ATPO Diluent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10310391                                                                     0         $0.00


   Item Number:         10310438                             Description: Insulin Calibrator
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        148/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    174
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      75
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310438                                                                     0                           $0.00


   Item Number:            10310445                          Description: C-Peptide Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10310445                                                                     0                           $0.00


   Item Number:            10311568                          Description: Calibrator C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311568                                                                     0                           $0.00


   Item Number:            10311575                          Description: Calibrator C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          149/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    175
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10311575                                                                     0         $0.00


   Item Number:         10311585                             Description: T4 Diluent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10311585                                                                     0         $0.00


   Item Number:         10311588                             Description: T3 Diluent




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        150/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    176
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      76
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311588                                                                     0                           $0.00


   Item Number:            10311621                          Description: Total IgE MCM Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311621                                                                     0                           $0.00


   Item Number:            10311626                          Description: Prolactin MCM Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311626                                                                     0                           $0.00


   Item Number:            10311832                          Description: Albumin Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          151/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    177
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10311832                                                                     0         $0 00

   Item Number:         10311851                             Description: Advia Chem ISE DET Solution
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10311851                                                                     0         $0.00


   Item Number:         10311853                             Description: Cuvette Wash Solution
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        152/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    178
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      77
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311853                                                                     0                           $0.00


   Item Number:            10311854                          Description: Cuvette Conditioner
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311854                                                                     0                           $0.00


   Item Number:            10311855                          Description: Incubation Bath Oil
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311855                                                                     0                           $0.00


   Item Number:            10311856                          Description: Reagent Probe Wash 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311856                                                                     0                           $0.00


   Item Number:            10311857                          Description: Reagent Probe Wash 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          153/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    179
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10311857                                                                     0         $0.00


   Item Number:         10311858                             Description: Reagent Probe Wash 3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10311858                                                                     0         $0.00


   Item Number:         10311878                             Description: ADVIA TP II REAGENT 4PCS




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        154/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    180
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      78
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311878                                                                     0                           $0.00


   Item Number:            10311891                          Description: Advia DLDL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311891                                                                     0                           $0.00


   Item Number:            10311903                          Description: ADVIA ISE SERUM STANDARD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10311903                                                                     0                           $0.00


   Item Number:            10311918                          Description: LDL Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          155/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    181
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10311918                                                                     0         $0 00

   Item Number:         10311926                             Description: Special Chem Cal
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10311926                                                                     0         $0.00


   Item Number:         10312279                             Description: Chemistry Calibrator
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        156/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    182
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      79
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10312279                                                                     0                           $0.00


   Item Number:            10314785                          Description: Solenoid Valve RPEV 1-1,2,SPEV1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10314785                                                                     0                           $0.00


   Item Number:            10315522                          Description: Centaur Progesterone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10315522                                                                     0                           $0.00


   Item Number:            10316612                          Description: ADVIA CA REAGENT 8PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10316612                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          157/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    183
                                                                                                             Report by Itemof 1166

   Item Number:         10318168                             Description: ADVIA ALT REAGENT 6PCS
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10318168                                                                     0         $0.00


   Item Number:         10318196                             Description: Apo A1
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        158/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    184
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      80
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10318196                                                                     0                           $0.00


   Item Number:            10318207                          Description: APO B
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10318207                                                                     0                           $0.00


   Item Number:            10318677                          Description: HCY Diluent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10318677                                                                     0                           $0.00


   Item Number:            10319550                          Description: Wash 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10319550                                                                     0                           $0.00


   Item Number:            10320912                          Description: Lamp Coolant
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          159/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    185
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10320912                                                                     0         $0.00


   Item Number:         10321075                             Description: Calibrator E
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10321075                                                                     0         $0.00


   Item Number:         10321715                             Description: Advia ISE Buffer
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        160/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    186
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      81
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10321715                                                                     0                           $0.00


   Item Number:            10321772                          Description: Cuvette, RTT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10321772                                                                     0                           $0.00


   Item Number:            10321822                          Description: Cuvette, DTT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10321822                                                                     0                           $0.00


   Item Number:            10322623                          Description: Centaur Testosterone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10322623                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          161/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    187
                                                                                                             Report by Itemof 1166

   Item Number:         10325731                             Description: Solenoid Valve
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10325731                                                                     0         $0.00


   Item Number:         10326423                             Description: CO2 Calibrator/Diluent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        162/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    188
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      82
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10326423                                                                     0                           $0.00


   Item Number:            10327377                          Description: ADVIA CO2_L REAGENT 4PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10327377                                                                     0                           $0.00


   Item Number:            10330218                          Description: Centaur VB12 Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10330218                                                                     0                           $0.00


   Item Number:            10331729                          Description: Calibrator B
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10331729                                                                     0                           $0.00


   Item Number:            10335891                          Description: Glucose
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          163/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    189
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10335891                                                                     0         $0.00


   Item Number:         10335897                             Description: hsCRP Calibrator
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                      0                 0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10335897                                                                     0         $0.00


   Item Number:         10336425                             Description: Urine Reagent Strip Multistix - 100
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        164/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    190
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      83
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10336425                                                                     0                           $0.00


   Item Number:            10337401                          Description: RPP1/RPP2 Probe
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10337401                                                                     0                           $0.00


   Item Number:            10341113                          Description: ADVIA TBIL_2 REAGENT 4PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10341113                                                                     0                           $0.00


   Item Number:            10341114                          Description: ADVIA DBIL_2 4PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10341114                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          165/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    191
                                                                                                             Report by Itemof 1166

   Item Number:         10341118                             Description: Iron Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10341118                                                                     0         $0.00


   Item Number:         10341119                             Description: Magnesium Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        166/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    192
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      84
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10341119                                                                     0                           $0.00


   Item Number:            10341132                          Description: ADVIA AST 6PCS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10341132                                                                     0                           $0.00


   Item Number:            10341133                          Description: Uric Acid
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10341133                                                                     0                           $0.00


   Item Number:            1034708                           Description: Small Hospital Boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1034708                                                                      0                           $0.00


   Item Number:            1034709                           Description: Large Hospital Boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          167/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    193
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1034709                                                                      0         $0.00


   Item Number:         10361930                             Description: Cystatin-C Reagent Advia
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10361930                                                                     0         $0.00


   Item Number:         10361942                             Description: LPA Reagent
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        168/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    194
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      85
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10361942                                                                     0                           $0.00


   Item Number:            10376487                          Description: Cystatin-C Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10376487                                                                     0                           $0.00


   Item Number:            10376501                          Description: Advia Cholesterol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10376501                                                                     0                           $0.00


   Item Number:            10379811                          Description: Calibrator 30
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10379811                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          169/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    195
                                                                                                             Report by Itemof 1166

   Item Number:         10394246001                          Description: Sample Cups / Check stock before ordering!!!!
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                             5                    0                   0                    0                     0                       5
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10394246001                                                                  5         $0.00


   Item Number:         1042602                              Description: Probe, F/Architect C4000 Analyzer D/s
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        170/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    196
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      86
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                         $344.31                $0.00                 $0.00              $0.00               $0.00                                      $344.31

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $344.31
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1042602                                                                      2                          $344.31


   Item Number:            10445224                          Description: UTAK Level 1 Control Kit 25 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445224                                                                     0                            $0.00


   Item Number:            10445225                          Description: UTAK Level 2 Control Kit 25 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445225                                                                     0                            $0.00


   Item Number:            10445226                          Description: UTAK Level 3 Control Kit 25 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445226                                                                     0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           171/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    197
                                                                                                             Report by Itemof 1166

   Item Number:         10445274                             Description: PH TEST, LARGE
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10445274                                                                     0         $0.00


   Item Number:         10445279                             Description: PH VALIDITY CALIBRATOR 2.0
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                          $174.17                $0.00                 $0.00              $0.00               $0.00                   $174.17

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $174.17




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        172/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    198
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      87
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445279                                                                     1                          $174.17


   Item Number:            10445280                          Description: PH VALIDITY CALIBRATOR 3.0
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $138.79                $0.00                 $0.00              $0.00               $0.00                                      $138.79

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $138.79
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445280                                                                     1                          $138.79


   Item Number:            10445283                          Description: PH VALIDITY CALIBRATOR 11.0
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $121.40                $0.00                 $0.00              $0.00               $0.00                                      $121.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $121.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445283                                                                     1                          $121.40


   Item Number:            10445284                          Description: PH VALIDITY CALIBRATOR 12.0
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $156.27                $0.00                 $0.00              $0.00               $0.00                                      $156.27

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $156.27
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10445284                                                                     1                          $156.27


   Item Number:            10445285                          Description: PH VALIDITY CALIBRATOR 9.0
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $108.11                $0.00                 $0.00              $0.00               $0.00                                      $108.11

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           173/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    199
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $108.11
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10445285                                                                     1       $108.11


   Item Number:         10445286                             Description: PH VALIDITY CALIBRATOR 4.5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                           $76.04                $0.00                 $0.00              $0.00               $0.00                    $76.04

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $76.04
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10445286                                                                     1        $76.04


   Item Number:         10445299                             Description: PH TEST, SMALL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        174/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    200
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                           Page:      88
  User Date:   9/12/2019                                                                                                                                                User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                     Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                            0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      10445299                                                                      0                             $0.00


   Item Number:            10460-4                           Description: 8-1/2x11 24-12M-L-RAD White Hammermill Laser Print (Ream/500 Sheets)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                     Site Totals
                               Quantity:                    1,030,000                    0                     0                  0                     0                                     1,030,000
                               Value:                      $15,540.27                $0.00                 $0.00              $0.00               $0.00                                   $15,540.27

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                       1,030,000                     $15,540.27
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      10460-4                                                                1,030,000                     $15,540.27


   Item Number:            10464526                          Description: Dimension NTP Reagent 30 per
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                     Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                            0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      10464526                                                                      0                             $0.00


   Item Number:            10464529                          Description: LOCI NTP Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                     Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                            0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                     Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                            0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              175/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    201
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10464529                                                                     0         $0.00


   Item Number:         10483822                             Description: Dimension HbA1C (30 per Flex)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10483822                                                                     0         $0.00


   Item Number:         10491445                             Description: Centaur Estradiol Reagent
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        176/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    202
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      89
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10491445                                                                     0                           $0.00


   Item Number:            10491878                          Description: Estradiol Diluent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10491878                                                                     0                           $0.00


   Item Number:            10492368                          Description: Centaur iPTH (100 Test Kit)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10492368                                                                     0                           $0.00


   Item Number:            10492369                          Description: Centaur iPTH (500 Test Kit)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          177/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    203
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10492369                                                                     0         $0.00


   Item Number:         10492373                             Description: Centaur iPTH MCM Set
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10492373                                                                     0         $0.00


   Item Number:         10492387                             Description: iPTH Calibrator
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        178/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    204
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      90
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10492387                                                                     0                           $0.00


   Item Number:            10492398                          Description: a TG Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10492398                                                                     0                           $0.00


   Item Number:            10492491                          Description: Total IgE Centaur Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10492491                                                                     0                           $0.00


   Item Number:            10494100                          Description: Vit D Diluent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                    0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10494100                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          179/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    205
                                                                                                             Report by Itemof 1166

   Item Number:         1054097                              Description: Barcode Calibration Tool
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1054097                                                                      0         $0.00


   Item Number:         1057543                              Description: 9 3/8x9 3/8x7 1/2 Large THD Cooler Corrugate
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        180/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    206
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      91
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1057543                                                                      0                            $0.00


   Item Number:            1057764                           Description: THD Small Logo Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1057764                                                                      0                            $0.00


   Item Number:            1057843                           Description: THD Large Logo Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         545                     0                    0                   0                     0                                       545
                               Value:                         $581.23                $0.00                $0.00               $0.00               $0.00                                      $581.23

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            545                          $581.23
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1057843                                                                    545                          $581.23


   Item Number:            1058810                           Description: Box, F/TrueHealth Sm Flaps Pmted 9 3/8x9 5/16 D/s
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        1,001                    0                    0                   0                     0                                      1,001
                               Value:                         $696.29                $0.00                $0.00               $0.00               $0.00                                      $696.29

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,001                         $696.29
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1058810                                                                   1,001                         $696.29


   Item Number:            1062656                           Description: RFIT-ASY-0129, RP2 V1.1 30 PACK KIT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           181/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    207
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1062656                                                                      0         $0.00


   Item Number:         10630887                             Description: Centaur TPO Ab
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10630887                                                                     0         $0.00


   Item Number:         10630890                             Description: ATPO Master Curve
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        182/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    208
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      92
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10630890                                                                     0                           $0.00


   Item Number:            10630915                          Description: Calibrator 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10630915                                                                     0                           $0.00


   Item Number:            10630917                          Description: Anti-TG 1,2 QC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10630917                                                                     0                           $0.00


   Item Number:            10630932                          Description: Calibrator O
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10630932                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          183/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    209
                                                                                                             Report by Itemof 1166

   Item Number:         10630936                             Description: ATPO QC
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                  Site Totals
                              Quantity:                             0                    0                     0                      0                 0                       0
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use          In Service          Damaged                  Site Totals
                              Quantity:                             0                    0                     0                      0                 0                       0
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10630936                                                                     0         $0.00


   Item Number:         1064628                              Description: Box, Shipping True Health Corrbrn 8 3/16"x6 11/16"x5 1/4"
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        184/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    210
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      93
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        (355)                    0                     0                  0                     0                                        (355)
                               Value:                       ($184.60)                $0.00                 $0.00              $0.00               $0.00                                      ($184.60)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          (355)                         ($184.60)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1064628                                                                   (355)                         ($184.60)


   Item Number:            1064692                           Description: LG True Health Boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        3,415                    0                     0                  0                     0                                       3,415
                               Value:                       $2,697.00                $0.00                 $0.00              $0.00               $0.00                                      $2,697.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,415                         $2,697.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1064692                                                                   3,415                         $2,697.00


   Item Number:            10697575                          Description: Trig -C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10697575                                                                     0                             $0.00


   Item Number:            10699200                          Description: Vit D QC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             185/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    211
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10699200                                                                     0         $0.00


   Item Number:         10699533                             Description: Centaur Vit D Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10699533                                                                     0         $0.00


   Item Number:         10699746                             Description: Centaur VIT D MCM Set




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        186/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    212
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      94
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10699746                                                                     0                             $0.00


   Item Number:            10720960                          Description: Tramadol Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                       $3,473.00                $0.00                 $0.00              $0.00               $0.00                                      $3,473.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $3,473.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10720960                                                                     2                          $3,473.00


   Item Number:            10720963                          Description: Tramadol 200ng Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10720963                                                                     0                             $0.00


   Item Number:            10805-018                         Description: Plain wood applicator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             187/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    213
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10805 018                                                                    0         $0 00

   Item Number:         10805-254                            Description: Bubble Pouch
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                   0                    0                     0                      10
                              Value:                        $1,112.60                $0.00               $0.00                $0.00               $0.00                 $1,112.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10     $1,112.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10805-254                                                                   10     $1,112.60


   Item Number:         10812019                             Description: Centaur Reagent Probe
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        188/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    214
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      95
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10812019                                                                     0                           $0.00


   Item Number:            1081963                           Description: Flask, Erlenmeyr 500ml, 6/PK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                         6
                               Value:                          $39.75                $0.00                 $0.00              $0.00               $0.00                                      $39.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                          $39.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1081963                                                                      6                          $39.75


   Item Number:            1082080                           Description: Tube, Centrifuge Racked, 15 ml 50/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         250                     0                     0                  0                     0                                       250
                               Value:                          $38.22                $0.00                 $0.00              $0.00               $0.00                                      $38.22

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           250                          $38.22
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1082080                                                                    250                          $38.22


   Item Number:            1082083                           Description: Tube, Centrifuge Racked, 50 ml 25/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         125                     0                     0                  0                     0                                       125
                               Value:                          $27.85                $0.00                 $0.00              $0.00               $0.00                                      $27.85

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           125                          $27.85
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1082083                                                                    125                          $27.85


   Item Number:            1082085                           Description: Glass Tubes 12mm x 75mm 5mL250/box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          189/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    215
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                    0                    0                   0                   0                         3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1082085                                                                      3         $0.00


   Item Number:         108707                               Description: APO-E 112, rack of 96 tubes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          335                     0                    0                   0                     0                     335
                              Value:                       $12,750.70                $0.00                $0.00               $0.00               $0.00                $12,750.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            335    $12,750.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108707                                                                     335    $12,750.70


   Item Number:         108707B                              Description: APO-E 112, Bulk Oligo




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        190/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    216
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      96
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         391                     0                    0                   0                     0                                         391
                               Value:                       $2,682.26                $0.00                $0.00               $0.00               $0.00                                      $2,682.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            391                          $2,682.26
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108707B                                                                    391                          $2,682.26


   Item Number:            108708                            Description: APO-E 158, rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         428                     0                    0                   0                     0                                         428
                               Value:                      $13,379.73                $0.00                $0.00               $0.00               $0.00                                  $13,379.73

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            428                      $13,379.73
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108708                                                                     428                      $13,379.73


   Item Number:            108708B                           Description: APO-E 158, Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         377                     0                    0                   0                     0                                         377
                               Value:                       $2,586.22                $0.00                $0.00               $0.00               $0.00                                      $2,586.22

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            377                          $2,586.22
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108708B                                                                    377                          $2,586.22


   Item Number:            108709                            Description: CYP2C19*2, rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         431                     0                    0                   0                     0                                         431
                               Value:                      $13,473.51                $0.00                $0.00               $0.00               $0.00                                  $13,473.51

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            431                      $13,473.51
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             191/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    217
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      108709                                                                     431    $13 473 51

   Item Number:         108709B                              Description: CYP2C19*2, Bulk Oligo
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          396                     0                    0                   0                     0                     396
                              Value:                        $2,712.60                $0.00                $0.00               $0.00               $0.00                 $2,712.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            396     $2,712.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108709B                                                                    396     $2,712.60


   Item Number:         108710                               Description: CYP2C19*3, rack of 96 tubes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          388                     0                    0                   0                     0                     388
                              Value:                       $14,767.92                $0.00                $0.00               $0.00               $0.00                $14,767.92




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        192/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    218
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      97
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            388                      $14,767.92
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108710                                                                     388                      $14,767.92


   Item Number:            108710B                           Description: CYP2C19*3, Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         388                     0                    0                   0                     0                                         388
                               Value:                       $2,657.80                $0.00                $0.00               $0.00               $0.00                                      $2,657.80

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            388                          $2,657.80
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108710B                                                                    388                          $2,657.80


   Item Number:            108711                            Description: CYP2C19*17, rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         335                     0                    0                   0                     0                                         335
                               Value:                      $12,750.71                $0.00                $0.00               $0.00               $0.00                                  $12,750.71

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            335                      $12,750.71
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108711                                                                     335                      $12,750.71


   Item Number:            108711B                           Description: CYP2C19*17, Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         388                     0                    0                   0                     0                                         388
                               Value:                       $2,657.80                $0.00                $0.00               $0.00               $0.00                                      $2,657.80

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            388                          $2,657.80
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108711B                                                                    388                          $2,657.80


   Item Number:            108712                            Description: Factor VL, rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             193/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    219
                                                                                                             Report by Itemof 1166
                              Quantity:                          240                     0                    0                   0                   0                      240
                              Value:                       $11,898.84                $0.00                $0.00               $0.00               $0.00                $11,898.84

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            240    $11,898.84
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108712                                                                     240    $11,898.84


   Item Number:         108712B                              Description: Factor VL, Bulk Oligo
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          397                     0                    0                   0                     0                     397
                              Value:                        $2,719.45                $0.00                $0.00               $0.00               $0.00                 $2,719.45

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            397     $2,719.45
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108712B                                                                    397     $2,719.45


   Item Number:         108713                               Description: Factor II, rack of 96 tubes




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        194/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    220
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      98
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         336                     0                    0                   0                     0                                         336
                               Value:                      $12,788.76                $0.00                $0.00               $0.00               $0.00                                  $12,788.76

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            336                      $12,788.76
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108713                                                                     336                      $12,788.76


   Item Number:            108713B                           Description: Factor II, Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         397                     0                    0                   0                     0                                         397
                               Value:                       $2,719.45                $0.00                $0.00               $0.00               $0.00                                      $2,719.45

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            397                          $2,719.45
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108713B                                                                    397                          $2,719.45


   Item Number:            108714                            Description: MTHFR677, rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         432                     0                    0                   0                     0                                         432
                               Value:                      $13,504.77                $0.00                $0.00               $0.00               $0.00                                  $13,504.77

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            432                      $13,504.77
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108714                                                                     432                      $13,504.77


   Item Number:            108714B                           Description: MTHFR677, Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         399                     0                    0                   0                     0                                         399
                               Value:                       $2,733.15                $0.00                $0.00               $0.00               $0.00                                      $2,733.15

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            399                          $2,733.15
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             195/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    221
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      108714B                                                                    399     $2 733 15

   Item Number:         108715                               Description: MTHFR1298, rack of 96 tubes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          432                     0                    0                   0                     0                     432
                              Value:                       $13,504.77                $0.00                $0.00               $0.00               $0.00                $13,504.77

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            432    $13,504.77
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108715                                                                     432    $13,504.77


   Item Number:         108715B                              Description: MTHFR1298, Bulk Oligo
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          450                     0                    0                   0                     0                     450
                              Value:                        $3,087.00                $0.00                $0.00               $0.00               $0.00                 $3,087.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        196/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    222
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      99
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            450                          $3,087.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108715B                                                                    450                          $3,087.00


   Item Number:            1087962                           Description: True Health Box 9.375 x 9.312 x 7.5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        9,650                    0                    0                   0                     0                                       9,650
                               Value:                       $4,674.72                $0.00                $0.00               $0.00               $0.00                                      $4,674.72

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           9,650                         $4,674.72
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1087962                                                                   9,650                         $4,674.72


   Item Number:            108969                            Description: CYP2C9*2 (Warfarin) rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         872                     0                    0                   0                     0                                         872
                               Value:                      $31,743.08                $0.00                $0.00               $0.00               $0.00                                  $31,743.08

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            872                      $31,743.08
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108969                                                                     872                      $31,743.08


   Item Number:            108969B                           Description: CYP2C9*2 (Warfarin), Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         553                     0                    0                   0                     0                                         553
                               Value:                       $8,162.28                $0.00                $0.00               $0.00               $0.00                                      $8,162.28

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            553                          $8,162.28
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108969B                                                                    553                          $8,162.28


   Item Number:            108970                            Description: CYP2C9*3 (Warfarin) rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             197/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    223
                                                                                                             Report by Itemof 1166
                              Quantity:                          843                     0                    0                   0                   0                      843
                              Value:                       $30,728.08                $0.00                $0.00               $0.00               $0.00                $30,728.08

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            843    $30,728.08
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108970                                                                     843    $30,728.08


   Item Number:         108970B                              Description: CYP2C9*3 (Warfarin), Bulk Oligo
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          528                     0                    0                   0                     0                     528
                              Value:                        $7,793.28                $0.00                $0.00               $0.00               $0.00                 $7,793.28

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            528     $7,793.28
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      108970B                                                                    528     $7,793.28


   Item Number:         108971                               Description: VKORC1 (Warfarin) rack of 96 tubes




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        198/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    224
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      100
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         861                     0                    0                   0                     0                                         861
                               Value:                      $31,358.08                $0.00                $0.00               $0.00               $0.00                                  $31,358.08

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            861                      $31,358.08
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108971                                                                     861                      $31,358.08


   Item Number:            108971B                           Description: VKORC1 (Warfarin), Bulk Oligo
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         499                     0                    0                   0                     0                                         499
                               Value:                       $7,360.25                $0.00                $0.00               $0.00               $0.00                                      $7,360.25

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            499                          $7,360.25
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108971B                                                                    499                          $7,360.25


   Item Number:            108972                            Description: SLCO1B1 rack of 96 tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      108972                                                                       0                             $0.00


   Item Number:            10916058                          Description: Enzyme 2 Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             199/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    225
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10916058                                                                     0         $0 00

   Item Number:         10916060                             Description: ALP_2 Calibrator
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10916060                                                                     0         $0.00


   Item Number:         10916067                             Description: ALP_2 Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        200/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    226
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      101
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10916067                                                                     0                           $0.00


   Item Number:            10920201                          Description: WASHING SOLUTION 2 X 5L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           76                    0                     0                  0                     0                                        76
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            76                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10920201                                                                    76                           $0.00


   Item Number:            10931002                          Description: ImmunoCAP Specific IgE Conjugate (2400 det)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           18                    0                     0                  0                     0                                        18
                               Value:                      $32,752.54                $0.00                 $0.00              $0.00               $0.00                                  $32,752.54

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            18                      $32,752.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10931002                                                                    18                      $32,752.54


   Item Number:            10931201                          Description: IMMUNOCAP SPEC. IGE CC STRIP UNICAP 1000
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                         7
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10931201                                                                     7                           $0.00


   Item Number:            10931602                          Description: IMMUNOCAP SPEC. IGE (600 DET.) IMMUNOCAP 250/1000
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          201/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    227
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10931602                                                                     0         $0.00


   Item Number:         10931902                             Description: IMMUNOCAP TOTAL IGE (600 DET.) P1000
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            14                    0                     0                  0                     0                      14
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10931902                                                                    14         $0.00


   Item Number:         10932501                             Description: IMMUNOCAP TOTAL IGE CC STRIP UNICAP 1000




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        202/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    228
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      102
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           18                    0                     0                  0                     0                                        18
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            18                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10932501                                                                    18                           $0.00


   Item Number:            10938701                          Description: IMMUNOCAP TOTAL IGE CAL. STRIP UNICAP 1000
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                  0                     0                                         3
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10938701                                                                     3                           $0.00


   Item Number:            10944101                          Description: IMMUNOCAP DEVELOPMENT SOLUTION 6 BOTLS, 200 DOSE/BOTTL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                        20
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10944101                                                                    20                           $0.00


   Item Number:            10944201                          Description: IMMUNOCAP STOP SOLUTION IMMUNOCAP 250
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           19                    0                     0                  0                     0                                        19
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            19                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          203/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    229
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      10944201                                                                    19         $0 00

   Item Number:         10944501                             Description: IMMUNOCAP SPEC. IGE NEG. CTRL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                     0                  0                     0                      13
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            13         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10944501                                                                    13         $0.00


   Item Number:         10944701                             Description: IMMUNOCAP TOTAL IGE CTRL (LMH)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            43                    0                     0                  0                     0                      43
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        204/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    230
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      103
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            43                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10944701                                                                    43                           $0.00


   Item Number:            10945901                          Description: IMMUNOCAP SIGE CAL STRIP 0-100 5 CALIBRATION CURVES PER PKG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                     0                  0                     0                                        14
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10945901                                                                    14                           $0.00


   Item Number:            10947601                          Description: IMMUNOCAP MAINTENANCE SOLUTION
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10947601                                                                     0                           $0.00


   Item Number:            10952802                          Description: SPECIFIC IGE CONTROL L SPECIFIC POS CONTROL L (E1)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           13                    0                     0                  0                     0                                        13
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            13                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      10952802                                                                    13                           $0.00


   Item Number:            10952902                          Description: SPECIFIC IGE CONTROL M SIGE POS CONTROL M (T3)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          205/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    231
                                                                                                             Report by Itemof 1166
                              Quantity:                            13                    0                     0                  0                   0                        13
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            13         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10952902                                                                    13         $0.00


   Item Number:         10953002                             Description: SPECIFIC IGE CONTROL H SIGE POSITIVE CONTROL H (D1)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                     0                  0                     0                      13
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            13         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      10953002                                                                    13         $0.00


   Item Number:         109882                               Description: Tray, Matrix Screw Cap Tray, Rack of 96




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        206/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    232
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      104
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                           27                    0                     0                      0                 0                                          27
                               Value:                       $1,705.86                $0.00                 $0.00               $0.00              $0.00                                      $1,705.86

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            27                          $1,705.86
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      109882                                                                      27                          $1,705.86


   Item Number:            10994926                          Description: Centaur Cortisol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                      0                 0                                           0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10994926                                                                     0                             $0.00


   Item Number:            10996671                          Description: Centaur FSH MCM Set (8 x 1mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                      0                 0                                           0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      10996671                                                                     0                             $0.00


   Item Number:            1099704                           Description: Box, Shipping True Health Corrbrn 8 3/16"x6 11/16"x5 1/4"
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                        1,575                    0                     0                      0                 0                                       1,575
                               Value:                         $928.61                $0.00                 $0.00               $0.00              $0.00                                       $928.61

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,575                          $928.61
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             207/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    233
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      1099704                                                                   1 575      $928 61

   Item Number:         11-816-12                            Description: BD BBL Sensi-Disc Antibiotic Reusable Desiccant Container Pk/3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                      0                 0                     0                       1
                              Value:                           $43.97                $0.00                  $0.00             $0.00               $0.00                    $43.97

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            1        $43.97
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11-816-12                                                                    1        $43.97


   Item Number:         11-954-757                           Description: UTILITY CART STAINLESS STEEL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                      0                 0                     0                       1
                              Value:                          $274.44                $0.00                  $0.00             $0.00               $0.00                   $274.44




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        208/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    234
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      105
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $274.44
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11-954-757                                                                   1                          $274.44


   Item Number:            11012105                          Description: WypAll X80 Shop Pro Towels
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,760                    0                     0                  0                     0                                      1,760
                               Value:                         $406.68                $0.00                 $0.00              $0.00               $0.00                                      $406.68

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,760                         $406.68
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11012105                                                                  1,760                         $406.68


   Item Number:            11012212                          Description: Itek Safety Glass W/ Adjustable Temples
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11012212                                                                     0                            $0.00


   Item Number:            11031002                          Description: AloeGuard Soap, 18oz, Pump bottle
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11031002                                                                     0                            $0.00


   Item Number:            1106209                           Description: Pipette Tip VWR 1 to 200 µL NonSterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           209/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    235
                                                                                                             Report by Itemof 1166
                              Quantity:                        11,515                    0                    0                   0                   0                    11,515
                              Value:                          $469.02                $0.00                $0.00               $0.00               $0.00                   $469.02

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                          11,515      $469.02
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1106209                                                                  11,515      $469.02


   Item Number:         11098985122                          Description: PRECINORM FRUCTOSAMINE
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11098985122                                                                  0         $0.00


   Item Number:         11098993122                          Description: PRECIMAT FRUCTOSAMINE




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        210/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    236
                                                                                                             Report by Itemof 1166


  System:      9/12/2019          3:42:55 PM                       HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      106
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account                  11-11040-0000-0000-00
               Site:              TRUE-WHS02                On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                  Quantity:                         0                       0                  0                  0                     0                                           0
                                  Value:                        $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11098993122                                                                  0                             $0.00


   Item Number:            1113                              Description: Spife Maintenance Swabs
       Account                    11-11040-0000-0000-00
               Site:              TRUE-WHS01                On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                  Quantity:                         5                       0                  0                  0                     0                                           5
                                  Value:                       $29.04                $0.00                 $0.00              $0.00               $0.00                                        $29.04

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                            $29.04
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1113                                                                         5                            $29.04


   Item Number:            11174118122                       Description: PRECIPATH FRUCTOSAMINE
       Account                 11-11040-0000-0000-00
               Site:              TRUE-WHS02                On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                  Quantity:                         0                       0                  0                  0                     0                                           0
                                  Value:                        $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11174118122                                                                  0                             $0.00


   Item Number:            1118858                           Description: Swab, Nylon Flock Liq Amies 1ML
       Account                 11-11040-0000-0000-00
               Site:              TRUE-WHS01                On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                  Quantity:                     1,486                       0                  0                  0                     0                                       1,486
                                  Value:                    $1,273.24                $0.00                 $0.00              $0.00               $0.00                                      $1,273.24

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,486                         $1,273.24
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             211/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    237
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      1118858                                                                   1 486    $1 273 24

   Item Number:         XXX-XX-XXXX                          Description: 1000 test card
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      XXX-XX-XXXX                                                                  0         $0.00


   Item Number:         112-01000                            Description: iSed Test Card (1000 tests)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                    0                   0                     0                       6
                              Value:                        $6,892.37                $0.00                $0.00               $0.00               $0.00                 $6,892.37




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        212/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    238
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      107
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $6,892.37
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      112-01000                                                                    6                          $6,892.37


   Item Number:            112-12-001                        Description: Wash Solution (Box of 4)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $474.01                $0.00               $0.00                $0.00               $0.00                                       $474.01

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                           $474.01
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      112-12-001                                                                   3                           $474.01


   Item Number:            11215-857                         Description: Bio hazard bag benchtop pk100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11215-857                                                                    0                             $0.00


   Item Number:            11298500160                       Description: SYS Clean
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11298500160                                                                  2                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             213/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    239
                                                                                                             Report by Itemof 1166

   Item Number:         113150B                              Description: Cap, Pierceable Closure F/12-13mm tube blue (BG/1000)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      113150B                                                                      0         $0.00


   Item Number:         11555421216                          Description: H\ ACID WASH SOLUTION
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        214/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    240
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      108
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11555421216                                                                  0                           $0.00


   Item Number:            11555430216                       Description: H\ BASIC WASH SOLUTION 12 X 59mL (Small)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11555430216                                                                  0                           $0.00


   Item Number:            11555448216                       Description: H\ DETERGENT 12x70ML
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11555448216                                                                  0                           $0.00


   Item Number:            11557335216                       Description: H\ SALINE (DILUENT)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11557335216                                                                  0                           $0.00


   Item Number:            11568132001                       Description: CUVETTE SET 32 COUNT (32 PCS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          215/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    241
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11568132001                                                                  0         $0.00


   Item Number:         11731360122                          Description: T3 Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            29                    0                   0                    0                     0                      29
                              Value:                        $2,410.92                $0.00               $0.00                $0.00               $0.00                 $2,410.92

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               29     $2,410.92
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11731360122                                                                 29     $2,410.92


   Item Number:         11731394122                          Description: T-UpTake
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        216/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    242
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      109
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $652.53                $0.00               $0.00                $0.00               $0.00                                       $652.53

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $652.53
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11731394122                                                                  6                           $652.53


   Item Number:            11731416160                       Description: PreciControl Universal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                   0                    0                     0                                          16
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               16                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11731416160                                                                 16                             $0.00


   Item Number:            11731459122                       Description: TSH Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           92                    0                   0                    0                     0                                          92
                               Value:                       $8,185.04                $0.00               $0.00                $0.00               $0.00                                      $8,185.04

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               92                          $8,185.04
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11731459122                                                                 92                          $8,185.04


   Item Number:            11731505122                       Description: T-UPTAKE CALSET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             217/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    243
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11731505122                                                                  0         $0.00


   Item Number:         11731548122                          Description: T3 CALSET
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            12                    0                   0                    0                     0                      12
                              Value:                          $899.30                $0.00               $0.00                $0.00               $0.00                   $899.30

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12       $899.30
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11731548122                                                                 12       $899.30


   Item Number:         11731629160                          Description: CEA Reagent




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        218/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    244
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      110
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                         $733.30                $0.00               $0.00                $0.00               $0.00                                       $733.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $733.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11731629160                                                                  4                           $733.30


   Item Number:            11731645322                       Description: CEA CALSET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $449.65                $0.00               $0.00                $0.00               $0.00                                       $449.65

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $449.65
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11731645322                                                                  6                           $449.65


   Item Number:            11732234122                       Description: LH Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           42                    0                   0                    0                     0                                          42
                               Value:                       $2,263.08                $0.00               $0.00                $0.00               $0.00                                      $2,263.08

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                         $110.79                $0.00               $0.00                $0.00               $0.00                                       $110.79

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               44                          $2,373.87
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11732234122                                                                 44                          $2,373.87


   Item Number:            117533                            Description: Rack, Matrix 0.5 mL 2D Screw Tubes PP, V Bottom, Rack of 96
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           27                    0                   0                    0                     0                                          27
                               Value:                       $1,848.02                $0.00               $0.00                $0.00               $0.00                                      $1,848.02


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             219/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    245
                                                                                                             Report by Itemof 1166
                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              27     $1,848.02
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      117533                                                                      27     $1,848.02


   Item Number:         11775863122                          Description: FSH Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            58                    0                   0                    0                     0                      58
                              Value:                        $3,063.45                $0.00               $0.00                $0.00               $0.00                 $3,063.45

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                   0                    0                     0                       5
                              Value:                          $271.49                $0.00               $0.00                $0.00               $0.00                   $271.49

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              63     $3,334.94
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11775863122                                                                 63     $3,334.94




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        220/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    246
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      111
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            11776193122                       Description: CA 19-9
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                         $834.45                $0.00               $0.00                $0.00               $0.00                                       $834.45

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $834.45
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11776193122                                                                  3                           $834.45


   Item Number:            11776215122                       Description: CA 19-9 CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                   0                    0                     0                                           9
                               Value:                         $674.50                $0.00               $0.00                $0.00               $0.00                                       $674.50

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9                           $674.50
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11776215122                                                                  9                           $674.50


   Item Number:            11776223160                       Description: CA 125 Gen 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11776223160                                                                  0                             $0.00


   Item Number:            11776223161                       Description: CA 125 II Reagent Gen.2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                       $1,553.22                $0.00               $0.00                $0.00               $0.00                                      $1,553.22

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $1,553.22
                                                                                                                                                            Quantity                            Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             221/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    247
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      11776223161                                                                  7     $1,553.22


   Item Number:         11776240322                          Description: ELECSYS CA 125 II CALSET
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11776240322                                                                  0         $0.00


   Item Number:         11776452160                          Description: PRECICONTROL TUMOR MARKER
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                   0                    0                     0                       9
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        222/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    248
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      112
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776452160                                                                  9                           $0.00


   Item Number:            11776576322                       Description: CalSet Vials (Empty Vials With Caps)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776576322                                                                  3                           $0.00


   Item Number:            11776614190                       Description: AFP CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776614190                                                                  5                           $0.00


   Item Number:            11776657160                       Description: T-UP Take CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776657160                                                                  1                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          223/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    249
                                                                                                             Report by Itemof 1166

   Item Number:         11776665160                          Description: ELECSYS FT4 CALCHECK
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11776665160                                                                  0         $0.00


   Item Number:         11776762160                          Description: ELECSYS TOTAL PSA CALCHECK
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        224/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    250
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      113
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776762160                                                                  3                           $0.00


   Item Number:            11776827160                       Description: ELECSYS FSH CALCHECK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776827160                                                                  1                           $0.00


   Item Number:            11776835160                       Description: ELECSYS ESTRADIOL CALCHECK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11776835160                                                                  0                           $0.00


   Item Number:            11776860160                       Description: ELECSYS Testosterone CalCheck
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          225/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    251
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11776860160                                                                  0         $0.00


   Item Number:         1180-8810                            Description: TipOne RPT 200 UL Tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            42                    0                   0                    0                     0                      42
                              Value:                          $196.80                $0.00               $0.00                $0.00               $0.00                   $196.80

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               42       $196.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1180-8810                                                                   42       $196.80


   Item Number:         11820923190                          Description: Anti-TPO CalCheck
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        226/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    252
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      114
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11820923190                                                                  0                           $0.00


   Item Number:            11875116160                       Description: cobas e-ELECSYS CORTISOL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11875116160                                                                  0                           $0.00


   Item Number:            11875124122                       Description: ELECSYS CORTISOL CALSET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11875124122                                                                  0                           $0.00


   Item Number:            11875132122                       Description: CORTISOL CALCHECK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      11875132122                                                                  3                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          227/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    253
                                                                                                             Report by Itemof 1166

   Item Number:         11929968216                          Description: H\ BOTTLES 12x70ML W/O BARCODE
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11929968216                                                                  0         $0.00


   Item Number:         11929976216                          Description: H\ EMPTY 130 ML BOTTLE SET
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        228/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    254
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      115
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11929976216                                                                  0                             $0.00


   Item Number:            11930427122                       Description: IgE Calset
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                           5
                               Value:                         $374.72                $0.00               $0.00                $0.00               $0.00                                       $374.72

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $374.72
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11930427122                                                                  5                           $374.72


   Item Number:            11972103160                       Description: PTH Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           24                    0                   0                    0                     0                                          24
                               Value:                       $7,924.54                $0.00               $0.00                $0.00               $0.00                                      $7,924.54

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               24                          $7,924.54
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11972103160                                                                 24                          $7,924.54


   Item Number:            11972111122                       Description: Osteocalcin Calset
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $449.66                $0.00               $0.00                $0.00               $0.00                                       $449.66

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $449.66
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11972111122                                                                  6                           $449.66


   Item Number:            11972219122                       Description: Discontinued use #08243875190 - PTH CalSet
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             229/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    255
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11972219122                                                                  0         $0.00


   Item Number:         11972308160                          Description: B-Crosslaps
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                          $664.40                $0.00               $0.00                $0.00               $0.00                   $664.40

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2       $664.40
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      11972308160                                                                  2       $664.40


   Item Number:         11972316122                          Description: Beta Crosslaps Calset
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        230/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    256
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      116
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                 In Use          In Service         Damaged                                    Site Totals
                               Quantity:                            4                    0                      0                  0                    0                                           4
                               Value:                         $299.78                $0.00                  $0.00              $0.00              $0.00                                       $299.78

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            4                           $299.78
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      11972316122                                                                  4                           $299.78


   Item Number:            12-050                            Description: Magnifier, Folding Pocket
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use          In Service         Damaged                                    Site Totals
                               Quantity:                            1                    0                      0                  0                    0                                           1
                               Value:                          $17.60                $0.00                  $0.00              $0.00              $0.00                                        $17.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            1                            $17.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      12-050                                                                       1                            $17.60


   Item Number:            12-365-20                         Description: Low Viscosity Immersion Oil, Thermo Scientific
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use          In Service         Damaged                                    Site Totals
                               Quantity:                           22                    0                      0                  0                    0                                          22
                               Value:                         $191.36                $0.00                  $0.00              $0.00              $0.00                                       $191.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                           22                           $191.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      12-365-20                                                                   22                           $191.36


   Item Number:            1200-2300                         Description: Reservoir CnvltdBtm Non-s 300mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use          In Service         Damaged                                    Site Totals
                               Quantity:                         516                     0                      0                  0                    0                                         516
                               Value:                       $2,487.12                $0.00                  $0.00              $0.00              $0.00                                      $2,487.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                          516                          $2,487.12
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1200-2300                                                                  516                          $2,487.12


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             231/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    257
                                                                                                             Report by Itemof 1166

   Item Number:         12000070                             Description: HB A1C Lin Lyph 6 x 0.5ml
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12000070                                                                     0         $0.00


   Item Number:         12000650                             Description: BPX Syphilis Total &RPR 100 Test
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                     0                  0                     0                      10
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        232/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    258
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      117
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      12000650                                                                    10                              $0.00


   Item Number:            12000651                          Description: BPX Cal Set Syphilis Total
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                     0                  0                     0                                            5
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                              $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      12000651                                                                     5                              $0.00


   Item Number:            12000653                          Description: BPX Ctrl Set Syphilis Total
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                            7
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                              $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      12000653                                                                     7                              $0.00


   Item Number:            12017504122                       Description: INSULIN CALSET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           22                    0                     0                  0                     0                                           22
                               Value:                       $1,648.72                $0.00                 $0.00              $0.00               $0.00                                      $1,648.72

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            22                          $1,648.72
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      12017504122                                                                 22                          $1,648.72


   Item Number:            12017547122                       Description: Insulin Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           66                    0                     0                  0                     0                                           66
                               Value:                      $11,840.36                $0.00                 $0.00              $0.00               $0.00                                      $11,840.36

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              233/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    259
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               66    $11,840.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12017547122                                                                 66    $11,840.36


   Item Number:         12017709122                          Description: T4 Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            21                    0                   0                    0                     0                      21
                              Value:                        $1,781.20                $0.00               $0.00                $0.00               $0.00                 $1,781.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               21     $1,781.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12017709122                                                                 21     $1,781.20


   Item Number:         12017717122                          Description: T4 CalSet
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        234/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    260
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      118
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                   0                    0                     0                                         9
                               Value:                         $674.48                $0.00               $0.00                $0.00               $0.00                                      $674.48

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9                          $674.48
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      12017717122                                                                  9                          $674.48


   Item Number:            12020963001                       Description: NOZZLE S ASSY
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      12020963001                                                                  0                            $0.00


   Item Number:            12090                             Description: Benzodiazepines Plus 100 Urine Toxicology Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $191.64                $0.00               $0.00                $0.00               $0.00                                      $191.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $191.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      12090                                                                        1                          $191.64


   Item Number:            12102137001                       Description: ASSAY CUP/TIP MMBIMAGAZIN M
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          (9)                    0                   0                    0                     0                                        (9)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          (5)                    0                   0                    0                     0                                        (5)
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           235/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    261
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:   11-11040-0000-0000-00                                              (14)        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12102137001                                                                (14)        $0.00


   Item Number:         12110                                Description: High Range - HR Urine Metals
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12110                                                                        0         $0.00


   Item Number:         12111                                Description: Normal Range - NR Urine Metals
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        236/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    262
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      119
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      12111                                                                        0                           $0.00


   Item Number:            12136                             Description: Thrombaxine B2 Eliza Kits
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           19                    0                   0                    0                     0                                        19
                               Value:                      $10,343.62                $0.00               $0.00                $0.00               $0.00                                  $10,343.62

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               19                      $10,343.62
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      12136                                                                       19                      $10,343.62


   Item Number:            12145383160                       Description: Progesterone Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      12145383160                                                                  0                           $0.00


   Item Number:            12145391122                       Description: ELECSYS PROGESTERONE II CALSET
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          237/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    263
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12145391122                                                                  0         $0.00


   Item Number:         12145413122                          Description: Progesterone Cal Check
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12145413122                                                                  0         $0.00


   Item Number:         12149133160                          Description: N-Mid Osteocalcin
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        238/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    264
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      120
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                           9
                               Value:                      $10,734.70                $0.00                 $0.00              $0.00               $0.00                                  $10,734.70

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                      $10,734.70
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      12149133160                                                                  9                      $10,734.70


   Item Number:            12232                             Description: Coenzyme Q10-d9
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                  0                     0                                           4
                               Value:                       $1,040.28                $0.00                 $0.00              $0.00               $0.00                                      $1,040.28

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                          $1,040.28
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      12232                                                                        4                          $1,040.28


   Item Number:            12390708                          Description: Elia Dilution Plates
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                          20
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      12390708                                                                    20                             $0.00


   Item Number:            12836                             Description: Galectin-3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             239/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    265
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:       11-11040-0000-0000-00                                            0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      12836                                                                        0         $0.00


   Item Number:         13-711-20                            Description: Pipette, Fisherbrand, Individually wrapped disposable pipettes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use           In Service        Damaged                  Site Totals
                              Quantity:                             2                    0                      0                    0                  0                       2
                              Value:                           $74.99                $0.00                  $0.00               $0.00             $0.00                    $74.99

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            2        $74.99
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      13-711-20                                                                    2        $74.99


   Item Number:         13020                                Description: EtG Plus Level 1 5x5mL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        240/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    266
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      121
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                         $282.20                $0.00                 $0.00              $0.00               $0.00                                      $282.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $282.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      13020                                                                        2                          $282.20


   Item Number:            130206010M                        Description: LpPLA2 Reagent Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      130206010M                                                                   0                            $0.00


   Item Number:            13021                             Description: EtG Plus Level 2 5x5mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                         $282.20                $0.00                 $0.00              $0.00               $0.00                                      $282.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $282.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      13021                                                                        2                          $282.20


   Item Number:            130299004M                        Description: Starter Kit 1+2 (CS/6 Bottles)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      130299004M                                                                   0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           241/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    267
                                                                                                             Report by Itemof 1166

   Item Number:         130299005M                           Description: Wash System Liquid (6 Bottles / Case)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      130299005M                                                                   0         $0.00


   Item Number:         130299006M                           Description: Light Check (5 Vials / Box)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        242/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    268
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      122
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      130299006M                                                                   0                            $0.00


   Item Number:            130299007M                        Description: Tubing Cleaning Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      130299007M                                                                   0                            $0.00


   Item Number:            134821-1L                         Description: Boron Trifluoride-methanol solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                      0                 0                     0                                         3
                               Value:                         $865.57                $0.00               $0.00                $0.00               $0.00                                      $865.57

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $865.57
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      134821-1L                                                                    3                          $865.57


   Item Number:            13702                             Description: Low QC HOLL-001
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      13702                                                                        0                            $0.00


   Item Number:            13704                             Description: High QC HOLH-001
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           243/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    269
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      13704                                                                        0         $0.00


   Item Number:         13706                                Description: Calibrator HOLC-001
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      13706                                                                        0         $0.00


   Item Number:         13720                                Description: oxLDL LDT
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        244/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    270
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      123
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                 In Use             In Service          Damaged                                Site Totals
                               Quantity:                            0                     0                     0                      0                0                                         0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00             $0.00                                      $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      13720                                                                        0                            $0.00


   Item Number:            137638                            Description: Trigger
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use             In Service          Damaged                                Site Totals
                               Quantity:                            0                     0                     0                      0                0                                         0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00             $0.00                                      $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      137638                                                                       0                            $0.00


   Item Number:            14-809-32                         Description: Test Tube rack, orange
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use             In Service          Damaged                                Site Totals
                               Quantity:                            1                     0                     0                      0                0                                         1
                               Value:                         $231.83                $0.00                  $0.00                 $0.00             $0.00                                    $231.83

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            1                          $231.83
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14-809-32                                                                    1                          $231.83


   Item Number:            14-9402-030                       Description: Pipet tips, 1000 to 5000 uL, Finn, non sterile, bulk pack, 500 per cs
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use             In Service          Damaged                                Site Totals
                               Quantity:                            0                     0                     0                      0                0                                         0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00             $0.00                                      $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14-9402-030                                                                  0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           245/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    271
                                                                                                             Report by Itemof 1166

   Item Number:         140-050-421                          Description: ICP Standard, Mo, 1000 ug/ml
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $33.17                $0.00               $0.00                $0.00               $0.00                    $33.17

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $33.17
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      140-050-421                                                                  1        $33.17


   Item Number:         140-051-241                          Description: ICP Standard, Cr(3), 1000 ug/ml, HNO3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $33.17                $0.00               $0.00                $0.00               $0.00                    $33.17

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $33.17




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        246/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    272
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      124
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-241                                                                  1                          $33.17


   Item Number:            140-051-251                       Description: ICP Standard, Mn, 1000 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.17                $0.00               $0.00                $0.00               $0.00                                      $33.17

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $33.17
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-251                                                                  1                          $33.17


   Item Number:            140-051-271                       Description: ICP Standard, Co, 1000 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.17                $0.00               $0.00                $0.00               $0.00                                      $33.17

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $33.17
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-271                                                                  1                          $33.17


   Item Number:            140-051-331                       Description: ICP Standard, As, 1000 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.17                $0.00               $0.00                $0.00               $0.00                                      $33.17

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $33.17
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-331                                                                  1                          $33.17


   Item Number:            140-051-341                       Description: ICP Standard, Se, 1000 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.17                $0.00               $0.00                $0.00               $0.00                                      $33.17

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          247/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    273
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $33.17
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      140-051-341                                                                  1        $33.17


   Item Number:         140-051-481                          Description: ICP Standard, Cd, 1000 ug/ml
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $33.17                $0.00               $0.00                $0.00               $0.00                    $33.17

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $33.17
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      140-051-481                                                                  1        $33.17


   Item Number:         140-051-801                          Description: ICP Standard, Hg, 1000 ug/ml
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        248/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    274
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      125
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                          $99.51                $0.00               $0.00                $0.00               $0.00                                       $99.51

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                           $99.51
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-801                                                                  3                           $99.51


   Item Number:            140-051-811                       Description: ICP Standard, Tl, 1000 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.17                $0.00               $0.00                $0.00               $0.00                                       $33.17

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $33.17
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-811                                                                  1                           $33.17


   Item Number:            140-051-821                       Description: ICP Standard, Pb, 1000 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.17                $0.00               $0.00                $0.00               $0.00                                       $33.17

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $33.17
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      140-051-821                                                                  1                           $33.17


   Item Number:            14007-072                         Description: REAGENT RES N-STR 25ML CS100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         600                     0                   0                    0                     0                                       600
                               Value:                         $306.00                $0.00               $0.00                $0.00               $0.00                                      $306.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             600                          $306.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14007-072                                                                  600                          $306.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           249/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    275
                                                                                                             Report by Itemof 1166

   Item Number:         1402-9300                            Description: TempPlate 96-well PCR plate
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                           110                    0                     0                  0                     0                     110
                              Value:                          $220.06                $0.00               $0.00                $0.00               $0.00                   $220.06

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              110       $220.06
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1402-9300                                                                  110       $220.06


   Item Number:         1415-8710                            Description: 1.5 ml conical base screw cap tube
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            37                    0                     0                  0                     0                      37
                              Value:                          $229.77                $0.00               $0.00                $0.00               $0.00                   $229.77

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               37       $229.77




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        250/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    276
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      126
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1415-8710                                                                   37                           $229.77


   Item Number:            14220-026                         Description: Red Biohazard Bags with Indicator 8 x 12"
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14220-026                                                                    0                             $0.00


   Item Number:            14410001                          Description: G6 TIMOTHY
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                          16
                               Value:                         $520.22                $0.00                 $0.00              $0.00               $0.00                                       $520.22

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                           $520.22
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14410001                                                                    16                           $520.22


   Item Number:            14410201                          Description: T3 COMMON SILVER BIRCH
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           36                    0                     0                  0                     0                                          36
                               Value:                       $1,170.52                $0.00                 $0.00              $0.00               $0.00                                      $1,170.52

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            36                          $1,170.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14410201                                                                    36                          $1,170.52


   Item Number:            14410301                          Description: W6 MUGWORT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                           6
                               Value:                         $195.07                $0.00                 $0.00              $0.00               $0.00                                       $195.07

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             251/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    277
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6       $195.07
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14410301                                                                     6       $195.07


   Item Number:         14410501                             Description: M2 CLADOSPORIUM HERBARUM
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            30                    0                     0                  0                     0                      30
                              Value:                          $975.50                $0.00                 $0.00              $0.00               $0.00                   $975.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            30       $975.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14410501                                                                    30       $975.50


   Item Number:         14410601                             Description: M6 ALTERNARIA ALTERNATA
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        252/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    278
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      127
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           33                    0                     0                  0                     0                                          33
                               Value:                       $1,072.93                $0.00                 $0.00              $0.00               $0.00                                      $1,072.93

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            33                          $1,072.93
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14410601                                                                    33                          $1,072.93


   Item Number:            14410701                          Description: D1 DERMATOPH PTERONYSSINUS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           40                    0                     0                  0                     0                                          40
                               Value:                       $1,300.67                $0.00                 $0.00              $0.00               $0.00                                      $1,300.67

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            40                          $1,300.67
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14410701                                                                    40                          $1,300.67


   Item Number:            14410801                          Description: D2 DERMATOPH FARINAE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           33                    0                     0                  0                     0                                          33
                               Value:                       $1,073.03                $0.00                 $0.00              $0.00               $0.00                                      $1,073.03

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            33                          $1,073.03
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14410801                                                                    33                          $1,073.03


   Item Number:            14410901                          Description: E1 CAT DANDER
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           13                    0                     0                  0                     0                                          13
                               Value:                         $422.66                $0.00                 $0.00              $0.00               $0.00                                       $422.66

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            13                           $422.66
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14410901                                                                    13                           $422.66


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             253/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    279
                                                                                                             Report by Itemof 1166

   Item Number:         14411001                             Description: E5 DOG DANDER
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            31                    0                     0                  0                     0                      31
                              Value:                        $1,007.92                $0.00                 $0.00              $0.00               $0.00                 $1,007.92

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            31     $1,007.92
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14411001                                                                    31     $1,007.92


   Item Number:         14411101                             Description: F1 EGG WHITE
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            59                    0                     0                  0                     0                      59
                              Value:                        $1,918.38                $0.00                 $0.00              $0.00               $0.00                 $1,918.38

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            59     $1,918.38




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        254/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    280
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      128
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14411101                                                                    59                          $1,918.38


   Item Number:            14411201                          Description: F2 MILK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           15                    0                     0                  0                     0                                          15
                               Value:                         $487.67                $0.00                 $0.00              $0.00               $0.00                                       $487.67

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            15                           $487.67
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14411201                                                                    15                           $487.67


   Item Number:            14411301                          Description: F4 WHEAT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           76                    0                     0                  0                     0                                          76
                               Value:                       $2,471.18                $0.00                 $0.00              $0.00               $0.00                                      $2,471.18

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            76                          $2,471.18
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14411301                                                                    76                          $2,471.18


   Item Number:            14411501                          Description: F14 SOYBEAN
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           21                    0                     0                  0                     0                                          21
                               Value:                         $682.79                $0.00                 $0.00              $0.00               $0.00                                       $682.79

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            21                           $682.79
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14411501                                                                    21                           $682.79


   Item Number:            14411901                          Description: M3 ASPERGILLUS FUMIGATUS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           34                    0                     0                  0                     0                                          34
                               Value:                       $1,105.48                $0.00                 $0.00              $0.00               $0.00                                      $1,105.48

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             255/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    281
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            34     $1,105.48
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14411901                                                                    34     $1,105.48


   Item Number:         14412601                             Description: F13 PEANUT
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            50                    0                     0                  0                     0                      50
                              Value:                        $1,625.83                $0.00                 $0.00              $0.00               $0.00                 $1,625.83

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50     $1,625.83
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14412601                                                                    50     $1,625.83


   Item Number:         14413101                             Description: G2 BERMUDA GRASS
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        256/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    282
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      129
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           17                    0                     0                  0                     0                                        17
                               Value:                         $552.74                $0.00                 $0.00              $0.00               $0.00                                      $552.74

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            17                          $552.74
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14413101                                                                    17                          $552.74


   Item Number:            14413401                          Description: G5 RYE GRASS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                        16
                               Value:                         $520.20                $0.00                 $0.00              $0.00               $0.00                                      $520.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                          $520.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14413401                                                                    16                          $520.20


   Item Number:            14413801                          Description: G10 JOHNSON GRASS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                        20
                               Value:                         $650.33                $0.00                 $0.00              $0.00               $0.00                                      $650.33

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                          $650.33
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14413801                                                                    20                          $650.33


   Item Number:            14414601                          Description: T2 GREY ALDER
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                         7
                               Value:                         $227.57                $0.00                 $0.00              $0.00               $0.00                                      $227.57

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                          $227.57
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14414601                                                                     7                          $227.57


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           257/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    283
                                                                                                             Report by Itemof 1166

   Item Number:         14414901                             Description: T7 OAK
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            25                    0                     0                  0                     0                      25
                              Value:                          $812.90                $0.00                 $0.00              $0.00               $0.00                   $812.90

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25       $812.90
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14414901                                                                    25       $812.90


   Item Number:         14415001                             Description: T9 OLIVE
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                     0                  0                     0                      10
                              Value:                          $325.13                $0.00                 $0.00              $0.00               $0.00                   $325.13

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10       $325.13




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        258/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    284
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      130
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14415001                                                                    10                          $325.13


   Item Number:            14415901                          Description: F3 FISH, COD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           29                    0                     0                  0                     0                                        29
                               Value:                         $942.91                $0.00                 $0.00              $0.00               $0.00                                      $942.91

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            29                          $942.91
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14415901                                                                    29                          $942.91


   Item Number:            14416001                          Description: M1 PENICILLIUM CHRYSOGENUM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           18                    0                     0                  0                     0                                        18
                               Value:                         $585.26                $0.00                 $0.00              $0.00               $0.00                                      $585.26

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            18                          $585.26
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14416001                                                                    18                          $585.26


   Item Number:            14416101                          Description: T1 BOX-ELDER
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                        16
                               Value:                         $520.25                $0.00                 $0.00              $0.00               $0.00                                      $520.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                          $520.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14416101                                                                    16                          $520.25


   Item Number:            14416201                          Description: W1 COMMON RAGWEED
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           259/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    285
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14416201                                                                     0         $0.00


   Item Number:         14417501                             Description: F10 SESAME SEED
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            17                    0                     0                  0                     0                      17
                              Value:                          $552.71                $0.00                 $0.00              $0.00               $0.00                   $552.71

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            17       $552.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14417501                                                                    17       $552.71


   Item Number:         14417901                             Description: F20 ALMOND
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        260/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    286
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      131
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           66                    0                     0                  0                     0                                          66
                               Value:                       $2,145.98                $0.00                 $0.00              $0.00               $0.00                                      $2,145.98

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            66                          $2,145.98
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14417901                                                                    66                          $2,145.98


   Item Number:            14418101                          Description: F24 SHRIMP
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           43                    0                     0                  0                     0                                          43
                               Value:                       $1,398.19                $0.00                 $0.00              $0.00               $0.00                                      $1,398.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            43                          $1,398.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14418101                                                                    43                          $1,398.19


   Item Number:            14418901                          Description: G17 BAHIA GRASS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                     0                  0                     0                                          10
                               Value:                         $325.17                $0.00                 $0.00              $0.00               $0.00                                       $325.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                           $325.17
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14418901                                                                    10                           $325.17


   Item Number:            14421401                          Description: F40 TUNA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           43                    0                     0                  0                     0                                          43
                               Value:                       $1,398.19                $0.00                 $0.00              $0.00               $0.00                                      $1,398.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            43                          $1,398.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14421401                                                                    43                          $1,398.19


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             261/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    287
                                                                                                             Report by Itemof 1166

   Item Number:         14421501                             Description: F41 SALMON
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            38                    0                     0                  0                     0                      38
                              Value:                        $1,235.59                $0.00                 $0.00              $0.00               $0.00                 $1,235.59

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            38     $1,235.59
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14421501                                                                    38     $1,235.59


   Item Number:         14422401                             Description: I6 COCKROACH
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                     0                  0                     0                       9
                              Value:                          $292.58                $0.00                 $0.00              $0.00               $0.00                   $292.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9       $292.58




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        262/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    288
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      132
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14422401                                                                     9                          $292.58


   Item Number:            14422501                          Description: T6 MOUNTAIN JUNIPER
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                        20
                               Value:                         $650.30                $0.00                 $0.00              $0.00               $0.00                                      $650.30

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                          $650.30
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14422501                                                                    20                          $650.30


   Item Number:            14422601                          Description: T8 ELM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           17                    0                     0                  0                     0                                        17
                               Value:                         $552.74                $0.00                 $0.00              $0.00               $0.00                                      $552.74

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            17                          $552.74
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14422601                                                                    17                          $552.74


   Item Number:            14422701                          Description: T10 WALNUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           15                    0                     0                  0                     0                                        15
                               Value:                         $487.75                $0.00                 $0.00              $0.00               $0.00                                      $487.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            15                          $487.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14422701                                                                    15                          $487.75


   Item Number:            14422801                          Description: T11 MAPLE LEAF SYCAMORE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                     0                  0                     0                                        10
                               Value:                         $325.16                $0.00                 $0.00              $0.00               $0.00                                      $325.16

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           263/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    289
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10       $325.16
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14422801                                                                    10       $325.16


   Item Number:         14422901                             Description: T14 COTTONWOOD
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            25                    0                     0                  0                     0                      25
                              Value:                          $812.92                $0.00                 $0.00              $0.00               $0.00                   $812.92

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25       $812.92
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14422901                                                                    25       $812.92


   Item Number:         14423001                             Description: T15 WHITE ASH
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        264/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    290
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      133
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                     0                  0                     0                                          12
                               Value:                         $390.19                $0.00                 $0.00              $0.00               $0.00                                       $390.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                           $390.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14423001                                                                    12                           $390.19


   Item Number:            14423301                          Description: T19 Acacia
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           43                    0                     0                  0                     0                                          43
                               Value:                       $1,398.17                $0.00                 $0.00              $0.00               $0.00                                      $1,398.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            43                          $1,398.17
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14423301                                                                    43                          $1,398.17


   Item Number:            14423601                          Description: T22 PECAN, HICKORY
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                           7
                               Value:                         $227.59                $0.00                 $0.00              $0.00               $0.00                                       $227.59

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                           $227.59
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14423601                                                                     7                           $227.59


   Item Number:            14424901                          Description: W11 SALTWORT, RUSSIAN THISTLE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           22                    0                     0                  0                     0                                          22
                               Value:                         $715.30                $0.00                 $0.00              $0.00               $0.00                                       $715.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            22                           $715.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14424901                                                                    22                           $715.30


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             265/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    291
                                                                                                             Report by Itemof 1166

   Item Number:         14425201                             Description: W14 COMMON PIGWEED
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            14                    0                     0                  0                     0                      14
                              Value:                          $455.18                $0.00                 $0.00              $0.00               $0.00                   $455.18

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14       $455.18
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14425201                                                                    14       $455.18


   Item Number:         14425401                             Description: W16 ROUGH MARSHELDER
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            15                    0                     0                  0                     0                      15
                              Value:                          $487.73                $0.00                 $0.00              $0.00               $0.00                   $487.73

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            15       $487.73




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        266/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    292
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      134
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14425401                                                                    15                          $487.73


   Item Number:            14425601                          Description: W18 SHEEP SORREL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           18                    0                     0                  0                     0                                        18
                               Value:                         $585.29                $0.00                 $0.00              $0.00               $0.00                                      $585.29

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            18                          $585.29
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14425601                                                                    18                          $585.29


   Item Number:            14425701                          Description: W20 NETTLE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                        20
                               Value:                         $650.33                $0.00                 $0.00              $0.00               $0.00                                      $650.33

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                          $650.33
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14425701                                                                    20                          $650.33


   Item Number:            14432501                          Description: T70 MULBERRY
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           25                    0                     0                  0                     0                                        25
                               Value:                         $508.12                $0.00                 $0.00              $0.00               $0.00                                      $508.12

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25                          $508.12
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14432501                                                                    25                          $508.12


   Item Number:            14437401                          Description: T73 AUSTRALIAN PINE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                        16
                               Value:                         $325.22                $0.00                 $0.00              $0.00               $0.00                                      $325.22

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           267/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    293
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16       $325.22
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14437401                                                                    16       $325.22


   Item Number:         14439501                             Description: E72 MOUSE URINE PROTEINS
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            61                    0                     0                  0                     0                      61
                              Value:                        $1,239.79                $0.00                 $0.00              $0.00               $0.00                 $1,239.79

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            61     $1,239.79
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14439501                                                                    61     $1,239.79


   Item Number:         14441701                             Description: SPECIFIC IGE ANTI-IGE IMMUNOCA P
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        268/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    294
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      135
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                     0                  0                     0                                          20
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14441701                                                                    20                             $0.00


   Item Number:            14450901                          Description: IMMUNOCAP IGE ANTI-IGE ICAP TOTAL IGE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           50                    0                     0                  0                     0                                          50
                               Value:                       $2,232.36                $0.00                 $0.00              $0.00               $0.00                                      $2,232.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50                          $2,232.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14450901                                                                    50                          $2,232.36


   Item Number:            14452101                          Description: F256 WALNUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           63                    0                     0                  0                     0                                          63
                               Value:                       $2,048.46                $0.00                 $0.00              $0.00               $0.00                                      $2,048.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            63                          $2,048.46
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14452101                                                                    63                          $2,048.46


   Item Number:            14452201                          Description: F76 ALPHA LACTALBUMIN NBOS D4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                     0                  0                     0                                           8
                               Value:                         $299.07                $0.00                 $0.00              $0.00               $0.00                                       $299.07

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8                           $299.07
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14452201                                                                     8                           $299.07


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             269/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    295
                                                                                                             Report by Itemof 1166

   Item Number:         14452301                             Description: F77 BETA-LACTOGLOBULIN NBOS D5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                     0                  0                     0                       8
                              Value:                          $299.06                $0.00                 $0.00              $0.00               $0.00                   $299.06

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8       $299.06
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14452301                                                                     8       $299.06


   Item Number:         14452401                             Description: F78 CASEIN
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            25                    0                     0                  0                     0                      25
                              Value:                          $934.55                $0.00                 $0.00              $0.00               $0.00                   $934.55

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25       $934.55




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        270/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    296
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      136
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14452401                                                                    25                           $934.55


   Item Number:            14452801                          Description: F17 HAZELNUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           31                    0                     0                  0                     0                                          31
                               Value:                       $1,007.99                $0.00                 $0.00              $0.00               $0.00                                      $1,007.99

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            31                          $1,007.99
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14452801                                                                    31                          $1,007.99


   Item Number:            14453101                          Description: W1 COMMON RAGWEED
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           39                    0                     0                  0                     0                                          39
                               Value:                       $1,268.08                $0.00                 $0.00              $0.00               $0.00                                      $1,268.08

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            39                          $1,268.08
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14453101                                                                    39                          $1,268.08


   Item Number:            14480401                          Description: F232 OVALBUMIN
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           21                    0                     0                  0                     0                                          21
                               Value:                         $785.02                $0.00                 $0.00              $0.00               $0.00                                       $785.02

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            21                           $785.02
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14480401                                                                    21                           $785.02


   Item Number:            14480501                          Description: F233 OVOMUCOID
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           22                    0                     0                  0                     0                                          22
                               Value:                         $822.41                $0.00                 $0.00              $0.00               $0.00                                       $822.41

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             271/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    297
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            22       $822.41
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14480501                                                                    22       $822.41


   Item Number:         14483501                             Description: F202 Cashew Nut
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            97                    0                     0                  0                     0                      97
                              Value:                        $1,971.49                $0.00                 $0.00              $0.00               $0.00                 $1,971.49

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            97     $1,971.49
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14483501                                                                    97     $1,971.49


   Item Number:         14489501                             Description: F338 SCALLOP
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        272/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    298
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      137
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           95                    0                     0                  0                     0                                          95
                               Value:                       $1,930.85                $0.00                 $0.00              $0.00               $0.00                                      $1,930.85

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            95                          $1,930.85
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14489501                                                                    95                          $1,930.85


   Item Number:            14489601                          Description: D201 HOUSE DUST MITE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                  0                     0                                           3
                               Value:                          $60.97                $0.00                 $0.00              $0.00               $0.00                                        $60.97

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                            $60.97
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14489601                                                                     3                            $60.97


   Item Number:            14496301                          Description: F422 RARA H 1 PEANUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                           9
                               Value:                         $334.54                $0.00                 $0.00              $0.00               $0.00                                       $334.54

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                           $334.54
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14496301                                                                     9                           $334.54


   Item Number:            14496401                          Description: F423 RARA H 2 PEANUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                     0                  0                     0                                          12
                               Value:                         $446.05                $0.00                 $0.00              $0.00               $0.00                                       $446.05

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                           $446.05
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14496401                                                                    12                           $446.05


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             273/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    299
                                                                                                             Report by Itemof 1166

   Item Number:         14496501                             Description: F424 RARA H 3 PEANUT
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                     0                  0                     0                       8
                              Value:                          $297.37                $0.00                 $0.00              $0.00               $0.00                   $297.37

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8       $297.37
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14496501                                                                     8       $297.37


   Item Number:         14498001                             Description: F427 RARA H 9 LTP, PEANUT
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                     0                  0                     0                       8
                              Value:                          $297.37                $0.00                 $0.00              $0.00               $0.00                   $297.37

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8       $297.37




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        274/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    300
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      138
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14498001                                                                     8                          $297.37


   Item Number:            14534101                          Description: F352 RARA H 8 PR-10, PEANUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                     0                  0                     0                                        14
                               Value:                         $520.40                $0.00                 $0.00              $0.00               $0.00                                      $520.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14                          $520.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14534101                                                                    14                          $520.40


   Item Number:            14550901                          Description: Elia IGG Calibrator Well
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14550901                                                                     2                            $0.00


   Item Number:            14551601                          Description: Elia IGA Calibrator Well
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                         6
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14551601                                                                     6                            $0.00


   Item Number:            14551701                          Description: Elia Celikey IgA Well
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           275/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    301
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14551701                                                                     0         $0.00


   Item Number:         14551801                             Description: Elia Celikey IgG Well
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      14551801                                                                     0         $0.00


   Item Number:         14551901                             Description: Elia Gliadin IGA Well
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        276/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    302
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      139
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                          (6)                    0                     0                  0                     0                                          (6)
                               Value:                       ($576.18)                $0.00                 $0.00              $0.00               $0.00                                      ($576.18)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            (6)                         ($576.18)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14551901                                                                    (6)                         ($576.18)


   Item Number:            14552001                          Description: Elia Gliadin IGG Well
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                     0                  0                     0                                          12
                               Value:                       $1,152.43                $0.00                 $0.00              $0.00               $0.00                                      $1,152.43

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                          $1,152.43
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14552001                                                                    12                          $1,152.43


   Item Number:            14553801                          Description: Elia Gliadin DP IgA Well
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14553801                                                                     0                             $0.00


   Item Number:            14553901                          Description: Elia Gliadin DP IgG Well
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      14553901                                                                     0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             277/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    303
                                                                                                             Report by Itemof 1166

   Item Number:         146                                  Description: Cardiac Level 1
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             5                      0                  0                   0                     0                       5
                              Value:                          $642.97                $0.00                $0.00               $0.00               $0.00                   $642.97

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5       $642.97
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      146                                                                          5       $642.97


   Item Number:         14673-010                            Description: Disposable short pipet tip 2mL 200/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                      0                  0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        278/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    304
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      140
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      14673-010                                                                    0                            $0.00


   Item Number:            148                               Description: Cardiac Control Level 3
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          5                      0                  0                   0                     0                                         5
                                 Value:                       $642.97                $0.00                $0.00               $0.00               $0.00                                      $642.97

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                          $642.97
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      148                                                                          5                          $642.97


   Item Number:            1535XL                            Description: Tubing PEEK Red 1/16 x .005 x 100 ft
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                       $410.82                $0.00                $0.00               $0.00               $0.00                                      $410.82

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $410.82
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1535XL                                                                       1                          $410.82


   Item Number:            156246-1KG                        Description: Ammonium Formate
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                        $43.60                $0.00                $0.00               $0.00               $0.00                                       $43.60

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $43.60
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      156246-1KG                                                                   1                           $43.60


   Item Number:            156264-1KG                        Description: Ammonium Formate, 97%
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                        $46.26                $0.00                $0.00               $0.00               $0.00                                       $46.26

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           279/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    305
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $46.26
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      156264-1KG                                                                   1        $46.26


   Item Number:         15648-990                            Description: Germicidal Disposable Wipes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      15648-990                                                                    0         $0.00


   Item Number:         16001-182                            Description: PIPET TRANSFER 5ML PK500
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        280/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    306
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      141
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      16001-182                                                                    0                             $0.00


   Item Number:            1626                              Description: Serodia TP-PA 5x20 Test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                       0                  0                  0                     0                                           3
                               Value:                         $984.85                $0.00                 $0.00              $0.00               $0.00                                       $984.85

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                           $984.85
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      1626                                                                         3                           $984.85


   Item Number:            16350                             Description: 15-F2t Isoprostane
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                           1
                               Value:                         $987.71                $0.00                 $0.00              $0.00               $0.00                                       $987.71

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $987.71
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      16350                                                                        1                           $987.71


   Item Number:            16395                             Description: 8-iso 15(R) Prostaglandin F2a
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                       0                  0                  0                     0                                           5
                               Value:                       $1,053.00                $0.00                 $0.00              $0.00               $0.00                                      $1,053.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                          $1,053.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      16395                                                                        5                          $1,053.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             281/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    307
                                                                                                             Report by Itemof 1166

   Item Number:         16466-032                            Description: TUBE MICRO SKRT 2ML PK500
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      16466-032                                                                    0         $0.00


   Item Number:         17-210                               Description: Chemical Sorbent Pads 50/PK
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                   0                    0                     0                     100
                              Value:                          $109.00                $0.00               $0.00                $0.00               $0.00                   $109.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              100       $109.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        282/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    308
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      142
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      17-210                                                                     100                          $109.00


   Item Number:            17001862                          Description: Rack Shaftguard Red
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      17001862                                                                     0                            $0.00


   Item Number:            17005084                          Description: Tip Shaftguard Prstrl
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      17005084                                                                     0                            $0.00


   Item Number:            170356                            Description: Serological Pipette PS-10mL (200/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      170356                                                                       0                            $0.00


   Item Number:            17176023                          Description: Probe Wash 4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           283/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    309
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      17176023                                                                     0         $0.00


   Item Number:         173293                               Description: Stop Hooks Pk8
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            25                    0                     0                  0                     0                      25
                              Value:                           $54.67                $0.00                 $0.00              $0.00               $0.00                    $54.67

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25        $54.67
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      173293                                                                      25        $54.67


   Item Number:         173747                               Description: Stop Hook Pressure Spring
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        284/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    310
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      143
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                    0                   0                     0                                         7
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      173747                                                                       7                           $0.00


   Item Number:            173849                            Description: X Ribbon Cables
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                          $94.77                $0.00                $0.00               $0.00               $0.00                                      $94.77

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $94.77
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      173849                                                                       4                          $94.77


   Item Number:            1738519                           Description: Grip Sharpies
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      1738519                                                                      0                           $0.00


   Item Number:            173858-RNO                        Description: SSC A Cable
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      173858-RNO                                                                   0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          285/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    311
                                                                                                             Report by Itemof 1166

   Item Number:         173882                               Description: Autoload PCB
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      173882                                                                       1         $0.00


   Item Number:         173906                               Description: Channel to Pipette Ribbon Cable
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        286/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    312
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      144
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      173906                                                                       3                            $0.00


   Item Number:            173934                            Description: Carrier Sensor Boards M
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          6                    0                   0                    0                     0                                         6
                                 Value:                       $587.57                $0.00               $0.00                $0.00               $0.00                                      $587.57

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $587.57
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      173934                                                                       6                          $587.57


   Item Number:            173935                            Description: Carrier Sensor Boards E
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          7                    0                   0                    0                     0                                         7
                                 Value:                       $391.72                $0.00               $0.00                $0.00               $0.00                                      $391.72

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7                          $391.72
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      173935                                                                       7                          $391.72


   Item Number:            18 999 2564A                      Description: Wipe Prowipe750 9x9 150/pk
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                       449                     0                   0                    0                     0                                       449
                                 Value:                        $89.90                $0.00               $0.00                $0.00               $0.00                                       $89.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             449                           $89.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      18 999 2564A                                                               449                           $89.90


   Item Number:            181                               Description: Card Mkrs Plus 1 Liq 6x3mL
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS02                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          3                    0                   0                    0                     0                                         3
                                 Value:                       $396.59                $0.00               $0.00                $0.00               $0.00                                      $396.59

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           287/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    313
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3       $396.59
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      181                                                                          3       $396.59


   Item Number:         182060                               Description: 3 Portrait position tip carrier
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                  In Use       In Service           Damaged                  Site Totals
                              Quantity:                             1                      0                    0                 0                     0                       1
                              Value:                            $0.00                 $0.00                 $0.00             $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      182060                                                                       1         $0.00


   Item Number:         182085                               Description: TIP CAR 480 A00
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        288/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    314
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      145
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182085                                                                       2                           $0.00


   Item Number:            182106                            Description: Pipette Head
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182106                                                                       0                           $0.00


   Item Number:            182107                            Description: Autoload
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182107                                                                       0                           $0.00


   Item Number:            182116                            Description: Z Motors
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182116                                                                       1                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          289/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    315
                                                                                                             Report by Itemof 1166

   Item Number:         182117                               Description: Y Motors
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      182117                                                                       6         $0.00


   Item Number:         182129                               Description: Squeezer Motors
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        290/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    316
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      146
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182129                                                                       0                            $0.00


   Item Number:            182139                            Description: Lane Guides
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          8                      0                  0                   0                     0                                         8
                                 Value:                        $16.68                $0.00                $0.00               $0.00               $0.00                                       $16.68

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8                           $16.68
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182139                                                                       8                           $16.68


   Item Number:            182948                            Description: Flat Washers PK100
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                         0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      182948                                                                       0                            $0.00


   Item Number:            183                               Description: Card Mkrs Plus 3 Liq 6x3mL
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          3                      0                  0                   0                     0                                         3
                                 Value:                       $396.59                $0.00                $0.00               $0.00               $0.00                                      $396.59

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                          $396.59
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      183                                                                          3                          $396.59


   Item Number:            183060                            Description: Y-initialization sensor
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           291/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    317
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      183060                                                                       1         $0.00


   Item Number:         183067                               Description: O Rings
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                          800                     0                   0                     0                    0                     800
                              Value:                        $6,423.12                $0.00               $0.00                $0.00               $0.00                 $6,423.12

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             800     $6,423.12
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      183067                                                                     800     $6,423.12


   Item Number:         18482                                Description: Thinprep Non-Gynecelogical Urine Cup, 30 mL with Cytolyt solution
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        292/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    318
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      147
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                          911                    0                   0                    0                     0                                         911
                               Value:                         $392.60                $0.00               $0.00                $0.00               $0.00                                       $392.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             911                           $392.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      18482                                                                      911                           $392.60


   Item Number:            186006081                         Description: X Bridge BEH HILIC XP Column, 2.5um, 3mmx50mm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $2,612.70                $0.00               $0.00                $0.00               $0.00                                      $2,612.70

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $2,612.70
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      186006081                                                                    3                          $2,612.70


   Item Number:            186105                            Description: CO-RE Gripper Paddles
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      186105                                                                       0                             $0.00


   Item Number:            186498                            Description: Autoload Protective Ribbon
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      186498                                                                       1                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             293/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    319
                                                                                                             Report by Itemof 1166

   Item Number:         186798                               Description: Steel Band X Arm Cables
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                          $117.93                $0.00               $0.00                $0.00               $0.00                   $117.93

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2       $117.93
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      186798                                                                       2       $117.93


   Item Number:         186882                               Description: Dual Processor Board
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                        $3,770.58                $0.00               $0.00                $0.00               $0.00                 $3,770.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2     $3,770.58




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        294/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    320
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      148
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      186882                                                                       2                          $3,770.58


   Item Number:            186911                            Description: Autoload X INIT Sensor
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                          $42.12                $0.00               $0.00                $0.00               $0.00                                        $42.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                            $42.12
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      186911                                                                       2                            $42.12


   Item Number:            186913                            Description: Encodd X Position welded
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      186913                                                                       2                             $0.00


   Item Number:            187297                            Description: 50 ML Reagent container
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           60                    0                   0                    0                     0                                          60
                               Value:                         $289.44                $0.00               $0.00                $0.00               $0.00                                       $289.44

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              60                           $289.44
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      187297                                                                      60                           $289.44


   Item Number:            188618                            Description: WIPES KIMWIPE 11.4X21.3CM PK 280
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        8,960                    0                   0                    0                     0                                       8,960
                               Value:                          $93.00                $0.00               $0.00                $0.00               $0.00                                        $93.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             295/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    321
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         2,800                    0                   0                    0                     0                   2,800
                              Value:                           $24.29                $0.00               $0.00                $0.00               $0.00                    $24.29

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                           11,760      $117.29
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      188618                                                                   11,760      $117.29


   Item Number:         1896-1000                            Description: 1 ml deep 96-well PP plate, bulk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          480                     0                   0                    0                     0                     480
                              Value:                        $1,682.34                $0.00               $0.00                $0.00               $0.00                 $1,682.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             480     $1,682.34
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      1896-1000                                                                  480     $1,682.34




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        296/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    322
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      149
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            19 066 577                        Description: GEN PURP 16x18IN DW Pad 100CS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         500                     0                   0                    0                     0                                       500
                               Value:                         $272.40                $0.00               $0.00                $0.00               $0.00                                      $272.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             500                          $272.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19 066 577                                                                 500                          $272.40


   Item Number:            19 160 0008                       Description: Swab Foam Oval PP Handl (CS500)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19 160 0008                                                                  0                            $0.00


   Item Number:            19 304 685                        Description: 3 Flx Mnipdl Esdhndl (pk500)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19 304 685                                                                   0                            $0.00


   Item Number:            19-065-787                        Description: WYPALL L30 ECONOMIZER QF1080CS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $27.82                $0.00               $0.00                $0.00               $0.00                                       $27.82

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $27.82
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           297/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    323
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      19-065-787                                                                   1        $27.82


   Item Number:         19-066-577                           Description: Spilfyter Universal Pads and Rolls
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      19-066-577                                                                   0         $0.00


   Item Number:         19-138-620C                          Description: Blue Labcoat LG 50/Case
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        298/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    324
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      150
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19-138-620C                                                                  0                           $0.00


   Item Number:            19-460-102                        Description: Faceshield
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19-460-102                                                                   0                           $0.00


   Item Number:            19001-003                         Description: Sharps Container Systems (Red)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19001-003                                                                    0                           $0.00


   Item Number:            190028                            Description: FCC Connector (Varying Size)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      190028                                                                       1                           $0.00


   Item Number:            190764-4X4L-PB                    Description: 2-Propanol 99.5% A.C.S. reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          299/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    325
                                                                                                             Report by Itemof 1166
                              Quantity:                            11                    0                   0                    0                   0                        11
                              Value:                          $237.33                $0.00               $0.00                $0.00               $0.00                   $237.33

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11       $237.33
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      190764-4X4L-PB                                                              11       $237.33


   Item Number:         192051-RNO                           Description: Slide Block Assembly
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      192051-RNO                                                                   0         $0.00


   Item Number:         19477-002                            Description: 96 LT 250ul tips




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        300/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    326
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      151
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           50                    0                   0                    0                     0                                        50
                               Value:                         $324.15                $0.00               $0.00                $0.00               $0.00                                      $324.15

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              50                          $324.15
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      19477-002                                                                   50                          $324.15


   Item Number:            197058                            Description: Band Aid 1X3 Flexible
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      197058                                                                       0                            $0.00


   Item Number:            199202                            Description: Tip waste bags
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                   0                    0                     0                                       200
                               Value:                         $168.54                $0.00               $0.00                $0.00               $0.00                                      $168.54

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             200                          $168.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      199202                                                                     200                          $168.54


   Item Number:            199267-RNO                        Description: Stop Disks
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           301/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    327
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      199267 RNO                                                                   0         $0 00

   Item Number:         199312                               Description: cLLd SLeeves (Set of 8)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                   0                    0                     0                       7
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      199312                                                                       7         $0.00


   Item Number:         20-6746                              Description: Wash Buffer 21X
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        302/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    328
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      152
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      20-6746                                                                      0                           $0.00


   Item Number:            2000-11BD                         Description: Dynamic Diagnostics Universal Plug Caps
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      2000-11BD                                                                    0                           $0.00


   Item Number:            201-35183                         Description: Gasket, Aluminum 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      201-35183                                                                    0                           $0.00


   Item Number:            201-35183-00                      Description: Gasket, Aluminum (100/PK)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                           $1.28                $0.00                $0.00               $0.00               $0.00                                       $1.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $1.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      201-35183-00                                                                 1                           $1.28


   Item Number:            20140401                          Description: Rubber Stoppers for Blood Tubes, Purple
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          303/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    329
                                                                                                             Report by Itemof 1166
                              Quantity:                       150,000                    0                     0                     0                      0                 150,000
                              Value:                            $0.00                $0.00                 $0.00                 $0.00                  $0.00                   $0.00

                                                                                                                                                                Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           150,000         $0.00
                                                                                                                                                                Quantity        Value
                                                                Total for Item:      20140401                                                                   150,000         $0.00


   Item Number:         20160                                Description: API 20 E (x100)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use            In Service                Damaged              Site Totals
                              Quantity:                          200                     0                     0                     0                     0                      200
                              Value:                        $1,449.85                $0.00                 $0.00                 $0.00                  $0.00               $1,449.85

                                                                                                                                                                Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                               200     $1,449.85
                                                                                                                                                                Quantity        Value
                                                                Total for Item:      20160                                                                          200     $1,449.85


   Item Number:         202A                                 Description: Toner Kit For Client Accounts (4 Cartridges per Kit) (For M254dw Printer)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                            304/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    330
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      153
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           40                       0                  0                  0                     0                                          40
                               Value:                       $1,512.01                $0.00                 $0.00              $0.00               $0.00                                      $1,512.01

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            40                          $1,512.01
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      202A                                                                        40                          $1,512.01


   Item Number:            2059                              Description: Clean Protect
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           39                       0                  0                  0                     0                                          39
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            39                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      2059                                                                        39                             $0.00


   Item Number:            2060                              Description: Capiclean Clean 3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                       0                  0                  0                     0                                           6
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      2060                                                                         6                             $0.00


   Item Number:            20600                             Description: API 20 Strep (25 strips and media)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                          113                       0                  0                  0                     0                                         113
                               Value:                         $729.23                $0.00                 $0.00              $0.00               $0.00                                       $729.23

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           113                           $729.23
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             305/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    331
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      20600                                                                      113       $729 23

   Item Number:         2062                                 Description: Capilary Wash
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            23                       0                  0                  0                     0                      23
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            23         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      2062                                                                        23         $0.00


   Item Number:         20670                                Description: genProbe Aptima Urine Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                  0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        306/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    332
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      154
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      20670                                                                        0                             $0.00


   Item Number:            20687                             Description: Syringe, 1705 N 50 UL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      20687                                                                        0                             $0.00


   Item Number:            20689                             Description: Syringe, 1725N 250 UL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      20689                                                                        0                             $0.00


   Item Number:            207067                            Description: TUBE VAC+ 8500UL 16X100 PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       14,179                    0                   0                    0                     0                                      14,179
                               Value:                       $2,661.64                $0.00               $0.00                $0.00               $0.00                                      $2,661.64

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          14,179                          $2,661.64
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      207067                                                                  14,179                          $2,661.64


   Item Number:            207068                            Description: Tube, Vac/Hemogard sst gold 5ml 100 bx
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             307/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    333
                                                                                                             Report by Itemof 1166
                              Quantity:                         4,984                    0                   0                    0                   0                     4,984
                              Value:                        $1,109.70                $0.00               $0.00                $0.00               $0.00                 $1,109.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            4,984    $1,109.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      207068                                                                    4,984    $1,109.70


   Item Number:         20763071122                          Description: Cobas Integra ISE Deproteinizer
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      20763071122                                                                  0         $0.00


   Item Number:         209221                               Description: Needles for the Hamilton DLW Syringe




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        308/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    334
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      155
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           74                    0                   0                    0                     0                                          74
                               Value:                         $831.68                $0.00               $0.00                $0.00               $0.00                                       $831.68

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              74                           $831.68
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      209221                                                                      74                           $831.68


   Item Number:            210384                            Description: DG GEL 8 A/B/D (50 CARDS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                         $755.04                $0.00               $0.00                $0.00               $0.00                                       $755.04

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                           $755.04
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      210384                                                                       4                           $755.04


   Item Number:            210393                            Description: DG GEL 8 NEUTRAL (50 CARDS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                           5
                               Value:                         $781.44                $0.00               $0.00                $0.00               $0.00                                       $781.44

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5                           $781.44
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      210393                                                                       5                           $781.44


   Item Number:            210394                            Description: DG GEL 8 ANTI-IgG (Rabbit) (50 CARDS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                           8
                               Value:                       $1,929.76                $0.00               $0.00                $0.00               $0.00                                      $1,929.76

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               8                          $1,929.76
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             309/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    335
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      210394                                                                       8     $1 929 76

   Item Number:         210928                               Description: DISINFECTANT CAVICIDE24OZ CS12
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            33                    0                   0                    0                     0                      33
                              Value:                          $210.99                $0.00               $0.00                $0.00               $0.00                   $210.99

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              33       $210.99
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      210928                                                                      33       $210.99


   Item Number:         21130020                             Description: Waste Bag
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        310/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    336
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      156
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      21130020                                                                     0                            $0.00


   Item Number:            213285                            Description: DG GEL EXTENDED CONTROL USA (4x6ml)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                     0                  0                     0                                         5
                               Value:                         $647.00                $0.00                 $0.00              $0.00               $0.00                                      $647.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                          $647.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      213285                                                                       5                          $647.00


   Item Number:            213402                            Description: ARC Pre-Trigger Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      213402                                                                       0                            $0.00


   Item Number:            213499                            Description: Sysmex XN Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      213499                                                                       0                            $0.00


   Item Number:            213655                            Description: SEARCH-CYTE TCS 0,8% (3x10ml)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           311/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    337
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                    0                   0                    0                   0                         3
                              Value:                          $133.02                $0.00               $0.00                $0.00               $0.00                   $133.02

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3       $133.02
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      213655                                                                       3       $133.02


   Item Number:         213660                               Description: REVERSE-CYTE A1, B 0,8% (2x10ml)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                           $81.08                $0.00               $0.00                $0.00               $0.00                    $81.08

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4        $81.08
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      213660                                                                       4        $81.08


   Item Number:         213662                               Description: REVERSE-CYTE A1, A2, B 0,8% (3x10ml)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        312/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    338
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      157
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      213662                                                                       0                             $0.00


   Item Number:            213677                            Description: DILUENT (2x100 ml)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                         $110.58                $0.00               $0.00                $0.00               $0.00                                       $110.58

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7                           $110.58
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      213677                                                                       7                           $110.58


   Item Number:            213682                            Description: WASH SOLUTION A (12X125 ML)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                   0                    0                     0                                          16
                               Value:                       $1,381.56                $0.00               $0.00                $0.00               $0.00                                      $1,381.56

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              16                          $1,381.56
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      213682                                                                      16                          $1,381.56


   Item Number:            213683                            Description: WASH SOLUTION B (12X125 ML)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           24                    0                   0                    0                     0                                          24
                               Value:                       $2,072.33                $0.00               $0.00                $0.00               $0.00                                      $2,072.33

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              24                          $2,072.33
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             313/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    339
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      213683                                                                      24     $2 072 33

   Item Number:         21552                                Description: Parker Zero Air Generator Automatic Drain Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      21552                                                                        0         $0.00


   Item Number:         21658146                             Description: Campesterol 1000ug/ml in absolute ethanol
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                        $1,899.60                $0.00               $0.00                $0.00               $0.00                 $1,899.60




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        314/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    340
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      158
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $1,899.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      21658146                                                                     2                          $1,899.60


   Item Number:            21658149                          Description: B-Sitosterol (1000ug/ml, in absolute ethanol)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      21658149                                                                     0                             $0.00


   Item Number:            21662761                          Description: Desmosterol (1000 ug/ml, in absolute ethanol)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      21662761                                                                     0                             $0.00


   Item Number:            21662767                          Description: Cholestanol 1000ug/ml, in absolute ethanol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      21662767                                                                     0                             $0.00


   Item Number:            217139                            Description: TUBE VAC.+ K2EDTA 4ML PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             315/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    341
                                                                                                             Report by Itemof 1166
                              Quantity:                       (2,500)                    0                   0                    0                   0                   (2,500)
                              Value:                        ($200.00)                $0.00               $0.00                $0.00               $0.00                 ($200.00)

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          (2,500)    ($200.00)
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      217139                                                                  (2,500)    ($200.00)


   Item Number:         21905-026                            Description: WIPES KIMWIPE 11.4X21.3CM PK 280
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      21905-026                                                                    0         $0.00


   Item Number:         22-029-488                           Description: SWAB ST COT 6 10/ENV 200/PKSW




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        316/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    342
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      159
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $133.80                $0.00               $0.00                $0.00               $0.00                                      $133.80

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $133.80
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      22-029-488                                                                   1                          $133.80


   Item Number:            22-171-606                        Description: Tube Culture TB 12X75 5ML PS ST 500/CS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $35.03                $0.00               $0.00                $0.00               $0.00                                       $35.03

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $35.03
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      22-171-606                                                                   1                           $35.03


   Item Number:            22-375-543                        Description: Pump Tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      22-375-543                                                                   0                            $0.00


   Item Number:            220-91239-30                      Description: LCMS-8030/8040/8050/8060 Tuning Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           317/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    343
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      220 91239 30                                                                 0         $0 00

   Item Number:         220-91566-10                         Description: Oil Mist Filter Element for Edwards MF30
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      220-91566-10                                                                 0         $0.00


   Item Number:         220-97808-01                         Description: Oil, Rotary Pump
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        318/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    344
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      160
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      220-97808-01                                                                 0                            $0.00


   Item Number:            221-32705-00                      Description: Nut, Slotted, 6 Sided, Capillary
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                       0                0                     0                                         2
                               Value:                          $33.66                $0.00                   $0.00            $0.00               $0.00                                       $33.66

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $33.66
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-32705-00                                                                 2                           $33.66


   Item Number:            221-34121-94                      Description: Filter, Molecular Sieve, Conditioned
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                       0                0                     0                                         3
                               Value:                         $132.64                $0.00                   $0.00            $0.00               $0.00                                      $132.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $132.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-34121-94                                                                 3                          $132.64


   Item Number:            221-41532-91                      Description: Ferrule adjuster/jig SPL-2014
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                       0                0                     0                                         3
                               Value:                          $66.35                $0.00                   $0.00            $0.00               $0.00                                       $66.35

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                           $66.35
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-41532-91                                                                 3                           $66.35


   Item Number:            221-41532-92                      Description: Ferrule adjuster/jig FID/FTD-2010/17
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           319/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    345
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                     0                    0                  0                   0                         3
                              Value:                           $66.35                 $0.00                $0.00              $0.00               $0.00                    $66.35

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3        $66.35
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      221-41532-92                                                                 3        $66.35


   Item Number:         221-42559-92                         Description: Filter for split & purge lines
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             8                     0                    0                  0                     0                       8
                              Value:                        $1,128.82                 $0.00                $0.00              $0.00               $0.00                 $1,128.82

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8     $1,128.82
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      221-42559-92                                                                 8     $1,128.82


   Item Number:         221-42998                            Description: Gasket Nipple




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        320/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    346
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      161
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-42998                                                                    0                            $0.00


   Item Number:            221-42998-00                      Description: Nipple, MF to CAP SPL-17V2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           11                    0                   0                    0                     0                                        11
                               Value:                         $359.07                $0.00               $0.00                $0.00               $0.00                                      $359.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11                          $359.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-42998-00                                                                11                          $359.07


   Item Number:            221-45816-01                      Description: Capillary Adaptor FID
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                         7
                               Value:                         $199.15                $0.00               $0.00                $0.00               $0.00                                      $199.15

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $199.15
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-45816-01                                                                 7                          $199.15


   Item Number:            221-47146-91                      Description: FID Electrode Assembly, FID 2010
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                          $54.75                $0.00               $0.00                $0.00               $0.00                                       $54.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $54.75
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           321/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    347
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      221 47146 91                                                                 4        $54 75

   Item Number:         221-48258-91                         Description: Jet for capillary FID-2010 .5mm ID
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                     0                  0                     0                       3
                              Value:                          $508.61                $0.00                 $0.00              $0.00               $0.00                   $508.61

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $508.61
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      221-48258-91                                                                 3       $508.61


   Item Number:         221-48441-91                         Description: Buffer Assy GC-2010 Split Line
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                     0                  0                     0                       3
                              Value:                          $246.40                $0.00                 $0.00              $0.00               $0.00                   $246.40




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        322/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    348
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      162
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $246.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-48441-91                                                                 3                          $246.40


   Item Number:            221-49065-91                      Description: AU Gasket
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                          $40.01                $0.00               $0.00                $0.00               $0.00                                       $40.01

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $40.01
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-49065-91                                                                 5                           $40.01


   Item Number:            221-72322-91                      Description: Collector, FID-2010
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                         $972.98                $0.00               $0.00                $0.00               $0.00                                      $972.98

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $972.98
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-72322-91                                                                 3                          $972.98


   Item Number:            221-72615-00                      Description: Septum Nut Spl-2010 plus
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                          $87.48                $0.00               $0.00                $0.00               $0.00                                       $87.48

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $87.48
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      221-72615-00                                                                 5                           $87.48


   Item Number:            221-73437-91                      Description: Injection Port Assy, SPL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           323/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    349
                                                                                                             Report by Itemof 1166
                              Quantity:                             4                    0                   0                    0                   0                         4
                              Value:                        $1,350.78                $0.00               $0.00                $0.00               $0.00                 $1,350.78

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4     $1,350.78
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      221-73437-91                                                                 4     $1,350.78


   Item Number:         221473-6X500G                        Description: Potassium Hydroxide ACS Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                   0                    0                     0                      10
                              Value:                          $119.90                $0.00               $0.00                $0.00               $0.00                   $119.90

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10       $119.90
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      221473-6X500G                                                               10       $119.90


   Item Number:         225-14923-00                         Description: Lever, ESI Probe




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        324/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    350
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      163
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      225-14923-00                                                                 0                            $0.00


   Item Number:            225-14948-91                      Description: Capillary Assy
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $320.11                $0.00               $0.00                $0.00               $0.00                                      $320.11

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $320.11
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      225-14948-91                                                                 2                          $320.11


   Item Number:            225-15718-91                      Description: LCMS Desolvation Line Assembly, DL ASSY
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      225-15718-91                                                                 0                            $0.00


   Item Number:            228-32628-91                      Description: Seal, PE, LC-10ADVP, LC-20ADXR
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $111.52                $0.00               $0.00                $0.00               $0.00                                      $111.52

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $111.52
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           325/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    351
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      228 32628 91                                                                 1       $111 52

   Item Number:         228-32784-91                         Description: Diaphragm, Shimadzu LC Pump (Pack of 2)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            22                    0                   0                    0                     0                      22
                              Value:                        $1,482.68                $0.00               $0.00                $0.00               $0.00                 $1,482.68

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               22     $1,482.68
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      228-32784-91                                                                22     $1,482.68


   Item Number:         228-41024-96                         Description: Sil-30 AC Injection Needle
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $280.10                $0.00               $0.00                $0.00               $0.00                   $280.10




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        326/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    352
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      164
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $280.10
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      228-41024-96                                                                 1                          $280.10


   Item Number:            228-45402-98                      Description: SIL-30ACMP sample loop, 50ul
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $424.36                $0.00               $0.00                $0.00               $0.00                                      $424.36

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $424.36
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      228-45402-98                                                                 1                          $424.36


   Item Number:            228-45705-91                      Description: Check Valve OUT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $648.66                $0.00               $0.00                $0.00               $0.00                                      $648.66

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $648.66
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      228-45705-91                                                                 2                          $648.66


   Item Number:            228-48249-96                      Description: Check Valve IN
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $688.67                $0.00               $0.00                $0.00               $0.00                                      $688.67

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $688.67
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      228-48249-96                                                                 2                          $688.67


   Item Number:            228-48858-95                      Description: HPV Stator, Sil-30AC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           327/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    353
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                    0                   0                   0                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      228-48858-95                                                                 0         $0.00


   Item Number:         228-52139-00                         Description: High-pressure valve rotor 30A
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                        $1,028.38                $0.00                $0.00               $0.00               $0.00                 $1,028.38

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2     $1,028.38
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      228-52139-00                                                                 2     $1,028.38


   Item Number:         228-52253-00                         Description: Needle Seal 30A




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        328/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    354
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      165
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                         $358.02                $0.00                $0.00               $0.00               $0.00                                       $358.02

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $358.02
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      228-52253-00                                                                 2                           $358.02


   Item Number:            228504                            Description: Transfer Pipette 5.8mL Grad 0.25mL Sterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        3,132                    0                   0                    0                     0                                       3,132
                               Value:                         $331.75                $0.00                $0.00               $0.00               $0.00                                       $331.75

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            3,132                          $331.75
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      228504                                                                    3,132                          $331.75


   Item Number:            229572                            Description: Easily Pierced 125mmx78mm Sheet grn 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        1,200                    0                   0                    0                     0                                       1,200
                               Value:                       $1,410.46                $0.00                $0.00               $0.00               $0.00                                      $1,410.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,200                         $1,410.46
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      229572                                                                    1,200                         $1,410.46


   Item Number:            23 900 512B                       Description: Labcoat xsafe Cranberry 10/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                   0                    0                     0                                          10
                               Value:                          $18.17                $0.00                $0.00               $0.00               $0.00                                        $18.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              10                            $18.17
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             329/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    355
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      23 900 512B                                                                 10        $18 17

   Item Number:         23-044-623                           Description: Pump Tube Set for Hematek Stainer
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                           $59.91                $0.00               $0.00                $0.00               $0.00                    $59.91

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2        $59.91
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      23-044-623                                                                   2        $59.91


   Item Number:         23-044-624                           Description: Cannula Set (Hema-Tek)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $26.47                $0.00               $0.00                $0.00               $0.00                    $26.47




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        330/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    356
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      166
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $26.47
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      23-044-624                                                                   1                          $26.47


   Item Number:            23-044-625                        Description: Underplaten Tubing
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $58.55                $0.00               $0.00                $0.00               $0.00                                      $58.55

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $58.55
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      23-044-625                                                                   2                          $58.55


   Item Number:            23-044-626                        Description: Hematek Stain Pak
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      23-044-626                                                                   0                           $0.00


   Item Number:            23-045473                         Description: Candida glabrata ATCC 2001, Microbiologics
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $48.59                $0.00               $0.00                $0.00               $0.00                                      $48.59

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $48.59
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      23-045473                                                                    1                          $48.59


   Item Number:            235647                            Description: 300uL Filtered Slim Tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          331/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    357
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                      0               0                         0
                              Value:                            $0.00                $0.00                 $0.00                  $0.00           $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      235647                                                                       0         $0.00


   Item Number:         235806                               Description: 300uL SLIM Tips unfiltered, black, conductive 3840/cs
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use         In Service          Damaged                  Site Totals
                              Quantity:                        19,200                    0                     0                     0                  0                  19,200
                              Value:                        $1,658.52                $0.00                 $0.00                  $0.00           $0.00                 $1,658.52

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          19,200     $1,658.52
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      235806                                                                  19,200     $1,658.52


   Item Number:         235902                               Description: 300 uL unfiltered tips 5760/cs




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        332/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    358
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      167
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                        5,760                    0                     0                  0                     0                                       5,760
                               Value:                         $294.91                $0.00                 $0.00              $0.00               $0.00                                       $294.91

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          5,760                          $294.91
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      235902                                                                    5,760                          $294.91


   Item Number:            235903                            Description: 300uL filtered tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                      109,440                    0                     0                  0                     0                                     109,440
                               Value:                       $6,386.51                $0.00                 $0.00              $0.00               $0.00                                      $6,386.51

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                       109,440                          $6,386.51
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      235903                                                                 109,440                          $6,386.51


   Item Number:            235904                            Description: High Vol CO-RE Tips (1000uL tips w/o filters)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                       46,080                    0                     0                  0                     0                                      46,080
                               Value:                       $2,388.26                $0.00                 $0.00              $0.00               $0.00                                      $2,388.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        46,080                          $2,388.26
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      235904                                                                  46,080                          $2,388.26


   Item Number:            235905                            Description: 1000 uL filtered tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                       42,240                    0                     0                  0                     0                                      42,240
                               Value:                       $2,497.46                $0.00                 $0.00              $0.00               $0.00                                      $2,497.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        42,240                          $2,497.46
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             333/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    359
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      235905                                                                  42 240     $2 497 46

   Item Number:         235948                               Description: 50 uL filtered tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                  Site Totals
                              Quantity:                        80,640                    0                     0                   0                    0                  80,640
                              Value:                        $4,509.77                $0.00                 $0.00               $0.00              $0.00                 $4,509.77

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        80,640     $4,509.77
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      235948                                                                  80,640     $4,509.77


   Item Number:         235950                               Description: 300uL disposable tips (NTR, black, conductive)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                  Site Totals
                              Quantity:                        69,120                    0                     0                   0                    0                  69,120
                              Value:                        $3,161.90                $0.00                 $0.00               $0.00              $0.00                 $3,161.90




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        334/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    360
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      168
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          69,120                          $3,161.90
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      235950                                                                  69,120                          $3,161.90


   Item Number:            237467                            Description: Face Shields
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         216                     0                    0                   0                     0                                         216
                               Value:                         $385.29                $0.00               $0.00                $0.00               $0.00                                       $385.29

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             216                           $385.29
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      237467                                                                     216                           $385.29


   Item Number:            238074-500G                       Description: Ammonium Acetate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      238074-500G                                                                  0                             $0.00


   Item Number:            240973                            Description: Tube BD Vacutainer Gold Top
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           85                    0                    0                   0                     0                                          85
                               Value:                          $18.80                $0.00               $0.00                $0.00               $0.00                                        $18.80

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              85                            $18.80
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      240973                                                                      85                            $18.80


   Item Number:            244252-1L                         Description: Perchloric Acid 70% A.C.S Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             335/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    361
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                     0                  0                   0                         1
                              Value:                           $73.57                $0.00                 $0.00              $0.00               $0.00                    $73.57

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $73.57
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      244252-1L                                                                    1        $73.57


   Item Number:         2515                                 Description: Capilaaya 3 HbA1C
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            75                       0                  0                  0                     0                      75
                              Value:                       $29,440.14                $0.00                 $0.00              $0.00               $0.00                $29,440.14

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            75    $29,440.14
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      2515                                                                        75    $29,440.14


   Item Number:         256150                               Description: Support Springs




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        336/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    362
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      169
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                         9
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      256150                                                                       9                           $0.00


   Item Number:            258094                            Description: Autoload Y Drive Belts
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                         6
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      258094                                                                       6                           $0.00


   Item Number:            258135                            Description: Y Belt for channels
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                         9
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      258135                                                                       9                           $0.00


   Item Number:            2582                              Description: Capillary Disposable Barretes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           44                    0                    0                   0                     0                                        44
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              44                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          337/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    363
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      2582                                                                        44         $0 00

   Item Number:         258323                               Description: 4 x 4" Nonsterile sponge 8-ply
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                         7,000                       0                  0                  0                     0                   7,000
                              Value:                          $131.00                $0.00                 $0.00              $0.00               $0.00                   $131.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          7,000      $131.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      258323                                                                    7,000      $131.00


   Item Number:         26282                                Description: 25x25x25
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                  0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        338/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    364
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      170
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      26282                                                                        0                            $0.00


   Item Number:            26283                             Description: 20x20x20 Shipping boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                     0                  0                                         0
                               Value:                           $0.00                $0.00                 $0.00                 $0.00            $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      26283                                                                        0                            $0.00


   Item Number:            26285                             Description: 22x22x20
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                     0                  0                                         0
                               Value:                           $0.00                $0.00                 $0.00                 $0.00            $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      26285                                                                        0                            $0.00


   Item Number:            268578                            Description: Mounting Medium, Richard Allan 2/CS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                     0                  0                                         4
                               Value:                         $193.16                $0.00                 $0.00                 $0.00            $0.00                                      $193.16

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                          $193.16
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      268578                                                                       4                          $193.16


   Item Number:            26881                             Description: Biopsy container prefilled with 10% neutral buffered formalin
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           339/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    365
                                                                                                             Report by Itemof 1166
                              Quantity:                          395                     0                   0                    0                   0                      395
                              Value:                            $7.90                $0.00               $0.00                $0.00               $0.00                     $7.90

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              395         $7.90
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      26881                                                                      395         $7.90


   Item Number:         26946                                Description: Small Cooler Box
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      26946                                                                        0         $0.00


   Item Number:         26947                                Description: 13 3/4X10 7/8X10 3/16 Large Cooler Box RSC 200lb Mottle




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        340/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    366
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      171
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      26947                                                                        0                            $0.00


   Item Number:            26955                             Description: Large Styrofoam Cooler
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                         ($0.00)                $0.00               $0.00                $0.00               $0.00                                      ($0.00)

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                          ($0.00)
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      26955                                                                        0                          ($0.00)


   Item Number:            26956                             Description: Small Styrofoam Cooler
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      26956                                                                        0                            $0.00


   Item Number:            270504-4X4L                       Description: Hexane, Chromasolv, for HPLC 95%
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           11                    0                   0                    0                     0                                        11
                               Value:                         $621.02                $0.00               $0.00                $0.00               $0.00                                      $621.02

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11                          $621.02
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           341/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    367
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      270504 4X4L                                                                 11       $621 02

   Item Number:         270725-4X4L                          Description: Acetone, for HPLC=99.9%
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                          $170.71                $0.00               $0.00                $0.00               $0.00                   $170.71

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4       $170.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      270725-4X4L                                                                  4       $170.71


   Item Number:         27225-500ML-R                        Description: Acetic Acid
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $64.44                $0.00               $0.00                $0.00               $0.00                    $64.44




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        342/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    368
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      172
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $64.44
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      27225-500ML-R                                                                1                           $64.44


   Item Number:            27281                             Description: ThinPrep Pap Vial, 20 mL with PreservCyt solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                        1,790                    0                   0                    0                     0                                      1,790
                               Value:                         $770.57                $0.00               $0.00                $0.00               $0.00                                      $770.57

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,790                         $770.57
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      27281                                                                     1,790                         $770.57


   Item Number:            27311                             Description: 20x20x26 Shipping boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      27311                                                                        0                            $0.00


   Item Number:            27341                             Description: 22x16x12 Shipping boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      27341                                                                        0                            $0.00


   Item Number:            27342                             Description: 24x20x12 Shipping boxes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           343/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    369
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      27342                                                                        0         $0.00


   Item Number:         27444                                Description: Thinprep Broom-Like sample collection device
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          125                     0                   0                    0                     0                     125
                              Value:                            $2.50                $0.00               $0.00                $0.00               $0.00                     $2.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              125         $2.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      27444                                                                      125         $2.50


   Item Number:         276-76491                            Description: Nefa Linearity Standard Solution




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        344/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    370
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      173
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $104.25                $0.00               $0.00                $0.00               $0.00                                      $104.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $104.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      276-76491                                                                    1                          $104.25


   Item Number:            281470                            Description: X Linear Slides
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      281470                                                                       0                            $0.00


   Item Number:            28221                             Description: THD Large Cooler Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.01                $0.00               $0.00                $0.00               $0.00                                        $0.01

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.01
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      28221                                                                        0                            $0.01


   Item Number:            28222                             Description: THD Small Cooler Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           345/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    371
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      28222                                                                        0         $0 00

   Item Number:         28223                                Description: THD Go Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                          ($0.01)                $0.00               $0.00                $0.00               $0.00                    ($0.01)

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0        ($0.01)
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      28223                                                                        0        ($0.01)


   Item Number:         28384                                Description: Sm Hosp Box
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        346/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    372
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      174
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      28384                                                                        0                             $0.00


   Item Number:            28385                             Description: LG Hosp Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      28385                                                                        0                             $0.00


   Item Number:            2921-0010                         Description: TempPlate Polypropylene Plate +120C, Sterile, 100/Box
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         799                     0                    0                   0                     0                                         799
                               Value:                         $513.69                $0.00                $0.00               $0.00               $0.00                                       $513.69

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            799                           $513.69
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      2921-0010                                                                  799                           $513.69


   Item Number:            29595-U                           Description: FS CAP SP-2560 25M 0.25mm 0.20UM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                           4
                               Value:                       $1,323.24                $0.00                $0.00               $0.00               $0.00                                      $1,323.24

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $1,323.24
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      29595-U                                                                      4                          $1,323.24


   Item Number:            2LGKT                             Description: Large Kit
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             347/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    373
                                                                                                             Report by Itemof 1166
                              Quantity:                            50                    0                   0                    0                   0                        50
                              Value:                          $520.00                $0.00               $0.00                $0.00               $0.00                   $520.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               50       $520.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      2LGKT                                                                       50       $520.00


   Item Number:         2SMKT                                Description: Small Kit
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          (77)                    0                   0                    0                     0                     (77)
                              Value:                        ($168.63)                $0.00               $0.00                $0.00               $0.00                 ($168.63)

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              (77)    ($168.63)
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      2SMKT                                                                      (77)    ($168.63)


   Item Number:         2TOGOKIT                             Description: TO GO KITS




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        348/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    374
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      175
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           11                    0                   0                    0                     0                                           11
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              11                              $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      2TOGOKIT                                                                    11                              $0.00


   Item Number:            2TUBEKIT                          Description: Biohazard Bag W/Absorbent Materials, Specimen Tubes
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       23,023                    0                   0                    0                     0                                       23,023
                               Value:                      $40,211.02                $0.00               $0.00                $0.00               $0.00                                      $40,211.02

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          23,023                      $40,211.02
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      2TUBEKIT                                                                23,023                      $40,211.02


   Item Number:            301040                            Description: genProbe Aptima Urine Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         289                     0                   0                    0                     0                                          289
                               Value:                      $19,019.09                $0.00               $0.00                $0.00               $0.00                                  $19,019.09

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             289                      $19,019.09
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      301040                                                                     289                      $19,019.09


   Item Number:            302339                            Description: Silicone Spray
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                            1
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                              $0.00
                                                                                                                                                            Quantity                             Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              349/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    375
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      302339                                                                       1         $0 00

   Item Number:         304-0100                             Description: Tramadol EIA Reagent Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      304-0100                                                                     0         $0.00


   Item Number:         30455-01                             Description: D-Dimer
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                     0                  0                     0                       8
                              Value:                        $4,043.52                $0.00                 $0.00              $0.00               $0.00                 $4,043.52




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        350/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    376
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      176
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8                          $4,043.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      30455-01                                                                     8                          $4,043.52


   Item Number:            30706                             Description: QCV Quality Control VIDAS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                       0                  0                  0                     0                                           2
                               Value:                          $78.57                $0.00                 $0.00              $0.00               $0.00                                        $78.57

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                            $78.57
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      30706                                                                        2                            $78.57


   Item Number:            3100                              Description: Rep Prep
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                           1
                               Value:                          $21.06                $0.00                 $0.00              $0.00               $0.00                                        $21.06

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                            $21.06
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      3100                                                                         1                            $21.06


   Item Number:            310600                            Description: Vitamin D
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      310600                                                                       0                             $0.00


   Item Number:            310601                            Description: Control set 25 olt Vit D Assay
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             351/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    377
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      310601                                                                       0         $0.00


   Item Number:         310602                               Description: Vitamin D Diluent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      310602                                                                       0         $0.00


   Item Number:         311690-L                             Description: LINER, GLOVE MEDICAL NYLON RUSBL LF LRG (25/BX)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        352/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    378
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      177
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                          $54.14                $0.00                 $0.00              $0.00               $0.00                                      $54.14

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $54.14
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      311690-L                                                                     2                          $54.14


   Item Number:            311690-M                          Description: LINER, GLOVE MEDICAL NYLON RUSBL LF Med (25/BX)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      311690-M                                                                     0                           $0.00


   Item Number:            311690-S                          Description: LINER, GLOVE MEDICAL NYLON RUSBL LF SM (25/BX)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                          $54.15                $0.00                 $0.00              $0.00               $0.00                                      $54.15

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $54.15
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      311690-S                                                                     2                          $54.15


   Item Number:            313231                            Description: IGF-I Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          353/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    379
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      313231                                                                       0         $0 00

   Item Number:         316350                               Description: 8-iso Prostaglandin F@a-d4 (10ug)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                    0                   0                     0                       1
                              Value:                          $507.55                $0.00               $0.00                $0.00               $0.00                   $507.55

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1       $507.55
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      316350                                                                       1       $507.55


   Item Number:         318650                               Description: Microslide 25x75 mm Frosted
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         4,896                    0                    0                   0                     0                   4,896
                              Value:                          $293.76                $0.00               $0.00                $0.00               $0.00                   $293.76




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        354/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    380
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      178
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            4,896                         $293.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      318650                                                                    4,896                         $293.76


   Item Number:            319100                            Description: Wash System Liquid
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      319100                                                                       0                            $0.00


   Item Number:            319200                            Description: Liaiason XL Starter Kits
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      319200                                                                       0                            $0.00


   Item Number:            320331-500ML                      Description: Hydrochloric Acid (ACS Reagent)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      320331-500ML                                                                 0                            $0.00


   Item Number:            3218                              Description: Rep Cholesterol Profile Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           355/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    381
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      3218                                                                         0         $0.00


   Item Number:         321842                               Description: Plasma, Grey top BD Vacutainer
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         3,826                       0                  0                  0                     0                   3,826
                              Value:                          $579.35                $0.00                 $0.00              $0.00               $0.00                   $579.35

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,826      $579.35
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      321842                                                                    3,826      $579.35


   Item Number:         32916-660                            Description: NITRILE GLOVES SE P/F SM PK100




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        356/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    382
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      179
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      32916-660                                                                    0                           $0.00


   Item Number:            32916-662                         Description: GLOVES SUPRENO SE MD NTR PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      32916-662                                                                    0                           $0.00


   Item Number:            32916-664                         Description: GLOVE SE NTRL P/F LRG PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      32916-664                                                                    0                           $0.00


   Item Number:            32916-666                         Description: GLOVES SE XL NTRL PF PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          357/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    383
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      32916 666                                                                    0         $0 00

   Item Number:         32916-668                            Description: GLOVES NITRILE BLU XSM PK100
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      32916-668                                                                    0         $0.00


   Item Number:         33015-1L                             Description: Formic Acid 98-100% (1L)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $150.82                $0.00               $0.00                $0.00               $0.00                   $150.82




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        358/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    384
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      180
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $150.82
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      33015-1L                                                                     1                           $150.82


   Item Number:            33015-500ML                       Description: Formic Acid 500 ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      33015-500ML                                                                  0                             $0.00


   Item Number:            331635-250ML                      Description: Tetramethylammonium Hydroxide Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                           1
                               Value:                          $53.60                $0.00                 $0.00              $0.00               $0.00                                        $53.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                            $53.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      331635-250ML                                                                 1                            $53.60


   Item Number:            333515                            Description: QIAseq Targeted DNA HC Panel (96)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                           1
                               Value:                       $8,288.43                $0.00                 $0.00              $0.00               $0.00                                      $8,288.43

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $8,288.43
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      333515                                                                       1                          $8,288.43


   Item Number:            333727                            Description: QIAseq 96-Index I Set A (384)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             359/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    385
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                     0                  0                   0                         1
                              Value:                        $3,977.97                $0.00                 $0.00              $0.00               $0.00                 $3,977.97

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1     $3,977.97
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      333727                                                                       1     $3,977.97


   Item Number:         3360                                 Description: Spife Sample Cups
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          800                        0                  0                  0                     0                     800
                              Value:                          $405.44                $0.00                 $0.00              $0.00               $0.00                   $405.44

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           800       $405.44
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      3360                                                                       800       $405.44


   Item Number:         339610                               Description: Stator Pad Airfuge




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        360/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    386
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      181
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      339610                                                                       0                           $0.00


   Item Number:            339639                            Description: Bushing, Rotor Base
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      339639                                                                       0                           $0.00


   Item Number:            339643                            Description: Airfuge Rotor Cap
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      339643                                                                       0                           $0.00


   Item Number:            342630                            Description: Tube, 5mm PA (PKof100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          361/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    387
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      342630                                                                       0         $0 00

   Item Number:         350975                               Description: URINE CUP NON-STERILE CS200
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                          215                     0                    0                    0                    0                     215
                              Value:                          $173.00                $0.00               $0.00                 $0.00              $0.00                   $173.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             215       $173.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      350975                                                                     215       $173.00


   Item Number:         35172                                Description: ThinPrep Plastic Spatula/Cytobrush sample collection device
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                          550                     0                    0                    0                    0                     550
                              Value:                          $216.00                $0.00               $0.00                 $0.00              $0.00                   $216.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        362/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    388
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      182
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             550                           $216.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      35172                                                                      550                           $216.00


   Item Number:            3525-300A                         Description: TBG Accubind ELISA Kit - 96 Wells
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           15                    0                    0                   0                     0                                          15
                               Value:                       $3,411.75                $0.00               $0.00                $0.00               $0.00                                      $3,411.75

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              15                          $3,411.75
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      3525-300A                                                                   15                          $3,411.75


   Item Number:            356001                            Description: Soap, Antimic Softcide 16oz w/pump 6/cs
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      356001                                                                       0                             $0.00


   Item Number:            356643                            Description: Tourniquet, LTX Free
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         325                     0                    0                   0                     0                                         325
                               Value:                          $86.71                $0.00               $0.00                $0.00               $0.00                                        $86.71

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             325                            $86.71
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      356643                                                                     325                            $86.71


   Item Number:            359X                              Description: Specialty Immunoassay Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             363/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    389
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      359X                                                                         0         $0.00


   Item Number:         361                                  Description: Immunoassay Plus Control #1
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                   0                    0                     0                       5
                              Value:                          $567.75                $0.00               $0.00                $0.00               $0.00                   $567.75

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5       $567.75




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        364/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    390
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      183
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      361                                                                          5                           $567.75


   Item Number:            362                               Description: Immunoassay Plus Control #2
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          6                      0                  0                   0                     0                                           6
                                 Value:                       $681.30                $0.00                $0.00               $0.00               $0.00                                       $681.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $681.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      362                                                                          6                           $681.30


   Item Number:            363                               Description: Immunoassay Plus Control #3
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          5                      0                  0                   0                     0                                           5
                                 Value:                       $597.83                $0.00                $0.00               $0.00               $0.00                                       $597.83

               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                           0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                           $597.83
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      363                                                                          5                           $597.83


   Item Number:            364                               Description: Specialty Immunoassay Control Level 1
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          6                      0                  0                   0                     0                                           6
                                 Value:                     $2,253.76                $0.00                $0.00               $0.00               $0.00                                      $2,253.76

               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                           0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                          $2,253.76
                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             365/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    391
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      364                                                                          6     $2,253.76


   Item Number:         365                                  Description: Specialty Immunoassay Control Level 1
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             6                      0                  0                   0                     0                       6
                              Value:                        $2,253.76                $0.00                $0.00               $0.00               $0.00                 $2,253.76

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6     $2,253.76
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      365                                                                          6     $2,253.76


   Item Number:         366                                  Description: Specialty Immunoassay Control Level 3
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                      0                  0                   0                     0                       3
                              Value:                        $1,126.87                $0.00                $0.00               $0.00               $0.00                 $1,126.87




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        366/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    392
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      184
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                          $1,126.87
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      366                                                                          3                          $1,126.87


   Item Number:            368032                            Description: GLOVE SE NTRL P/F LRG PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                       10,900                      0                  0                   0                     0                                      10,900
                               Value:                         $970.20                $0.00                $0.00               $0.00               $0.00                                       $970.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         10,900                           $970.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      368032                                                                  10,900                           $970.20


   Item Number:            368033                            Description: GLOVES SUPRENO SE MD NTR PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        8,900                      0                  0                   0                     0                                       8,900
                               Value:                         $792.19                $0.00                $0.00               $0.00               $0.00                                       $792.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           8,900                          $792.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      368033                                                                    8,900                          $792.19


   Item Number:            368034                            Description: GLOVES NITRILE SE P/F SM PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                       12,800                      0                  0                   0                     0                                      12,800
                               Value:                       $1,139.33                $0.00                $0.00               $0.00               $0.00                                      $1,139.33

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         12,800                          $1,139.33
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      368034                                                                  12,800                          $1,139.33


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             367/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    393
                                                                                                             Report by Itemof 1166

   Item Number:         368035                               Description: GLOVES NITRILE BLU XL PK100
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         4,700                    0                   0                    0                     0                   4,700
                              Value:                          $418.73                $0.00               $0.00                $0.00               $0.00                   $418.73

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            4,700      $418.73
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      368035                                                                    4,700      $418.73


   Item Number:         368036                               Description: GLOVES NITRILE BLU XSM PK100
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        10,700                    0                   0                    0                     0                  10,700
                              Value:                          $952.41                $0.00               $0.00                $0.00               $0.00                   $952.41

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          10,700       $952.41




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        368/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    394
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      185
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      368036                                                                  10,700                          $952.41


   Item Number:            368650                            Description: 21 Gauge Needle Holders
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      368650                                                                       0                            $0.00


   Item Number:            37001-522                         Description: Pipet tips extended length 200uL 576/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      37001-522                                                                    0                            $0.00


   Item Number:            3706                              Description: SPIFE Reagent Spreaders
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                       0                  0                  0                     0                                         4
                               Value:                         $326.43                $0.00                 $0.00              $0.00               $0.00                                      $326.43

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                          $326.43
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      3706                                                                         4                          $326.43


   Item Number:            370845                            Description: Germicidal Wipe
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           70                       0                  0                  0                     0                                        70
                               Value:                         $369.47                $0.00                 $0.00              $0.00               $0.00                                      $369.47

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           369/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    395
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            70       $369.47
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      370845                                                                      70       $369.47


   Item Number:         3709                                 Description: Spife Rep 3 Electrodes (Carbon))
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            10                       0                  0                  0                     0                      10
                              Value:                          $789.60                $0.00                 $0.00              $0.00               $0.00                   $789.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10       $789.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      3709                                                                        10       $789.60


   Item Number:         372318                               Description: Alcohol Prep-Pads
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        370/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    396
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      186
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                       32,050                       0                  0                  0                     0                                     32,050
                               Value:                         $215.16                $0.00                 $0.00              $0.00               $0.00                                      $215.16

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        32,050                          $215.16
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      372318                                                                  32,050                          $215.16


   Item Number:            373903                            Description: 22 Gauge Straight Needles
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         288                        0                  0                  0                     0                                       288
                               Value:                         $133.10                $0.00                 $0.00              $0.00               $0.00                                      $133.10

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           288                          $133.10
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      373903                                                                     288                          $133.10


   Item Number:            3741                              Description: Matrix 1.4 ml 2D Barcoded V bottom tubes (VWR # TX3741HDL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      3741                                                                         0                            $0.00


   Item Number:            376011                            Description: Power Switch
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      376011                                                                       1                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           371/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    397
                                                                                                             Report by Itemof 1166

   Item Number:         378                                  Description: Microalbumin 1 Liquid 6x3ml
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                      0                  0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      378                                                                          0         $0.00


   Item Number:         379                                  Description: Microalbumin 2 Liquid 6x3 ml
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                      0                  0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        372/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    398
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      187
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      379                                                                          0                            $0.00


   Item Number:            3802                              Description: Medizym Anti-GAD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                   0                    0                                         0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      3802                                                                         0                            $0.00


   Item Number:            385306                            Description: Tube Plasma Case of1000)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                         100                        0                  0                   0                    0                                       100
                               Value:                         $115.62                $0.00                 $0.00               $0.00              $0.00                                      $115.62

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           100                          $115.62
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      385306                                                                     100                          $115.62


   Item Number:            388911                            Description: Blood Collection Tube (Pink Top EDTA)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                        3,429                       0                  0                   0                    0                                      3,429
                               Value:                         $328.83                $0.00                 $0.00               $0.00              $0.00                                      $328.83

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,429                         $328.83
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      388911                                                                    3,429                         $328.83


   Item Number:            39220-5G-F                        Description: Dansyl Chloride, BioReagent, suitable for fluorescence
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                   0                    0                                         0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           373/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    399
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      39220-5G-F                                                                   0         $0.00


   Item Number:         397                                  Description: Urine Chemistry Control 1
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                      0                  0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      397                                                                          0         $0.00


   Item Number:         398                                  Description: Urine Chemistry Control 2
       Account                11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        374/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    400
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      188
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      398                                                                          0                            $0.00


   Item Number:            40-110471-000                     Description: Tube 13x75 mm Test Tube 1000/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        9,000                      0                  0                   0                     0                                      9,000
                               Value:                         $252.97                $0.00                $0.00               $0.00               $0.00                                      $252.97

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           9,000                         $252.97
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      40-110471-000                                                             9,000                         $252.97


   Item Number:            40-5504-000                       Description: Sample Cup, Nesting PS 1mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        6,000                      0                  0                   0                     0                                      6,000
                               Value:                         $141.02                $0.00                $0.00               $0.00               $0.00                                      $141.02

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           6,000                         $141.02
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      40-5504-000                                                               6,000                         $141.02


   Item Number:            40-5505-000                       Description: Sample Cups, Nest PS 2mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        6,000                      0                  0                   0                     0                                      6,000
                               Value:                         $200.60                $0.00                $0.00               $0.00               $0.00                                      $200.60

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           6,000                         $200.60
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      40-5505-000                                                               6,000                         $200.60


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           375/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    401
                                                                                                             Report by Itemof 1166

   Item Number:         40-5529-B                            Description: Cap-Plug Multi-Fit Light Blue (Pk1000)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         4,000                    0                   0                    0                     0                   4,000
                              Value:                          $103.32                $0.00               $0.00                $0.00               $0.00                   $103.32

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             4,000      $103.32
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      40-5529-B                                                                 4,000      $103.32


   Item Number:         40-8553-000                          Description: Tubes 16 x 75
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         8,000                    0                   0                    0                     0                   8,000
                              Value:                          $339.08                $0.00               $0.00                $0.00               $0.00                   $339.08

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             8,000      $339.08




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        376/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    402
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      189
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      40-8553-000                                                               8,000                          $339.08


   Item Number:            40011                             Description: APIWEB-No charge
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          2                      0                  0                   0                     0                                           2
                                 Value:                     $1,418.54                $0.00                $0.00               $0.00               $0.00                                      $1,418.54

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $1,418.54
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      40011                                                                        2                          $1,418.54


   Item Number:            401                               Description: Uriner Sterile Cup (90ml)
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                         41                      0                  0                   0                     0                                          41
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             41                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      401                                                                         41                             $0.00


   Item Number:            40100                             Description: Wood Shaft Applicator Stick Non-Sterile
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                      3,000                      0                  0                   0                     0                                       3,000
                                 Value:                        $62.86                $0.00                $0.00               $0.00               $0.00                                        $62.86

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           3,000                           $62.86
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      40100                                                                     3,000                           $62.86


   Item Number:            410-00102                         Description: Control Serum Level 1
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                           1
                                 Value:                       $209.55                $0.00                $0.00               $0.00               $0.00                                       $209.55

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             377/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    403
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $209.55
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      410-00102                                                                    1       $209.55


   Item Number:         41021035                             Description: 15mL Centrifuge Cap (12000/CS 250/Bag)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                        12,000                    0                     0                  0                     0                  12,000
                              Value:                           $84.23                $0.00                 $0.00              $0.00               $0.00                    $84.23

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        12,000        $84.23
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      41021035                                                                12,000        $84.23


   Item Number:         41021036                             Description: 50mL Centrifuge Cap (4000/CS 250/Bag)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        378/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    404
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      190
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                        4,000                     0                    0                  0                     0                                       4,000
                               Value:                          $63.17                $0.00                 $0.00              $0.00               $0.00                                        $63.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          4,000                           $63.17
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      41021036                                                                  4,000                           $63.17


   Item Number:            41021439                          Description: Microlite Mat
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                         170                      0                    0                  0                     0                                         170
                               Value:                       $8,010.74                $0.00                 $0.00              $0.00               $0.00                                      $8,010.74

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           170                          $8,010.74
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      41021439                                                                   170                          $8,010.74


   Item Number:            41021440                          Description: Microliter Inserts (PK of 100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                       18,400                     0                    0                  0                     0                                      18,400
                               Value:                       $5,406.64                $0.00                 $0.00              $0.00               $0.00                                      $5,406.64

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        18,400                          $5,406.64
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      41021440                                                                18,400                          $5,406.64


   Item Number:            41061020                          Description: Adhesive Foil
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                         200                      0                    0                  0                     0                                         200
                               Value:                         $182.23                $0.00                 $0.00              $0.00               $0.00                                       $182.23

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                           $182.23
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      41061020                                                                   200                           $182.23


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             379/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    405
                                                                                                             Report by Itemof 1166

   Item Number:         41071029                             Description: BioExcell 1000uL Tip Blue 1000/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         5,000                    0                     0                  0                     0                   5,000
                              Value:                          $106.36                $0.00                 $0.00              $0.00               $0.00                   $106.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          5,000      $106.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      41071029                                                                  5,000      $106.36


   Item Number:         41111189                             Description: Falcon Round Bottom Tube, 5mL, 12x75mm, PP w/ Snap Cap (PKof25)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          429                     0                     0                  0                     0                     429
                              Value:                          $115.60                $0.00                 $0.00              $0.00               $0.00                   $115.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           429       $115.60




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        380/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    406
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      191
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41111189                                                                   429                          $115.60


   Item Number:            41131001                          Description: Pasteur Pipettes - 5 3/4''- Borosilicate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                        1,000                     0                     0                 0                     0                                      1,000
                               Value:                          $63.18                $0.00                  $0.00             $0.00               $0.00                                       $63.18

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,000                          $63.18
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41131001                                                                  1,000                          $63.18


   Item Number:            412314                            Description: Clindamycin Etest (30 strips)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                     0                     0                 0                     0                                         2
                               Value:                         $239.34                $0.00                  $0.00             $0.00               $0.00                                      $239.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $239.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      412314                                                                       2                          $239.34


   Item Number:            412333                            Description: Erythromycin Etest (30 strips)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                     0                     0                 0                     0                                         2
                               Value:                         $239.34                $0.00                  $0.00             $0.00               $0.00                                      $239.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $239.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      412333                                                                       2                          $239.34


   Item Number:            412394                            Description: Linezolid LZ 256 S30
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            2                     0                     0                 0                     0                                         2
                               Value:                         $239.34                $0.00                  $0.00             $0.00               $0.00                                      $239.34

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           381/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    407
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2       $239.34
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      412394                                                                       2       $239.34


   Item Number:         41244029                             Description: Pyrex 25mL Class A Flasks w/Stopper
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      41244029                                                                     0         $0.00


   Item Number:         412486                               Description: Vancomycin VA 256 S30
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        382/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    408
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      192
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                     0                  0                     0                                           5
                               Value:                         $598.35                $0.00                 $0.00              $0.00               $0.00                                       $598.35

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                           $598.35
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      412486                                                                       5                           $598.35


   Item Number:            41271304                          Description: Bath Fluid Polyclean ALGAECIDE (8oz)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                           1
                               Value:                          $38.96                $0.00                 $0.00              $0.00               $0.00                                        $38.96

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                            $38.96
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      41271304                                                                     1                            $38.96


   Item Number:            41322158                          Description: Disposable Bench Pads (Box of 50)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                           7
                               Value:                         $103.18                $0.00                 $0.00              $0.00               $0.00                                       $103.18

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                           $103.18
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      41322158                                                                     7                           $103.18


   Item Number:            41351747                          Description: Cap-Plug Multi-Fit Light Blue (Pk1000)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                      (9,000)                    0                     0                  0                     0                                      (9,000)
                               Value:                       ($180.00)                $0.00                 $0.00              $0.00               $0.00                                      ($180.00)

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             383/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    409
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:      11-11040-0000-0000-00                                        (9,000)    ($180.00)
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      41351747                                                                (9,000)    ($180.00)


   Item Number:         41352172                             Description: Test Tube 12x75mm 5mL Amber 250/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      41352172                                                                     0         $0.00


   Item Number:         41352358                             Description: Cap, Snap, 12/13mm, PE, for Vacuum and Test Tubes - Clear
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        384/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    410
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      193
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41352358                                                                     0                            $0.00


   Item Number:            41352436                          Description: Cap- Flange Plug 13mm- Blue 1000/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        8,000                    0                     0                  0                     0                                      8,000
                               Value:                         $132.05                $0.00                 $0.00              $0.00               $0.00                                      $132.05

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          8,000                         $132.05
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41352436                                                                  8,000                         $132.05


   Item Number:            4135244                           Description: Cap- Flange Plug- 13mm- Lavender
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                        16
                               Value:                         $232.80                $0.00                 $0.00              $0.00               $0.00                                      $232.80

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                          $232.80
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4135244                                                                     16                          $232.80


   Item Number:            41352440                          Description: Cap - Flange Plug 13mm Lavender (PKof1000)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41352440                                                                     0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           385/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    411
                                                                                                             Report by Itemof 1166

   Item Number:         41352456                             Description: Test Tube 16 x 75mm (8ml) PP No Rim
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                  Site Totals
                              Quantity:                          500                     0                     0                    0                   0                     500
                              Value:                           $45.00                $0.00                 $0.00                 $0.00            $0.00                    $45.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           500        $45.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      41352456                                                                   500        $45.00


   Item Number:         41430                                Description: Miscellaneour Panel Level 1 Urine Toxicology Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                  Site Totals
                              Quantity:                             1                    0                     0                    0                   0                       1
                              Value:                          $167.42                $0.00                 $0.00                 $0.00            $0.00                   $167.42

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $167.42




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        386/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    412
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      194
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41430                                                                        1                          $167.42


   Item Number:            41431                             Description: Miscellaneous Panel Level 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $328.53                $0.00               $0.00                $0.00               $0.00                                      $328.53

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $328.53
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41431                                                                        2                          $328.53


   Item Number:            41500                             Description: Z Drugs Plus Level 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $206.38                $0.00               $0.00                $0.00               $0.00                                      $206.38

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $206.38
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      41500                                                                        1                          $206.38


   Item Number:            416-00202                         Description: Control Serum Level 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $209.55                $0.00               $0.00                $0.00               $0.00                                      $209.55

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $209.55
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      416-00202                                                                    1                          $209.55


   Item Number:            419751                            Description: CHROMID Strepto B agar
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $63.18                $0.00               $0.00                $0.00               $0.00                                       $63.18

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           387/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    413
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2        $63.18
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      419751                                                                       2        $63.18


   Item Number:         42011691                             Description: Transfer Pipette, 3mL capacity, 2.1mL bulb draw, sterile (CS4000)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                  Site Totals
                              Quantity:                             0                    0                     0                    0                   0                       0
                              Value:                            $0.00                $0.00                 $0.00                $0.00             $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      42011691                                                                     0         $0.00


   Item Number:         42012304                             Description: Culture Tube 12x75mm - 5mL PP Blue (1000/CS)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        388/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    414
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      195
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,000                    0                     0                  0                     0                                     1,000
                               Value:                          $31.59                $0.00                 $0.00              $0.00               $0.00                                      $31.59

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,000                         $31.59
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      42012304                                                                  1,000                         $31.59


   Item Number:            42012306                          Description: Culture Tube 12x75mm - 5mL PP Green (1000/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,250                    0                     0                  0                     0                                     1,250
                               Value:                          $40.68                $0.00                 $0.00              $0.00               $0.00                                      $40.68

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,250                         $40.68
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      42012306                                                                  1,250                         $40.68


   Item Number:            42012308                          Description: Culture Tube 12x75mm - 5mL PP Orange (1000/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,250                    0                     0                  0                     0                                     1,250
                               Value:                          $40.68                $0.00                 $0.00              $0.00               $0.00                                      $40.68

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,250                         $40.68
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      42012308                                                                  1,250                         $40.68


   Item Number:            42012310                          Description: Tube 12x75mm (5mL) PP Yellow Culture Tube (1000/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,000                    0                     0                  0                     0                                     1,000
                               Value:                          $31.59                $0.00                 $0.00              $0.00               $0.00                                      $31.59

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,000                         $31.59
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      42012310                                                                  1,000                         $31.59


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          389/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    415
                                                                                                             Report by Itemof 1166

   Item Number:         420315                               Description: Self Sealing Capilaary Tubes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      420315                                                                       0         $0.00


   Item Number:         424533                               Description: Sharps Container SharpSafety, 1-Piece, 3Gal.
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        390/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    416
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      196
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      424533                                                                       0                            $0.00


   Item Number:            43-230-32                         Description: MircoAmp Optical 8-Cap Strips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                      0                 0                     0                                         1
                               Value:                         $125.05                $0.00                  $0.00             $0.00               $0.00                                      $125.05

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            1                          $125.05
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      43-230-32                                                                    1                          $125.05


   Item Number:            43-582-93                         Description: MircoAmp Fast 8-Tube Strip 0.1mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      43-582-93                                                                    0                            $0.00


   Item Number:            43011021                          Description: 13x75 Tube 5mL RB PS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      43011021                                                                     0                            $0.00


   Item Number:            43021002                          Description: 25ml paper label screw cap tub 25x90mm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           391/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    417
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      43021002                                                                     0         $0.00


   Item Number:         438073-500ML                         Description: Nitric Acid
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      438073-500ML                                                                 0         $0.00


   Item Number:         4393708                              Description: POP-7 (384)POLYMER 3500 SERIES
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        392/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    418
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      197
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $229.81                $0.00                 $0.00              $0.00               $0.00                                      $229.81

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $229.81
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4393708                                                                      1                          $229.81


   Item Number:            4393718                           Description: Conditioning Reagent 3500 Series
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                         6
                               Value:                         $208.24                $0.00                 $0.00              $0.00               $0.00                                      $208.24

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                          $208.24
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4393718                                                                      6                          $208.24


   Item Number:            4393927                           Description: ANODE BFFR CONTAINR 3500 SERIES
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4393927                                                                      0                            $0.00


   Item Number:            44012021                          Description: Broken Glass Disposal Box, Floor Model, 6/PK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                  0                     0                                         6
                               Value:                          $75.84                $0.00                 $0.00              $0.00               $0.00                                       $75.84

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                           $75.84
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      44012021                                                                     6                           $75.84


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           393/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    419
                                                                                                             Report by Itemof 1166

   Item Number:         4408256                              Description: CATHODE BFR CONTAINR 3500 SER
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      4408256                                                                      0         $0.00


   Item Number:         4412619                              Description: KIT,POUCH CAP 3500
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        394/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    420
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      198
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4412619                                                                      0                            $0.00


   Item Number:            4422000                           Description: Labconco LabSolutions Powder Detergent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $133.73                $0.00                $0.00               $0.00               $0.00                                      $133.73

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $133.73
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4422000                                                                      1                          $133.73


   Item Number:            4440753                           Description: HI-DI FORMAMIDE 4X5ML BOTTLE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                          $76.57                $0.00                $0.00               $0.00               $0.00                                       $76.57

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $76.57
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4440753                                                                      1                           $76.57


   Item Number:            44521                             Description: Level 1 - Metal Level 1 (WB)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      44521                                                                        0                            $0.00


   Item Number:            44522                             Description: Level 2 - Metals Leevl 2 (WB)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           395/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    421
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      44522                                                                        0         $0.00


   Item Number:         44523                                Description: Level 3 - Metal Levels 3 (WB)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      44523                                                                        0         $0.00


   Item Number:         45-MCT-175-C                         Description: Microtubes, 1.7ml Clear Microtubes, 500/pk
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        396/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    422
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      199
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      45-MCT-175-C                                                                 0                             $0.00


   Item Number:            45020000                          Description: Uni-Flex Safety Caps for 16mm Tubes, White (Pk/1000)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                     0                  0                     0                                           5
                               Value:                          $99.52                $0.00                 $0.00              $0.00               $0.00                                        $99.52

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                            $99.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      45020000                                                                     5                            $99.52


   Item Number:            459844-4X4L                       Description: Ethyl Alcohol pure 200 proof
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                           9
                               Value:                       $1,485.51                $0.00                 $0.00              $0.00               $0.00                                      $1,485.51

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                          $1,485.51
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      459844-4X4L                                                                  9                          $1,485.51


   Item Number:            460859                            Description: Gauze Sponge Gauze 2x2 8PLY ST (PK2)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,483                    0                     0                  0                     0                                       1,483
                               Value:                          $64.66                $0.00                 $0.00              $0.00               $0.00                                        $64.66

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,483                           $64.66
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      460859                                                                    1,483                           $64.66


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             397/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    423
                                                                                                             Report by Itemof 1166

   Item Number:         461-08992                            Description: L-Type TG-M Color A
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      461-08992                                                                    0         $0.00


   Item Number:         461-09092                            Description: L-Type TG-M Color B
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        398/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    424
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      200
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      461-09092                                                                    0                            $0.00


   Item Number:            463696                            Description: TUBE URINE 16X100MM 8ML PK100
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        1,740                    0                   0                    0                     0                                      1,740
                               Value:                         $605.29                $0.00               $0.00                $0.00               $0.00                                      $605.29

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,740                         $605.29
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      463696                                                                    1,740                         $605.29


   Item Number:            464-01601                         Description: Multi Calibrator Lipid
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      464-01601                                                                    0                            $0.00


   Item Number:            464713                            Description: Tourniquet, LF 18"x1"
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        5,433                    0                   0                    0                     0                                      5,433
                               Value:                         $551.26                $0.00               $0.00                $0.00               $0.00                                      $551.26

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            5,433                         $551.26
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      464713                                                                    5,433                         $551.26


   Item Number:            466872                            Description: Band-Aid Bandage, Adhsv Fabr Strp 1x3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        3,532                    0                   0                    0                     0                                      3,532
                               Value:                          $96.71                $0.00               $0.00                $0.00               $0.00                                       $96.71

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           399/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    425
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,532       $96.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      466872                                                                    3,532       $96.71


   Item Number:         47011463                             Description: RESERVOIR SW96 HP ST IND WRAP
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use             In Service       Damaged                  Site Totals
                              Quantity:                            50                    0                      0                     0                 0                      50
                              Value:                          $368.58                $0.00                 $0.00                  $0.00           $0.00                   $368.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50       $368.58
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      47011463                                                                    50       $368.58


   Item Number:         47011711                             Description: 200uL Yellow Universal fit Pipet Tips beveled, sterile 960/pk
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        400/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    426
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      201
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                         480                        0                   0                     0                 0                                       480
                               Value:                         $115.20                $0.00                 $0.00                  $0.00           $0.00                                      $115.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           480                          $115.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      47011711                                                                   480                          $115.20


   Item Number:            47011724                          Description: 0.5-10ul volume, unfiltered, clear tips (1000/pk)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                            0                       0                   0                     0                 0                                         0
                               Value:                           $0.00                $0.00                 $0.00                  $0.00           $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      47011724                                                                     0                            $0.00


   Item Number:            470786                            Description: Gray Top Urine Tube
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                         225                        0                   0                     0                 0                                       225
                               Value:                         $102.55                $0.00                 $0.00                  $0.00           $0.00                                      $102.55

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           225                          $102.55
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      470786                                                                     225                          $102.55


   Item Number:            4755                              Description: HbAlc Capillary Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                            6                       0                   0                     0                 0                                         6
                               Value:                           $0.00                $0.00                 $0.00                  $0.00           $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      4755                                                                         6                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           401/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    427
                                                                                                             Report by Itemof 1166

   Item Number:         4768                                 Description: HbA1c Capillary QC
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                  Site Totals
                              Quantity:                            48                       0                  0                   0                    0                      48
                              Value:                            $0.00                $0.00                 $0.00                $0.00             $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            48         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      4768                                                                        48         $0.00


   Item Number:         47729-570                            Description: 12 X 75 Culture tubes disposable borosilicate glass
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                  Site Totals
                              Quantity:                             0                       0                  0                   0                    0                       0
                              Value:                            $0.00                $0.00                 $0.00                $0.00             $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        402/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    428
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      202
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      47729-570                                                                    0                             $0.00


   Item Number:            47743-958                         Description: Single- and Multi-Well Reservoirs, Axygen Scientific
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                         375                     0                     0                    0                   0                                         375
                               Value:                       $3,067.50                $0.00                 $0.00                 $0.00            $0.00                                      $3,067.50

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           375                          $3,067.50
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      47743-958                                                                  375                          $3,067.50


   Item Number:            48011685                          Description: 30mL Immersion Oil-low Viscosity
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                           0
                               Value:                           $0.00                $0.00                 $0.00                 $0.00            $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      48011685                                                                     0                             $0.00


   Item Number:            49-9830-030                       Description: Methanol, JT Baker, LC-MS, 4L (4/Case)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                           10                    0                     0                    0                   0                                          10
                               Value:                         $646.37                $0.00                 $0.00                 $0.00            $0.00                                       $646.37

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                           $646.37
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      49-9830-030                                                                 10                           $646.37


   Item Number:            49031023                          Description: Puritan Swabs Polystyrene Shaft 6" PK1000
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                        2,000                    0                     0                    0                   0                                       2,000
                               Value:                          $94.58                $0.00                 $0.00                 $0.00            $0.00                                        $94.58

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             403/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    429
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,000       $94.58
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      49031023                                                                  2,000       $94.58


   Item Number:         49031369                             Description: PurSwab Foam Tip Applicator
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         1,000                    0                     0                  0                     0                   1,000
                              Value:                          $116.61                $0.00                 $0.00              $0.00               $0.00                   $116.61

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,000      $116.61
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      49031369                                                                  1,000      $116.61


   Item Number:         490318-250MG                         Description: Methyl-d3-malonic Acid
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        404/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    430
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      203
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         250                     0                     0                  0                     0                                         250
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           250                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      490318-250MG                                                               250                             $0.00


   Item Number:            490431-100MG                      Description: Oleic Acid - 13C18, 99 Atom % 13C, 99%
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                     0                  0                     0                                           8
                               Value:                       $8,078.62                $0.00                 $0.00              $0.00               $0.00                                      $8,078.62

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8                          $8,078.62
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      490431-100MG                                                                 8                          $8,078.62


   Item Number:            490431-SPEC                       Description: Oleic Acid-13C18,99 750mg
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      490431-SPEC                                                                  0                             $0.00


   Item Number:            50-63-04                          Description: 20x Wash Buffer (1L Btl)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50-63-04                                                                     0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             405/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    431
                                                                                                             Report by Itemof 1166

   Item Number:         50-949-588                           Description: LIGHT BOX MODEL A
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $105.72                $0.00               $0.00                $0.00               $0.00                   $105.72

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1       $105.72
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      50-949-588                                                                   1       $105.72


   Item Number:         50-998-025                           Description: Benchtop BioHarazd Bag Holder, Small
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        406/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    432
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      204
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      50-998-025                                                                   0                            $0.00


   Item Number:            50031006                          Description: BioExcell Hexagonal Anti-Static Weight Boat, Large
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                         500                     0                     0                  0                     0                                       500
                               Value:                          $28.42                $0.00                 $0.00               $0.00              $0.00                                       $28.42

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           500                           $28.42
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      50031006                                                                   500                           $28.42


   Item Number:            50031017                          Description: PVC Reservoirs 50mL Sterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                         300                     0                     0                  0                     0                                       300
                               Value:                         $296.96                $0.00                 $0.00               $0.00              $0.00                                      $296.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300                          $296.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      50031017                                                                   300                          $296.96


   Item Number:            50051253                          Description: Serological Pipette PS 5mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                           99                    0                     0                  0                     0                                        99
                               Value:                          $21.91                $0.00                 $0.00               $0.00              $0.00                                       $21.91

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            99                           $21.91
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      50051253                                                                    99                           $21.91


   Item Number:            50051257                          Description: Pipet 10mL Str Ind Paper Pk (CSof200)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           407/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    433
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      50051257                                                                     0         $0.00


   Item Number:         50051607                             Description: Easy Seal, Greiner Bio One (Bag/100)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                     0                  0                     0                       4
                              Value:                          $153.74                $0.00                 $0.00              $0.00               $0.00                   $153.74

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4       $153.74
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      50051607                                                                     4       $153.74


   Item Number:         50051750                             Description: Serological Pipette PS 25mL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        408/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    434
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      205
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                     0                  0                     0                                         200
                               Value:                          $93.71                $0.00                 $0.00              $0.00               $0.00                                        $93.71

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                            $93.71
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50051750                                                                   200                            $93.71


   Item Number:            50051767                          Description: Serological Pipettes 50mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           50                    0                     0                  0                     0                                          50
                               Value:                          $53.49                $0.00                 $0.00              $0.00               $0.00                                        $53.49

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50                            $53.49
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50051767                                                                    50                            $53.49


   Item Number:            50051785                          Description: Masterblock 96 Deep Well Storage Plate,PPN 1.2mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         550                     0                     0                  0                     0                                         550
                               Value:                       $1,853.26                $0.00                 $0.00              $0.00               $0.00                                      $1,853.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           550                          $1,853.26
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50051785                                                                   550                          $1,853.26


   Item Number:            50051827                          Description: 384 Well Greiner Deep Well Micro Plate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         120                     0                     0                  0                     0                                         120
                               Value:                         $499.12                $0.00                 $0.00              $0.00               $0.00                                       $499.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           120                           $499.12
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50051827                                                                   120                           $499.12


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             409/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    435
                                                                                                             Report by Itemof 1166

   Item Number:         50052196                             Description: MiniCollect Carrier Tube, Amber 13x75mm
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         1,000                    0                     0                  0                     0                   1,000
                              Value:                           $99.54                $0.00                 $0.00              $0.00               $0.00                    $99.54

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,000       $99.54
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      50052196                                                                  1,000       $99.54


   Item Number:         501256                               Description: Tube 9 mL Z Serum SEP
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                        11,157                    0                     0                  0                     0                  11,157
                              Value:                        $1,839.05                $0.00                 $0.00              $0.00               $0.00                 $1,839.05

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                         11,157    $1,839.05




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        410/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    436
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      206
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      501256                                                                   11,157                         $1,839.05


   Item Number:            50201083                          Description: Nuclease Fee Molecular Biology Grade Water
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                           19                    0                     0                   0                    0                                          19
                               Value:                         $303.13                $0.00                 $0.00               $0.00              $0.00                                       $303.13

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            19                           $303.13
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50201083                                                                    19                           $303.13


   Item Number:            5067-4626                         Description: High Sensitivity DNA kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                   0                    0                                           3
                               Value:                       $1,691.64                $0.00                 $0.00               $0.00              $0.00                                      $1,691.64

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                          $1,691.64
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      5067-4626                                                                    3                          $1,691.64


   Item Number:            50702                             Description: DAU LC 1 Urine Toxicology Control 4x10 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                   0                    0                                           0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      50702                                                                        0                             $0.00


   Item Number:            507458                            Description: Transfer Pipette Tip 5ml Grad 0.25ml to 1ml Nonsterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                   0                    0                                           0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             411/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    437
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      507458                                                                       0         $0.00


   Item Number:         508504                               Description: TMB Solution
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      508504                                                                       0         $0.00


   Item Number:         508509                               Description: Stop Solution
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        412/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    438
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      207
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00                $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      508509                                                                       0                             $0.00


   Item Number:            508716                            Description: Swabstick Cotton Tip Wood Shaft NonSterile (100PK)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         996                     0                   0                    0                     0                                         996
                               Value:                           $9.69                $0.00                $0.00                $0.00              $0.00                                         $9.69

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             996                             $9.69
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      508716                                                                     996                             $9.69


   Item Number:            51000-024                         Description: Centrifuge Tube Holders (Red) 100mm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00                $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      51000-024                                                                    0                             $0.00


   Item Number:            510038                            Description: 21 Gauge Blood Collection Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         825                     0                   0                    0                     0                                         825
                               Value:                       $1,324.52                $0.00                $0.00                $0.00              $0.00                                      $1,324.52

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             825                          $1,324.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      510038                                                                     825                          $1,324.52


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             413/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    439
                                                                                                             Report by Itemof 1166

   Item Number:         510039                               Description: 23 Gauge Blood Collection Set
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          499                     0                   0                    0                     0                     499
                              Value:                          $595.50                $0.00                $0.00               $0.00               $0.00                   $595.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             499       $595.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      510039                                                                     499       $595.50


   Item Number:         51011129                             Description: Acetonitrile- UV/HPLC
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            60                    0                   0                    0                     0                      60
                              Value:                        $3,169.43                $0.00                $0.00               $0.00               $0.00                 $3,169.43

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              60     $3,169.43




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        414/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    440
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      208
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      51011129                                                                    60                          $3,169.43


   Item Number:            51011157                          Description: Ammonium Hydroxide ACS 6x500mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                     0                    0                   0                                           6
                               Value:                          $68.46                $0.00                 $0.00              $0.00               $0.00                                        $68.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             6                            $68.46
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      51011157                                                                     6                            $68.46


   Item Number:            51011972                          Description: Methanol HPLC Absolute
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                    0                   0                                           9
                               Value:                         $149.27                $0.00                 $0.00              $0.00               $0.00                                       $149.27

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                           $149.27
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      51011972                                                                     9                           $149.27


   Item Number:            51012227                          Description: Reagent Alcohol 200 Proof (4-1G Btls/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           14                    0                     0                    0                   0                                          14
                               Value:                         $221.10                $0.00                 $0.00              $0.00               $0.00                                       $221.10

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14                           $221.10
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      51012227                                                                    14                           $221.10


   Item Number:            51032615                          Description: Reagent Alcohol- ACS- 200 proof- 95% 3A- (4-1G Btls/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             415/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    441
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      51032615                                                                     0         $0.00


   Item Number:         51032639                             Description: Reagent Alcohol 160Proof - 4x1G High Den. Poly Bottles
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            20                    0                     0                   0                    0                      20
                              Value:                          $257.98                $0.00                 $0.00              $0.00               $0.00                   $257.98

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            20       $257.98
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      51032639                                                                    20       $257.98


   Item Number:         51138-500                            Description: Absorbent Lab Paper 51 20" x 300'
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        416/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    442
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      209
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           21                    0                     0                  0                     0                                        21
                               Value:                         $812.07                $0.00                 $0.00              $0.00               $0.00                                      $812.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            21                          $812.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      51138-500                                                                   21                          $812.07


   Item Number:            512684                            Description: 6 mL Royal Blue BD Hemogard tube
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,982                    0                     0                  0                     0                                      1,982
                               Value:                         $637.41                $0.00                 $0.00              $0.00               $0.00                                      $637.41

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,982                         $637.41
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      512684                                                                    1,982                         $637.41


   Item Number:            519317                            Description: 21 Gauge Needle w/ Holders (Eclipse)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         995                     0                     0                  0                     0                                       995
                               Value:                         $389.78                $0.00                 $0.00              $0.00               $0.00                                      $389.78

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           995                          $389.78
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      519317                                                                     995                          $389.78


   Item Number:            52-00-03                          Description: SureBlue TMB Microwell Peroxidase Substrate (1L Btl)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      52-00-03                                                                     0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           417/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    443
                                                                                                             Report by Itemof 1166

   Item Number:         526616                               Description: sdLDL Reagent (Wrong Item #)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      526616                                                                       0         $0.00


   Item Number:         52858-032                            Description: Parafilm 4" X 250'
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        418/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    444
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      210
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      52858-032                                                                    0                             $0.00


   Item Number:            53202                             Description: Nitric Acid Double Distilled 50mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                       0                0                     0                                           0
                               Value:                           $0.00                $0.00                    $0.00           $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      53202                                                                        0                             $0.00


   Item Number:            53205                             Description: Nitric Acid Double Distilled (2L)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                       0                0                     0                                           3
                               Value:                       $2,463.19                $0.00                    $0.00           $0.00               $0.00                                      $2,463.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $2,463.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      53205                                                                        3                          $2,463.19


   Item Number:            53283-804                         Description: culture tubes 16 X 125mm screw cap (no caps)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                       0                0                     0                                           0
                               Value:                           $0.00                $0.00                    $0.00           $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      53283-804                                                                    0                             $0.00


   Item Number:            53465165                          Description: HCY reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                       0                0                     0                                           0
                               Value:                           $0.00                $0.00                    $0.00           $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             419/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    445
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      53465165                                                                     0         $0.00


   Item Number:         53509-815                            Description: TIP UNV YEL STKRCK96 960/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      53509-815                                                                    0         $0.00


   Item Number:         537944                               Description: Acetic Acid, Glacial 99.7% 550ml
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        420/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    446
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      211
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      537944                                                                       0                             $0.00


   Item Number:            53802-U                           Description: Ascentis express C18 2.7um 3cmx2.1mm column
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                           3
                               Value:                       $1,639.68                $0.00                $0.00               $0.00               $0.00                                      $1,639.68

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                          $1,639.68
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      53802-U                                                                      3                          $1,639.68


   Item Number:            53811-U                           Description: Ascentis C18, 50 X 3.0 mm, 2.7 um
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                           4
                               Value:                       $2,779.92                $0.00                $0.00               $0.00               $0.00                                      $2,779.92

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $2,779.92
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      53811-U                                                                      4                          $2,779.92


   Item Number:            54110-527                         Description: PAPER ABSORBANT 20INX150
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      54110-527                                                                    0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             421/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    447
                                                                                                             Report by Itemof 1166

   Item Number:         542040                               Description: Microtest Flat Bottom Plate
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            50                    0                   0                    0                     0                      50
                              Value:                           $51.67                $0.00                $0.00               $0.00               $0.00                    $51.67

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              50        $51.67
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      542040                                                                      50        $51.67


   Item Number:         547                                  Description: Tumor Marker Control, Level 1
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            19                    0                   0                    0                     0                      19
                              Value:                        $4,286.31                $0.00                $0.00               $0.00               $0.00                 $4,286.31

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              19     $4,286.31




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        422/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    448
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      212
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      547                                                                         19                          $4,286.31


   Item Number:            548                               Description: Tumor Marker Control, Level 2
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                         16                      0                  0                   0                     0                                          16
                                 Value:                     $3,609.53                $0.00                $0.00               $0.00               $0.00                                      $3,609.53

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             16                          $3,609.53
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      548                                                                         16                          $3,609.53


   Item Number:            549                               Description: Tumor Marker Control, Level 3
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                         17                      0                  0                   0                     0                                          17
                                 Value:                     $3,835.12                $0.00                $0.00               $0.00               $0.00                                      $3,835.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             17                          $3,835.12
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      549                                                                         17                          $3,835.12


   Item Number:            54918-1G-F                        Description: 2- Hydoroybutyric acid
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                           1
                                 Value:                       $150.26                $0.00                $0.00               $0.00               $0.00                                       $150.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $150.26
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      54918-1G-F                                                                   1                           $150.26


   Item Number:            55-467-005                        Description: 13x100 Tube 8ml RB PS SPK
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                           0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             423/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    449
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      55-467-005                                                                   0         $0.00


   Item Number:         55.459                               Description: Tube, 13 ml, 100 x 16 mm, round base CS1000
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         7,000                    0                   0                    0                     0                   7,000
                              Value:                          $324.37                $0.00               $0.00                $0.00               $0.00                   $324.37

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            7,000      $324.37
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      55.459                                                                    7,000      $324.37


   Item Number:         55.475                               Description: 13x75mm Automate Tubes 5mL RB PSSPK
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        424/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    450
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      213
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                     (10,000)                    0                   0                    0                     0                                     (10,000)
                               Value:                       ($280.00)                $0.00               $0.00                $0.00               $0.00                                      ($280.00)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                         (10,000)                         ($280.00)
         Account               11-18101-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       10,000                    0                   0                    0                     0                                      10,000
                               Value:                         $280.00                $0.00               $0.00                $0.00               $0.00                                       $280.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-18101-0000-0000-00                                          10,000                           $280.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      55.475                                                                       0                             $0.00


   Item Number:            55.475.300                        Description: Tube 5mL 75x13 RB PS SPK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       60,863                    0                   0                    0                     0                                      60,863
                               Value:                       $2,266.30                $0.00               $0.00                $0.00               $0.00                                      $2,266.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          60,863                          $2,266.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      55.475.300                                                              60,863                          $2,266.30


   Item Number:            551646                            Description: REP Blotter C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        1,056                    0                   0                    0                     0                                       1,056
                               Value:                         $576.07                $0.00               $0.00                $0.00               $0.00                                       $576.07

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,056                          $576.07
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      551646                                                                    1,056                          $576.07


   Item Number:            551648                            Description: Blade Applicator Kit 20 Sample (30 blades)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             425/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    451
                                                                                                             Report by Itemof 1166
                              Quantity:                           930                    0                   0                    0                   0                       930
                              Value:                        $2,975.34                $0.00               $0.00                $0.00               $0.00                 $2,975.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             930     $2,975.34
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      551648                                                                     930     $2,975.34


   Item Number:         551715                               Description: SPIFE Tris Buffer Saline
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            15                    0                   0                    0                     0                      15
                              Value:                          $587.73                $0.00               $0.00                $0.00               $0.00                   $587.73

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              15       $587.73
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      551715                                                                      15       $587.73


   Item Number:         551758                               Description: SPIFE Acid Violet Stain




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        426/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    452
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      214
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                           $8.73                $0.00               $0.00                $0.00               $0.00                                        $8.73

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                            $8.73
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      551758                                                                       3                            $8.73


   Item Number:            551908                            Description: Spife Blotter D
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         888                     0                   0                    0                     0                                       888
                               Value:                         $455.16                $0.00               $0.00                $0.00               $0.00                                      $455.16

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             888                          $455.16
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      551908                                                                     888                          $455.16


   Item Number:            551959                            Description: SPIFE Citric Acid Destain
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                         6
                               Value:                          $28.40                $0.00               $0.00                $0.00               $0.00                                       $28.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                           $28.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      551959                                                                       6                           $28.40


   Item Number:            552112                            Description: SPIFE Blotter C
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         816                     0                   0                    0                     0                                       816
                               Value:                         $405.73                $0.00               $0.00                $0.00               $0.00                                      $405.73

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             816                          $405.73
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           427/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    453
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      552112                                                                     816       $405 73

   Item Number:         552493                               Description: Cholesterol Gel 100 Sample
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          189                     0                   0                    0                     0                     189
                              Value:                       $13,081.69                $0.00               $0.00                $0.00               $0.00                $13,081.69

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             189    $13,081.69
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      552493                                                                     189    $13,081.69


   Item Number:         552494                               Description: Blotter, Electrode HDL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        428/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    454
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      215
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552494                                                                       0                           $0.00


   Item Number:            552495                            Description: Blotter, Initial Blot HDL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552495                                                                       0                           $0.00


   Item Number:            552496                            Description: Destain, Citric Acid HDL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552496                                                                       0                           $0.00


   Item Number:            552497                            Description: Blotter, Thin Wash HDL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552497                                                                       0                           $0.00


   Item Number:            552498                            Description: Blotter, Thick Wash HDL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          429/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    455
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      552498                                                                       0         $0.00


   Item Number:         552499                               Description: Tris Buffer Saline HDL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      552499                                                                       0         $0.00


   Item Number:         552500                               Description: Stain, Acid Violet HDL




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        430/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    456
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      216
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          0                    0                   0                    0                     0                                         0
                                 Value:                         $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552500                                                                       0                            $0.00


   Item Number:            552501                            Description: Blotter, Comb 20 Teeth
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          0                    0                   0                    0                     0                                         0
                                 Value:                         $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552501                                                                       0                            $0.00


   Item Number:            552502                            Description: Applicator Kit 20 Sample 30
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          0                    0                   0                    0                     0                                         0
                                 Value:                         $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      552502                                                                       0                            $0.00


   Item Number:            561                               Description: Lyphochek Whole Blood Control, Level 1
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                                 Quantity:                          2                    0                   0                    0                     0                                         2
                                 Value:                       $184.99                $0.00               $0.00                $0.00               $0.00                                      $184.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $184.99
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           431/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    457
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      561                                                                          2       $184 99

   Item Number:         561353                               Description: Caps - Light Blue Plug Stopper
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                        11,998                      0                  0                   0                     0                  11,998
                              Value:                          $282.01                $0.00                 $0.00              $0.00               $0.00                   $282.01

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                          11,998      $282.01
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      561353                                                                   11,998      $282.01


   Item Number:         561930                               Description: HDL3 EX R1
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                      0                  0                   0                     0                       3
                              Value:                       $12,604.41                $0.00                 $0.00              $0.00               $0.00                $12,604.41




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        432/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    458
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      217
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                           0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                      $12,604.41
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      561930                                                                       3                      $12,604.41


   Item Number:            561947                            Description: HDL3 EX R2
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          4                      0                  0                   0                     0                                           4
                                 Value:                     $5,895.69                $0.00                $0.00               $0.00               $0.00                                      $5,895.69

               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                           0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $5,895.69
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      561947                                                                       4                          $5,895.69


   Item Number:            562                               Description: Lyphochek Whole Blood Control, Level 2
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          2                      0                  0                   0                     0                                           2
                                 Value:                       $184.99                $0.00                $0.00               $0.00               $0.00                                       $184.99

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $184.99
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      562                                                                          2                           $184.99


   Item Number:            562128                            Description: Lipid Calibrator D
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          3                      0                  0                   0                     0                                           3
                                 Value:                       $742.35                $0.00                $0.00               $0.00               $0.00                                       $742.35

               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             433/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    459
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3       $742.35
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      562128                                                                       3       $742.35


   Item Number:         562616                               Description: sdLDL Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        434/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    460
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      218
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      562616                                                                       0                             $0.00


   Item Number:            562685                            Description: sdLDL R1 200mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      562685                                                                       0                             $0.00


   Item Number:            562692                            Description: sdLDL R2 200mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                           3
                               Value:                       $8,845.20                $0.00               $0.00                $0.00               $0.00                                      $8,845.20

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $8,845.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      562692                                                                       3                          $8,845.20


   Item Number:            562760                            Description: sdLDL Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             435/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    461
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      562760                                                                       0         $0.00


   Item Number:         562791                               Description: sdLDL R1 5x200mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      562791                                                                       0         $0.00


   Item Number:         563                                  Description: Lyphochek Whole Blood Control, Level 3
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                          $184.99                $0.00               $0.00                $0.00               $0.00                   $184.99




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        436/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    462
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      219
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $184.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      563                                                                          2                          $184.99


   Item Number:            56700-124                         Description: Softcide Handsoap
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      56700-124                                                                    0                            $0.00


   Item Number:            58-8112-600                       Description: 250 ul Syringe
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      58-8112-600                                                                  0                            $0.00


   Item Number:            58-8125-600                       Description: 5000 ul Syringe
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      58-8125-600                                                                  0                            $0.00


   Item Number:            586907                            Description: Large Stackable Sharps Container
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           437/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    463
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                    0                   0                    0                   0                         3
                              Value:                           $11.34                $0.00               $0.00                $0.00               $0.00                    $11.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3        $11.34
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      586907                                                                       3        $11.34


   Item Number:         587532                               Description: Hydrometer, Tralle/Proof Alchl 250 ML
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                           $71.58                $0.00               $0.00                $0.00               $0.00                    $71.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2        $71.58
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      587532                                                                       2        $71.58


   Item Number:         594                                  Description: Immunology #1 Liquid 6x3 ml




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        438/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    464
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      220
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                       $178.22                $0.00                $0.00               $0.00               $0.00                                      $178.22

               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                         0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $178.22
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      594                                                                          1                          $178.22


   Item Number:            596                               Description: Immunology #3 Liquid 6x3ml
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                       $178.22                $0.00                $0.00               $0.00               $0.00                                      $178.22

               Site:             TRUE-WHS02                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                         0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $178.22
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      596                                                                          1                          $178.22


   Item Number:            60-4302-000                       Description: Cotton Swabs, 6", 1000 per Case
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                                 Quantity:                      7,000                      0                  0                   0                     0                                      7,000
                                 Value:                       $130.07                $0.00                $0.00               $0.00               $0.00                                      $130.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           7,000                         $130.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      60-4302-000                                                               7,000                         $130.07


   Item Number:            60375-555                         Description: SYRINGE GASTIGHT LUER LOCK 5ML
       Account                 11-11040-0000-0000-00
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           439/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    465
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      60375-555                                                                    0         $0.00


   Item Number:         60818-408                            Description: TUBE PLYST 12X75MM CS-1000
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        17,000                    0                   0                    0                     0                  17,000
                              Value:                          $680.00                $0.00               $0.00                $0.00               $0.00                   $680.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                           17,000       $680.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      60818-408                                                               17,000       $680.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        440/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    466
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      221
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            60819-728                         Description: Culture Tubes w/caps (Sterile)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      60819-728                                                                    0                            $0.00


   Item Number:            60819-794                         Description: 12x75mm plain tubes 1000/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      60819-794                                                                    0                            $0.00


   Item Number:            60828-738                         Description: CAP WHT PS 13MM PK1000
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                        6,000                    0                     0                  0                     0                                      6,000
                               Value:                         $180.00                $0.00                 $0.00              $0.00               $0.00                                      $180.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             6,000                         $180.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      60828-738                                                                 6,000                         $180.00


   Item Number:            60828-760                         Description: Safe T-Flex white cap for 16mm Culture tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           441/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    467
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      60828-760                                                                    0         $0.00


   Item Number:         60916-786                            Description: Rack TT Blue (60916-784)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            40                    0                   0                    0                     0                      40
                              Value:                          $989.60                $0.00               $0.00                $0.00               $0.00                   $989.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               40       $989.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      60916-786                                                                   40       $989.60


   Item Number:         61131414                             Description: Sulfuric Acid 500ml
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        442/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    468
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      222
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      61131414                                                                     0                            $0.00


   Item Number:            61257641                          Description: 2-2-4 Trimethylpentane HPLC Grade (4-1L Bottles/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                  0                     0                                         4
                               Value:                         $217.97                $0.00                 $0.00              $0.00               $0.00                                      $217.97

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                          $217.97
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      61257641                                                                     4                          $217.97


   Item Number:            61257666                          Description: Methanol - Ultrapure HPLC Grade (1L/EA)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      61257666                                                                     0                            $0.00


   Item Number:            61257668                          Description: Methanol ultrapure HPLC grade (4L/EA)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                         7
                               Value:                         $381.45                $0.00                 $0.00              $0.00               $0.00                                      $381.45

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                          $381.45
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      61257668                                                                     7                          $381.45


   Item Number:            61345808                          Description: Tert-butyl methyl ether 2500mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           443/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    469
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                    0                     0                  0                   0                         3
                              Value:                          $224.27                $0.00                 $0.00              $0.00               $0.00                   $224.27

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3       $224.27
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      61345808                                                                     3       $224.27


   Item Number:         61361180                             Description: Water - Ultra Pure 500mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                     0                  0                     0                       7
                              Value:                          $162.15                $0.00                 $0.00              $0.00               $0.00                   $162.15

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7       $162.15
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      61361180                                                                     7       $162.15


   Item Number:         62344-734                            Description: CLOCK/HUMIDITY MONITOR




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        444/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    470
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      223
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      62344-734                                                                    0                             $0.00


   Item Number:            625089                            Description: Cut Sheet REQ form
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                      106,099                    0                   0                    0                     0                                     106,099
                               Value:                       $6,744.36                $0.00               $0.00                $0.00               $0.00                                      $6,744.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                         106,099                          $6,744.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      625089                                                                 106,099                          $6,744.36


   Item Number:            628017                            Description: FP, DXH Diluent 10L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           66                    0                   0                    0                     0                                          66
                               Value:                       $1,158.55                $0.00               $0.00                $0.00               $0.00                                      $1,158.55

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              66                          $1,158.55
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      628017                                                                      66                          $1,158.55


   Item Number:            628019                            Description: FP, DXH Cell Lyse, 5L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                       $2,358.72                $0.00               $0.00                $0.00               $0.00                                      $2,358.72

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7                          $2,358.72
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             445/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    471
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      628019                                                                       7     $2 358 72

   Item Number:         628020                               Description: FP, DXH Diff Pack
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                   0                    0                     0                      10
                              Value:                        $1,403.96                $0.00               $0.00                $0.00               $0.00                 $1,403.96

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              10     $1,403.96
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      628020                                                                      10     $1,403.96


   Item Number:         628023                               Description: FP, DXH Cleaner, 10L
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                   0                    0                     0                       7
                              Value:                          $524.15                $0.00               $0.00                $0.00               $0.00                   $524.15




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        446/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    472
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      224
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                          $524.15
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      628023                                                                       7                          $524.15


   Item Number:            628024                            Description: FP, Latron Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                         $730.06                $0.00                $0.00               $0.00               $0.00                                      $730.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $730.06
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      628024                                                                       4                          $730.06


   Item Number:            628026                            Description: FP, S Cal Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                         $238.69                $0.00                $0.00               $0.00               $0.00                                      $238.69

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                          $238.69
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      628026                                                                       3                          $238.69


   Item Number:            628027                            Description: 6C Cell Control, 12 x 3.5 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $683.26                $0.00                $0.00               $0.00               $0.00                                      $683.26

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $683.26
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      628027                                                                       2                          $683.26


   Item Number:            628029                            Description: FP Linearity Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           447/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    473
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      628029                                                                       0         $0.00


   Item Number:         62910                                Description: Deep Well Dilution Strips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,250                    0                   0                    0                     0                   1,250
                              Value:                          $586.30                $0.00               $0.00                $0.00               $0.00                   $586.30

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,250      $586.30




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        448/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    474
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      225
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      62910                                                                     1,250                          $586.30


   Item Number:            63.550.121                        Description: Metal Free Tube, 7ml screw cap
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use              In Service        Damaged                                    Site Totals
                               Quantity:                        1,531                    0                    0                     0                   0                                       1,531
                               Value:                       $1,522.23                $0.00               $0.00                  $0.00             $0.00                                      $1,522.23

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,531                         $1,522.23
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      63.550.121                                                                1,531                         $1,522.23


   Item Number:            63.9922.252                       Description: 25mL paper label screw cap tub 25x90mm (Use43021002)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use              In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                           0
                               Value:                           $0.00                $0.00               $0.00                  $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      63.9922.252                                                                  0                             $0.00


   Item Number:            630003                            Description: Reaction Modules (6 Boxes / Case)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use              In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                           0
                               Value:                           $0.00                $0.00               $0.00                  $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      630003                                                                       0                             $0.00


   Item Number:            63165                             Description: Reagent Bottle w/stopper/cap, 15 mL (pkg of 20)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use              In Service        Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                     0                   0                                           3
                               Value:                         $112.52                $0.00               $0.00                  $0.00             $0.00                                       $112.52

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             449/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    475
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3       $112.52
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      63165                                                                        3       $112.52


   Item Number:         635603                               Description: Cannula (Set of 3)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      635603                                                                       0         $0.00


   Item Number:         641                                  Description: Lipids #1 Liquid 6x3ml
       Account                11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        450/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    476
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      226
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                          5                       0                  0                  0                     0                                         5
                                 Value:                       $310.23                $0.00                 $0.00              $0.00               $0.00                                      $310.23

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                          $310.23
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      641                                                                          5                          $310.23


   Item Number:            6416                              Description: Coverslips 24 x 50 mm
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                         10                       0                  0                  0                     0                                        10
                                 Value:                       $256.93                $0.00                 $0.00              $0.00               $0.00                                      $256.93

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                          $256.93
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6416                                                                        10                          $256.93


   Item Number:            642                               Description: Lipids #2 Liquid 6x3 ml
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                          5                       0                  0                  0                     0                                         5
                                 Value:                       $310.23                $0.00                 $0.00              $0.00               $0.00                                      $310.23

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                          $310.23
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      642                                                                          5                          $310.23


   Item Number:            643101                            Description: HDL 2-Part Continuous REQ Form
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                         50                       0                  0                  0                     0                                        50
                                 Value:                         $3.00                $0.00                 $0.00              $0.00               $0.00                                        $3.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50                            $3.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      643101                                                                      50                            $3.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           451/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    477
                                                                                                             Report by Itemof 1166

   Item Number:         643440-100MG                         Description: L-Arginine 13C6 100mg
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                        $1,945.94                $0.00               $0.00                $0.00               $0.00                 $1,945.94

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2     $1,945.94
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      643440-100MG                                                                 2     $1,945.94


   Item Number:         65-803                               Description: Stopper for Tube 15.7mm Neutral
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        452/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    478
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      227
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      65-803                                                                       0                            $0.00


   Item Number:            65.793.314                        Description: Push cap, yellow (16x100 13mL tubes)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      65.793.314                                                                   0                            $0.00


   Item Number:            65.803.300                        Description: Stopper for Tube 15.7mm Neutral
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       30,005                    0                   0                    0                     0                                     30,005
                               Value:                         $473.97                $0.00               $0.00                $0.00               $0.00                                      $473.97

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          30,005                          $473.97
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      65.803.300                                                              30,005                          $473.97


   Item Number:            65.806                            Description: Stopper for Tube 13mm neutral (pk1000)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      65.806                                                                       0                            $0.00


   Item Number:            65.806.300                        Description: Stopper for Tube 13mm neutral (pk1000)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       15,999                    0                   0                    0                     0                                     15,999
                               Value:                         $195.83                $0.00               $0.00                $0.00               $0.00                                      $195.83

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           453/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    479
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          15,999       $195.83
         Account              11-18101-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        20,000                    0                   0                    0                     0                  20,000
                              Value:                          $271.67                $0.00               $0.00                $0.00               $0.00                   $271.67

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-18101-0000-0000-00                                          20,000       $271.67
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      65.806.300                                                              35,999       $467.50


   Item Number:         651989                               Description: HDL 2-Part NY REQ Form
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        454/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    480
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      228
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      651989                                                                       0                             $0.00


   Item Number:            65910                             Description: DSX Sample Tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       19,872                    0                    0                   0                     0                                      19,872
                               Value:                       $2,136.89                $0.00                 $0.00              $0.00               $0.00                                      $2,136.89

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          19,872                          $2,136.89
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      65910                                                                   19,872                          $2,136.89


   Item Number:            65920                             Description: DSX Reagent tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        5,184                    0                    0                   0                     0                                       5,184
                               Value:                         $559.98                $0.00                 $0.00              $0.00               $0.00                                       $559.98

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            5,184                          $559.98
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      65920                                                                     5,184                          $559.98


   Item Number:            65940                             Description: Vials Control w/ Caps (Pkof33)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      65940                                                                        0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             455/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    481
                                                                                                             Report by Itemof 1166

   Item Number:         65950                                Description: Tubes Reagent DSX (Pkof24)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      65950                                                                        0         $0.00


   Item Number:         660-3021                             Description: IRIS Test Tube, 16x100 (CSof250)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,001                    0                   0                    0                     0                   1,001
                              Value:                          $238.24                $0.00               $0.00                $0.00               $0.00                   $238.24

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,001      $238.24




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        456/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    482
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      229
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      660-3021                                                                  1,001                         $238.24


   Item Number:            6600578                           Description: BPX Sodium Hydroxide
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6600578                                                                      0                            $0.00


   Item Number:            6600817                           Description: Sheath Fluid
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                         9
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6600817                                                                      9                            $0.00


   Item Number:            6600818                           Description: Wash Buffer
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                        16
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6600818                                                                     16                            $0.00


   Item Number:            6602003                           Description: Reaction Vessels
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           17                    0                     0                  0                     0                                        17
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           457/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    483
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             17         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6602003                                                                     17         $0.00


   Item Number:         66022-128                            Description: Scintillation Vials Borosilicate Glass w/screw cap 100/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use            In Service        Damaged                  Site Totals
                              Quantity:                          200                     0                     0                      0                 0                     200
                              Value:                           $58.00                $0.00                 $0.00                 $0.00            $0.00                    $58.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            200        $58.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      66022-128                                                                  200        $58.00


   Item Number:         6631101                              Description: Calibration Set ANA Screen
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        458/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    484
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      230
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631101                                                                      3                           $0.00


   Item Number:            6631121                           Description: Calibration CD Value Assignment ANA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631121                                                                      0                           $0.00


   Item Number:            6631131                           Description: Control Set ANA Screen
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631131                                                                      3                           $0.00


   Item Number:            6631141                           Description: Control CD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631141                                                                      0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          459/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    485
                                                                                                             Report by Itemof 1166

   Item Number:         6631900                              Description: Calibration Set APLS IgG
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                    0                   0                     0                       8
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6631900                                                                      8         $0.00


   Item Number:         6631920                              Description: Calibration CD
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        460/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    486
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      231
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631920                                                                      0                           $0.00


   Item Number:            6631930                           Description: Control Set APLS IgG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631930                                                                      4                           $0.00


   Item Number:            6631940                           Description: Control CD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6631940                                                                      0                           $0.00


   Item Number:            6632000                           Description: Calibration Set APLS IgM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632000                                                                      4                           $0.00


   Item Number:            6632020                           Description: Calibration CD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          461/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    487
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6632020                                                                      0         $0.00


   Item Number:         6632030                              Description: Control Set APLS IgM
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6632030                                                                      2         $0.00


   Item Number:         6632040                              Description: Control CD
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        462/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    488
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      232
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632040                                                                      0                           $0.00


   Item Number:            6632100                           Description: Calibration Set APLS IgA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632100                                                                      3                           $0.00


   Item Number:            6632120                           Description: Calibration CD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632120                                                                      0                           $0.00


   Item Number:            6632130                           Description: Control Set APLS IgA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                    0                   0                     0                                         5
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632130                                                                      5                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          463/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    489
                                                                                                             Report by Itemof 1166

   Item Number:         6632140                              Description: Control CD
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6632140                                                                      0         $0.00


   Item Number:         6632200                              Description: Calibration Set Celiac IgG
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                    0                   0                     0                       3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        464/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    490
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      233
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632200                                                                      3                           $0.00


   Item Number:            6632220                           Description: Calibration CD - Celiac IgG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632220                                                                      1                           $0.00


   Item Number:            6632230                           Description: Control Set Celiac IgG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                         9
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632230                                                                      9                           $0.00


   Item Number:            6632240                           Description: Control CD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632240                                                                      0                           $0.00


   Item Number:            6632300                           Description: Calibration Set Celiac IgA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                         9
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          465/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    491
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6632300                                                                      9         $0.00


   Item Number:         6632320                              Description: Calibration CD Celiac IgA
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                    0                   0                     0                       1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6632320                                                                      1         $0.00


   Item Number:         6632330                              Description: Control Set Celiac IgA
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        466/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    492
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      234
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632330                                                                      4                           $0.00


   Item Number:            6632340                           Description: Control CD
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632340                                                                      0                           $0.00


   Item Number:            6632400                           Description: BPX MMRV Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632400                                                                      3                           $0.00


   Item Number:            6632430                           Description: BPX MMRV Ctrl Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                    0                   0                     0                                         9
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6632430                                                                      9                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          467/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    493
                                                                                                             Report by Itemof 1166

   Item Number:         6633405                              Description: BPX HIV Ag-Ab Cal Set (US)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                    0                   0                     0                       7
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6633405                                                                      7         $0.00


   Item Number:         6633435                              Description: BPX HIV Ag-Ab Ctrl Set (US)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                    0                   0                     0                       6
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        468/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    494
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      235
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6633435                                                                      6                           $0.00


   Item Number:            6651150                           Description: ANA Reagent 100 test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           96                    0                    0                   0                     0                                        96
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             96                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6651150                                                                     96                           $0.00


   Item Number:            6651950                           Description: Reagent APLS IgG 100 test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           50                    0                    0                   0                     0                                        50
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             50                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6651950                                                                     50                           $0.00


   Item Number:            6652050                           Description: Reagent APLS IgM 100 test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           44                    0                    0                   0                     0                                        44
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             44                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6652050                                                                     44                           $0.00


   Item Number:            6652150                           Description: Reagent APLS IgA 100 test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           38                    0                    0                   0                     0                                        38
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          469/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    495
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             38         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6652150                                                                     38         $0.00


   Item Number:         6652250                              Description: Reagent Celiac IgG 100 test
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          275                     0                    0                   0                     0                     275
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            275         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6652250                                                                    275         $0.00


   Item Number:         6652350                              Description: Reagent Celiac IgA 100 test
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        470/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    496
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      236
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         104                     0                     0                  0                     0                                       104
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           104                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6652350                                                                    104                           $0.00


   Item Number:            6652450                           Description: BPX MMRV IgG 100 Test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                  0                     0                                         3
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6652450                                                                      3                           $0.00


   Item Number:            6653455                           Description: Rgt Kit, HIV Ag-Ab, (US), BPX 200 Test
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                         7
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6653455                                                                      7                           $0.00


   Item Number:            666-0003                          Description: Probe Cleaning Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      666-0003                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          471/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    497
                                                                                                             Report by Itemof 1166

   Item Number:         6660001                              Description: Detector Calibration Pack
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                    0                   0                     0                       4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      6660001                                                                      4         $0.00


   Item Number:         6660002                              Description: Detector Clean Pack
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                    0                   0                     0                       3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        472/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    498
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      237
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      6660002                                                                      3                            $0.00


   Item Number:            66815                             Description: High Range - HR Trace Elements (S)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $202.18                $0.00                $0.00               $0.00               $0.00                                      $202.18

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $202.18
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      66815                                                                        1                          $202.18


   Item Number:            66816                             Description: Normal Range - NR Trace Elements (S)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      66816                                                                        0                            $0.00


   Item Number:            677480                            Description: Flask, Erlenmeyr 1L, 6/PK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                         6
                               Value:                          $63.12                $0.00                $0.00               $0.00               $0.00                                       $63.12

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $63.12
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      677480                                                                       6                           $63.12


   Item Number:            677481                            Description: Flask, Erlenmeyr 2L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                          $63.10                $0.00                $0.00               $0.00               $0.00                                       $63.10

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           473/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    499
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2        $63.10
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      677481                                                                       2        $63.10


   Item Number:         67910                                Description: Agility Sample Tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        15,232                    0                   0                    0                     0                  15,232
                              Value:                        $1,550.78                $0.00               $0.00                $0.00               $0.00                 $1,550.78

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          15,232     $1,550.78
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      67910                                                                   15,232     $1,550.78




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        474/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    500
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      238
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            67920                             Description: Agility Reagent Tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                        1,470                    0                    0                   0                     0                                      1,470
                               Value:                         $161.70                $0.00                $0.00               $0.00               $0.00                                      $161.70

               Site:           TRUE-WHS02                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,470                         $161.70
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      67920                                                                     1,470                         $161.70


   Item Number:            67930                             Description: Diltuion Tray Holder w/ Carcode Label Agility
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      67930                                                                        0                            $0.00


   Item Number:            67940                             Description: Mixed Tray Holder w/ Barcode Label, Agility
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           475/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    501
                                                                                                             Report by Itemof 1166
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      67940                                                                         0        $0.00


   Item Number:         67951                                Description: Mixing Well Strips (Blue)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,500                    0                   0                    0                     0                   1,500
                              Value:                          $975.00                $0.00               $0.00                $0.00               $0.00                   $975.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,500      $975.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      67951                                                                     1,500      $975.00


   Item Number:         687733                               Description: 9.5 x 14 Requisition
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          203                     0                   0                    0                     0                     203
                              Value:                        $1,698.65                $0.00               $0.00                $0.00               $0.00                 $1,698.65




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        476/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    502
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      239
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            203                          $1,698.65
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      687733                                                                     203                          $1,698.65


   Item Number:            689778                            Description: Tube, Screw Cap 2mL O-Ring (pk1000)
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                   0                  0                     0                                           0
                                 Value:                         $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      689778                                                                       0                             $0.00


   Item Number:            693775-902                        Description: Poroshell 120,EC-C18 2.1x150mm 2.7
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                   0                  0                     0                                           1
                                 Value:                       $678.91                $0.00                 $0.00              $0.00               $0.00                                       $678.91

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $678.91
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      693775-902                                                                   1                           $678.91


   Item Number:            694                               Description: Multiqual Assay Level 1 Liquid
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          4                      0                   0                  0                     0                                           4
                                 Value:                       $230.10                $0.00                 $0.00              $0.00               $0.00                                       $230.10

               Site:             TRUE-WHS02                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          2                      0                   0                  0                     0                                           2
                                 Value:                       $118.26                $0.00                 $0.00              $0.00               $0.00                                       $118.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $348.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      694                                                                          6                           $348.36


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             477/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    503
                                                                                                             Report by Itemof 1166

   Item Number:         694772                               Description: 9.5 x 11 Requisition
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                       366,662                    0                   0                    0                     0                 366,662
                              Value:                       $45,511.59                $0.00               $0.00                $0.00               $0.00                $45,511.59

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                         366,662    $45,511.59
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      694772                                                                 366,662    $45,511.59


   Item Number:         695017-500ML                         Description: Phosphoric Acid ACS Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $17.90                $0.00               $0.00                $0.00               $0.00                    $17.90

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $17.90




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        478/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    504
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      240
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      695017-500ML                                                                 1                            $17.90


   Item Number:            696                               Description: Multiqual Assay Level 3 Liquid
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          4                      0                   0                  0                     0                                           4
                                 Value:                       $230.10                $0.00                 $0.00              $0.00               $0.00                                       $230.10

               Site:             TRUE-WHS02                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          2                      0                   0                  0                     0                                           2
                                 Value:                       $118.26                $0.00                 $0.00              $0.00               $0.00                                       $118.26

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $348.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      696                                                                          6                           $348.36


   Item Number:            697                               Description: Multiqual unassy 1 Liq 12x10mL
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS02                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                   0                  0                     0                                           0
                                 Value:                         $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      697                                                                          0                             $0.00


   Item Number:            697975-302                        Description: ChromeTech/Poroshell, EC-C18, 3.0x75mm, 2.7um
       Account                 11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                                 Quantity:                          8                      0                   0                  0                     0                                           8
                                 Value:                     $4,430.36                $0.00                 $0.00              $0.00               $0.00                                      $4,430.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8                          $4,430.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      697975-302                                                                   8                          $4,430.36


   Item Number:            699                               Description: Multiqual Unassy 3 Liq 12x10mL

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             479/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    505
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                      0                  0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      699                                                                          0         $0.00


   Item Number:         700040P                              Description: Desmosterol d6 50mg
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          450                       0                  0                   0                     0                     450
                              Value:                       $52,123.50                $0.00                $0.00               $0.00               $0.00                $52,123.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            450    $52,123.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      700040P                                                                    450    $52,123.50




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        480/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    506
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      241
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            700060                            Description: Desmosterol (10mg)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $553.88                $0.00               $0.00                $0.00               $0.00                                      $553.88

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $553.88
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      700060                                                                       2                          $553.88


   Item Number:            700064                            Description: Cholestanol (10mg)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                         $413.83                $0.00               $0.00                $0.00               $0.00                                      $413.83

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $413.83
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      700064                                                                       3                          $413.83


   Item Number:            700081                            Description: Simoa HD-1 Sample Rack
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $367.50                $0.00               $0.00                $0.00               $0.00                                      $367.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $367.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      700081                                                                       1                          $367.50


   Item Number:            701000                            Description: Mineral Oil
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                         6
                               Value:                         $129.46                $0.00               $0.00                $0.00               $0.00                                      $129.46

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $129.46
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           481/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    507
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      701000                                                                       6       $129.46


   Item Number:         70380                                Description: ZN
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $21.58                $0.00               $0.00                $0.00               $0.00                    $21.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $21.58
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      70380                                                                        1        $21.58


   Item Number:         70402                                Description: TDA Reagent
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                           $43.49                $0.00               $0.00                $0.00               $0.00                    $43.49




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        482/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    508
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      242
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $43.49
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      70402                                                                        2                           $43.49


   Item Number:            70422                             Description: VP1 and VP2 Reagents
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                         $154.73                $0.00               $0.00                $0.00               $0.00                                      $154.73

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $154.73
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      70422                                                                        3                          $154.73


   Item Number:            70442                             Description: NIT1 and NIT2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $48.77                $0.00               $0.00                $0.00               $0.00                                       $48.77

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $48.77
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      70442                                                                        1                           $48.77


   Item Number:            704520                            Description: Glaidin IgG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      704520                                                                       0                            $0.00


   Item Number:            704525                            Description: Gliadin IgA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           483/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    509
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      704525                                                                       0         $0.00


   Item Number:         704605                               Description: TG IgA
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      704605                                                                       0         $0.00


   Item Number:         704610                               Description: TG IgG




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        484/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    510
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      243
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      704610                                                                       0                            $0.00


   Item Number:            70491                             Description: NIN x2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                          $27.18                $0.00               $0.00                $0.00               $0.00                                       $27.18

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                           $27.18
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      70491                                                                        4                           $27.18


   Item Number:            70493                             Description: ZYM B x2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                         $104.22                $0.00               $0.00                $0.00               $0.00                                      $104.22

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                          $104.22
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      70493                                                                        4                          $104.22


   Item Number:            70494                             Description: ZYM A x2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                         $130.27                $0.00               $0.00                $0.00               $0.00                                      $130.27

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5                          $130.27
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           485/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    511
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      70494                                                                        5       $130 27

   Item Number:         705-0840                             Description: Photometer lamps
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      705-0840                                                                     0         $0.00


   Item Number:         70542                                Description: James 2amp
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                     0                  0                     0                       2
                              Value:                           $53.30                $0.00                 $0.00              $0.00               $0.00                    $53.30




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        486/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    512
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      244
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                            $53.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      70542                                                                        2                            $53.30


   Item Number:            70664-001                         Description: ThinPrep Imaging System - 500 Filters/500 Slides
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                           1
                               Value:                       $4,183.57                $0.00               $0.00                $0.00               $0.00                                      $4,183.57

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $4,183.57
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      70664-001                                                                    1                          $4,183.57


   Item Number:            708114                            Description: Quanta Check Coagulation Panel
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      708114                                                                       0                             $0.00


   Item Number:            708625                            Description: QUANTA Lite ACA IgG III ELISA Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      708625                                                                       0                             $0.00


   Item Number:            708630                            Description: QUANTA Lite ACA IgM III ELISA Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             487/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    513
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      708630                                                                       0         $0.00


   Item Number:         708635                               Description: QUANTA Lite ACA IgA III ELISA Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      708635                                                                       0         $0.00


   Item Number:         708665                               Description: QUANTA Lite B2 GPI IgG ELISA Kit




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        488/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    514
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      245
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      708665                                                                       0                           $0.00


   Item Number:            708670                            Description: QUANTA Lite B2 GPI IgM ELISA Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      708670                                                                       0                           $0.00


   Item Number:            708675                            Description: QUANTA Lite B2 GPI Iga ELISA KIt
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      708675                                                                       0                           $0.00


   Item Number:            708750                            Description: QUANTA Lite ANA ELISA Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          489/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    515
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      708750                                                                       0         $0 00

   Item Number:         71687-100G                           Description: Sodium Hydroxide
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $42.53                $0.00               $0.00                $0.00               $0.00                    $42.53

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $42.53
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      71687-100G                                                                   1        $42.53


   Item Number:         72.609                               Description: Tube - 2mL SC Micro CBS No Cap (CS5000/PK500)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        490/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    516
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      246
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      72.609                                                                       0                           $0.00


   Item Number:            720-1                             Description: Surine Negative Urine Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                      0                 0                                         0
                               Value:                           $0.00                $0.00                 $0.00                  $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      720-1                                                                        0                           $0.00


   Item Number:            720-1-1L                          Description: Surine Neg Urine Control, 1L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                      0                 0                                         0
                               Value:                           $0.00                $0.00                 $0.00                  $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      720-1-1L                                                                     0                           $0.00


   Item Number:            7210-5                            Description: Sodium Chloride 0.9 Isotonic Saline (20L)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                      0                 0                                         0
                               Value:                           $0.00                $0.00                 $0.00                  $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      7210-5                                                                       0                           $0.00


   Item Number:            72339                             Description: Geenius HIV 1/2 Controls - 1 Positive, 1 Negative
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use              In Service      Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          491/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    517
                                                                                                             Report by Itemof 1166
                              Quantity:                             4                    0                    0                       0               0                         4
                              Value:                          $185.33                $0.00                $0.00                   $0.00           $0.00                   $185.33

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4       $185.33
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      72339                                                                        4       $185.33


   Item Number:         72461                                Description: Geenius 1/2 Supplemental Assay - 20 Tests
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use           In Service          Damaged                  Site Totals
                              Quantity:                            20                    0                    0                      0                  0                      20
                              Value:                          $800.44                $0.00                $0.00                   $0.00           $0.00                   $800.44

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               20       $800.44
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      72461                                                                       20       $800.44


   Item Number:         724806                               Description: ClearCrit, Mylar wrapped Self-Sealing Capillary Tubes




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        492/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    518
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      247
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         900                     0                   0                    0                     0                                       900
                               Value:                         $154.05                $0.00                $0.00               $0.00               $0.00                                      $154.05

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             900                          $154.05
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      724806                                                                     900                          $154.05


   Item Number:            725219                            Description: Lab Coat Knee Disp XLG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         140                     0                   0                    0                     0                                       140
                               Value:                         $305.21                $0.00                $0.00               $0.00               $0.00                                      $305.21

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             140                          $305.21
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      725219                                                                     140                          $305.21


   Item Number:            725236                            Description: COAT, LAB KNEE DISP 3LAYER LF PURPLE MED (10/BG)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                   0                    0                     0                                        20
                               Value:                          $47.47                $0.00                $0.00               $0.00               $0.00                                       $47.47

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              20                           $47.47
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      725236                                                                      20                           $47.47


   Item Number:            725246                            Description: Lab Coat Value Max Large Teel
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           30                    0                   0                    0                     0                                        30
                               Value:                          $66.82                $0.00                $0.00               $0.00               $0.00                                       $66.82

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              30                           $66.82
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           493/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    519
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      725246                                                                      30        $66 82

   Item Number:         725255                               Description: Lab Coat Knee Disp LG
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      725255                                                                       0         $0.00


   Item Number:         725256                               Description: Medium Lab Coat (Case 100)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          368                     0                   0                    0                     0                     368
                              Value:                          $787.52                $0.00               $0.00                $0.00               $0.00                   $787.52




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        494/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    520
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      248
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             368                           $787.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      725256                                                                     368                           $787.52


   Item Number:            725257                            Description: Lab Coat Knee Disp SM
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         260                     0                   0                    0                     0                                         260
                               Value:                         $556.40                $0.00               $0.00                $0.00               $0.00                                       $556.40

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             260                           $556.40
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      725257                                                                     260                           $556.40


   Item Number:            725258                            Description: XL Lab Coat (Case 100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        1,129                    0                   0                    0                     0                                       1,129
                               Value:                       $2,416.82                $0.00               $0.00                $0.00               $0.00                                      $2,416.82

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,129                         $2,416.82
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      725258                                                                    1,129                         $2,416.82


   Item Number:            725259                            Description: Lab Coat, Knee Collar LF Wht XSM (CS/100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         160                     0                   0                    0                     0                                         160
                               Value:                         $343.60                $0.00               $0.00                $0.00               $0.00                                       $343.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             160                           $343.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      725259                                                                     160                           $343.60


   Item Number:            725260                            Description: Lab Coat Knee Disp 2XLG
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             495/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    521
                                                                                                             Report by Itemof 1166
                              Quantity:                          210                     0                   0                    0                   0                      210
                              Value:                          $476.70                $0.00               $0.00                $0.00               $0.00                   $476.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             210       $476.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      725260                                                                     210       $476.70


   Item Number:         725261                               Description: Lab Coat Knee Disp 3XLG
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            50                    0                   0                    0                     0                      50
                              Value:                          $119.91                $0.00               $0.00                $0.00               $0.00                   $119.91

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              50       $119.91
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      725261                                                                      50       $119.91


   Item Number:         72830-026                            Description: Tip ART-XPL 2-180UL 768/pk




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        496/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    522
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      249
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        8,448                    0                   0                    0                     0                                      8,448
                               Value:                         $675.84                $0.00               $0.00                $0.00               $0.00                                      $675.84

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            8,448                         $675.84
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      72830-026                                                                 8,448                         $675.84


   Item Number:            736722                            Description: Glucose Tolerance Fruit Punch 75
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           95                    0                   0                    0                     0                                        95
                               Value:                         $111.79                $0.00               $0.00                $0.00               $0.00                                      $111.79

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              95                          $111.79
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      736722                                                                      95                          $111.79


   Item Number:            736723                            Description: Glucose Tolerance Fruit Punch (100GM)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           42                    0                   0                    0                     0                                        42
                               Value:                          $49.14                $0.00               $0.00                $0.00               $0.00                                       $49.14

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              42                           $49.14
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      736723                                                                      42                           $49.14


   Item Number:            736724                            Description: Glucose Tolerance Lemon Lime 75gm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           24                    0                   0                    0                     0                                        24
                               Value:                          $29.06                $0.00               $0.00                $0.00               $0.00                                       $29.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              24                           $29.06
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           497/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    523
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      736724                                                                      24        $29 06

   Item Number:         736725                               Description: Glucose Tolerance Lemon Lime 100gm
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            24                    0                   0                    0                     0                      24
                              Value:                           $30.83                $0.00               $0.00                $0.00               $0.00                    $30.83

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              24        $30.83
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      736725                                                                      24        $30.83


   Item Number:         736760                               Description: Glucose Tolerance Fruit Punch (50GM)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                   0                    0                     0                      13
                              Value:                           $19.57                $0.00               $0.00                $0.00               $0.00                    $19.57




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        498/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    524
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      250
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             13                            $19.57
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      736760                                                                      13                            $19.57


   Item Number:            736761                            Description: Glucose Tolerance Lemon Lime 50gm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           18                    0                    0                   0                     0                                          18
                               Value:                          $21.80                $0.00                $0.00               $0.00               $0.00                                        $21.80

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             18                            $21.80
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      736761                                                                      18                            $21.80


   Item Number:            740626                            Description: ANA HEp-2 Gamma
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           24                    0                    0                   0                     0                                          24
                               Value:                       $6,984.24                $0.00                $0.00               $0.00               $0.00                                      $6,984.24

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             24                          $6,984.24
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      740626                                                                      24                          $6,984.24


   Item Number:            7547181                           Description: Wright-Giemsa Stain Buffer PK 4x2L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                           2
                               Value:                         $164.44                $0.00                $0.00               $0.00               $0.00                                       $164.44

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $164.44
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      7547181                                                                      2                           $164.44


   Item Number:            7601132                           Description: Deionizer Bag Assembly (2/PK)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             499/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    525
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      7601132                                                                      0         $0.00


   Item Number:         76203-714                            Description: Gel Wraps
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            16                    0                    0                   0                     0                      16
                              Value:                          $883.00                $0.00                 $0.00              $0.00               $0.00                   $883.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             16       $883.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      76203-714                                                                   16       $883.00


   Item Number:         762458                               Description: 6 X 9 Custom Biobag (Minigrip)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        500/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    526
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      251
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                     0                    0                                         0
                               Value:                           $0.00                $0.00               $0.00                 $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      762458                                                                       0                            $0.00


   Item Number:            765875                            Description: McKesson Med Surg 14-6976C Glove Exam Nitrile PF Blue Medium
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                     0                    0                                         0
                               Value:                           $0.00                $0.00               $0.00                 $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      765875                                                                       0                            $0.00


   Item Number:            784503                            Description: PIPET, TRANSFER DISP GRAD BLD BANK N/S 5ML
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                     0                    0                                         0
                               Value:                           $0.00                $0.00               $0.00                 $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      784503                                                                       0                            $0.00


   Item Number:            785246                            Description: Transport Kit, Viral Univ W/ Flocked Flex Swab
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                               Quantity:                         615                     0                   0                     0                    0                                       615
                               Value:                         $919.18                $0.00               $0.00                 $0.00              $0.00                                      $919.18

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             615                          $919.18
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           501/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    527
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      785246                                                                      615       $919 18

   Item Number:         790648                               Description: 1-Linoleoyl-sn-glycero-3-phosphocholine (18:2 LPC)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service            Damaged                 Site Totals
                              Quantity:                             1                    0                   0                    0                     0                        1
                              Value:                        $1,088.80                $0.00               $0.00                 $0.00                 $0.00               $1,088.80

                                                                                                                                                             Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                                1     $1,088.80
                                                                                                                                                             Quantity        Value
                                                                Total for Item:      790648                                                                        1     $1,088.80


   Item Number:         791121                               Description: 1-Linoleoyl-sn-glycero-3-phosphocholine-N,N,N-trimethyl-d9 (18:2 LPC-D9)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service            Damaged                 Site Totals
                              Quantity:                          146                     0                   0                    0                     0                      146
                              Value:                       $22,484.00                $0.00               $0.00                 $0.00                 $0.00              $22,484.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                         502/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    528
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      252
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           146                      $22,484.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      791121                                                                     146                      $22,484.00


   Item Number:            799-3073                          Description: Sample Filter Flush
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      799-3073                                                                     0                            $0.00


   Item Number:            800-3103                          Description: IQ Calibrator Pack
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-3103                                                                     0                            $0.00


   Item Number:            800-3104                          Description: IQ Control/Focus Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $152.94                $0.00                 $0.00              $0.00               $0.00                                      $152.94

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $152.94
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-3104                                                                     1                          $152.94


   Item Number:            800-3202                          Description: IRIS Diluent Pack
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           503/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    529
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      800-3202                                                                     0         $0.00


   Item Number:         800-3203                             Description: IRIS System Cleaner Pack
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      800-3203                                                                     0         $0.00


   Item Number:         800-3236                             Description: IQ Lamina 2 Bottles per case




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        504/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    530
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      253
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-3236                                                                     0                            $0.00


   Item Number:            800-3519                          Description: Thermal Printer Paper, AX-4280 - Pk6
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                         2
                               Value:                          $95.82                $0.00                 $0.00              $0.00               $0.00                                       $95.82

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $95.82
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-3519                                                                     2                           $95.82


   Item Number:            800-7005                          Description: ICHEM 10SG Urine Chemistry Strips 100/vial
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                         9
                               Value:                         $355.12                $0.00                 $0.00              $0.00               $0.00                                      $355.12

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                          $355.12
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-7005                                                                     9                          $355.12


   Item Number:            800-7211                          Description: IRISPEC CA/CB/CC Set NA
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $147.68                $0.00                 $0.00              $0.00               $0.00                                      $147.68

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $147.68
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           505/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    531
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      800 7211                                                                     1       $147 68

   Item Number:         800-7212                             Description: Chemistry Strips, Velocity N
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            17                    0                     0                  0                     0                      17
                              Value:                          $698.13                $0.00                 $0.00              $0.00               $0.00                   $698.13

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            17       $698.13
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      800-7212                                                                    17       $698.13


   Item Number:         800-7217                             Description: ICHEM Wash
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                     0                  0                     0                       3
                              Value:                          $138.30                $0.00                 $0.00              $0.00               $0.00                   $138.30




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        506/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    532
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      254
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                          $138.30
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-7217                                                                     3                          $138.30


   Item Number:            800-7703                          Description: Velocity Cal Check
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      800-7703                                                                     0                            $0.00


   Item Number:            80000                             Description: Biogenic Amines/Metabolites Starter Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      80000                                                                        0                            $0.00


   Item Number:            80017644                          Description: Photoionisation Lamp PKS 106
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      80017644                                                                     0                            $0.00


   Item Number:            8010-0216                         Description: CL Adv Green inlet septa SHM plug 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           507/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    533
                                                                                                             Report by Itemof 1166
                              Quantity:                          300                     0                     0                  0                   0                      300
                              Value:                          $379.20                $0.00                 $0.00              $0.00               $0.00                   $379.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300       $379.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      8010-0216                                                                  300       $379.20


   Item Number:         80600-96                             Description: Catecholamines, Free Metanephrines, Serotonin Prep Set
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                   0                    0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      80600-96                                                                     0         $0.00


   Item Number:         80603                                Description: Catecholamines, Free Metanephrines, Serotonin Adj Reagent




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        508/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    534
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      255
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      80603                                                                        0                           $0.00


   Item Number:            80610                             Description: Catecholamines, Metanephrines, Serotonin System Check Solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      80610                                                                        0                           $0.00


   Item Number:            80615                             Description: Catecholamines, Metanephrines, Serotonin Tuning Mix, IS+Analytes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      80615                                                                        0                           $0.00


   Item Number:            80639                             Description: Multilevel Urine Calibrator Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          509/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    535
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      80639                                                                        0         $0 00

   Item Number:         81126                                Description: Syringes 250 ml
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      81126                                                                        0         $0.00


   Item Number:         81520                                Description: 5 ml syringe
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        510/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    536
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      256
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      81520                                                                        0                           $0.00


   Item Number:            815465                            Description: Go Kit Cooler
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      815465                                                                       0                           $0.00


   Item Number:            820-0400-P01                      Description: Isoelute SLE + Plates
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      820-0400-P01                                                                 0                           $0.00


   Item Number:            82003-820                         Description: Light Duty Tissue Wipes 11.4x21.3cm
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         840                     0                   0                    0                     0                                       840
                               Value:                           $8.40                $0.00               $0.00                $0.00               $0.00                                       $8.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             840                           $8.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      82003-820                                                                  840                           $8.40


   Item Number:            82003-856                         Description: Alcohol preps
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           511/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    537
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      82003-856                                                                    0         $0.00


   Item Number:         82004-740                            Description: 2 X 2 Gauze
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        73,800                    0                   0                    0                     0                  73,800
                              Value:                        $1,476.00                $0.00               $0.00                $0.00               $0.00                 $1,476.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                           73,800     $1,476.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      82004-740                                                               73,800     $1,476.00


   Item Number:         82004-776                            Description: Gauze 4x4




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        512/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    538
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      257
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service            Damaged                                   Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00                $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      82004-776                                                                    0                            $0.00


   Item Number:            82010-000                         Description: Lavendar caps
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service            Damaged                                   Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00                $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      82010-000                                                                    0                            $0.00


   Item Number:            82051-244                         Description: PLATE 96 DEEP WELL 1.2ML CS50
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service            Damaged                                   Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00                $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      82051-244                                                                    0                            $0.00


   Item Number:            82051-246                         Description: masterblock 96 deep well microplates 2ML 128 X 86 X 44mm conical nonsterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service            Damaged                                   Site Totals
                               Quantity:                         150                     0                   0                    0                     0                                       150
                               Value:                         $391.50                $0.00               $0.00                $0.00                $0.00                                     $391.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              150                          $391.50
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           513/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    539
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      82051 246                                                                  150       $391 50

   Item Number:         82051-248                            Description: Masterblock 96 deep well plate Greiner 2ML
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          200                     0                   0                    0                     0                     200
                              Value:                          $552.00                $0.00               $0.00                $0.00               $0.00                   $552.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              200       $552.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      82051-248                                                                  200       $552.00


   Item Number:         82736                                Description: 0.9375 x 0.9375 Direct Thermal Labels
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            24                    0                   0                    0                     0                      24
                              Value:                          $114.97                $0.00               $0.00                $0.00               $0.00                   $114.97




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        514/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    540
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      258
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            24                          $114.97
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      82736                                                                       24                          $114.97


   Item Number:            82870-1G                          Description: Pyridoxal 5'-phosphate monohydrate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                          $56.33                $0.00                 $0.00              $0.00               $0.00                                      $56.33

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $56.33
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      82870-1G                                                                     1                          $56.33


   Item Number:            83101501                          Description: Elia IGG Calibrator Strips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                  0                     0                                         3
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      83101501                                                                     3                            $0.00


   Item Number:            83101601                          Description: Elia IGG Curve Control Strips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                     0                  0                     0                                         9
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             9                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      83101601                                                                     9                            $0.00


   Item Number:            83101701                          Description: Elia IGG Conjugate300 DET ICap 250
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           515/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    541
                                                                                                             Report by Itemof 1166
                              Quantity:                            10                    0                     0                  0                   0                        10
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      83101701                                                                    10         $0.00


   Item Number:         83101901                             Description: Elia IGA Calibrator Strips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                     0                  0                     0                       7
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      83101901                                                                     7         $0.00


   Item Number:         83102001                             Description: Elia IGA Curve Control Strips




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        516/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    542
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      259
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                     0                  0                     0                                        10
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      83102001                                                                    10                           $0.00


   Item Number:            83102101                          Description: Elia IGA Conjugate (300 DET)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           35                    0                     0                  0                     0                                        35
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            35                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      83102101                                                                    35                           $0.00


   Item Number:            83102301                          Description: Elia Sample Diluent ICap 250
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                  0                     0                                         4
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      83102301                                                                     4                           $0.00


   Item Number:            83103601                          Description: Elia Celiac Positive CTRL 250
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                     0                  0                     0                                        16
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          517/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    543
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      83103601                                                                    16         $0 00

   Item Number:         83103701                             Description: Elia IGG/IGA/IGM Neg CTRL 250
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            16                    0                     0                  0                     0                      16
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      83103701                                                                    16         $0.00


   Item Number:         841450                               Description: Drug Testing Urine Cup 90mL Wide Mouth
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         2,847                    0                     0                  0                     0                   2,847
                              Value:                        $1,259.68                $0.00                 $0.00              $0.00               $0.00                 $1,259.68




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        518/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    544
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                             Page:      260
  User Date:   9/12/2019                                                                                                                                                  User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                               Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2,847                         $1,259.68
                                                                                                                                                               Quantity                            Value
                                                                Total for Item:      841450                                                                       2,847                         $1,259.68


   Item Number:            84172                             Description: White 2.25 X 1.25 Direct Thermal Synthetic 1" core 2000 labels
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service         Damaged                                     Site Totals
                               Quantity:                         360                      0                     0                      0                  0                                          360
                               Value:                       $5,375.84                $0.00                  $0.00                 $0.00                $0.00                                    $5,375.84

                                                                                                                                                               Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                               360                          $5,375.84
                                                                                                                                                               Quantity                            Value
                                                                Total for Item:      84172                                                                         360                          $5,375.84


   Item Number:            84210                             Description: Pale Blue 2.25X1.25 Direct thermal synthetic label 1" core
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service         Damaged                                     Site Totals
                               Quantity:                           42                     0                     0                      0                  0                                           42
                               Value:                         $791.67                $0.00                  $0.00                 $0.00                $0.00                                     $791.67

                                                                                                                                                               Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                42                           $791.67
                                                                                                                                                               Quantity                            Value
                                                                Total for Item:      84210                                                                          42                           $791.67


   Item Number:            84246                             Description: 2.25 X 2.5 Direct thermal labels for mobile label printers
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service         Damaged                                     Site Totals
                               Quantity:                            0                     0                     0                      0                  0                                            0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00                $0.00                                       $0.00

                                                                                                                                                               Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                 0                             $0.00
                                                                                                                                                               Quantity                            Value
                                                                Total for Item:      84246                                                                           0                             $0.00


   Item Number:            84277                             Description: 2.25x1.25 Direct Thermal Synthetic Platinum Code labels,Orng Border 200 rl
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service         Damaged                                     Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                                519/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    545
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                     0                    0                       0
                              Value:                            $0.00                $0.00               $0.00                 $0.00                $0.00                   $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      84277                                                                        0         $0.00


   Item Number:         842869                               Description: Hand Sanitizer
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service              Damaged              Site Totals
                              Quantity:                            23                    0                   0                     0                    0                      23
                              Value:                           $59.58                $0.00               $0.00                 $0.00                $0.00                  $59.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              23        $59.58
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      842869                                                                      23        $59.58


   Item Number:         84300                                Description: Green bordered 2.25 X 1.25 Direct Thermal Synthetic 1" core 2000 labe




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        520/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    546
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                           Page:      261
  User Date:   9/12/2019                                                                                                                                                User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service              Damaged                                Site Totals
                               Quantity:                            0                    0                    0                    0                    0                                          0
                               Value:                           $0.00                $0.00                $0.00                $0.00                 $0.00                                     $0.00

                                                                                                                                                             Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                             Quantity                          Value
                                                                Total for Item:      84300                                                                         0                           $0.00


   Item Number:            84310                             Description: yellow bordered 2.25 X 1.25 Direct Thermal Synthetic 1" core 2000 labe
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service              Damaged                                Site Totals
                               Quantity:                            0                    0                    0                    0                    0                                          0
                               Value:                           $0.00                $0.00                $0.00                $0.00                 $0.00                                     $0.00

                                                                                                                                                             Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                             Quantity                          Value
                                                                Total for Item:      84310                                                                         0                           $0.00


   Item Number:            848105                            Description: Thermometer
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service              Damaged                                Site Totals
                               Quantity:                            0                    0                    0                    0                    0                                          0
                               Value:                           $0.00                $0.00                $0.00                $0.00                 $0.00                                     $0.00

                                                                                                                                                             Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                             Quantity                          Value
                                                                Total for Item:      848105                                                                        0                           $0.00


   Item Number:            851614                            Description: Bleach Replacing
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service              Damaged                                Site Totals
                               Quantity:                            9                    0                    0                    0                    0                                          9
                               Value:                          $44.85                $0.00                $0.00                $0.00                 $0.00                                    $44.85

                                                                                                                                                             Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                                9                          $44.85
                                                                                                                                                             Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           521/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    547
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      851614                                                                       9        $44 85

   Item Number:         855063                               Description: Large Stackable Sharps Container
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            39                    0                    0                   0                     0                      39
                              Value:                          $122.86                $0.00                $0.00               $0.00               $0.00                   $122.86

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              39       $122.86
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      855063                                                                      39       $122.86


   Item Number:         86.1180                              Description: Transfer Pipettes (For the Airfuge samples)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                         4,796                    0                    0                   0                     0                   4,796
                              Value:                        $1,719.76                $0.00                $0.00               $0.00               $0.00                 $1,719.76




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        522/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    548
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      262
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           4,796                         $1,719.76
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      86.1180                                                                   4,796                         $1,719.76


   Item Number:            861554                            Description: Na Azide 10L Concentrated Wash Buffer (I-ARM)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      861554                                                                       0                             $0.00


   Item Number:            861574                            Description: TSH Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      861574                                                                       0                             $0.00


   Item Number:            861575                            Description: TSH Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      861575                                                                       0                             $0.00


   Item Number:            861745                            Description: Probe Conditioning Solution (4x25mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use           In Service          Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             523/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    549
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      861745                                                                       0         $0.00


   Item Number:         861814                               Description: Tray, Sample F/Architect Analyzd/s Abbdia
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      861814                                                                       0         $0.00


   Item Number:         861855                               Description: Buffer, Lis Sendor w/ tu F/Architect Anlz




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        524/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    550
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      263
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $229.10                $0.00               $0.00                $0.00               $0.00                                      $229.10

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $229.10
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      861855                                                                       1                          $229.10


   Item Number:            862748                            Description: ARC Septums (Box of 200)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      862748                                                                       0                            $0.00


   Item Number:            87000-050                         Description: MO Bio Isopropyanol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      87000-050                                                                    0                            $0.00


   Item Number:            8824                              Description: Urine 24HR Container
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           16                    0                   0                    0                     0                                        16
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              16                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           525/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    551
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      8824                                                                        16         $0 00

   Item Number:         882590                               Description: Xylene Purified 1 gal.
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            12                       0                  0                  0                     0                      12
                              Value:                          $157.04                $0.00                 $0.00              $0.00               $0.00                   $157.04

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12       $157.04
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      882590                                                                      12       $157.04


   Item Number:         882591                               Description: Alcohol, Reagent 95% 1gal
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            16                       0                  0                  0                     0                      16
                              Value:                          $164.56                $0.00                 $0.00              $0.00               $0.00                   $164.56




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        526/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    552
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      264
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16                          $164.56
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      882591                                                                      16                          $164.56


   Item Number:            8840                              Description: Whole Blood Control, Lyophil for Trace Elements, Level 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use                In Service   Damaged                                    Site Totals
                               Quantity:                            2                       0                    0                       0              0                                         2
                               Value:                         $774.96                 $0.00                 $0.00                    $0.00        $0.00                                      $774.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $774.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8840                                                                         2                          $774.96


   Item Number:            8842                              Description: Whole Blood Control, Lyophil for Trace Elements, Level 3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use                In Service   Damaged                                    Site Totals
                               Quantity:                            2                       0                    0                       0              0                                         2
                               Value:                         $774.96                 $0.00                 $0.00                    $0.00        $0.00                                      $774.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $774.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8842                                                                         2                          $774.96


   Item Number:            8843                              Description: Whole Blood Control for Trace Elements, I, II, III
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use                In Service   Damaged                                    Site Totals
                               Quantity:                            1                       0                    0                       0              0                                         1
                               Value:                         $386.46                 $0.00                 $0.00                    $0.00        $0.00                                      $386.46

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $386.46
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8843                                                                         1                          $386.46


   Item Number:            8849                              Description: Urine control, lyophilized, level I and II 2x5x10 ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use                In Service   Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           527/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    553
                                                                                                             Report by Itemof 1166
                              Quantity:                             2                    0                     0                  0                   0                         2
                              Value:                          $589.68                $0.00                 $0.00              $0.00               $0.00                   $589.68

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2       $589.68
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      8849                                                                         2       $589.68


   Item Number:         886823                               Description: Arc Filter Buffer Abbdia
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                  0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      886823                                                                       0         $0.00


   Item Number:         886848                               Description: Arc Sensor Lvi Trig Abbdia




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        528/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    554
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      265
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                      0                  0                                           0
                               Value:                           $0.00                $0.00                $0.00                  $0.00            $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      886848                                                                       0                             $0.00


   Item Number:            887566                            Description: Parafilm 4" X 250'
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                      0                  0                                           0
                               Value:                           $0.00                $0.00                $0.00                  $0.00            $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      887566                                                                       0                             $0.00


   Item Number:            887679                            Description: Specimen Container w/ Temp Strip 53mm Screw Cap 90mL Sterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                               Quantity:                         400                     0                    0                      0                  0                                         400
                               Value:                         $160.65                $0.00                $0.00                  $0.00            $0.00                                       $160.65

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            400                           $160.65
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      887679                                                                     400                           $160.65


   Item Number:            8885                              Description: Plasma Control for Trace Elements Level I and II
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                      0                  0                                           3
                               Value:                       $1,159.36                $0.00                $0.00                  $0.00            $0.00                                      $1,159.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                          $1,159.36
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             529/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    555
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      8885                                                                         3     $1 159 36

   Item Number:         889552                               Description: Alcohol, Reagent 100%
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            16                       0                  0                  0                     0                      16
                              Value:                          $166.44                $0.00                 $0.00              $0.00               $0.00                   $166.44

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            16       $166.44
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      889552                                                                      16       $166.44


   Item Number:         8896N                                Description: Esteem Tru-Blu Small Gloves (BXof100)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         1,100                       0                  0                  0                     0                   1,100
                              Value:                           $88.00                $0.00                 $0.00              $0.00               $0.00                    $88.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        530/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    556
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      266
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,100                         $88.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8896N                                                                     1,100                         $88.00


   Item Number:            8897N                             Description: Esteem Tru-Blu Medium Gloves (BXof100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8897N                                                                        0                           $0.00


   Item Number:            8898N                             Description: Esteem Tru-Blu Large Gloves (BXof100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8898N                                                                        0                           $0.00


   Item Number:            8899N                             Description: Esteem Tru-Blu X-Large Gloves (BXof100)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      8899N                                                                        0                           $0.00


   Item Number:            890037                            Description: Tube Holder Red 100ML
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          531/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    557
                                                                                                             Report by Itemof 1166
                              Quantity:                            30                    0                   0                    0                   0                        30
                              Value:                          $381.15                $0.00               $0.00                $0.00               $0.00                   $381.15

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              30       $381.15
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      890037                                                                      30       $381.15


   Item Number:         89005-240                            Description: Label tape write on
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      89005-240                                                                    0         $0.00


   Item Number:         89022-992                            Description: Critical Swabs with Small Foam Heads




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        532/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    558
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      267
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89022-992                                                                    0                           $0.00


   Item Number:            89079-440                         Description: VWR Tip 300uL Refill PK 526
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89079-440                                                                    0                           $0.00


   Item Number:            89079-444                         Description: VWR TIP FLEXTOP 200uL PK 960
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89079-444                                                                    0                           $0.00


   Item Number:            89106-754                         Description: Weigh Dish 4X3IN6.8mL 250/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          533/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    559
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      89106 754                                                                    0         $0 00

   Item Number:         89130-844                            Description: XX-Large Non-Latex Gloves
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            99                    0                   0                    0                     0                      99
                              Value:                           $24.75                $0.00               $0.00                $0.00               $0.00                    $24.75

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               99        $24.75
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      89130-844                                                                   99        $24.75


   Item Number:         89140-060                            Description: Labcoat SM White PK10
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        534/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    560
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      268
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89140-060                                                                    0                           $0.00


   Item Number:            89140-064                         Description: Labcoat LG White PK10
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89140-064                                                                    0                           $0.00


   Item Number:            89140-066                         Description: Labcoat XL White PK10
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89140-066                                                                    0                           $0.00


   Item Number:            89140-068                         Description: Labcoat 2XL White PK10
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89140-068                                                                    0                           $0.00


   Item Number:            89140-102                         Description: ESP Pipet Tip Reloading Systems, Neptune 10uL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          535/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    561
                                                                                                             Report by Itemof 1166
                              Quantity:                        36,480                    0                   0                    0                   0                    36,480
                              Value:                          $729.60                $0.00               $0.00                $0.00               $0.00                   $729.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          36,480       $729.60
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      89140-102                                                               36,480       $729.60


   Item Number:         891807                               Description: Filter Paper, P8 Grade, 24 cm dia.
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                     0                  0                     0                       2
                              Value:                           $27.29                $0.00               $0.00                $0.00               $0.00                    $27.29

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2        $27.29
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      891807                                                                       2        $27.29


   Item Number:         89200-108                            Description: Serum tube 2.5mL w/false bottom




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        536/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    562
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                                 Page:      269
  User Date:   9/12/2019                                                                                                                                                      User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service             Damaged                                     Site Totals
                               Quantity:                            0                     0                     0                     0                      0                                             0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00                 $0.00                                          $0.00

                                                                                                                                                                   Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                     0                             $0.00
                                                                                                                                                                   Quantity                            Value
                                                                Total for Item:      89200-108                                                                           0                             $0.00


   Item Number:            89206-934                         Description: 8mL 16x75mm polypropylene tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service             Damaged                                     Site Totals
                               Quantity:                            0                     0                     0                     0                      0                                             0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00                 $0.00                                          $0.00

                                                                                                                                                                   Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                     0                             $0.00
                                                                                                                                                                   Quantity                            Value
                                                                Total for Item:      89206-934                                                                           0                             $0.00


   Item Number:            89206-978                         Description: Red Cap -SNAP CAP, 16MM, RED PK1000
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service             Damaged                                     Site Totals
                               Quantity:                      158,000                     0                     0                     0                      0                                       158,000
                               Value:                       $3,160.00                $0.00                  $0.00                 $0.00                 $0.00                                       $3,160.00

                                                                                                                                                                   Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                158,000                         $3,160.00
                                                                                                                                                                   Quantity                            Value
                                                                Total for Item:      89206-978                                                                      158,000                         $3,160.00


   Item Number:            89212-428                         Description: Kit w/350uL Glass Inserts installed in a 96-well plate w/a green mat w/Teflon/Silicon Septa
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use            In Service             Damaged                                     Site Totals
                               Quantity:                            0                     0                     0                     0                      0                                             0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00                 $0.00                                          $0.00

                                                                                                                                                                   Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                     0                             $0.00
                                                                                                                                                                   Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                                    537/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    563
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      89212 428                                                                    0         $0 00

   Item Number:         89232-930                            Description: Combitips Advanced 0.1 ml 100/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      89232-930                                                                    0         $0.00


   Item Number:         89232-934                            Description: Combitips Advanced 0.5 ml 100/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        538/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    564
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      270
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89232-934                                                                    0                            $0.00


   Item Number:            89232-936                         Description: Combitips Advanced 1.0ml 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89232-936                                                                    0                            $0.00


   Item Number:            89232-938                         Description: Combitips Advanced 2.5 ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89232-938                                                                    0                            $0.00


   Item Number:            89232-946                         Description: Combitips Advanced 50 ml 25/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         125                     0                   0                    0                     0                                       125
                               Value:                         $147.50                $0.00               $0.00                $0.00               $0.00                                      $147.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              125                          $147.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89232-946                                                                  125                          $147.50


   Item Number:            89237-514                         Description: ULPlate CLR Deep R/R 1.3ML 10/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           539/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    565
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      89237-514                                                                    0         $0.00


   Item Number:         89237-544                            Description: Thick SIL Mat RND well Nat
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      89237-544                                                                    0         $0.00


   Item Number:         89497-752                            Description: 10mL Amber Sample Tube w/Screw Cap (Replacing 6102AM)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        540/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    566
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      271
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        3,364                    0                   0                    0                     0                                      3,364
                               Value:                         $470.96                $0.00               $0.00                $0.00               $0.00                                      $470.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            3,364                         $470.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89497-752                                                                 3,364                         $470.96


   Item Number:            89501-620                         Description: Bleach Replacing
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      89501-620                                                                    0                            $0.00


   Item Number:            898243                            Description: Cap F/13mm Va Tube Lav 1000/Bx Lavender
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      898243                                                                       0                            $0.00


   Item Number:            9000                              Description: Urine Chemistry Standard
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           541/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    567
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      9000                                                                         0         $0 00

   Item Number:         901RE                                Description: THY Calibration Verification Test Set
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                       0                  0                  0                     0                       1
                              Value:                          $364.34                $0.00                 $0.00              $0.00               $0.00                   $364.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $364.34
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      901RE                                                                        1       $364.34


   Item Number:         9020                                 Description: Urine Uric Acid Standard Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                       0                  0                  0                     0                       1
                              Value:                          $138.56                $0.00                 $0.00              $0.00               $0.00                   $138.56




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        542/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    568
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      272
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $138.56
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9020                                                                         1                          $138.56


   Item Number:            9040                              Description: Ammonia / Iron Standard Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                         $126.65                $0.00                 $0.00              $0.00               $0.00                                      $126.65

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $126.65
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9040                                                                         1                          $126.65


   Item Number:            9046                              Description: Ammonia / Iron Standard, Level F
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                          $17.32                $0.00                 $0.00              $0.00               $0.00                                       $17.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $17.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9046                                                                         1                           $17.32


   Item Number:            91-11                             Description: Dehydrant Reagent Alcohol 1 Gal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           543/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    569
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      91-11                                                                        0         $0.00


   Item Number:         91000                                Description: PM Plus Low Urine Toxicology Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                          $985.61                $0.00               $0.00                $0.00               $0.00                   $985.61

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $985.61
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      91000                                                                        3       $985.61


   Item Number:         91002                                Description: PM Plus High Urine Toxicology Control
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        544/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    570
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      273
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                       0                  0                   0                    0                                         2
                               Value:                         $657.07                $0.00                 $0.00              $0.00               $0.00                                      $657.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $657.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      91002                                                                        2                          $657.07


   Item Number:            911824                            Description: Transfer Pipette Tip 5mL Grad 0.25mL to 1mL NonSterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         500                        0                  0                   0                    0                                       500
                               Value:                          $17.46                $0.00                 $0.00              $0.00               $0.00                                       $17.46

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           500                           $17.46
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      911824                                                                     500                           $17.46


   Item Number:            914650                            Description: Transfer Pipette 3.4 mL Graduated Non Sterile (PK/500)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        2,999                       0                  0                   0                    0                                      2,999
                               Value:                         $210.39                $0.00                 $0.00              $0.00               $0.00                                      $210.39

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,999                         $210.39
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      914650                                                                    2,999                         $210.39


   Item Number:            9200                              Description: Enzyme ER Verifier Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                   0                    0                                         1
                               Value:                         $168.48                $0.00                 $0.00              $0.00               $0.00                                      $168.48

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $168.48
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9200                                                                         1                          $168.48


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           545/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    571
                                                                                                             Report by Itemof 1166

   Item Number:         92000                                Description: TCA Panel Level 1 Urine Toxicology Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                          $445.42                $0.00               $0.00                $0.00               $0.00                   $445.42

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $445.42
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      92000                                                                        3       $445.42


   Item Number:         920137                               Description: Graduated Cylinder 250 mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                           $60.84                $0.00               $0.00                $0.00               $0.00                    $60.84

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2        $60.84




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        546/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    572
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      274
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      920137                                                                       2                           $60.84


   Item Number:            9210                              Description: Carbon Dioxide Standard Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9210                                                                         0                            $0.00


   Item Number:            9216                              Description: Carbon Dioxide Standard Kit, Level F
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9216                                                                         0                            $0.00


   Item Number:            921610                            Description: Glove Exam Nitril 3.8 Blue Small
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        8,498                       0                  0                  0                     0                                      8,498
                               Value:                         $456.72                $0.00                 $0.00              $0.00               $0.00                                      $456.72

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          8,498                         $456.72
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      921610                                                                    8,498                         $456.72


   Item Number:            921611                            Description: McKesson Brand Medium Nitrile Powder-Free Gloves
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        4,400                       0                  0                  0                     0                                      4,400
                               Value:                         $272.81                $0.00                 $0.00              $0.00               $0.00                                      $272.81

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           547/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    573
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          997                     0                   0                    0                     0                     997
                              Value:                           $51.47                $0.00               $0.00                $0.00               $0.00                    $51.47

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            5,397      $324.28
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      921611                                                                    5,397      $324.28


   Item Number:         921612                               Description: GLOVES NITRILE BLU XL PK100
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         8,000                    0                   0                    0                     0                   8,000
                              Value:                          $397.87                $0.00               $0.00                $0.00               $0.00                   $397.87

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            8,000      $397.87
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      921612                                                                    8,000      $397.87




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        548/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    574
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      275
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            921613                            Description: Glove Exam Nitril 3.8 Blue Lg
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                       16,200                       0                  0                  0                     0                                      16,200
                               Value:                       $3,144.51                $0.00                 $0.00              $0.00               $0.00                                      $3,144.51

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         800                        0                  0                  0                     0                                         800
                               Value:                          $39.23                $0.00                 $0.00              $0.00               $0.00                                        $39.23

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        17,000                          $3,183.74
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      921613                                                                  17,000                          $3,183.74


   Item Number:            9240                              Description: ISE Standard Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                           1
                               Value:                         $148.30                $0.00                 $0.00              $0.00               $0.00                                       $148.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $148.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      9240                                                                         1                           $148.30


   Item Number:            926273                            Description: BOX GLASS DISPOSAL BENCHTOP 6/PK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      926273                                                                       0                             $0.00


   Item Number:            928440                            Description: LABEL, PLASMA 1-1/4X5/16 (760/RL)
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             549/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    575
                                                                                                             Report by Itemof 1166
         Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $15.61                $0.00               $0.00                $0.00               $0.00                    $15.61

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $15.61
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      928440                                                                       1        $15.61


   Item Number:         93000-752                            Description: Purell hand sanitizer 4 oz
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        550/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    576
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      276
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      93000-752                                                                    0                           $0.00


   Item Number:            936686                            Description: Parafilm 4" X 250'
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      936686                                                                       0                           $0.00


   Item Number:            94000-608                         Description: GLOVE LINR KNIT FF Small
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      94000-608                                                                    0                           $0.00


   Item Number:            94000-610                         Description: Full finger liners size medium
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      94000-610                                                                    0                           $0.00


   Item Number:            9401110                           Description: Finntip-Flex 1000 10x96
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          551/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    577
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9401110                                                                      0         $0.00


   Item Number:         940470                               Description: Seditrol ESR Control Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             0                     0                    0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      940470                                                                       0         $0.00


   Item Number:         94056980                             Description: Finntip Flex Filter 10 Sterile
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        552/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    578
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      277
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                       0                  0                  0                     0                                         3
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      94056980                                                                     3                            $0.00


   Item Number:            9410                              Description: Enzyme Reference Linearity Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                         $267.46                $0.00                 $0.00              $0.00               $0.00                                      $267.46

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                         $274.96                $0.00                 $0.00              $0.00               $0.00                                      $274.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $542.42
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9410                                                                         2                          $542.42


   Item Number:            9417                              Description: Enzyme ER Verifier Kit, Level G
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                          $17.32                $0.00                 $0.00              $0.00               $0.00                                       $17.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $17.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9417                                                                         1                           $17.32


   Item Number:            9436                              Description: Bilirubin Level F
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           553/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    579
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                       0                   0                 0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9436                                                                         0         $0.00


   Item Number:         9450                                 Description: Bilirubin Standard Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                   0                 0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9450                                                                         0         $0.00


   Item Number:         9460                                 Description: Total Protein/ Albumin Standard Kit




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        554/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    580
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      278
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9460                                                                         0                            $0.00


   Item Number:            9466                              Description: Total Protein / Albumin Standard Kit, Level F
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9466                                                                         0                            $0.00


   Item Number:            9480                              Description: Microprotein Standard Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                         $154.79                $0.00                 $0.00              $0.00               $0.00                                      $154.79

               Site:           TRUE-WHS02                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                         $154.79                $0.00                 $0.00              $0.00               $0.00                                      $154.79

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $309.58
                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           555/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    581
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      9480                                                                         2       $309.58

   Item Number:         9500                                 Description: Chemistry Reference Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                  0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                       0                  0                  0                     0                       1
                              Value:                          $166.71                $0.00                 $0.00              $0.00               $0.00                   $166.71

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $166.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9500                                                                         1       $166.71


   Item Number:         950277                               Description: Arc Stat probe Tubing Abbdia
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        556/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    582
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      279
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      950277                                                                       0                             $0.00


   Item Number:            95030-172                         Description: Fruit Punch Glucose Drink
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      95030-172                                                                    0                             $0.00


   Item Number:            95038-728                         Description: 4 x 4" Nonsterile sponge 8-ply
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                        2,800                    0                     0                  0                     0                                       2,800
                               Value:                          $84.00                $0.00                 $0.00              $0.00               $0.00                                        $84.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            2,800                           $84.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      95038-728                                                                 2,800                           $84.00


   Item Number:            95041-716                         Description: Cloth Tape, Dukal (Paper Tape)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                               Quantity:                        1,100                    0                     0                  0                     0                                       1,100
                               Value:                       $1,122.00                $0.00                 $0.00              $0.00               $0.00                                      $1,122.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,100                         $1,122.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      95041-716                                                                 1,100                         $1,122.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             557/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    583
                                                                                                             Report by Itemof 1166

   Item Number:         9506                                 Description: Chemistry Reference Kit Level F
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                  0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                       0                  0                  0                     0                       1
                              Value:                           $36.81                $0.00                 $0.00              $0.00               $0.00                    $36.81

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $36.81
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9506                                                                         1        $36.81


   Item Number:         9550                                 Description: Matrix Plus Cholesterol Reference Kit
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        558/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    584
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      280
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                         $211.09                $0.00                  $0.00             $0.00               $0.00                                      $211.09

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $211.09
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9550                                                                         1                          $211.09


   Item Number:            9556                              Description: Matrix Plus Cholesterol Level F
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                         1
                               Value:                          $43.30                $0.00                  $0.00             $0.00               $0.00                                      $43.30

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $43.30
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9556                                                                         1                          $43.30


   Item Number:            955652                            Description: Filter Rt Wall Process Ctr Abbdia
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                  $0.00             $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      955652                                                                       0                            $0.00


   Item Number:            9560                              Description: HDL Cholesterol Verifier Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           559/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    585
                                                                                                             Report by Itemof 1166

                              Quantity:                             1                       0                  0                  0                     0                       1
                              Value:                          $309.58                $0.00                 $0.00              $0.00               $0.00                   $309.58

              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service            Damaged                 Site Totals
                              Quantity:                             1                       0                  0                  0                     0                       1
                              Value:                          $344.24                $0.00                 $0.00              $0.00               $0.00                   $344.24

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2       $653.82
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9560                                                                         2       $653.82


   Item Number:         958703                               Description: Paper Towel Scott MOD* Green Hardwound Roll 7-1/2 Inch X 1150 Foot
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service            Damaged                 Site Totals
                              Quantity:                            24                       0                  0                  0                     0                      24
                              Value:                          $265.34                $0.00                 $0.00              $0.00               $0.00                   $265.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            24       $265.34




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        560/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    586
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      281
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      958703                                                                      24                           $265.34


   Item Number:            959943-901                        Description: Agilent Zorbax HILIC Plus 4.6x50mm, 3.5 um
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                    0                   0                     0                                           5
                               Value:                       $2,014.60                $0.00                $0.00               $0.00               $0.00                                      $2,014.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                          $2,014.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      959943-901                                                                   5                          $2,014.60


   Item Number:            96-0662                           Description: Pierceable capmat for 2ml square
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      96-0662                                                                      0                             $0.00


   Item Number:            96-6001                           Description: 96 Round Well Plates, PP, U, 1mL,
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      96-6001                                                                      0                             $0.00


   Item Number:            961703                            Description: Visor Shield Prem Clear (100/cs)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             561/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    587
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      961703                                                                       0         $0.00


   Item Number:         963                                  Description: Quantify Plus Urinanalysis Control Level 1, (Bx of 4x120mL)
       Account                11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                  Site Totals
                              Quantity:                             0                      0                  0                    0                    0                       0
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      963                                                                          0         $0.00


   Item Number:         964                                  Description: Quantify Plus Urinanalysis Control Level 2, (Bx of 4x120mL)
       Account                11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        562/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    588
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      282
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                     0                0                     0                                         0
                               Value:                           $0.00                 $0.00                  $0.00            $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      964                                                                          0                            $0.00


   Item Number:            96I-04150F                        Description: Glass flat vial 1.5ml, 96 vial loader insert
       Account                  11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                     0                0                     0                                         0
                               Value:                           $0.00                 $0.00                  $0.00            $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      96I-04150F                                                                   0                            $0.00


   Item Number:            96I-04200F-CS                     Description: 2.0 mL Glass Flat Btm Insert, 96 loader
       Account                  11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                           24                      0                     0                0                     0                                        24
                               Value:                         $402.17                 $0.00                  $0.00            $0.00               $0.00                                      $402.17

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             24                          $402.17
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      96I-04200F-CS                                                               24                          $402.17


   Item Number:            96M-04150FT-I                     Description: 1.5mL MTP Glass Insert w/ tray
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                  In Use       In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                     0                0                     0                                         0
                               Value:                           $0.00                 $0.00                  $0.00            $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      96M-04150FT-I                                                                0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           563/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    589
                                                                                                             Report by Itemof 1166

   Item Number:         96M-11T                              Description: Spacer - Topas, Multi-Tier component
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            17                    0                    0                   0                     0                      17
                              Value:                          $119.98                $0.00                $0.00               $0.00               $0.00                   $119.98

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             17       $119.98
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      96M-11T                                                                     17       $119.98


   Item Number:         96M-12T                              Description: Base Plate - Topas
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        564/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    590
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      283
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      96M-12T                                                                      0                            $0.00


   Item Number:            96M-16                            Description: Replacement Liner, Molded 96 PTFE/Sil
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                      0                 0                     0                                         6
                               Value:                         $114.90                $0.00                   $0.00            $0.00               $0.00                                      $114.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                          $114.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      96M-16                                                                       6                          $114.90


   Item Number:            97011-432                         Description: VWR Centrifuge Clinic 100 120v (SI)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                   $0.00            $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      97011-432                                                                    0                            $0.00


   Item Number:            97061-014                         Description: Ammonium Acetate, 500g
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                   $0.00            $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      97061-014                                                                    0                            $0.00


   Item Number:            976044                            Description: Visor Only, Clearlite Plus 10/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                   $0.00            $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           565/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    591
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      976044                                                                       0         $0.00


   Item Number:         9800                                 Description: Chemistry 1 Install Standard Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                       0                   0                 0                     0                       0
                              Value:                            $0.00                $0.00                   $0.00            $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9800                                                                         0         $0.00


   Item Number:         981601                               Description: Tube 8.5mL Vacutainer Plasma Prep Tube VWR# 10185-048
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        566/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    592
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      284
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                       10,854                    0                    0                   0                     0                                    10,854
                               Value:                      $13,565.44                $0.00                $0.00               $0.00               $0.00                                  $13,565.44

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         10,854                      $13,565.44
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      981601                                                                  10,854                      $13,565.44


   Item Number:            982222                            Description: Centrifuge 6PL Horizontal
       Account                 11-11040-0000-0000-00
               Site:           OFF-SITE                     On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         170                     0                    0                   0                     0                                       170
                               Value:                      $77,980.15                $0.00                $0.00               $0.00               $0.00                                  $77,980.15

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           41                    0                    0                   0                     0                                        41
                               Value:                      $18,404.39                $0.00                $0.00               $0.00               $0.00                                  $18,404.39

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            211                      $96,384.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      982222                                                                     211                      $96,384.54


   Item Number:            9830-03                           Description: Methanol Anhydrous Ultra Pure Grade
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9830-03                                                                      0                           $0.00


   Item Number:            983129                            Description: Arc Galectin3 Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          567/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    593
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      983129                                                                       0         $0.00


   Item Number:         983130                               Description: Arc Galectin3 Calibrator
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      983130                                                                       0         $0.00


   Item Number:         983131                               Description: Arc Galectin3 Control
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        568/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    594
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      285
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      983131                                                                       0                            $0.00


   Item Number:            983921                            Description: 6 X 9 Custom Biobag (Minigrip)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        6,467                    0                    0                   0                     0                                      6,467
                               Value:                         $355.75                $0.00                 $0.00              $0.00               $0.00                                      $355.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           6,467                         $355.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      983921                                                                    6,467                         $355.75


   Item Number:            984041                            Description: 7.7 oz Cold Bricks
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                       13,196                    0                    0                   0                     0                                     13,196
                               Value:                      $10,383.90                $0.00                 $0.00              $0.00               $0.00                                  $10,383.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         13,196                      $10,383.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      984041                                                                  13,196                      $10,383.90


   Item Number:            986832                            Description: Floor Model Disposable Glass Box (pk6)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      986832                                                                       0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           569/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    595
                                                                                                             Report by Itemof 1166

   Item Number:         987000                               Description: Dispenser Tips for Screw Caps
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      987000                                                                       0         $0.00


   Item Number:         99-CNT-ZPC7-40HE                     Description: LW SCIENFIC Micro-hct tubes 40 mm
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        570/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    596
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      286
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99-CNT-ZPC7-40HE                                                             0                            $0.00


   Item Number:            99011301                          Description: DILUTER VALVE
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99011301                                                                     0                            $0.00


   Item Number:            99011313                          Description: Neptune BT20, 20uL Barrier Tip - STERILE, (960/pk)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         960                     0                     0                  0                     0                                       960
                               Value:                         $124.20                $0.00                 $0.00               $0.00              $0.00                                      $124.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           960                          $124.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99011313                                                                   960                          $124.20


   Item Number:            99011315                          Description: Small Latex Bulbs 24/PK
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           48                    0                     0                  0                     0                                        48
                               Value:                           $7.16                $0.00                 $0.00               $0.00              $0.00                                        $7.16

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            48                            $7.16
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99011315                                                                    48                            $7.16


   Item Number:            99032262                          Description: VWR Glove Liners Small (20/pk)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00               $0.00              $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           571/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    597
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99032262                                                                     0         $0.00


   Item Number:         99032263                             Description: VWR Glove Liners Medium (20/pk)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                  Site Totals
                              Quantity:                             0                    0                     0                   0                    0                       0
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99032263                                                                     0         $0.00


   Item Number:         99032554                             Description: Puritan Swabs Polystyrene Shaft 6" (Pack/1000)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        572/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    598
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      287
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99032554                                                                     0                           $0.00


   Item Number:            99033293                          Description: VWR Glove Liner Large (20/pk)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033293                                                                     0                           $0.00


   Item Number:            99033716                          Description: BDH Dichloromethane ACS
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033716                                                                     0                           $0.00


   Item Number:            99033717                          Description: Methanol 4L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033717                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          573/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    599
                                                                                                             Report by Itemof 1166

   Item Number:         99033944                             Description: uL PLate with inserts installed
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                  In Use       In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                      0                 0                     0                       0
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99033944                                                                     0         $0.00


   Item Number:         99033954                             Description: Neptune Extended Length 1250uL Barrier Tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                  In Use       In Service           Damaged                  Site Totals
                              Quantity:                         4,608                    0                      0                 0                     0                   4,608
                              Value:                          $452.57                $0.00                  $0.00             $0.00               $0.00                   $452.57

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          4,608      $452.57




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        574/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    600
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      288
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033954                                                                  4,608                         $452.57


   Item Number:            99033956                          Description: PVC Reservoirs 50mL Sterile
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033956                                                                     0                            $0.00


   Item Number:            99033958                          Description: PureStep Adhesive Mats
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033958                                                                     0                            $0.00


   Item Number:            99033965                          Description: 96-well Round Borosilicate Glass Insert 8x80mm 2.5ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99033965                                                                     0                            $0.00


   Item Number:            99033986                          Description: Swab Foam .25x.6in .12 dia (500/cs)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                        1,000                    0                     0                  0                     0                                      1,000
                               Value:                         $200.00                $0.00                 $0.00              $0.00               $0.00                                      $200.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           575/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    601
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,000      $200.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99033986                                                                  1,000      $200.00


   Item Number:         99034006                             Description: 100-Cell Divider (12/pack)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99034006                                                                     0         $0.00


   Item Number:         99034020                             Description: 12x75 6mL Silanzied Culture Tube
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        576/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    602
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      289
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      99034020                                                                     0                             $0.00


   Item Number:            991-34891                         Description: Nefa Color B (BXof4)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                     0                  0                     0                                           8
                               Value:                       $2,131.27                $0.00                 $0.00              $0.00               $0.00                                      $2,131.27

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8                          $2,131.27
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      991-34891                                                                    8                          $2,131.27


   Item Number:            99161109                          Description: Combitips Advanced 0.1 ml 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         300                     0                     0                  0                     0                                         300
                               Value:                         $360.00                $0.00                 $0.00              $0.00               $0.00                                       $360.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300                           $360.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      99161109                                                                   300                           $360.00


   Item Number:            99161110                          Description: Combitips Advanced 0.5 ml 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                     0                  0                     0                                         200
                               Value:                         $240.00                $0.00                 $0.00              $0.00               $0.00                                       $240.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                           $240.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      99161110                                                                   200                           $240.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             577/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    603
                                                                                                             Report by Itemof 1166

   Item Number:         99161111                             Description: Combitip 1ml yellow 100/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99161111                                                                     0         $0.00


   Item Number:         99161112                             Description: Combitips Advanced 2.5 ml 100/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          300                     0                     0                  0                     0                     300
                              Value:                          $382.24                $0.00                 $0.00              $0.00               $0.00                   $382.24

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300       $382.24




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        578/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    604
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      290
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99161112                                                                   300                          $382.24


   Item Number:            99161113                          Description: Combitips Advanced 5.0ml 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                     0                  0                     0                                       200
                               Value:                         $256.94                $0.00                 $0.00              $0.00               $0.00                                      $256.94

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                          $256.94
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99161113                                                                   200                          $256.94


   Item Number:            99161114                          Description: Combitips Advanced 10mL 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                     0                  0                     0                                       200
                               Value:                         $261.14                $0.00                 $0.00              $0.00               $0.00                                      $261.14

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                          $261.14
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99161114                                                                   200                          $261.14


   Item Number:            99161194                          Description: Combitip 1ml yellow 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           99                    0                     0                  0                     0                                        99
                               Value:                         $129.69                $0.00                 $0.00              $0.00               $0.00                                      $129.69

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            99                          $129.69
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99161194                                                                    99                          $129.69


   Item Number:            99211099                          Description: J.T. Baker Methanol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                     0                  0                     0                                         8
                               Value:                         $560.20                $0.00                 $0.00              $0.00               $0.00                                      $560.20

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           579/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    605
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             8       $560.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99211099                                                                     8       $560.20


   Item Number:         993-35191                            Description: Nefa Solvent B (Bxof4)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                     0                  0                     0                       7
                              Value:                          $611.80                $0.00                 $0.00              $0.00               $0.00                   $611.80

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7       $611.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      993-35191                                                                    7       $611.80


   Item Number:         993004                               Description: ARC Pre-Trigger Solution
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        580/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    606
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      291
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      993004                                                                       0                           $0.00


   Item Number:            993292                            Description: ARC Reaction Vessel
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      993292                                                                       0                           $0.00


   Item Number:            993443                            Description: Gilson Microman CP100 pipette tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      993443                                                                       0                           $0.00


   Item Number:            99462134                          Description: ISOLUTE SLE 400uL Supported Liquid Extraction Plate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99462134                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          581/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    607
                                                                                                             Report by Itemof 1166

   Item Number:         99462178                             Description: MO BIO ISOPROPANOL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                     0                  0                     0                       7
                              Value:                          $235.80                $0.00                 $0.00              $0.00               $0.00                   $235.80

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7       $235.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99462178                                                                     7       $235.80


   Item Number:         99462195                             Description: 200uL XL Vertex Racked Natural, Graduated Tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                        13,440                    0                     0                  0                     0                  13,440
                              Value:                          $476.48                $0.00                 $0.00              $0.00               $0.00                   $476.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        13,440       $476.48




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        582/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    608
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      292
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99462195                                                                13,440                          $476.48


   Item Number:            99462288                          Description: HEMA-TEK pump tube set 3pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99462288                                                                     0                            $0.00


   Item Number:            99462942                          Description: Multivolume XL, 300uL Max Volume 91mm Tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99462942                                                                     0                            $0.00


   Item Number:            99463036                          Description: CLEARlite PLUS Premium Splatter Shields LabPak
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      99463036                                                                     0                            $0.00


   Item Number:            99463037                          Description: CLEARlite PLUS Reusable Visors
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           583/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    609
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99463037                                                                     0         $0.00


   Item Number:         99463109                             Description: CryoPro Fiberboard Storage Boxes and Dividers
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      99463109                                                                     0         $0.00


   Item Number:         995-34791                            Description: Nefa Solvent A (BXof4)
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        584/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    610
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      293
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                       0                  0                  0                     0                                         5
                               Value:                         $263.25                $0.00                 $0.00              $0.00               $0.00                                      $263.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                          $263.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      995-34791                                                                    5                          $263.25


   Item Number:            995358                            Description: WRAP, PARAFILM 4"X250' (1RL/BX12BX/CS)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      995358                                                                       0                            $0.00


   Item Number:            9975                              Description: 2 X 2 Gauze
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9975                                                                         0                            $0.00


   Item Number:            998589                            Description: Buffer, Architect Conc Wash
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                       0                  0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      998589                                                                       0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           585/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    611
                                                                                                             Report by Itemof 1166

   Item Number:         999-34691                            Description: Nefa Color A (Bxof4)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                    0                   0                     0                       7
                              Value:                        $2,270.28                $0.00                $0.00               $0.00               $0.00                 $2,270.28

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7     $2,270.28
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      999-34691                                                                    7     $2,270.28


   Item Number:         9A509                                Description: Emit Calibrator/Control, Level 0, 1 x 14 mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        586/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    612
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      294
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9A509                                                                        0                           $0.00


   Item Number:            9A529                             Description: Emit Calibrator/Control, Level 1, 1 x 14 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9A529                                                                        2                           $0.00


   Item Number:            9A549                             Description: Emit Calibrator/Control, Level 2, 1 x 14 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9A549                                                                        3                           $0.00


   Item Number:            9A569                             Description: Emit Calibrator/Control, Level 3, 1 x 14 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9A569                                                                        2                           $0.00


   Item Number:            9A589                             Description: Emit Calibrator/Control, Level 4, 1 x 14 mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          587/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    613
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9A589                                                                        0         $0.00


   Item Number:         9A609                                Description: Emit Calibrator/Control, Level 5, 1 x 14 mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use              In Service       Damaged                  Site Totals
                              Quantity:                             0                    0                    0                      0                  0                       0
                              Value:                            $0.00                $0.00                $0.00                  $0.00            $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9A609                                                                        0         $0.00


   Item Number:         9K029                                Description: Emit Ethyl Alcohol Negative Calibrator, 1 x 3 mL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        588/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    614
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      295
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                         8
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9K029                                                                        8                           $0.00


   Item Number:            9K049                             Description: Ethyl Alcohol Low Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9K049                                                                        0                           $0.00


   Item Number:            9K059                             Description: Emit ETOH 100 Cal
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            9                    0                   0                    0                     0                                         9
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9K059                                                                        9                           $0.00


   Item Number:            9K079                             Description: Ethyl Alcohol High Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      9K079                                                                        0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          589/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    615
                                                                                                             Report by Itemof 1166

   Item Number:         9R039                                Description: 6-Acetylmorphine Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9R039                                                                        0         $0.00


   Item Number:         9R039UL                              Description: Acetylmorphine
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                        $2,017.53                $0.00               $0.00                $0.00               $0.00                 $2,017.53

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4     $2,017.53




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        590/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    616
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      296
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      9R039UL                                                                      4                          $2,017.53


   Item Number:            9R549                             Description: 6-AM Ecstasy Calibrator/Control Level 2
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                           3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      9R549                                                                        3                             $0.00


   Item Number:            9R569                             Description: Ecstasy Calibrator/Control Level 3 6-AM
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                           3
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      9R569                                                                        3                             $0.00


   Item Number:            9S039                             Description: Buprenorphine Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      9S039                                                                        0                             $0.00


   Item Number:            9S039UL                           Description: Buprenorphine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                           6
                               Value:                       $4,472.19                $0.00                $0.00               $0.00               $0.00                                      $4,472.19

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             591/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    617
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6     $4,472.19
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9S039UL                                                                      6     $4,472.19


   Item Number:         9S549UL                              Description: Speciality Drug Cal/QC L2
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                          $336.96                $0.00                $0.00               $0.00               $0.00                   $336.96

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2       $336.96
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      9S549UL                                                                      2       $336.96


   Item Number:         A-003                                Description: 6-Acetylmorphine
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        592/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    618
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      297
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-003                                                                        0                           $0.00


   Item Number:            A-005                             Description: Amphetamine-D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-005                                                                        0                           $0.00


   Item Number:            A-006                             Description: 6-Acetylmorphone-D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $58.34                $0.00               $0.00                $0.00               $0.00                                      $58.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $58.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-006                                                                        2                          $58.34


   Item Number:            A-007                             Description: Amphetamine 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-007                                                                        1                          $20.64


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          593/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    619
                                                                                                             Report by Itemof 1166

   Item Number:         A-009                                Description: Acetylmorphine 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A-009                                                                        1        $20.64


   Item Number:         A-011                                Description: Amphetamine 100 ug/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        594/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    620
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      298
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-011                                                                        0                            $0.00


   Item Number:            A-013                             Description: Amphetamine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $121.10                $0.00               $0.00                $0.00               $0.00                                      $121.10

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $121.10
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-013                                                                        1                          $121.10


   Item Number:            A-085                             Description: Amitriptyline D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $84.24                $0.00               $0.00                $0.00               $0.00                                       $84.24

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $84.24
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-085                                                                        1                           $84.24


   Item Number:            A-102                             Description: Frit SS Black 0.5um O.062 x .065 x O.250
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                   0                    0                     0                                       200
                               Value:                         $749.09                $0.00               $0.00                $0.00               $0.00                                      $749.09

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              200                          $749.09
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-102                                                                      200                          $749.09


   Item Number:            A-115                             Description: Acetyl Norfentanyl Oxalate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $101.30                $0.00               $0.00                $0.00               $0.00                                      $101.30

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           595/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    621
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1       $101.30
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A-115                                                                        1       $101.30


   Item Number:         A-501                                Description: Inline Filter replacement frits 0.2um
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                        0               0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A-501                                                                        0         $0.00


   Item Number:         A-701                                Description: Frit PEEK Blue 0.5um O.062 x .065 x O.250
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        596/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    622
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      299
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-701                                                                        0                           $0.00


   Item Number:            A-903                             Description: Alprazolam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-903                                                                        0                           $0.00


   Item Number:            A-904                             Description: A-OH Alprazolam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-904                                                                        0                           $0.00


   Item Number:            A-905                             Description: a-Hydroxyalprazolam
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-905                                                                        0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          597/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    623
                                                                                                             Report by Itemof 1166

   Item Number:         A-907                                Description: Alpha-Hydroxyalprazolam, 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                          $164.06                $0.00               $0.00                $0.00               $0.00                   $164.06

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2       $164.06
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A-907                                                                        2       $164.06


   Item Number:         A-908                                Description: A-OH Alprazolam D5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $126.36                $0.00               $0.00                $0.00               $0.00                   $126.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $126.36




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        598/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    624
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      300
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-908                                                                        1                          $126.36


   Item Number:            A-911                             Description: 7-Aminoflunitrazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $155.84                $0.00               $0.00                $0.00               $0.00                                      $155.84

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $155.84
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-911                                                                        2                          $155.84


   Item Number:            A-916                             Description: 7-Aminoclonazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $82.03                $0.00               $0.00                $0.00               $0.00                                       $82.03

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $82.03
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-916                                                                        1                           $82.03


   Item Number:            A-917                             Description: 7-Aminoclonazepam D4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-917                                                                        0                            $0.00


   Item Number:            A-921                             Description: 7-Aminoflunitrazepam D7
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           599/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    625
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A-921                                                                        0         $0.00


   Item Number:         A-923                                Description: Amitriptyline HCL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A-923                                                                        1        $20.64


   Item Number:         A-924                                Description: 7-Aminoclonazepam D4
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        600/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    626
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      301
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $336.96                $0.00                 $0.00              $0.00               $0.00                                      $336.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $336.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A-924                                                                        1                          $336.96


   Item Number:            A16045                            Description: Sodium percarbonate 13-14% active oxygen
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $178.00                $0.00                 $0.00              $0.00               $0.00                                      $178.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $178.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A16045                                                                       2                          $178.00


   Item Number:            A30588                            Description: Mirco Amp Optical 8 Tube Strip
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $206.28                $0.00                 $0.00              $0.00               $0.00                                      $206.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $206.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A30588                                                                       1                          $206.28


   Item Number:            A32319                            Description: Sodium Hypochlorite
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                         6
                               Value:                         $758.16                $0.00                 $0.00              $0.00               $0.00                                      $758.16

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           601/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    627
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:    11-11040-0000-0000-00                                               6       $758.16
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A32319                                                                       6       $758.16


   Item Number:         A32319AB                             Description: Sodium Hypochlorite Solution
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A32319AB                                                                     0         $0.00


   Item Number:         A3968030B                            Description: Bond Elut 96 Square-well Plexa PCX 30mg/10PK
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        602/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    628
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      302
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A3968030B                                                                    0                           $0.00


   Item Number:            A3969030B                         Description: Bond Elut 96 Square-well Plexa 2ml 30mg 10/c
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A3969030B                                                                    0                           $0.00


   Item Number:            A4881-25MG                        Description: Arginine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A4881-25MG                                                                   0                           $0.00


   Item Number:            A5000-1                           Description: Applicator Sticks
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                    0                   0                     0                                         7
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      A5000-1                                                                      7                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          603/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    629
                                                                                                             Report by Itemof 1166

   Item Number:         A50832                               Description: Wright Giemsa Stain PK 4x2L
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                          $469.54                $0.00               $0.00                $0.00               $0.00                   $469.54

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2       $469.54
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A50832                                                                       2       $469.54


   Item Number:         A52763                               Description: Cystatin Calibrator (Gentian) C UDR
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            12                    0                   0                    0                     0                      12
                              Value:                        $2,096.56                $0.00               $0.00                $0.00               $0.00                 $2,096.56

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              12     $2,096.56




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        604/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    630
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      303
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      A52763                                                                      12                          $2,096.56


   Item Number:            A52765                            Description: Cystatin C (Gentian) UDR Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                               Quantity:                            7                    0                    0                       0                 0                                           7
                               Value:                         $791.35                $0.00                $0.00                   $0.00           $0.00                                       $791.35

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7                           $791.35
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      A52765                                                                       7                           $791.35


   Item Number:            A7030-500G                        Description: Albumin from Bovine Serum
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                               Quantity:                            7                    0                    0                       0                 0                                           7
                               Value:                      $12,567.59                $0.00                $0.00                   $0.00           $0.00                                  $12,567.59

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7                      $12,567.59
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      A7030-500G                                                                   7                      $12,567.59


   Item Number:            A7165-100MG                       Description: 1,5-Anhydro-D-sorbitol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                       0                 0                                           0
                               Value:                           $0.00                $0.00                $0.00                   $0.00           $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      A7165-100MG                                                                  0                             $0.00


   Item Number:            A9494-3                           Description: BioCheck Benchtop Liner (16in x 100ft) 2 rolls/cs
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                       0                 0                                           0
                               Value:                           $0.00                $0.00                $0.00                   $0.00           $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             605/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    631
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      A9494-3                                                                      0         $0.00


   Item Number:         AA22901-M1                           Description: Trimthylpetane HPLC Grade 99.7%
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AA22901-M1                                                                   0         $0.00


   Item Number:         AA36289-AP                           Description: Acetic Acid 500ML
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        606/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    632
                                                                                                             Report by Itemof 1166


  System:      9/12/2019         3:42:55 PM                        HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      304
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                         0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AA36289-AP                                                                   0                            $0.00


   Item Number:            ABL                               Description: Accuracy Based Lipids
       Account                   11-11040-0000-0000-00
               Site:             TRUE-WHS02                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                          1                      0                  0                   0                     0                                         1
                                 Value:                       $549.91                $0.00                $0.00               $0.00               $0.00                                      $549.91

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $549.91
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ABL                                                                          1                          $549.91


   Item Number:            ACP-007                           Description: Box For The Saliva Kit For HC
       Account                11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                         0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ACP-007                                                                      0                            $0.00


   Item Number:            ACP-021                           Description: Genetics Box
       Account                11-11040-0000-0000-00
               Site:             TRUE-WHS01                 On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                                 Quantity:                          0                      0                  0                   0                     0                                         0
                                 Value:                         $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ACP-021                                                                      0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           607/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    633
                                                                                                             Report by Itemof 1166

   Item Number:         ADI200                               Description: Adiponectin 18 1/2mL (206 test per kit)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ADI200                                                                       0         $0.00


   Item Number:         ADI850                               Description: Adiponectin Tris Buffer R1
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        608/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    634
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      305
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ADI850                                                                       0                           $0.00


   Item Number:            ADI950                            Description: Adiponectin Latex Sensitized Antibody
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ADI950                                                                       0                           $0.00


   Item Number:            ADIC400                           Description: Adiponectin Calibrators
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ADIC400                                                                      0                           $0.00


   Item Number:            ADIC500                           Description: Adiponectin Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          609/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    635
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ADIC500                                                                      0         $0.00


   Item Number:         ADICQ400                             Description: Adiponectin QC
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        610/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    636
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      306
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ADICQ400                                                                     0                           $0.00


   Item Number:            AO2799                            Description: Adiponectin Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AO2799                                                                       0                           $0.00


   Item Number:            AO2800                            Description: Adiponectin CalSet
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AO2800                                                                       0                           $0.00


   Item Number:            AO2801                            Description: Adiponectin Control 2
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AO2801                                                                       0                           $0.00


   Item Number:            AO2802                            Description: Adiponectin Control 3
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           611/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    637
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AO2802                                                                       0         $0.00


   Item Number:         AR 230LT230SQ                        Description: Liquid Argon 230L
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            22                    0                   0                    0                     0                      22
                              Value:                        $6,970.40                $0.00               $0.00                $0.00               $0.00                 $6,970.40

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              22     $6,970.40
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AR 230LT230SQ                                                               22     $6,970.40


   Item Number:         ASBETA-GLUC-10                       Description: 10mL Beta Glucuronidase Enzyme
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        612/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    638
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      307
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                     0                    0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ASBETA-GLUC-10                                                               0                             $0.00


   Item Number:            ASBETA-GLUC-25                    Description: 25ml Beta Glucuronidase Enzyme (abalonase) liquid form
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                     0                    0                                           2
                               Value:                         $737.10                $0.00               $0.00                $0.00               $0.00                                       $737.10

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                           $737.10
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ASBETA-GLUC-25                                                               2                           $737.10


   Item Number:            ASBETA-GLUC-50                    Description: 50ml Beta Glucuronidase Enzyme (abalonase) liquid form
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                     0                    0                                           2
                               Value:                       $1,242.54                $0.00               $0.00                $0.00               $0.00                                      $1,242.54

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $1,242.54
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ASBETA-GLUC-50                                                               2                          $1,242.54


   Item Number:            AT38413PP2ML40C                   Description: Certified Array Tape
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                     0                    0                                           7
                               Value:                       $7,858.94                $0.00               $0.00                $0.00               $0.00                                      $7,858.94

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                          $7,858.94
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      AT38413PP2ML40C                                                              7                          $7,858.94


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             613/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    639
                                                                                                             Report by Itemof 1166

   Item Number:         AUH1011                              Description: Na/ Buffer (Bx of 4-2000mL)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                    0                   0                     0                       7
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AUH1011                                                                      7         $0.00


   Item Number:         AUH1012                              Description: K Mid Standard (Bx of 4-1000mL)
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        614/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    640
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      308
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            24                    0                    0                   0                     0                                        24
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             25                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AUH1012                                                                     25                           $0.00


   Item Number:            AUH1013                           Description: CI Reference (Bx of 4-2000mL)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                           (8)                    0                    0                   0                     0                                        (8)
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                    0                   0                     0                                         6
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             (2)                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AUH1013                                                                     (2)                          $0.00


   Item Number:            AUH1014                           Description: ISE Low Serum Standard, 4x100mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AUH1014                                                                      1                           $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          615/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    641
                                                                                                             Report by Itemof 1166

   Item Number:         AUH1015                              Description: ISE High Serum Standard, 4x100 ML
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AUH1015                                                                      2         $0.00


   Item Number:         AUH1017                              Description: ISE Internal Reference, 2x 25 mL
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        616/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    642
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      309
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                    0                   0                     0                                         5
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AUH1017                                                                      6                           $0.00


   Item Number:            AUH1018                           Description: ISE NA+/K+ Selectivity Check, 2 x 25 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AUH1018                                                                      4                           $0.00


   Item Number:            AUH1019                           Description: CLEANING SOLUTION, 4x100 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AUH1019                                                                      4                           $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          617/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    643
                                                                                                             Report by Itemof 1166

   Item Number:         AVB-0952-B                           Description: Preass.9mm Clear vial/Bonded PTFE/Sil,100 100/pk
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,600                    0                   0                    0                     0                   1,600
                              Value:                          $448.00                $0.00               $0.00                $0.00               $0.00                   $448.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,600      $448.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AVB-0952-B                                                                1,600      $448.00


   Item Number:         AX0116-6                             Description: Omnisolv Acetone
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $36.86                $0.00               $0.00                $0.00               $0.00                    $36.86

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $36.86




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        618/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    644
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      310
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AX0116-6                                                                     1                          $36.86


   Item Number:            AX0905                            Description: Lipoprotein Additives Solution, 190mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                     0                  0                     0                                         2
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AX0905                                                                       2                           $0.00


   Item Number:            AX0908                            Description: 200ml Lipoprotein calibrator C3
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AX0908                                                                       0                           $0.00


   Item Number:            AX0909                            Description: 1000ml Lipoprotein additive
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                     0                  0                     0                                         2
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      AX0909                                                                       2                           $0.00


   Item Number:            AX0910-10                         Description: 5mm NMR tubes and caps 1000/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                        21,000                    0                     0                  0                     0                                    21,000
                              Value:                       $76,957.68                $0.00                  $0.00             $0.00               $0.00                                  $76,957.68

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          619/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    645
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                           21,000    $76,957.68
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      AX0910-10                                                               21,000    $76,957.68


   Item Number:         B-001                                Description: Benzoylecgonine-D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B-001                                                                        0         $0.00


   Item Number:         B-004                                Description: Benzoylecgonine 1.0mg/mL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        620/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    646
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      311
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                     0                  0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                       $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B-004                                                                        1                           $20.64


   Item Number:            B-006                             Description: Butalbital
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                     0                  0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                       $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B-006                                                                        1                           $20.64


   Item Number:            B-008                             Description: Benzoylecgonine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                     0                  0                    0                     0                                         1
                               Value:                         $118.99                $0.00               $0.00                $0.00               $0.00                                      $118.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $118.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B-008                                                                        1                          $118.99


   Item Number:            B-030                             Description: Butalbital-D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                     0                  0                    0                     0                                         1
                               Value:                         $121.10                $0.00               $0.00                $0.00               $0.00                                      $121.10

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $121.10
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B-030                                                                        1                          $121.10


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           621/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    647
                                                                                                             Report by Itemof 1166

   Item Number:         B-044                                Description: Burpenorphine, 1.0mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $113.72                $0.00               $0.00                $0.00               $0.00                   $113.72

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $113.72
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B-044                                                                        1       $113.72


   Item Number:         B-901                                Description: Buprenorphine D4
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $34.33                $0.00               $0.00                $0.00               $0.00                    $34.33

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $34.33




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        622/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    648
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      312
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B-901                                                                        1                           $34.33


   Item Number:            B-902                             Description: Buprenorphine, 100 ug/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B-902                                                                        0                            $0.00


   Item Number:            B01276                            Description: DxH SMS Microscope Slide glass 25x75x1mm (Pkof72)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        2,880                    0                   0                    0                     0                                      2,880
                               Value:                         $989.32                $0.00               $0.00                $0.00               $0.00                                      $989.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            2,880                         $989.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B01276                                                                    2,880                         $989.32


   Item Number:            B01376                            Description: Pipet Rack w/Tips
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B01376                                                                       0                            $0.00


   Item Number:            B02-0195                          Description: Hydrogen Generator Dionizer Bags (2/PK)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           623/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    649
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B02-0195                                                                     0         $0.00


   Item Number:         B08179                               Description: Cystatin C Assay Kit - CYSX Gentian
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                     0                  0                     0                       3
                              Value:                        $2,858.90                $0.00                 $0.00              $0.00               $0.00                 $2,858.90

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3     $2,858.90
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B08179                                                                       3     $2,858.90


   Item Number:         B11482                               Description: PRINTER ACCESSORY, RIBBON, CARTRIDGE, SMS THERMAL PRINTER
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        624/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    650
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      313
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                      0                 0                     0                                           1
                               Value:                         $345.56                $0.00                $0.00               $0.00               $0.00                                       $345.56

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $345.56
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      B11482                                                                       1                           $345.56


   Item Number:            B1252-1 L                         Description: Boron Trifluoride-methanol solution
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                      0                 0                     0                                          12
                               Value:                       $2,848.78                $0.00                $0.00               $0.00               $0.00                                      $2,848.78

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              12                          $2,848.78
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      B1252-1 L                                                                   12                          $2,848.78


   Item Number:            B16554                            Description: R Syringe Module Package, AU5800
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                      0                 0                     0                                          12
                               Value:                       $2,963.15                $0.00                $0.00               $0.00               $0.00                                      $2,963.15

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              12                          $2,963.15
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      B16554                                                                      12                          $2,963.15


   Item Number:            B24687                            Description: Tip Rack Filter (8 Racks/Box)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           35                    0                      0                 0                     0                                          35
                               Value:                       $6,818.11                $0.00                $0.00               $0.00               $0.00                                      $6,818.11

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              35                          $6,818.11
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      B24687                                                                      35                          $6,818.11


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             625/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    651
                                                                                                             Report by Itemof 1166

   Item Number:         B260002                              Description: Incubation Containers, Small, BD GasPak EZ Gas Generating Systems
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B260002                                                                      0         $0.00


   Item Number:         B3035-51V                            Description: Top Snap Cap Closure Red
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        626/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    652
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      314
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B3035-51V                                                                    0                           $0.00


   Item Number:            B3035-85V                         Description: Top Snap Cap Closure Lavender
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B3035-85V                                                                    0                           $0.00


   Item Number:            B31650                            Description: CEFINASE 50-DISC CARTR 14IN RX
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $49.33                $0.00               $0.00                $0.00               $0.00                                      $49.33

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $49.33
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B31650                                                                       1                          $49.33


   Item Number:            B38859                            Description: UALB (Urine/CSF Albumin Calibrator)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B38859                                                                       2                           $0.00


   Item Number:            B46435                            Description: UALB (Urine/CSF Albumin Reagent)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          627/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    653
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B46435                                                                       3         $0.00


   Item Number:         B721-1                               Description: Serum Tube 2.5mL w/ False Bottom
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        16,002                    0                   0                    0                     0                  16,002
                              Value:                        $2,328.34                $0.00               $0.00                $0.00               $0.00                 $2,328.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          16,002     $2,328.34
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      B721-1                                                                  16,002     $2,328.34


   Item Number:         B79319                               Description: IRIS Dessiccant Kit
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        628/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    654
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      315
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B79319                                                                       5                            $0.00


   Item Number:            B84209                            Description: Pick Up Tube
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B84209                                                                       0                            $0.00


   Item Number:            B97641                            Description: ISE Tubing
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                         $548.40                $0.00               $0.00                $0.00               $0.00                                      $548.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                          $548.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B97641                                                                       4                          $548.40


   Item Number:            B97642                            Description: ISE Tubing 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                         $548.40                $0.00               $0.00                $0.00               $0.00                                      $548.40

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                          $548.40
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      B97642                                                                       4                          $548.40


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           629/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    655
                                                                                                             Report by Itemof 1166

   Item Number:         BD364951                             Description: 4mL,13x75mm C&S Transport Tube
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      BD364951                                                                     0         $0.00


   Item Number:         BD367874                             Description: Heparin tube 10mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        630/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    656
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      316
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BD367874                                                                     0                            $0.00


   Item Number:            BDH1156-4LP                       Description: BDH ALCOHOL REAGENT 4L POLY
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                 $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BDH1156-4LP                                                                  0                            $0.00


   Item Number:            BDH7257-1                         Description: Sodium Chloride 0.90% W/V 1L
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                           32                    0                   0                    0                     0                                        32
                               Value:                         $241.60                $0.00               $0.00                 $0.00              $0.00                                      $241.60

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               32                          $241.60
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BDH7257-1                                                                   32                          $241.60


   Item Number:            BR26146-1EA                       Description: Brand macro pipette controller replacement adapter
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                 $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BR26146-1EA                                                                  0                            $0.00


   Item Number:            BST-9790                          Description: 2mL 96 Well Seal Tape
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use            In Service          Damaged                                    Site Totals
                               Quantity:                         200                     0                   0                    0                     0                                       200
                               Value:                         $317.56                $0.00               $0.00                 $0.00              $0.00                                      $317.56

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           631/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    657
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200       $317.56
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      BST-9790                                                                   200       $317.56


   Item Number:         BTH-11                               Description: True Health Shipping Case/Podium
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      BTH-11                                                                       0         $0.00


   Item Number:         BTH-12                               Description: True Health Tablecloth
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        632/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    658
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      317
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-12                                                                       0                           $0.00


   Item Number:            BTH-13                            Description: True Health 8x8 Booth Backdrop (Sailboat)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-13                                                                       0                           $0.00


   Item Number:            BTH-14                            Description: True Health Retractable Banner
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-14                                                                       0                           $0.00


   Item Number:            BTH-70                            Description: CONTINUUM Large Backdrop
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-70                                                                       0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          633/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    659
                                                                                                             Report by Itemof 1166

   Item Number:         BTH-71                               Description: CONTINUUM Shipping Case/Podium + Podium Cover
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      BTH-71                                                                       0         $0.00


   Item Number:         BTH-72                               Description: CONTINUUM Tablecloth
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        634/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    660
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      318
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-72                                                                       0                           $0.00


   Item Number:            BTH-74                            Description: CONTINUUM Retractable Banner
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-74                                                                       0                           $0.00


   Item Number:            BTH-75                            Description: CONTINUUM Trifold Tabletop Display
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      BTH-75                                                                       0                           $0.00


   Item Number:            C-006                             Description: Codeine 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C-006                                                                        1                          $20.64


   Item Number:            C-008                             Description: Cerillant/Cocaine 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          635/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    661
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      C-008                                                                        0         $0.00


   Item Number:         C-015                                Description: Codeine
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      C-015                                                                        0         $0.00


   Item Number:         C-040                                Description: Codeine-D6
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        636/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    662
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      319
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C-040                                                                        0                            $0.00


   Item Number:            C-041                             Description: Codeine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $126.36                $0.00               $0.00                $0.00               $0.00                                      $126.36

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $126.36
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C-041                                                                        1                          $126.36


   Item Number:            C-060                             Description: Cyclobenzaprine HCI 1.0mg/mL as free base
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $28.32                $0.00               $0.00                $0.00               $0.00                                       $28.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $28.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C-060                                                                        1                           $28.32


   Item Number:            C-077                             Description: Carisoprodol 1.0mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $28.32                $0.00               $0.00                $0.00               $0.00                                       $28.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $28.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C-077                                                                        1                           $28.32


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           637/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    663
                                                                                                             Report by Itemof 1166

   Item Number:         C-083                                Description: Carisoprodol D7
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      C-083                                                                        0         $0.00


   Item Number:         C-114                                Description: Cyclobenzaprine D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $145.31                $0.00               $0.00                $0.00               $0.00                   $145.31

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $145.31




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        638/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    664
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      320
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      C-114                                                                        1                           $145.31


   Item Number:            C-116                             Description: Clomipramine D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                          $64.86                $0.00               $0.00                $0.00               $0.00                                        $64.86

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                            $64.86
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      C-116                                                                        2                            $64.86


   Item Number:            C-118                             Description: Clomipramine HCL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                        $20.64

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $20.64
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      C-118                                                                        1                            $20.64


   Item Number:            C-123                             Description: Carioprodol D7
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                       $1,400.49                $0.00               $0.00                $0.00               $0.00                                      $1,400.49

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $1,400.49
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      C-123                                                                        1                          $1,400.49


   Item Number:            C-907                             Description: Clonazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             639/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    665
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      C-907                                                                        0         $0.00


   Item Number:         C155364                              Description: Campesterol d7
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                    0                   0                     0                       4
                              Value:                       $16,848.00                $0.00                $0.00               $0.00               $0.00                $16,848.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4    $16,848.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      C155364                                                                      4    $16,848.00


   Item Number:         C3                                   Description: Chemistry General, Comprehensive
       Account                11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        640/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    666
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      321
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                     0                   0                   0                     0                                         1
                              Value:                          $444.91                $0.00                $0.00               $0.00               $0.00                                      $444.91

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $444.91
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C3                                                                           1                          $444.91


   Item Number:            C304UR-10-1                       Description: Tramadol 200ng Calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                     0                   0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C304UR-10-1                                                                  0                            $0.00


   Item Number:            C3817                             Description: Nalgene round carboy
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                     0                   0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C3817                                                                        0                            $0.00


   Item Number:            C431712                           Description: 5a-Cholestan-3B-ol-d7
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             9                     0                   0                   0                     0                                         9
                              Value:                       $37,908.00                $0.00                $0.00               $0.00               $0.00                                  $37,908.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9                      $37,908.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      C431712                                                                      9                      $37,908.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           641/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    667
                                                                                                             Report by Itemof 1166

   Item Number:         C5157-30MG                           Description: Campesterol 30mg
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      C5157-30MG                                                                   0         $0.00


   Item Number:         C72-16R6                             Description: Replacement Valco E rotor
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            12                    0                   0                    0                     0                      12
                              Value:                        $1,314.17                $0.00               $0.00                $0.00               $0.00                 $1,314.17

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12     $1,314.17




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        642/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    668
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      322
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      C72-16R6                                                                    12                          $1,314.17


   Item Number:            C9538-100MG                       Description: Coenzyme Q10
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      C9538-100MG                                                                  0                             $0.00


   Item Number:            CAPBIND                           Description: Cap Generic Survey Binder
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                           1
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CAPBIND                                                                      1                             $0.00


   Item Number:            CDHS-13511Z-8894                  Description: QIAseq Targeted DNA HC Panel (96)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                           1
                              Value:                        $8,574.79                $0.00                 $0.00              $0.00               $0.00                                      $8,574.79

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $8,574.79
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CDHS-13511Z-8894                                                             1                          $8,574.79


   Item Number:            CENTRIFUGE                        Description: Centrifuge HDL Branded (Used)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             643/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    669
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CENTRIFUGE                                                                   0         $0.00


   Item Number:         CF-20                                Description: RE811CF-PK-5M - Pink req paper
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        32,500                    0                   0                    0                     0                  32,500
                              Value:                          $738.87                $0.00               $0.00                $0.00               $0.00                   $738.87

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                           32,500       $738.87
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CF-20                                                                   32,500       $738.87


   Item Number:         CF410X                               Description: Black Toner
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        644/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    670
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      323
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                   0                    0                     0                                         6
                              Value:                          $214.50                $0.00               $0.00                $0.00               $0.00                                      $214.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $214.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CF410X                                                                       6                          $214.50


   Item Number:            CF411X                            Description: Cyan Blue Toner
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                   0                    0                     0                                         5
                              Value:                          $178.75                $0.00               $0.00                $0.00               $0.00                                      $178.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5                          $178.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CF411X                                                                       5                          $178.75


   Item Number:            CF412X                            Description: Yellow Toner
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                   0                    0                     0                                         6
                              Value:                          $214.50                $0.00               $0.00                $0.00               $0.00                                      $214.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $214.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CF412X                                                                       6                          $214.50


   Item Number:            CF413X                            Description: Magenta Toner
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                   0                    0                     0                                         6
                              Value:                          $214.50                $0.00               $0.00                $0.00               $0.00                                      $214.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $214.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CF413X                                                                       6                          $214.50


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           645/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    671
                                                                                                             Report by Itemof 1166

   Item Number:         CFB-20                               Description: RE811CFB-CA-5M - Canary Req Paper
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                       414,000                    0                   0                    0                     0                 414,000
                              Value:                       $13,128.15                $0.00               $0.00                $0.00               $0.00                $13,128.15

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                         414,000    $13,128.15
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CFB-20                                                                 414,000    $13,128.15


   Item Number:         CH2652                               Description: HDL Cholesterol - Medium Kit
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        646/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    672
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      324
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CH2652                                                                       0                            $0.00


   Item Number:            CH2655                            Description: HDL Cholesterol - Large Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                          $968.76                $0.00               $0.00                $0.00               $0.00                                      $968.76

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $968.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CH2655                                                                       2                          $968.76


   Item Number:            CH2673                            Description: HDL/ LDL Calibrator (Bx of 3x1mL)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CH2673                                                                       0                            $0.00


   Item Number:            CH3811                            Description: HDL Cholesterol - Small Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CH3811                                                                       0                            $0.00


   Item Number:            CH5050                            Description: sdLDL Calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           647/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    673
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CH5050                                                                       0         $0.00


   Item Number:         CHC-551                              Description: EarlyCDT-Lung Patient FAQs
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          444                     0                    0                   0                     0                     444
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            444         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CHC-551                                                                    444         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        648/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    674
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      325
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            CHC-811                           Description: Health Management for Your Patients
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         1,300                    0                    0                   0                     0                                      1,300
                              Value:                          $352.23                $0.00                $0.00               $0.00               $0.00                                      $352.23

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,300                         $352.23
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CHC-811                                                                   1,300                         $352.23


   Item Number:            CHL R1-182                        Description: MPO R1 TIA assay 182ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CHL R1-182                                                                   0                            $0.00


   Item Number:            CHL R2-161                        Description: MPO R2 TIA assay 161ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CHL R2-161                                                                   0                            $0.00


   Item Number:            CHLMPO-CAL                        Description: MPO Calibrator Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           649/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    675
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      CHLMPO-CAL                                                                   0         $0.00


   Item Number:         CHPCURD                              Description: Plug Cap Universal, Red, 10-16mm, 10bg/cs
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CHPCURD                                                                      0         $0.00


   Item Number:         CO096D                               Description: Continine ELISA Kit, 96 wells
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        650/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    676
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      326
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CO096D                                                                       0                             $0.00


   Item Number:            CP-0952-BOND                      Description: 9mm Vial & Cap, Clear vial 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CP-0952-BOND                                                                 0                             $0.00


   Item Number:            CP-0952A-BOND                     Description: 9mm vial & cap, Amber vial 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CP-0952A-BOND                                                                0                             $0.00


   Item Number:            CS015-200                         Description: SSPDS Acetonitrile (200L)
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                           2
                               Value:                       $5,965.14                $0.00               $0.00                $0.00               $0.00                                      $5,965.14

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $5,965.14
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CS015-200                                                                    2                          $5,965.14


   Item Number:            CS230-200                         Description: SSPDS Methanol (200L)
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             651/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    677
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                   0                    0                   0                          1
                              Value:                        $1,098.03                $0.00               $0.00                $0.00               $0.00                  $1,098.03

                                                                                                                                                            Quantity         Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1      $1,098.03
                                                                                                                                                            Quantity         Value
                                                                Total for Item:      CS230-200                                                                    1      $1,098.03


   Item Number:         CSA-01052                            Description: SensiMix II Probe=-Lo-Rox Kit(w/DMSO)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                   Site Totals
                              Quantity:                          (47)                    0                   0                    0                     0                      (47)
                              Value:                     ($30,439.08)                $0.00               $0.00                $0.00               $0.00                ($30,439.08)

                                                                                                                                                            Quantity         Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              (47)   ($30,439.08)
         Account              11-50200-0040-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                          652/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    678
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      327
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            65                    0                   0                    0                     0                                          65
                              Value:                       $53,866.22                $0.00               $0.00                $0.00               $0.00                                  $53,866.22

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-50200-0040-0000-00                                               65                      $53,866.22
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CSA-01052                                                                   18                      $23,427.14


   Item Number:            CSA-01053                         Description: SensiMixII Probe- Lo-Rox Kit (No DMSO)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          (32)                    0                   0                    0                     0                                         (32)
                              Value:                     ($24,411.70)                $0.00               $0.00                $0.00               $0.00                                 ($24,411.70)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              (32)                    ($24,411.70)
         Account              11-50200-0040-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            35                    0                   0                    0                     0                                          35
                              Value:                       $29,004.89                $0.00               $0.00                $0.00               $0.00                                  $29,004.89

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-50200-0040-0000-00                                               35                      $29,004.89
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CSA-01053                                                                    3                          $4,593.19


   Item Number:            CSBLOODKIT                        Description: Career Screening Blood Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          145                     0                   0                    0                     0                                         145
                              Value:                        $1,035.63                $0.00               $0.00                $0.00               $0.00                                      $1,035.63

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              145                          $1,035.63
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      CSBLOODKIT                                                                 145                          $1,035.63


   Item Number:            CSSALIVAKIT                       Description: Carrier Screening Saliva Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             653/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    679
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                   0                    0                   0                         1
                              Value:                           $31.74                $0.00               $0.00                $0.00               $0.00                    $31.74

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $31.74
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CSSALIVAKIT                                                                  1        $31.74


   Item Number:         CT-22NS-50                           Description: Inlet Needle Guide Sleeve
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          400                     0                   0                    0                     0                     400
                              Value:                        $2,500.56                $0.00               $0.00                $0.00               $0.00                 $2,500.56

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             400     $2,500.56
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT-22NS-50                                                                 400     $2,500.56


   Item Number:         CT-G-BLOOD                           Description: genTrue Blood Kit




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        654/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    680
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      328
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           27                    0                   0                    0                     0                                        27
                               Value:                          $93.24                $0.00               $0.00                $0.00               $0.00                                       $93.24

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               27                           $93.24
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT-G-BLOOD                                                                  27                           $93.24


   Item Number:            CT-G-SALIVA                       Description: genTrue Saliva Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           26                    0                   0                    0                     0                                        26
                               Value:                         $725.66                $0.00               $0.00                $0.00               $0.00                                      $725.66

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               26                          $725.66
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT-G-SALIVA                                                                 26                          $725.66


   Item Number:            CT-LGKTNT                         Description: Large Kit / No Tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                   0                    0                     0                                        12
                               Value:                          $42.72                $0.00               $0.00                $0.00               $0.00                                       $42.72

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12                           $42.72
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT-LGKTNT                                                                   12                           $42.72


   Item Number:            CT-P-SALIVA                       Description: planTrue Saliva Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                   0                    0                     0                                        12
                               Value:                         $320.06                $0.00               $0.00                $0.00               $0.00                                      $320.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12                          $320.06
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           655/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    681
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      CT P SALIVA                                                                 12       $320 06

   Item Number:         CT-PN-BLOOD                          Description: planTrue + nurTrue Blood Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                    0                   0                     0                      10
                              Value:                           $25.72                $0.00                $0.00               $0.00               $0.00                    $25.72

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10        $25.72
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT-PN-BLOOD                                                                 10        $25.72


   Item Number:         CT-PN-SALIVA                         Description: planTrue + nurTrue Saliva Kit
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        656/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    682
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      329
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT-PN-SALIVA                                                                 0                            $0.00


   Item Number:            CT-SMKTNT                         Description: Small Kit / No Tubes
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                           42                    0                      0                 0                     0                                        42
                               Value:                         $121.80                $0.00                 $0.00              $0.00               $0.00                                      $121.80

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             42                          $121.80
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT-SMKTNT                                                                   42                          $121.80


   Item Number:            CT0003B                           Description: Ampicillin Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                         250                     0                      0                 0                     0                                       250
                               Value:                          $13.63                $0.00                 $0.00              $0.00               $0.00                                       $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                           $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0003B                                                                    250                           $13.63


   Item Number:            CT0011B                           Description: Cephazolin Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                         250                     0                      0                 0                     0                                       250
                               Value:                          $13.63                $0.00                 $0.00              $0.00               $0.00                                       $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                           $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0011B                                                                    250                           $13.63


   Item Number:            CT0020B                           Description: ERYTHROMYCIN 15MCG 5X50 250PK
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           657/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    683
                                                                                                             Report by Itemof 1166
                              Quantity:                          449                     0                     0                      0               0                      449
                              Value:                           $24.70                $0.00                 $0.00                  $0.00           $0.00                    $24.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            449        $24.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT0020B                                                                    449        $24.70


   Item Number:         CT0024B                              Description: Gentamicin Antimicrobial Susceptibility Discs
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use              In Service      Damaged                  Site Totals
                              Quantity:                          250                      0                     0                     0                 0                     250
                              Value:                           $13.63                $0.00                 $0.00                  $0.00           $0.00                    $13.63

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250        $13.63
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT0024B                                                                    250        $13.63


   Item Number:         CT0036B                              Description: Nitrofurantoin Antimicrobial Susceptibility Disks




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        658/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    684
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                              Page:      330
  User Date:   9/12/2019                                                                                                                                                   User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use           In Service           Damaged                                     Site Totals
                              Quantity:                          250                      0                     0                   0                      0                                        250
                              Value:                           $13.63                $0.00                  $0.00               $0.00                   $0.00                                    $13.63

                                                                                                                                                                Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                250                          $13.63
                                                                                                                                                                Quantity                          Value
                                                                Total for Item:      CT0036B                                                                        250                          $13.63


   Item Number:            CT0043B                           Description: Penicillin G Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use           In Service           Damaged                                     Site Totals
                              Quantity:                          250                      0                     0                   0                      0                                        250
                              Value:                           $13.63                $0.00                  $0.00               $0.00                   $0.00                                    $13.63

                                                                                                                                                                Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                250                          $13.63
                                                                                                                                                                Quantity                          Value
                                                                Total for Item:      CT0043B                                                                        250                          $13.63


   Item Number:            CT0052B                           Description: Trimethoprim/Sulfamethoxazole 1:19 Antimicrobial Susceptibility Disks, 25µg
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use           In Service           Damaged                                     Site Totals
                              Quantity:                          250                      0                     0                   0                      0                                        250
                              Value:                           $13.63                $0.00                  $0.00               $0.00                   $0.00                                    $13.63

                                                                                                                                                                Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                250                          $13.63
                                                                                                                                                                Quantity                          Value
                                                                Total for Item:      CT0052B                                                                        250                          $13.63


   Item Number:            CT0054B                           Description: Tetracycline Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use           In Service           Damaged                                     Site Totals
                              Quantity:                          250                      0                     0                   0                      0                                        250
                              Value:                           $13.63                $0.00                  $0.00               $0.00                   $0.00                                    $13.63

                                                                                                                                                                Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                250                          $13.63
                                                                                                                                                                Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              659/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    685
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      CT0054B                                                                    250        $13 63

   Item Number:         CT0056B                              Description: Tobramycin Antimicrobial Susceptibility Disks
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use           In Service          Damaged                  Site Totals
                              Quantity:                          250                     0                    0                   0                     0                     250
                              Value:                           $13.63                $0.00                $0.00               $0.00               $0.00                    $13.63

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250        $13.63
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT0056B                                                                    250        $13.63


   Item Number:         CT0058B                              Description: Vancomycin Antimicrobial Susceptibility Disks
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use           In Service          Damaged                  Site Totals
                              Quantity:                          250                     0                    0                   0                     0                     250
                              Value:                           $13.63                $0.00                $0.00               $0.00               $0.00                    $13.63




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        660/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    686
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      331
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                          $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0058B                                                                    250                          $13.63


   Item Number:            CT0064B                           Description: Clindamycin Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use             In Service       Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                       0                0                                       250
                              Value:                           $13.63                $0.00                 $0.00                 $0.00            $0.00                                      $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                          $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0064B                                                                    250                          $13.63


   Item Number:            CT0412B                           Description: Ceftazidime Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use             In Service       Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                       0                0                                       250
                              Value:                           $13.63                $0.00                 $0.00                 $0.00            $0.00                                      $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                          $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0412B                                                                    250                          $13.63


   Item Number:            CT0425B                           Description: Ciprofloxacin Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use             In Service       Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                       0                0                                       250
                              Value:                           $13.63                $0.00                 $0.00                 $0.00            $0.00                                      $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                          $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0425B                                                                    250                          $13.63


   Item Number:            CT0725B                           Description: Piperacillin/Tazobactam Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use             In Service       Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          661/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    687
                                                                                                             Report by Itemof 1166
                              Quantity:                          250                     0                    0                   0                   0                      250
                              Value:                           $13.63                $0.00                $0.00               $0.00               $0.00                    $13.63

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250        $13.63
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT0725B                                                                    250        $13.63


   Item Number:         CT0771B                              Description: Cefepime Antimicrobial Susceptibility Disks
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          250                     0                    0                   0                     0                     250
                              Value:                           $13.63                $0.00                $0.00               $0.00               $0.00                    $13.63

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250        $13.63
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT0771B                                                                    250        $13.63


   Item Number:         CT0774B                              Description: Meropenem Antimicrobial Susceptibility Disks




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        662/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    688
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      332
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                    0                   0                                       250
                              Value:                           $13.63                $0.00                 $0.00                $0.00             $0.00                                      $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                          $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0774B                                                                    250                          $13.63


   Item Number:            CT0794B                           Description: Gentamicin, 120 ug discs
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                              Quantity:                             2                    0                     0                    0                   0                                         2
                              Value:                           $27.25                $0.00                 $0.00                $0.00             $0.00                                      $27.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $27.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT0794B                                                                      2                          $27.25


   Item Number:            CT1587B                           Description: Levofloxacin Antimicrobial Susceptibility Disks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                    0                   0                                       250
                              Value:                           $13.63                $0.00                 $0.00                $0.00             $0.00                                      $13.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            250                          $13.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT1587B                                                                    250                          $13.63


   Item Number:            CT17690CC                         Description: Certified Cover Seal
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                    0                   0                                         0
                              Value:                            $0.00                $0.00                 $0.00                $0.00             $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          663/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    689
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      CT17690CC                                                                    0         $0 00

   Item Number:         CT17690CCM                           Description: Certified Cover Seal
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                        $2,414.74                $0.00               $0.00                $0.00               $0.00                 $2,414.74

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1     $2,414.74
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CT17690CCM                                                                   1     $2,414.74


   Item Number:         CT1897B                              Description: Streptomycin S 300ug discs
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                           $88.41                $0.00               $0.00                $0.00               $0.00                    $88.41




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        664/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    690
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      333
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                           $88.41
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT1897B                                                                      2                           $88.41


   Item Number:            CT375DA                           Description: Cotinine Controls - Set of two
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT375DA                                                                      0                            $0.00


   Item Number:            CT376DB                           Description: Cotinine Controls - Set of two
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CT376DB                                                                      0                            $0.00


   Item Number:            CTC-1305                          Description: Sil. Rbr/PTFE Snap Cap 100/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                              Quantity:                          800                     0                     0                  0                     0                                       800
                              Value:                          $124.94                $0.00                 $0.00              $0.00               $0.00                                      $124.94

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           800                          $124.94
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CTC-1305                                                                   800                          $124.94


   Item Number:            CTV-1831                          Description: 300uL Snap Seal Vial 100/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           665/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    691
                                                                                                             Report by Itemof 1166
                              Quantity:                          400                     0                     0                  0                   0                      400
                              Value:                          $286.20                $0.00                 $0.00              $0.00               $0.00                   $286.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           400       $286.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CTV-1831                                                                   400       $286.20


   Item Number:         CY-8150                              Description: Cyclex PCSK 9
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      CY-8150                                                                      0         $0.00


   Item Number:         CYS2699                              Description: Cystatin C Calibrator Set




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        666/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    692
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      334
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CYS2699                                                                      0                            $0.00


   Item Number:            CYS4004                           Description: Cystatin C
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CYS4004                                                                      0                            $0.00


   Item Number:            CYS5019                           Description: Cystatin C Control L2
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                    0                   0                     0                                         5
                              Value:                          $947.70                $0.00                $0.00               $0.00               $0.00                                      $947.70

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                          $947.70
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      CYS5019                                                                      5                          $947.70


   Item Number:            CYS5020                           Description: Cystatin C Control L3
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           667/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    693
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      CYS5020                                                                      0         $0 00

   Item Number:         D-007                                Description: Desmethyldoxepin
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                    0                   0                     0                       1
                              Value:                           $20.64                $0.00                $0.00               $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D-007                                                                        1        $20.64


   Item Number:         D-013                                Description: Dexatromethorphan 1.0mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        668/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    694
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      335
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-013                                                                        0                            $0.00


   Item Number:            D-019                             Description: Dihidrocodeine HCL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-019                                                                        0                            $0.00


   Item Number:            D-058                             Description: O-Desmethyl-Cis-Tramadol D6
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $200.07                $0.00               $0.00                $0.00               $0.00                                      $200.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $200.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-058                                                                        1                          $200.07


   Item Number:            D-060                             Description: Doxepin D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $33.27                $0.00               $0.00                $0.00               $0.00                                       $33.27

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $33.27
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-060                                                                        1                           $33.27


   Item Number:            D-073                             Description: 5alpha Dihydrotestosterone (DHT), 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           669/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    695
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                    0                   0                    0                   0                         3
                              Value:                          $331.69                $0.00               $0.00                $0.00               $0.00                   $331.69

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $331.69
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D-073                                                                        3       $331.69


   Item Number:         D-075                                Description: Desmethyldoxepin D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $142.16                $0.00               $0.00                $0.00               $0.00                   $142.16

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $142.16
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D-075                                                                        1       $142.16


   Item Number:         D-077                                Description: 5 Alpha Dihydrotestosterone-D3 (DHT-D3) 100 ug/mL




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        670/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    696
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      336
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-077                                                                        0                            $0.00


   Item Number:            D-3650                            Description: Estrone-2,4,16,16-d4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-3650                                                                       2                            $0.00


   Item Number:            D-5341                            Description: Pregnenolone 17a,21,21,21-d4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $463.32                $0.00               $0.00                $0.00               $0.00                                      $463.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $463.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-5341                                                                       1                          $463.32


   Item Number:            D-902                             Description: Diazepam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           671/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    697
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      D 902                                                                        0         $0 00

   Item Number:         D-903                                Description: Despramine D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $34.33                $0.00               $0.00                $0.00               $0.00                    $34.33

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $34.33
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D-903                                                                        1        $34.33


   Item Number:         D-906                                Description: Desipramine HCL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        672/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    698
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      337
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-906                                                                        1                           $20.64


   Item Number:            D-907                             Description: Diazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                       $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-907                                                                        1                           $20.64


   Item Number:            D-910                             Description: Diazepam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $124.25                $0.00               $0.00                $0.00               $0.00                                      $124.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $124.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-910                                                                        1                          $124.25


   Item Number:            D-915                             Description: Desalkylfurazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $36.12                $0.00               $0.00                $0.00               $0.00                                       $36.12

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $36.12
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D-915                                                                        1                           $36.12


   Item Number:            D-916                             Description: N-Desmethylclomipramine HCL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           673/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    699
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                   0                    0                   0                         1
                              Value:                           $55.91                $0.00               $0.00                $0.00               $0.00                    $55.91

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $55.91
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D-916                                                                        1        $55.91


   Item Number:         D-924                                Description: Desalkylflurazepam D4
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $34.33                $0.00               $0.00                $0.00               $0.00                    $34.33

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $34.33
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D-924                                                                        1        $34.33


   Item Number:         D-927                                Description: Doxepine HCL




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        674/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    700
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      338
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                           1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                                        $20.64

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                            $20.64
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      D-927                                                                        1                            $20.64


   Item Number:            D0390-25MG                        Description: SDMA Salt 25mg
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                   0                    0                     0                                           2
                              Value:                          $498.82                $0.00               $0.00                $0.00               $0.00                                       $498.82

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $498.82
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      D0390-25MG                                                                   2                           $498.82


   Item Number:            D14582                            Description: Sodium 2-Hydroxybutyrate d3, 125mg bottle
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      D14582                                                                       0                             $0.00


   Item Number:            D14582-150MG                      Description: Sodium Hydroxybutyrate 150mg
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                           1
                              Value:                        $2,516.67                $0.00               $0.00                $0.00               $0.00                                      $2,516.67

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $2,516.67
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             675/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    701
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      D14582 150MG                                                                 1     $2 516 67

   Item Number:         D4268-50MG                           Description: ADMA 50mg
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $216.39                $0.00               $0.00                $0.00               $0.00                   $216.39

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $216.39
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      D4268-50MG                                                                   1       $216.39


   Item Number:         D42680-50MG                          Description: NG,NG-Dimethylarginine Dihydrochloride (ADMA
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        676/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    702
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      339
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D42680-50MG                                                                  0                            $0.00


   Item Number:            D463575                           Description: NG,NG-Dimethylarginine Dihydrochloride
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                         $552.84                $0.00                $0.00               $0.00               $0.00                                      $552.84

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                          $552.84
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D463575                                                                      3                          $552.84


   Item Number:            D65100-4X4L                       Description: Dichloromethane, contains Amylene ACS
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                         3
                               Value:                          $88.88                $0.00                $0.00               $0.00               $0.00                                       $88.88

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $88.88
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D65100-4X4L                                                                  3                           $88.88


   Item Number:            D9 805F                           Description: Filter Paper Gr1 12.5 cm 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                    0                   0                     0                                       200
                               Value:                          $25.08                $0.00                $0.00               $0.00               $0.00                                       $25.08

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            200                           $25.08
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      D9 805F                                                                    200                           $25.08


   Item Number:            DF105A                            Description: Dimension HB1C Calibrator
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           677/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    703
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DF105A                                                                       0         $0.00


   Item Number:         DF179                                Description: Dimension CHK
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DF179                                                                        0         $0.00


   Item Number:         DLM-7476-PK                          Description: ADMA-HCL/XH20 (May be Hydrated) 2,3,3,4,4,5,5-D7




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        678/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    704
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      340
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             3                    0                     0                      0                 0                                           3
                              Value:                        $4,422.60                $0.00                 $0.00               $0.00              $0.00                                      $4,422.60

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                          $4,422.60
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DLM-7476-PK                                                                  3                          $4,422.60


   Item Number:            DR0070-1                          Description: Calibrator Assay Lvl 1 12x5 mL Calibrator; 12x6 mL Diluent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                            10                    0                     0                      0                 0                                          10
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

               Site:          TRUE-WHS02                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                      0                 0                                           0
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DR0070-1                                                                    10                             $0.00


   Item Number:            DR0070-2                          Description: Calibrator Assay Lvl2 12x5 mL Calibrator; 12x6 mL Diluent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                            10                    0                     0                      0                 0                                          10
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

               Site:          TRUE-WHS02                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                      0                 0                                           0
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DR0070-2                                                                    10                             $0.00


   Item Number:            DR0091                            Description: URINE CREATININE CALIBRATOR 1x120mL
       Account                11-11040-0000-0000-00
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             679/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    705
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DR0091                                                                       0         $0.00


   Item Number:         DRYICE                               Description: DryIce
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                   0                    0                     0                       7
                              Value:                          $568.64                $0.00               $0.00                $0.00               $0.00                   $568.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7       $568.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DRYICE                                                                       7       $568.64




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        680/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    706
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      341
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            DS-05233                          Description: Printer Paper Pack of 3 Roll
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                     0                  0                     0                                           4
                               Value:                         $123.36                $0.00                 $0.00              $0.00               $0.00                                       $123.36

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                           $123.36
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DS-05233                                                                     4                           $123.36


   Item Number:            DSC06                             Description: Seditrol ESR Control Kit
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                  0                     0                                           2
                               Value:                       $1,646.20                $0.00                 $0.00              $0.00               $0.00                                      $1,646.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $1,646.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DSC06                                                                        2                          $1,646.20


   Item Number:            DYND75020                         Description: Tourniquet,1" Blue Rolled
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DYND75020                                                                    0                             $0.00


   Item Number:            DZ112B-CAL                        Description: GSP Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                     0                  0                     0                                           7
                               Value:                         $361.17                $0.00                 $0.00              $0.00               $0.00                                       $361.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             7                           $361.17
                                                                                                                                                            Quantity                            Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             681/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    707
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      DZ112B-CAL                                                                   7       $361.17


   Item Number:         DZ112B-CON                           Description: GSP Control
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                   0                    0                     0                       9
                              Value:                          $464.36                $0.00               $0.00                $0.00               $0.00                   $464.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9       $464.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ112B-CON                                                                   9       $464.36


   Item Number:         DZ112B-K                             Description: Glycated Serum Protein
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        682/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    708
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      342
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ112B-K                                                                     0                             $0.00


   Item Number:            DZ112B-KY1                        Description: GSP Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           31                    0                   0                    0                     0                                          31
                               Value:                       $6,328.53                $0.00               $0.00                $0.00               $0.00                                      $6,328.53

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               31                          $6,328.53
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ112B-KY1                                                                  31                          $6,328.53


   Item Number:            DZ131B-CAL                        Description: LPA Calibrator
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                           4
                               Value:                         $796.07                $0.00               $0.00                $0.00               $0.00                                       $796.07

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $796.07
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ131B-CAL                                                                   4                           $796.07


   Item Number:            DZ131B-CON                        Description: LPA Control
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                         $499.12                $0.00               $0.00                $0.00               $0.00                                       $499.12

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                           $499.12
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ131B-CON                                                                   6                           $499.12


   Item Number:            DZ131B-KY1                        Description: LPA Reagent
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             683/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    709
                                                                                                             Report by Itemof 1166
                              Quantity:                             2                    0                   0                    0                   0                         2
                              Value:                        $1,040.36                $0.00               $0.00                $0.00               $0.00                 $1,040.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2     $1,040.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ131B-KY1                                                                   2     $1,040.36


   Item Number:         DZ133C-CAL                           Description: Cystatin C Cal
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                   0                    0                     0                       9
                              Value:                          $938.20                $0.00               $0.00                $0.00               $0.00                   $938.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9       $938.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ133C-CAL                                                                   9       $938.20


   Item Number:         DZ133C-CON                           Description: Cystatin C QC




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        684/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    710
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      343
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                   0                    0                     0                                          10
                              Value:                        $1,042.47                $0.00               $0.00                $0.00               $0.00                                      $1,042.47

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10                          $1,042.47
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ133C-CON                                                                  10                          $1,042.47


   Item Number:            DZ133C-KY1                        Description: Cystatin C Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            20                    0                   0                    0                     0                                          20
                              Value:                        $3,682.06                $0.00               $0.00                $0.00               $0.00                                      $3,682.06

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               20                          $3,682.06
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ133C-KY1                                                                  20                          $3,682.06


   Item Number:            DZ152A-CAL                        Description: 1.5AG CAL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                   0                    0                     0                                          10
                              Value:                        $1,042.45                $0.00               $0.00                $0.00               $0.00                                      $1,042.45

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10                          $1,042.45
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ152A-CAL                                                                  10                          $1,042.45


   Item Number:            DZ152A-CON                        Description: 1.5 AG CON
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            21                    0                   0                    0                     0                                          21
                              Value:                        $2,189.16                $0.00               $0.00                $0.00               $0.00                                      $2,189.16

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               21                          $2,189.16
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             685/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    711
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      DZ152A CON                                                                  21     $2 189 16

   Item Number:         DZ152A-KY1                           Description: 1.5AG Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            37                    0                   0                    0                     0                      37
                              Value:                       $17,532.45                $0.00               $0.00                $0.00               $0.00                $17,532.45

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               37    $17,532.45
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ152A-KY1                                                                  37    $17,532.45


   Item Number:         DZ178C-CAL                           Description: MPO Latex Assay Calibrator Set
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                   0                    0                     0                       8
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        686/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    712
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      344
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      DZ178C-CAL                                                                   8                            $0.00


   Item Number:            DZ178C-CON                        Description: MPO Latex Assay Control Set
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                   0                    0                     0                                         6
                              Value:                          $625.48                $0.00               $0.00                $0.00               $0.00                                      $625.48

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                          $625.48
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      DZ178C-CON                                                                   6                          $625.48


   Item Number:            DZ178C-K                          Description: MPO Latex Assay Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            72                    0                   0                    0                     0                                        72
                              Value:                       $37,908.00                $0.00               $0.00                $0.00               $0.00                                  $37,908.00

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               72                      $37,908.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      DZ178C-K                                                                    72                      $37,908.00


   Item Number:            DZ178C-R1L                        Description: MPO Latex R1 bulk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           687/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    713
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ178C-R1L                                                                   0         $0.00


   Item Number:         DZ179A-CAL                           Description: D-Dimer Calibrator
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                          $410.69                $0.00               $0.00                $0.00               $0.00                   $410.69

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6       $410.69
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ179A-CAL                                                                   6       $410.69


   Item Number:         DZ188A-CAL                           Description: Adiponectin Cal




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        688/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    714
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      345
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             8                    0                   0                    0                     0                                         8
                              Value:                          $833.98                $0.00               $0.00                $0.00               $0.00                                      $833.98

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                          $833.98
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      DZ188A-CAL                                                                   8                          $833.98


   Item Number:            DZ188A-CON                        Description: Adiponectin Control
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                   0                    0                     0                                         2
                              Value:                          $208.48                $0.00               $0.00                $0.00               $0.00                                      $208.48

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $208.48
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      DZ188A-CON                                                                   2                          $208.48


   Item Number:            DZ188A-K                          Description: Adiponectin Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      DZ188A-K                                                                     0                            $0.00


   Item Number:            DZ188A-KY1                        Description: Adiponectin Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            35                    0                   0                    0                     0                                        35
                              Value:                       $23,218.65                $0.00               $0.00                $0.00               $0.00                                  $23,218.65

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               35                      $23,218.65
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           689/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    715
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      DZ188A KY1                                                                  35    $23 218 65

   Item Number:         DZ560A-CAL                           Description: sdLDL Calibrator
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                   0                    0                     0                       8
                              Value:                          $833.93                $0.00               $0.00                $0.00               $0.00                   $833.93

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                   0                    0                     0                      13
                              Value:                        $1,323.75                $0.00               $0.00                $0.00               $0.00                 $1,323.75

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               21     $2,157.68
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ560A-CAL                                                                  21     $2,157.68


   Item Number:         DZ560A-CON                           Description: sdLDL Control
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        690/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    716
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      346
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                            1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                          $0.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                              $0.00
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      DZ560A-CON                                                                   1                              $0.00


   Item Number:            DZ560A-K                          Description: sdLDL Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            52                    0                   0                    0                     0                                           52
                              Value:                       $30,115.80                $0.00               $0.00                $0.00               $0.00                                      $30,115.80

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            11                    0                   0                    0                     0                                           11
                              Value:                        $6,370.65                $0.00               $0.00                $0.00               $0.00                                      $6,370.65

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               63                      $36,486.45
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      DZ560A-K                                                                    63                      $36,486.45


   Item Number:            DZ561A-CAL                        Description: HDL 3 Calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            11                    0                   0                    0                     0                                           11
                              Value:                        $1,146.66                $0.00               $0.00                $0.00               $0.00                                      $1,146.66

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            12                    0                   0                    0                     0                                           12
                              Value:                        $1,251.00                $0.00               $0.00                $0.00               $0.00                                      $1,251.00

                                                                                                                                                            Quantity                             Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               23                          $2,397.66
                                                                                                                                                            Quantity                             Value
                                                                Total for Item:      DZ561A-CAL                                                                  23                          $2,397.66


   Item Number:            DZ561A-K                          Description: HDL 3 Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                              691/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    717
                                                                                                             Report by Itemof 1166

                              Quantity:                            51                    0                   0                    0                     0                      51
                              Value:                       $25,508.66                $0.00               $0.00                $0.00               $0.00                $25,508.66

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            11                    0                   0                    0                     0                      11
                              Value:                        $5,501.98                $0.00               $0.00                $0.00               $0.00                 $5,501.98

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               62    $31,010.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ561A-K                                                                    62    $31,010.64


   Item Number:         DZ568-A-CON                          Description: Homocysteine Enzymatic Assay 4 Level Control
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        692/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    718
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      347
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ568-A-CON                                                                  0                             $0.00


   Item Number:            DZ568A-CA5                        Description: Homocysteine HYC calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                   0                    0                     0                                          10
                              Value:                        $1,042.46                $0.00               $0.00                $0.00               $0.00                                      $1,042.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10                          $1,042.46
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ568A-CA5                                                                  10                          $1,042.46


   Item Number:            DZ568A-CON                        Description: Homocysteine Control
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             7                    0                   0                    0                     0                                           7
                              Value:                          $361.18                $0.00               $0.00                $0.00               $0.00                                       $361.18

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7                           $361.18
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ568A-CON                                                                   7                           $361.18


   Item Number:            DZ568B-BY2                        Description: Homocysteine Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            18                    0                   0                    0                     0                                          18
                              Value:                       $20,830.44                $0.00               $0.00                $0.00               $0.00                                  $20,830.44

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               18                      $20,830.44
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ568B-BY2                                                                  18                      $20,830.44


   Item Number:            DZ785A-CAL                        Description: HFAB Calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             9                    0                   0                    0                     0                                           9
                              Value:                          $938.21                $0.00               $0.00                $0.00               $0.00                                       $938.21

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             693/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    719
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                9       $938.21
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ785A-CAL                                                                   9       $938.21


   Item Number:         DZ785A-CON                           Description: HFAB Control
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                   0                    0                     0                      13
                              Value:                        $1,355.22                $0.00               $0.00                $0.00               $0.00                 $1,355.22

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               13     $1,355.22
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      DZ785A-CON                                                                  13     $1,355.22


   Item Number:         DZ785A-K                             Description: HFAB Reagent
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        694/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    720
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      348
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           10                    0                   0                    0                     0                                          10
                               Value:                       $6,318.00                $0.00               $0.00                $0.00               $0.00                                      $6,318.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               10                          $6,318.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      DZ785A-K                                                                    10                          $6,318.00


   Item Number:            E-012                             Description: EDDP Perchlorate 100ug/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E-012                                                                        0                             $0.00


   Item Number:            E-015                             Description: Ethyl-B-Glucuronide
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E-015                                                                        0                             $0.00


   Item Number:            E-021                             Description: EDDP D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E-021                                                                        0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             695/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    721
                                                                                                             Report by Itemof 1166

   Item Number:         E-022                                Description: EDDP Perchlorate
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      E-022                                                                        1        $20.64


   Item Number:         E-048                                Description: Ethyl-B- D-Glucuronide-D5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        696/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    722
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      349
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      E-048                                                                        0                            $0.00


   Item Number:            E-060                             Description: Estradiol, 1mg/mL ampule
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $214.82                $0.00               $0.00                $0.00               $0.00                                      $214.82

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $214.82
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      E-060                                                                        2                          $214.82


   Item Number:            E-061                             Description: 17B- Estradiol-D 100 ug/mL (for Estrone)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      E-061                                                                        0                            $0.00


   Item Number:            E-062                             Description: EDDP D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $177.96                $0.00               $0.00                $0.00               $0.00                                      $177.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $177.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      E-062                                                                        1                          $177.96


   Item Number:            E-063                             Description: Ethyl-B-D-Glucuronide-D5 (1.0 mg/mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $661.28                $0.00               $0.00                $0.00               $0.00                                      $661.28

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           697/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    723
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2       $661.28
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      E-063                                                                        2       $661.28


   Item Number:         E-064                                Description: Ethyl Suflfate Sodium Salt
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $140.05                $0.00               $0.00                $0.00               $0.00                   $140.05

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $140.05
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      E-064                                                                        1       $140.05


   Item Number:         E-066                                Description: Ethyl-D5 Sulfate Sodium Salt
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        698/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    724
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      350
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                         $604.42                $0.00               $0.00                $0.00               $0.00                                       $604.42

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $604.42
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E-066                                                                        2                           $604.42


   Item Number:            E-075                             Description: Estrone, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                         $200.08                $0.00               $0.00                $0.00               $0.00                                       $200.08

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $200.08
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E-075                                                                        2                           $200.08


   Item Number:            E119-1.53X3.65                    Description: O Rings
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E119-1.53X3.65                                                               0                             $0.00


   Item Number:            E7023-6X500ML                     Description: Ethanol, Absolute 200Proof
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           47                    0                   0                    0                     0                                          47
                               Value:                       $1,272.20                $0.00               $0.00                $0.00               $0.00                                      $1,272.20

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              47                          $1,272.20
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      E7023-6X500ML                                                               47                          $1,272.20


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             699/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    725
                                                                                                             Report by Itemof 1166

   Item Number:         EHUC                                 Description: Ethanol High Urine Control
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            34                    0                   0                    0                     0                      34
                              Value:                          $211.95                $0.00                $0.00               $0.00               $0.00                   $211.95

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               34       $211.95
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      EHUC                                                                        34       $211.95


   Item Number:         ELUC                                 Description: Ethanol Low Urine Control 2mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            34                    0                   0                    0                     0                      34
                              Value:                          $211.95                $0.00                $0.00               $0.00               $0.00                   $211.95

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               34       $211.95




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        700/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    726
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      351
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ELUC                                                                        34                          $211.95


   Item Number:            EM-AX0115-1                       Description: Acetone HPLC Glass Bottle 4L
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      EM-AX0115-1                                                                  0                            $0.00


   Item Number:            EM-AX1303-6                       Description: Ammonium Hydroxide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      EM-AX1303-6                                                                  0                            $0.00


   Item Number:            EM-HX0297-1                       Description: Hexanes, HR-GC Grade
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      EM-HX0297-1                                                                  0                            $0.00


   Item Number:            EMD-AX1303-3                      Description: Ammonium hydroxide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                         1
                              Value:                           $20.23                $0.00               $0.00                $0.00               $0.00                                      $20.23

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           701/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    727
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $20.23
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      EMD-AX1303-3                                                                 1        $20.23


   Item Number:         EVT-1701                             Description: genTrue Webinar Postcard
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      EVT-1701                                                                     0         $0.00


   Item Number:         F-001                                Description: Fentanyl-D5
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        702/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    728
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      352
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $62.76                $0.00               $0.00                $0.00               $0.00                                      $62.76

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $62.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F-001                                                                        2                          $62.76


   Item Number:            F-002                             Description: Fentanyl
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F-002                                                                        0                           $0.00


   Item Number:            F-003                             Description: Flurazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F-003                                                                        0                           $0.00


   Item Number:            F-013                             Description: Fentanyl
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $36.12                $0.00               $0.00                $0.00               $0.00                                      $36.12

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $36.12
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F-013                                                                        1                          $36.12


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          703/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    729
                                                                                                             Report by Itemof 1166

   Item Number:         F-907                                Description: Flunitrazepam, 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      F-907                                                                        0         $0.00


   Item Number:         F148014                              Description: Capillary Pistons CP250
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,920                    0                   0                    0                     0                   1,920
                              Value:                          $731.96                $0.00               $0.00                $0.00               $0.00                   $731.96

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,920      $731.96




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        704/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    730
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      353
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F148014                                                                   1,920                         $731.96


   Item Number:            F148314                           Description: Capillary Pistons CP100 10x96 Tipack
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F148314                                                                      0                            $0.00


   Item Number:            F6428                             Description: Free Glycerol Reagent
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $225.14                $0.00                $0.00               $0.00               $0.00                                      $225.14

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $225.14
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      F6428                                                                        2                          $225.14


   Item Number:            FA115                             Description: NEFA Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      FA115                                                                        0                            $0.00


   Item Number:            FB3134                            Description: H-FABP Calibration Series
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $454.76                $0.00                $0.00               $0.00               $0.00                                      $454.76

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           705/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    731
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2       $454.76
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      FB3134                                                                       2       $454.76


   Item Number:         FB4025                               Description: H-FABP Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      FB4025                                                                       0         $0.00


   Item Number:         FB4026                               Description: H-FABP Control Level 1
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        706/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    732
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      354
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                    0                    0                                           6
                               Value:                         $768.96                $0.00                $0.00                $0.00              $0.00                                       $768.96

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $768.96
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      FB4026                                                                       6                           $768.96


   Item Number:            FB4027                            Description: H-FABP Control Level 2
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                    0                    0                                           3
                               Value:                         $384.48                $0.00                $0.00                $0.00              $0.00                                       $384.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $384.48
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      FB4027                                                                       3                           $384.48


   Item Number:            FC-404-2003                       Description: NextSeq 500/550 Mid Output Kit v2 (300 cycles)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                    0                    0                                           4
                               Value:                       $7,388.69                $0.00                $0.00                $0.00              $0.00                                      $7,388.69

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $7,388.69
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      FC-404-2003                                                                  4                          $7,388.69


   Item Number:            FD10005                           Description: Microman E M250E, 50-250 ul
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                    0                    0                                           0
                               Value:                           $0.00                $0.00                $0.00                $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      FD10005                                                                      0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             707/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    733
                                                                                                             Report by Itemof 1166

   Item Number:         FEDEX BAG                            Description: Fed Ex Shipping Bag
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          220                     0                   0                    0                     0                     220
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              220         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      FEDEX BAG                                                                  220         $0.00


   Item Number:         FEPADBAG                             Description: Fed Ex Padded Shipping Bag
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          280                     0                   0                    0                     0                     280
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              280         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        708/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    734
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      355
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      FEPADBAG                                                                   280                           $0.00


   Item Number:            FIB300                            Description: Fibrinogen
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      FIB300                                                                       0                           $0.00


   Item Number:            FIBQ400                           Description: Fibrogen QC Kit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      FIBQ400                                                                      0                           $0.00


   Item Number:            FR2993                            Description: FRUC Cal
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      FR2993                                                                       0                           $0.00


   Item Number:            FR2994                            Description: FRUC Control 1

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          709/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    735
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      FR2994                                                                       0         $0.00


   Item Number:         FR2996                               Description: FRUC Control 3
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      FR2996                                                                       0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        710/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    736
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      356
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            FR3133                            Description: FRUC Reagent
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      FR3133                                                                       0                             $0.00


   Item Number:            G-007                             Description: Gabapentin
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                          $55.91                $0.00               $0.00                $0.00               $0.00                                        $55.91

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                            $55.91
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      G-007                                                                        1                            $55.91


   Item Number:            G-017                             Description: Gabapentin
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1
                               Value:                       $1,432.08                $0.00               $0.00                $0.00               $0.00                                      $1,432.08

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $1,432.08
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      G-017                                                                        1                          $1,432.08


   Item Number:            G-901                             Description: Gabapentin-D10
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             711/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    737
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      G-901                                                                        0         $0.00


   Item Number:         G202                                 Description: Introl HD Multiplex Panel
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                      0                 0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      G202                                                                         0         $0.00


   Item Number:         G2938-68716                          Description: Gasket Kit for Chip Priming Station
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                      0                 0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        712/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    738
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      357
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      G2938-68716                                                                  0                            $0.00


   Item Number:            GAL-3 QC-H                        Description: Galectin-3 High level (0.25mL aliquots)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      GAL-3 QC-H                                                                   0                            $0.00


   Item Number:            GAL-3 QC-L                        Description: Galectin-3 Low level (0.25mL aliquots
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      GAL-3 QC-L                                                                   0                            $0.00


   Item Number:            GLC-847                           Description: Custom Mix broken into 25 mg ampoules
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                    0                   0                     0                                       100
                              Value:                          $337.00                $0.00                $0.00               $0.00               $0.00                                      $337.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                          $337.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      GLC-847                                                                    100                          $337.00


   Item Number:            GO851120                          Description: 8-1/2x11 20-10M-L-WHITE Global Office Paper (Ream/500 Sheets)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           713/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    739
                                                                                                             Report by Itemof 1166
                              Quantity:                        89,500                    0                    0                   0                   0                    89,500
                              Value:                        $1,663.74                $0.00                $0.00               $0.00               $0.00                 $1,663.74

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         89,500     $1,663.74
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      GO851120                                                                89,500     $1,663.74


   Item Number:         GOKITNT                              Description: Go Kit No Tubes
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                           116                    0                    0                   0                     0                     116
                              Value:                          $276.08                $0.00                $0.00               $0.00               $0.00                   $276.08

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            116       $276.08
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      GOKITNT                                                                    116       $276.08


   Item Number:         H-003                                Description: Hydrocodone 1.0 mg/mL




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        714/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    740
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      358
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                       $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-003                                                                        1                           $20.64


   Item Number:            H-003D                            Description: Large Auto BP Cuff 13"-17"
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           31                    0                   0                    0                     0                                        31
                               Value:                         $837.00                $0.00               $0.00                $0.00               $0.00                                      $837.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              31                          $837.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-003D                                                                      31                          $837.00


   Item Number:            H-004                             Description: Hydromorphone 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $41.28                $0.00               $0.00                $0.00               $0.00                                       $41.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $41.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-004                                                                        2                           $41.28


   Item Number:            H-047                             Description: Hydrocodone-D6
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           715/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    741
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      H 047                                                                        0         $0 00

   Item Number:         H-048                                Description: Hydrocodone
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $126.36                $0.00               $0.00                $0.00               $0.00                   $126.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $126.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      H-048                                                                        1       $126.36


   Item Number:         H-049                                Description: Hydromorphone-D6
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        716/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    742
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      359
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-049                                                                        0                            $0.00


   Item Number:            H-050                             Description: Hydromorphone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $302.21                $0.00               $0.00                $0.00               $0.00                                      $302.21

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $302.21
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-050                                                                        1                          $302.21


   Item Number:            H-085                             Description: Hydroxyprogesterone, 1 mg/mL ampule
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $204.28                $0.00               $0.00                $0.00               $0.00                                      $204.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $204.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-085                                                                        2                          $204.28


   Item Number:            H-921                             Description: A-OH Midazolam D4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $257.98                $0.00               $0.00                $0.00               $0.00                                      $257.98

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $257.98
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      H-921                                                                        1                          $257.98


   Item Number:            H-922                             Description: A-OH Midazolam
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           717/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    743
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                     0                  0                   0                         1
                              Value:                          $248.51                $0.00                 $0.00              $0.00               $0.00                   $248.51

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $248.51
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      H-922                                                                        1       $248.51


   Item Number:         H7575-57                             Description: Homocysteine Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      H7575-57                                                                     0         $0.00


   Item Number:         H7575-CTL                            Description: Homocysteine Control




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        718/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    744
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      360
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      H7575-CTL                                                                    0                             $0.00


   Item Number:            HC SALIVA KIT                     Description: Saliva Kit For Hereditary Cancer
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         150                     0                   0                    0                     0                                         150
                               Value:                       $4,599.21                $0.00               $0.00                $0.00               $0.00                                      $4,599.21

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              150                          $4,599.21
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      HC SALIVA KIT                                                              150                          $4,599.21


   Item Number:            HC TUBEKIT                        Description: Hereditary Cancer Tubekit
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           11                    0                   0                    0                     0                                          11
                               Value:                           $8.25                $0.00               $0.00                $0.00               $0.00                                         $8.25

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               11                             $8.25
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      HC TUBEKIT                                                                  11                             $8.25


   Item Number:            HCBLOODKIT                        Description: HCBLOODKIT
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         103                     0                   0                    0                     0                                         103
                               Value:                       $1,274.50                $0.00               $0.00                $0.00               $0.00                                      $1,274.50


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             719/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    745
                                                                                                             Report by Itemof 1166
                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           103     $1,274.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HCBLOODKIT                                                                 103     $1,274.50


   Item Number:         HDL-1000                             Description: In-Service Guide - Empty Binder
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1000                                                                     0         $0.00


   Item Number:         HDL-1040                             Description: Lab Order Tear-Off Pad
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        720/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    746
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      361
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1040                                                                     0                           $0.00


   Item Number:            HDL-1080                          Description: Phlebotomy Survey Cards
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1080                                                                     0                           $0.00


   Item Number:            HDL-110.2                         Description: Sales Folder
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-110.2                                                                    0                           $0.00


   Item Number:            HDL-1131                          Description: ROI Study - 40% Reductions in Heart Attacks
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1131                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          721/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    747
                                                                                                             Report by Itemof 1166

   Item Number:         HDL-1190                             Description: Test Tube Key for Physicians
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1190                                                                     0         $0.00


   Item Number:         HDL-120                              Description: Draw Log
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        722/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    748
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      362
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-120                                                                      0                           $0.00


   Item Number:            HDL-1291                          Description: Dall on Call Postcard
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00                $0.00                                      $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1291                                                                     0                           $0.00


   Item Number:            HDL-1351                          Description: Heart Attack Proof by Dr. Michael Ozner
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00                $0.00                                      $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1351                                                                     0                           $0.00


   Item Number:            HDL-1352                          Description: Understanding Your Advanced Cardiovascular Profile Report by Dr. Reddy
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00                $0.00                                      $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1352                                                                     0                           $0.00


   Item Number:            HDL-1391                          Description: Next Step-Phleb. to Patient
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00                $0.00                                      $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          723/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    749
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1391                                                                     0         $0.00


   Item Number:         HDL-1550                             Description: Reddy Book One Page Note Pad
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1550                                                                     0         $0.00


   Item Number:         HDL-1560                             Description: Provider Engagement Pocket Folder
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        724/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    750
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      363
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1560                                                                     0                           $0.00


   Item Number:            HDL-162                           Description: Billing Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-162                                                                      0                           $0.00


   Item Number:            HDL-1662                          Description: Oxidized LDL Product Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1662                                                                     0                           $0.00


   Item Number:            HDL-1663                          Description: CoQ10 Product Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1663                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          725/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    751
                                                                                                             Report by Itemof 1166

   Item Number:         HDL-1820                             Description: Womens Health Assessment Overview
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1820                                                                     0         $0.00


   Item Number:         HDL-1821                             Description: Womens Health Assessment Patient Brochure
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        726/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    752
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      364
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1821                                                                     0                           $0.00


   Item Number:            HDL-1870                          Description: Proprietary Tests Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1870                                                                     0                           $0.00


   Item Number:            HDL-19                            Description: Peer-to-Peer Clinical Consultations Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-19                                                                       0                           $0.00


   Item Number:            HDL-1901                          Description: Patient Testimonial- Dan Butler
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-1901                                                                     0                           $0.00


   Item Number:            HDL-1902                          Description: Patient Testimonial - Edna Breazeale
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                  $0.00             $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          727/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    753
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1902                                                                     0         $0.00


   Item Number:         HDL-1910                             Description: Lab Report Newsletter_V5 Ussue 1
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-1910                                                                     0         $0.00


   Item Number:         HDL-199                              Description: Sample Report with Trending
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        728/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    754
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      365
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                    0                   0                                         0
                              Value:                            $0.00                $0.00                 $0.00                 $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-199                                                                      0                           $0.00


   Item Number:            HDL-201                           Description: Illustrative Example #1 Primary Prevention
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                    0                   0                                         0
                              Value:                            $0.00                $0.00                 $0.00                 $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-201                                                                      0                           $0.00


   Item Number:            HDL-2015                          Description: Physician Retention Marketing Campaign USB package
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                    0                   0                                         0
                              Value:                            $0.00                $0.00                 $0.00                 $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-2015                                                                     0                           $0.00


   Item Number:            HDL-202                           Description: Illustrative Example #2 Primary Prevention Follow up
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                    0                   0                                         0
                              Value:                            $0.00                $0.00                 $0.00                 $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-202                                                                      0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          729/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    755
                                                                                                             Report by Itemof 1166

   Item Number:         HDL-203                              Description: Illustrative Example #3 Secondary Prevention
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-203                                                                      0         $0.00


   Item Number:         HDL-23                               Description: Specimen Collection Instructions for Iggbo
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        730/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    756
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      366
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-23                                                                       0                           $0.00


   Item Number:            HDL-30                            Description: Company Leadership Bios Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                              Quantity:                             0                    0                      0                     0                 0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-30                                                                       0                           $0.00


   Item Number:            HDL-31                            Description: Scientific Leadership Bios Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                              Quantity:                             0                    0                      0                     0                 0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-31                                                                       0                           $0.00


   Item Number:            HDL-33                            Description: Clinical Health Consultant Brochure for Providers
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                              Quantity:                             0                    0                      0                     0                 0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-33                                                                       0                           $0.00


   Item Number:            HDL-350                           Description: BROCHUERS/PAMPLETS FOR WAITING/EXAMINING ROOMS (PACK OF 50)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use               In Service      Damaged                                    Site Totals
                              Quantity:                             0                    0                      0                     0                 0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          731/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    757
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-350                                                                      0         $0.00


   Item Number:         HDL-37                               Description: Boston HDL Map Overview for Sales
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-37                                                                       0         $0.00


   Item Number:         HDL-371                              Description: Ways to receive a Lab Report
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        732/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    758
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      367
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-371                                                                      0                           $0.00


   Item Number:            HDL-384                           Description: Patient Test Information with DPMP
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-384                                                                      0                           $0.00


   Item Number:            HDL-44                            Description: Genetic Consent Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-44                                                                       1                           $0.00


   Item Number:            HDL-500                           Description: Quick Reference Test Menu with CPT codes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-500                                                                      0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          733/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    759
                                                                                                             Report by Itemof 1166

   Item Number:         HDL-570                              Description: NMR Brief Overview
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-570                                                                      0         $0.00


   Item Number:         HDL-811                              Description: CHC for your Patients
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        734/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    760
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      368
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-811                                                                      0                           $0.00


   Item Number:            HDL-813                           Description: CHC Appoinment Cards English
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-813                                                                      0                           $0.00


   Item Number:            HDL-89                            Description: ICD-10 Reference Sheet
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-89                                                                       0                           $0.00


   Item Number:            HDL-910                           Description: DPMP Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-910                                                                      0                           $0.00


   Item Number:            HDL-920                           Description: DPMP Spectrum of Insulin Resistance Tear-off Pad - 11x17
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          735/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    761
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-920                                                                      0         $0.00


   Item Number:         HDL-930                              Description: DPMP Poster
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-930                                                                      0         $0.00


   Item Number:         HDL-940                              Description: DPMP Illustrative Example A
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        736/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    762
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      369
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-940                                                                      0                           $0.00


   Item Number:            HDL-970                           Description: DPMP Product Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-970                                                                      0                           $0.00


   Item Number:            HDL-SO4                           Description: Fedex Billable stamps
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-SO4                                                                      0                           $0.00


   Item Number:            HDL-SO5                           Description: Ground Shipping Labels
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-SO5                                                                      0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          737/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    763
                                                                                                             Report by Itemof 1166

   Item Number:         HDL-SO6                              Description: In-Service Guide - filled binder
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                   In Use      In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                       0                0                     0                       1
                              Value:                            $0.00                $0.00                   $0.00            $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDL-SO6                                                                      1         $0.00


   Item Number:         HDL-SO7                              Description: Draw Site In-Service Guide - filled binder
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                   In Use      In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                       0                0                     0                       0
                              Value:                            $0.00                $0.00                   $0.00            $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        738/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    764
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      370
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL-SO7                                                                      0                           $0.00


   Item Number:            HDL3 R1                           Description: HDL3 R1
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                     0                  0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL3 R1                                                                      0                           $0.00


   Item Number:            HDL3 R2                           Description: HDL3 R2
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                     0                  0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL3 R2                                                                      0                           $0.00


   Item Number:            HDL60                             Description: Clinical Treatment Suggestions Guide - spiral booklet
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                     0                  0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      HDL60                                                                        0                           $0.00


   Item Number:            HDLC-383                          Description: Patient Test Information - Chinese
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                     0                  0                                         0
                              Value:                            $0.00                $0.00                $0.00                   $0.00           $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          739/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    765
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDLC-383                                                                     0         $0.00


   Item Number:         HDLS-813                             Description: CHC Apointment Cards Spanish
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HDLS-813                                                                     0         $0.00


   Item Number:         HEC200                               Description: MedTest Assayed Human Multi Sera Level 2
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        740/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    766
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      371
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                          0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      HEC200                                                                       0                            $0.00


   Item Number:            HLGKTNT                           Description: Hospital Large Kit - No Tubes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          (26)                    0                    0                   0                     0                                        (26)
                              Value:                         ($99.58)                $0.00                $0.00               $0.00               $0.00                                      ($99.58)

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             (26)                         ($99.58)
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      HLGKTNT                                                                    (26)                         ($99.58)


   Item Number:            HNC200                            Description: Assayed Control Level 1
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                          0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:          TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                          0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      HNC200                                                                       0                            $0.00


   Item Number:            HNEC200                           Description: Assayed Control Level 2
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                          0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:          TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            741/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    767
                                                                                                             Report by Itemof 1166

                              Quantity:                             0                    0                     0                    0                   0                       0
                              Value:                            $0.00                $0.00                 $0.00                 $0.00            $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HNEC200                                                                      0         $0.00


   Item Number:         HP508X                               Description: HP Laserjet Enterprise Toner
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use            In Service        Damaged                  Site Totals
                              Quantity:                            20                    0                     0                    0                   0                      20
                              Value:                          $994.74                $0.00                 $0.00                 $0.00            $0.00                   $994.74

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             20       $994.74
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      HP508X                                                                      20       $994.74


   Item Number:         HP972                                Description: Toner Kit For Client Accounts (4 Cartridges per Kit)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        742/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    768
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      372
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            36                    0                      0                 0                     0                                          36
                              Value:                        $1,320.34                $0.00                $0.00               $0.00               $0.00                                      $1,320.34

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               36                          $1,320.34
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      HP972                                                                       36                          $1,320.34


   Item Number:            HSCRP                             Description: High Sensitivity C Reactive Protein
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                      0                 0                     0                                           1
                              Value:                          $313.93                $0.00                $0.00               $0.00               $0.00                                       $313.93

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $313.93
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      HSCRP                                                                        1                           $313.93


   Item Number:            HSMKTNT                           Description: Hospital Small Kit - No Tubes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          (59)                    0                      0                 0                     0                                         (59)
                              Value:                        ($184.08)                $0.00                $0.00               $0.00               $0.00                                      ($184.08)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              (59)                         ($184.08)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      HSMKTNT                                                                    (59)                         ($184.08)


   Item Number:            HX0608-6                          Description: Hydrochloric Acid OmniTrace Ultra
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                      0                 0                     0                                           0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             743/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    769
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      HX0608 6                                                                     0         $0 00

   Item Number:         I-902                                Description: Imipramine HCL
       Account               11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             1                        0                  0                 0                     0                       1
                              Value:                           $20.64                $0.00                  $0.00             $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      I-902                                                                        1        $20.64


   Item Number:         I-903                                Description: Imipramine D3
       Account               11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                  Site Totals
                              Quantity:                             1                        0                  0                 0                     0                       1
                              Value:                           $33.27                $0.00                  $0.00             $0.00               $0.00                    $33.27




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        744/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    770
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      373
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            1                            $33.27
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      I-903                                                                        1                            $33.27


   Item Number:            I141-100ML                        Description: IntraLipid 20%
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                 In Use         In Service          Damaged                                    Site Totals
                               Quantity:                            0                        0                  0                    0                  0                                           0
                               Value:                           $0.00                $0.00                  $0.00                 $0.00           $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      I141-100ML                                                                   0                             $0.00


   Item Number:            I7517-150                         Description: Direct TIBC (1x90mL, 1x60mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use         In Service          Damaged                                    Site Totals
                               Quantity:                            7                        0                  0                    0                  0                                           7
                               Value:                       $3,095.82                $0.00                  $0.00                 $0.00           $0.00                                      $3,095.82

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            7                          $3,095.82
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      I7517-150                                                                    7                          $3,095.82


   Item Number:            I7517-CAL                         Description: Direct TIBC Calibrators
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use         In Service          Damaged                                    Site Totals
                               Quantity:                            5                        0                  0                    0                  0                                           5
                               Value:                         $464.01                $0.00                  $0.00                 $0.00           $0.00                                       $464.01

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:       11-11040-0000-0000-00                                            5                           $464.01
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      I7517-CAL                                                                    5                           $464.01


   Item Number:            IAMP-4STI-100                     Description: STI assay kit to detect and differentiate CT/NG/TV/MG
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                 In Use         In Service          Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             745/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    771
                                                                                                             Report by Itemof 1166
                              Quantity:                             4                    0                   0                     0                  0                         4
                              Value:                        $5,265.00                $0.00               $0.00                 $0.00              $0.00                 $5,265.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4     $5,265.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      IAMP-4STI-100                                                                4     $5,265.00


   Item Number:         IAMP-GBS-100                         Description: GBS detection from samples after LIM Broth culture
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $947.70                $0.00               $0.00                 $0.00              $0.00                   $947.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $947.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      IAMP-GBS-100                                                                 1       $947.70


   Item Number:         INT-01                               Description: ASSURANCE Interference Test Kit




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        746/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    772
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      374
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                         0
                               Value:                           $0.00                $0.00                 $0.00                $0.00             $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                         0
                               Value:                           $0.00                $0.00                 $0.00                $0.00             $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      INT-01                                                                       0                            $0.00


   Item Number:            INT-01H                           Description: Hemolysate Interference Material
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                    0                   0                                         1
                               Value:                         $200.07                $0.00                 $0.00                $0.00             $0.00                                      $200.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $200.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      INT-01H                                                                      1                          $200.07


   Item Number:            INT-01T                           Description: Triglyceride-Rich Lipoprotein Interference material
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            2                    0                     0                    0                   0                                         2
                               Value:                         $684.45                $0.00                 $0.00                $0.00             $0.00                                      $684.45

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $684.45
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      INT-01T                                                                      2                          $684.45


   Item Number:            INT-LPPLA2-H                      Description: Internal QC for LpPLA2, High level
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use            In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                    0                   0                                         0
                               Value:                           $0.00                $0.00                 $0.00                $0.00             $0.00                                        $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           747/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    773
                                                                                                             Report by Itemof 1166
                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      INT-LPPLA2-H                                                                 0         $0.00


   Item Number:         INT-LPPLA2-L                         Description: Internal QC for LpPLA2, Low level
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      INT-LPPLA2-L                                                                 0         $0.00


   Item Number:         INTREQ                               Description: Intergrity Hospital Req Form
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        748/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    774
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      375
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      INTREQ                                                                       0                            $0.00


   Item Number:            JT9093-2-CS                       Description: Methanol HPLC Grade
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      JT9093-2-CS                                                                  0                            $0.00


   Item Number:            K                                 Description: Ligand General
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $529.34                $0.00               $0.00                $0.00               $0.00                                      $529.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $529.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      K                                                                            1                          $529.34


   Item Number:            K-002                             Description: Ketamine HCI 100mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      K-002                                                                        0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           749/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    775
                                                                                                             Report by Itemof 1166

   Item Number:         K04323G                              Description: Goat Anti Apo B
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      K04323G                                                                      0         $0.00


   Item Number:         K04323G-ALQ                          Description: Goat Anti Apo B (in 50mL Aliquots)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            11                    0                     0                  0                     0                      11
                              Value:                           $85.80                $0.00                $0.00               $0.00               $0.00                    $85.80

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             11        $85.80




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        750/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    776
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      376
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      K04323G-ALQ                                                                 11                            $85.80


   Item Number:            K04329G                           Description: Apolipoprotein (a) Antibody
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                           31                    0                     0                  0                     0                                          31
                               Value:                       $1,730.08                $0.00                 $0.00              $0.00               $0.00                                      $1,730.08

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             31                          $1,730.08
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      K04329G                                                                     31                          $1,730.08


   Item Number:            K04329G-ALQ                       Description: Apolipoprotein (a) Antibody (In 1mL Aliquots)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                           13                    0                     0                  0                     0                                          13
                               Value:                         $684.45                $0.00                 $0.00              $0.00               $0.00                                       $684.45

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             13                           $684.45
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      K04329G-ALQ                                                                 13                           $684.45


   Item Number:            K04329G-BU                        Description: Apolipoprotein (a) Antibody (25mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                           0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      K04329G-BU                                                                   0                             $0.00


   Item Number:            K63C-10M                          Description: Fibrinogen control (Ask for Control 1 or 2)
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use          In Service          Damaged                                    Site Totals
                               Quantity:                           11                    0                     0                  0                     0                                          11
                               Value:                       $1,171.62                $0.00                 $0.00              $0.00               $0.00                                      $1,171.62

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             751/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    777
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             11     $1,171.62
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      K63C-10M                                                                    11     $1,171.62


   Item Number:         K701M-5                              Description: Linearity FD General Chemistry 10 x 5mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      K701M-5                                                                      0         $0.00


   Item Number:         K704M-S                              Description: Audit MicroControls Linearity FD
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        752/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    778
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      377
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS02                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                         0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      K704M-S                                                                      0                            $0.00


   Item Number:            K709M-5                           Description: Linearity FD Lipids 5 x 2mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                         0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                        $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                         0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      K709M-5                                                                      0                            $0.00


   Item Number:            K801M-5                           Description: Audit Mictro Contyrols - HomoCysteine Centaur
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                         0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      K801M-5                                                                      0                            $0.00


   Item Number:            K808M-5                           Description: Linearity FD Fertility Siemens Centaur 10 x 3mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                     0                   0                                         4
                               Value:                         $692.80                $0.00                $0.00                 $0.00             $0.00                                      $692.80

                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           753/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    779
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:     11-11040-0000-0000-00                                              4       $692.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      K808M-5                                                                      4       $692.80


   Item Number:         KAI-035                              Description: Fibrinogen
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      KAI-035                                                                      0         $0.00


   Item Number:         KAI-088                              Description: Fibrogen
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        754/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    780
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      378
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           24                    0                     0                  0                     0                                          24
                               Value:                       $9,110.51                $0.00                 $0.00              $0.00               $0.00                                      $9,110.51

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            24                          $9,110.51
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      KAI-088                                                                     24                          $9,110.51


   Item Number:            KAI-089C                          Description: Fibrinogen Calibrator
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                     0                  0                     0                                          12
                               Value:                       $2,193.61                $0.00                 $0.00              $0.00               $0.00                                      $2,193.61

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            12                          $2,193.61
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      KAI-089C                                                                    12                          $2,193.61


   Item Number:            KITSEALCAP100                     Description: Caps, SNAP, 20mm, Ptfe/Silicone 100/pk
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                         200                     0                     0                  0                     0                                         200
                               Value:                         $370.00                $0.00                 $0.00              $0.00               $0.00                                       $370.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                           $370.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      KITSEALCAP100                                                              200                           $370.00


   Item Number:            KR7710                            Description: Glutamic Acid Decarboxylase (GAD) Autoantibody Elisa Kit
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                     0                  0                     0                                           5
                               Value:                       $2,605.98                $0.00                 $0.00              $0.00               $0.00                                      $2,605.98

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             5                          $2,605.98
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      KR7710                                                                       5                          $2,605.98


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             755/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    781
                                                                                                             Report by Itemof 1166

   Item Number:         L-901                                Description: Lorazepam, 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      L-901                                                                        1        $20.64


   Item Number:         L-902                                Description: Lorazepam D4
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        756/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    782
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      379
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      L-902                                                                        0                             $0.00


   Item Number:            LAP.20091405                      Description: Vial, Headspace, Crimp 10ml Round Bottom Flat top
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         100                     0                    0                   0                     0                                         100
                               Value:                          $25.54                $0.00                $0.00               $0.00               $0.00                                        $25.54

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                            $25.54
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LAP.20091405                                                               100                            $25.54


   Item Number:            LC230-4                           Description: Methanol
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           52                    0                    0                   0                     0                                          52
                               Value:                       $1,379.85                $0.00                $0.00               $0.00               $0.00                                      $1,379.85

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             52                          $1,379.85
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LC230-4                                                                     52                          $1,379.85


   Item Number:            LC94431                           Description: Laser Integrated Patient Form - White
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                      260,700                    0                    0                   0                     0                                     260,700
                               Value:                      $21,154.13                $0.00                $0.00               $0.00               $0.00                                  $21,154.13

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                        260,700                      $21,154.13
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LC94431                                                                260,700                      $21,154.13


   Item Number:            LC94431-8511-WT-LABREQ            Description: Laser Integrated Patient Form - White
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             757/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    783
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LC94431-8511-WT-LABREQ                                                       0         $0.00


   Item Number:         LC94431SPEC                          Description: Carbonless Laser Integrated Specimen Form
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        30,000                    0                   0                    0                     0                  30,000
                              Value:                        $3,470.91                $0.00               $0.00                $0.00               $0.00                 $3,470.91

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                           30,000     $3,470.91
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LC94431SPEC                                                             30,000     $3,470.91


   Item Number:         LD1-P                                Description: Ld1-P Low QC
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        758/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    784
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      380
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           51                    0                   0                    0                     0                                          51
                               Value:                       $1,658.52                $0.00               $0.00                $0.00               $0.00                                      $1,658.52

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              51                          $1,658.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LD1-P                                                                       51                          $1,658.52


   Item Number:            LE5013                            Description: sdLDL Control Level 1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            7                    0                   0                    0                     0                                           7
                               Value:                       $1,575.37                $0.00               $0.00                $0.00               $0.00                                      $1,575.37

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               7                          $1,575.37
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LE5013                                                                       7                          $1,575.37


   Item Number:            LE5014                            Description: sdLDL Control Level 2
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LE5014                                                                       0                             $0.00


   Item Number:            LE5015                            Description: sdLDL Control Level 3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                   0                    0                     0                                           6
                               Value:                       $1,552.11                $0.00               $0.00                $0.00               $0.00                                      $1,552.11

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6                          $1,552.11
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LE5015                                                                       6                          $1,552.11


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             759/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    785
                                                                                                             Report by Itemof 1166

   Item Number:         LEPQC-H                              Description: QC material for Leptin, High level
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            60                    0                     0                  0                     0                      60
                              Value:                          $265.37                $0.00                $0.00               $0.00               $0.00                   $265.37

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             60       $265.37
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LEPQC-H                                                                     60       $265.37


   Item Number:         LEPQC-L                              Description: QC Material for Leptin Level Low (0.25ml)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            57                    0                     0                  0                     0                      57
                              Value:                          $252.10                $0.00                $0.00               $0.00               $0.00                   $252.10

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             57       $252.10




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        760/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    786
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      381
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LEPQC-L                                                                     57                           $252.10


   Item Number:            LGKT                              Description: Large Specimen Mail-In Kit (10 Patients)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                    0                    0                                           0
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LGKT                                                                         0                             $0.00


   Item Number:            LGKTNT                            Description: Large Kit / No Tubes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                          540                     0                    0                    0                    0                                         540
                              Value:                        $1,922.16                $0.00                $0.00                $0.00              $0.00                                      $1,922.16

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            540                          $1,922.16
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LGKTNT                                                                     540                          $1,922.16


   Item Number:            LGKTNTNI                          Description: Large Kit / No Tubes / No Ice
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                          (10)                    0                    0                    0                    0                                         (10)
                              Value:                         ($35.60)                $0.00                $0.00                $0.00              $0.00                                       ($35.60)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            (10)                          ($35.60)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LGKTNTNI                                                                   (10)                          ($35.60)


   Item Number:            LMK.2620719C-6P                   Description: 100 uL L-Mark Gold Syringe (Non-DLW) (Pk of 6)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                            12                    0                    0                    0                    0                                          12
                              Value:                        $1,684.76                $0.00                $0.00                $0.00              $0.00                                      $1,684.76

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             761/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    787
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               12     $1,684.76
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LMK.2620719C-6P                                                             12     $1,684.76


   Item Number:         LMK.2620735                          Description: 100 uL L-Mark Syringe (DLW)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                          $981.39                $0.00               $0.00                $0.00               $0.00                   $981.39

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4       $981.39
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LMK.2620735                                                                  4       $981.39


   Item Number:         LMK.2636709-6P                       Description: 100uL L-Mark Gold replacement plunger
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        762/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    788
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      382
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           20                    0                   0                    0                     0                                        20
                               Value:                         $873.98                $0.00               $0.00                $0.00               $0.00                                      $873.98

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               20                          $873.98
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LMK.2636709-6P                                                              20                          $873.98


   Item Number:            LMK.2636735                       Description: PLUNGER FOR LEAP L-MARK SYRINGE
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LMK.2636735                                                                  0                            $0.00


   Item Number:            LMK2636735                        Description: Plunger for Leap L-Mark syringe
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           25                    0                   0                    0                     0                                        25
                               Value:                         $649.42                $0.00               $0.00                $0.00               $0.00                                      $649.42

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               25                          $649.42
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LMK2636735                                                                  25                          $649.42


   Item Number:            LP(A)-P HQC                       Description: Lp(a)-P High QC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LP(A)-P HQC                                                                  0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           763/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    789
                                                                                                             Report by Itemof 1166

   Item Number:         LP(A)-P LQC                          Description: Lp(a)-P Low QC
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                  Site Totals
                              Quantity:                             0                    0                   0                     0                    0                       0
                              Value:                            $0.00                $0.00               $0.00                 $0.00              $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LP(A)-P LQC                                                                  0         $0.00


   Item Number:         LP100-4                              Description: Ethyl Acetate, ACS General Use - Case of 4, 4L
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                  Site Totals
                              Quantity:                             2                    0                   0                     0                    0                       2
                              Value:                          $225.46                $0.00               $0.00                 $0.00              $0.00                   $225.46

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2       $225.46




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        764/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    790
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      383
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LP100-4                                                                      2                          $225.46


   Item Number:            LP2757                            Description: Lp(a) mass
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LP2757                                                                       0                            $0.00


   Item Number:            LP3404                            Description: Lp(a) calibrator series (Bx of 5x1mL)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LP3404                                                                       0                            $0.00


   Item Number:            LPPLA2QC-H                        Description: QC material for Lp-PLA2, High level
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      LPPLA2QC-H                                                                   0                            $0.00


   Item Number:            LPPLA2QC-L                        Description: QC Material Lp-PLA2,Low level
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                      0                 0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           765/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    791
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LPPLA2QC-L                                                                   0         $0.00


   Item Number:         LPQC-H                               Description: LPQC-H Vials Level 1 (Box of 81 Vials)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          213                     0                   0                    0                     0                     213
                              Value:                        $1,756.51                $0.00               $0.00                $0.00               $0.00                 $1,756.51

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             213     $1,756.51
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      LPQC-H                                                                     213     $1,756.51




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        766/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    792
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      384
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            LPQC-L                            Description: LPQC-L Vials Level 1 (Box of 81 Vials)
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                         216                     0                   0                    0                     0                                         216
                               Value:                       $1,781.23                $0.00               $0.00                $0.00               $0.00                                      $1,781.23

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             216                          $1,781.23
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LPQC-L                                                                     216                          $1,781.23


   Item Number:            LZRREQ                            Description: LZRREQ
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                       15,784                    0                   0                    0                     0                                      15,784
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          15,784                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      LZRREQ                                                                  15,784                             $0.00


   Item Number:            M-004                             Description: Methamphetamine-D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      M-004                                                                        0                             $0.00


   Item Number:            M-005                             Description: Morphine 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                           1

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             767/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    793
                                                                                                             Report by Itemof 1166
                              Value:                           $20 64                $0 00               $0 00                $0 00               $0 00                    $20 64
                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-005                                                                        1        $20.64


   Item Number:         M-007                                Description: Methadone 1.0mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-007                                                                        1        $20.64


   Item Number:         M-008                                Description: Methadone-D3
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        768/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    794
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      385
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-008                                                                        0                           $0.00


   Item Number:            M-009                             Description: Methampethamine 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-009                                                                        1                          $20.64


   Item Number:            M-010                             Description: MDA D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-010                                                                        0                           $0.00


   Item Number:            M-011                             Description: MDMA D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-011                                                                        0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          769/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    795
                                                                                                             Report by Itemof 1166

   Item Number:         M-012                                Description: MDA
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $25.42                $0.00               $0.00                $0.00               $0.00                    $25.42

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $25.42
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-012                                                                        1        $25.42


   Item Number:         M-013                                Description: MDMA 1.0mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $25.42                $0.00               $0.00                $0.00               $0.00                    $25.42

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $25.42




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        770/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    796
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      386
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-013                                                                        1                          $25.42


   Item Number:            M-018                             Description: Morphine-3-beta-D-glucuronide
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-018                                                                        0                            $0.00


   Item Number:            M-019                             Description: Methadone, 100 ug/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-019                                                                        0                            $0.00


   Item Number:            M-021                             Description: Methadone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $118.99                $0.00                $0.00               $0.00               $0.00                                      $118.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $118.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-021                                                                        1                          $118.99


   Item Number:            M-023                             Description: Methamphetamine
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $118.99                $0.00                $0.00               $0.00               $0.00                                      $118.99

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           771/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    797
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $118.99
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-023                                                                        1       $118.99


   Item Number:         M-027                                Description: MDA D5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $118.99                $0.00               $0.00                $0.00               $0.00                   $118.99

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $118.99
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-027                                                                        1       $118.99


   Item Number:         M-029                                Description: MDMA D5
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        772/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    798
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      387
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $118.99                $0.00               $0.00                $0.00               $0.00                                      $118.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $118.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-029                                                                        1                          $118.99


   Item Number:            M-031                             Description: Morphine 3 glucuronide 1 mg/ml
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-031                                                                        0                            $0.00


   Item Number:            M-035                             Description: Meperidine, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $41.28                $0.00               $0.00                $0.00               $0.00                                      $41.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $41.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-035                                                                        2                          $41.28


   Item Number:            M-036                             Description: Meperidine-D4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $62.76                $0.00               $0.00                $0.00               $0.00                                      $62.76

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $62.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-036                                                                        2                          $62.76


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           773/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    799
                                                                                                             Report by Itemof 1166

   Item Number:         M-039                                Description: Mepromate
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-039                                                                        1        $20.64


   Item Number:         M-065                                Description: MDEA
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        774/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    800
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      388
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-065                                                                        1                          $20.64


   Item Number:            M-067                             Description: MDEA D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-067                                                                        0                            $0.00


   Item Number:            M-068                             Description: MDEA D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $118.99                $0.00               $0.00                $0.00               $0.00                                      $118.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $118.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-068                                                                        1                          $118.99


   Item Number:            M-083                             Description: Methylphenidate 1mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-083                                                                        1                          $20.64


   Item Number:            M-085                             Description: Morphine-D6
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           775/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    801
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-085                                                                        0         $0.00


   Item Number:         M-086                                Description: Morphine
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $126.36                $0.00               $0.00                $0.00               $0.00                   $126.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $126.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M-086                                                                        1       $126.36


   Item Number:         M-181                                Description: Meprobamate D&
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        776/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    802
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      389
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $121.09                $0.00               $0.00                $0.00               $0.00                                      $121.09

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $121.09
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-181                                                                        1                          $121.09


   Item Number:            M-185                             Description: Threo-Methylphenidate D4 HCI
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-185                                                                        0                            $0.00


   Item Number:            M-908                             Description: Midazolam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M-908                                                                        0                            $0.00


   Item Number:            M315                              Description: FilmArray RP2/RP2plus Control Panel 12 tubes
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $345.38                $0.00               $0.00                $0.00               $0.00                                      $345.38

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $345.38
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      M315                                                                         1                          $345.38


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           777/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    803
                                                                                                             Report by Itemof 1166

   Item Number:         M54058-5G                            Description: Methylmalonic Acid
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            15                    0                   0                    0                     0                      15
                              Value:                          $169.13                $0.00               $0.00                $0.00               $0.00                   $169.13

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               15       $169.13
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      M54058-5G                                                                   15       $169.13


   Item Number:         M6399-01-HDLX                        Description: HDQ DNA Kit
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            41                    0                   0                    0                     0                      41
                              Value:                        $9,929.79                $0.00               $0.00                $0.00               $0.00                 $9,929.79

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               41     $9,929.79




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        778/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    804
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      390
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      M6399-01-HDLX                                                               41                          $9,929.79


   Item Number:            ME4305                            Description: AU480 Coolant
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                           1
                              Value:                          $132.50                $0.00               $0.00                $0.00               $0.00                                       $132.50

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $132.50
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ME4305                                                                       1                           $132.50


   Item Number:            MK7840                            Description: Zero Generator Maintenance Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                           (5)                    0                   0                    0                     0                                          (5)
                              Value:                      ($2,393.47)                $0.00               $0.00                $0.00               $0.00                                  ($2,393.47)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              (5)                     ($2,393.47)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MK7840                                                                      (5)                     ($2,393.47)


   Item Number:            MKV19305                          Description: Acetic Acid AR 500 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MKV19305                                                                     0                             $0.00


   Item Number:            ML9106                            Description: Label "New Lot" Yellow
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             779/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    805
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ML9106                                                                       0         $0.00


   Item Number:         MMB600G                              Description: Metal Milk Box
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            24                    0                   0                    0                     0                      24
                              Value:                        $1,252.80                $0.00               $0.00                $0.00               $0.00                 $1,252.80

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              24     $1,252.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MMB600G                                                                     24     $1,252.80


   Item Number:         MPOQC-H                              Description: MPO QC TEST HIGH
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        780/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    806
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      391
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MPOQC-H                                                                      0                            $0.00


   Item Number:            MPOQC-L                           Description: MPO QC Test Low
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MPOQC-L                                                                      0                            $0.00


   Item Number:            MU538600                          Description: ISE TUBE SET (1 ea)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                         4
                              Value:                          $630.20                $0.00               $0.00                $0.00               $0.00                                      $630.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                          $630.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MU538600                                                                     4                          $630.20


   Item Number:            MU824500                          Description: Block 2 For Reference Electrode
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                         1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MU824500                                                                     1                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           781/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    807
                                                                                                             Report by Itemof 1166

   Item Number:         MU824700                             Description: ISE Tube Set 2 (1 ea)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                          $125.58                $0.00               $0.00                $0.00               $0.00                   $125.58

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3       $125.58
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU824700                                                                     3       $125.58


   Item Number:         MU851900                             Description: Sample Probe Tubes
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        782/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    808
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      392
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU851900                                                                     3                             $0.00


   Item Number:            MU852500                          Description: SE Brush
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                   0                    0                     0                                           2
                              Value:                          $270.03                $0.00               $0.00                $0.00               $0.00                                       $270.03

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                           $270.03
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU852500                                                                     2                           $270.03


   Item Number:            MU853200                          Description: Sample Cups
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                           1
                              Value:                           $43.23                $0.00               $0.00                $0.00               $0.00                                        $43.23

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $43.23
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU853200                                                                     1                            $43.23


   Item Number:            MU855000                          Description: Halogen Lamp, DC12V 100W
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            14                    0                   0                    0                     0                                          14
                              Value:                        $4,007.30                $0.00               $0.00                $0.00               $0.00                                      $4,007.30

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               14                          $4,007.30
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU855000                                                                    14                          $4,007.30


   Item Number:            MU855200                          Description: CUVETTE 4x5
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                   0                    0                     0                                           5
                              Value:                        $1,281.01                $0.00               $0.00                $0.00               $0.00                                      $1,281.01

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             783/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    809
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5     $1,281.01
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU855200                                                                     5     $1,281.01


   Item Number:         MU855400                             Description: Mixing Rod S
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                        $1,809.18                $0.00               $0.00                $0.00               $0.00                 $1,809.18

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6     $1,809.18
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU855400                                                                     6     $1,809.18


   Item Number:         MU855500                             Description: Mixing Bar L Shape
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        784/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    810
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      393
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             8                    0                   0                    0                     0                                           8
                              Value:                        $2,020.84                $0.00               $0.00                $0.00               $0.00                                      $2,020.84

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                          $2,020.84
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU855500                                                                     8                          $2,020.84


   Item Number:            MU857800                          Description: Tube Set 7
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                           4
                              Value:                          $179.46                $0.00               $0.00                $0.00               $0.00                                       $179.46

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $179.46
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU857800                                                                     4                           $179.46


   Item Number:            MU857900                          Description: Tube Set 8
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                           4
                              Value:                          $179.48                $0.00               $0.00                $0.00               $0.00                                       $179.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $179.48
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU857900                                                                     4                           $179.48


   Item Number:            MU858000                          Description: D TUBE 3
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                           4
                              Value:                          $518.96                $0.00               $0.00                $0.00               $0.00                                       $518.96

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $518.96
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU858000                                                                     4                           $518.96


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             785/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    811
                                                                                                             Report by Itemof 1166

   Item Number:         MU858100                             Description: R/Probe
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            14                    0                   0                    0                     0                      14
                              Value:                        $5,231.36                $0.00               $0.00                $0.00               $0.00                 $5,231.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               14     $5,231.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU858100                                                                    14     $5,231.36


   Item Number:         MU919400                             Description: NA Electrode (Sodium)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             4                    0                   0                    0                     0                       4
                              Value:                        $2,038.85                $0.00               $0.00                $0.00               $0.00                 $2,038.85




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        786/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    812
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      394
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                          $2,038.85
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU919400                                                                     4                          $2,038.85


   Item Number:            MU919500                          Description: K Electrode (Potassium)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                           4
                              Value:                        $2,038.85                $0.00               $0.00                $0.00               $0.00                                      $2,038.85

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                          $2,038.85
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU919500                                                                     4                          $2,038.85


   Item Number:            MU919600                          Description: CL Electrode (Chloride)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                           4
                              Value:                        $2,038.84                $0.00               $0.00                $0.00               $0.00                                      $2,038.84

               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                          $2,038.84
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU919600                                                                     4                          $2,038.84


   Item Number:            MU919700                          Description: Electrode, Reference
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             787/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    813
                                                                                                             Report by Itemof 1166

                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                        $1,169.54                $0.00               $0.00                $0.00               $0.00                 $1,169.54

              Site:           TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1     $1,169.54
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU919700                                                                     1     $1,169.54


   Item Number:         MU920200                             Description: SILICON PACKING FOR REF
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        788/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    814
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      395
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MU920200                                                                     0                            $0.00


   Item Number:            MU962300                          Description: Roller tube (pkg of 2)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                   0                    0                     0                                         2
                              Value:                          $220.56                $0.00               $0.00                $0.00               $0.00                                      $220.56

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $220.56
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MU962300                                                                     2                          $220.56


   Item Number:            MU962700                          Description: ISE Sample Pot
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MU962700                                                                     0                            $0.00


   Item Number:            MU962800                          Description: Mixing Rod
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MU962800                                                                     0                            $0.00


   Item Number:            MU963000                          Description: Bottle Tube
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             3                    0                   0                    0                     0                                         3
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           789/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    815
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU963000                                                                     3         $0.00


   Item Number:         MU963200                             Description: Bottle Cap
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MU963200                                                                     0         $0.00


   Item Number:         MU9888                               Description: Photometer Lamp
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        790/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    816
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      396
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU9888                                                                       0                             $0.00


   Item Number:            MU988800                          Description: Photometer Lamp
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU988800                                                                     0                             $0.00


   Item Number:            MU993400                          Description: Sample Probe
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             8                    0                   0                    0                     0                                           8
                              Value:                        $2,989.34                $0.00               $0.00                $0.00               $0.00                                      $2,989.34

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               8                          $2,989.34
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU993400                                                                     8                          $2,989.34


   Item Number:            MU995800                          Description: Reagent Probe
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                           0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      MU995800                                                                     0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             791/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    817
                                                                                                             Report by Itemof 1166

   Item Number:         MZ 30-21                             Description: Tension cord 280mm
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                     0                  0                     0                      10
                              Value:                          $179.02                $0.00                 $0.00              $0.00               $0.00                   $179.02

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            10       $179.02
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      MZ 30-21                                                                    10       $179.02


   Item Number:         MZ 30-23                             Description: Tension cord 90-95
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            14                    0                     0                  0                     0                      14
                              Value:                          $250.62                $0.00                 $0.00              $0.00               $0.00                   $250.62

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            14       $250.62




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        792/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    818
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      397
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      MZ 30-23                                                                    14                          $250.62


   Item Number:            N-004                             Description: Naloxone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                          $28.32                $0.00                 $0.00              $0.00               $0.00                                       $28.32

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $28.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-004                                                                        1                           $28.32


   Item Number:            N-007                             Description: Naltrexone, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                     0                  0                     0                                         3
                               Value:                          $84.99                $0.00                 $0.00              $0.00               $0.00                                       $84.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3                           $84.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-007                                                                        3                           $84.99


   Item Number:            N-011                             Description: Noroxycodone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                          $41.06                $0.00                 $0.00              $0.00               $0.00                                       $41.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $41.06
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-011                                                                        1                           $41.06


   Item Number:            N-012                             Description: Noroxyomorphone HCL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                     0                  0                     0                                         1
                               Value:                         $223.23                $0.00                 $0.00              $0.00               $0.00                                      $223.23

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           793/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    819
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $223.23
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-012                                                                        1       $223.23


   Item Number:         N-017                                Description: Norhydromorphone HCL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-017                                                                        0         $0.00


   Item Number:         N-020                                Description: Normeperidine-D4
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        794/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    820
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      398
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $62.76                $0.00               $0.00                $0.00               $0.00                                      $62.76

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2                          $62.76
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-020                                                                        2                          $62.76


   Item Number:            N-030                             Description: Norfentanyl D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $32.22                $0.00               $0.00                $0.00               $0.00                                      $32.22

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $32.22
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-030                                                                        1                          $32.22


   Item Number:            N-031                             Description: Norfentanyl Oxalate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-031                                                                        1                          $20.64


   Item Number:            N-032                             Description: Noroxycodone D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-032                                                                        0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          795/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    821
                                                                                                             Report by Itemof 1166

   Item Number:         N-033                                Description: Noroxycodone D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $741.31                $0.00               $0.00                $0.00               $0.00                   $741.31

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $741.31
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-033                                                                        1       $741.31


   Item Number:         N-036                                Description: Norketamine HC1 1.0mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        796/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    822
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      399
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-036                                                                        0                            $0.00


   Item Number:            N-047                             Description: Naltrexone D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $286.42                $0.00               $0.00                $0.00               $0.00                                      $286.42

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $286.42
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-047                                                                        1                          $286.42


   Item Number:            N-053                             Description: Norhydrocodone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                   0                    0                     0                                         3
                               Value:                         $251.67                $0.00               $0.00                $0.00               $0.00                                      $251.67

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $251.67
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-053                                                                        3                          $251.67


   Item Number:            N-054                             Description: Norhydrocodone D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $109.52                $0.00               $0.00                $0.00               $0.00                                      $109.52

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $109.52
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-054                                                                        1                          $109.52


   Item Number:            N-059                             Description: Norbuprenorphine 1 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $314.84                $0.00               $0.00                $0.00               $0.00                                      $314.84

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           797/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    823
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $314.84
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-059                                                                        1       $314.84


   Item Number:         N-063                                Description: Naloxone D5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $330.64                $0.00               $0.00                $0.00               $0.00                   $330.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $330.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-063                                                                        1       $330.64


   Item Number:         N-089                                Description: Normeperidine 1 mg/mL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        798/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    824
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      400
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $113.72                $0.00               $0.00                $0.00               $0.00                                      $113.72

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $113.72
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-089                                                                        1                          $113.72


   Item Number:            N-107                             Description: Norhydromorphone HCL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                   0                    0                     0                                         4
                               Value:                         $729.84                $0.00               $0.00                $0.00               $0.00                                      $729.84

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               4                          $729.84
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-107                                                                        4                          $729.84


   Item Number:            N-13-M                            Description: TRIDECANOIC METHYLESTER
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                        1,500                    0                   0                    0                     0                                      1,500
                               Value:                          $96.00                $0.00               $0.00                $0.00               $0.00                                       $96.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,500                          $96.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-13-M                                                                    1,500                          $96.00


   Item Number:            N-904                             Description: Norpropoxyphene-D5 Maleate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-904                                                                        0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           799/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    825
                                                                                                             Report by Itemof 1166

   Item Number:         N-905                                Description: Nordiazepam, 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $28.32                $0.00               $0.00                $0.00               $0.00                    $28.32

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $28.32
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-905                                                                        1        $28.32


   Item Number:         N-907                                Description: Nortriptyline HCL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1        $20.64




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        800/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    826
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      401
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-907                                                                        1                           $20.64


   Item Number:            N-911                             Description: Nordiazepam-D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $131.63                $0.00               $0.00                $0.00               $0.00                                      $131.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $131.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-911                                                                        1                          $131.63


   Item Number:            N-912                             Description: Norbuprenorphine, 100 ug/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-912                                                                        0                            $0.00


   Item Number:            N-913                             Description: Norpropoxyphene Maleate, 1.0 mg/mL as free base
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N-913                                                                        0                            $0.00


   Item Number:            N-920                             Description: Norbuprenorphine D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $34.33                $0.00               $0.00                $0.00               $0.00                                       $34.33

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           801/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    827
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $34.33
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N-920                                                                        1        $34.33


   Item Number:         N0691745                             Description: Magnesium Pure Single-Element Standard 125 mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N0691745                                                                     0         $0.00


   Item Number:         N0776116                             Description: Conical Metal Free Sterile Tubes - 50 mL
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        802/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    828
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      402
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,475                    0                     0                  0                     0                                       1,475
                              Value:                          $708.00                $0.00                 $0.00              $0.00               $0.00                                       $708.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,475                          $708.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      N0776116                                                                  1,475                          $708.00


   Item Number:            N0776118                          Description: Conical Metal Free Sterile Tubes - 15mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         6,850                    0                     0                  0                     0                                       6,850
                              Value:                        $2,485.31                $0.00                 $0.00              $0.00               $0.00                                      $2,485.31

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          6,850                         $2,485.31
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      N0776118                                                                  6,850                         $2,485.31


   Item Number:            N0777244 REV A                    Description: Large Rack 60 Position (5x12)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                     0                  0                     0                                           2
                              Value:                           $86.35                $0.00                 $0.00              $0.00               $0.00                                        $86.35

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                            $86.35
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      N0777244 REV A                                                               2                            $86.35


   Item Number:            N0777244REVA                      Description: Large Rack 60 Position (5x12)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      N0777244REVA                                                                 0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             803/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    829
                                                                                                             Report by Itemof 1166

   Item Number:         N0777291                             Description: 2 ml loop
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N0777291                                                                     0         $0.00


   Item Number:         N0777479                             Description: 2 mL Sample Loop
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        804/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    830
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      403
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N0777479                                                                     0                            $0.00


   Item Number:            N0777751                          Description: P7 Fast Valve Rotor PFA 1 MM Bore
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                     0                  0                     0                                         2
                              Value:                          $196.28                $0.00                 $0.00              $0.00               $0.00                                      $196.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             2                          $196.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N0777751                                                                     2                          $196.28


   Item Number:            N0777752                          Description: Stator CTFE for P7 Sample Valve
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N0777752                                                                     0                            $0.00


   Item Number:            N07777522                         Description: SC Autosampler Probe, Teflon 1.0mm ID
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N07777522                                                                    0                            $0.00


   Item Number:            N8121038                          Description: Nebulizer Line
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           805/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    831
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N8121038                                                                     0         $0.00


   Item Number:         N8145003                             Description: Formblin vacuum pump oil 1 Liter
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                          $669.71                $0.00                 $0.00              $0.00               $0.00                   $669.71

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $669.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N8145003                                                                     1       $669.71


   Item Number:         N8145005                             Description: SV40BI Exhaust Filter Kit
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        806/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    832
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      404
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                          $199.02                $0.00                 $0.00              $0.00               $0.00                                      $199.02

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $199.02
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145005                                                                     1                          $199.02


   Item Number:            N8145018                          Description: Female Barb CTFE Fitting
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145018                                                                     0                            $0.00


   Item Number:            N8145027                          Description: Dual-Stage LCPMS Detector
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145027                                                                     0                            $0.00


   Item Number:            N8145051                          Description: NexION Setup Solution
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                          $116.35                $0.00                 $0.00              $0.00               $0.00                                      $116.35

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $116.35
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145051                                                                     1                          $116.35


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           807/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    833
                                                                                                             Report by Itemof 1166

   Item Number:         N8145059                             Description: NexION Dual Detector Soln. 100mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                          $168.48                $0.00                 $0.00              $0.00               $0.00                   $168.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $168.48
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N8145059                                                                     1       $168.48


   Item Number:         N8145160                             Description: MPP PVC Tubing Flared, 1.30mm, grey grey
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                            95                    0                     0                  0                     0                      95
                              Value:                          $408.48                $0.00                 $0.00              $0.00               $0.00                   $408.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            95       $408.48




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        808/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    834
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      405
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145160                                                                    95                          $408.48


   Item Number:            N8145195                          Description: MPP PVC tugging flaired, 0.19mm, org/red 12/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                            96                    0                     0                   0                    0                                        96
                              Value:                          $614.95                $0.00                 $0.00               $0.00              $0.00                                      $614.95

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            96                          $614.95
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145195                                                                    96                          $614.95


   Item Number:            N8145201                          Description: MPP PVC tubingflared, 0.64mm, org/wht, 12/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                          107                     0                     0                   0                    0                                       107
                              Value:                          $685.26                $0.00                 $0.00               $0.00              $0.00                                      $685.26

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           107                          $685.26
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145201                                                                   107                          $685.26


   Item Number:            N8145346                          Description: F2 FAST Valve Neb Line 14 cm, F0.25mm
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                   0                    0                                         0
                              Value:                            $0.00                $0.00                 $0.00               $0.00              $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8145346                                                                     0                            $0.00


   Item Number:            N8152373                          Description: Meinhard Type CT R+Nebulizer
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use           In Service         Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                   0                    0                                         1
                              Value:                          $694.98                $0.00                 $0.00               $0.00              $0.00                                      $694.98

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           809/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    835
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1       $694.98
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N8152373                                                                     1       $694.98


   Item Number:         N8152389                             Description: Glass Cyclonic Spray Chamber
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N8152389                                                                     0         $0.00


   Item Number:         N8152456                             Description: Drain Line
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        810/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    836
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      406
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $92.66                $0.00                 $0.00              $0.00               $0.00                                      $92.66

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $92.66
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N8152456                                                                     1                          $92.66


   Item Number:            N9300100                          Description: Aluminum Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300100                                                                     0                           $0.00


   Item Number:            N9300101                          Description: Antimony (Sb) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300101                                                                     0                           $0.00


   Item Number:            N9300102                          Description: Arsenic Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300102                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           811/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    837
                                                                                                             Report by Itemof 1166

   Item Number:         N9300107                             Description: Cadmium Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9300107                                                                     0         $0.00


   Item Number:         N9300108                             Description: Calcium Pure Single-Element Standard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                           $83.19                $0.00                 $0.00              $0.00               $0.00                    $83.19

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $83.19




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        812/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    838
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      407
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300108                                                                     1                          $83.19


   Item Number:            N9300112                          Description: Chromium Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $83.19                $0.00                 $0.00              $0.00               $0.00                                      $83.19

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $83.19
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300112                                                                     1                          $83.19


   Item Number:            N9300113                          Description: Cobalt (Co) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300113                                                                     0                           $0.00


   Item Number:            N9300114                          Description: Copper Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300114                                                                     0                           $0.00


   Item Number:            N9300126                          Description: Iron (Fe) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          813/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    839
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9300126                                                                     0         $0.00


   Item Number:         N9300131                             Description: Magnesium Pure Single-Element Standard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9300131                                                                     0         $0.00


   Item Number:         N9300132                             Description: Manganese Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        814/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    840
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      408
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300132                                                                     0                           $0.00


   Item Number:            N9300133                          Description: Mercury Pure Single-Element Standard 1000ug/ml, 10% HNO3, 500ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300133                                                                     0                           $0.00


   Item Number:            N9300134                          Description: Molybdenum (Mo) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300134                                                                     0                           $0.00


   Item Number:            N9300136                          Description: Nickel (Ni) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300136                                                                     0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          815/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    841
                                                                                                             Report by Itemof 1166

   Item Number:         N9300141                             Description: Potassium Pure Single-Element Standard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9300141                                                                     0         $0.00


   Item Number:         N9300149                             Description: Selenium Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        816/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    842
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      409
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300149                                                                     0                           $0.00


   Item Number:            N9300158                          Description: Thallium (Ti) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300158                                                                     0                           $0.00


   Item Number:            N9300161                          Description: Tin (Sn) Pure Single-Element
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300161                                                                     0                           $0.00


   Item Number:            N9300168                          Description: Zinc Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9300168                                                                     0                           $0.00


   Item Number:            N9300172                          Description: Beryllium
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $30.80                $0.00                 $0.00              $0.00               $0.00                                      $30.80

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          817/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    843
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $30.80
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9300172                                                                     1        $30.80


   Item Number:         N9300253                             Description: Mercury Standard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9300253                                                                     0         $0.00


   Item Number:         N930128                              Description: Lead Pure Single-Element Standard 1000ug/ml, 2% HNO3, 500ml
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        818/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    844
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      410
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N930128                                                                      0                            $0.00


   Item Number:            N9301721                          Description: Instrument Calibration Standard 2:100ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9301721                                                                     0                            $0.00


   Item Number:            N9303746                          Description: NA, Pure Plus 125 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $44.75                $0.00                 $0.00              $0.00               $0.00                                       $44.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $44.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303746                                                                     1                           $44.75


   Item Number:            N9303759                          Description: Gold (Au) Pure Single-Element Standard
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                     0                  0                     0                                         4
                              Value:                          $370.66                $0.00                 $0.00              $0.00               $0.00                                      $370.66

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             4                          $370.66
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303759                                                                     4                          $370.66


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           819/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    845
                                                                                                             Report by Itemof 1166

   Item Number:         N9303765                             Description: Cerium
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                           $37.12                $0.00                 $0.00              $0.00               $0.00                    $37.12

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $37.12
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9303765                                                                     1        $37.12


   Item Number:         N9303772                             Description: Gallium 1000ug/ml 2% HNO3 125 mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        820/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    846
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      411
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303772                                                                     0                           $0.00


   Item Number:            N9303777                          Description: Indium
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $39.49                $0.00                 $0.00              $0.00               $0.00                                      $39.49

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $39.49
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303777                                                                     1                          $39.49


   Item Number:            N9303778                          Description: Iridium 1000ug/mL 10%HCL 125mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303778                                                                     0                           $0.00


   Item Number:            N9303781                          Description: Lithium
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $37.12                $0.00                 $0.00              $0.00               $0.00                                      $37.12

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $37.12
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303781                                                                     1                          $37.12


   Item Number:            N9303794                          Description: Rhodium 1000ug/mL 10%HCL 125 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          821/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    847
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9303794                                                                     0         $0.00


   Item Number:         N9303795                             Description: Ruthenium (Ru) Pure Single-Element Standard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      N9303795                                                                     0         $0.00


   Item Number:         N9303844                             Description: Uranium
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        822/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    848
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      412
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                           $53.70                $0.00                 $0.00              $0.00               $0.00                                       $53.70

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $53.70
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9303844                                                                     1                           $53.70


   Item Number:            N9304120                          Description: Potassium Pure Single-Element Standard 500 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9304120                                                                     0                            $0.00


   Item Number:            N9307738                          Description: Internal Standard Mix
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                          $187.96                $0.00                 $0.00              $0.00               $0.00                                      $187.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                          $187.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      N9307738                                                                     1                          $187.96


   Item Number:            NARROWPOPUP                       Description: Narrow Pop Up
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      NARROWPOPUP                                                                  0                            $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           823/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    849
                                                                                                             Report by Itemof 1166

   Item Number:         NAT-800632                           Description: Tiger Top Serum Tube
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                  Site Totals
                              Quantity:                            66                    0                   0                     0                    0                      66
                              Value:                           $12.39                $0.00               $0.00                 $0.00              $0.00                    $12.39

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               66        $12.39
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      NAT-800632                                                                  66        $12.39


   Item Number:         NC9016286                            Description: Key Scientific Products 0.5 McFarland Standard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                  Site Totals
                              Quantity:                             2                    0                   0                     0                    0                       2
                              Value:                           $54.59                $0.00               $0.00                 $0.00              $0.00                    $54.59

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2        $54.59




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        824/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    850
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      413
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NC9016286                                                                    2                            $54.59


   Item Number:            NC9647071                         Description: Multi Lipid Calibrator
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                           4
                               Value:                         $278.41                $0.00                $0.00               $0.00               $0.00                                       $278.41

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $278.41
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NC9647071                                                                    4                           $278.41


   Item Number:            NC9795851                         Description: L-Type Triglyceride M Color A
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            6                    0                    0                   0                     0                                           6
                               Value:                       $1,478.78                $0.00                $0.00               $0.00               $0.00                                      $1,478.78

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6                          $1,478.78
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NC9795851                                                                    6                          $1,478.78


   Item Number:            NC9795852                         Description: L-Type Triglyceride M Color B
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            3                    0                    0                   0                     0                                           3
                               Value:                         $525.66                $0.00                $0.00               $0.00               $0.00                                       $525.66

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                           $525.66
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NC9795852                                                                    3                           $525.66


   Item Number:            NK-8300                           Description: 1,5 AG Reagents Set
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             825/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    851
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      NK-8300                                                                      0         $0.00


   Item Number:         NK-8320                              Description: Glyco Mark Calibraton Standard
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        826/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    852
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      414
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NK-8320                                                                      0                             $0.00


   Item Number:            NK-8330                           Description: Glyco Mark 1,5 AG Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NK-8330                                                                      0                             $0.00


   Item Number:            NM6961-GN                         Description: CoFlex LF2 Premium, 1.5"W x 5 yds, green
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NM6961-GN                                                                    0                             $0.00


   Item Number:            NUC                               Description: Negative Urine Control 3mL Vials
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           36                      0                  0                   0                     0                                          36
                               Value:                       $1,080.00                $0.00                $0.00               $0.00               $0.00                                      $1,080.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             36                          $1,080.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      NUC                                                                         36                          $1,080.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             827/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    853
                                                                                                             Report by Itemof 1166

   Item Number:         NX0407-4                             Description: OmniTrace Nitric Acid
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                           $73.04                $0.00                 $0.00              $0.00               $0.00                    $73.04

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $73.04
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      NX0407-4                                                                     1        $73.04


   Item Number:         O-002                                Description: Oxycodone 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                     0                  0                     0                       1
                              Value:                           $20.64                $0.00                 $0.00              $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1        $20.64




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        828/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    854
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      415
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-002                                                                        1                           $20.64


   Item Number:            O-003                             Description: Oxymorphone D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-003                                                                        0                            $0.00


   Item Number:            O-004                             Description: Oxymorphone
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                       $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-004                                                                        1                           $20.64


   Item Number:            O-007                             Description: Oxycodone D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-007                                                                        0                            $0.00


   Item Number:            O-008                             Description: Oxycodone D6
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $126.36                $0.00               $0.00                $0.00               $0.00                                      $126.36

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           829/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    855
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $126.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      O-008                                                                        1       $126.36


   Item Number:         O-019                                Description: Oxymorphone D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $131.63                $0.00               $0.00                $0.00               $0.00                   $131.63

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $131.63
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      O-019                                                                        1       $131.63


   Item Number:         O-023                                Description: Oxazepam glucuronide
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        830/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    856
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      416
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-023                                                                        0                            $0.00


   Item Number:            O-901                             Description: Oxazepam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-901                                                                        0                            $0.00


   Item Number:            O-902                             Description: Oxazepam, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                       $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-902                                                                        1                           $20.64


   Item Number:            O-904                             Description: Oxazepam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $124.25                $0.00               $0.00                $0.00               $0.00                                      $124.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $124.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O-904                                                                        1                          $124.25


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           831/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    857
                                                                                                             Report by Itemof 1166

   Item Number:         O1008-25G                            Description: Oleic Acid
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      O1008-25G                                                                    0         $0.00


   Item Number:         O1008-5G                             Description: Sigma-Aldrich/Oleic, Acid, 5 grams
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                     0                  0                     0                       2
                              Value:                          $134.15                $0.00               $0.00                $0.00               $0.00                   $134.15

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2       $134.15




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        832/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    858
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      417
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      O1008-5G                                                                     2                          $134.15


   Item Number:            ODC0019                           Description: Bicarbonate Calibrator Levels 1 & 2
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                      0                 0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ODC0019                                                                      1                            $0.00


   Item Number:            ODC0023                           Description: HDL CAL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                      0                 0                     0                                         6
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                      0                 0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ODC0023                                                                      7                            $0.00


   Item Number:            ODC0024                           Description: LDL Cholesterol Calibrator, 3x1 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                      0                 0                     0                                         5
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                      0                 0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                            $0.00
                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           833/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    859
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      ODC0024                                                                      5         $0.00


   Item Number:         ODC0026                              Description: CRP Calibrator Normal Application
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                  Site Totals
                              Quantity:                             4                    0                    0                    0                    0                       4
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ODC0026                                                                      4         $0.00


   Item Number:         ODC0027                              Description: CRP Latex Calibrator Hightly Sensitive Set (Level 1-5) 1x2 mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                  Site Totals
                              Quantity:                             5                    0                    0                    0                    0                       5
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        834/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    860
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      418
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                           0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ODC0027                                                                      5                             $0.00


   Item Number:            ODC0028                           Description: RF Latex Calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                    0                   0                     0                                           5
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ODC0028                                                                      5                             $0.00


   Item Number:            ODL02156                          Description: Thermo Direct Labels
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            24                    0                    0                   0                     0                                          24
                              Value:                        $2,274.48                $0.00                $0.00               $0.00               $0.00                                      $2,274.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             24                          $2,274.48
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ODL02156                                                                    24                          $2,274.48


   Item Number:            ODL03587                          Description: Sarstedt Tubes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                           0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ODL03587                                                                     0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             835/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    861
                                                                                                             Report by Itemof 1166

   Item Number:         ODL20554                             Description: Parafilm Cassette Recapper (1 set 10pcs)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            21                    0                   0                    0                     0                      21
                              Value:                       $11,056.50                $0.00               $0.00                $0.00               $0.00                $11,056.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               21    $11,056.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ODL20554                                                                    21    $11,056.50


   Item Number:         ODL25112                             Description: Kit for Gripper
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        836/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    862
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      419
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ODL25112                                                                     0                           $0.00


   Item Number:            ODR2000                           Description: Wash Solution, 4x5 L
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                              Quantity:                             9                    0                    0                      0                  0                                         9
                              Value:                            $0.00                $0.00                $0.00                  $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ODR2000                                                                      9                           $0.00


   Item Number:            ODR3021                           Description: Serum Protein Multi Calibrato (Level 1-6) 1x2 mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                      0                  0                                         2
                              Value:                            $0.00                $0.00                $0.00                  $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ODR3021                                                                      2                           $0.00


   Item Number:            ODR3022                           Description: APO A1&B Calibrator (level1-5) 1x2 ml SEQUESTERED
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                              Quantity:                            26                    0                    0                      0                  0                                        26
                              Value:                            $0.00                $0.00                $0.00                  $0.00            $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             26                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ODR3022                                                                     26                           $0.00


   Item Number:            ODR3023                           Description: Ceruloplasmin Calibrator
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use              In Service       Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                      0                  0                                         2
                              Value:                            $0.00                $0.00                $0.00                  $0.00            $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          837/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    863
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ODR3023                                                                      2         $0.00


   Item Number:         ODR3024                              Description: Microalbumin Calibrator (Level 1-5) 1x2 mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ODR3024                                                                      0         $0.00


   Item Number:         ODR3029                              Description: Prealbumin Calibrator
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        838/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    864
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      420
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             3                    0                    0                   0                     0                                           3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ODR3029                                                                      3                             $0.00


   Item Number:            OGD-510                           Description: Saliva Kit for HC
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          553                     0                    0                   0                     0                                         553
                              Value:                       $15,028.81                $0.00                $0.00               $0.00               $0.00                                  $15,028.81

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            553                      $15,028.81
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      OGD-510                                                                    553                      $15,028.81


   Item Number:            OL3800-25-513-N                   Description: CyBi-Tip Tray 384-25uL (24per Case)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            44                    0                    0                   0                     0                                          44
                              Value:                        $2,270.09                $0.00                $0.00               $0.00               $0.00                                      $2,270.09

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             44                          $2,270.09
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      OL3800-25-513-N                                                             44                          $2,270.09


   Item Number:            OL3800-25-513-NJ                  Description: CyBi-Tip Tray 384-25uL (24per Case)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                           0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      OL3800-25-513-NJ                                                             0                             $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             839/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    865
                                                                                                             Report by Itemof 1166

   Item Number:         OL3800-26-513-N                      Description: CyBi-Tip Tray 384-25ul, (48 tip trays per case)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                  In Use            In Service      Damaged                  Site Totals
                              Quantity:                             8                     0                      0                     0                0                       8
                              Value:                          $318.46                 $0.00                  $0.00                  $0.00         $0.00                   $318.46

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8       $318.46
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OL3800-26-513-N                                                              8       $318.46


   Item Number:         OL5022-25-379                        Description: CyBi-Tip Trays 96, PCR certified, pre-sterilized filter
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                  In Use            In Service      Damaged                  Site Totals
                              Quantity:                             9                     0                      0                     0                0                       9
                              Value:                          $194.84                 $0.00                  $0.00                  $0.00         $0.00                   $194.84

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9       $194.84




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        840/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    866
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      421
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OL5022-25-379                                                                9                          $194.84


   Item Number:            OMR BP791IT                       Description: Automatic Blood Pressure Monitor
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OMR BP791IT                                                                  0                            $0.00


   Item Number:            OSR0001                           Description: Wash Solution (6x2L)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR0001                                                                      2                            $0.00


   Item Number:            OSR00AF                           Description: Antifoam 4x500mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           841/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    867
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      OSR00AF                                                                      0         $0.00


   Item Number:         OSR6004                              Description: ALP (Alkaline Phospatase) Reagent 4x12ml
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6004                                                                      0         $0.00


   Item Number:         OSR6006                              Description: Amylase 4x55 Test Kit
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                    0                   0                     0                       5
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        842/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    868
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      422
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6006                                                                      5                           $0.00


   Item Number:            OSR6107                           Description: ALT (Alanine Aminotransferase IFFC Reagents, 4x50m l& 4x25ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                    0                   0                     0                                        10
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6107                                                                     10                           $0.00


   Item Number:            OSR6109                           Description: AST Reagent (4x25mL)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6109                                                                      0                           $0.00


   Item Number:            OSR61105                          Description: RF Latex R1
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                    0                   0                     0                                         5
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR61105                                                                     5                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          843/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    869
                                                                                                             Report by Itemof 1166

   Item Number:         OSR61117                             Description: Calcium Arsenazo
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             8                    0                   0                    0                     0                       8
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR61117                                                                     8         $0.00


   Item Number:         OSR61118                             Description: Triglyceride
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            19                    0                   0                    0                     0                      19
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        844/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    870
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      423
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             21                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR61118                                                                    21                           $0.00


   Item Number:            OSR6116                           Description: Cholesterol Reagent, 4 x 22.5 ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6116                                                                      0                           $0.00


   Item Number:            OSR61171                          Description: IGA
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR61171                                                                     1                           $0.00


   Item Number:            OSR61172                          Description: IgG
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR61172                                                                     4                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          845/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    871
                                                                                                             Report by Itemof 1166

   Item Number:         OSR61173                             Description: IgM Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR61173                                                                     2         $0.00


   Item Number:         OSR6119                              Description: GGT (Gamma-Glutamyltansferase) Reagent 4x15ml & 4x15ml
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        846/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    872
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      424
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6119                                                                      1                           $0.00


   Item Number:            OSR61203                          Description: Ferritin
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            22                    0                    0                   0                     0                                        22
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             22                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR61203                                                                    22                           $0.00


   Item Number:            OSR6122                           Description: Inorganic Phosphorus
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6122                                                                      2                           $0.00


   Item Number:            OSR6127                           Description: Lactate Dehydrogenase
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6127                                                                      4                           $0.00


   Item Number:            OSR6130                           Description: Lipase 4x65 Test Kit

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          847/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    873
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                    0                   0                     0                       5
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6130                                                                      5         $0.00


   Item Number:         OSR6137                              Description: Bicarb (CO2)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            13                    0                    0                   0                     0                      13
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             13         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6137                                                                     13         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        848/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    874
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      425
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


   Item Number:            OSR6142                           Description: APO A1 (Apolipoprotein A1) Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                    0                   0                     0                                        10
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6142                                                                     10                           $0.00


   Item Number:            OSR6143                           Description: APO-B SEQUESTERED
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            62                    0                    0                   0                     0                                        62
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             62                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6143                                                                     62                           $0.00


   Item Number:            OSR6147                           Description: hsCRP
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6147                                                                      0                           $0.00


   Item Number:            OSR6152                           Description: Transferrin
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $0.00
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          849/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    875
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      OSR6152                                                                      2         $0.00


   Item Number:         OSR6159                              Description: C3 Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                    0                   0                     0                       1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6159                                                                      1         $0.00


   Item Number:         OSR6160                              Description: C4 Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                    0                   0                     0                       3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        850/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    876
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      426
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6160                                                                      3                           $0.00


   Item Number:            OSR6164                           Description: Ceruloplasmin Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6164                                                                      2                           $0.00


   Item Number:            OSR6167                           Description: Microalbumin Test Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6167                                                                      0                           $0.00


   Item Number:            OSR6175                           Description: PreAlbumin
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             3                    0                    0                   0                     0                                         3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6175                                                                      3                           $0.00


   Item Number:            OSR6178                           Description: Creatinine
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          851/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    877
                                                                                                             Report by Itemof 1166
                              Quantity:                            15                    0                    0                   0                   0                        15
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             15         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6178                                                                     15         $0.00


   Item Number:         OSR6186                              Description: Iron
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            19                    0                    0                   0                     0                      19
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             19         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        852/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    878
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      427
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6186                                                                     19                           $0.00


   Item Number:            OSR6189                           Description: Magnesium
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                    0                   0                     0                                        10
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6189                                                                     10                           $0.00


   Item Number:            OSR6195                           Description: HDL Cholesterol
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6195                                                                      0                           $0.00


   Item Number:            OSR6196                           Description: LDL Cholesterol (4x30mL)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          853/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    879
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      OSR6196                                                                      0         $0.00


   Item Number:         OSR6198                              Description: Uric Acid Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6198                                                                      0         $0.00


   Item Number:         OSR6199                              Description: CRP Latex
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            20                    0                    0                   0                     0                      20
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        854/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    880
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      428
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             21                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6199                                                                     21                           $0.00


   Item Number:            OSR6202                           Description: ALBUMIN
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             9                    0                    0                   0                     0                                         9
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              9                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6202                                                                      9                           $0.00


   Item Number:            OSR6204                           Description: ALP (Alkaline Phospatase) Reagent 4x53ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             7                    0                    0                   0                     0                                         7
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6204                                                                      7                           $0.00


   Item Number:            OSR6209                           Description: AST
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          855/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    881
                                                                                                             Report by Itemof 1166

                              Quantity:                             8                    0                    0                   0                     0                       8
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6209                                                                      8         $0.00


   Item Number:         OSR6211                              Description: Bili, D
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                    0                   0                     0                       3
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        856/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    882
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      429
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6211                                                                      3                           $0.00


   Item Number:            OSR6212                           Description: TBIL (Total Bilirubin) Reagent, 4x40ml &4x40Ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                            10                    0                    0                    0                    0                                        10
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6212                                                                     10                           $0.00


   Item Number:            OSR6216                           Description: Cholesterol
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             7                    0                    0                    0                    0                                         7
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                    0                    0                                         0
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6216                                                                      7                           $0.00


   Item Number:            OSR62166                          Description: LIH Test Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use            In Service         Damaged                                    Site Totals
                              Quantity:                             3                    0                    0                    0                    0                                         3
                              Value:                            $0.00                $0.00                $0.00                $0.00              $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              3                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR62166                                                                     3                           $0.00


   Item Number:            OSR6221                           Description: Glucose HK

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          857/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    883
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            14                     0                   0                   0                     0                      14
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             14         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6221                                                                     14         $0.00


   Item Number:         OSR6232                              Description: Total Protein
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             7                     0                   0                   0                     0                       7
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                     0                   0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        858/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    884
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      430
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6232                                                                      7                           $0.00


   Item Number:            OSR6234                           Description: BUN/ Urea Nitro
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                    0                   0                     0                                        10
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6234                                                                     10                           $0.00


   Item Number:            OSR6237                           Description: Do Not USE - Use #OSR6137 Instead Bicarb (CO2)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6237                                                                      0                           $0.00


   Item Number:            OSR6279                           Description: CK-NAC
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6279                                                                      4                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          859/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    885
                                                                                                             Report by Itemof 1166

   Item Number:         OSR6286                              Description: Iron
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

              Site:           TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR6286                                                                      0         $0.00


   Item Number:         OSR6295                              Description: HDL Cholesterol
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        860/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    886
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      431
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            28                    0                    0                   0                     0                                        28
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             32                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6295                                                                     32                           $0.00


   Item Number:            OSR6296                           Description: LDL Cholesterol
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            18                    0                    0                   0                     0                                        18
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             19                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6296                                                                     19                           $0.00


   Item Number:            OSR6298                           Description: Uric Acid
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                    0                   0                     0                                         6
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

               Site:          TRUE-WHS02                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR6298                                                                      6                           $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          861/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    887
                                                                                                             Report by Itemof 1166

   Item Number:         OSR9B229                             Description: Opiate
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR9B229                                                                     6         $0.00


   Item Number:         OSR9C229                             Description: Amphetamine Reagent
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                6         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        862/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    888
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      432
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9C229                                                                     6                           $0.00


   Item Number:            OSR9D229                          Description: Barbiturate
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                   0                    0                     0                                         5
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9D229                                                                     5                           $0.00


   Item Number:            OSR9E229                          Description: Methadone Opiate Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                   0                    0                     0                                         5
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9E229                                                                     5                           $0.00


   Item Number:            OSR9F229                          Description: Benzodiazepine
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                   0                    0                     0                                         4
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                4                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9F229                                                                     4                           $0.00


   Item Number:            OSR9H229                          Description: Cocaine Metabolite Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                   0                    0                     0                                         5
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          863/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    889
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR9H229                                                                     5         $0.00


   Item Number:         OSR9J229                             Description: Phencyclidine
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             5                     0                  0                    0                     0                       5
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OSR9J229                                                                     5         $0.00


   Item Number:         OSR9K229                             Description: Ethyl Alcohol
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        864/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    890
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      433
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             8                    0                    0                   0                     0                                         8
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              8                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9K229                                                                     8                           $0.00


   Item Number:            OSR9N229                          Description: Cannabinoid
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             7                    0                    0                   0                     0                                         7
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              7                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9N229                                                                     7                           $0.00


   Item Number:            OSR9X229                          Description: Ecstasy Reagent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            10                    0                    0                   0                     0                                        10
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             10                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OSR9X229                                                                    10                           $0.00


   Item Number:            OUT-700                           Description: Overview for Hospital
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      OUT-700                                                                      0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          865/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    891
                                                                                                             Report by Itemof 1166

   Item Number:         OUT-800                              Description: Beckers New Release True Health Launches HS
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      OUT-800                                                                      0         $0.00


   Item Number:         P-003                                Description: PCP-D5
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                           $58.34                $0.00                $0.00               $0.00               $0.00                    $58.34

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2        $58.34




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        866/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    892
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      434
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-003                                                                        2                          $58.34


   Item Number:            P-004                             Description: Phenobarbital-D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-004                                                                        0                           $0.00


   Item Number:            P-007                             Description: PCP 1.0mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-007                                                                        1                          $20.64


   Item Number:            P-008                             Description: Phenobarbital
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $20.64                $0.00               $0.00                $0.00               $0.00                                      $20.64

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $20.64
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-008                                                                        1                          $20.64


   Item Number:            P-011                             Description: Propoxyphene, 1.0 mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          867/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    893
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      P-011                                                                        0         $0.00


   Item Number:         P-017                                Description: Phenobarbital
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                          $121.10                $0.00               $0.00                $0.00               $0.00                   $121.10

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $121.10
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      P-017                                                                        1       $121.10


   Item Number:         P-023                                Description: Phentermine 1.0 mg/mL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        868/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    894
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      435
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-023                                                                        0                            $0.00


   Item Number:            P-066                             Description: Pregabalin
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $160.05                $0.00               $0.00                $0.00               $0.00                                      $160.05

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $160.05
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-066                                                                        1                          $160.05


   Item Number:            P-072                             Description: Pregabalin-D6
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-072                                                                        0                            $0.00


   Item Number:            P-096                             Description: Pregabalin
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $450.68                $0.00               $0.00                $0.00               $0.00                                      $450.68

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $450.68
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P-096                                                                        1                          $450.68


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           869/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    895
                                                                                                             Report by Itemof 1166

   Item Number:         P-104                                Description: Pregnenolone, 100uG/mL, 1mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $53.42                $0.00               $0.00                $0.00               $0.00                    $53.42

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $53.42
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      P-104                                                                        1        $53.42


   Item Number:         P8765-1G                             Description: Ammonium Pyrrolidinedithiocarbamate
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $42.32                $0.00               $0.00                $0.00               $0.00                    $42.32

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $42.32




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        870/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    896
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      436
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      P8765-1G                                                                     1                           $42.32


   Item Number:            PAL RCBL80                        Description: HTS 8-cm rail PAL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      PAL RCBL80                                                                   0                            $0.00


   Item Number:            PDBX00001                         Description: Unassembled Box
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      PDBX00001                                                                    0                            $0.00


   Item Number:            PDLB199                           Description: Box Strip
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                     0                  0                     0                                         0
                               Value:                           $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      PDLB199                                                                      0                            $0.00


   Item Number:            PHR1028-1G                        Description: 1,4 - Benzoquinone
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                     0                  0                     0                                         5
                               Value:                         $294.00                $0.00                 $0.00              $0.00               $0.00                                      $294.00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           871/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    897
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                5       $294.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      PHR1028-1G                                                                   5       $294.00


   Item Number:         PHYREFGD                             Description: Physician Reference Manual - filled binder
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      PHYREFGD                                                                     0         $0.00


   Item Number:         PROIN-QC-H                           Description: QC Material for Proinsulin, Level High
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        872/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    898
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      437
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            47                    0                   0                    0                     0                                          47
                              Value:                          $247.33                $0.00               $0.00                $0.00               $0.00                                       $247.33

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              47                           $247.33
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      PROIN-QC-H                                                                  47                           $247.33


   Item Number:            PROIN-QC-L                        Description: QC Material for Proinsulin, Level Low
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            47                    0                   0                    0                     0                                          47
                              Value:                          $247.33                $0.00               $0.00                $0.00               $0.00                                       $247.33

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              47                           $247.33
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      PROIN-QC-L                                                                  47                           $247.33


   Item Number:            PROK10-23                         Description: Proteinase K Solution
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                   0                    0                     0                                           5
                              Value:                          $394.86                $0.00               $0.00                $0.00               $0.00                                       $394.86

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5                           $394.86
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      PROK10-23                                                                    5                           $394.86


   Item Number:            Q33130                            Description: Quant-iT dsDNA Assay kit Broad Range
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             3                    0                   0                    0                     0                                           3
                              Value:                        $1,304.95                $0.00               $0.00                $0.00               $0.00                                      $1,304.95

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $1,304.95
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      Q33130                                                                       3                          $1,304.95


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             873/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    899
                                                                                                             Report by Itemof 1166

   Item Number:         Q55172                               Description: Sani-Wipes
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS02                    On Hand               Returned              In Use             In Service         Damaged                  Site Totals
                              Quantity:                             5                    0                   0                     0                    0                       5
                              Value:                           $27.79                $0.00               $0.00                 $0.00              $0.00                    $27.79

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5        $27.79
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      Q55172                                                                       5        $27.79


   Item Number:         Q793                                 Description: Red Stat specimen bag 6x9 with absorbent strip
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                  Site Totals
                              Quantity:                         2,154                    0                   0                     0                    0                   2,154
                              Value:                          $245.96                $0.00               $0.00                 $0.00              $0.00                   $245.96

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            2,154      $245.96




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        874/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    900
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      438
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      Q793                                                                      2,154                         $245.96


   Item Number:            R-011                             Description: Ritalinic Acid
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                      0                  0                   0                     0                                         1
                               Value:                         $120.04                $0.00                $0.00               $0.00               $0.00                                      $120.04

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $120.04
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R-011                                                                        1                          $120.04


   Item Number:            R-025                             Description: Threo-Ritalinic Acid D4 HCI
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                      0                  0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R-025                                                                        0                            $0.00


   Item Number:            R01202                            Description: Blood Agar, 5% Sheep Blood
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                        1,088                      0                  0                   0                     0                                      1,088
                               Value:                         $211.28                $0.00                $0.00               $0.00               $0.00                                      $211.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,088                         $211.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R01202                                                                    1,088                         $211.28


   Item Number:            R01300                            Description: Chocolate Agar 10/PK
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                           84                      0                  0                   0                     0                                        84
                               Value:                          $16.30                $0.00                $0.00               $0.00               $0.00                                       $16.30

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           875/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    901
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              84        $16.30
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R01300                                                                      84        $16.30


   Item Number:         R01320                               Description: Columbia CNA w/5% Sheep Blood
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                   0                    0                     0                       3
                              Value:                            $7.14                $0.00               $0.00                $0.00               $0.00                     $7.14

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3         $7.14
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R01320                                                                       3         $7.14


   Item Number:         R01620                               Description: MH Agar 100mm 10pk
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        876/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    902
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      439
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                          287                     0                   0                    0                     0                                       287
                              Value:                           $76.73                $0.00               $0.00                $0.00               $0.00                                      $76.73

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             287                          $76.73
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R01620                                                                     287                          $76.73


   Item Number:            R01622                            Description: MH Agar w/5% Sheep Blood 100mm 10pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                          191                     0                   0                    0                     0                                       191
                              Value:                           $56.90                $0.00               $0.00                $0.00               $0.00                                      $56.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             191                          $56.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R01622                                                                     191                          $56.90


   Item Number:            R01768                            Description: Sab Dex Agar, pH 5.6 26mL 10PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                            40                    0                   0                    0                     0                                        40
                              Value:                           $13.60                $0.00               $0.00                $0.00               $0.00                                      $13.60

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              40                          $13.60
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R01768                                                                      40                          $13.60


   Item Number:            R01867                            Description: Strep Selective Agar, 15/PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R01867                                                                       0                           $0.00


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          877/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    903
                                                                                                             Report by Itemof 1166

   Item Number:         R02049                               Description: Blood/MacConkey Biplate 100pk
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,646                    0                   0                    0                     0                   1,646
                              Value:                          $640.04                $0.00               $0.00                $0.00               $0.00                   $640.04

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,646      $640.04
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R02049                                                                    1,646      $640.04


   Item Number:         R04052                               Description: MH Agar 150mm 40pk
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             9                    0                   0                    0                     0                       9
                              Value:                          $174.00                $0.00               $0.00                $0.00               $0.00                   $174.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               9       $174.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        878/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    904
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      440
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R04052                                                                       9                          $174.00


   Item Number:            R04055                            Description: Sheeps's Blood; 5%, Mueller Hinton, 150mm (10 pk)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            54                    0                    0                   0                     0                                        54
                              Value:                           $34.59                $0.00                $0.00               $0.00               $0.00                                       $34.59

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             54                           $34.59
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R04055                                                                      54                           $34.59


   Item Number:            R060284                           Description: BHI Broth w/6.5% NaCl (5ml) 100/PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                    0                   0                     0                                       100
                              Value:                           $66.23                $0.00                $0.00               $0.00               $0.00                                       $66.23

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                           $66.23
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R060284                                                                    100                           $66.23


   Item Number:            R060292                           Description: Bile Esculin Agar (slant) 100/PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                    0                   0                     0                                       100
                              Value:                           $43.49                $0.00                $0.00               $0.00               $0.00                                       $43.49

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                           $43.49
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R060292                                                                    100                           $43.49


   Item Number:            R060752                           Description: Decarboxylase Broth Base Ctl (5ml) 20/PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          200                     0                    0                   0                     0                                       200
                              Value:                           $21.02                $0.00                $0.00               $0.00               $0.00                                       $21.02

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           879/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    905
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            200        $21.02
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R060752                                                                    200        $21.02


   Item Number:         R060764                              Description: Decarboxylase Broth,Ornithine(5ml) 20/PK
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            20                    0                    0                   0                     0                      20
                              Value:                           $11.54                $0.00                $0.00               $0.00               $0.00                    $11.54

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             20        $11.54
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R060764                                                                     20        $11.54


   Item Number:         R064434                              Description: Saline, 0.85% (2mL), 100/pk
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        880/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    906
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      441
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          194                     0                    0                   0                     0                                       194
                              Value:                          $159.98                $0.00                $0.00               $0.00               $0.00                                      $159.98

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            194                          $159.98
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R064434                                                                    194                          $159.98


   Item Number:            R064446                           Description: Saline, 0.85% (2mL), 100/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         1,200                    0                    0                   0                     0                                      1,200
                              Value:                          $407.39                $0.00                $0.00               $0.00               $0.00                                      $407.39

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,200                         $407.39
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R064446                                                                   1,200                         $407.39


   Item Number:            R064812                           Description: Todd Hewitt Broth w/CNA (LIM)(3ml) 20/PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          108                     0                    0                   0                     0                                       108
                              Value:                           $74.36                $0.00                $0.00               $0.00               $0.00                                       $74.36

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            108                           $74.36
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R064812                                                                    108                           $74.36


   Item Number:            R064860                           Description: TSA (slant) 100/PK
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                    0                   0                     0                                       100
                              Value:                           $42.54                $0.00                $0.00               $0.00               $0.00                                       $42.54

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                           $42.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R064860                                                                    100                           $42.54


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           881/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    907
                                                                                                             Report by Itemof 1166

   Item Number:         R065024                              Description: TSB w/15% Glycerol (1.5ml tube) 100/PK
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                    0                   0                     0                     100
                              Value:                           $50.02                $0.00                $0.00               $0.00               $0.00                    $50.02

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100        $50.02
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R065024                                                                    100        $50.02


   Item Number:         R065212                              Description: Urea Agar (slant) 20/PK
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            40                    0                    0                   0                     0                      40
                              Value:                           $28.60                $0.00                $0.00               $0.00               $0.00                    $28.60

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             40        $28.60




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        882/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    908
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      442
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R065212                                                                     40                           $28.60


   Item Number:            R20174                            Description: TSB W/15% GLYCEROL 50 ML
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             4                    0                    0                   0                     0                                         4
                              Value:                          $116.92                $0.00                $0.00               $0.00               $0.00                                      $116.92

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $116.92
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R20174                                                                       4                          $116.92


   Item Number:            R20421                            Description: MCFARLAND STD SET- 0.5-1-2-3-4
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                          $108.31                $0.00                $0.00               $0.00               $0.00                                      $108.31

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $108.31
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R20421                                                                       1                          $108.31


   Item Number:            R21051                            Description: Coagulase Plasma 15ml/VL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                           $23.56                $0.00                $0.00               $0.00               $0.00                                       $23.56

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $23.56
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R21051                                                                       2                           $23.56


   Item Number:            R21068                            Description: Germ Tube Solution 25ml/VL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                           $33.04                $0.00                $0.00               $0.00               $0.00                                       $33.04

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           883/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    909
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1        $33.04
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R21068                                                                       1        $33.04


   Item Number:         R211172                              Description: PYR Disk w/Reagent 25TST/KT
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                           $50.29                $0.00                $0.00               $0.00               $0.00                    $50.29

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2        $50.29
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R211172                                                                      2        $50.29


   Item Number:         R21134                               Description: Novobiocin Disk 5mcg 25Disk/VL
       Account              11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        884/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    910
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      443
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                          $89.13                $0.00               $0.00                $0.00               $0.00                                       $89.13

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                           $89.13
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R21134                                                                       2                           $89.13


   Item Number:            R21144                            Description: BactiStaph Latex 150TST/KT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                         2
                               Value:                         $184.28                $0.00               $0.00                $0.00               $0.00                                      $184.28

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $184.28
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R21144                                                                       2                          $184.28


   Item Number:            R21540                            Description: BactiDrop Oxidase PK/50
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           50                    0                   0                    0                     0                                        50
                               Value:                          $24.55                $0.00               $0.00                $0.00               $0.00                                       $24.55

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              50                           $24.55
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R21540                                                                      50                           $24.55


   Item Number:            R40053                            Description: Gram Crystal Violet BTLx5/250ml
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            5                    0                   0                    0                     0                                         5
                               Value:                          $25.31                $0.00               $0.00                $0.00               $0.00                                       $25.31

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5                           $25.31
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R40053                                                                       5                           $25.31


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           885/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    911
                                                                                                             Report by Itemof 1166

   Item Number:         R40055                               Description: Gram Decolorizer BTLx5/250ml
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            10                    0                   0                    0                     0                      10
                              Value:                           $42.92                $0.00               $0.00                $0.00               $0.00                    $42.92

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              10        $42.92
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R40055                                                                      10        $42.92


   Item Number:         R40057                               Description: GRAM IODINE BTLx5/250 ML
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             5                    0                   0                    0                     0                       5
                              Value:                           $27.28                $0.00               $0.00                $0.00               $0.00                    $27.28

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               5        $27.28




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        886/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    912
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      444
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R40057                                                                       5                           $27.28


   Item Number:            R40059                            Description: Gram Safranin BTLx5/250ml
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             5                    0                    0                   0                     0                                         5
                              Value:                           $24.26                $0.00                $0.00               $0.00               $0.00                                       $24.26

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              5                           $24.26
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R40059                                                                       5                           $24.26


   Item Number:            R40081                            Description: Gram Stain Kit Plastic Tray only
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                         1
                              Value:                           $11.79                $0.00                $0.00               $0.00               $0.00                                       $11.79

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $11.79
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R40081                                                                       1                           $11.79


   Item Number:            R501502                           Description: Calib, 1uL Blue, Remel, Inoc Loop, 32/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            88                    0                    0                   0                     0                                        88
                              Value:                          $156.60                $0.00                $0.00               $0.00               $0.00                                      $156.60

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             88                          $156.60
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R501502                                                                     88                          $156.60


   Item Number:            R501511                           Description: Calib 10uL Yellow, Remel, Inoc Loop, 32/pk
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                    0                   0                     0                                         2
                              Value:                            $3.56                $0.00                $0.00               $0.00               $0.00                                        $3.56

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           887/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    913
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2         $3.56
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R501511                                                                      2         $3.56


   Item Number:         R62030                               Description: PathoDx Strep A Latex KT/60TST
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                    0                   0                     0                       2
                              Value:                           $71.33                $0.00                $0.00               $0.00               $0.00                    $71.33

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2        $71.33
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R62030                                                                       2        $71.33


   Item Number:         R62031                               Description: PathoDx Strep B Latex KT/60TST
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        888/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    914
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      445
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             3                    0                   0                    0                     0                                         3
                              Value:                          $107.00                $0.00               $0.00                $0.00               $0.00                                      $107.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               3                          $107.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R62031                                                                       3                          $107.00


   Item Number:            R62032                            Description: PathoDx Strep C Latex KT/60TST
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                         1
                              Value:                           $35.67                $0.00               $0.00                $0.00               $0.00                                       $35.67

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $35.67
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R62032                                                                       1                           $35.67


   Item Number:            R62035                            Description: PathoDx Strep G Latex KT/60TST
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                         1
                              Value:                           $46.06                $0.00               $0.00                $0.00               $0.00                                       $46.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $46.06
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R62035                                                                       1                           $46.06


   Item Number:            R62076                            Description: PathoDx Strep Universal Kit KT/60TST
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                   0                    0                     0                                         1
                              Value:                           $99.62                $0.00               $0.00                $0.00               $0.00                                       $99.62

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                           $99.62
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      R62076                                                                       1                           $99.62


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           889/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    915
                                                                                                             Report by Itemof 1166

   Item Number:         R7632                                Description: Retinol
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      R7632                                                                        0         $0.00


   Item Number:         R7632-100MG                          Description: Retinol synthetic 95% HPLC (100MG)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        890/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    916
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      446
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      R7632-100MG                                                                  0                             $0.00


   Item Number:            RC3700-32                         Description: Hydrochloric Acid 1.00N
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           12                    0                   0                    0                     0                                          12
                               Value:                         $238.44                $0.00               $0.00                $0.00               $0.00                                       $238.44

               Site:           TRUE-WHS02                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                   0                    0                     0                                           2
                               Value:                          $40.84                $0.00               $0.00                $0.00               $0.00                                        $40.84

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               14                           $279.28
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      RC3700-32                                                                   14                           $279.28


   Item Number:            REDTRASHBAG                       Description: Red Trash bag
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                           0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      REDTRASHBAG                                                                  0                             $0.00


   Item Number:            RFIT-ASY-0129                     Description: RP2 V1.1 30 PACK KIT
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                           60                    0                   0                    0                     0                                          60
                               Value:                       $6,764.68                $0.00               $0.00                $0.00               $0.00                                      $6,764.68

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               60                          $6,764.68
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      RFIT-ASY-0129                                                               60                          $6,764.68


   Item Number:            RR-DSS1275WP                      Description: TubeWriter 360 12x75 polypropylene tubes No. cap. 1000 tubes

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             891/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    917
                                                                                                             Report by Itemof 1166

              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        12,000                    0                   0                    0                     0                  12,000
                              Value:                          $899.36                $0.00               $0.00                $0.00               $0.00                   $899.36

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                           12,000       $899.36
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      RR-DSS1275WP                                                            12,000       $899.36


   Item Number:         RUBBER-STOPPER                       Description: Rubber Stopper for Blood Tubes, purple
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                       246,000                    0                   0                    0                     0                 246,000
                              Value:                        $6,581.29                $0.00               $0.00                $0.00               $0.00                 $6,581.29

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                          246,000     $6,581.29
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      RUBBER-STOPPER                                                         246,000     $6,581.29




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        892/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    918
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      447
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            S+25%UC                           Description: Screen Plus 25% Urine Control 3mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      S+25%UC                                                                      0                           $0.00


   Item Number:            S-002                             Description: Secobarbital
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      S-002                                                                        0                           $0.00


   Item Number:            S-008                             Description: Sufentanil Citrate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      S-008                                                                        0                           $0.00


   Item Number:            S-020                             Description: Surine Urine Control
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          893/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    919
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      S-020                                                                        0         $0.00


   Item Number:         S-020-50ML                           Description: Surine Negative Urine Control, 50ML
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      S-020-50ML                                                                   0         $0.00


   Item Number:         S-25%UC                              Description: Screen Minus 25% Urine Control 3mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        894/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    920
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      448
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      S-25%UC                                                                      0                             $0.00


   Item Number:            S-423                             Description: Tape 2X110 Clear 2MIL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                       21,224                    0                    0                   0                     0                                      21,224
                               Value:                       $4,091.19                $0.00                $0.00               $0.00               $0.00                                      $4,091.19

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         21,224                          $4,091.19
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      S-423                                                                   21,224                          $4,091.19


   Item Number:            S036-19004-05                     Description: O-Ring, 4D S8
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                           0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      S036-19004-05                                                                0                             $0.00


   Item Number:            S1270-25MG                        Description: B-Sitosterol (25mg)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                           2
                               Value:                         $635.16                $0.00                $0.00               $0.00               $0.00                                       $635.16

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $635.16
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      S1270-25MG                                                                   2                           $635.16


   Item Number:            S225-14948-91                     Description: ESI Capillary Pipe Assembly, LCMS-2020, LCMS-8030/8040/8050
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             895/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    921
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      S225-14948-91                                                                0         $0.00


   Item Number:         S225-15718-91                        Description: DL ASSY
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      S225-15718-91                                                                0         $0.00


   Item Number:         S2889-250G                           Description: Sodium Acetate




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        896/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    922
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      449
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                   0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      S2889-250G                                                                   0                           $0.00


   Item Number:            S497052                           Description: Sitosterol d7
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            6                     0                   0                   0                     0                                         6
                               Value:                      $25,272.00                $0.00                $0.00               $0.00               $0.00                                  $25,272.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                      $25,272.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      S497052                                                                      6                      $25,272.00


   Item Number:            S7795-500G                        Description: Sodium Carbonate, BioXtra
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                   0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      S7795-500G                                                                   0                           $0.00


   Item Number:            S8875                             Description: Sodium Bicarbonate
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                     0                   0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          897/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    923
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      S8875                                                                        0         $0 00

   Item Number:         S9266-1EA                            Description: Hamilton Syringe Model 1750N 500UL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                      0                 0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      S9266-1EA                                                                    0         $0.00


   Item Number:         SALES FOLDER-                        Description: General Folder W/ Specified Inserts
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         1,023                    0                      0                 0                     0                   1,023
                              Value:                        $2,347.85                $0.00               $0.00                $0.00               $0.00                 $2,347.85




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        898/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    924
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      450
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,023                         $2,347.85
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SALES FOLDER-DIAGNOSTICS                                                  1,023                         $2,347.85


   Item Number:            SALESFOLDER                       Description: Physician Sales Folder - With Inserts
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                           0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SALESFOLDER                                                                  0                             $0.00


   Item Number:            SIGGOKIT                          Description: Small Iggo Kit
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                           50                    0                    0                     0                   0                                          50
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               50                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SIGGOKIT                                                                    50                             $0.00


   Item Number:            SILGKTNTNI                        Description: SI Large Kit No Tubes No Ice (My Health Counts)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                           0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SILGKTNTNI                                                                   0                             $0.00


   Item Number:            SL2-100ML                         Description: Sigmacote
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             899/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    925
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                   0                    0                   0                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      SL2-100ML                                                                    0         $0.00


   Item Number:         SM25UC                               Description: Screen Minus 25% Urine Control 3mL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            37                    0                    0                   0                     0                      37
                              Value:                        $1,110.00                $0.00               $0.00                $0.00               $0.00                 $1,110.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              37     $1,110.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      SM25UC                                                                      37     $1,110.00


   Item Number:         SMKT                                 Description: Small Specimen Mail-In Kit (5 Patients)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        900/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    926
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      451
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                           0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SMKT                                                                         0                             $0.00


   Item Number:            SMKTNT                            Description: Small Kit / No Tubes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                           911                    0                    0                   0                     0                                         911
                              Value:                        $2,654.81                $0.00                $0.00               $0.00               $0.00                                      $2,654.81

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             911                          $2,654.81
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SMKTNT                                                                     911                          $2,654.81


   Item Number:            SMKTNTNI                          Description: Small Kit / No Tubes / No Ice
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          109                     0                    0                   0                     0                                         109
                              Value:                          $321.23                $0.00                $0.00               $0.00               $0.00                                       $321.23

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             109                           $321.23
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      SMKTNTNI                                                                   109                           $321.23


   Item Number:            SP25UC                            Description: Screen Plus 25% Urine Control 3mL
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            40                    0                    0                   0                     0                                          40
                              Value:                        $1,200.00                $0.00                $0.00               $0.00               $0.00                                      $1,200.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              40                          $1,200.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             901/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    927
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      SP25UC                                                                      40     $1 200 00

   Item Number:         SPIFE QC-1                           Description: Level 1, Lp(a) L, LDL H
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          276                     0                   0                    0                     0                     276
                              Value:                       $18,751.44                $0.00               $0.00                $0.00               $0.00                $18,751.44

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             276    $18,751.44
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      SPIFE QC-1                                                                 276    $18,751.44


   Item Number:         SPIFE QC-2                           Description: Level 2, Lp(a) H
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          331                     0                   0                    0                     0                     331
                              Value:                       $22,488.14                $0.00               $0.00                $0.00               $0.00                $22,488.14




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        902/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    928
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      452
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              331                      $22,488.14
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      SPIFE QC-2                                                                 331                      $22,488.14


   Item Number:            SPIFE QC-H                        Description: SPIFE QC-H
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            8                    0                   0                    0                     0                                         8
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                8                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      SPIFE QC-H                                                                   8                           $0.00


   Item Number:            SPIFE QC-L                        Description: SPIFE QC-L
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      SPIFE QC-L                                                                   0                           $0.00


   Item Number:            SPIFE REF                         Description: Spife Reference
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      SPIFE REF                                                                    0                           $0.00


   Item Number:            SRE0093-10ML                      Description: Glucuronidase
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          903/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    929
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      SRE0093-10ML                                                                 0         $0.00


   Item Number:         SS-L1000                             Description: StableStak LTS tips 1000uL in Double-rac
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             3                    0                     0                  0                     0                       3
                              Value:                          $180.70                $0.00                 $0.00              $0.00               $0.00                   $180.70

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             3       $180.70
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      SS-L1000                                                                     3       $180.70


   Item Number:         SS-L300                              Description: Stable Stak LTS tips 300ul in double rack




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        904/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    930
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      453
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                   0                     0                                         4
                               Value:                         $204.00                $0.00                $0.00               $0.00               $0.00                                      $204.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $204.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      SS-L300                                                                      4                          $204.00


   Item Number:            T-004                             Description: THCA D3 100ug/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                          $66.97                $0.00                $0.00               $0.00               $0.00                                       $66.97

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                           $66.97
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-004                                                                        2                           $66.97


   Item Number:            T-005                             Description: Delta-9- Carboxy-THC 1.0mg/mL
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-005                                                                        0                            $0.00


   Item Number:            T-010                             Description: 11-Nor-9-Carboxy-Delta-9-THC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $454.90                $0.00                $0.00               $0.00               $0.00                                      $454.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $454.90
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           905/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    931
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      T 010                                                                        2       $454 90

   Item Number:         T-027                                Description: Cis-Tramadol HCI 1.0 mg/mL as free Base CIV
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             2                    0                   0                    0                     0                       2
                              Value:                           $45.49                $0.00               $0.00                $0.00               $0.00                    $45.49

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                2        $45.49
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      T-027                                                                        2        $45.49


   Item Number:         T-029                                Description: Tramadol 13C D3
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $52.65                $0.00               $0.00                $0.00               $0.00                    $52.65




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        906/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    932
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      454
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $52.65
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-029                                                                        1                           $52.65


   Item Number:            T-035                             Description: O-Desmethyl-cis-tramadol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $85.29                $0.00               $0.00                $0.00               $0.00                                       $85.29

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                           $85.29
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-035                                                                        1                           $85.29


   Item Number:            T-038                             Description: 11-Nor-9-Carboxy-THC
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-038                                                                        0                            $0.00


   Item Number:            T-058                             Description: Tapentadol HC1
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                         $188.48                $0.00               $0.00                $0.00               $0.00                                      $188.48

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $188.48
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-058                                                                        1                          $188.48


   Item Number:            T-059                             Description: Tapentadol D3
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           907/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    933
                                                                                                             Report by Itemof 1166
                              Quantity:                             1                    0                   0                    0                   0                         1
                              Value:                          $245.35                $0.00               $0.00                $0.00               $0.00                   $245.35

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $245.35
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      T-059                                                                        1       $245.35


   Item Number:         T-074                                Description: Triiodo-L-Thyronine (T3), 100ug/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      T-074                                                                        0         $0.00


   Item Number:         T-075                                Description: Reverse T3 100ug/ mL Ampule




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        908/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    934
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      455
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $98.98                $0.00               $0.00                $0.00               $0.00                                      $98.98

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                          $98.98
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-075                                                                        1                          $98.98


   Item Number:            T-078                             Description: Triiodo-L-Thyronine-13C6 100ug/mL Ampule
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-078                                                                        0                           $0.00


   Item Number:            T-097                             Description: Temazepam
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-097                                                                        0                           $0.00


   Item Number:            T-902                             Description: Temazepam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          909/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    935
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      T 902                                                                        0         $0 00

   Item Number:         T-907                                Description: Temazepam, 1.0 mg/mL
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             1                    0                   0                    0                     0                       1
                              Value:                           $20.64                $0.00               $0.00                $0.00               $0.00                    $20.64

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1        $20.64
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      T-907                                                                        1        $20.64


   Item Number:         T-909                                Description: A-OH Triazolam D4
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        910/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    936
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      456
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-909                                                                        0                            $0.00


   Item Number:            T-911                             Description: A-OH Triazolam
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $164.06                $0.00                $0.00               $0.00               $0.00                                      $164.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $164.06
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-911                                                                        2                          $164.06


   Item Number:            T-912                             Description: Temazepam D5
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $131.63                $0.00                $0.00               $0.00               $0.00                                      $131.63

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $131.63
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-912                                                                        1                          $131.63


   Item Number:            T-916                             Description: A-OH Triazolam D4
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      T-916                                                                        0                            $0.00


   Item Number:            T3251-25G                         Description: (+/-) A-Tocopherol
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           911/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    937
                                                                                                             Report by Itemof 1166
                              Quantity:                             3                     0                      0                     0                      0                            3
                              Value:                           $87.81                 $0.00                  $0.00                 $0.00                  $0.00                       $87.81

                                                                                                                                                                       Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                         3        $87.81
                                                                                                                                                                       Quantity        Value
                                                                Total for Item:      T3251-25G                                                                               3        $87.81


   Item Number:         T5030-50TAB                          Description: Tris Buffered Saline Tablet 50 Tablets
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                 In Use             In Service              Damaged                     Site Totals
                              Quantity:                             0                     0                      0                      0                     0                            0
                              Value:                            $0.00                 $0.00                  $0.00                 $0.00                  $0.00                        $0.00

                                                                                                                                                                       Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                                         0         $0.00
                                                                                                                                                                       Quantity        Value
                                                                Total for Item:      T5030-50TAB                                                                             0         $0.00


   Item Number:         TGQC-H                               Description: Unassayed quality control material for triglyceride and glycerol - High level. 0.75mL/vial




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                   912/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    938
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                                    Page:      457
  User Date:   9/12/2019                                                                                                                                                         User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use             In Service             Damaged                                       Site Totals
                              Quantity:                            55                     0                      0                     0                      0                                              55
                              Value:                          $434.08                 $0.00                 $0.00                  $0.00                  $0.00                                         $434.08

                                                                                                                                                                      Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                                      55                           $434.08
                                                                                                                                                                      Quantity                            Value
                                                                Total for Item:      TGQC-H                                                                                55                           $434.08


   Item Number:            TGQC-L                            Description: Unassayed quality control material for triglyceride and glycerol - Low level. 0.75mL/vial
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use             In Service             Damaged                                       Site Totals
                              Quantity:                            55                     0                      0                     0                      0                                              55
                              Value:                          $434.08                 $0.00                 $0.00                  $0.00                  $0.00                                         $434.08

                                                                                                                                                                      Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                                      55                           $434.08
                                                                                                                                                                      Quantity                            Value
                                                                Total for Item:      TGQC-L                                                                                55                           $434.08


   Item Number:            THD-1000                          Description: In-Service Guide Binder-Empty
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use             In Service             Damaged                                       Site Totals
                              Quantity:                             0                     0                      0                     0                      0                                               0
                              Value:                            $0.00                 $0.00                 $0.00                  $0.00                  $0.00                                           $0.00

                                                                                                                                                                      Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                                       0                             $0.00
                                                                                                                                                                      Quantity                            Value
                                                                Total for Item:      THD-1000                                                                               0                             $0.00


   Item Number:            THD-1001                          Description: In-Service Guide Tabs
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use             In Service             Damaged                                       Site Totals
                              Quantity:                         5,972                     0                      0                     0                      0                                           5,972
                              Value:                        $3,759.51                 $0.00                 $0.00                  $0.00                  $0.00                                        $3,759.51

                                                                                                                                                                      Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                                    5,972                         $3,759.51
                                                                                                                                                                      Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                                       913/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    939
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 1001                                                                  5 972    $3 759 51

   Item Number:         THD-1010                             Description: Case Study: Early CV Risk-Richard
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1010                                                                     0         $0.00


   Item Number:         THD-1011                             Description: Case Study: Moderate CV Risk-Zhang
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          275                     0                     0                  0                     0                     275
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        914/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    940
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      458
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           275                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1011                                                                   275                           $0.00


   Item Number:            THD-1012                          Description: Case Study: High CV Risk-Shawna
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          300                     0                     0                  0                     0                                       300
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1012                                                                   300                           $0.00


   Item Number:            THD-1013                          Description: Case Study: Early Diabetes Risk- Esperanza
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                  0                     0                                       250
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           250                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1013                                                                   250                           $0.00


   Item Number:            THD-1014                          Description: Case Study:Moderate Diabetes Risk-Chase
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          275                     0                     0                  0                     0                                       275
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           275                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1014                                                                   275                           $0.00


   Item Number:            THD-1015                          Description: Case Study: High Diabetes Risk-Ashok
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          915/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    941
                                                                                                             Report by Itemof 1166
                              Quantity:                            75                    0                     0                  0                   0                        75
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            75         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1015                                                                    75         $0.00


   Item Number:         THD-1016                             Description: Case Study: Rheumatic Autoimmune-Lupus-Ayannah
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          200                     0                     0                  0                     0                     200
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1016                                                                   200         $0.00


   Item Number:         THD-1017                             Description: Case Study; Women's Health-Mary Jane




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        916/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    942
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      459
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          150                     0                     0                  0                     0                                       150
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           150                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1017                                                                   150                           $0.00


   Item Number:            THD-1018                          Description: Case Study: Men's Health-William
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          525                     0                     0                  0                     0                                       525
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           525                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1018                                                                   525                           $0.00


   Item Number:            THD-1019                          Description: Case Study: Rheum-Autoimmune Scleroderma-Jamar
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                  0                     0                                       250
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           250                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1019                                                                   250                           $0.00


   Item Number:            THD-1020                          Description: Case Study: Rheum-Autoimmune Dermatomyositis-Ruth
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          325                     0                     0                  0                     0                                       325
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           325                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          917/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    943
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 1020                                                                   325         $0 00

   Item Number:         THD-105                              Description: LDL Biomarker Information
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          175                     0                     0                  0                     0                     175
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           175         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-105                                                                    175         $0.00


   Item Number:         THD-108                              Description: Sterols Biomarker Information and Algorithm
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          565                     0                     0                  0                     0                     565
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        918/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    944
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      460
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           565                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-108                                                                    565                            $0.00


   Item Number:            THD-11                            Description: Standard Overview for Clinicians-Diagnostics
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                  0                     0                                       250
                              Value:                          $100.00                $0.00                 $0.00              $0.00               $0.00                                      $100.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           250                          $100.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-11                                                                     250                          $100.00


   Item Number:            THD-110                           Description: Physicians Sales Brochure/Folders
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-110                                                                      0                            $0.00


   Item Number:            THD-1130                          Description: Cost Reduction Study Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,350                    0                     0                  0                     0                                      1,350
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,350                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1130                                                                  1,350                           $0.00


   Item Number:            THD-1180                          Description: Phlebotomy Survey Cards
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           919/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    945
                                                                                                             Report by Itemof 1166
                              Quantity:                            50                    0                     0                  0                   0                        50
                              Value:                        ($209.86)                $0.00                 $0.00              $0.00               $0.00                 ($209.86)

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50     ($209.86)
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1180                                                                    50     ($209.86)


   Item Number:         THD-119                              Description: Account Change Form
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-119                                                                      0         $0.00


   Item Number:         THD-1190                             Description: Test Tube Key




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        920/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    946
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      461
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1190                                                                     0                            $0.00


   Item Number:            THD-120                           Description: Draw Log
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            77                    0                     0                  0                     0                                        77
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            77                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-120                                                                     77                            $0.00


   Item Number:            THD-1201                          Description: planTrue Clinician Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          131                     0                     0                  0                     0                                       131
                              Value:                          $347.71                $0.00                 $0.00              $0.00               $0.00                                      $347.71

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           131                          $347.71
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1201                                                                   131                          $347.71


   Item Number:            THD-1202                          Description: planTrue Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          600                     0                     0                  0                     0                                       600
                              Value:                          $185.44                $0.00                 $0.00              $0.00               $0.00                                      $185.44

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           600                          $185.44
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           921/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    947
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 1202                                                                   600       $185 44

   Item Number:         THD-1203                             Description: planTrue Carrier Test Menu
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         1,450                    0                     0                  0                     0                   1,450
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,450        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1203                                                                  1,450        $0.00


   Item Number:         THD-1215                             Description: planTrue Sample Report (SEQ-POS-FX-POS)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          400                     0                     0                  0                     0                     400
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        922/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    948
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      462
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           400                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1215                                                                   400                            $0.00


   Item Number:            THD-1216                          Description: planTrue Sample Report (SEQ-NEG-FX-NEG)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          375                     0                     0                  0                     0                                       375
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           375                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1216                                                                   375                            $0.00


   Item Number:            THD-1218                          Description: planTrue Overview One-Pager
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         2,350                    0                     0                  0                     0                                      2,350
                              Value:                          $598.24                $0.00                 $0.00              $0.00               $0.00                                      $598.24

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,350                         $598.24
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1218                                                                  2,350                         $598.24


   Item Number:            THD-1220                          Description: planTrue Sample Report (SEQ-POS-FX-NEG)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          375                     0                     0                  0                     0                                       375
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           375                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1220                                                                   375                            $0.00


   Item Number:            THD-1221                          Description: planTrue Sample Report (SEQ-NEG-FX-POS)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           923/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    949
                                                                                                             Report by Itemof 1166
                              Quantity:                          450                     0                     0                  0                   0                      450
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           450         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1221                                                                   450         $0.00


   Item Number:         THD-1222                             Description: planTrue Patient Testing Card
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          475                     0                     0                  0                     0                     475
                              Value:                          $176.50                $0.00                 $0.00              $0.00               $0.00                   $176.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           475       $176.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1222                                                                   475       $176.50


   Item Number:         THD-1248                             Description: planTrue Patient Kit Insert




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        924/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    950
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      463
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,210                    0                     0                  0                     0                                       1,210
                              Value:                          $463.47                $0.00                 $0.00              $0.00               $0.00                                       $463.47

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,210                          $463.47
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1248                                                                  1,210                          $463.47


   Item Number:            THD-1249                          Description: planTrue Blood Box
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          460                     0                     0                  0                     0                                         460
                              Value:                        $2,798.91                $0.00                 $0.00              $0.00               $0.00                                      $2,798.91

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           460                          $2,798.91
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1249                                                                   460                          $2,798.91


   Item Number:            THD-1250                          Description: planTrue Saliva Box
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            60                    0                     0                  0                     0                                          60
                              Value:                          $365.11                $0.00                 $0.00              $0.00               $0.00                                       $365.11

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            60                           $365.11
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1250                                                                    60                           $365.11


   Item Number:            THD-130                           Description: How To Fill Out A Req
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             925/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    951
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 130                                                                      0         $0 00

   Item Number:         THD-140                              Description: Specimen Processing Instructions
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-140                                                                      0         $0.00


   Item Number:         THD-150                              Description: Specimen Packaging Instructions
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          403                     0                    0                   0                     0                     403
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        926/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    952
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      464
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           403                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-150                                                                    403                           $0.00


   Item Number:            THD-1530                          Description: Omega-3 Product Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1530                                                                     0                           $0.00


   Item Number:            THD-1540                          Description: Sterols & Stanol Product Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1540                                                                     0                           $0.00


   Item Number:            THD-1550                          Description: EarlyCDT-Lung Product Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         2,850                    0                     0                  0                     0                                     2,850
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,850                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1550                                                                  2,850                          $0.00


   Item Number:            THD-1552                          Description: EarlyCDT-Lung Physician FAQs
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          927/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    953
                                                                                                             Report by Itemof 1166
                              Quantity:                         7,335                    0                     0                  0                   0                     7,335
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          7,335        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1552                                                                  7,335        $0.00


   Item Number:         THD-1553                             Description: EarlyCDT-Lung Screening Qualification
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          344                     0                     0                  0                     0                     344
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           344         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1553                                                                   344         $0.00


   Item Number:         THD-1554                             Description: EarlyCDT-Lung Wall Poster




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        928/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    954
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      465
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,632                    0                     0                  0                     0                                       1,632
                              Value:                        $4,830.72                $0.00                 $0.00              $0.00               $0.00                                      $4,830.72

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,632                         $4,830.72
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1554                                                                  1,632                         $4,830.72


   Item Number:            THD-1555                          Description: EarlyCDT-Lung Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         7,225                    0                     0                  0                     0                                       7,225
                              Value:                        $2,968.95                $0.00                 $0.00              $0.00               $0.00                                      $2,968.95

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          7,225                         $2,968.95
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1555                                                                  7,225                         $2,968.95


   Item Number:            THD-162                           Description: Billing Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                       (9,695)                    0                     0                  0                     0                                      (9,695)
                              Value:                      ($1,543.29)                $0.00                 $0.00              $0.00               $0.00                                  ($1,543.29)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                        (9,695)                     ($1,543.29)
         Account              11-61400-0460-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                        10,000                    0                     0                  0                     0                                      10,000
                              Value:                        $1,592.09                $0.00                 $0.00              $0.00               $0.00                                      $1,592.09

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-61400-0460-0000-00                                        10,000                          $1,592.09
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-162                                                                    305                            $48.80


   Item Number:            THD-163                           Description: Billing Wallet Card
       Account                11-11040-0000-0000-00

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             929/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    955
                                                                                                             Report by Itemof 1166
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                        1,525                     0                     0                  0                 0                        1,525
                              Value:                          $261.13                $0.00                 $0.00              $0.00               $0.00                   $261.13

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,525      $261.13
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-163                                                                   1,525      $261.13


   Item Number:         THD-1641                             Description: Rheum-Autoimmune Product Overview
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          400                     0                     0                  0                     0                     400
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           400         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1641                                                                   400         $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        930/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    956
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      466
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

   Item Number:            THD-170                           Description: Interim Requisition Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          300                     0                     0                  0                     0                                         300
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-170                                                                    300                             $0.00


   Item Number:            THD-1701                          Description: genTrue Risk Assessment Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         4,885                    0                     0                  0                     0                                       4,885
                              Value:                          $848.48                $0.00                 $0.00              $0.00               $0.00                                       $848.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          4,885                          $848.48
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1701                                                                  4,885                          $848.48


   Item Number:            THD-1702                          Description: genTrue Pre-Test Counseling Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         4,475                    0                     0                  0                     0                                       4,475
                              Value:                        $1,080.48                $0.00                 $0.00              $0.00               $0.00                                      $1,080.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          4,475                         $1,080.48
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1702                                                                  4,475                         $1,080.48


   Item Number:            THD-1703                          Description: genTrue Patient Informed Consent Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         3,725                    0                     0                  0                     0                                       3,725
                              Value:                          $900.48                $0.00                 $0.00              $0.00               $0.00                                       $900.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,725                          $900.48
                                                                                                                                                            Quantity                            Value
file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             931/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    957
                                                                                                             Report by Itemof 1166

                                                                Total for Item:      THD-1703                                                                  3,725      $900.48


   Item Number:         THD-1709                             Description: genTrue Test Menu
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         1,275                    0                     0                  0                     0                   1,275
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,275        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1709                                                                  1,275        $0.00


   Item Number:         THD-1713                             Description: genTrue Prior Authorization Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                         2,200                    0                     0                  0                     0                   2,200
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        932/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    958
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      467
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,200                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1713                                                                  2,200                           $0.00


   Item Number:            THD-1718                          Description: genTrue Risk Card
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         3,700                    0                     0                  0                     0                                      3,700
                              Value:                          $398.61                $0.00                 $0.00              $0.00               $0.00                                      $398.61

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,700                         $398.61
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1718                                                                  3,700                         $398.61


   Item Number:            THD-1719                          Description: genTrue Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          300                     0                     0                  0                     0                                       300
                              Value:                          $106.72                $0.00                 $0.00              $0.00               $0.00                                      $106.72

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300                          $106.72
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1719                                                                   300                          $106.72


   Item Number:            THD-1720                          Description: genTrue Folder
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          156                     0                     0                  0                     0                                       156
                              Value:                          $279.24                $0.00                 $0.00              $0.00               $0.00                                      $279.24

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           156                          $279.24
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1720                                                                   156                          $279.24


   Item Number:            THD-1721                          Description: genTrue Physician Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           933/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    959
                                                                                                             Report by Itemof 1166
                              Quantity:                          (11)                    0                     0                  0                   0                      (11)
                              Value:                         ($15.07)                $0.00                 $0.00              $0.00               $0.00                  ($15.07)

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           (11)     ($15.07)
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1721                                                                   (11)     ($15.07)


   Item Number:         THD-1722                             Description: genTrue Saliva Kit Sleeve
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1722                                                                     0         $0.00


   Item Number:         THD-1723                             Description: genTrue White Paper




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        934/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    960
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      468
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          625                     0                     0                  0                     0                                       625
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           625                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1723                                                                   625                           $0.00


   Item Number:            THD-1724                          Description: gen True Sample Report- Positive
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          325                     0                     0                  0                     0                                       325
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           325                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1724                                                                   325                           $0.00


   Item Number:            THD-1725                          Description: genTrue Sample Report- VUS
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          975                     0                     0                  0                     0                                       975
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           975                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1725                                                                   975                           $0.00


   Item Number:            THD-1726                          Description: genTrue Sample Report- Negative
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          725                     0                     0                  0                     0                                       725
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           725                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          935/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    961
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 1726                                                                   725         $0 00

   Item Number:         THD-1727                             Description: genTrue Poster (PK5)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          260                     0                     0                  0                     0                     260
                              Value:                          $601.50                $0.00                 $0.00              $0.00               $0.00                   $601.50

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           260       $601.50
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1727                                                                   260       $601.50


   Item Number:         THD-1729                             Description: genTrue Blood Kit Sleeve
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                     0                  0                     0                       0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        936/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    962
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      469
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1729                                                                     0                             $0.00


   Item Number:            THD-1731                          Description: genTrue Document Checklist (Laminated)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          168                     0                     0                  0                     0                                         168
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           168                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1731                                                                   168                             $0.00


   Item Number:            THD-1732                          Description: genTrue Gene List (Laminated)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            93                    0                     0                  0                     0                                          93
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            93                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1732                                                                    93                             $0.00


   Item Number:            THD-1738                          Description: genTrue Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         6,775                    0                     0                  0                     0                                       6,775
                              Value:                        $1,566.88                $0.00                 $0.00              $0.00               $0.00                                      $1,566.88

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          6,775                         $1,566.88
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1738                                                                  6,775                         $1,566.88


   Item Number:            THD-1739                          Description: genTrue Sample Req (Laminated)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             937/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    963
                                                                                                             Report by Itemof 1166
                              Quantity:                            54                    0                     0                  0                   0                        54
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            54         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1739                                                                    54         $0.00


   Item Number:         THD-1748                             Description: genTrue Patient Kit Insert
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          445                     0                     0                  0                     0                     445
                              Value:                          $178.27                $0.00                 $0.00              $0.00               $0.00                   $178.27

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           445       $178.27
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1748                                                                   445       $178.27


   Item Number:         THD-1749                             Description: genTrue Blood Box




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        938/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    964
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      470
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            34                    0                     0                  0                     0                                          34
                              Value:                          $503.54                $0.00                 $0.00              $0.00               $0.00                                       $503.54

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            34                           $503.54
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1749                                                                    34                           $503.54


   Item Number:            THD-175                           Description: Sample Req
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-175                                                                      0                             $0.00


   Item Number:            THD-1750                          Description: genTrue Saliva Box
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                           (5)                    0                     0                  0                     0                                          (5)
                              Value:                         ($30.45)                $0.00                 $0.00              $0.00               $0.00                                       ($30.45)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            (5)                          ($30.45)
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1750                                                                    (5)                          ($30.45)


   Item Number:            THD-1800                          Description: Cardiovascular Assessment Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         3,575                    0                     0                  0                     0                                       3,575
                              Value:                        $1,622.70                $0.00                 $0.00              $0.00               $0.00                                      $1,622.70

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          3,575                         $1,622.70
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             939/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    965
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 1800                                                                  3 575    $1 622 70

   Item Number:         THD-1801                             Description: LDL Biomarkers Summary
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          242                     0                     0                  0                     0                     242
                              Value:                          $121.92                $0.00                 $0.00              $0.00               $0.00                   $121.92

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           242       $121.92
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1801                                                                   242       $121.92


   Item Number:         THD-1802                             Description: HDL Biomarkers Summary
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          150                     0                     0                  0                     0                     150
                              Value:                           $68.90                $0.00                 $0.00              $0.00               $0.00                    $68.90




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        940/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    966
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      471
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           150                           $68.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1802                                                                   150                           $68.90


   Item Number:            THD-1803                          Description: Inflammation Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          275                     0                     0                  0                     0                                       275
                              Value:                          $117.50                $0.00                 $0.00              $0.00               $0.00                                      $117.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           275                          $117.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1803                                                                   275                          $117.50


   Item Number:            THD-1804                          Description: Myocardial Stress Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          200                     0                     0                  0                     0                                       200
                              Value:                           $88.00                $0.00                 $0.00              $0.00               $0.00                                       $88.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                           $88.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1804                                                                   200                           $88.00


   Item Number:            THD-1806                          Description: Omega-3 & Omega-6 Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          225                     0                     0                  0                     0                                       225
                              Value:                          $102.65                $0.00                 $0.00              $0.00               $0.00                                      $102.65

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           225                          $102.65
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-1806                                                                   225                          $102.65


   Item Number:            THD-1807                          Description: Sterols Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           941/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    967
                                                                                                             Report by Itemof 1166
                              Quantity:                          350                     0                     0                  0                   0                      350
                              Value:                          $179.31                $0.00                 $0.00              $0.00               $0.00                   $179.31

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           350       $179.31
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1807                                                                   350       $179.31


   Item Number:         THD-1809                             Description: Lp(a)-P Summary
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          125                     0                     0                  0                     0                     125
                              Value:                           $57.65                $0.00                 $0.00              $0.00               $0.00                    $57.65

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           125        $57.65
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-1809                                                                   125        $57.65


   Item Number:         THD-1815                             Description: Cardiovascular Patient Brochure




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        942/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    968
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      472
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,580                    0                     0                  0                     0                                       1,580
                              Value:                          $471.15                $0.00                 $0.00              $0.00               $0.00                                       $471.15

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,580                          $471.15
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1815                                                                  1,580                          $471.15


   Item Number:            THD-1819                          Description: LDL-P-e Perspective Article
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          650                     0                     0                  0                     0                                         650
                              Value:                          $266.50                $0.00                 $0.00              $0.00               $0.00                                       $266.50

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           650                           $266.50
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-1819                                                                   650                           $266.50


   Item Number:            THD-2008                          Description: Tabs for Women's Health In-Service
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         2,545                    0                     0                  0                     0                                       2,545
                              Value:                        $1,382.03                $0.00                 $0.00              $0.00               $0.00                                      $1,382.03

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,545                         $1,382.03
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-2008                                                                  2,545                         $1,382.03


   Item Number:            THD-201                           Description: Illustrative Example #1Primary Prevention
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             943/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    969
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 201                                                                      0         $0 00

   Item Number:         THD-2025                             Description: Women's Health Pocket Folder
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          191                     0                     0                  0                     0                     191
                              Value:                          $340.67                $0.00                 $0.00              $0.00               $0.00                   $340.67

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           191       $340.67
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-2025                                                                   191       $340.67


   Item Number:         THD-209                              Description: CAP Proficiency
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          421                     0                     0                  0                     0                     421
                              Value:                          $195.32                $0.00                 $0.00              $0.00               $0.00                   $195.32




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        944/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    970
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      473
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           421                          $195.32
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-209                                                                    421                          $195.32


   Item Number:            THD-2102                          Description: Drug Monitoring Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                              Quantity:                         2,175                    0                     0                  0                     0                                      2,175
                              Value:                          $564.06                $0.00                 $0.00              $0.00               $0.00                                      $564.06

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,175                         $564.06
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-2102                                                                  2,175                         $564.06


   Item Number:            THD-2103                          Description: Drug Monitoring Sample Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                              Quantity:                          250                     0                     0                  0                     0                                       250
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           250                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-2103                                                                   250                            $0.00


   Item Number:            THD-2201                          Description: Micronutrients Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals
                              Quantity:                         1,775                    0                     0                  0                     0                                      1,775
                              Value:                          $383.30                $0.00                 $0.00              $0.00               $0.00                                      $383.30

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,775                         $383.30
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-2201                                                                  1,775                         $383.30


   Item Number:            THD-2202                          Description: Micronutrients Clinician Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                 In Use        In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           945/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    971
                                                                                                             Report by Itemof 1166
                              Quantity:                          300                     0                     0                     0                0                      300
                              Value:                          $219.52                $0.00                 $0.00                 $0.00            $0.00                   $219.52

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300       $219.52
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-2202                                                                   300       $219.52


   Item Number:         THD-2203                             Description: Toxic Metals & Micronutrients Quick Reference Poster
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use          In Service          Damaged                  Site Totals
                              Quantity:                          173                     0                     0                    0                   0                     173
                              Value:                           $70.93                $0.00                 $0.00                 $0.00            $0.00                    $70.93

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           173        $70.93
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-2203                                                                   173        $70.93


   Item Number:         THD-2204                             Description: Toxic Metals & Micronutrients Quick Reference Flyer




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        946/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    972
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      474
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          226                     0                     0                  0                     0                                       226
                              Value:                           $92.66                $0.00                 $0.00              $0.00               $0.00                                       $92.66

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           226                           $92.66
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-2204                                                                   226                           $92.66


   Item Number:            THD-23                            Description: Specimen Collection Instructions For Iggbo
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-23                                                                       0                            $0.00


   Item Number:            THD-2301                          Description: Toxic Metals Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,700                    0                     0                  0                     0                                      1,700
                              Value:                          $366.80                $0.00                 $0.00              $0.00               $0.00                                      $366.80

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,700                         $366.80
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-2301                                                                  1,700                         $366.80


   Item Number:            THD-2302                          Description: Toxic Metals Clinician Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          450                     0                     0                  0                     0                                       450
                              Value:                          $323.02                $0.00                 $0.00              $0.00               $0.00                                      $323.02

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           450                          $323.02
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           947/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    973
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 2302                                                                   450       $323 02

   Item Number:         THD-2401                             Description: Infectious Disease Sample Report
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          683                     0                     0                  0                     0                     683
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           683         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-2401                                                                   683         $0.00


   Item Number:         THD-300                              Description: Diabetes Patient Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          225                     0                     0                  0                     0                     225
                              Value:                          $238.50                $0.00                 $0.00              $0.00               $0.00                   $238.50




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        948/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    974
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      475
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           225                           $238.50
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-300                                                                    225                           $238.50


   Item Number:            THD-301                           Description: Cardiovascular Guide Booklet
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,025                    0                     0                  0                     0                                       1,025
                              Value:                        $1,129.95                $0.00                 $0.00              $0.00               $0.00                                      $1,129.95

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          1,025                         $1,129.95
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-301                                                                   1,025                         $1,129.95


   Item Number:            THD-31                            Description: Peer-to-Peer Experts Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-31                                                                       0                             $0.00


   Item Number:            THD-3101                          Description: Respiratory Pathogen Screen Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          225                     0                     0                  0                     0                                         225
                              Value:                           $89.11                $0.00                 $0.00              $0.00               $0.00                                        $89.11

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           225                            $89.11
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-3101                                                                   225                            $89.11


   Item Number:            THD-3102                          Description: Respiratory Pathogen Screen Half Page Flyer
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             949/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    975
                                                                                                             Report by Itemof 1166
                              Quantity:                             0                    0                     0                  0                   0                         0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-3102                                                                     0         $0.00


   Item Number:         THD-3103                             Description: Respiratory - Sample Report
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          225                     0                     0                  0                     0                     225
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           225         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-3103                                                                   225         $0.00


   Item Number:         THD-3201                             Description: Food Allergy Profile Summary




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        950/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    976
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      476
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          473                     0                     0                  0                     0                                       473
                              Value:                          $121.54                $0.00                 $0.00              $0.00               $0.00                                      $121.54

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           473                          $121.54
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-3201                                                                   473                          $121.54


   Item Number:            THD-3202                          Description: Food Allergy Sample Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                            25                    0                     0                  0                     0                                        25
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-3202                                                                    25                            $0.00


   Item Number:            THD-3301                          Description: Inhalant Allergy Profile Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          848                     0                     0                  0                     0                                       848
                              Value:                          $214.19                $0.00                 $0.00              $0.00               $0.00                                      $214.19

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           848                          $214.19
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-3301                                                                   848                          $214.19


   Item Number:            THD-3302                          Description: Inhalant Allergy Sample Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                     0                  0                     0                                       100
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           100                            $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           951/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    977
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 3302                                                                   100         $0 00

   Item Number:         THD-340                              Description: Company Overview For Patients
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          300                     0                     0                  0                     0                     300
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           300         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-340                                                                    300         $0.00


   Item Number:         THD-3401                             Description: Pediatric Allergy Profile Summary
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          150                     0                     0                  0                     0                     150
                              Value:                           $45.50                $0.00                 $0.00              $0.00               $0.00                    $45.50




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        952/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    978
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      477
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           150                            $45.50
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-3401                                                                   150                            $45.50


   Item Number:            THD-3402                          Description: Pediatric Allergy Sample Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          150                     0                     0                  0                     0                                         150
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           150                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-3402                                                                   150                             $0.00


   Item Number:            THD-350                           Description: Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         (650)                    0                     0                  0                     0                                        (650)
                              Value:                        ($214.34)                $0.00                 $0.00              $0.00               $0.00                                      ($214.34)

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          (650)                         ($214.34)
         Account              11-61400-0460-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         1,925                    0                     0                  0                     0                                       1,925
                              Value:                          $587.84                $0.00                 $0.00              $0.00               $0.00                                       $587.84

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-61400-0460-0000-00                                          1,925                          $587.84
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-350                                                                   1,275                          $373.50


   Item Number:            THD-3501                          Description: Celiac & Gluten Sensitivity Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         6,698                    0                     0                  0                     0                                       6,698
                              Value:                        $1,110.65                $0.00                 $0.00              $0.00               $0.00                                      $1,110.65

                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             953/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    979
                                                                                                             Report by Itemof 1166
                                                                        Total for Account:      11 11040 0000 0000 00                                         6 698
                                                                                                                                                            Quantity
                                                                                                                                                                        $1 110 65
                                                                                                                                                                            Value
                                                                Total for Item:      THD-3501                                                                  6,698    $1,110.65


   Item Number:         THD-3502                             Description: Gluten-Related Sample Report
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          700                     0                     0                  0                     0                     700
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           700         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-3502                                                                   700         $0.00


   Item Number:         THD-3505                             Description: Gluten Assesment Card
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        954/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    980
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      478
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                          200                     0                     0                  0                     0                                         200
                              Value:                           $71.09                $0.00                 $0.00              $0.00               $0.00                                        $71.09

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                           200                            $71.09
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-3505                                                                   200                            $71.09


   Item Number:            THD-370                           Description: How To Read A Lab Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-370                                                                      0                             $0.00


   Item Number:            THD-371                           Description: Ways to Receive a Lab Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                     0                  0                     0                                           0
                              Value:                            $0.00                $0.00                 $0.00              $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-371                                                                      0                             $0.00


   Item Number:            THD-384                           Description: Patient Test Information Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                         2,095                    0                     0                  0                     0                                       2,095
                              Value:                        $1,221.78                $0.00                 $0.00              $0.00               $0.00                                      $1,221.78

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                          2,095                         $1,221.78
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-384                                                                   2,095                         $1,221.78


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             955/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    981
                                                                                                             Report by Itemof 1166

   Item Number:         THD-44                               Description: Genetic Informed Consent Form
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          762                     0                   0                     0                    0                     762
                              Value:                            $0.00                $0.00               $0.00                  $0.00             $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             762         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-44                                                                     762         $0.00


   Item Number:         THD-490                              Description: Standalone Patient Authorization And Understandings
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                        10,300                    0                   0                     0                    0                  10,300
                              Value:                          $765.52                $0.00               $0.00                  $0.00             $0.00                   $765.52

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                          10,300       $765.52




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        956/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    982
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      479
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-490                                                                 10,300                          $765.52


   Item Number:            THD-491                           Description: Authorized Provider Attestation Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         5,750                    0                    0                   0                     0                                      5,750
                              Value:                          $498.08                $0.00                $0.00               $0.00               $0.00                                      $498.08

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           5,750                         $498.08
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-491                                                                   5,750                         $498.08


   Item Number:            THD-500                           Description: Quick Reference Test Menu with CPT Codes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         (231)                    0                    0                   0                     0                                      (231)
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           (231)                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-500                                                                   (231)                           $0.00


   Item Number:            THD-500-LAM                       Description: Laminated Test Menu
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                           (3)                    0                    0                   0                     0                                        (3)
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             (3)                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-500-LAM                                                                 (3)                           $0.00


   Item Number:            THD-502                           Description: Next Day Reporting one-pager
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         1,250                    0                    0                   0                     0                                      1,250
                              Value:                          $521.69                $0.00                $0.00               $0.00               $0.00                                      $521.69

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           957/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    983
                                                                                                             Report by Itemof 1166

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,250      $521.69
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-502                                                                   1,250      $521.69


   Item Number:         THD-60                               Description: Clinical Biomarker Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                        11,962                    0                    0                   0                     0                  11,962
                              Value:                       $30,740.21                $0.00                $0.00               $0.00               $0.00                $30,740.21

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                          11,962   $30,740.21
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-60                                                                   11,962   $30,740.21


   Item Number:         THD-700                              Description: Overview for Hospitals
       Account             11-11040-0000-0000-00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        958/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    984
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      480
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC


               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-700                                                                      0                            $0.00


   Item Number:            THD-71                            Description: Mobile Phlebotomy Appointment Card
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         4,375                    0                    0                   0                     0                                      4,375
                              Value:                          $439.34                $0.00                $0.00               $0.00               $0.00                                      $439.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           4,375                         $439.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-71                                                                    4,375                         $439.34


   Item Number:            THD-74                            Description: Mobile Phlebotomy Appointment Flyer
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                    0                   0                     0                                       100
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-74                                                                     100                            $0.00


   Item Number:            THD-75                            Description: Window Cling
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          517                     0                    0                   0                     0                                       517
                              Value:                          $806.21                $0.00                $0.00               $0.00               $0.00                                      $806.21

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            517                          $806.21
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-75                                                                     517                          $806.21


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           959/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    985
                                                                                                             Report by Itemof 1166

   Item Number:         THD-77                               Description: Window Cling - Hours Customizable
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                            38                    0                   0                    0                     0                      38
                              Value:                          $106.45                $0.00               $0.00                $0.00               $0.00                   $106.45

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              38       $106.45
         Account              11-60000-0460-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use            In Service          Damaged                  Site Totals
                              Quantity:                          480                     0                   0                    0                     0                     480
                              Value:                          $702.56                $0.00               $0.00                $0.00               $0.00                   $702.56

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-60000-0460-0000-00                                             480       $702.56
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-77                                                                     518       $809.01


   Item Number:         THD-851                              Description: Web Portal Promotional Overview For Providers




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        960/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    986
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      481
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          875                     0                    0                   0                     0                                       875
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            875                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-851                                                                    875                           $0.00


   Item Number:            THD-86                            Description: Copia Promotional Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          600                     0                    0                   0                     0                                       600
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            600                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-86                                                                     600                           $0.00


   Item Number:            THD-88                            Description: Thank You Cards And Envelope
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          700                     0                    0                   0                     0                                       700
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            700                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-88                                                                     700                           $0.00


   Item Number:            THD-89-LAM                        Description: Common ICD-10 Codes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          150                     0                    0                   0                     0                                       150
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            150                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          961/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    987
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD 89 LAM                                                                 150         $0 00

   Item Number:         THD-90                               Description: Portal User Guide For Providers
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-90                                                                       0         $0.00


   Item Number:         THD-970                              Description: Diabetes Product Overview
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                         2,975                    0                   0                    0                     0                   2,975
                              Value:                        $1,352.70                $0.00               $0.00                $0.00               $0.00                 $1,352.70




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        962/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    988
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      482
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           2,975                         $1,352.70
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-970                                                                   2,975                         $1,352.70


   Item Number:            THD-971                           Description: Diabetes Risk Card For Clinicians
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          425                     0                    0                   0                     0                                         425
                              Value:                           $95.53                $0.00                $0.00               $0.00               $0.00                                        $95.53

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            425                            $95.53
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-971                                                                    425                            $95.53


   Item Number:            THD-972                           Description: Diabetes Risk Card For Patients
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          975                     0                    0                   0                     0                                         975
                              Value:                          $195.17                $0.00                $0.00               $0.00               $0.00                                       $195.17

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            975                           $195.17
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-972                                                                    975                           $195.17


   Item Number:            THD-973                           Description: Glycemic Control Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         1,150                    0                    0                   0                     0                                       1,150
                              Value:                          $310.48                $0.00                $0.00               $0.00               $0.00                                       $310.48

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,150                          $310.48
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-973                                                                   1,150                          $310.48


   Item Number:            THD-974                           Description: Insulin Resistance Summary
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             963/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    989
                                                                                                             Report by Itemof 1166
                              Quantity:                         1,275                    0                    0                   0                   0                     1,275
                              Value:                          $344.23                $0.00                $0.00               $0.00               $0.00                   $344.23

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,275      $344.23
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-974                                                                   1,275      $344.23


   Item Number:         THD-975                              Description: Beta Cell Function Summary
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                         1,250                    0                    0                   0                     0                   1,250
                              Value:                          $337.48                $0.00                $0.00               $0.00               $0.00                   $337.48

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,250      $337.48
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-975                                                                   1,250      $337.48


   Item Number:         THD-976                              Description: Diabetes Clinical Claims (Download ONLY)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        964/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    990
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      483
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          (25)                    0                    0                   0                     0                                         (25)
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            (25)                            $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-976                                                                    (25)                            $0.00


   Item Number:            THD-EVENT-SAC                     Description: Sacagawea Branded Booth Display
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                           0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-EVENT-SAC                                                                0                             $0.00


   Item Number:            THD-ISG-C                         Description: In-Service Guide - STUFFED - For Clients
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            95                    0                    0                   0                     0                                          95
                              Value:                        $1,116.09                $0.00                $0.00               $0.00               $0.00                                      $1,116.09

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             95                          $1,116.09
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THD-ISG-C                                                                   95                          $1,116.09


   Item Number:            THD-ISG-DS                        Description: In-Service Guide - STUFFED - For Draw Sites
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             6                    0                    0                   0                     0                                           6
                              Value:                           $60.18                $0.00                $0.00               $0.00               $0.00                                        $60.18

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                            $60.18
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             965/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    991
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THD ISG DS                                                                   6        $60 18

   Item Number:         THD-ISG-HC                           Description: genTrue In-Service Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          362                     0                   0                    0                     0                     362
                              Value:                        $6,041.81                $0.00               $0.00                $0.00               $0.00                 $6,041.81

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              362     $6,041.81
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-ISG-HC                                                                 362     $6,041.81


   Item Number:         THD-ISG-TOX                          Description: Drug Monitoring In-Service Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        966/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    992
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      484
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              6                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-ISG-TOX                                                                  6                           $0.00


   Item Number:            THD-ISG-WH                        Description: Women's Health In-Service Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            29                    0                    0                   0                     0                                        29
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             29                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-ISG-WH                                                                  29                           $0.00


   Item Number:            THD-NRI                           Description: New Req Info Sheet
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            83                    0                    0                   0                     0                                        83
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             83                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-NRI                                                                     83                           $0.00


   Item Number:            THD-SO4                           Description: Fedex Billable Stamps
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                        13,033                    0                    0                   0                     0                                    13,033
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                         13,033                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THD-SO4                                                                 13,033                           $0.00


   Item Number:            THD-SO5                           Description: Ground Shipping Labels
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          967/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    993
                                                                                                             Report by Itemof 1166
                              Quantity:                            12                    0                    0                   0                   0                        12
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             12         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-SO5                                                                     12         $0.00


   Item Number:         THD-SRG                              Description: Sales Resource Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THD-SRG                                                                      0         $0.00


   Item Number:         THDS-162                             Description: Spanish Billing Overview




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        968/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    994
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      485
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                          225                     0                   0                    0                     0                                       225
                              Value:                          $121.81                $0.00               $0.00                $0.00               $0.00                                      $121.81

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              225                          $121.81
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THDS-162                                                                   225                          $121.81


   Item Number:            THDS-1701S                        Description: Spanish genTrue Risk Assessment Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                          975                     0                   0                    0                     0                                       975
                              Value:                          $411.00                $0.00               $0.00                $0.00               $0.00                                      $411.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              975                          $411.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THDS-1701S                                                                 975                          $411.00


   Item Number:            THDS-1702S                        Description: Spanish genTrue Pre-Counseling Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                         1,250                    0                   0                    0                     0                                      1,250
                              Value:                          $500.18                $0.00               $0.00                $0.00               $0.00                                      $500.18

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,250                         $500.18
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      THDS-1702S                                                                1,250                         $500.18


   Item Number:            THDS-1703S                        Description: Spanish genTrue Informed Consent
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                         1,050                    0                   0                    0                     0                                      1,050
                              Value:                          $420.18                $0.00               $0.00                $0.00               $0.00                                      $420.18

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,050                         $420.18
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           969/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    995
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      THDS 1703S                                                                1 050      $420 18

   Item Number:         THDS-1719S                           Description: Spanish genTrue Patient Brochure
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          825                     0                   0                    0                     0                     825
                              Value:                          $566.56                $0.00               $0.00                $0.00               $0.00                   $566.56

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              825       $566.56
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      THDS-1719S                                                                 825       $566.56


   Item Number:         THDS-384                             Description: Patient Test Information Brochure (Spanish)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            75                    0                   0                    0                     0                      75
                              Value:                           $27.75                $0.00               $0.00                $0.00               $0.00                    $27.75




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        970/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    996
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      486
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             75                            $27.75
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THDS-384                                                                    75                            $27.75


   Item Number:            THG-110                           Description: General Folder
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         1,685                    0                    0                   0                     0                                       1,685
                              Value:                        $2,377.89                $0.00                $0.00               $0.00               $0.00                                      $2,377.89

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           1,685                         $2,377.89
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THG-110                                                                   1,685                         $2,377.89


   Item Number:            THG-400                           Description: Sales Training Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                    0                   0                     0                                           1
                              Value:                           $41.69                $0.00                $0.00               $0.00               $0.00                                        $41.69

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                            $41.69
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THG-400                                                                      1                            $41.69


   Item Number:            THG-401                           Description: Sales Training Guide - Empty Binder
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          145                     0                    0                   0                     0                                         145
                              Value:                        $4,461.61                $0.00                $0.00               $0.00               $0.00                                      $4,461.61

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            145                          $4,461.61
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      THG-401                                                                    145                          $4,461.61


   Item Number:            TONER-CF400                       Description: Ink E-Sale CF400 High Yield 4 Color Toner Kit (HP) (DO NOT USE)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             971/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    997
                                                                                                             Report by Itemof 1166
                              Quantity:                            (1)                    0                   0                   0                   0                        (1)
                              Value:                            $0.00                 $0.00               $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                         Total for Account:   11-11040-0000-0000-00                                              (1)        $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:       TONER-CF400                                                                (1)        $0.00


   Item Number:         TONER-E525                           Description: Ink E-Sale 525 4 Color Toner Kit (Dell)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand                Returned              In Use          In Service           Damaged                  Site Totals
                              Quantity:                             9                     0                   0                   0                     0                       9
                              Value:                          $302.10                 $0.00               $0.00               $0.00               $0.00                   $302.10

                                                                                                                                                            Quantity        Value
                                                                         Total for Account:   11-11040-0000-0000-00                                               9       $302.10
                                                                                                                                                            Quantity        Value
                                                                Total for Item:       TONER-E525                                                                  9       $302.10


   Item Number:         TOXLZRREQ                            Description: Tox Laser Req.




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        972/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    998
                                                                                                             Report by Itemof 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      487
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                         4,260                    0                    0                   0                     0                                     4,260
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                           4,260                          $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      TOXLZRREQ                                                                 4,260                          $0.00


   Item Number:            TUBEKIT                           Description: Biohazard Bag W/ Absorbent Material, Specimen Tubes
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      TUBEKIT                                                                      0                           $0.00


   Item Number:            TUBEKITOGTT                       Description: BIOHAZARD BAG W/ABSORBENT MATERIAL, tubes+4 BD367983 for IR panel
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      TUBEKITOGTT                                                                  0                           $0.00


   Item Number:            TX378162GHDL                      Description: Phlebotomy Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                    0                   0                     0                                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          973/1004
9/27/2019                                           Case 19-11691-JTDHistorical
                                                                          DocInventory
                                                                                8 Filed       09/27/19
                                                                                       Trial Balance SummaryPage    999
                                                                                                             Report by Itemof 1166
                                                                Total for Item:      TX378162GHDL                                                                 0         $0 00

   Item Number:         TX642EHDL-1                          Description: HDL Label Centrifuge
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      TX642EHDL-1                                                                  0         $0.00


   Item Number:         TXGOKT                               Description: TX Go Kit
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        974/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1000
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      488
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      TXGOKT                                                                       0                            $0.00


   Item Number:            TXLGKT                            Description: TX Large Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                          0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      TXLGKT                                                                       0                            $0.00


   Item Number:            TXREQ                             Description: TX Requisition
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                          0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                            $0.00
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      TXREQ                                                                        0                            $0.00


   Item Number:            TXSMKT                            Description: TX Small Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                           (1)                    0                   0                    0                     0                                         (1)
                              Value:                         ($11.51)                $0.00               $0.00                $0.00               $0.00                                      ($11.51)

                                                                                                                                                            Quantity                           Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              (1)                         ($11.51)
                                                                                                                                                            Quantity                           Value
                                                                Total for Item:      TXSMKT                                                                      (1)                         ($11.51)


   Item Number:            TXTUBEKIT                         Description: Texas Tube Kit
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           975/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1001
                                                                                                                 by Item of 1166
                              Quantity:                         1,951                    0                   0                    0                   0                     1,951
                              Value:                        $4,603.90                $0.00               $0.00                $0.00               $0.00                 $4,603.90

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                             1,951    $4,603.90
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      TXTUBEKIT                                                                 1,951    $4,603.90


   Item Number:         UPS LABEL                            Description: UPS LABEL
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          132                     0                   0                    0                     0                     132
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              132         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      UPS LABEL                                                                  132         $0.00


   Item Number:         UPSPADBAG                            Description: UPS Padded Shipping Bag




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        976/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1002
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      489
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         309                     0                    0                   0                     0                                       309
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            309                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      UPSPADBAG                                                                  309                            $0.00


   Item Number:            URANKT                            Description: Urine Analysis Kit
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                         120                     0                    0                   0                     0                                       120
                               Value:                         $144.01                $0.00                $0.00               $0.00               $0.00                                      $144.01

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            120                          $144.01
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      URANKT                                                                     120                          $144.01


   Item Number:            V-020                             Description: Tocopherol (Vitamin E)
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                          $56.34                $0.00                $0.00               $0.00               $0.00                                       $56.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                           $56.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      V-020                                                                        1                           $56.34


   Item Number:            V-060                             Description: Coenzyme Q10
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            2                    0                    0                   0                     0                                         2
                               Value:                         $208.49                $0.00                $0.00               $0.00               $0.00                                      $208.49

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              2                          $208.49
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           977/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1003
                                                                                                                 by Item of 1166
                                                                Total for Item:      V 060                                                                        2       $208 49

   Item Number:         V435-D                               Description: V435-D Ink (VideoJet)
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             6                    0                   0                    0                     0                       6
                              Value:                        $1,366.25                $0.00               $0.00                $0.00               $0.00                 $1,366.25

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               6     $1,366.25
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      V435-D                                                                       6     $1,366.25


   Item Number:         V708-D                               Description: Set of Video Jet Make-up V708-D
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            50                    0                   0                    0                     0                      50
                              Value:                        $3,048.40                $0.00               $0.00                $0.00               $0.00                 $3,048.40




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        978/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1004
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      490
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            50                          $3,048.40
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      V708-D                                                                      50                          $3,048.40


   Item Number:            VITD                              Description: 25-OH Vitamin D, Total
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                           1
                               Value:                         $257.64                $0.00                 $0.00              $0.00               $0.00                                       $257.64

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $257.64
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      VITD                                                                         1                           $257.64


   Item Number:            VT367203                          Description: Tourniquets Latex Free
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                           25                       0                  0                  0                     0                                          25
                               Value:                          $13.25                $0.00                 $0.00              $0.00               $0.00                                        $13.25

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                            25                            $13.25
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      VT367203                                                                    25                            $13.25


   Item Number:            W1026356                          Description: Nickel Skimmer Cone for NexION
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                               Quantity:                            1                       0                  0                  0                     0                                           1
                               Value:                         $263.67                $0.00                 $0.00              $0.00               $0.00                                       $263.67

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:      11-11040-0000-0000-00                                             1                           $263.67
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      W1026356                                                                     1                           $263.67


   Item Number:            W1033612                          Description: Nickel Sampler Cone for NexION
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             979/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1005
                                                                                                                 by Item of 1166
                              Quantity:                             1                    0                   0                    0                   0                         1
                              Value:                          $297.37                $0.00               $0.00                $0.00               $0.00                   $297.37

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1       $297.37
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      W1033612                                                                     1       $297.37


   Item Number:         W1033995                             Description: Hyper Skimmer cone for NexION
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      W1033995                                                                     0         $0.00


   Item Number:         W1040148                             Description: Gasket Sampler




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        980/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1006
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      491
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      W1040148                                                                     0                           $0.00


   Item Number:            WALL CLING                        Description: WALL CLING
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WALL CLING                                                                   0                           $0.00


   Item Number:            WE016558                          Description: Coolant for Chiller 1 Liter
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             2                    0                   0                    0                     0                                         2
                              Value:                           $60.02                $0.00               $0.00                $0.00               $0.00                                      $60.02

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               2                          $60.02
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WE016558                                                                     2                          $60.02


   Item Number:            WE027484                          Description: Hyper Skimmer Cone Screw for NexION
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                             0                    0                   0                    0                     0                                         0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          981/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1007
                                                                                                                 by Item of 1166
                                                                Total for Item:      WE027484                                                                     0         $0 00

   Item Number:         WH-10                                Description: Continuum Binder
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          427                     0                     0                  0                     0                     427
                              Value:                        $4,775.29                $0.00                 $0.00              $0.00               $0.00                 $4,775.29

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             427     $4,775.29
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-10                                                                      427     $4,775.29


   Item Number:         WH-100                               Description: Continuum overview for clinicians (bi-fold)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                  Site Totals
                              Quantity:                          619                     0                     0                  0                     0                     619
                              Value:                          $521.76                $0.00                 $0.00              $0.00               $0.00                   $521.76




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        982/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1008
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      492
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             619                           $521.76
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-100                                                                     619                           $521.76


   Item Number:            WH-101                            Description: Continuum Folder
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                              Quantity:                          537                     0                   0                     0                    0                                         537
                              Value:                        $1,045.69                $0.00               $0.00                 $0.00              $0.00                                      $1,045.69

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             537                          $1,045.69
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-101                                                                     537                          $1,045.69


   Item Number:            WH-102                            Description: Continuum Peer-to-Peer Consults
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                              Quantity:                          324                     0                   0                     0                    0                                         324
                              Value:                           $68.34                $0.00               $0.00                 $0.00              $0.00                                        $68.34

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             324                            $68.34
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-102                                                                     324                            $68.34


   Item Number:            WH-11                             Description: Continuum In-Service Guide Tabs, set of 8 tabs
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                                    Site Totals
                              Quantity:                          202                     0                   0                     0                    0                                         202
                              Value:                          $570.15                $0.00               $0.00                 $0.00              $0.00                                       $570.15

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             202                           $570.15
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-11                                                                      202                           $570.15


   Item Number:            WH-1202                           Description: CONTINUUM planTrue Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use             In Service         Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             983/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1009
                                                                                                                 by Item of 1166
                              Quantity:                          925                     0                    0                   0                   0                      925
                              Value:                          $245.71                $0.00                $0.00               $0.00               $0.00                   $245.71

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            925       $245.71
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-1202                                                                    925       $245.71


   Item Number:         WH-1203                              Description: planTrue Test Menu
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                    0                   0                     0                     100
                              Value:                           $41.00                $0.00                $0.00               $0.00               $0.00                    $41.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100        $41.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-1203                                                                    100        $41.00


   Item Number:         WH-1206                              Description: CONTINUUM Sample Req - planTrue/nurTrue




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        984/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1010
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      493
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            82                    0                    0                     0                   0                                        82
                              Value:                           $33.62                $0.00                $0.00               $0.00               $0.00                                      $33.62

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             82                          $33.62
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1206                                                                     82                          $33.62


   Item Number:            WH-1207                           Description: planTrue Sample Requisition
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            90                    0                    0                     0                   0                                        90
                              Value:                           $36.90                $0.00                $0.00               $0.00               $0.00                                      $36.90

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             90                          $36.90
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1207                                                                     90                          $36.90


   Item Number:            WH-1218                           Description: planTrue Overview for Clinicians
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          297                     0                    0                     0                   0                                       297
                              Value:                          $122.11                $0.00                $0.00               $0.00               $0.00                                      $122.11

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            297                          $122.11
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1218                                                                    297                          $122.11


   Item Number:            WH-1220                           Description: planTrue Sample Report: Seq Positive Fragile X Negative
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          150                     0                    0                     0                   0                                       150
                              Value:                           $61.50                $0.00                $0.00               $0.00               $0.00                                      $61.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            150                          $61.50
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           985/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1011
                                                                                                                 by Item of 1166
                                                                Total for Item:      WH 1220                                                                    150        $61 50

   Item Number:         WH-1300                              Description: nurTrue Test Menu
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                    0                   0                     0                     100
                              Value:                           $41.00                $0.00                $0.00               $0.00               $0.00                    $41.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100        $41.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-1300                                                                    100        $41.00


   Item Number:         WH-1302                              Description: nurTrue Sample Report
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          150                     0                    0                   0                     0                     150
                              Value:                           $61.50                $0.00                $0.00               $0.00               $0.00                    $61.50




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        986/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1012
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      494
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            150                           $61.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1302                                                                    150                           $61.50


   Item Number:            WH-1303                           Description: nurTrue Overview for Clinicians
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          323                     0                     0                  0                     0                                       323
                              Value:                          $132.77                $0.00                  $0.00             $0.00               $0.00                                      $132.77

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            323                          $132.77
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1303                                                                    323                          $132.77


   Item Number:            WH-1304                           Description: CONTINUUM nurTrue Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          900                     0                     0                  0                     0                                       900
                              Value:                          $238.96                $0.00                  $0.00             $0.00               $0.00                                      $238.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            900                          $238.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1304                                                                    900                          $238.96


   Item Number:            WH-1701                           Description: CONTINUUM genTrue Risk Assessment Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            20                    0                     0                  0                     0                                        20
                              Value:                            $8.20                $0.00                  $0.00             $0.00               $0.00                                        $8.20

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             20                            $8.20
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1701                                                                     20                            $8.20


   Item Number:            WH-1702                           Description: CONTINUUM genTrue Genetic Counseling Form
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           987/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1013
                                                                                                                 by Item of 1166
                              Quantity:                            20                    0                    0                   0                   0                        20
                              Value:                            $8.20                $0.00                $0.00               $0.00               $0.00                     $8.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             20         $8.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-1702                                                                     20         $8.20


   Item Number:         WH-1703                              Description: CONTINUUM genTrue Informed ConsentForm
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                            20                    0                    0                   0                     0                      20
                              Value:                            $8.20                $0.00                $0.00               $0.00               $0.00                     $8.20

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             20         $8.20
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-1703                                                                     20         $8.20


   Item Number:         WH-1709                              Description: CONTINUUM genTrue Test Menu




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        988/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1014
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      495
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          100                     0                    0                   0                     0                                       100
                              Value:                           $41.00                $0.00                $0.00               $0.00               $0.00                                       $41.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100                           $41.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1709                                                                    100                           $41.00


   Item Number:            WH-1719                           Description: CONTINUUM genTrue Patient Brochure
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          900                     0                    0                   0                     0                                       900
                              Value:                          $238.96                $0.00                $0.00               $0.00               $0.00                                      $238.96

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            900                          $238.96
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1719                                                                    900                          $238.96


   Item Number:            WH-1724                           Description: genTrue Sample Report: Positive
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          150                     0                    0                   0                     0                                       150
                              Value:                           $61.50                $0.00                $0.00               $0.00               $0.00                                       $61.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            150                           $61.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-1724                                                                    150                           $61.50


   Item Number:            WH-1738                           Description: genTrue Overview for Clinicians
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          297                     0                    0                   0                     0                                       297
                              Value:                          $122.11                $0.00                $0.00               $0.00               $0.00                                      $122.11

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            297                          $122.11
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           989/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1015
                                                                                                                 by Item of 1166
                                                                Total for Item:      WH 1738                                                                    297       $122 11

   Item Number:         WH-1739                              Description: CONTINUUM Sample Req - genTrue
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                    0                   0                     0                     100
                              Value:                           $41.00                $0.00                $0.00               $0.00               $0.00                    $41.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                            100        $41.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-1739                                                                    100        $41.00


   Item Number:         WH-20                                Description: CONTINUUM General Test Menu
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                          525                     0                    0                   0                     0                     525
                              Value:                          $215.25                $0.00                $0.00               $0.00               $0.00                   $215.25




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        990/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1016
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      496
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             525                          $215.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-20                                                                      525                          $215.25


   Item Number:            WH-201                            Description: trueSwab Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          300                     0                   0                    0                     0                                       300
                              Value:                          $123.34                $0.00               $0.00                $0.00               $0.00                                      $123.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             300                          $123.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-201                                                                     300                          $123.34


   Item Number:            WH-202                            Description: trueSwab Perspective Atricle
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          400                     0                   0                    0                     0                                       400
                              Value:                          $164.34                $0.00               $0.00                $0.00               $0.00                                      $164.34

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             400                          $164.34
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-202                                                                     400                          $164.34


   Item Number:            WH-27                             Description: CONTINUUM Sample Req - General
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          125                     0                   0                    0                     0                                       125
                              Value:                           $51.25                $0.00               $0.00                $0.00               $0.00                                       $51.25

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             125                           $51.25
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-27                                                                      125                           $51.25


   Item Number:            WH-28                             Description: CONTINUUM Sample Req - Histopathology/Cytology
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           991/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1017
                                                                                                                 by Item of 1166
                              Quantity:                          125                     0                   0                    0                   0                      125
                              Value:                           $51.25                $0.00               $0.00                $0.00               $0.00                    $51.25

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             125        $51.25
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-28                                                                      125        $51.25


   Item Number:         WH-301                               Description: Continuum Sales Training Tabs, set of 8 tabs
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            50                    0                   0                    0                     0                      50
                              Value:                          $323.27                $0.00               $0.00                $0.00               $0.00                   $323.27

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              50       $323.27
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-301                                                                      50       $323.27


   Item Number:         WH-40                                Description: Continuum Box




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        992/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1018
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      497
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account              11-61400-0090-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          264                     0                   0                    0                     0                                         264
                              Value:                        $3,836.29                $0.00               $0.00                $0.00               $0.00                                      $3,836.29

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-61400-0090-0000-00                                              264                          $3,836.29
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-40                                                                      264                          $3,836.29


   Item Number:            WH-41                             Description: Continuum Patient Kit Insert
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          447                     0                   0                    0                     0                                         447
                              Value:                          $230.96                $0.00               $0.00                $0.00               $0.00                                       $230.96

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              447                           $230.96
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-41                                                                      447                           $230.96


   Item Number:            WH-43                             Description: CONTINUUM Specialty Kit Collection Instructions
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                            17                    0                   0                    0                     0                                          17
                              Value:                            $6.97                $0.00               $0.00                $0.00               $0.00                                         $6.97

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                               17                             $6.97
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      WH-43                                                                       17                             $6.97


   Item Number:            WH-52                             Description: CONTINUUM General Sample Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                              Quantity:                          350                     0                   0                    0                     0                                         350
                              Value:                          $332.50                $0.00               $0.00                $0.00               $0.00                                       $332.50

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              350                           $332.50
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                             993/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1019
                                                                                                                 by Item of 1166
                                                                Total for Item:      WH 52                                                                      350       $332 50

   Item Number:         WH-53                                Description: CONTINUUM Pap + HPV Sample Report
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          100                     0                   0                    0                     0                     100
                              Value:                           $95.00                $0.00               $0.00                $0.00               $0.00                    $95.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                              100        $95.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-53                                                                      100        $95.00


   Item Number:         WH-55                                Description: CONTINUUM trueSwab Sample Report
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                          125                     0                   0                    0                     0                     125
                              Value:                          $118.75                $0.00               $0.00                $0.00               $0.00                   $118.75




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        994/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1020
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      498
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             125                          $118.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-55                                                                      125                          $118.75


   Item Number:            WH-56                             Description: CONTINUUM Pathology Sample Report
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                          125                     0                   0                    0                     0                                       125
                              Value:                          $118.75                $0.00               $0.00                $0.00               $0.00                                      $118.75

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             125                          $118.75
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-56                                                                      125                          $118.75


   Item Number:            WH-80                             Description: CONTINUUM Patient Billing Guide
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                          600                     0                   0                    0                     0                                       600
                              Value:                          $279.77                $0.00               $0.00                $0.00               $0.00                                      $279.77

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             600                          $279.77
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-80                                                                      600                          $279.77


   Item Number:            WH-801                            Description: CONTINUUM Patient Compass Program
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                              Quantity:                         1,975                    0                   0                    0                     0                                      1,975
                              Value:                          $358.57                $0.00               $0.00                $0.00               $0.00                                      $358.57

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                            1,975                         $358.57
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WH-801                                                                    1,975                         $358.57


   Item Number:            WH-81                             Description: CONTINUUM Clinician Billing Overview
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           995/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1021
                                                                                                                 by Item of 1166
                              Quantity:                          250                     0                   0                    0                   0                      250
                              Value:                           $66.75                $0.00               $0.00                $0.00               $0.00                    $66.75

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                             250        $66.75
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-81                                                                      250        $66.75


   Item Number:         WH-ISG                               Description: CONTINUUM In-Service Guide
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                            14                    0                   0                    0                     0                      14
                              Value:                          $196.00                $0.00               $0.00                $0.00               $0.00                   $196.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:    11-11040-0000-0000-00                                              14       $196.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      WH-ISG                                                                      14       $196.00


   Item Number:         WHA10427810                          Description: Whatman Gel Blotting Paper, Grade GB003 (Pk100)




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        996/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1022
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      499
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WHA10427810                                                                  0                           $0.00


   Item Number:            WIDEPOPUP                         Description: Wide Pop up
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WIDEPOPUP                                                                    0                           $0.00


   Item Number:            WX0003-6                          Description: OmniTrace Water
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                   0                    0                     0                                         1
                               Value:                          $50.99                $0.00               $0.00                $0.00               $0.00                                      $50.99

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               1                          $50.99
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      WX0003-6                                                                     1                          $50.99


   Item Number:            X0005                             Description: Liquinox 1 Bottle
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned              In Use           In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                   0                    0                     0                                         0
                               Value:                           $0.00                $0.00               $0.00                $0.00               $0.00                                       $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:    11-11040-0000-0000-00                                               0                           $0.00
                                                                                                                                                            Quantity                          Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          997/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1023
                                                                                                                 by Item of 1166
                                                                Total for Item:      X0005                                                                        0         $0 00

   Item Number:         X0015                                Description: Liaison XL Disposable Tips
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      X0015                                                                        0         $0.00


   Item Number:         X0016                                Description: Liaison XL Cuvettes
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                        998/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1024
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      500
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      X0016                                                                        0                            $0.00


   Item Number:            X100-1L                           Description: Triton X-100 1Liter
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                   0                     0                                         0
                               Value:                           $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      X100-1L                                                                      0                            $0.00


   Item Number:            XU1013501                         Description: CellaVision Immersion Oil Pack (2x150mL)
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $229.55                $0.00                $0.00               $0.00               $0.00                                      $229.55

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $229.55
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      XU1013501                                                                    1                          $229.55


   Item Number:            Y                                 Description: Ligand-Special
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS02                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals
                               Quantity:                            1                    0                    0                   0                     0                                         1
                               Value:                         $439.50                $0.00                $0.00               $0.00               $0.00                                      $439.50

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              1                          $439.50
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      Y                                                                            1                          $439.50


   Item Number:            Z-901                             Description: Zolpidem Tartrate, 1.0 mg/mL as free base
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use          In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                           999/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1025
                                                                                                                 by Item of 1166
                              Quantity:                             0                    0                    0                   0                   0                         0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      Z-901                                                                        0         $0.00


   Item Number:         Z327735                              Description: 10 ml PPE Volumetric Pipet
       Account              11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned               In Use          In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                    0                   0                     0                       0
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                     $0.00

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0         $0.00
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      Z327735                                                                      0         $0.00


   Item Number:         Z327743                              Description: 25 ml PPE Volumetric Pipet




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                       1000/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1026
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      501
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

         Account               11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                           0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      Z327743                                                                      0                             $0.00


   Item Number:            Z333948-1PAK                      Description: Brand macro pipette controller membrane filters
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            0                    0                    0                     0                   0                                           0
                               Value:                           $0.00                $0.00                $0.00                 $0.00             $0.00                                         $0.00

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              0                             $0.00
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      Z333948-1PAK                                                                 0                             $0.00


   Item Number:            ZF1-10                            Description: Ferrules Valco, 1/16" Stainless Steel
       Account                 11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                           50                    0                    0                     0                   0                                          50
                               Value:                          $99.52                $0.00                $0.00                 $0.00             $0.00                                        $99.52

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                             50                            $99.52
                                                                                                                                                            Quantity                            Value
                                                                Total for Item:      ZF1-10                                                                      50                            $99.52


   Item Number:            ZM011100                          Description: S Syringe
       Account                11-11040-0000-0000-00
               Site:           TRUE-WHS01                   On Hand               Returned               In Use             In Service        Damaged                                    Site Totals
                               Quantity:                            4                    0                    0                     0                   0                                           4
                               Value:                       $1,471.67                $0.00                $0.00                 $0.00             $0.00                                      $1,471.67

                                                                                                                                                            Quantity                            Value
                                                                        Total for Account:     11-11040-0000-0000-00                                              4                          $1,471.67
                                                                                                                                                            Quantity                            Value


file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                            1001/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1027
                                                                                                                 by Item of 1166
                                                                Total for Item:      ZM011100                                                                     4     $1 471 67

   Item Number:         ZM011200                             Description: R Syringes (1ea)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             7                    0                   0                    0                     0                       7
                              Value:                        $2,555.89                $0.00               $0.00                $0.00               $0.00                 $2,555.89

                                                                                                                                                            Quantity        Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                7     $2,555.89
                                                                                                                                                            Quantity        Value
                                                                Total for Item:      ZM011200                                                                     7     $2,555.89


   Item Number:         ZM022700                             Description: String (0.3)
       Account             11-11040-0000-0000-00
              Site:           TRUE-WHS01                    On Hand               Returned              In Use           In Service           Damaged                  Site Totals
                              Quantity:                             0                    0                   0                    0                     0                       0
                              Value:                            $0.00                $0.00               $0.00                $0.00               $0.00                     $0.00




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                       1002/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1028
                                                                                                                 by Item of 1166


  System:      9/12/2019       3:42:55 PM                          HISTORICAL INVENTORY TRIAL BALANCE SUMMARY                                                          Page:      502
  User Date:   9/12/2019                                                                                                                                               User ID:   kmiller2
                                                                                      True Health Diagnostics, LLC

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                0                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ZM022700                                                                     0                            $0.00


   Item Number:            ZM022900                          Description: S Syringe Case
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ZM022900                                                                     1                            $0.00


   Item Number:            ZM113100                          Description: Connector (3Pcs/Set)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             1                    0                     0                  0                     0                                         1
                              Value:                            $0.00                $0.00                $0.00               $0.00               $0.00                                        $0.00

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                1                            $0.00
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ZM113100                                                                     1                            $0.00


   Item Number:            ZM297000                          Description: Pinch Valve Tubing (Pkg of 2)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals
                              Quantity:                             3                    0                     0                  0                     0                                         3
                              Value:                          $189.07                $0.00                $0.00               $0.00               $0.00                                      $189.07

                                                                                                                                                            Quantity                          Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                3                          $189.07
                                                                                                                                                            Quantity                          Value
                                                                Total for Item:      ZM297000                                                                     3                          $189.07


   Item Number:            ZM307900                          Description: Water Filter (Tank & Sample Probe)
       Account                11-11040-0000-0000-00
               Site:          TRUE-WHS01                    On Hand               Returned                In Use         In Service           Damaged                                    Site Totals

file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                                          1003/1004
9/27/2019                                          Case 19-11691-JTDHistorical
                                                                        DocInventory
                                                                               8 Filed     09/27/19
                                                                                     Trial Balance       Page
                                                                                                   Summary Report1029
                                                                                                                 by Item of 1166
                              Quantity:                             8                    0                   0                    0                   0                              8
                              Value:                        $1,152.07                $0.00               $0.00                $0.00               $0.00                      $1,152.07

                                                                                                                                                              Quantity           Value
                                                                        Total for Account:   11-11040-0000-0000-00                                                   8       $1,152.07
                                                                                                                                                              Quantity           Value
                                                                Total for Item:      ZM307900                                                                        8       $1,152.07


                                                                                                                                                              Quantity           Value
                                                                                                           Grand Totals:                                4,419,696.00000   $2,797,297.78




file:///C:/Users/blueder/AppData/Local/Microsoft/Windows/Temporary Internet Files/Content.Outlook/NOUSA3PT/HITB Inventory Report (THD) -- 7-29-19.htm                             1004/1004
                            Case 19-11691-JTD        Doc 8      Filed 09/27/19          Page 1030 of 1166
Schedule A/B: Part 7, Question 39                                                             True Health Diagnostics LLC
Office furniture                                                                              Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used
              General Description                   Interest             for Current Value        Current Value of Debtor's Interest

(4) Mobile Shelving
                                                           1,030.39 Cost less depreciation                                     1,030.39

5th Floor - Lot of 10 Couches
                                                                -    Cost less depreciation                                            0.00

5th Floor - Lot of 158 Desks
                                                                -    Cost less depreciation                                            0.00

5th Floor - Lot of 96 Decorative Chairs
                                                                -    Cost less depreciation                                            0.00

Atlas Copco Air Compressor Air system
                                                                -    Cost less depreciation                                            0.00

CR Line Multi Press - Gym Equipment
                                                                -    Cost less depreciation                                            0.00

Cycling Bike - Matrix
                                                                -    Cost less depreciation                                            0.00

Cycling Bike - Matrix
                                                                -    Cost less depreciation                                            0.00

Dumb Weighter, 3 Story Custom Lift
                                                                -    Cost less depreciation                                            0.00

Elliptical - Matrix
                                                                -    Cost less depreciation                                            0.00

Elliptical - Matrix
                                                                -    Cost less depreciation                                            0.00

Floor Mats
                                                             436.61 Cost less depreciation                                      436.61

Frisco Office Furnishings
                                                           5,529.34 Cost less depreciation                                     5,529.34

Harris V5-HD Ansi Z245.5 Box Crusher
                                                                -    Cost less depreciation                                            0.00

Hermo Cool Walk In Cooler
                                                                -    Cost less depreciation                                            0.00

Humidification System w/ Boiler and Stea
                                                                -    Cost less depreciation                                            0.00

Ice-O-Matic
                                                           1,446.36 Cost less depreciation                                     1,446.36

Lab - Lot of 121 Desks
                                                                -    Cost less depreciation                                            0.00

Lab - Lot of 19 Decorative Chairs
                                                                -    Cost less depreciation                                            0.00

Lab - Lot of 5 Refrigerators
                                                                -    Cost less depreciation                                            0.00

Lab - Lot of 5 TV's
                                                                -    Cost less depreciation                                            0.00

Lab - Lot of 8 couches
                                                                -    Cost less depreciation                                            0.00

Lab Grade Compressor w/ Control Panel
                                                                -    Cost less depreciation                                            0.00

Laminator
                                                           1,212.00 Cost less depreciation                                     1,212.00

Lockers
                                                             557.00 Cost less depreciation                                      557.00

Lot of 2 Mega Watts Caterpillar Generato
                                                                -    Cost less depreciation                                            0.00


                                                                1 of 2
                        Case 19-11691-JTD        Doc 8     Filed 09/27/19           Page 1031 of 1166
Schedule A/B: Part 7, Question 39                                                         True Health Diagnostics LLC
Office furniture                                                                          Case Number: 19-11691

                                       Net Book Value of Debtor's Valuation Method Used
            General Description                 Interest             for Current Value        Current Value of Debtor's Interest

Olympian 300 Kilowatt Generator
                                                            -    Cost less depreciation                                            0.00

Postage Meter
                                                       2,451.23 Cost less depreciation                                     2,451.23

Refrigeration Room w/ Robot
                                                            -    Cost less depreciation                                            0.00

Siemens Reverse Osmosis Water System
                                                            -    Cost less depreciation                                            0.00

Treadmill - Matrix Ultimate Deck
                                                            -    Cost less depreciation                                            0.00

Treadmill - Matrix Ultimate Deck
                                                            -    Cost less depreciation                                            0.00




                                                            2 of 2
                     Case 19-11691-JTD        Doc 8     Filed 09/27/19           Page 1032 of 1166

Schedule A/B: Part 7, Question 41                                         True Health Diagnostics LLC
Office equipment                                                          Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used             Current Value of
            General Description                     Interest             for Current Value              Debtor's Interest

(3) Dell Latitude 5490
                                                           $3,703.96        Cost less depreciation                 $3,703.96

(5) HP Laserjet Pro M254dw Printer
                                                           $1,111.15        Cost less depreciation                 $1,111.15

(8) HP Printers & Dell Battery
                                                           $1,351.79        Cost less depreciation                 $1,351.79

10 HP elite books
                                                           $5,768.45        Cost less depreciation                 $5,768.45

10 HP EliteBooks and docking stations
                                                           $7,177.74        Cost less depreciation                 $7,177.74

10 HP Pro Desktops
                                                           $3,195.22        Cost less depreciation                 $3,195.22

10 HP ProBook 450 G4-15.6" Core i5
                                                           $3,465.89        Cost less depreciation                 $3,465.89

10 HP ProBook 450 G4-15.6" Core i5 Core
                                                           $3,465.89        Cost less depreciation                 $3,465.89

10HP ProDesk 400 G3-Core i5 6500 3.2 GHx
                                                           $4,042.33        Cost less depreciation                 $4,042.33

15 HP elite books and docking stations
                                                           $7,670.56        Cost less depreciation                 $7,670.56

2 PCR Workstations Stainless steel
                                                           $3,619.49        Cost less depreciation                 $3,619.49

20 IP480 Phones (shoretel)
                                                           $3,548.15        Cost less depreciation                 $3,548.15

2nd floor lab expansion
                                                         $97,644.82         Cost less depreciation                $97,644.82

4 Centrifuges
                                                           $1,542.59        Cost less depreciation                 $1,542.59

4 MerakiMR52 Cloud Managed AP
                                                           $2,119.87        Cost less depreciation                 $2,119.87

5 HP EliteBook 840 G3-14" Core
                                                           $3,709.67        Cost less depreciation                 $3,709.67

ABOTT w/ Flipper
                                                         $37,421.64         Cost less depreciation                $37,421.64

ABOTT w/ Flipper
                                                                 $25.31     Cost less depreciation                    $25.31

Agilent Automated Liquid Handling System
                                                                  $0.00     Cost less depreciation                     $0.00

Agility System
                                                           $9,644.24        Cost less depreciation                 $9,644.24

Allegra 25R Centrifuge
                                                         $11,004.91         Cost less depreciation                $11,004.91

ALPS 3000 Plate Sealer
                                                                  $0.00     Cost less depreciation                     $0.00

Apple MacBook Pro
                                                           $1,783.86        Cost less depreciation                 $1,783.86

                                                       1 of 14
                     Case 19-11691-JTD       Doc 8     Filed 09/27/19          Page 1033 of 1166

Schedule A/B: Part 7, Question 41                                       True Health Diagnostics LLC
Office equipment                                                        Case Number: 19-11691

                                          Net Book Value of Debtor's Valuation Method Used            Current Value of
            General Description                    Interest             for Current Value             Debtor's Interest

Apple MacBook PRO Z0UC4LL/A
                                                          $2,315.76       Cost less depreciation                 $2,315.76

Architect Plus i2000sr
                                                                $0.00     Cost less depreciation                     $0.00

Automate
                                                        $26,901.30        Cost less depreciation                $26,901.30

Automate
                                                        $26,901.30        Cost less depreciation                $26,901.30

Automate
                                                        $26,901.30        Cost less depreciation                $26,901.30

Automate
                                                        $24,887.93        Cost less depreciation                $24,887.93

Automate
                                                        $24,231.62        Cost less depreciation                $24,231.62

Automate
                                                        $24,329.98        Cost less depreciation                $24,329.98

Automate
                                                        $21,178.95        Cost less depreciation                $21,178.95

Barcode Scanner and printer
                                                          $4,473.07       Cost less depreciation                 $4,473.07

Beckman Coulter Allegra X15R Centrifuge
                                                                $0.00     Cost less depreciation                     $0.00

Beckman Coulter Allegra X15R Centrifuge
                                                          $1,014.01       Cost less depreciation                 $1,014.01

Beckman Coulter Allegra X15R Centrifuge
                                                          $1,014.01       Cost less depreciation                 $1,014.01

Beckman Coulter Allegra X15R Centrifuge
                                                          $1,014.01       Cost less depreciation                 $1,014.01

Beckman Coulter Allegra X15R Centrifuge
                                                          $2,304.34       Cost less depreciation                 $2,304.34

Beckman Coulter Allegra X15R Centrifuge
                                                          $2,943.92       Cost less depreciation                 $2,943.92

Beckman Coulter Allegra X15R Centrifuge
                                                          $2,943.92       Cost less depreciation                 $2,943.92

Beckman Coulter Allegra X15R Centrifuge
                                                          $2,943.92       Cost less depreciation                 $2,943.92

Bi-directional Analyzer Interface
                                                          $8,147.86       Cost less depreciation                 $8,147.86

BiDirectional Host Interface Software
                                                                $0.00     Cost less depreciation                     $0.00

Biomeriux Vidas
                                                                $0.00     Cost less depreciation                     $0.00

Biotage SPE Dry Dual Dryer
                                                                $0.00     Cost less depreciation                     $0.00

Biotage SPE Dry Dual Dryer
                                                                $0.00     Cost less depreciation                     $0.00

                                                      2 of 14
                        Case 19-11691-JTD     Doc 8     Filed 09/27/19          Page 1034 of 1166

Schedule A/B: Part 7, Question 41                                        True Health Diagnostics LLC
Office equipment                                                         Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used            Current Value of
                General Description                 Interest             for Current Value             Debtor's Interest

Brahms Kryptor
                                                                 $0.00     Cost less depreciation                     $0.00

Brahms Kryptor
                                                                 $0.00     Cost less depreciation                     $0.00

Cable Install
                                                           $2,523.27       Cost less depreciation                 $2,523.27

Camera Adapter (2)
                                                           $1,476.66       Cost less depreciation                 $1,476.66

Capital Lease
                                                          $27,537.53       Cost less depreciation                $27,537.53

Catalyst Module
                                                           $3,604.82       Cost less depreciation                 $3,604.82

CDW wireless access points (20)
                                                           $9,336.56       Cost less depreciation                 $9,336.56

Centra-S200/R200 Water System
                                                                 $0.00     Cost less depreciation                     $0.00

Centrifuge
                                                                 $0.00     Cost less depreciation                     $0.00

Centrifuges (10)
                                                           $2,908.91       Cost less depreciation                 $2,908.91

CFX96 Touch Real-Time PCR Detection Syst
                                                          $13,258.06       Cost less depreciation                $13,258.06

Cisco Capital Lease
                                                          $90,926.29       Cost less depreciation                $90,926.29

Cisco Catalyst Ethernet Switch
                                                             $885.02       Cost less depreciation                   $885.02

Cisco Catalyst Ethernet Switch
                                                             $168.72       Cost less depreciation                   $168.72

Cisco Firewall
                                                             $515.04       Cost less depreciation                   $515.04

Cisco Meraki MC100-Firewall Server
                                                           $1,484.47       Cost less depreciation                 $1,484.47

Cisco Switch
                                                          $20,585.87       Cost less depreciation                $20,585.87

Client Licenses (16)
                                                                 $0.00     Cost less depreciation                     $0.00

Coba Z 480
                                                           $1,704.19       Cost less depreciation                 $1,704.19

Coba Z 480
                                                           $1,704.19       Cost less depreciation                 $1,704.19

Coba Z 480
                                                           $1,381.74       Cost less depreciation                 $1,381.74

Conveyor Belt System
                                                                 $0.00     Cost less depreciation                     $0.00

Copia
                                                                 $0.00     Cost less depreciation                     $0.00

                                                        3 o 14
                      Case 19-11691-JTD       Doc 8     Filed 09/27/19        Page 1035 of 1166

Schedule A/B: Part 7, Question 41                                      True Health Diagnostics LLC
Office equipment                                                       Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used          Current Value of
             General Description                    Interest             for Current Value           Debtor's Interest

Copiers (18) VA Business System
                                                         $13,951.78      Cost less depreciation                $13,951.78

Corepoint
                                                            $199.23      Cost less depreciation                   $199.23

Corepoint Health
                                                        $236,907.40      Cost less depreciation              $236,907.40

Cy-Bi Well Pipette
                                                           $8,729.69     Cost less depreciation                 $8,729.69

Data Protection software & hardware
                                                        $187,077.93      Cost less depreciation              $187,077.93

Dell Capital Lease - OptiPlex 7450
                                                           $3,345.69     Cost less depreciation                 $3,345.69

Dell Financial Lease - servers
                                                        $843,693.27      Cost less depreciation              $843,693.27

Dell Latitude 3490 (15)
                                                         $13,036.73      Cost less depreciation                $13,036.73

Dell Latitude 3490 (3)
                                                           $3,790.02     Cost less depreciation                 $3,790.02

Dell Latitude 3490 (3)
                                                           $2,607.37     Cost less depreciation                 $2,607.37

Dell Latitude 3490 (5)
                                                           $4,424.51     Cost less depreciation                 $4,424.51

Dell Latitude 5480 XCTO Laptop (10)
                                                           $8,340.43     Cost less depreciation                 $8,340.43

Dell OPT 7040 I7-6700 256 GB
                                                            $613.25      Cost less depreciation                   $613.25

Dell OptiPlex 7040
                                                            $910.96      Cost less depreciation                   $910.96

Desktop Computers
                                                           $7,694.64     Cost less depreciation                 $7,694.64

Dynex Agility ELISA System
                                                         $41,840.89      Cost less depreciation                $41,840.89

Dynex Agility ELISA System
                                                         $41,840.89      Cost less depreciation                $41,840.89

Dynex Agility ELISA System
                                                         $27,529.70      Cost less depreciation                $27,529.70

Dynex Agility ELISA System
                                                         $27,529.70      Cost less depreciation                $27,529.70

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09      Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09      Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09      Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09      Cost less depreciation                $13,132.09

                                                       4 of 14
                     Case 19-11691-JTD        Doc 8     Filed 09/27/19          Page 1036 of 1166

Schedule A/B: Part 7, Question 41                                        True Health Diagnostics LLC
Office equipment                                                         Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used            Current Value of
             General Description                    Interest             for Current Value             Debtor's Interest

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Dynex DSX Automated ELISA Processing Sys
                                                         $13,132.09        Cost less depreciation                $13,132.09

Electrophoresis Bioanalyzer
                                                         $13,431.14        Cost less depreciation                $13,431.14

ELISA Star
                                                                 $0.00     Cost less depreciation                     $0.00

ELISA Star
                                                         $56,680.23        Cost less depreciation                $56,680.23

Encrypted Portable External Hard Drive
                                                            $830.55        Cost less depreciation                   $830.55

Face to Face Dualview Microscope
                                                         $44,742.67        Cost less depreciation                $44,742.67

Flammable Liquid Storage Cabinets
                                                                 $0.00     Cost less depreciation                     $0.00

Flammable Proof Refrigerator
                                                           $1,590.72       Cost less depreciation                 $1,590.72

Flask Scrubber Dishwasher
                                                                 $0.00     Cost less depreciation                     $0.00

Freedom EVO Liquid Handling System
                                                                 $0.00     Cost less depreciation                     $0.00

Frisco Lease Improvements
                                                        $150,295.64        Cost less depreciation              $150,295.64

Global Action Workflow Engine Software
                                                            $732.67        Cost less depreciation                   $732.67

Gravity Convention Oven
                                                           $1,879.66       Cost less depreciation                 $1,879.66

Gunther EP-4000 Mail Inserter
                                                                 $0.00     Cost less depreciation                     $0.00

Hamilton Decapper
                                                           $8,261.43       Cost less depreciation                 $8,261.43

Hamilton Microlab Star
                                                           $9,324.14       Cost less depreciation                 $9,324.14

                                                       5 of 14
                    Case 19-11691-JTD   Doc 8    Filed 09/27/19        Page 1037 of 1166

Schedule A/B: Part 7, Question 41                               True Health Diagnostics LLC
Office equipment                                                Case Number: 19-11691

                                    Net Book Value of Debtor's Valuation Method Used          Current Value of
           General Description               Interest             for Current Value           Debtor's Interest

Hamilton Microlab Star
                                                    $1,445.57     Cost less depreciation                 $1,445.57

Hamilton Microlab Star
                                                    $8,288.63     Cost less depreciation                 $8,288.63

Hamilton Microlab Star
                                                  $16,830.10      Cost less depreciation                $16,830.10

Hamilton Microlab Star
                                                    $8,625.04     Cost less depreciation                 $8,625.04

Hamilton Microlab Star
                                                  $13,666.39      Cost less depreciation                $13,666.39

Hamilton Microlab Star
                                                  $32,230.21      Cost less depreciation                $32,230.21

Hamilton Microlab Star
                                                    $8,774.80     Cost less depreciation                 $8,774.80

Hamilton Microlab Star
                                                    $8,501.54     Cost less depreciation                 $8,501.54

Hamilton Microlab Star
                                                  $10,459.85      Cost less depreciation                $10,459.85

Hamilton Microlab Star
                                                  $22,763.05      Cost less depreciation                $22,763.05

Hamilton Microlab Star
                                                    $1,964.10     Cost less depreciation                 $1,964.10

Hamilton Microlab Star
                                                  $10,991.08      Cost less depreciation                $10,991.08

Hamilton Microlab Star
                                                  $24,158.49      Cost less depreciation                $24,158.49

Hamilton Microlab Star
                                                  $24,158.49      Cost less depreciation                $24,158.49

Hamilton Microlab Star
                                                  $14,320.49      Cost less depreciation                $14,320.49

Hamilton Microlab Star
                                                  $13,540.82      Cost less depreciation                $13,540.82

Hamilton Microlab Star
                                                    $6,370.79     Cost less depreciation                 $6,370.79

Hamilton Microlab Star
                                                  $32,790.93      Cost less depreciation                $32,790.93

Hamilton Microlab Star
                                                  $21,340.13      Cost less depreciation                $21,340.13

Hamilton Microlab Star
                                                  $15,751.59      Cost less depreciation                $15,751.59

Hamilton Microlab Star
                                                  $28,098.23      Cost less depreciation                $28,098.23

Hamilton Microlab Star
                                                  $20,586.21      Cost less depreciation                $20,586.21

Hamilton Microlab Star
                                                  $54,433.47      Cost less depreciation                $54,433.47

                                                6 of 14
                       Case 19-11691-JTD      Doc 8     Filed 09/27/19          Page 1038 of 1166

Schedule A/B: Part 7, Question 41                                        True Health Diagnostics LLC
Office equipment                                                         Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used            Current Value of
             General Description                    Interest             for Current Value             Debtor's Interest

Hamilton Microlab Star
                                                         $46,771.64        Cost less depreciation                $46,771.64

Hamilton Microlab Star
                                                         $46,771.64        Cost less depreciation                $46,771.64

Hamilton Microlab Star
                                                         $16,463.12        Cost less depreciation                $16,463.12

Hamilton Microlab Star
                                                         $16,463.13        Cost less depreciation                $16,463.13

Honeywell 19000GSR-2-EX Scanners (10)
                                                           $2,564.30       Cost less depreciation                 $2,564.30

Host Esoft
                                                                 $0.00     Cost less depreciation                     $0.00

HP - ProLiant DL360 Server
                                                            $778.45        Cost less depreciation                   $778.45

HP - ProLiant DL360 Server
                                                            $778.45        Cost less depreciation                   $778.45

HP 16-GB Dual Rank Memory Kit
                                                            $420.21        Cost less depreciation                   $420.21

HP 600 GB 2.5 Internal Hard Drive
                                                            $519.56        Cost less depreciation                   $519.56

HP Elitebook
                                                           $1,470.89       Cost less depreciation                 $1,470.89

HP SB ZBOOK and docking station
                                                            $978.42        Cost less depreciation                   $978.42

HP Z Book 15u G3 Mobile - laptop
                                                            $963.27        Cost less depreciation                   $963.27

Infinity Rocker XL
                                                            $966.71        Cost less depreciation                   $966.71

Infinity Rocker XL
                                                            $976.14        Cost less depreciation                   $976.14

Infinity Shaker - 4 Stack Shaker
                                                                 $0.00     Cost less depreciation                     $0.00

Ingate Software Siparator
                                                           $1,184.28       Cost less depreciation                 $1,184.28

IP Phone, IP480 (12)
                                                           $2,259.69       Cost less depreciation                 $2,259.69

ISED Automated ESR Analyzer
                                                                 $0.00     Cost less depreciation                     $0.00

ISED Automated ESR Analyzer
                                                                 $0.00     Cost less depreciation                     $0.00

IT Rack Enclosure
                                                           $4,932.19       Cost less depreciation                 $4,932.19

IT Rack, Cables, Installation, Sonicwall
                                                            $118.42        Cost less depreciation                   $118.42

IT Server Equipment
                                                                 $0.00     Cost less depreciation                     $0.00

                                                       7 of 14
                       Case 19-11691-JTD      Doc 8     Filed 09/27/19          Page 1039 of 1166

Schedule A/B: Part 7, Question 41                                        True Health Diagnostics LLC
Office equipment                                                         Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used            Current Value of
            General Description                     Interest             for Current Value             Debtor's Interest

IT Server Room Equipment
                                                                 $0.00     Cost less depreciation                     $0.00

Lab Information Management Software
                                                                 $0.00     Cost less depreciation                     $0.00

Lab Information Management System
                                                                 $0.00     Cost less depreciation                     $0.00

Labconco Xstream Fume Hood
                                                                 $0.00     Cost less depreciation                     $0.00

Labconco Xstream Fume Hood
                                                                 $0.00     Cost less depreciation                     $0.00

Logicube Forensic Imager
                                                           $2,455.59       Cost less depreciation                 $2,455.59

Lot of 12 Microlite Clamps
                                                                 $0.00     Cost less depreciation                     $0.00

Lot of 20 Refrigerators
                                                                 $0.00     Cost less depreciation                     $0.00

Lot of 4 Built in Pass Through Refrigera
                                                                 $0.00     Cost less depreciation                     $0.00

Lot of 4 Konica Minolta Bizhub Press C80
                                                                 $0.00     Cost less depreciation                     $0.00

Lot of 40 Freezers
                                                                 $0.00     Cost less depreciation                     $0.00

Lot of 50+ Custom Lab Tables
                                                                 $0.00     Cost less depreciation                     $0.00

LS Reloaded Laser Scanner
                                                         $11,839.50        Cost less depreciation                $11,839.50

Magna Pure 96
                                                           $4,605.82       Cost less depreciation                 $4,605.82

Mastercycler pro S 110 V/50 - 60Hz
                                                           $5,007.52       Cost less depreciation                 $5,007.52

Mastercycler pro S with control panel
                                                           $5,470.36       Cost less depreciation                 $5,470.36

Mettler Toledo XP205 Balance
                                                                 $0.00     Cost less depreciation                     $0.00

Microsoft Office 2013 Home & Business
                                                                 $0.00     Cost less depreciation                     $0.00

Microsoft SQL Server
                                                            $993.48        Cost less depreciation                   $993.48

Microsoft Windows Server 2 Processor
                                                            $733.12        Cost less depreciation                   $733.12

Mitel IP Phone IP480g (10)
                                                           $3,005.38       Cost less depreciation                 $3,005.38

Molecular Incubator
                                                           $6,272.29       Cost less depreciation                 $6,272.29

Multi Channel SPE
                                                                 $0.00     Cost less depreciation                     $0.00

                                                       8 of 14
                       Case 19-11691-JTD      Doc 8     Filed 09/27/19          Page 1040 of 1166

Schedule A/B: Part 7, Question 41                                        True Health Diagnostics LLC
Office equipment                                                         Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used            Current Value of
            General Description                     Interest             for Current Value             Debtor's Interest

Multi Channel SPE
                                                                 $0.00     Cost less depreciation                     $0.00

NEPHILOMETER (2)
                                                           $2,930.97       Cost less depreciation                 $2,930.97

Neus Biosystems -80 Degree Biostore (2)
                                                                 $0.00     Cost less depreciation                     $0.00

Nexar/Araya, Soellex
                                                        $181,952.86        Cost less depreciation              $181,952.86

NextSeq 500 Sequencing System
                                                        $159,551.07        Cost less depreciation              $159,551.07

NextSeq 500 Sequencing System
                                                        $159,551.07        Cost less depreciation              $159,551.07

Nikon Eclipse 50 I Microscope
                                                                 $0.00     Cost less depreciation                     $0.00

Nikon Eclipse 50 I Microscope
                                                                 $0.00     Cost less depreciation                     $0.00

NMR Spectrometer
                                                        $366,790.13        Cost less depreciation              $366,790.13

NMR Spectrometer
                                                        $363,328.56        Cost less depreciation              $363,328.56

NMR Spectrometer
                                                        $367,830.69        Cost less depreciation              $367,830.69

NMR Spectrometer
                                                        $367,830.69        Cost less depreciation              $367,830.69

NMR Spectrometer
                                                        $374,342.56        Cost less depreciation              $374,342.56

NMR Spectrometer
                                                        $374,342.56        Cost less depreciation              $374,342.56

NMR Spectrometer
                                                        $393,518.07        Cost less depreciation              $393,518.07

NMR Spectrometer
                                                        $389,804.32        Cost less depreciation              $389,804.32

NMR Spectrometer
                                                        $393,518.07        Cost less depreciation              $393,518.07

NMR Spectrometer
                                                        $363,328.56        Cost less depreciation              $363,328.56

NuAire LabGard Biosafety Cabinet
                                                           $6,070.95       Cost less depreciation                 $6,070.95

Optima TLX û CE Table Top Ultracentrifug
                                                                 $0.00     Cost less depreciation                     $0.00

Parker Ballston Hydrogren Generator
                                                                 $0.00     Cost less depreciation                     $0.00

Parker Ballston Hydrogren Generator
                                                                 $0.00     Cost less depreciation                     $0.00

Parker Ballston Hydrogren Generator
                                                           $3,189.50       Cost less depreciation                 $3,189.50

                                                       9 of 14
                       Case 19-11691-JTD      Doc 8     Filed 09/27/19           Page 1041 of 1166

Schedule A/B: Part 7, Question 41                                         True Health Diagnostics LLC
Office equipment                                                          Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used             Current Value of
               General Description                  Interest             for Current Value              Debtor's Interest

Parker Balston HPZA3000 Zero Air Generat
                                                                  $0.00     Cost less depreciation                     $0.00

Parker Balston HPZA3000 Zero Air Generat
                                                           $2,822.73        Cost less depreciation                 $2,822.73

Parker Balston HPZA3000 Zero Air Generat
                                                           $2,892.04        Cost less depreciation                 $2,892.04

Parker Balston HPZA3000 Zero Air Generat
                                                           $2,892.04        Cost less depreciation                 $2,892.04

Parker Balston HPZA3000 Zero Air Generat
                                                                  $0.00     Cost less depreciation                     $0.00

Parker Balston Hydrogen Generator H2-120
                                                           $2,494.58        Cost less depreciation                 $2,494.58

Parker Balston Hydrogen Generator H2-120
                                                           $2,494.58        Cost less depreciation                 $2,494.58

Parker Balston Hydrogen Generator H2-120
                                                           $3,532.91        Cost less depreciation                 $3,532.91

Parker Balston Hydrogen Generator H2-120
                                                           $2,494.58        Cost less depreciation                 $2,494.58

Parker Balston Hydrogen Generator H2-120
                                                           $3,532.91        Cost less depreciation                 $3,532.91

Parker Balston Hydrogen Generator H2-120
                                                           $4,513.44        Cost less depreciation                 $4,513.44

Parker Balston Hydrogen Generator H2-120
                                                           $4,513.44        Cost less depreciation                 $4,513.44

PreA Sink
                                                          $16,667.57        Cost less depreciation                $16,667.57

PROFLEX 96-Well PCR System
                                                           $5,359.31        Cost less depreciation                 $5,359.31

Purelab Ultra Water Systems
                                                                  $0.00     Cost less depreciation                     $0.00

Quanta-Lyser 240
                                                          $19,210.44        Cost less depreciation                $19,210.44

Quanta-Lyser 40-OH-E-Robot
                                                                  $0.00     Cost less depreciation                     $0.00

Quanta-Lyser 40-OH-E-Robot
                                                                  $0.00     Cost less depreciation                     $0.00

Refrigerator
                                                           $2,101.19        Cost less depreciation                 $2,101.19

Refrigerator
                                                           $1,996.94        Cost less depreciation                 $1,996.94

Refrigerator, Drand 2Door SS
                                                           $5,501.68        Cost less depreciation                 $5,501.68

Refrigerator, Grand 2Door SS
                                                           $3,051.77        Cost less depreciation                 $3,051.77

Richmond Lease Improvements
                                                           $2,171.32        Cost less depreciation                 $2,171.32

                                                       10 of 14
                   Case 19-11691-JTD          Doc 8     Filed 09/27/19           Page 1042 of 1166

Schedule A/B: Part 7, Question 41                                         True Health Diagnostics LLC
Office equipment                                                          Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used             Current Value of
           General Description                      Interest             for Current Value              Debtor's Interest

Rotor A-100/30
                                                           $1,632.24        Cost less depreciation                 $1,632.24

Sarstedt DC 1200 Decapper
                                                                  $0.00     Cost less depreciation                     $0.00

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $3,730.24        Cost less depreciation                 $3,730.24

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $3,730.24        Cost less depreciation                 $3,730.24

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $3,730.24        Cost less depreciation                 $3,730.24

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $3,730.24        Cost less depreciation                 $3,730.24

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $3,730.24        Cost less depreciation                 $3,730.24

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $3,730.24        Cost less depreciation                 $3,730.24

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

                                                       11 of 14
                     Case 19-11691-JTD        Doc 8     Filed 09/27/19           Page 1043 of 1166

Schedule A/B: Part 7, Question 41                                         True Health Diagnostics LLC
Office equipment                                                          Case Number: 19-11691

                                           Net Book Value of Debtor's Valuation Method Used             Current Value of
            General Description                     Interest             for Current Value              Debtor's Interest

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $6,002.34        Cost less depreciation                 $6,002.34

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69

Shimadzu GC2010 Plus W/ AOC 5000 Auto In
                                                           $4,136.69        Cost less depreciation                 $4,136.69
Shimadzu GCMS QP 2010 Plus w/ AOC 20S
Au                                                         $3,309.35        Cost less depreciation                 $3,309.35

Shimadzu LCMS-8040
                                                          $61,142.37        Cost less depreciation                $61,142.37

Shimadzu LCMS-8040
                                                          $82,244.41        Cost less depreciation                $82,244.41

Shimadzu LCMS-8040
                                                          $84,286.85        Cost less depreciation                $84,286.85

Shimadzu LCMS-8040
                                                           $1,391.10        Cost less depreciation                 $1,391.10

Siemens Hematek Slide Stainer
                                                                  $0.00     Cost less depreciation                     $0.00

Simoa HD1-Analyzer
                                                        $141,347.97         Cost less depreciation              $141,347.97

Slidemate Basic Printer
                                                           $7,312.61        Cost less depreciation                 $7,312.61

Smart Array Controller
                                                           $4,052.70        Cost less depreciation                 $4,052.70

SmartDraw Software
                                                             $662.70        Cost less depreciation                   $662.70

Software, 21 CFR Part II, IQOQ
                                                           $6,465.00        Cost less depreciation                 $6,465.00

SPA Plus Protein Analyzer
                                                                  $0.00     Cost less depreciation                     $0.00

Star Auto Load
                                                          $14,731.59        Cost less depreciation                $14,731.59

Star Auto Load
                                                          $14,731.59        Cost less depreciation                $14,731.59

                                                       12 of 14
                     Case 19-11691-JTD   Doc 8    Filed 09/27/19           Page 1044 of 1166

Schedule A/B: Part 7, Question 41                                   True Health Diagnostics LLC
Office equipment                                                    Case Number: 19-11691

                                     Net Book Value of Debtor's Valuation Method Used             Current Value of
             General Description              Interest             for Current Value              Debtor's Interest

Switch & Wireless Access Point
                                                     $1,505.69        Cost less depreciation                 $1,505.69

Synergy HTX Plate Reader
                                                    $14,655.11        Cost less depreciation                $14,655.11
T101: Path/Micro Module 34% Down
Payment                                             $69,788.09        Cost less depreciation                $69,788.09

Thermo Kool Walk in Refrigerator
                                                            $0.00     Cost less depreciation                     $0.00

Tip Washer
                                                    $40,998.45        Cost less depreciation                $40,998.45

Triple Quad 5500
                                                    $41,190.62        Cost less depreciation                $41,190.62

Triple Quad 5500
                                                    $33,944.59        Cost less depreciation                $33,944.59

Triple Quad 5500
                                                     $1,391.10        Cost less depreciation                 $1,391.10

Triple Quad 5500 Mass Spectrometer
                                                    $57,738.64        Cost less depreciation                $57,738.64

Triple Quad 5500 Mass Spectrometer
                                                    $49,736.56        Cost less depreciation                $49,736.56

Triple Quad 5500 Mass Spectrometer
                                                    $52,490.11        Cost less depreciation                $52,490.11

Triple Quad 5500 Mass Spectrometer
                                                    $52,490.11        Cost less depreciation                $52,490.11

Triple Quad 5500 Mass Spectrometer
                                                  $125,441.87         Cost less depreciation              $125,441.87

Triple Quad 5500 Mass Spectrometer
                                                    $80,031.13        Cost less depreciation                $80,031.13

Triple Quad 5500 Mass Spectrometer
                                                    $99,794.66        Cost less depreciation                $99,794.66

Triple Quad 5500 Mass Spectrometer
                                                    $80,031.13        Cost less depreciation                $80,031.13

Triple Quad 5500 Mass Spectrometer
                                                    $57,738.64        Cost less depreciation                $57,738.64

Triple Quad 5500 Mass Spectrometer
                                                    $57,738.64        Cost less depreciation                $57,738.64

Triple Quad 5500 Mass Spectrometer
                                                  $101,173.63         Cost less depreciation              $101,173.63

Triple Quad 5500 Mass Spectrometer
                                                    $98,383.25        Cost less depreciation                $98,383.25

Triple Quad 5500 Mass Spectrometer
                                                    $98,383.25        Cost less depreciation                $98,383.25

Triple Quad 5500 Mass Spectrometer
                                                    $99,794.66        Cost less depreciation                $99,794.66

Triple Quad 5500 Mass Spectrometer
                                                    $99,794.66        Cost less depreciation                $99,794.66

                                                 13 of 14
                     Case 19-11691-JTD       Doc 8     Filed 09/27/19           Page 1045 of 1166

Schedule A/B: Part 7, Question 41                                        True Health Diagnostics LLC
Office equipment                                                         Case Number: 19-11691

                                          Net Book Value of Debtor's Valuation Method Used             Current Value of
             General Description                   Interest             for Current Value              Debtor's Interest

Triple Quad 5500 Mass Spectrometer
                                                          $1,391.10        Cost less depreciation                 $1,391.10

Triple Quad 5500 Mass Spectrometer
                                                          $1,391.10        Cost less depreciation                 $1,391.10

Triple Quad 5600 Mass Spectrometer
                                                                 $0.00     Cost less depreciation                     $0.00

Triple Quad 6500
                                                         $32,838.80        Cost less depreciation                $32,838.80

Triple Quad 6500
                                                         $10,349.33        Cost less depreciation                $10,349.33

Triple Quad 6500
                                                         $46,822.09        Cost less depreciation                $46,822.09

Triple Quad 6500 Mass Spectrometer
                                                       $184,244.65         Cost less depreciation              $184,244.65

Unidirectional Analyzer Interface
                                                          $4,136.39        Cost less depreciation                 $4,136.39

US Cooler Walk in Refrigerator
                                                                 $0.00     Cost less depreciation                     $0.00

US Cooler Walk in Refrigerator
                                                                 $0.00     Cost less depreciation                     $0.00

US Healthtek CRM
                                                       $115,467.20         Cost less depreciation              $115,467.20

VideoJet 1520 Ink Jet Printer
                                                                 $0.00     Cost less depreciation                     $0.00

VideoJet 1520 Ink Jet Printer
                                                                 $0.00     Cost less depreciation                     $0.00

VLM Storage of NGS Samples
                                                         $18,597.67        Cost less depreciation                $18,597.67

Zebra Printers for Processing
                                                          $1,094.22        Cost less depreciation                 $1,094.22

Zephyr SPE
                                                          $6,702.63        Cost less depreciation                 $6,702.63

Zephyr SPE Solid Phase Extraction Sytem
                                                                 $0.00     Cost less depreciation                     $0.00




                                                      14 of 14
                                            Case 19-11691-JTD              Doc 8      Filed 09/27/19    Page 1046 of 1166
Schedule A/B: Part 9, Question 55                                                                                               True Health Diagnostics LLC
Notes receivable                                                                                                                Case Number: 19-11691

                                            Nature of Debtor's Net Book Value of Debtor's Interest in
    Description and location of Property   interest in property             property                    Valuation Method Used     Current value of Debtor's interest
Leased space -
737 N. 5th St.
Richmond, VA 23219                                n/a                                           $0.00            n/a                                            $0.00
Leased space -
3803 Parkwood Blvd #400,
Frisco, TX 75034                                  n/a                                           $0.00            n/a                                            $0.00
                                Case 19-11691-JTD        Doc 8    Filed 09/27/19     Page 1047 of 1166

Schedule A/B: Part 11, Question 71                                                                      True Health Diagnostics LLC
Notes receivable                                                                                        Case Number: 19-11691

   Description (include name of Obligor)   Total Face Amount     Doubtful or Uncollectible Accounts       Current Value of Debtor's Interest
Intercompany Receivable from OMS                 $6,520,343.00                                  $0.00                          $6,520,343.00
Intercompany Receivable from THG                 $3,794,205.00                                  $0.00                          $3,794,205.00
Intercompany Receivable from THF                     $2,213.00                                  $0.00                               $2,213.00
                              Case 19-11691-JTD                      Doc 8         Filed 09/27/19               Page 1048 of 1166

Fill in this information to identify the case:


Debtor name:                     True Health Diagnostics LLC

Court name:        United States Bankruptcy Court for the District of Delaware
                                                                                                                                       Check if this is an
Case number (if known):                 19-11691                                                                                       amended filing




Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15

Be as complete and accurate as possible.

  1.   Do any creditors have claims secured by debtor’s property?
             No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
             Yes. Fill in all of the information below.


   Part 1:     List Creditors Who Have Secured Claims

  2.   List in alphabetical order all creditors who have secured claims. If a creditor has more than                    Column A
       one secured claim, list the creditor separately for each claim.                                                  Amount of claim
                                                                                                                        Do not deduct the value
       See Schedule D: Part 1                                                                                           of collateral.


  3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                      $                                   157,684,547.84
       Page, if any.


   Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for secured creditors.

       See Schedule D: Part 2




                                                           Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1
                              Case 19-11691-JTD                                                             Doc 8             Filed 09/27/19                                 Page 1049 of 1166


Schedule D: Part 1                                                                                                                                                                                    True Health Diagnostics LLC
                                                                                                                                                                                                      Case Number: 19-
Creditors Who Have Claims Secured by Property                                                                                                                                                         11691




                                                 Insider or Related Party?




                                                                                                                                                                            Unliquidated
                                                                                         If Multiple Creditors Have in         Date Debt was Incurred,                                                 Amount of Claim




                                                                                                                                                               Contingent
                                                                             CoDebtor




                                                                                                                                                                                           Disputed
            Creditor Name, Mailing Address,                                             Interest in the Same Property,     Description of Debtor's Property                                           (Do not deduct the     Value of Collateral
Claim ID / Email Address (if known), Last 4 of                                           Specific Each Creditor and Its   Subject to the Lien and the Nature                                             value of the        that Supports this
Notice ID           Account Number                                                              Relative Priority                       of Lien                                                           collateral)              Claim                Collateral


           MONROE CAPITAL MANAGEMENT
           ADVISORS, LLC - AGENT
           311 SOUTH WACKER DRIVE
           SUITE 6400
2.1        CHICAGO IL 60606                      x                           X                                            1/26/2017                                                                   $122,660,257.04      Unknown                 All assets

           RIVERSIDE STRATEGIC CAPITAL
           FUND I, L.P.
           45 ROCKEFELLER CENTER, 630 5TH
           AVENUE
           SUITE 400
2.2        NEW YORK NY 10111                     X                           X                                            5/21/2018                                                                   $34,330,000.00       Unknown                 All assets
           CITY OF RICHMOND
           COLLECTIONS - PERSONAL
           PROPERTY TAX
           PO BOX 85005

           RICHMOND VA
2.3        USA                                                                                                            Unknown                              x            x              x          $690,290.80          Unknown                 Unknown




           HEALTH DIAGNOSTIC LABORATORIES
           UNKNOWN
2.4                                                                                                                       Unknown                              x            x              x          Unknown              Unknown                 Unknown
                                      Case 19-11691-JTD          Doc 8   Filed 09/27/19   Page 1050 of 1166

Schedule D: Part 2                                                                            True Health Diagnostics LLC
Others to Be Notified for a Debt Already Listed in Schedule D, Part 1                         Case Number: 19-11691

                                                                                                                             Last 4
 Related                                                                                                                    Digits of
Claim ID /                                                                                                                  Account
Notice ID Creditor Name, Mailing Address, Email Address (if known), Last 4 of Account Number                  Email         Number
           PROSKAUER ROSS LLP
           ELEVEN TIMES SQUARE
       2.1 NEW YORK NY 10036-8299                                                            cdale@proskauer.com
           VENABLE
           1270 AVENUE OF THE AMERICAS
           FLOOR 24
       2.2 NEW YORK NY 10020                                                                 jssabin@venable.com
                           Case 19-11691-JTD                  Doc 8        Filed 09/27/19            Page 1051 of 1166

Fill in this information to identify the case:


Debtor name:                      True Health Diagnostics LLC

Court name:        United States Bankruptcy Court for the District of Delaware
                                                                                                                            Check if this is an
Case number (if known):                 19-11691                                                                            amended filing




Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                      12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NON-
PRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list
executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts
and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1
or Part 2, fill out and attach the Additional Page of that Part included in this form.


   Part 1:     List Creditors Who Have PRIORITY Unsecured Claims

  1.   Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
             No. Go to Part 2.
             Yes. Go to line 2.

  2.   List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has
       more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                Total claim

       See Schedule E/F: Part 1                                                                               $                                   156,722.60


   Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                            Total claim

       See Schedule E/F: Part 2                                                                               $                              15,561,696.48


   Part 3:     List Others to Be Notified About Unsecured Claims

List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed,
copy the next page.

       See Schedule E/F Part 3


   Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

  5.   Add the amounts of priority and nonpriority unsecured claims.                                         Total of claim amounts

 5a.   Total claims from Part 1                                                                               $                                   156,722.60

 5b.   Total claims from Part 2                                                                               $                              15,561,696.48


 5c.   Total of Parts 1 and 2                                                                                 $                              15,718,419.08




                                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
                                                Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1052 of 1166
Schedule E/F: Part 1                                                                                                                                                            True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                        Case Number: 19-11691




                                                                                                                                                      Claim subject to offset
                                                                                                                            Unliquidated
                                                                                                               Contingent


                                                                                                                                           Disputed
                                                                                     Specify Code Subsection
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                   Claim                             Claim                                                                                     Total Claim              Priority Amount
             BACHMANN, BETH A
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      3,247.05
2.1                                                                                                                                                                                                                        3,247.05
             BARNETT, AARON
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,356.39
2.2                                                                                                                                                                                                                        2,356.39
             BHATT, RIDHAM
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,288.94
2.3                                                                                                                                                                                                                        2,288.94
             BIVANS, JAKE
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,200.86
2.4                                                                                                                                                                                                                        1,200.86
             BOKENKO, SUZANNE
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,730.77
2.5                                                                                                                                                                                                                        1,730.77
             BOYD, JOHN C
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,492.25
2.6                                                                                                                                                                                                                        2,492.25
             BRIER, KIM M
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,281.62
2.7                                                                                                                                                                                                                        2,281.62
             BYNUM, MAJOR R.
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       838.02
2.8                                                                                                                                                                                                                          838.02
             CACCAMO, PAUL J
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,609.11
2.9                                                                                                                                                                                                                        2,609.11
             CALHOUN, PREONDA K
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       192.67
2.10                                                                                                                                                                                                                         192.67
                                                Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1053 of 1166
Schedule E/F: Part 1                                                                                                                                                            True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                        Case Number: 19-11691




                                                                                                                                                      Claim subject to offset
                                                                                                                            Unliquidated
                                                                                                               Contingent


                                                                                                                                           Disputed
                                                                                     Specify Code Subsection
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                   Claim                             Claim                                                                                     Total Claim              Priority Amount
             CARBONI, DANA
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,442.31
2.11                                                                                                                                                                                                                       1,442.31
             CARLSON, CARL A
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       287.92
2.12                                                                                                                                                                                                                         287.92
             CHRISTIAN, RAVEN I
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       443.13
2.13                                                                                                                                                                                                                         443.13
             CLARK, MELANIE K
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       459.21
2.14                                                                                                                                                                                                                         459.21
             COLLINS, SARA ELIZABETH
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       585.02
2.15                                                                                                                                                                                                                         585.02
             COPPIN, TAMMY W
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       288.85
2.16                                                                                                                                                                                                                         288.85
             DAYSPRING, THOMAS D
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       270.00
2.17                                                                                                                                                                                                                         270.00
             DEAN, LETICIA I
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       500.91
2.18                                                                                                                                                                                                                         500.91
             DRAYTON, CHARLENE
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,004.45
2.19                                                                                                                                                                                                                       1,004.45
             DUMAS, CHARLENE
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       760.00
2.20                                                                                                                                                                                                                         760.00
                                                 Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1054 of 1166
Schedule E/F: Part 1                                                                                                                                                             True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                         Case Number: 19-11691




                                                                                                                                                       Claim subject to offset
                                                                                                                             Unliquidated
                                                                                                                Contingent


                                                                                                                                            Disputed
                                                                                      Specify Code Subsection
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                    Claim                             Claim                                                                                     Total Claim              Priority Amount
             FARLEY, MICHAEL A
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      3,800.00
2.21                                                                                                                                                                                                                        3,800.00
             FRABLE, CHAD E
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      2,738.86
2.22                                                                                                                                                                                                                        2,738.86
             FRAZIER, ROBERT
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,346.16
2.23                                                                                                                                                                                                                        1,346.16
             GENEVISH, MELISSA IVETTE
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,094.71
2.24                                                                                                                                                                                                                        1,094.71
             GORDON, DA'MAURIE D
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       560.00
2.25                                                                                                                                                                                                                          560.00
             GREEN, ASHLEY
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       543.58
2.26                                                                                                                                                                                                                          543.58
             HARRISON, LINDSAY B
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,586.06
2.27                                                                                                                                                                                                                        1,586.06
             HARVEY, MANCYLENS N
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       655.44
2.28                                                                                                                                                                                                                          655.44
             HODEL-HANSON, SHANNON D
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      2,710.62
2.29                                                                                                                                                                                                                        2,710.62
             HUDSON, PHYLLIS
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       800.00
2.30                                                                                                                                                                                                                          800.00
                                                 Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1055 of 1166
Schedule E/F: Part 1                                                                                                                                                             True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                         Case Number: 19-11691




                                                                                                                                                       Claim subject to offset
                                                                                                                             Unliquidated
                                                                                                                Contingent


                                                                                                                                            Disputed
                                                                                      Specify Code Subsection
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                    Claim                             Claim                                                                                     Total Claim              Priority Amount
             JACKSON, ANITA M
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       229.10
2.31                                                                                                                                                                                                                          229.10
             JEFFERS, ANN
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      2,884.62
2.32                                                                                                                                                                                                                        2,884.62
             KESSLER, FAY K
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,615.48
2.33                                                                                                                                                                                                                        1,615.48
             KOONS, AIMEE B
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      3,233.40
2.34                                                                                                                                                                                                                        3,233.40
             LACEY, ASHLEY D
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       604.71
2.35                                                                                                                                                                                                                          604.71
             LEWIS, TONI J
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       376.67
2.36                                                                                                                                                                                                                          376.67
             LI, LI
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,052.35
2.37                                                                                                                                                                                                                        1,052.35
             LOTSPEICH MILLS, AMBER D
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                        70.00
2.38                                                                                                                                                                                                                           70.00
             LOWRY, DEBBIE A
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       895.48
2.39                                                                                                                                                                                                                          895.48
             MCCARTHY, MARY
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      2,227.17
2.40                                                                                                                                                                                                                        2,227.17
                                                Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1056 of 1166
Schedule E/F: Part 1                                                                                                                                                            True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                        Case Number: 19-11691




                                                                                                                                                      Claim subject to offset
                                                                                                                            Unliquidated
                                                                                                               Contingent


                                                                                                                                           Disputed
                                                                                     Specify Code Subsection
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                   Claim                             Claim                                                                                     Total Claim              Priority Amount
             MCDONALD, EMILY J
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       374.84
2.41                                                                                                                                                                                                                         374.84
             MILLER, DOMINIC J
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      5,831.26
2.42                                                                                                                                                                                                                       5,831.26
             MILLER, JAYSON T
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,538.46
2.43                                                                                                                                                                                                                       1,538.46
             MISLJENCEVIC, DANIJELA
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,048.70
2.44                                                                                                                                                                                                                       2,048.70
             MOHAMMED, ZIAUDDIN
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,671.92
2.45                                                                                                                                                                                                                       1,671.92
             MURRAY, JOSHUA W
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,568.03
2.46                                                                                                                                                                                                                       1,568.03
             O'BRIEN, THOMAS P
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,788.97
2.47                                                                                                                                                                                                                       1,788.97
             PATEL, NISARG
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,791.34
2.48                                                                                                                                                                                                                       1,791.34
             PAUL, BRITTANY HUBBARD
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       226.21
2.49                                                                                                                                                                                                                         226.21
             PHUONG, QUYNH
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,450.12
2.50                                                                                                                                                                                                                       2,450.12
                                                Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1057 of 1166
Schedule E/F: Part 1                                                                                                                                                            True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                        Case Number: 19-11691




                                                                                                                                                      Claim subject to offset
                                                                                                                            Unliquidated
                                                                                                               Contingent


                                                                                                                                           Disputed
                                                                                     Specify Code Subsection
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                   Claim                             Claim                                                                                     Total Claim              Priority Amount
             POWELL, ANNIESHA L
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       461.73
2.51                                                                                                                                                                                                                         461.73
             RIVERA, CHANTEL M
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      3,110.16
2.52                                                                                                                                                                                                                       3,110.16
             ROBINSON, MARY E
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       262.91
2.53                                                                                                                                                                                                                         262.91
             RONCI, CARLO
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      2,331.50
2.54                                                                                                                                                                                                                       2,331.50
             SAGERMAN, NICOLA K
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,884.62
2.55                                                                                                                                                                                                                       1,884.62
             SAMPSON, SAVON S
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       122.19
2.56                                                                                                                                                                                                                         122.19
             SANTOS, KAREN L
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,886.46
2.57                                                                                                                                                                                                                       1,886.46
             SAUNDERS, ERICA A
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       682.62
2.58                                                                                                                                                                                                                         682.62
             SEAWOOD, YARSBY
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                       508.30
2.59                                                                                                                                                                                                                         508.30
             SELIMIS, MELINA
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      1,823.83
2.60                                                                                                                                                                                                                       1,823.83
                                                 Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1058 of 1166
Schedule E/F: Part 1                                                                                                                                                             True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                         Case Number: 19-11691




                                                                                                                                                       Claim subject to offset
                                                                                                                             Unliquidated
                                                                                                                Contingent


                                                                                                                                            Disputed
                                                                                      Specify Code Subsection
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                    Claim                             Claim                                                                                     Total Claim              Priority Amount
             SHADDIX, SABRINA
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      2,212.00
2.61                                                                                                                                                                                                                        2,212.00
             SHUSHI, PERWER H
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,250.00
2.62                                                                                                                                                                                                                        1,250.00
             SOON, DAVID A
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       800.00
2.63                                                                                                                                                                                                                          800.00
             SOUCIE, JOSEPH A
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,384.62
2.64                                                                                                                                                                                                                        1,384.62
             STALLINGS, MELANIE R
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,923.08
2.65                                                                                                                                                                                                                        1,923.08

             STATE OF NEW JERSEY
             DIVISION OF EMPLOYER ACCOUNTS
             PO BOX 059                                          8                                                                                                               $                        18.08

             TRENTON NJ
2.66         USA                                                                                                                                                                                                              $18.08
             STATE OF WASHINGTON
             P.O. BOX 9034

                                                                 8                                                                                                                $                        0.20
             OLYMPIA WA
2.67         USA                                                                                                                                                                                                               $0.20
             STOKES, SHENICA
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                       471.68
2.68                                                                                                                                                                                                                          471.68
                                                 Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1059 of 1166
Schedule E/F: Part 1                                                                                                                                                             True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                         Case Number: 19-11691




                                                                                                                                                       Claim subject to offset
                                                                                                                             Unliquidated
                                                                                                                Contingent


                                                                                                                                            Disputed
                                                                                      Specify Code Subsection
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                    Claim                             Claim                                                                                     Total Claim              Priority Amount
             STREAM, LEIGHA
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,875.28
2.69                                                                                                                                                                                                                        1,875.28
             TA, MICHAEL
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,538.46
2.70                                                                                                                                                                                                                        1,538.46
             TEXAS STATE COMPTROLLER
             TEXAS COMPTROLLER OF PUBLIC
             ACCOUNTS
             PO BOX 149348                                       8                                                                                                                $                 30,000.00

             AUSTIN TX
2.71         USA                                                                                                                                                                                                          $30,000.00
             THOMAS, ATHABA
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,634.62
2.72                                                                                                                                                                                                                        1,634.62
             THOMAS, CHRISTINA
             ON FILE WITH EPIQ                               507(a)(4,5)                                                                                                         $                      1,094.71
2.73                                                                                                                                                                                                                        1,094.71

             TREASURER COMMONWEATH OF VA
             DGS FISCAL SERVICES
             PO BOX 562                                          8                                                                                                               $                       459.14

             RICHMOND VA
2.74         USA                                                                                                                                                                                                             $459.14
                                                 Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1060 of 1166
Schedule E/F: Part 1                                                                                                                                                             True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                         Case Number: 19-11691




                                                                                                                                                       Claim subject to offset
                                                                                                                             Unliquidated
                                                                                                                Contingent


                                                                                                                                            Disputed
                                                                                      Specify Code Subsection
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID         Last 4 of Account Number                    Claim                             Claim                                                                                     Total Claim              Priority Amount
             VIRGINIA DEPARTMENT OF
             TAXATION
             PO BOX 1777
             ATTN: CLIENT ID 14257034                            8                                                                                                                $                          -

             RICHMOND VA
2.75         USA                                                                                                                                                                                                               $0.00

             WASHINGTON STATE. DEPT. OF
             LABOR & INDUSTRIES
             ATTN: ACCT # 603560777/61608600
                                                                 8                                                                                                               $                       351.73
             PO BOX 24106

             SEATTLE WA
2.76         USA                                                                                                                                                                                                             $351.73
             WISCONSIN DEPARTMENT OF
             REVENUE
             PO BOX 930208
                                                                 8                                                                                                               $                       500.00

             MILWAUKEE WI
2.77         USA                                                                                                                                                                                                             $500.00




                                                             507(a)(4,5)                                                                                                         $                      4,652.96
             WISE, CHARLES
             ON FILE WITH EPIQ
2.78                                                                                                                                                                                                                        4,652.96
                                                Case 19-11691-JTD           Doc 8       Filed 09/27/19         Page 1061 of 1166
Schedule E/F: Part 1                                                                                                                                                            True Health Diagnostics LLC
Creditors With Priority Unsecured Claims                                                                                                                                        Case Number: 19-11691




                                                                                                                                                      Claim subject to offset
                                                                                                                            Unliquidated
                                                                                                               Contingent


                                                                                                                                           Disputed
                                                                                     Specify Code Subsection
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for    of Priority Unsecured
Notice ID        Last 4 of Account Number                    Claim                             Claim                                                                                     Total Claim              Priority Amount




                                                            507(a)(4,5)                                                                                                         $                       380.18
             WRIGHT, TYNISHA
             ON FILE WITH EPIQ
2.79                                                                                                                                                                                                                         380.18
             XU, WENBO
             ON FILE WITH EPIQ                              507(a)(4,5)                                                                                                         $                      4,223.19
2.80                                                                                                                                                                                                                       4,223.19

             ZEIGLER-BALLERSTEIN, STEPHANIE D
                                                            507(a)(4,5)                                                                                                         $                      1,634.62
             ON FILE WITH EPIQ
2.81                                                                                                                                                                                                                       1,634.62
             Christopher Grottenthaler
             3662 Hickory Grove Lane                        507(a)(4,5)                                                     x                                                   $                  632,749.89             13,650.00
2.82         Frisco, TX 75034
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1062 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             POWERVAR DBA AMETEK
             POWERVAR
             32806 COLLECTION CENTER DR
3.1

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                          8,873.63

             AB SCIEX LLC
             62510 COLLECTIONS CENTER DRIVE
3.2

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                        144,568.37
             ABBOTT LABORATORIES
             PO BOX 92679
3.3
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                        220,869.95
             ACADEMY OF NUTRITION AND
             DIETETICS
             PO BOX 97215
3.4

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                           300.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1063 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ACHIEVE 1 LLC
             4501 HIGHWOODS PARKWAY
             STE 460
3.5
             GLEN ALLEN VA
             USA                                 Trade payable, various dates                                                                                                        16,474.27

             ADVANCED BUSINESS GRAPHICS INC
             4205 LAKESIDE PARKWAY
3.6          SUITE 100

             GRAPEVINE TX
             USA                                 Trade payable, various dates                                                                                                        25,325.77
             AGILENT TECHNOLOGIES
             4187 COLLECTIONS CENTER DRIVE

3.7
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                          117.51
             AHT SERVICES GROUP
             10616 BAILEY ROAD
             SUITE F
3.8
             CORNELLIUS NC
             USA                                 Trade payable, various dates                                                                                                          258.62
                                   Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1064 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             AIRGAS INC
             PO BOX 532609

3.9
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                         7,315.27
             AKA ENTERPRISE SOLUTIONS INC
             875 SIXTH AVENUE
             SUITE 200
3.10
             NEW YORK NY
             USA                                 Trade payable, various dates                                                                                                        29,413.68
             ALERT LOGIC INC
             75 REMITTANCE DRIVE
             SUITE 6693
3.11
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                        16,898.00
3.12         Patient Name Redacted               Patient refund                                                                                                                         114.00
             ALLSCRIPTS
             24630 NETWORK PLACE

3.13
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                          328.26
3.14         Patient Name Redacted               Patient refund                                                                                                                        167.00
                                Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1065 of 1166

Schedule E/F: Part 2                                                                                                                                True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                         Case Number: 19-11691




                                                                                                                          Claim subject to offset
                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
Claim ID / Creditor Name, Mailing Address,     Date Debt was Incurred, Basis for
 Notice ID      Last 4 of Account Number                     Claim                                                                                                 Total Claim
3.15       Patient Name Redacted              Patient refund                                                                                                                         184.51
           AMAZING CHARTS LLC
           33115 COLLECTION CENTER DRIVE

3.16
           CHICAGO IL
           USA                                Trade payable, various dates                                                                                                           750.00
           AMERICAN EXPRESS
           PO BOX 650448

3.17
           DALLAS TX
           USA                                Trade payable, various dates                                                                                                        285,821.66
           AMERICORP FINANCIAL LLC
           P.O. BOX 633559

3.18
           CINCINNATI OH
           USA                                Trade payable, various dates                                                                                                          2,355.49
3.19       Patient Name Redacted              Patient refund                                                                                                                           40.00
3.20       Patient Name Redacted              Patient refund                                                                                                                           14.86
3.21       Patient Name Redacted              Patient refund                                                                                                                          180.04
3.22       Patient Name Redacted              Patient refund                                                                                                                           38.10
3.23       Patient Name Redacted              Patient refund                                                                                                                           30.00
3.24       Patient Name Redacted              Patient refund                                                                                                                           20.00
3.25       Patient Name Redacted              Patient refund                                                                                                                           59.44
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1066 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ANY LAB TEST NOW - BOCA RATON
             22460 SWORDFISH DR.
3.26
             BOCA RATON FL
             USA                                 Trade payable, various dates                                                                                                        125.00
             ANY LAB TEST NOW - EUGENE
             1733 PEARL ST
3.27
             EUGENE OR
             USA                                 Trade payable, various dates                                                                                                         50.00
             ANY LAB TEST NOW KATY 2
3.28
             USA                                 Trade payable, various dates                                                                                                        150.00

             ANY LAB TEST NOW - SHENANDOAH
             19073 I-45 S
3.29         SUITE 110

             THE WOODLANDS TX
             USA                                 Trade payable, various dates                                                                                                        125.00

             ANY LAB TEST NOW - SHREVEPORTÁ
             4414 JOHNSTON STREET
3.30
             SUITE D
             LAFAYETTE LA
             USA                            Trade payable, various dates                                                                                                              25.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1067 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ANY LAB TEST NOW - SOUTH BEND
             207 NORTH MAIN ST
3.31
             SOUTH BEND IN
             USA                                 Trade payable, various dates                                                                                                          75.00
             ANY LAB TEST NOW - TULSA
3.32
             USA                                 Trade payable, various dates                                                                                                          25.00
             APRIMA MEDICAL SOFTWARE INC
             PO BOX 677218

3.33
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                        7,200.00

             ARAMARK REFRESHMENT SERVICES
             1664 MAGNOLIA AVE.
3.34

             BUENA VISTA VA
             USA                                 Trade payable, various dates                                                                                                        4,968.13
3.35         Patient Name Redacted               Patient refund                                                                                                                         73.20
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1068 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ARW SYSTEMS LLC
             VIYU NETWORK SOLUTIONS
             401 INTERNATIONAL PKWY #100
3.36
             RICHARDSON TX
             USA                                 Trade payable, various dates                                                                                                        14,685.74
             ATHENAHEALTH INC
             PO BOX 415615

3.37
             BOSTON MA
             USA                                 Trade payable, various dates                                                                                                         3,524.20
             B&B PRINTING
             521 RESEARCH ROAD

3.38
             RICHMOND VA
             USA                                 Trade payable, various dates                                                                                                        21,323.95
             B2B DELIVERY LLC
             P.O. BOX 72

3.39
             SCOTTSDALE AZ
             USA                                 Trade payable, various dates                                                                                                          480.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1069 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             BARNES AND THORNBURG LLP
             11 SOUTH MERIDIAN STREET

3.40
             INDIANAPOLIS INDIANA
             USA                                 Trade payable, various dates                                                                                                         14,233.99
             BDO USA LLP
             PO BOX 642743

3.41
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                        123,916.01
             BECKMAN COULTER
             DEPT. CH10164

3.42
             PALENTINE IL
             USA                                 Trade payable, various dates                                                                                                        748,573.16
             BECKWAY GROUP
             450 LEXINGTON AVENUE
             4TH FLOOR
3.43
             NEW YORK NY
             USA                                 Trade payable, various dates                                                                                                          8,000.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1070 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             BELL AND HOWELL LLC
             PO BOX 743679

3.44
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                        59,137.99
3.45         Patient Name Redacted               Patient refund                                                                                                                          10.00
             BGB ANALYTIK USA, LLC
             PO BOX 15131

3.46
             ALEXANDRIA VA
             USA                                 Trade payable, various dates                                                                                                         2,245.84
             BIOCORP CLINICIAL LAB - APPLY
             VALLEY PSC
3.47
             USA                                 Trade payable, various dates                                                                                                           25.00
             BIOFIRE DIAGNOSTICS LLC
             P.O. BOX 581463

3.48
             SALT LAKE CITY UT
             USA                                 Trade payable, various dates                                                                                                        67,646.80
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1071 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             BIOMERIEUX INC
             PO BOX 500308

3.49
             ST LOUIS MO
             USA                                 Trade payable, various dates                                                                                                        13,410.10
             BIO-RAD LABORATORIES INC
             CLINICAL DIAGNOSTIC DIVISION
             DEPT. 9740
3.50
             LOS ANGELES CALIFORNIA
             USA                                 Trade payable, various dates                                                                                                        91,193.55

             BIO-REFERENCE LABORATORIES INC
             481 EDWARD H ROSS DR
3.51

             ELMWOOD PARK NJ
             USA                                 Trade payable, various dates                                                                                                        19,736.03
             BIOSEARCH TECHNOLOGIES
             81 DIGITAL DRIVE

3.52
             NOVATO CA
             USA                                 Trade payable, various dates                                                                                                        40,062.60
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1072 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             BIOTECH USA LLC
             PO BOX 18796

3.53
             MINNEAPOLIS MN
             USA                                 Trade payable, various dates                                                                                                        1,545.51
             BLOOD DISPATCH
             3925 PASO DEL LAGOS
3.54
             BONSALL CA
             USA                                 Trade payable, various dates                                                                                                        6,440.00
             BLOOD DISPATCH - ENCINITAS PSC
             3925 PASO DEL LAGOS
3.55
             BONSALL CA
             USA                                 Trade payable, various dates                                                                                                         660.00
             BLOOD DISPATCH-SAN CLEMENTE
             PSC
3.56         3925 PASO DEL LAGOS
             BONSALL CA
             USA                                 Trade payable, various dates                                                                                                        1,140.00
             BLOOD SPOT - GAINESVILLE
             10348 SW 32ND AVE
3.57
             GAINESVILLE FL
             USA                                 Trade payable, various dates                                                                                                        4,550.00
3.58         Patient Name Redacted               Patient refund                                                                                                                         61.00
3.59         Patient Name Redacted               Patient refund                                                                                                                         90.75
3.60         Patient Name Redacted               Patient refund                                                                                                                         14.43
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1073 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             BRUKER BIOSPIN CORP
             P.O. BOX 536510

3.61
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                        15,154.18
             CALIFORNIA ADVANCED LABELING
             INC
             46750 FREMONT BLVD
3.62         SUITE 106

             FREMONT CA
             USA                                 Trade payable, various dates                                                                                                        14,650.32
3.63         Patient Name Redacted               Patient refund                                                                                                                          28.80
             CASCADES CLINICAL SYSTEMS INC
             2120 HAZEL AVE.

3.64
             BEAUMONT TX
             USA                                 Trade payable, various dates                                                                                                         1,200.00
3.65         Patient Name Redacted               Patient refund                                                                                                                           5.00
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1074 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim

             CAYMAN CHEMICAL COMPANY INC
             16875 COLLECTION CENTER DRIVE
3.66

             CHICAGO IL
             USA                                Trade payable, various dates                                                                                                        3,782.00
             CERBO BY MD HQ
             5714 SE POWELL BLVD. SUITE 202

3.67
             PORTLAND OR
             USA                                Trade payable, various dates                                                                                                        1,500.00
             CERNER HEALTHCARE SOLUTIONS
             INC
             PO BOX 412732
3.68

             KANSAS CITY MO
             USA                                Trade payable, various dates                                                                                                        6,982.74
             CERTIFY INC
             20 YORK STREET
             SUITE 201
3.69
             PORTLAND ME
             USA                                Trade payable, various dates                                                                                                        4,412.92
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1075 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             CHANGE HEALTHCARE SOLUTIONS
             LLC
             PO BOX 572490
3.70

             MURRAY UT
             USA                                 Trade payable, various dates                                                                                                        54,758.94
             CHANTRA PAYTES MOBILE PHLEB
             3716 WEST 85TH PLACE
3.71
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                           20.00
3.72         Patient Name Redacted               Patient refund                                                                                                                         60.10
             CHASE AGRICULTURAL PEST
             MANAGEMENT INC

3.73


             USA                                 Trade payable, various dates                                                                                                           30.00
             CHIKOL EQUITIES
             PO BOX 774

3.74
             GRANGER IN
             USA                                 Trade payable, various dates                                                                                                         3,420.11
3.75         Patient Name Redacted               Patient refund                                                                                                                         125.12
3.76         Patient Name Redacted               Patient refund                                                                                                                          55.51
                                Case 19-11691-JTD        Doc 8     Filed 09/27/19            Page 1076 of 1166

Schedule E/F: Part 2                                                                                                                             True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                      Case Number: 19-11691




                                                                                                                       Claim subject to offset
                                                                                             Unliquidated
                                                                                Contingent


                                                                                                            Disputed
Claim ID / Creditor Name, Mailing Address,  Date Debt was Incurred, Basis for
 Notice ID      Last 4 of Account Number                  Claim                                                                                                 Total Claim
3.77       Patient Name Redacted           Patient refund                                                                                                                        320.94
3.78       Patient Name Redacted           Patient refund                                                                                                                         61.71
3.79       Patient Name Redacted           Patient refund                                                                                                                         96.39
           CHROM TECH INC
           CHROM TECH, INC. ATTN: JEANETTE
           MORRISON
3.80       5995 W. 149TH ST. STE. 102

           APPLE VALLEY MN
           USA                                Trade payable, various dates                                                                                                      4,814.13
3.81       Patient Name Redacted              Patient refund                                                                                                                      118.84
           CISCO SYSTEMS CAPITAL CRP
           PO BOX 41602

3.82
           PHILADELPHIA PA
           USA                                Trade payable, various dates                                                                                                     12,199.70
           CIT
           21146 NETWORK PLACE

3.83
           CHICAGO IL
           USA                                Trade payable, various dates                                                                                                      4,378.09
3.84       Patient Name Redacted              Patient refund                                                                                                                       31.16
3.85       Patient Name Redacted              Patient refund                                                                                                                       20.54
3.86       Patient Name Redacted              Patient refund                                                                                                                       35.52
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1077 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             COBLE HEALTH GROUP
             4801 GOLF BLVD
             STE 138
3.87
             ST. PETERSBURG FL
             USA                                 Trade payable, various dates                                                                                                        10,000.00
3.88         Patient Name Redacted               Patient refund                                                                                                                          47.28
             COLLEGE OF AMERICAN
             PATHOLOGISTS
             PO BOX 71698
3.89

             CHICAGO IL
             USA                           Trade payable, various dates                                                                                                                592.81
             COLONIAL PLUMBING AND HEATING
             CO INC
             114 CHARLOTTE AVE
3.90

             COLONIAL HEIGHTS VA
             USA                                 Trade payable, various dates                                                                                                         6,500.00
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1078 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             COLONIAL SCIENTIFIC INC
             PO BOX 71508

3.91
             RICHMOND VA
             USA                                Trade payable, various dates                                                                                                          3,966.55
             COLONIAL WEBB
             2820 ACKLEY AVENUE
             COLONIAL WEBB CONTRACTORS
3.92
             RICHMOND VA
             USA                                Trade payable, various dates                                                                                                         12,630.70
             COMMUNITY COMPUTER SERVICE
             INC
             PO BOX 980
3.93

             AUBURN NY
             USA                                Trade payable, various dates                                                                                                             50.00
             CONSILIO LLC
             1828 L ST. NW
             SUITE 1070
3.94
             WASHINGTON DC
             USA                                Trade payable, various dates                                                                                                        144,294.49
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1079 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             CONTROL AUTOMATION
             TECHNOLOGIES CORPORATION
             P.O. BOX 6598
3.95

             WILLIAMSBURGH VA
             USA                                 Trade payable, various dates                                                                                                         1,954.33
             COREPOINT HEALTH LLC
             3010 GAYLORD PKWY
             SUITE 320
3.96
             FRISCO TX
             USA                                 Trade payable, various dates                                                                                                        38,861.75
             CORGENIX
             DEPT 3372
             PO BOX 123372
3.97
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                        11,958.00
             CPA GLOBAL LIMITED
             2318 MILL ROAD, 12TH FLOOR

3.98
             ALEXANDRIA VA
             USA                                 Trade payable, various dates                                                                                                         1,062.03
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1080 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             CRA INTERNATIONAL
             200 CLARENDON ST.

3.99
             BOSTON MA
             USA                                 Trade payable, various dates                                                                                                        31,165.00
             CREATESEND.COM
             LEVEL 38
             201 ELIZABETH ST
3.100
             SYDNEY NSW 20000
             AUSTRALIA                           Trade payable, various dates                                                                                                          268.20
3.101        Patient Name Redacted               Patient refund                                                                                                                         16.32
             DATA INNOVATIONS LLC
             P.O. BOX 101978

3.102
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                        20,480.65
3.103        Patient Name Redacted               Patient refund                                                                                                                         116.00
3.104        Patient Name Redacted               Patient refund                                                                                                                          61.11
3.105        Patient Name Redacted               Patient refund                                                                                                                         244.37
3.106        Patient Name Redacted               Patient refund                                                                                                                          14.60
3.107        Patient Name Redacted               Patient refund                                                                                                                          30.83
3.108        Patient Name Redacted               Patient refund                                                                                                                          10.52
3.109        Patient Name Redacted               Patient refund                                                                                                                          35.47
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1081 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             DE LAGE LANDEN FINANCIAL
             SERVICES
             PO BOX 41602
3.110

             PHILADELPHIA PA
             USA                                 Trade payable, various dates                                                                                                         21,082.00
3.111        Patient Name Redacted               Patient refund                                                                                                                           17.00
             DELL FINANCIAL SERVICES LLC
             PAYMENT PROCESSING CENTER
             PO BOX 6549
3.112
             CAROL STREAM IL
             USA                                 Trade payable, various dates                                                                                                        159,919.95
             DELOITTE TAX LLP
             MCLEAN
             7900 TYSONS ONE PLACE STE. 800
3.113
             MCLEAN VA
             USA                                 Trade payable, various dates                                                                                                         84,305.59
3.114        Patient Name Redacted               Patient refund                                                                                                                           91.87
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1082 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             DEVELOPMENT OPERATIONS
             SECURITY LLC
             121 SHOCKOE SLIP
3.115

             RICHMOND VA
             USA                                 Trade payable, various dates                                                                                                            3,669.28
3.116        Patient Name Redacted               Patient refund                                                                                                                             73.00
             DIAZYME
             PO BOX 392165

3.117
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                        1,159,530.63
3.118        Patient Name Redacted               Patient refund                                                                                                                              8.00
             DIRECTV
             DIRECTV
             P.O. BOX 105249
3.119
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                              55.44
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1083 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             DIXON HUGHES GOODMAN LLP
             PO BOX 602828

3.120
             CHARLOTTE NC
             USA                                 Trade payable, various dates                                                                                                           283.50
             DLA PIPER LLP
             P.O. BOX 75190

3.121
             BALTIMORE MD
             USA                                 Trade payable, various dates                                                                                                        152,640.50
             DNA GENOTEK INC
             3000-500 PALLADUIUM DRIVE

3.122
             OTTAWA ONTARIO
             CANADA                              Trade payable, various dates                                                                                                          7,171.00
             DOCTORS CHOICE 1
             8 ZACHARY CT
3.123
             TORY IL
             USA                                 Trade payable, various dates                                                                                                           120.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1084 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             DOCTORS EXPRESS - PITTSBURGH
             874 BUTLER ST
             SUITE 2
3.124
             PITTSBURG PA
             USA                                 Trade payable, various dates                                                                                                           50.00
3.125        Patient Name Redacted               Patient refund                                                                                                                         10.80
3.126        Patient Name Redacted               Patient refund                                                                                                                         19.65
             DOUGLAS SCIENTIFIC LLC
             3600 MINNESOTA STREET

3.127
             ALEXANDRIA MN
             USA                                 Trade payable, various dates                                                                                                         9,107.56
3.128        Patient Name Redacted               Patient refund                                                                                                                          48.04
             DYNEX TECHNOLOGIES INC
             DEPT CH 17789
             95054
3.129
             PALATINE IL
             USA                                 Trade payable, various dates                                                                                                        29,523.84
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1085 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim

             EDWARDS BUSINESS MACHINES INC
             VIRGINIA BUSINESS SYSTEMS
3.130        P.O BOX 6798

             WYOMISSING PA
             USA                                Trade payable, various dates                                                                                                        78,475.00
3.131        Patient Name Redacted              Patient refund                                                                                                                           7.00
             ELECTRONIC SYSTEMS INC
             369 EDWIN DRIVE

3.132
             VIRGINIA BEACH VA
             USA                                Trade payable, various dates                                                                                                         1,545.89
             ELGA VEOLIA
             P.O. BOX 74008846

3.133
             CHICAGO IL
             USA                                Trade payable, various dates                                                                                                         5,280.62
3.134        Patient Name Redacted              Patient refund                                                                                                                          12.80
3.135        Patient Name Redacted              Patient refund                                                                                                                          15.10
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1086 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ELLKAY LLC
             200 RIVERFRONT BLVD
             3RD FLOOR
3.136
             ELMWOOD PARK NJ
             USA                                 Trade payable, various dates                                                                                                        88,459.18
3.137        Patient Name Redacted               Patient refund                                                                                                                          55.04
             ENTRUST RECORDS MANAGEMENT
             SERVICES
             DEPT. 5874 P.O. BOX 11407
3.138

             BIRMINGHAM AL
             USA                                 Trade payable, various dates                                                                                                         1,414.30
             ENV SERVICES
             C/O MUNICIPAL AUTHORITY OF
             SOUTH HEIDELBERG
3.139        P.O. BOX 37836

             BALTIMORE MD
             USA                                 Trade payable, various dates                                                                                                         3,045.42
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1087 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             EPPENDORF NORTH AMERICA INC
             PO BOX 13275

3.140
             NEWARK NEW JERSEY
             USA                                 Trade payable, various dates                                                                                                             59.21
             EPSTEIN BECKER GREEN PC
             1227 25TH ST NW
             STE 700
3.141
             WASHINGTON DC
             USA                                 Trade payable, various dates                                                                                                        129,546.00
3.142        Patient Name Redacted               Patient refund                                                                                                                            6.76
3.143        Patient Name Redacted               Patient refund                                                                                                                            8.00
             EVOQUA WATER TECHNOLOGIES,
             LLC
             28563 NETWORK PLACE
3.144

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                          7,334.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1088 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             EXPRESS EXAMS
             345 PLAINFIELD AVENUE
             SUITE 101
3.145
             EDISON NJ
             USA                                 Trade payable, various dates                                                                                                             80.00
             FEDEX
             P.O. BOX 371461

3.146
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                        752,468.95
             FEDEX FREIGHT
             PO BOX 223125

3.147
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                           671.03
3.148        Patient Name Redacted               Patient refund                                                                                                                          25.58
             FISHER HEALTHCARE
             ATTN: 024332
             PO BOX 404705
3.149
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                         13,401.56
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1089 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             FLEXENTIAL F/K/A PEAK 10
             BAYMOUNTAIN INC
             P.O. BOX 534409
3.150        LB# 534409

             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                         57,904.00
             FOLEY COMPANY
             PO BOX 442

3.151
             RICHMOND VA
             USA                                 Trade payable, various dates                                                                                                          6,499.61
             FORUM FINANCIAL SERVICES INC
             275 WEST CAMPBELL RD
             SUITE #220
3.152
             RICHARDSON TX
             USA                                 Trade payable, various dates                                                                                                         17,248.14
             FTI CONSULTING INC
             909 COMMERCE RAD

3.153
             ANNAPOLIS MD
             USA                                 Trade payable, various dates                                                                                                        117,026.55
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1090 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID          Last 4 of Account Number                   Claim                                                                                                   Total Claim
             FUJIREBIO DIAGNOSTICS INC
             LOCKBOX #8507
             P.O. BOX 8500
3.154
             PHILADELPHIA PA
             USA                                 Trade payable, various dates                                                                                                          631.62
             FUJITSU COMPUTER PRODUCTS OF
             AMERICA INC
             C/O BANK OF AMERICA
3.155        PO BOX 841580

             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                         4,945.70
3.156        Patient Name Redacted               Patient refund                                                                                                                         106.60
3.157        Patient Name Redacted               Patient refund                                                                                                                          15.00
             GENESYS
             P.O. BOX 201005

3.158
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                        50,520.00
3.159        Patient Name Redacted               Patient refund                                                                                                                         123.60
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1091 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             GERGER KHALIL & HENNESSY LLP
             1001 FANNIN, SUITE 2450

3.160
             HOUSTON TX
             USA                                 Trade payable, various dates                                                                                                        13,167.75
             GFS CHEMICALS INC
             PO BOX 245

3.161
             POWELL OH
             USA                                 Trade payable, various dates                                                                                                         1,621.72
3.162        Patient Name Redacted               Patient refund                                                                                                                         104.57
             GILSON INC
             PO BOX 620027

3.163
             MIDDLETON WI
             USA                                 Trade payable, various dates                                                                                                         4,553.17
3.164        Patient Name Redacted               Patient refund                                                                                                                          53.82
3.165        Patient Name Redacted               Patient refund                                                                                                                         106.59
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1092 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             GRANT THORNTON
             2001 MARKET STREET
             TWO COMMERCE SQUARE, SUITE
3.166        700

             PHILADELPHIA PA
             USA                                 Trade payable, various dates                                                                                                        155,076.00
             GREENBERG TRAURIG LLP
             1000 LOUISIANA
             SUITE 1700
3.167
             HOUSTON TEXAS
             USA                                 Trade payable, various dates                                                                                                         34,265.82
             GREENWAY HEALTH LLC
             GREENWAY HEALTH LLC
             PO BOX 203658
3.168
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                           987.19
3.169        Patient Name Redacted               Patient refund                                                                                                                          22.95
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1093 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID          Last 4 of Account Number                   Claim                                                                                                   Total Claim
             GRIFOLS DIAGNOSTIC SOLUTIONS
             INC
             P.O. BOX 59705
3.170

             LOS ANGELES CA
             USA                                 Trade payable, various dates                                                                                                        22,227.67
             GROUP & PENSION
             ADMINSTRATORS INC

3.171


             USA                                 Trade payable, various dates                                                                                                        62,446.77
             HALFPENNY TECHNOLOGIES
             960 HARVEST DRIVE
             BUILDING B, SUITE 200
3.172
             BLUE BELL PA
             USA                                 Trade payable, various dates                                                                                                        13,430.00
             HAMILTON
             PO BOX 10030

3.173
             RENO NV
             USA                                 Trade payable, various dates                                                                                                        24,536.20
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1094 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             HARMAN CLAYTOR CORRIGAN &
             WELLMAN
             PO BOX 70280
3.174

             RICHMOND VA
             USA                                Trade payable, various dates                                                                                                        11,399.68
             HARRIS CARETRAKER INC.
             33115 COLLECTION CENTER DRIVE

3.175
             CHICAGO IL
             USA                                Trade payable, various dates                                                                                                        16,454.00
3.176        Patient Name Redacted              Patient refund                                                                                                                         116.70
3.177        Patient Name Redacted              Patient refund                                                                                                                          10.00
             HELENA LABORATORIES CORP
             MSC # 475
             PO BOX 4497
3.178
             HOUSTON TX
             USA                                Trade payable, various dates                                                     x                                                  16,694.13
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1095 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             HENNES COMMUNICATIONS LLC
             50 PUBLIC SQUARE
             SUITE 3200
3.179
             CLEVELAND OH
             USA                                 Trade payable, various dates                                                                                                        11,400.00
             HILDER AND ASSOCIATES PC
             819 LOVETT BOULEVARD

3.180
             HOUSTON TX
             USA                                 Trade payable, various dates                                                                                                        28,094.07
3.181        Patient Name Redacted               Patient refund                                                                                                                          54.21
             HILLDRUP COMPANIES INC
             PO BOX 1290

3.182
             STAFFORD VA
             USA                                 Trade payable, various dates                                                                                                         1,150.00
3.183        Patient Name Redacted               Patient refund                                                                                                                          27.95
             HOLOGIC (MA ) LLC INC
             250 CAMPUS DRIVE

3.184
             MARLBOROUGH MA
             USA                                 Trade payable, various dates                                                                                                        11,552.05
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1096 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             HOLS MEDICAL SERVICES
             101 N. RANGE LINE RD #304
3.185
             JOPLIN MO
             USA                                 Trade payable, various dates                                                                                                             125.00
             HONEYWELL INTERNATIONAL INC.
             PO BOX 70274

3.186
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                            8,184.81
             HOULIHAN LOKEY CAPITAL INC
             10250 CONSTELLATION BLVD, 5TH
             FLOOR
3.187        ACCOUNTS RECEIVABLE DEPT

             LOS ANGELES CA
             USA                                 Trade payable, various dates         x            x                                                                                 2,000,366.89

             HOURGLASS LEGAL CONSULTING PC
             332 MAPLE AVE.
3.188

             HIGHLAND PARK IL
             USA                                 Trade payable, various dates                                                                                                            9,450.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1097 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ILLUMINA
             12864 COLLECTIONS CENTER DR.

3.189
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                        1,935.70
             INTEGRATED LOGISTICS LLC
             4080 MCGINNIS FERRY RD
             SUITE 1603
3.190
             ALPHARETTA GA
             USA                                 Trade payable, various dates                                                                                                        3,096.97
             IPFS CORPORATION
             1055 BROADWAY, 11TH FLOOR

3.191
             KANSAS CITY MO
             USA                             Trade payable, various dates                                                                                                            7,647.69
             IRIS TECHNOLOGIES INTERNATIONAL
             GMBH
             BAHNHOFSTRASSE 5
3.192

             98744 CURSDORF
             USA                                 Trade payable, various dates                                                                                                        1,910.50
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1098 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             IRON MOUNTAIN
             PO BOX 27128

3.193
             NEW YORK NY
             USA                                 Trade payable, various dates                                                                                                         452.50
             ISOSCIENCES
             PO BOX 1246

3.194
             ALBANY NY
             USA                                 Trade payable, various dates                                                                                                         334.56
             J2 CLOUD SERVICES INC
             EFAX CORPORATE
             PO BOX 51873
3.195
             LOS ANGELES CA
             USA                                 Trade payable, various dates                                                                                                        6,254.12
3.196        Patient Name Redacted               Patient refund                                                                                                                         14.37
3.197        Patient Name Redacted               Patient refund                                                                                                                         13.99
3.198        Patient Name Redacted               Patient refund                                                                                                                         85.68
3.199        Patient Name Redacted               Patient refund                                                                                                                         13.66
3.200        Patient Name Redacted               Patient refund                                                                                                                         38.20
3.201        Patient Name Redacted               Patient refund                                                                                                                         10.00
3.202        Patient Name Redacted               Patient refund                                                                                                                        306.14
3.203        Patient Name Redacted               Patient refund                                                                                                                         17.50
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1099 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
 Notice ID        Last 4 of Account Number                      Claim                                                                                                 Total Claim
3.204        Patient Name Redacted               Patient refund                                                                                                                        398.48
3.205        Patient Name Redacted               Patient refund                                                                                                                         64.45
3.206        Patient Name Redacted               Patient refund                                                                                                                        212.91
3.207        Patient Name Redacted               Patient refund                                                                                                                        798.63
3.208        Patient Name Redacted               Patient refund                                                                                                                         22.59
3.209        Patient Name Redacted               Patient refund                                                                                                                        125.79
3.210        Patient Name Redacted               Patient refund                                                                                                                         37.40
3.211        Patient Name Redacted               Patient refund                                                                                                                         14.00
3.212        Patient Name Redacted               Patient refund                                                                                                                        139.00
             KAMIYA BIOMEDICAL COMPANY
             12779 GATEWAY DR.

3.213
             SEATTLE WA
             USA                                 Trade payable, various dates                                                                                                        10,527.00
3.214        Patient Name Redacted               Patient refund                                                                                                                          51.60
3.215        Patient Name Redacted               Patient refund                                                                                                                          13.18
             KATELYN STRUMOLO
             3519 WEDGEWOOD DRIVE

3.216
             HARVEY LA
             USA                                 Trade payable, various dates                                                                                                          615.15
3.217        Patient Name Redacted               Patient refund                                                                                                                         11.19
3.218        Patient Name Redacted               Patient refund                                                                                                                          7.31
3.219        Patient Name Redacted               Patient refund                                                                                                                        164.00
                                Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1100 of 1166

Schedule E/F: Part 2                                                                                                                                True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                         Case Number: 19-11691




                                                                                                                          Claim subject to offset
                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
Claim ID / Creditor Name, Mailing Address,     Date Debt was Incurred, Basis for
 Notice ID       Last 4 of Account Number                    Claim                                                                                                 Total Claim
3.220      Patient Name Redacted              Patient refund                                                                                                                         199.00
3.221      Patient Name Redacted              Patient refund                                                                                                                         108.52
           KILPATRICK TOWNSEND &
           STOCKTON LLP
           P.O. BOX 945614
3.222

           ATLANTA GA
           USA                                Trade payable, various dates                                                                                                         10,531.13
3.223      Patient Name Redacted              Patient refund                                                                                                                           36.78
           KING AND SPALDING
           P.O. BOX 116133

3.224
           ATLANTA GA
           USA                                Trade payable, various dates                                                                                                        349,671.77
           KIPU SYSTEMS LLC
           55 ALAHAMBRA PLAZA 6TH

3.225
           CORAL GABLES FL
           USA                                Trade payable, various dates                                                                                                           331.25
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1101 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             KIRKLAND & ELLIS LLP
             300 NORTH LASALLE

3.226
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                        100,445.94
             KORN FERRY US
             NW 5854
             P.O. BOX 1450
3.227
             MINNEAPOLIS MN
             USA                                 Trade payable, various dates                                                                                                         63,525.00
             KRONUS INC
             170 SOUTH SENECA SPRINGS WAY
             #105
3.228
             STAR ID
             USA                                 Trade payable, various dates                                                                                                         64,350.00
             LAB CAB
             338 RUTGERS
3.229
             WICHITA KS
             USA                                 Trade payable, various dates                                                                                                          2,075.00
             LAB EXPRESS - CHARLESTON
             4550 E. CHARLESTON ROAD
3.230
             LAS VEGAS NV
             USA                                 Trade payable, various dates                                                                                                             25.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1102 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             LABSOFT INC
             2202 N WEST SHORE BLVD
             SUITE 115
3.231
             TAMPA FL
             USA                                 Trade payable, various dates                                                                                                        1,720.00
             LANGUAGE LINE SERVICES INC
             LANGUAGELINE SOLUTIONS SM
             PO BOX 202564
3.232
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                         532.16
3.233        Patient Name Redacted               Patient refund                                                                                                                       474.74
3.234        Patient Name Redacted               Patient refund                                                                                                                        42.34
             LEADERS MEDIA GROUP LLC

3.235

             USA                                 Trade payable, various dates                                                                                                        3,799.00
             LEASING ASSOCIATION OF
             BARRINGTON
             220 NORTH RIVER ST
3.236

             EAST DUNDEE IL
             USA                                 Trade payable, various dates                                                                                                        4,139.37
                                Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1103 of 1166

Schedule E/F: Part 2                                                                                                                                True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                         Case Number: 19-11691




                                                                                                                          Claim subject to offset
                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
Claim ID / Creditor Name, Mailing Address,     Date Debt was Incurred, Basis for
 Notice ID      Last 4 of Account Number                     Claim                                                                                                 Total Claim
3.237      Patient Name Redacted              Patient refund                                                                                                                           5.00
           LEVEL 3 COMMUNICATIONS LLC
           P.O. BOX 910182

3.238
           DENVER CO
           USA                                Trade payable, various dates                                                                                                        30,380.18

           LEXICON TECHNOLOGIES INC
           2195 EASTVIEW PARKWAY SUITE 100
3.239

           CONYERS GA
           USA                                Trade payable, various dates                                                                                                          329.00
3.240      Patient Name Redacted              Patient refund                                                                                                                         72.85

           LIFE TECHNOLOGIES CORPORATION
           5781 VAN ALLEN WAY
3.241

           CARLSBAD CA
           USA                                Trade payable, various dates                                                                                                          317.13
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1104 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             LIFEPOINT INFORMATICS
             LIFEPOINT INFORMATICS
             65 HARRISTOWN RD SUITE 305
3.242
             GLEN ROCK NJ
             USA                                 Trade payable, various dates                                                                                                          660.00
             LIGHTHOUSE SERVICES INC
             1710 WALTON ROAD, SUITE 204

3.243
             BLUE BELL PA
             USA                                 Trade payable, various dates                                                                                                        15,300.48
             LINDENMEYR MUNROE
             LINDENMEYR MUNROE
             PO BOX 416977
3.244
             BOSTON MA
             USA                                 Trade payable, various dates                                                                                                        11,435.70
3.245        Patient Name Redacted               Patient refund                                                                                                                          42.20
             LOGMEIN USA INC
             PO BOX 50264

3.246
             LOS ANGELES CA
             USA                                 Trade payable, various dates                                                                                                         5,513.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1105 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             LONGWOOD SOFTWARE INC
             107 MAIN STREET
             2ND FLOOR
3.247
             MAYNARD MA
             USA                                 Trade payable, various dates                                                                                                         4,000.00
3.248        Patient Name Redacted               Patient refund                                                                                                                          77.00
             LS BIOTECH EIGHT LLC
             C/O VENTAS INC
             353 N CLARK ST, SUITE 3300
3.249
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                        39,893.60
3.250        Patient Name Redacted               Patient refund                                                                                                                          17.80
3.251        Patient Name Redacted               Patient refund                                                                                                                          10.00
             MAILFINANCE INC
             DEPT. 3682
             PO BOX 123682
3.252
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                         4,565.28
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1106 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             MAILMYSTATEMENTS
             PO BOX 117

3.253
             LARKSPUR CO
             USA                                Trade payable, various dates                                                                                                        37,233.08
             MAINE MOLECULAR QUALITY
             CONTROLS, INC
             23 MILL BROOK ROAD
3.254

             SACO ME
             USA                                Trade payable, various dates                                                                                                          377.78
3.255        Patient Name Redacted              Patient refund                                                                                                                         75.05
3.256        Patient Name Redacted              Patient refund                                                                                                                        132.08
3.257        Patient Name Redacted              Patient refund                                                                                                                          9.56
3.258        Patient Name Redacted              Patient refund                                                                                                                         45.15
             MARLIN BUSINESS BANK
             PO BOX 13604

3.259
             PHILADELPHIA PA
             USA                                Trade payable, various dates                                                                                                         1,277.48
3.260        Patient Name Redacted              Patient refund                                                                                                                          70.00
3.261        Patient Name Redacted              Patient refund                                                                                                                          64.16
3.262        Patient Name Redacted              Patient refund                                                                                                                          22.80
                                Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1107 of 1166

Schedule E/F: Part 2                                                                                                                                True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                         Case Number: 19-11691




                                                                                                                          Claim subject to offset
                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
Claim ID / Creditor Name, Mailing Address,     Date Debt was Incurred, Basis for
 Notice ID      Last 4 of Account Number                     Claim                                                                                                 Total Claim
3.263      Patient Name Redacted              Patient refund                                                                                                                         123.14
           MCDERMOTT WILL & EMERY LLP
           PO BOX 6043

3.264
           CHICAGO IL
           USA                                Trade payable, various dates                                                                                                         14,322.84
           MCKESSON MEDICAL-SURGICAL
           MCKESSON
           PO BOX 660266
3.265
           DALLAS TX
           USA                                Trade payable, various dates                                                                                                        236,058.52
           MEDPRO WASTE DISPOSAL LLC
           ACCOUNT # 12130
           P.O. BOX 5683
3.266
           CAROL STREAM IL
           USA                                Trade payable, various dates                                                                                                           647.01
3.267      Patient Name Redacted              Patient refund                                                                                                                          73.80
3.268      Patient Name Redacted              Patient refund                                                                                                                           5.00
3.269      Patient Name Redacted              Patient refund                                                                                                                         141.01
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1108 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             MERCODIA INC
             1590 WESTBRIIK PLAZA DRIVE
             SUITE 201
3.270
             WINSTON SALEM NC
             USA                                 Trade payable, various dates                                                                                                        94,120.00
             MERIDIAN LIFE SCIENCE INC
             P.O. BOX 633965

3.271
             CINCINNATI OHIO
             USA                                 Trade payable, various dates                                                                                                         1,713.66
             METABOLIC INTELLIGENCE LLC
             5000 T-REX AVE
             SUITE 125
3.272
             BOCA RATON FL
             USA                                 Trade payable, various dates                                                                                                        55,000.00
3.273        Patient Name Redacted               Patient refund                                                                                                                         402.20
3.274        Patient Name Redacted               Patient refund                                                                                                                          95.50
3.275        Patient Name Redacted               Patient refund                                                                                                                           5.37
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1109 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             MINTZ LEVIN LLP
             701 PENNSYLVANIA AVE N.W.
             SUITE 900
3.276
             WASHINGTON DC
             USA                                 Trade payable, various dates                                                                                                        404,077.29
             MONOBIND INC
             100 NORTH POINTE DRIVE

3.277
             LAKE FOREST CA
             USA                                 Trade payable, various dates                                                                                                          9,720.00
             MOTION SAVERS INC
             8573 MASON MONTGOMERY RD.
             SUITE # 40
3.278
             MASON OH
             USA                                 Trade payable, various dates                                                                                                          2,956.60
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1110 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim

             NAL INSTITUTE FOR BIOLOGICAL
             STANDARDS AND CONTROLS
             NIBSC ACCOUNTS RECEIVABLE TEAM
3.279        10 SOUTH COLONNADE

             CANARY WHARF LONDON E14 4PU,
             UK
             UK                                 Trade payable, various dates                                                                                                          933.82
3.280        Patient Name Redacted              Patient refund                                                                                                                        481.35
3.281        Patient Name Redacted              Patient refund                                                                                                                         86.74
             NATERA INC
             201 INDUSTRIAL ROAD
             SUITE 410
3.282
             SAN CARLOS CA
             USA                                Trade payable, various dates                                                                                                         2,392.00
             NAVIGANT CONSULTING INC
             4511 PAYSPHERE CIRCLE

3.283
             CHICAGO IL
             USA                                Trade payable, various dates                                                                                                        33,294.25
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1111 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             NAVITAS CREDIT CORP
             PO BOX 935204

3.284
             ATLANTA GA
             USA                                Trade payable, various dates                                                                                                         883.92
             NEOFUNDS BY NEOPOST
             P.O. BOX 6813

3.285
             CAROL STREAM IL
             USA                                Trade payable, various dates                                                                                                         271.83
             NEXTGEN HEALTHCARE
             PO BOX 511449

3.286
             LOS ANGELES CA
             USA                                Trade payable, various dates                                                                                                        8,769.16
             NFS LEASING
             900 CUMMINGS CENTER
             STE 226-U
3.287
             BEVERLY MA
             USA                                Trade payable, various dates                                                                                                        3,923.16
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1112 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             NOVITAS SOLUTIONS PART B
             PO BOX 3106

3.288
             MECHANICSBURG PA
             USA                                Trade payable, various dates                                                                                                          3,899.15
             NU CHEK PREP INC
             109 W MAINT ST
             PO BOX 295
3.289
             ELYSIAN MN
             USA                                Trade payable, various dates                                                                                                           116.00
             NUMARES AG
             AM BIOPARK 9

3.290
             93053 REGENSBURG GERMANY
             GERMANY                            Trade payable, various dates                                                                                                        438,769.23
             NUMARES GROUP
             198 TREMONT STREET
             #301
3.291
             BOSTON MA
             USA                                Trade payable, various dates                                                                                                        270,352.42
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1113 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             NYCOM INC
             14200 MICHAUX GLEN DRIVE

3.292
             MIDLOTHIAN VA
             USA                                 Trade payable, various dates                                                                                                         6,867.00
             OFFICE DEPOT INC
             P.O. BOX 1413

3.293
             CHARLOTTE NC
             USA                                 Trade payable, various dates                                                                                                        18,283.69
             OLYMPUS AMERICA INC
             48 WOERD AVE, STE 105

3.294
             WALTHAM MA
             USA                                 Trade payable, various dates                                                                                                        36,430.78
             OMEGA BIO-TEK INC
             400 PINNACLE WAY

3.295
             NORCROSS GA
             USA                                 Trade payable, various dates                                                                                                         9,500.00
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1114 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ONCIMMUNE USA LLC
             PO BOX 844851

3.296
             DALLAS TX
             USA                                Trade payable, various dates                                                                                                        4,100.00
             OPEN MEDICINE INSTITUTE - SAN
             RAFAEL
3.297
             USA                                Trade payable, various dates                                                                                                          50.00
             PANTHER INDUSTRIES INC
             8990 BARRONS BLVD

3.298
             HIGHLANDS RANCH COLORADO
             USA                                Trade payable, various dates                                                                                                         718.25
3.299        Patient Name Redacted              Patient refund                                                                                                                       169.68
3.300        Patient Name Redacted              Patient refund                                                                                                                         5.00
3.301        Patient Name Redacted              Patient refund                                                                                                                        20.00
3.302        Patient Name Redacted              Patient refund                                                                                                                       432.75
             PEAKLOGIX INC
             14409 JUSTICE RD

3.303
             MIDLOTHIAN VA
             USA                                Trade payable, various dates                                                                                                        2,387.67
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1115 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID          Last 4 of Account Number                   Claim                                                                                                   Total Claim
             PENSKE TRUCK LEASING CO LP
             P.O. BOX 532658

3.304
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                             106.60

             PERKINELMER HEALTH SCIENCES INC
             710 BRIDGEPORT AVE.
3.305

             SHELTON CT
             USA                                 Trade payable, various dates                                                                                                          14,423.96
             PERKINS COIE LLP
             PO BOX 24643

3.306
             SEATTLE WA
             USA                                 Trade payable, various dates                                                                                                        1,222,281.14
             PHADIA US INC
             PO BOX 741760

3.307
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                         336,080.07
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1116 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             PHENOMENEX
             411 MADRID AVE.

3.308
             TORRANCE CA
             USA                                 Trade payable, various dates                                                                                                        7,340.70
             PHYSICIAN LABORATORY SYSTEMS,
             LLC
3.309        1601 E MICHIGAN AVE
             LANSING MI
             USA                                 Trade payable, various dates                                                                                                         250.00
             PHYSICIAN LABORATORY SYSTEMS,
             LLC - LIVONIA PSC
3.310
             USA                                 Trade payable, various dates                                                                                                          50.00
             PINNACLE PHLEBOTOMYÁ
             27620 FARMINGTON RD
             SUITE B2
3.311
             FARMINGTON HILLS MI
             USA                                 Trade payable, various dates                                                                                                          25.00
             PLANET DEPOS LLC

3.312
             BALTIMORE MD
             USA                                 Trade payable, various dates                                                                                                        1,010.60
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1117 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             PLATINUM CODE
             PLATINUM CODE
             8095 215TH STREET W.
3.313
             LAKEVILLE MN
             USA                                 Trade payable, various dates                                                                                                         8,839.29
             PRACTICE FUSION
             731 MARKET STREET, SUITE 400

3.314
             SAN FRANCISCO CA
             USA                                 Trade payable, various dates                                                                                                        38,564.20
             PRAXAIR HEALTHCARE SERVICES
             PO BOX 38200

3.315
             PITTSBURG PA
             USA                                 Trade payable, various dates                                                                                                        37,766.09
             PRECISION PHLEBOTOMY
             5643 COMO CIRCLE
3.316
             WOODLAND HILLS CA
             USA                                 Trade payable, various dates                                                                                                           25.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1118 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             PROSKAUER ROSE LLC
             ELEVEN TIMES SQUARE

3.317
             NEW YORK NY
             USA                                 Trade payable, various dates                                                                                                        228,227.47
             PROVIDER TRUST INC
             2300 CHARLOTTE AVE
             SUITE 104
3.318
             NASHVILLE TN
             USA                                 Trade payable, various dates                                                                                                          3,921.55
             QIAGEN
             PO BOX 5132

3.319
             CAROL STREAM IL
             USA                                 Trade payable, various dates                                                                                                         12,297.99
             QLIKTECH INC
             25686 NETWORK PL

3.320
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                          7,800.00
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1119 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim

             QUALITY ASSURANCE SERVICE CORP
             310 COMMERCE DR
3.321

             MARTINEZ GA
             USA                                Trade payable, various dates                                                                                                          386.27
             QUALITY TECHNOLOGY SERVICES
             IRVING II LLC
             PO BOX 74766
3.322

             CLEVELAND OH
             USA                                Trade payable, various dates                                                                                                         4,250.77
             QUANTERIX
             113 HARTWELL AVE.

3.323
             LEXINGTON MA
             USA                                Trade payable, various dates                                                                                                        40,375.00
             R R DONNELLEY
             PO BOX 538602

3.324
             ATLANTA GA
             USA                                Trade payable, various dates                                                                                                         7,518.42
                                Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1120 of 1166

Schedule E/F: Part 2                                                                                                                                True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                         Case Number: 19-11691




                                                                                                                          Claim subject to offset
                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
Claim ID / Creditor Name, Mailing Address,     Date Debt was Incurred, Basis for
 Notice ID      Last 4 of Account Number                     Claim                                                                                                 Total Claim
3.325      Patient Name Redacted              Patient refund                                                                                                                         299.11
           RANDOX LABORATORIES
           515 INDUSTRIAL BOULEVARD

3.326
           KEARNEYSVILLE WV
           USA                                Trade payable, various dates                                                                                                        109,393.13
3.327      Patient Name Redacted              Patient refund                                                                                                                           18.00
           REMI HOLDINGS LLC
           11325 NORTH COMMUNITY HOUSE
           RD
3.328      SUITE 300

           CHARLOTTE NC
           USA                                Trade payable, various dates                                                                                                         71,416.46
           REPUBLIC SERVICES #620
           P.O. BOX 78829

3.329
           PHOENIX AZ
           USA                                Trade payable, various dates                                                                                                              1.09
3.330      Patient Name Redacted              Patient refund                                                                                                                           57.21
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1121 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             RICHMOND COMMERCIAL SERVICES
             INC
             4817 BETHLEHEM RD
3.331

             RICHMOND VA
             USA                                 Trade payable, various dates                                                                                                        1,681.34
             RJM SALES INC
             12H WORLDS FAIR DR

3.332
             SOMERSET NEW JERSEY
             USA                                 Trade payable, various dates                                                                                                         738.07
3.333        Patient Name Redacted               Patient refund                                                                                                                       186.04
3.334        Patient Name Redacted               Patient refund                                                                                                                       260.00
3.335        Patient Name Redacted               Patient refund                                                                                                                       182.90
             ROBERT HALF
             ROBERT HALF LEGAL
             PO BOX 743295
3.336
             LOS ANGELES CA
             USA                                 Trade payable, various dates                                                                                                        1,485.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1122 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             ROBERT L WEBSTER
             2515 MCKINNEY AVE, STE 940

3.337
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                          17,320.00
3.338        Patient Name Redacted               Patient refund                                                                                                                            19.50

             ROCHE DIAGNOSTICS CORPORATION
             MAIL CODE 5508
3.339        P.O. BOX 71209

             CHARLOTTE NC
             USA                                 Trade payable, various dates                                                                                                        1,551,328.89
3.340        Patient Name Redacted               Patient refund                                                                                                                             33.45
3.341        Patient Name Redacted               Patient refund                                                                                                                             27.70
             SAKURA FINETEK USA INC
             1750 WEST 214TH ST

3.342
             TORRANCE CA
             USA                                 Trade payable, various dates                                                                                                             271.38
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1123 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             SALES PERFORMANCE
             INTERNTATIONAL
             6201 FARIVIEW RD, STE 400
3.343

             CHARLOTTE NC
             USA                                 Trade payable, various dates                                                                                                        102,096.70
3.344        Patient Name Redacted               Patient refund                                                                                                                            8.80
             SARSTEDT INC
             PO BOX 468

3.345
             NEWTON NC
             USA                                 Trade payable, various dates                                                                                                          9,877.78
             SDI-PARKWOOD LLC
             14901 QUORUM DR.
             SUITE 725
3.346
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                          8,737.67
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1124 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             SEACOAST LABORATORY DATA
             SYSTEMS INC
             195 NEW HAMPSHIRE AVE
3.347        SUITE # 140

             PORTSMOUTH NH
             USA                                 Trade payable, various dates                                                                                                        35,575.70
             SEBIA INC
             1705 CORPORATE DR
             STE 400
3.348
             NORCROSS GA
             USA                                 Trade payable, various dates                                                                                                        52,087.96
             SEIGNIORY CHEMICAL PRODUCTS
             LTD DBA SCP SCIENCE
             P.O.BOX 3221
3.349        348 ROUTE 11

             CHAMPLAIN NEW YORK
             USA                                 Trade payable, various dates                                                                                                          393.00
             SEKISUI DIAGNOSTICS LLC
             PO BOX 360975

3.350
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                         7,393.12
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1125 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             SERVICE EXPRESS INC
             3854 BROADMOOR AVE SE

3.351
             GRAND RAPIDS MI
             USA                                 Trade payable, various dates                                                                                                        10,807.99
3.352        Patient Name Redacted               Patient refund                                                                                                                         123.02
3.353        Patient Name Redacted               Patient refund                                                                                                                          29.20
             SHIMADZU
             PO BOX 200511

3.354
             PITTSBURGH PA
             USA                                 Trade payable, various dates                                                                                                         1,029.57
             SHRED IT USA LLC
             28883 NETWORK PLACE

3.355
             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                         1,705.00
3.356        Patient Name Redacted               Patient refund                                                                                                                          65.10
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1126 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             SIEBMAN BURG PHILLIPS & SMITH
             LLP
             FEDERAL COURTHOUSE SQUARE
3.357        300 N. TRAVIS STREET

             SHERMAN TX
             USA                                 Trade payable, various dates                                                                                                         5,400.00
             SIGMAALDRICH
             PO BOX 535182

3.358
             ATLANTA GA
             USA                                 Trade payable, various dates                                                                                                        16,803.74
             SILICON MESA CO
             MSC 3ARP - P.O. BOX 30001

3.359
             LAS CRUCES NM
             USA                                 Trade payable, various dates                                                                                                         5,871.25
             SILVER POINT FINANCE LLC
             TWO GREENWICH PLAZA

3.360
             GREENWICH CT
             USA                                 Trade payable, various dates                                                                                                        17,960.70
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1127 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             SLAIT CONSULTING, LLC
             100 LANDMARK SQUARE

3.361
             VIRGINIA BEACH VA
             USA                                 Trade payable, various dates                                                                                                        16,830.00
             SOUTH BEND MEDICAL
             FOUNDATION INC
             630 N LAFAYETTE BLVD
3.362

             SOUTH BEND IN
             USA                                 Trade payable, various dates                                                                                                          150.00
             SOUTHERN MICROSCOPE INC
             P.O. BOX 966

3.363
             HAW RIVER NC
             USA                                 Trade payable, various dates                                                                                                          450.00
             SQUARE 9 SOFTWORKS INC
             127 CHURCH ST

3.364
             NEW HAVEN CT
             USA                                 Trade payable, various dates                                                                                                        11,174.22
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1128 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID          Last 4 of Account Number                   Claim                                                                                                   Total Claim
             ST. VINCENT MEDICAL GROUP INC.
             ATTN: JOY OGLESBY
             8333 NAAB RD, SUITE 200
3.365
             INDIANAPOLIS IN
             USA                                 Trade payable, various dates                                                                                                          420.00
3.366        Patient Name Redacted               Patient refund                                                                                                                         20.00
3.367        Patient Name Redacted               Patient refund                                                                                                                         28.90
             STERICYCLE INC
             PO BOX 6575

3.368
             CAROL STREAM IL
             USA                                 Trade payable, various dates                                                                                                        46,093.00
             SUN DIAGNOSTICS LLC
             60 PINELAND DRIVE
             BRUNSWICK HALL SUITE 322
3.369
             NEW GLOUCESTER ME
             USA                                 Trade payable, various dates                                                                                                         4,279.35
3.370        Patient Name Redacted               Patient refund                                                                                                                          99.61
3.371        Patient Name Redacted               Patient refund                                                                                                                          50.84
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1129 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim

             TENSION ENVELOPE CORPORATION
             PO BOX 957516
3.372

             ST LOUIS MO
             USA                                Trade payable, various dates                                                                                                         2,372.05
3.373        Patient Name Redacted              Patient refund                                                                                                                          96.30
             TEVIXMD CORP
             PO BOX 1781

3.374
             SOUTHEASTERN PA
             USA                                Trade payable, various dates                                                                                                        17,860.17
             THE ARCHITECTURE STUDIO INC
             8522 W THIRD ST.

3.375
             LOS ANGELES CA
             USA                                Trade payable, various dates                                                                                                          255.76
             THE COPERNICUS GROUP INC
             PO BOX 360679

3.376
             PITTSBURG PA
             USA                                Trade payable, various dates                                                                                                         3,588.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1130 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             THE HEARTFIELD LAW FIRM

3.377

             USA                                 Trade payable, various dates                                                                                                        81,351.13
             THE RIVERSIDE COMPANY
             45 ROCKEFELLER CENTER
             630 FIFTH AVE #400
3.378
             NEW YORK NY
             USA                                 Trade payable, various dates                                                                                                        47,347.96
             THERMCO PRODUCTS INC
             10 MILLPOND DRIVE, UNIT 10

3.379
             LAFAYETTE NEW JERSEY
             USA                                 Trade payable, various dates                                                                                                          189.00
             THERMO FISHER FINANCIAL
             SERVICES INC
             PO BOX 41602
3.380

             PHILADELPHIA PA
             USA                                 Trade payable, various dates                                                                                                        29,912.14
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1131 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             THERMO FISHER SCIENTIFIC
             ASHEVILLE LLC
             P.O. BOX 842339
3.381

             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                         3,313.19
             THERMO FISHER SCIENTIFIC MBD
             LENEXA
             THERMO FISHER SCIENTIFIC MBD
             LENEXA
3.382
             BOX 96299

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                          300.98
3.383        Patient Name Redacted               Patient refund                                                                                                                        641.31
3.384        Patient Name Redacted               Patient refund                                                                                                                         34.20
3.385        Patient Name Redacted               Patient refund                                                                                                                         52.20
             THOMSON REUTERS INC
             PAYMENT CENTER
             PO BOX 6292
3.386
             CAROL STREAM IL
             USA                                 Trade payable, various dates                                                                                                        23,260.91
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1132 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             TIMEPAYMENT CORP
             1600 DISTRCT AVE, STE 200

3.387
             BURLINGTON MA
             USA                                 Trade payable, various dates                                                                                                          281.27
3.388        Patient Name Redacted               Patient refund                                                                                                                         22.50
             TRANSCENDENT SEARCH INC
             C/O DAVID SERAFIN
             94 BAYHILL CIRCLE
3.389
             ROYERSFORD PA
             USA                                 Trade payable, various dates                                                                                                        43,000.00
             TRESTLE COMPLIANCE LLC
             484 BEACON STREET #4

3.390
             BOSTON MA
             USA                                 Trade payable, various dates                                                                                                         5,054.10
             TSI HEALTHCARE INC
             101 EUROPA DRIVE
             SUITE 200
3.391
             CHAPEL HILL NC
             USA                                 Trade payable, various dates                                                                                                          379.08
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1133 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim

             TUTELA MONITORING SYSTEMS LLC
             485 MARINER BLVD
3.392

             SPRING HILL FL
             USA                                Trade payable, various dates                                                                                                         963.16
3.393        Patient Name Redacted              Patient refund                                                                                                                        45.62
             ULINE INC
             ATTN: ACCOUNTS RECEIVABLE
             PO BOX 88741
3.394
             CHICAGO IL
             USA                                Trade payable, various dates                                                                                                        2,321.79
             UNIFIRST CORPORATION
             4300 CASTLEWOOD RD

3.395
             RICHMOND VA
             USA                                Trade payable, various dates                                                                                                        1,337.84
             UNITED LAB SERVICES- CORONA
             1113 S. MAIN ST, SUITE A
3.396
             CORONA CA
             USA                                Trade payable, various dates                                                                                                         175.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1134 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID          Last 4 of Account Number                   Claim                                                                                                   Total Claim
             UPS
             P.O. BOX 7247-0244

3.397
             PHILADELPHIA PA
             USA                                 Trade payable, various dates                                                                                                        62,334.57
             UPS GROUND FREIGHT INC
             P.O. BOX 650690

3.398
             DALLAS TX
             USA                                 Trade payable, various dates                                                                                                         1,146.25

             UPS SUPPLY CHAIN SOLUTIONS INC
             28013 NETWORK PLACE
3.399

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                           16.50
             USA SCIENTIFIC INC
             PO BOX 3565

3.400
             OCALA FLORIDA
             USA                                 Trade payable, various dates                                                                                                         5,096.51
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1135 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             UTAK LABORATORIES INC
             25020 AVENUE TIBBITTS

3.401
             VALENCIA CA
             USA                                 Trade payable, various dates                                                                                                          293.00
             VALUE BASED SOLUTIONS LLC
             1651 CROSSINGS PARKWAY
             SUITES B-D
3.402
             WESTLAKE OH
             USA                                 Trade payable, various dates                                                                                                        36,682.91
             VEOLIA ES TECHNICAL SOLUTIONS
             LLC
             P.O. BOX 73709
3.403

             CHICAGO IL
             USA                                 Trade payable, various dates                                                                                                         2,500.29
             VERICHEM LABORATORIES INC
             90 NARRAGANSETT AVENUE

3.404
             PROVIDENCE RI
             USA                                 Trade payable, various dates                                                                                                         1,281.00
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1136 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                    Claim                                                                                                   Total Claim
             VERIZON
             ACCT #: 000941934242
             PO BOX 4830
3.405
             TRENTON NJ
             USA                                 Trade payable, various dates                                                                                                        2,424.50
             VERIZON WIRELESS
             PO BOX 25505

3.406
             LEHIGH VALLEY PA
             USA                                 Trade payable, various dates                                                                                                        5,738.36
             VITAL HEALTH SYSTEMS
             40342 RD 40
3.407
             DINUBA CA
             USA                                 Trade payable, various dates                                                                                                          15.00
             VITAL RECORDS HOLDINGS LLC DBA
             VITAL RECORDS CONTROL
             DEPT. 5874
3.408        P.O. BOX 11407

             BIRMINGHAM AL
             USA                                 Trade payable, various dates                                                                                                        1,906.62
                                 Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1137 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /    Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID        Last 4 of Account Number                    Claim                                                                                                   Total Claim
             VWR INTERNATIONAL
             PO BOX 640169

3.409
             PITTSBURGH PA
             USA                                Trade payable, various dates                                                                                                         2,164.04
3.410        Patient Name Redacted              Patient refund                                                                                                                         312.37
             WELLS FARGO
             ACCOUNT ANALYSIS
             NW 7091, PO BOX 1450
3.411
             MINNEAPOLIS MN
             USA                                Trade payable, various dates                                                                                                           60.00
             WEST END LOCK & SECURITY
             VIRGINIA SECURITY SOLUTIONS
             PO BOX 70631
3.412
             RICHMOND VA
             USA                                Trade payable, various dates                                                                                                         8,979.00
             WILLIAM C MCMURREY P C
             908 CHESTNUT STREET

3.413
             BASTROP TEXAS
             USA                                Trade payable, various dates                                                                                                        55,371.28
3.414        Patient Name Redacted              Patient refund                                                                                                                          17.80
                                  Case 19-11691-JTD         Doc 8     Filed 09/27/19               Page 1138 of 1166

Schedule E/F: Part 2                                                                                                                                   True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                            Case Number: 19-11691




                                                                                                                             Claim subject to offset
                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
Claim ID /     Creditor Name, Mailing Address,    Date Debt was Incurred, Basis for
Notice ID          Last 4 of Account Number                   Claim                                                                                                   Total Claim
             WILLIAMS MULLEN
             P. O. BOX 800

3.415
             RICHMOND VA
             USA                                 Trade payable, various dates                                                                                                         4,257.50
             WORLD WIDE MEDICAL PRODUCTS
             INC
             128 WHARTON RD
3.416

             BRISTAL PA
             USA                                 Trade payable, various dates                                                                                                        73,334.61
             XIFIN INC
             12225 EL CAMINO REAL

3.417
             SAN DIEGO CA
             USA                                 Trade payable, various dates                                                                                                        26,165.00
             Christopher Grottenthaler
                                                 Deferred Compensation / Unpaid
3.418        3662 Hickory Grove Lane                                                                                                                                                 632,749.89
                                                 Expense Reimubrsements
             Frisco, TX 75034
                                  Case 19-11691-JTD        Doc 8     Filed 09/27/19               Page 1139 of 1166

Schedule E/F: Part 2                                                                                                                                  True Health Diagnostics LLC
Creditors With Nonpriority Unsecured Claims                                                                                                           Case Number: 19-11691




                                                                                                                            Claim subject to offset
                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
Claim ID /     Creditor Name, Mailing Address,   Date Debt was Incurred, Basis for
Notice ID         Last 4 of Account Number                   Claim                                                                                                   Total Claim
             US DEPT HEALTH & HUMAN
             SERVICES: CENTERS FOR MEDICARE
3.419        & MEDICAID                                                              x            x              x                                                                  0.00
             101 EAST PARK BLVD., SUITE 500
             PLANO TX 75074
             US HEALTHTEK INC
             5501 MERCHANTS VIEW SQUARE
             #744
3.420                                                                                x            x              x                                                                  0.00

             HAYMARKET VA
             USA
                                   Case 19-11691-JTD                     Doc 8   Filed 09/27/19             Page 1140 of 1166
Debtor         True Health Diagnostics LLC                                       Case number (if known)     19-11691
               Name


 Part 3:       List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection
   agencies, assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy
   the next page.
            Name and mailing address                                                       On which line in Part 1 or Part 2 is the   Last 4 digits of
                                                                                           related creditor (if any) listed?          account number, if
                                                                                                                                      any
4.1.                                                                                               3.249
           Ballard Spahr LLP                                                               Line
           Attn: Matthew G. Summers                                                                Not listed. Explain
           919 N. Market Street, 11th Floor, Wilmington, Delaware 19801-3034

                                                                                                  3.339
4.2.       Barnes & Thornburg LLP                                                          Line
           Attn: David M. Powlen & Kevin G. Collins                                                Not listed. Explain
           1000 N. West Street, Suite 1500, Wilmington, Delaware 19801

                                                                                                  3.42
4.3.       Bernstein-Burkley, P.C.                                                         Line
           Attn: Kirk B. Burkley                                                                   Not listed. Explain
           707 Grant Street, Suite 2200, Pittsburgh, Pennsylvania 15219

4.4.       Busch, Reed, Jones & Leeper, P.C.                                               Line 3.348
           Attn: L. Elizabeth Crommelin                                                            Not listed. Explain
           639 Whitlock Avenue, SW, Marietta, Georgia 30064
                                                                                                   3.110
4.1.       Fox Rothschild LLP                                                              Line
           Attn: Seth A. Niederman                                                                 Not listed. Explain
           919 North Market Street, Suite 300, Wilmington, Delaware 19801
                                                                                                   3.44
4.5.       Golan Christie Taglia LLP                                                       Line
           Attn: Barbara L. Yong                                                                   Not listed. Explain
           70 W. Madison Street, Suite 1500, Chicago, IL 60602
                                                                                                    3.420
4.6.       Hiller Law, LLC                                                                 Line
           Attn: Adam Hiller                                                                       Not listed. Explain
                                          nd
           1500 North French Street, 2 Floor, Wilmington, Delaware 19801
                                                                                                   3.178
4.7.       Pepper Hamilton LLP                                                             Line
           Attn: Deborah Kovsky-Apap                                                               Not listed. Explain
           4000 Town Center, Suite 1800, Southfield, MI 48075
                                                                                                   3.178
4.8.       Pepper Hamilton LLP                                                             Line
           Attn: John H. Schanne, II.                                                              Not listed. Explain
           Hercules Plaza, Suite 5100, 1313 N. Market Street, Wilmington, Delaware
           19899-1709
                                                                                                    3.420
4.9.       Sands Anderson PC                                                               Line
           Attn: William A. Gray                                                                   Not listed. Explain
           1111 East Main Street, Suite 2400, Richmond, VA 23218-1998

4.10.                                                                                      Line
                                                                                                   Not listed. Explain


4.11.                                                                                      Line
                                                                                                   Not listed. Explain




         Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims
                           Case 19-11691-JTD                  Doc 8        Filed 09/27/19             Page 1141 of 1166

Fill in this information to identify the case:


Debtor name:                      True Health Diagnostics LLC

Court name:        United States Bankruptcy Court for the District of Delaware
                                                                                                                              Check if this is an
Case number (if known):                 19-11691                                                                              amended filing




Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

  1.   Does the debtor have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
             Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
             (Official Form 206A/B).

       See Schedule G




                                                     Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                                                 Case 19-11691-JTD                                                      Doc 8                    Filed 09/27/19                                        Page 1142 of 1166

Schedule G                                                                                                                                                                                                                             True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                               Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                Contract Counterparty                   Address1           Address2 Address3 Address4          City      State       Zip     Country                          Description                                              Remaining Term
321 LABS LLC DBA ANY LAB TEST      321 Labs LLC dba Any Lab Test Now     145 Palm Pay Rd            Suite 102                  West Melbourne     FL            32904 USA     Phlebotomy and Specimen Collection Services Agreement
NOW
145 PALM PAY RD
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
SUITE 102
WEST MELBOURNE FL 32904
USA
AB SCIEX                           AB Sciex                              1201 Radio Rd.                                        Redwood City       CA              94065 USA    Service Contract
1201 RADIO RD.
                                                                                                                                                                                                                                                                  12/12/2022
REDWOOD CITY CA 94065
USA
ABBOTT LABORATORIES, INC.          Abbott Laboratories, Inc.             100 Abbott Park Road       D-943       CP1-4          Abbott Park        IL      60064-9095   USA     Equipment Service Program Agreement
100 ABBOTT PARK ROAD
D-943
                                                                                                                                                                                                                                                                     Unknown
CP1-4
ABBOTT PARK IL 60064-9095
USA
ABBOTT LABORATORIES, INC.          Abbott Laboratories, Inc.             100 Abbott Park Road       D-943       CP1-4          Abbott Park        IL      60064-9095   USA     Diagnostics Purchase Plan
100 ABBOTT PARK ROAD
D-943                                                                                                                                                                                                                                      5 year initial term and automatic renewal for 1 year periods
CP1-4                                                                                                                                                                                                                                                                thereafter
ABBOTT PARK IL 60064-9095
USA
ABILENE REGIONAL MEDICAL           Abilene Regional Medical Center, LP   6250 Hwy 83/84                                        Abilene            TX      79606        USA     Phlebotomy and Specimen Collection Services Agreement
CENTER, LP
6250 HWY 83/84                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
ABILENE TX 79606
USA
                                   ABO Labs, LLC dba Lori Anderson       6349 Orchard Park Drive                               Greeley            CO              80634 USA    Phlebotomy and Specimen Collection Services Agreement
ABO LABS, LLC DBA LORI ANDERSON
6349 ORCHARD PARK DRIVE
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
GREELEY CO 80634
USA

ABOUT WOMEN'S HEALTH               About Women's Health                  15251 National Ave         Suite 104                  Los Gatos          CA      95032        USA     Equipment use agreement
15251 NATIONAL AVE
SUITE 104                                                                                                                                                                                                                                 1 year initial term and automatic renewal each year thereafter
LOS GATOS CA 95032
USA
ACADEMY OF THYROID AND             Academy of Thyroid and Diabetes       1516 Lomaland Drive                                   El Paso            TX      79935        USA     Equipment Use Agreement
DIABETES
1516 LOMALAND DRIVE                                                                                                                                                                                                                        1 year initial term and automatic renewal unless terminated
EL PASO TX 79935
USA
ADAM MARCHUK, ESQ. - PERKINS       Adam Marchuk, Esq. - Perkins Coie,    131 South Dearborn Street Suite                       Chicago            IL      60603        USA     Consulting agreement
COIE, LLP                          LLP                                                             1700
131 SOUTH DEARBORN STREET
                                                                                                                                                                                                                                                                     Unknown
SUITE 1700
CHICAGO IL 60603
USA
ADVANCE MEDICAL TESTING            Advance Medical Testing Centers, LLC 7200 W. Commercial Blvd     Suite 209                  Lauderhill         FL      33319        USA     Phlebotomy and Specimen Collection Services Agreement
CENTERS, LLC
7200 W. COMMERCIAL BLVD
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
SUITE 209
LAUDERHILL FL 33319
USA
ADVANCED MOBILE PHLEBOTOMY         Advanced Mobile Phlebotomy dba        1127 Elm Avenue                                       Chula Vista        CA      91911        USA     Phlebotomy and Specimen Collection Services Agreement
DBA DAMARIUS RANSAW                Damarius Ransaw
1127 ELM AVENUE                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
CHULA VISTA CA 91911
USA
ADVANTAGE STORAGE                  Advantage Storage                     3339 West Main Street                                 Frisco             TX              75034 USA    Storage facility Frisco, TX
3339 WEST MAIN STREET
                                                                                                                                                                                                                                                                     Unknown
FRISCO TX 75034
USA
AFC URGENT CARE                    AFC Urgent Care                       12205 SW Tualatin Rd       Suite 230                  Tualatin           OR      97062        USA     Phlebotomy and Specimen Collection Services Agreement
12205 SW TUALATIN RD
SUITE 230                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
TUALATIN OR 97062
USA
AFC URGENT CARE                    AFC Urgent Care                       12205 SW Tualatin Rd       Suite 230                  Tualatin           OR      97062        USA     Phlebotomy and Specimen Collection Services Agreement
12205 SW TUALATIN RD
SUITE 230                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
TUALATIN OR 97062
USA
                               Affordable Healthcare Testing, LLC        4345 Nathan Lane N                                    Plymouth           MN      55442        USA     Phlebotomy and Specimen Collection Services Agreement
AFFORDABLE HEALTHCARE TESTING,
                               dba Any Lab Test Now
LLC DBA ANY LAB TEST NOW
4345 NATHAN LANE N                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
PLYMOUTH MN 55442
USA
AIM TO PLEASE DBA LINDA            Aim To Please dba Linda Worthington 2213 SE 57th                                            Portland           OR              97215 USA    Phlebotomy and Specimen Collection Services Agreement
WORTHINGTON
2213 SE 57TH                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
PORTLAND OR 97215
USA
ALANNA WILSON                      Alanna Wilson                         1604 Wild Orchard Drive                               Pflugerville       TX      78660        USA     Phlebotomy and Specimen Collection Services Agreement
1604 WILD ORCHARD DRIVE
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
PFLUGERVILLE TX 78660
USA
ALERT LOGIC                        Alert Logic                           1776 Yorktown              Suite 150                  Houston            TX              77056 USA    Perimeter intrusion monitoring
1776 YORKTOWN
SUITE 150                                                                                                                                                                                                                                                            Unknown
HOUSTON TX 77056
USA
ALICIA MALONE MOBILE               Alicia Malone Mobile                  934 N University Dr        Suite 424                  Coral Springs      FL      33071        USA     Phlebotomy and Specimen Collection Services Agreement
934 N UNIVERSITY DR
SUITE 424                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
CORAL SPRINGS FL 33071
USA
ALL ACCESS HEALTHCARE              All Access Healthcare                 636 Winslow St                                        Crockett           CA              94525 USA    Phlebotomy and Specimen Collection Services Agreement
636 WINSLOW ST
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
CROCKETT CA 94525
USA
AMARJIT DOSANJAH                   Amarjit DosanJah                      1960 Veronica Ct                                      Yuba City          CA      95993        USA     Phlebotomy and Specimen Collection Services Agreement
1960 VERONICA CT
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
YUBA CITY CA 95993
USA
AMBER HANNAH                       Amber Hannah                          12 Meadowbrook Drive                                  Canton             NC              28716 USA    Phlebotomy and Specimen Collection Services Agreement
12 MEADOWBROOK DRIVE
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
CANTON NC 28716
USA
AMERICAN TYPE CULTURE              American Type Culture Collection      10801 University Blvd                                 Manassas           VA      20110-2209   USA     Material Transfer Agreement
COLLECTION
10801 UNIVERSITY BLVD                                                                                                                                                                                                                               Continuous until terminated - 24 months
MANASSAS VA 20110-2209
USA
AMJ DIAGNOSTICS, LLC ANY LAB       AMJ Diagnostics, LLC Any Lab Test     3433 KentShire Boulevard                              Ocoee              FL      34761        USA     Phlebotomy and Specimen Collection Services Agreement
TEST NOW                           Now
3433 KENTSHIRE BOULEVARD                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
OCOEE FL 34761
USA
ANN MARIE HILL                     Ann Marie Hill                        635 Cisco Road                                        Idabel             OK      74745        USA     Phlebotomy and Specimen Collection Services Agreement
635 CISCO ROAD
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
IDABEL OK 74745
USA
ANNA K. HARPER                     Anna K. Harper                        13408 W. Rancho Drive                                 Litchfield Park    AZ      85340        USA     Phlebotomy and Specimen Collection Services Agreement
13408 W. RANCHO DRIVE
                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
LITCHFIELD PARK AZ 85340
USA
                                               Case 19-11691-JTD                                                         Doc 8                      Filed 09/27/19                                      Page 1143 of 1166

Schedule G                                                                                                                                                                                                                               True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                 Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty             Address1               Address2 Address3 Address4          City         State      Zip     Country                          Description                                              Remaining Term
ANNI GHAZARIAN DBA WESTSHORE       Anni Ghazarian dba Westshore Draw 1240 S Westlake Blvd           Suite 227                  Westlake Village      CA    91367        USA     Phlebotomy and Specimen Collection Services Agreement
DRAW STATION                       Station
1240 S WESTLAKE BLVD
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE 227
WESTLAKE VILLAGE CA 91367
USA
ANTHEM HEALTH PLANS OF             Anthem Health Plans of Virginia, Inc., PO Box 27401                                          Richmond             VA    23279        USA      Provider Agreement
VIRGINIA, INC., DBA ANTHEM BLUE    dba Anthem Blue Cross and Blue
CROSS AND BLUE SHIELD              Shield
                                                                                                                                                                                                                                                                        1 year
PO BOX 27401
RICHMOND VA 23279
USA
                                   Anthem Health Plans, Inc dba          2221 Edward Holland Drive Mail Drop                    Richmond             VA    23230        USA      Provider Agreement
ANTHEM HEALTH PLANS, INC DBA
                                   Anthem Blue Cross and Blue Shield,                              VA4004-
ANTHEM BLUE CROSS AND BLUE
                                   Anthem Health Plans of Maine, Inc.                              RR11
SHIELD, ANTHEM HEALTH PLANS OF
                                   dba Anthem Blue Cross and Blue
MAINE, INC. DBA ANTHEM BLUE
                                   Shield, Anthem Health Plans of New
CROSS AND BLUE SHIELD, ANTHEM
                                   Hampshire, inc. dba Anthem Blue
HEALTH PLANS OF NEW HAMPSHIRE,
                                   Cross and Blue Shield and MAtthew
INC. DBA ANTHEM BLUE CROSS AND                                                                                                                                                                                                                                         Unknown
                                   Thornton Health Plan, Inc.
BLUE SHIELD AND MATTHEW
THORNTON HEALTH PLAN, INC.
2221 EDWARD HOLLAND DRIVE
MAIL DROP VA4004-RR11
RICHMOND VA 23230
USA

ANTHEM INSURANCE COMPANIES,        Anthem Insurance Companies, Inc.      2221 Edward Holland Drive Mail Drop                    Richmond             VA    23230        USA      Provider Agreement
INC. AND BLUE CROSS BLUE SHIELD    and Blue Cross Blue Shield Healthcare                           VA4004-
HEALTHCARE PLAN OF GEORGIA,        Plan of Georgia, Inc. dba Anthem                                RR11
INC. DBA ANTHEM BLUE CROSS AND     Blue Cross and Blue Shield
BLUE SHIELD                                                                                                                                                                                                                                         Unknown - we only have the signature page
2221 EDWARD HOLLAND DRIVE
MAIL DROP VA4004-RR11
RICHMOND VA 23230
USA
                                   Anthem Insurance Companies, Inc.      220 Virginia Ave                                       Indianapolis         IN            46204 USA     Ancillary Provider Agreement
ANTHEM INSURANCE COMPANIES,
                                   dba Anthem Blue Cross and Blue
INC. DBA ANTHEM BLUE CROSS AND
                                   Shield, Anthem Health Plans of
BLUE SHIELD, ANTHEM HEALTH
                                   Kentucky, Inc., RightCHOICE
PLANS OF KENTUCKY, INC.,
                                   Managed Care, Inc., Community
RIGHTCHOICE MANAGED CARE, INC.,
                                   Insurance Company, and Blue Cross
COMMUNITY INSURANCE                                                                                                                                                                                                                                1 year term with automatic renewal thereafter
                                   Blue Shield of Wisconsin
COMPANY, AND BLUE CROSS BLUE
SHIELD OF WISCONSIN
220 VIRGINIA AVE
INDIANAPOLIS IN 46204
USA

ANTHONY CAPASSO, MD                Anthony Capasso, MD                   161 Bear Pen Road                                      Ponte Bedra Beach    FL    32082        USA      Consulting agreement
161 BEAR PEN ROAD
                                                                                                                                                                                                                                                     1 year renewal every year until terminated
PONTE BEDRA BEACH FL 32082
USA
ANY LAB TEST NOW                   Any Lab Test Now                      6254 E Riverside Blvd                                  Loves Park           IL    61111        USA      Phlebotomy and Specimen Collection Services Agreement
6254 E RIVERSIDE BLVD
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
LOVES PARK IL 61111
USA
ANY LAB TEST NOW                   Any Lab Test Now                      501 N Orlando Ave          Suite 227                   Winter Park          FL    32789        USA      Phlebotomy and Specimen Collection Services Agreement
501 N ORLANDO AVE
SUITE 227                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
WINTER PARK FL 32789
USA
ANY LAB TEST NOW                   Any Lab Test Now                      13401-9 Summerlin Rd                                   Ft Myers             FL    33919        USA      Phlebotomy and Specimen Collection Services Agreement
13401-9 SUMMERLIN RD
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
FT MYERS FL 33919
USA
                                   Any Lab Test Now - Alabama, LLC       2018 Brookwood Medical     Suite G2                    Birmingham           AL    35209        USA      Phlebotomy and Specimen Collection Services Agreement
ANY LAB TEST NOW - ALABAMA, LLC
                                                                         Center Drive
2018 BROOKWOOD MEDICAL
CENTER DRIVE
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE G2
BIRMINGHAM AL 35209
USA
                                   Any Lab Test Now - Chesterfield       128 Chesterfield Commons                               Chesterfield         MO    63005        USA      Phlebotomy and Specimen Collection Services Agreement
ANY LAB TEST NOW - CHESTERFIELD
                                                                         East Rd
128 CHESTERFIELD COMMONS EAST
RD                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
CHESTERFIELD MO 63005
USA
ANY LAB TEST NOW - HOUSTON         Any Lab Test Now - Houston            2902 N Shepherd Drive                                  Houston              TX    77008        USA      Phlebotomy and Specimen Collection Services Agreement
2902 N SHEPHERD DRIVE
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
HOUSTON TX 77008
USA
ANY LAB TEST NOW ABILENE - LINDA   Any Lab Test Now Abilene - Linda      3351 Turner Plaza Dr       Suite                       Abilene              TX            79606 USA     Phlebotomy and Specimen Collection Services Agreement
ROARK                              Roark                                                            108A
3351 TURNER PLAZA DR
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE 108A
ABILENE TX 79606
USA
ANY LAB TEST NOW DAKOTAS           Any Lab Test Now Dakotas              6701 S. Louise Avenue                                  Sioux Falls          SD    57108        USA      Phlebotomy and Specimen Collection Services Agreement
6701 S. LOUISE AVENUE
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SIOUX FALLS SD 57108
USA
ANY LAB TEST NOW EUGENE, LLC       Any Lab Test Now Eugene, LLC          1733 Pearl Street          Suite A-2                   Eugene               OR    97401        USA      Phlebotomy and Specimen Collection Services Agreement
1733 PEARL STREET
SUITE A-2                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
EUGENE OR 97401
USA
ANY LAB TEST NOW, INC. DBA ANY     Any Lab Test Now, Inc. dba Any Lab    708 N. Rainbow Blvd                                    Las Vegas            NV            89107 USA     Phlebotomy and Specimen Collection Services Agreement
LAB TEST NOW                       Test Now
708 N. RAINBOW BLVD                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
LAS VEGAS NV 89107
USA
ANY LAB TEST NOW, INC. DBA ANY     Any Lab Test Now, Inc. dba Any Lab    7155 Lee Highway           Suite 400                   Chattanooga          TN    37421        USA      Phlebotomy and Specimen Collection Services Agreement
LAB TEST NOW                       Test Now
7155 LEE HIGHWAY
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE 400
CHATTANOOGA TN 37421
USA
ANY LAB TEST SOLUTIONS, LLC DBA    Any Lab Test Solutions, LLC dba Any   4350 Okeechobee Blvd                                   West Palm Beach      FL    33409        USA      Phlebotomy and Specimen Collection Services Agreement
ANY LAB TEST NOW                   Lab Test Now
4350 OKEECHOBEE BLVD                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
WEST PALM BEACH FL 33409
USA
ANY TEST SERVICES, INC.            Any Test Services, Inc.               3707-D Battleground Ave                                Greensboro           NC    27410        USA      Phlebotomy and Specimen Collection Services Agreement
3707-D BATTLEGROUND AVE
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
GREENSBORO NC 27410
USA
APPTIVO, INC                       Apptivo, Inc                          983 Corporate Way                                      Fremont              CA    94539        USA      Master Subscription Agreement
983 CORPORATE WAY                                                                                                                                                                                                                            1 year initial term and automatic renewal thereafter unless
FREMONT CA 94539                                                                                                                                                                                                                                                      terminated
USA
ARCADIA LAB & DIAGNOSTICS, LLC     Arcadia Lab & Diagnostics, LLC dba    7248 Tilghman St           Suite 160                   Allentown            PA    18106        USA      Phlebotomy and Specimen Collection Services Agreement
DBA ANY LAB TEST NOW               Any Lab Test Now
7248 TILGHMAN ST
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE 160
ALLENTOWN PA 18106
USA
                                   ARCPoint Labs of Elk Grove Village    2200 Landmeier             Suite                       Elk Grove Village    IL    60007        USA      Phlebotomy and Specimen Collection Services Agreement
ARCPOINT LABS OF ELK GROVE
                                   dba (Brick and Mortar)                                           2200
VILLAGE DBA (BRICK AND MORTAR)
2200 LANDMEIER
                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE 2200
ELK GROVE VILLAGE IL 60007
USA
                                                  Case 19-11691-JTD                                                       Doc 8                    Filed 09/27/19                                      Page 1144 of 1166

Schedule G                                                                                                                                                                                                                                 True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                   Case Number: 19-11691

    Contract Counterparty Name,
           Mailing Address                Contract Counterparty                   Address1           Address2 Address3 Address4            City     State      Zip     Country                          Description                                                 Remaining Term
ARIZONA LAB PARTNERS, LLC DBA      Arizona Lab Partners, LLC dba Any      8989 E Via Linda           Suite 115                  Scottsdale          AZ    85258        USA     Phlebotomy and Specimen Collection Services Agreement
ANY LAB TEST NOW                   Lab Test Now
8989 E VIA LINDA
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SUITE 115
SCOTTSDALE AZ 85258
USA
ASIF ALI, MD                       Asif Ali, MD                           8830 Longpoint Road                                     Houston           TX    77055        USA      Consulting agreement
8830 LONGPOINT ROAD
                                                                                                                                                                                                                                                       1 year renewal every year until terminated
HOUSTON TX 77055
USA
ASSET RISK, INC.                   Asset Risk, Inc.                       24901 Northwestern         Suite 304                    Southfield        MI    48075        USA      Phlebotomy and Specimen Collection Services Agreement
24901 NORTHWESTERN HIGHWAY                                                Highway
SUITE 304                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
SOUTHFIELD MI 48075
USA
AUDACITY HEALTH, LLC               Audacity Health, LLC                   3560 Dunhill St            Suite 100                    San Diego         CA            92121 USA     Consulting agreement
3560 DUNHILL ST
SUITE 100                                                                                                                                                                                                                                                                Unknown
SAN DIEGO CA 92121
USA
AVALON ADMINISTRATIVE SERVICES,    Avalon Administrative Services, LLC    3405 W. Dr. Martin Luther Suite 200                     Tampa             FL    33607        USA      Participating Provider Agreement
LLC                                                                       King Jr. Blvd.
3405 W. DR. MARTIN LUTHER KING
JR. BLVD.                                                                                                                                                                                                                                        18 months initial term and renewal every year therafter
SUITE 200
TAMPA FL 33607
USA
AVALON ADMINISTRATIVE SERVICES,    Avalon Administrative Services, LLC    3405 W. Dr. Martin Luther Suite 200                     Tampa             FL    33607        USA      Business Associate Agreement
LLC                                                                       King Jr. Blvd.
3405 W. DR. MARTIN LUTHER KING
JR. BLVD.                                                                                                                                                                                                                                       Until terminated or until Services Agreement Terminates
SUITE 200
TAMPA FL 33607
USA
AVENUES FOR HEALTH                 Avenues For Health                     901 San Ramon Valley Blvd Suite 130                     Danville          CA    94526        USA      Equipment use agreement
901 SAN RAMON VALLEY BLVD
SUITE 130                                                                                                                                                                                                                                     1 year initial term and automatic renewal each year thereafter
DANVILLE CA 94526
USA
AMAZON WEB SERVICES                Amazon Web Services                    410 Terry Ave N                                         Seattle           WA            98109 USA     NGS server with results
410 TERRY AVE N
                                                                                                                                                                                                                                                                         Unknown
SEATTLE WA 98109
USA
BARNES & THORNBURG, LLP            Barnes & Thornburg, LLP                11 S Meridian St                                        Indianapolis      IN            46204 USA     Engagement Letter
11 S MERIDIAN ST
                                                                                                                                                                                                                                                             Until terminated or completed
INDIANAPOLIS IN 46204
USA
BARRY CRAIG TEDDER, MD             Barry Craig Tedder, MD                 201 E. Oak Ave                                          Jonesboro         AK    72401        USA      Consulting agreement
201 E. OAK AVE
                                                                                                                                                                                                                                                       1 year renewal every year until terminated
JONESBORO AK 72401
USA
BAYSIDE MOBILE MEDICAL SERVICE,    Bayside Mobile Medical Service, Inc.   3145 Geary Blvd            Suite 607                    San Francisco     CA    94118        USA      Phlebotomy and Specimen Collection Services Agreement
INC.
3145 GEARY BLVD
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SUITE 607
SAN FRANCISCO CA 94118
USA
BBDS                               BBDS                                   3508 Brookside Drive                                    Wylie             TX            75098 USA     Phlebotomy and Specimen Collection Services Agreement
3508 BROOKSIDE DRIVE
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
WYLIE TX 75098
USA
BDO                                BDO                                    PO Box 642743                                           Pittsburgh        PA    15264-2743   USA      Tax/Audit Services
PO BOX 642743
                                                                                                                                                                                                                                                                         Unknown
PITTSBURGH PA 15264-2743
USA
BECE LAB, LLC DBA ANY LAB TEST     Bece Lab, LLC dba Any Lab Test Now - 1319 Military Cutoff Road    Suite D                      Wilmington        NC    28405        USA      Phlebotomy and Specimen Collection Services Agreement
NOW - WILMINGTON                   Wilmington
1319 MILITARY CUTOFF ROAD
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SUITE D
WILMINGTON NC 28405
USA
BECKMAN COULTER, INC.              Beckman Coulter, Inc.                  200 South Kraemer Blvd                                  Brea              CA    92821-6208   USA      IDN Master Agreement - Chemistry, Hematology, Urinalysis
200 SOUTH KRAEMER BLVD                                                                                                                                                          Automation and Clinical IT
                                                                                                                                                                                                                                                                  1/24/2024 Expiration
BREA CA 92821-6208
USA
BELL AND HOWELL, LLC               Bell and Howell, LLC                   3791 South Alston Avenue                                Durham            NC    27713        USA      Master Equipment Service and Software Support Agreement
3791 SOUTH ALSTON AVENUE                                                                                                                                                                                                                   Expires when the term of each schedule expires and the obligations
DURHAM NC 27713                                                                                                                                                                                                                                        under each Schedule are expired (below)
USA
BELL AND HOWELL, LLC               Bell and Howell, LLC                   3791 South Alston Avenue                                Durham            NC    27713        USA      Equipment Service and Software Support Schedule
3791 SOUTH ALSTON AVENUE
                                                                                                                                                                                                                                                                  3/31/2020 Expiration
DURHAM NC 27713
USA
BELL NUNNALLY & MARTIN, LLP        Bell Nunnally & Martin, LLP            2323 Ross Ave              Suite                        Dallas            TX            75201 USA     Engagement Letter
2323 ROSS AVE                                                                                        1900
SUITE 1900                                                                                                                                                                                                                                                   Until terminated or completed
DALLAS TX 75201
USA
BIOCORP CLINICAL LAB, INC.         BioCorp Clinical Lab, Inc.             9825 Painter Ave           Ste A-E                      Whittier          CA            90605 USA     Phlebotomy and Specimen Collection Services Agreement
9825 PAINTER AVE
STE A-E                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
WHITTIER CA 90605
USA
BIOFIRE DIAGNOSTICS, LLC           BioFire Diagnostics, LLC               515 Colorow Drive                                       Salt Lake City    UT    84108        USA      Participation and Data Use Agreement
515 COLOROW DRIVE
                                                                                                                                                                                                                                                                         4 years
SALT LAKE CITY UT 84108
USA
BIOMEDICAL DIAGNOSTIC AND          BioMedical Diagnostic and Imaging,     21615 Marilla St                                        Chatsworth        CA    91311        USA      Phlebotomy and Specimen Collection Services Agreement
IMAGING, INC.                      Inc.
21615 MARILLA ST                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
CHATSWORTH CA 91311
USA
BIO-RAD LABORATORIES, INC.         Bio-Rad Laboratories, Inc.             4000 Alfred Nobel Drive                                 Hercules          CA    94547        USA      System Reagent Rental Agreement
4000 ALFRED NOBEL DRIVE
                                                                                                                                                                                                                                                      Extended on 3/14/2019 for 60 more months
HERCULES CA 94547
USA
                                   BioSampleZone Consulting, LLC          1 Park Lane                Suite 922                    Boston            MA    02210        USA      Business Associate Agreement
BIOSAMPLEZONE CONSULTING, LLC
1 PARK LANE
SUITE 922                                                                                                                                                                                                                                                 Continuous until terminated for cause
BOSTON MA 02210
USA
BIOTECH 8, LLC AND GIBRALTAR       Biotech 8, LLC and Gibraltar Business 4198 Cox Road               Suite 201                    Glen Allen        VA    23060        USA      Landlord Waiver
BUSINESS CAPITAL, LLC              Capital, LLC
4198 COX ROAD
                                                                                                                                                                                                                                                                         Unknown
SUITE 201
GLEN ALLEN VA 23060
USA
BIOTECH 8, LLC AND NFS LEASING     Biotech 8, LLC and NFS Leasing Inc.    900 Cummings Center        Suite 226-                   Beverly           MA    01915        USA      Tri-Party Landlord Waiver Agreement
INC.                                                                                                 U
900 CUMMINGS CENTER
                                                                                                                                                                                                                                                                         Unknown
SUITE 226-U
BEVERLY MA 01915
USA
BIOTECH BUILDING, LLC AND NFS      Biotech Building, LLC and NFS Leasing 4198 Cox Road               Suite 201                    Glen Allen        VA    23060        USA      Tri-Party Landlord Waiver Agreement
LEASING
4198 COX ROAD
                                                                                                                                                                                                                                                                         Unknown
SUITE 201
GLEN ALLEN VA 23060
USA
                                               Case 19-11691-JTD                                                         Doc 8                     Filed 09/27/19                                      Page 1145 of 1166

Schedule G                                                                                                                                                                                                                                         True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                           Case Number: 19-11691

    Contract Counterparty Name,
          Mailing Address                 Contract Counterparty                     Address1          Address2 Address3 Address4            City    State       Zip     Country                          Description                                                        Remaining Term
BIOTEX AXIS OF CALIFORNIA, LLC     Biotex Axis of California, LLC           309 South Moorpark Road                                Thousand Oaks    CA            91361 USA     Phlebotomy and Specimen Collection Services Agreement
309 SOUTH MOORPARK ROAD
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
THOUSAND OAKS CA 91361
USA
BLUE CROSS AND BLUE SHIELD OF      Blue Cross and Blue Shield of Arizona 2444 W Las Palmaritas Dr                                  Phoenix          AZ      85021        USA     Standard Participation Agreement Institution Ancillary
ARIZONA
2444 W LAS PALMARITAS DR                                                                                                                                                                                                                               1 year initial term, automatic renewal each year thereafter
PHOENIX AZ 85021
USA
BLUE CROSS AND BLUE SHIELD OF      Blue Cross and Blue Shield of Illinois   300 E. Randolph St                                     Chicago          IL      60601        USA     Participating Independent Laboratory Agreement
ILLINOIS
300 E. RANDOLPH ST                                                                                                                                                                                                                                                               Unknown
CHICAGO IL 60601
USA
BLUE CROSS AND BLUE SHIELD OF      Blue Cross and Blue Shield of Texas      1800 W Loop South         Suite 600                    Houston          TX      77027-3279   USA     Ancillary Provider Agreement for Traditional Indemnity Business
TEXAS
1800 W LOOP SOUTH
                                                                                                                                                                                                                                                                 Continues unless otherwise terminated
SUITE 600
HOUSTON TX 77027-3279
USA
BLUE CROSS AND BLUE SHIELD OF      Blue Cross and Blue Shield of Texas      1800 W Loop South         Suite 600                    Houston          TX      77027-3279   USA     Ancillary Provider Agreement for PPO/POS Network Participation
TEXAS
1800 W LOOP SOUTH
                                                                                                                                                                                                                                                                 Continues unless otherwise terminated
SUITE 600
HOUSTON TX 77027-3279
USA
BLUE CROSS AND BLUE SHIELD OF      Blue Cross and Blue Shield of            PO Box 3248                                            Omaha            NE      68180-0001   USA     Provider Agreement
NEBRASKA                           Nebraska
PO BOX 3248                                                                                                                                                                                                                                                                      Unknown
OMAHA NE 68180-0001
USA
BLUE CROSS OF CALIFORNIA DBA       Blue Cross of California dba Anthem      2221 Edward Holland Drive Mail Drop                    Richmond         VA      23230        USA     Provider Agreement
ANTHEM BLUE CROSS                  Blue Cross                                                         VA4004-
                                                                                                                                                                                                                                                   1 year but clause 8.4.1.3 states "this Agreement may be terminated
2221 EDWARD HOLLAND DRIVE                                                                             RR11
                                                                                                                                                                                                                                                       immediately by Anthem if Provider (THD) files a petition in
MAIL DROP VA4004-RR11
                                                                                                                                                                                                                                                   bankruptcy for liquidation or reorganization by or against Provider"
RICHMOND VA 23230
USA
BLUE EYED BULL INVESTMENT          Blue Eyed Bull Investment                10630 Metcalf Ave         Suite B                      Overland Park    KS      66212        USA     Phlebotomy and Specimen Collection Services Agreement
10630 METCALF AVE
SUITE B                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
OVERLAND PARK KS 66212
USA
BLUE EYED BULL INVESTMENT          Blue Eyed Bull Investment                10630 Metcalf Ave         Suite B                      Overland Park    KS              66212 USA    Phlebotomy and Specimen Collection Services Agreement
10630 METCALF AVE
SUITE B                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
OVERLAND PARK KS 66212
USA
BLUFFTON PH&C, LLC                 Bluffton PH&C, LLC                       75 Baywood Drive                                       Bluffton         SC      29910        USA     Phlebotomy and Specimen Collection Services Agreement
75 BAYWOOD DRIVE
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
BLUFFTON SC 29910
USA
BOULDER COMMUNITY REFERENCE        Boulder Community Reference              1000 Alpine Avenue        Suite 111                    Boulder          CO      80304        USA     Phlebotomy and Specimen Collection Services Agreement
LABORATORY                         Laboratory
1000 ALPINE AVENUE
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
SUITE 111
BOULDER CO 80304
USA
                               Bowman Lab Solutions, Inc. dba               3656 Trousdale Dr         Suite 109                    Nashville        TN      37204        USA     Phlebotomy and Specimen Collection Services Agreement
BOWMAN LAB SOLUTIONS, INC. DBA
                               ARCpoint Labs of Nashville
ARCPOINT LABS OF NASHVILLE
3656 TROUSDALE DR
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
SUITE 109
NASHVILLE TN 37204
USA
BOX.COM                            Box.com                                  900 Jefferson Ave                                      Redwood City     CA              94063 USA    Cloud document management
900 JEFFERSON AVE
                                                                                                                                                                                                                                                                                 Unknown
REDWOOD CITY CA 94063
USA
BR CULLEN SERVICES DBA ELITE       BR Cullen Services dba Elite             1409 Franklin Street                                   Vancouver        WA      98660        USA     Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY                         Phlebotomy
1409 FRANKLIN STREET                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
VANCOUVER WA 98660
USA
BRENDA SIMS                        Brenda Sims                              7157 Stag Horn Path                                    Columbia         MD      21045        USA     Phlebotomy and Specimen Collection Services Agreement
7157 STAG HORN PATH
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
COLUMBIA MD 21045
USA
BRIGHTLIFE INTERNATIONAL, INC.     Brightlife International, Inc. dba Any   17709 108th Ave SE                                     Renton           WA      98055        USA     Phlebotomy and Specimen Collection Services Agreement
DBA ANY LAB TEST NOW               Lab Test now
17709 108TH AVE SE                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
RENTON WA 98055
USA
BROOKE ANN SUMNERS                 Brooke Ann Sumners                       2522 41st SW                                           Paris            TX      75462        USA     Phlebotomy and Specimen Collection Services Agreement
2522 41ST SW
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
PARIS TX 75462
USA
BSK LABORATORIES, INC. DBA         BSK Laboratories, Inc. dba ARCpoint      275 S Main Street         Suite 4                      Doylestown       PA      18901        USA     Phlebotomy and Specimen Collection Services Agreement
ARCPOINT LABS OF DOYLESTOWN        Labs of Doylestown
275 S MAIN STREET
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
SUITE 4
DOYLESTOWN PA 18901
USA
BUSINESS LAB SOLUTIONS DBA         Business Lab Solutions dba ARCpoint 5510 Hwy 280 S                 Suite 215                    Birmingham       AL      35242        USA     Phlebotomy and Specimen Collection Services Agreement
ARCPOINT LABS OF BHAM-             Labs of Bham-Greystone
GREYSTONE
5510 HWY 280 S                                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
SUITE 215
BIRMINGHAM AL 35242
USA
BZBX INC. DBA ARCPOINT LABS OF     BzBx Inc. dba ARCpoint Labs of Irving 8925 Sterling Street         Suite 255                    Irving           TX      75063        USA     Phlebotomy and Specimen Collection Services Agreement
IRVING
8925 STERLING STREET
                                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
SUITE 255
IRVING TX 75063
USA
C & L WOLFE, LLC                   C & L Wolfe, LLC                         10909 Arapahoe Place      Suite 103                    Centennial       CO      80112        USA     Phlebotomy and Specimen Collection Services Agreement
10909 ARAPAHOE PLACE
SUITE 103                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
CENTENNIAL CO 80112
USA
CABBO LA LLC DBA ARCPOINT LABS     Cabbo LA LLC dba ARCpoint Labs of        2320 S. Robertson Blvd.   Ste. 201                     Los Angeles      CA              90034 USA    Phlebotomy and Specimen Collection Services Agreement
OF WEST LOS ANGELES // ROBERT      West Los Angeles // Robert Duncan
DUNCAN
2320 S. ROBERTSON BLVD.                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
STE. 201
LOS ANGELES CA 90034
USA
CALLIS INVESTMENTS, LLC            Callis Investments, LLC dbaARCpoint      4234 N Interstate 35                                   Denton           TX      76207        USA     Phlebotomy and Specimen Collection Services Agreement
DBAARCPOINT LABS OF DENTON         Labs of Denton
4234 N INTERSTATE 35                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
DENTON TX 76207
USA
CALMGLOW                           CalmGlow                                 1120 13th Street          Suite B                      Modesto          CA      95354        USA     Equipment use agreement
1120 13TH STREET
SUITE B                                                                                                                                                                                                                                               1 year initial term and automatic renewal each year thereafter
MODESTO CA 95354
USA
                                   Calvin Enterprises Inc. dba ARCpoint     8470 Camp Bowie West                                   Ft. Worth        TX      76116        USA     Phlebotomy and Specimen Collection Services Agreement
CALVIN ENTERPRISES INC. DBA
                                   Labs of West Ft Worth                    Blvd
ARCPOINT LABS OF WEST FT WORTH
8470 CAMP BOWIE WEST BLVD                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
FT. WORTH TX 76116
USA
                                                Case 19-11691-JTD                                                          Doc 8                      Filed 09/27/19                                      Page 1146 of 1166

Schedule G                                                                                                                                                                                                                                  True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                    Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                  Address1             Address2 Address3 Address4         City          State      Zip    Country                            Description                                             Remaining Term
CAPITAL ONE, NATIONAL               Capital One, National Association anf 22 West Wacker Drive         10th Floor                 Chicago              IL     60601       USA     Subordination, Non-disturbance and Attornment Agreement
ASSOCIATION ANF BIOTECH             Biotech Bulding, LLC
BULDING, LLC
22 WEST WACKER DRIVE                                                                                                                                                                                                                                                      Unknown
10TH FLOOR
CHICAGO IL 60601
USA
CARE & CONNECT SOLUTIONS LLC        Care & Connect Solutions LLC            15420 Livingston Ave       Apt 2605                   Lutz                 FL            33559 USA     Phlebotomy and Specimen Collection Services Agreement
//VICKYANA VANDERPOOL               //Vickyana Vanderpool
15420 LIVINGSTON AVE
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
APT 2605
LUTZ FL 33559
USA
CARENOW URGENT CARE, LLC            CareNow Urgent Care, LLC                PO Box 744044                                         Atlanta              GA    30374-4044   USA      Phlebotomy and Specimen Collection Services Agreement
PO BOX 744044
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
ATLANTA GA 30374-4044
USA
CARETECH PHLEBOTOMY DBA             Caretech Phlebotomy dba Esthelita D. 63 W. Rocking Horse Drive                                Heber                CA    92249-9653   USA      Phlebotomy and Specimen Collection Services Agreement
ESTHELITA D. VILLALOBOS GARCIA      Villalobos Garcia
63 W. ROCKING HORSE DRIVE                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
HEBER CA 92249-9653
USA
CARETECH PHLEBOTOMY DBA             Caretech Phlebotomy dba Esthelita D. 63 W. Rocking Horse Drive                                Heber                CA    92249-9653   USA      Phlebotomy and Specimen Collection Services Agreement
ESTHELITA D. VILLALOBOS GARCIA      Villalobos Garcia
63 W. ROCKING HORSE DRIVE                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
HEBER CA 92249-9653
USA
CARL ISETT CONSULTING, LLC          Carl Isett Consulting, LLC              PO Box 90505                                          Austin               TX    78709        USA      Letter of Agreement
PO BOX 90505
                                                                                                                                                                                                                                                  12/31/2017 unless a notice of intent to renew was sent
AUSTIN TX 78709
USA
CARLA DICKERSON                     Carla Dickerson                         6301 Camp Robinson         Apt A114                   North Little Rock    AR    72218        USA      Phlebotomy and Specimen Collection Services Agreement
6301 CAMP ROBINSON
APT A114                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
NORTH LITTLE ROCK AR 72218
USA
CARRIE PIERSON-TOMPKIN              Carrie Pierson-Tompkin                  1107 NW Long Dr                                       Grain Valley         MO    64029        USA      Phlebotomy and Specimen Collection Services Agreement
1107 NW LONG DR
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
GRAIN VALLEY MO 64029
USA
                                Carroll Enterprise Services dba             4726 County Road 3519      Suite B                    Greenville           TX            75402 USA     Consulting agreement
CARROLL ENTERPRISE SERVICES DBA
                                Revenue Cycle Consultant
REVENUE CYCLE CONSULTANT
4726 COUNTY ROAD 3519
                                                                                                                                                                                                                                                                  Month to month basis
SUITE B
GREENVILLE TX 75402
USA
CASH CLINICAL INC., LLC             Cash Clinical Inc., LLC                 2310 S Carson St           7A                         Carson City          NV    89701        USA      Phlebotomy and Specimen Collection Services Agreement
2310 S CARSON ST
7A                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
CARSON CITY NV 89701
USA
CERNER HEALTHCARE SOLUTIONS,        Cerner Healthcare Solutions, Inc.       2800 Rockcreek Parkway                                Kansas City          MO    64117        USA      Services Agreement
INC.
2800 ROCKCREEK PARKWAY                                                                                                                                                                                                                                                    Continuous
KANSAS CITY MO 64117
USA
CERNER HEALTHCARE SOLUTIONS,        Cerner Healthcare Solutions, Inc.       2800 Rockcreek Parkway                                Kansas City          MO    64117        USA      Amended and Restated Services Agreement
INC.
2800 ROCKCREEK PARKWAY                                                                                                                                                                                                                                          Continuous until terminated
KANSAS CITY MO 64117
USA
CHANGE HEALTHCARE SOLUTIONS,        Change Healthcare Solutions, LLC        3055 Lebanon Pike          Suite                      Nashville            TN            37214 USA     Customer Agreement
LLC PREVIOUSLY CAPARIO INC.         previously Capario Inc.                                            1000
3055 LEBANON PIKE
                                                                                                                                                                                                                                                                          Unknown
SUITE 1000
NASHVILLE TN 37214
USA
CHARLES RIVER ASSOCIATES            Charles River Associates                1 S Wacker Drive           34th Floor                 Chicago              IL    60606        USA      Engagement Letter
1 S WACKER DRIVE
34TH FLOOR                                                                                                                                                                                                                                                    Until terminated or completed
CHICAGO IL 60606
USA
CHARMAINE PATRICE HOPKINS           Charmaine Patrice Hopkins               30412 Kelsey Drive                                    Warren               MI    48092        USA      Phlebotomy and Specimen Collection Services Agreement
30412 KELSEY DRIVE
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
WARREN MI 48092
USA
CHARMAINE PATRICE HOPKINS           Charmaine Patrice Hopkins               30412 Kelsey Dr                                       Warren               MI            48092 USA     Phlebotomy and Specimen Collection Services Agreement
30412 KELSEY DR
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
WARREN MI 48092
USA
CHERYL A. HUBERT                    Cheryl A. Hubert                        34 Cedar Tree Lane                                    Tom Rivers           NJ    07853        USA      Phlebotomy and Specimen Collection Services Agreement
34 CEDAR TREE LANE
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
TOM RIVERS NJ 07853
USA
CHRIS GROTTENTHALER
737 N 5TH ST
                                                                                                                                                                                                                                                                          Unknown
RICHMOND VA 23219
USA                                 Chris Grottenthaler                     737 N 5th St                                          Richmond             VA            23219 USA     Employment Agreement
CHRISTIAN RICHARDS
737 N 5TH ST
                                                                                                                                                                                                                                                                          Unknown
RICHMOND VA 23219
USA                                 Christian Richards                      737 N 5th St                                          Richmond             VA            23219 USA     Employment Agreement
CHRISTINE BARNARD                   Christine Barnard                       309 South Moorpark Road                               Thousand Oaks        CA    91361         USA     Phlebotomy and Specimen Collection Services Agreement
309 SOUTH MOORPARK ROAD
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
THOUSAND OAKS CA 91361
USA
CIBOLO FAMILY MEDICINE              Cibolo Family Medicine                  211 North Main Street                                 Boerne               TX    78006        USA      Equipment use agreement
211 NORTH MAIN STREET
                                                                                                                                                                                                                                               1 year initial term and automatic renewal each year thereafter
BOERNE TX 78006
USA
CIBOLO FAMILY MEDICINE -            Cibolo Family Medicine - Crownridge 19707 IH 10 W                  Suite 213                  San Antonio          TX    78257        USA      Equipment use agreement
CROWNRIDGE
19707 IH 10 W
                                                                                                                                                                                                                                               1 year initial term and automatic renewal each year thereafter
SUITE 213
SAN ANTONIO TX 78257
USA
                                Cigna Health and Life Insurance             900 Cottage Grove Road                                Bloomfield           CT    06002        USA      Settlement and General Release Agreement
CIGNA HEALTH AND LIFE INSURANCE
                                Company and Connecticut General
COMPANY AND CONNECTICUT
                                Life Insurance Company
GENERAL LIFE INSURANCE COMPANY
                                                                                                                                                                                                                                                                          Unknown
900 COTTAGE GROVE ROAD
BLOOMFIELD CT 06002
USA
CLCS TEST, LLC                      CLCS Test, LLC                          1363 N Meridian St                                    Carmel               IN    46032        USA      Phlebotomy and Specimen Collection Services Agreement
1363 N MERIDIAN ST
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
CARMEL IN 46032
USA
CLINICAL LAB AND PATHOLOGY          Clinical Lab and Pathology              2119 West Capitol Ave      Suite                      West Sacramento      CA            95691 USA     Phlebotomy and Specimen Collection Services Agreement
(PHLEBOTOMY)                        (Phlebotomy)                                                       3209
2119 WEST CAPITOL AVE
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
SUITE 3209
WEST SACRAMENTO CA 95691
USA
CLINICAL LAB SCIENCE INC. DBA ANY   Clinical Lab Science Inc. dba Any Lab   2802 Business Center Drive Suite 110                  Pearland             TX    77584        USA      Phlebotomy and Specimen Collection Services Agreement
LAB TEST NOW                        Test Now
2802 BUSINESS CENTER DRIVE
                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
SUITE 110
PEARLAND TX 77584
USA
                                               Case 19-11691-JTD                                                         Doc 8                        Filed 09/27/19                                      Page 1147 of 1166

Schedule G                                                                                                                                                                                                                                 True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                   Case Number: 19-11691

    Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                    Address1          Address2 Address3 Address4             City      State      Zip     Country                          Description                                               Remaining Term
CLINICAL LABORATORY SERVICES,      Clinical Laboratory Services, Inc.      102 Lincoln Medical Park                                Lincolnton          NC    28092        USA     Phlebotomy and Specimen Collection Services Agreement
INC.
102 LINCOLN MEDICAL PARK                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
LINCOLNTON NC 28092
USA
CLINICAL LABS OF HAWAII            Clinical Labs of Hawaii                 33 Lanihuli St                                          Hilo                HI    96720        USA      Phlebotomy and Specimen Collection Services Agreement
33 LANIHULI ST
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
HILO HI 96720
USA
CLINICAL PATHOLOGY                 Clinical Pathology Laboratories, Inc.   9200 Wall St                                            Austin              TX    78754        USA      Phlebotomy and Specimen Collection Services Agreement
LABORATORIES, INC.
9200 WALL ST                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
AUSTIN TX 78754
USA
CMS MEDICAL SERVICES, LLC //       CMS Medical Services, LLC // Cathie     1215 River Road                                         Upper Black Eddy    PA            16972 USA     Phlebotomy and Specimen Collection Services Agreement
CATHIE M SWEENEY                   M Sweeney
1215 RIVER ROAD                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
UPPER BLACK EDDY PA 16972
USA
COBLE HEALTH GROUP                 Coble Health Group                      4801 Gulf Blvd             Suite 138                    St. Petersburg      FL    33706        USA      Consulting agreement
4801 GULF BLVD
SUITE 138                                                                                                                                                                                                                                                    1 year term with renewal option
ST. PETERSBURG FL 33706
USA
COLONIALWEBB CONTRACTORS           ColonialWebb Contractors                2820 Ackley Ave                                         Richmond            VA    23228        USA      Planned Service Program
2820 ACKLEY AVE                                                                                                                                                                                                                              Continuous but it is subject to termination by either party as per
RICHMOND VA 23228                                                                                                                                                                                                                                                True Health's bankruptcy
USA
COMMONWEALTH OF                    Commonwealth of Pennsylvania            625 Forster St                                          Harrisburg          PA            17120 USA     Provider Agreement for Outpatient Providers
PENNSYLVANIA DEPARTMENT OF         Department of Human Services
HUMAN SERVICES
                                                                                                                                                                                                                                                                         Unknown
625 FORSTER ST
HARRISBURG PA 17120
USA
COMPLETE MOBILE LAB SERVICES,      Complete Mobile Lab Services, LLC // 112 Cardinal Drive                                         Dingmans Ferry      PA            18328 USA     Phlebotomy and Specimen Collection Services Agreement
LLC // SEAN STANLEY                Sean Stanley
112 CARDINAL DRIVE                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
DINGMANS FERRY PA 18328
USA
                                   Computersmiths, LLC dba ARCpoint        24560 Silver Cloud Ct.     Suite 103                    Monterey            CA            93940 USA     Phlebotomy and Specimen Collection Services Agreement
COMPUTERSMITHS, LLC DBA
                                   Labs of Monterey Bay
ARCPOINT LABS OF MONTEREY BAY
24560 SILVER CLOUD CT.
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SUITE 103
MONTEREY CA 93940
USA
CONELIAN ASSOCIATES, INC. DBA      Conelian Associates, Inc. dba           1560 Wells Road            Suite 1                      Orange Park         FL    32073        USA      Phlebotomy and Specimen Collection Services Agreement
ARCPOINT LABS - ORANGE PARK        ARCpoint labs - Orange Park
1560 WELLS ROAD
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SUITE 1
ORANGE PARK FL 32073
USA
CONTRACT LOGIX, LLC                Contract Logix, LLC                     55 Technology Drive        Suite 103                    Lowell              MA    01851        USA      Software as a Service Agreement
55 TECHNOLOGY DRIVE
                                                                                                                                                                                                                                              1 year initial term and automatic renewal each year thereafter
SUITE 103
                                                                                                                                                                                                                                                                     unless terminated
LOWELL MA 01851
USA
CONTROLLED WELLNESS, LLC DBA       Controlled Wellness, LLC dba Any Lab 8650 Spicewood Springs        #145-584                     Austin              TX    78759        USA      Phlebotomy and Specimen Collection Services Agreement
ANY LAB TEST NOW                   Test Now                             RD
8650 SPICEWOOD SPRINGS RD
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
#145-584
AUSTIN TX 78759
USA
COREPOINT HEALTH, LLC              Corepoint Health, LLC                   3010 Gaylord Parkway       Suite 320                    Frisco              TX    75034        USA      Software License and Services Agreement
3010 GAYLORD PARKWAY
                                                                                                                                                                                                                                               1 year initial term and automatic renewal for 1 year periods
SUITE 320
                                                                                                                                                                                                                                                                         thereafter
FRISCO TX 75034
USA
COREPOINT HEALTH, LLC              Corepoint Health, LLC                   3010 Gaylord Parkway       Suite 320                    Frisco              TX    75034        USA      Business Associate Agreement
3010 GAYLORD PARKWAY
                                                                                                                                                                                                                                               Continuous until terminated or until the Services Agreement
SUITE 320
                                                                                                                                                                                                                                                                       terminates
FRISCO TX 75034
USA
COREPOINT HEALTH, LLC              Corepoint Health, LLC                   3010 Gaylord Parkway       Suite 320                    Frisco              TX    75034        USA      Statement of Work
3010 GAYLORD PARKWAY
SUITE 320                                                                                                                                                                                                                                                                Unknown
FRISCO TX 75034
USA
CORINA CARBAJAL MOBILE             Corina Carbajal Mobile Phlebotomy       107 Desert Sage Ct                                      Santa Teresa        NM    88008        USA      Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY
107 DESERT SAGE CT                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SANTA TERESA NM 88008
USA
COVER-TEK, INC.                    Cover-Tek, Inc.                         551 Silicon Drive          Suite 100                    Southlake           TX    76092        USA      Phlebotomy and Specimen Collection Services Agreement
551 SILICON DRIVE
SUITE 100                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
SOUTHLAKE TX 76092
USA
COVINGTON EXPRESS MEDICAL          Covington Express Medical Services,     75421 Hwy 1081                                          Covington           LA    70435        USA      Phlebotomy and Specimen Collection Services Agreement
SERVICES, LLC                      LLC
75421 HWY 1081                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
COVINGTON LA 70435
USA
COY GRASLE, DECOY MARKETING RX,    Coy Grasle, DeCoy Marketing RX, LLC 1155 West SR 434               Suite 115                    Longwood            FL    32750        USA      Phlebotomy and Specimen Collection Services Agreement
LLC DBA ANY LAB TEST NOW           dba Any Lab Test Now
1155 WEST SR 434
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SUITE 115
LONGWOOD FL 32750
USA
CROSSWAY MEDICAL CLINIC            Crossway Medical Clinic                 609 W. Memorial Road                                    Oklahoma City       OK    73114        USA      Equipment Use Agreement
609 W. MEMORIAL ROAD
                                                                                                                                                                                                                                               1 year initial term and automatic renewal unless terminated
OKLAHOMA CITY OK 73114
USA
CRYSTAL MARIE HOLGUIN              Crystal Marie Holguin                   7809 Springwood                                         El Paso             TX    79925        USA      Phlebotomy and Specimen Collection Services Agreement
7809 SPRINGWOOD
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79925
USA
CYNTHIA D. OWENS                   Cynthia D. Owens                        120 Bonaventure Place                                   Locust Grove        GA    30248        USA      Phlebotomy and Specimen Collection Services Agreement
120 BONAVENTURE PLACE
                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
LOCUST GROVE GA 30248
USA
D4 SOLUTIONS DBA LLC ANY LAB       D4 Solutions dba LLC Any Lab Test       10 Hoggard's RIdge                                      Little Rock         AR    72211        USA      Phlebotomy and Specimen Collection Services Agreement
TEST NOW                           Now
10 HOGGARD'S RIDGE                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
LITTLE ROCK AR 72211
USA
DAN O. HARPER, MD                  Dan O. Harper, MD                       509 South Cedros Avenue    Suite B                      Solana Beach        CA    92075        USA      Consulting agreement
509 SOUTH CEDROS AVENUE
SUITE B                                                                                                                                                                                                                                                1 year renewal every year until terminated
SOLANA BEACH CA 92075
USA
DAVID A. KEBRDLE - CHIKOL          David A. Kebrdle - Chikol               PO Box 774                                              Granger             IN    46530        USA      Consulting agreement
PO BOX 774
                                                                                                                                                                                                                                                             1 year term with renewal option
GRANGER IN 46530
USA
DAVID B. MCALPINE, MD              David B. McAlpine, MD                   7100 Oakmont Blvd          Suite 102                    Fort Worth          TX    76132        USA      Equipment use agreement
7100 OAKMONT BLVD
SUITE 102                                                                                                                                                                                                                                     1 year initial term and automatic renewal each year thereafter
FORT WORTH TX 76132
USA
                                               Case 19-11691-JTD                                                        Doc 8                        Filed 09/27/19                                     Page 1148 of 1166

Schedule G                                                                                                                                                                                                                                True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                  Case Number: 19-11691

   Contract Counterparty Name,
         Mailing Address                 Contract Counterparty                   Address1            Address2 Address3 Address4               City    State      Zip     Country                          Description                                              Remaining Term
DC LAB TESTING LLC DBA ANY LAB     DC Lab Testing LLC dba Any Lab Test   4414 Johnson Street Suite                                Lafayette           LA    70503        USA     Phlebotomy and Specimen Collection Services Agreement
TEST NOW                           Now                                   D
4414 JOHNSON STREET SUITE D                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
LAFAYETTE LA 70503
USA
DEANNA SPECIALE                    Deanna Speciale                       27 Maple Avenue                                          Pine Brook          NJ    07058        USA      Phlebotomy and Specimen Collection Services Agreement
27 MAPLE AVENUE
                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
PINE BROOK NJ 07058
USA
DEBORAH OWEN DBA PRECISION         Deborah Owen dba Precision            5643 Como Circle                                         Woodland Hills      CA    91367        USA      Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY                         Phlebotomy
5643 COMO CIRCLE                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
WOODLAND HILLS CA 91367
USA
                                   DeEsta, LLC dba Any Lab Test Now      7187 E Tanque Verde Rd                                   Tucson              AZ    85715        USA      Phlebotomy and Specimen Collection Services Agreement
DEESTA, LLC DBA ANY LAB TEST NOW
7187 E TANQUE VERDE RD
                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
TUCSON AZ 85715
USA

DELL FINANCIAL SERVICES, LLC       Dell Financial Services, LLC          One Dell Way                                             Round Rock          TX    78682        USA      Master Lease Agreement
ONE DELL WAY
                                                                                                                                                                                                                                                             Continuous until terminated
ROUND ROCK TX 78682
USA
DELL FINANCIAL SERVICES, LLC       Dell Financial Services, LLC          One Dell Way                                             Round Rock          TX    78682        USA      Lessee's Certificate of Incumbency and Authority
ONE DELL WAY
                                                                                                                                                                                                                                                                        Unknown
ROUND ROCK TX 78682
USA
DENISE RILEY                       Denise Riley                          329 Shepards Hill Dr                                     Rockwall            TX    75087        USA      Phlebotomy and Specimen Collection Services Agreement
329 SHEPARDS HILL DR
                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
ROCKWALL TX 75087
USA
DEREK KNIGHT DBA PFM               Derek Knight dba PFM Phlebotomy       1625 Smith St                                            North Providence    RI    02911        USA      Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY AND DIAGNOSTICS         and Diagnostics
1625 SMITH ST                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
NORTH PROVIDENCE RI 02911
USA
DEROY ENTERPRISES, LLC DBA         DeRoy Enterprises, LLC dba ARCpoint 5201 Ravenswood Road          Suite 121                    Fort Lauderdale     FL    33312        USA      Phlebotomy and Specimen Collection Services Agreement
ARCPOINT LABS OF FORT              Labs of Fort Lauderdale
LAUDERDALE
5201 RAVENSWOOD ROAD                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
SUITE 121
FORT LAUDERDALE FL 33312
USA
DGT ENTERPRISES, LLC DBA           DGT Enterprises, LLC dba ARCpoint     357 E 3rd Ave                                            Spokane             WA    99202        USA      Phlebotomy and Specimen Collection Services Agreement
ARCPOINT LABS OF SPOKANE           Labs of Spokane
357 E 3RD AVE                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SPOKANE WA 99202
USA
DIAGNOSTICS PATHOLOGY              Diagnostics Pathology Consulting, LLC 2249 Augusta Road                                        West Columbia       SC    29169        USA      Phlebotomy and Specimen Collection Services Agreement
CONSULTING, LLC DBA ANY LAB        dba Any Lab Test Now
TEST NOW
                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
2249 AUGUSTA ROAD
WEST COLUMBIA SC 29169
USA
DIAZYME                            Diazyme                               12889 Gregg Ct                                           Poway               CA            92064 USA     Laboratory reagents
12889 GREGG CT
                                                                                                                                                                                                                                                                        Unknown
POWAY CA 92064
USA
DIRECT PRIMARY CARE ALLIANCE,      Direct Primary Care Alliance, LLC     Unknown                                                                                         USA      Preferred Vendor Agreement
LLC
UNKNOWN                                                                                                                                                                                                                                                                 3 years

USA
DIRNE HEALTH CENTERS DBA           Dirne Health Centers dba Heritage     1090 W Park Place                                        Coeur d' Alene      ID    83814        USA      Phlebotomy and Specimen Collection Services Agreement
HERITAGE HEALTH                    Health
1090 W PARK PLACE                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
COEUR D' ALENE ID 83814
USA
DISCOVER DIAGNOSTICS LAB           Discover Diagnostics Lab              702 S Illinois Ave          Ste B104                     Oak Ridge           TN    37830        USA      Phlebotomy and Specimen Collection Services Agreement
702 S ILLINOIS AVE
STE B104                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
OAK RIDGE TN 37830
USA
DIVINE SEED CORPORATION            Divine Seed Corporation               2300 Bee RIdge Road         Suite 302                    Sarasota            FL    34239        USA      Phlebotomy and Specimen Collection Services Agreement
2300 BEE RIDGE ROAD
SUITE 302                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
SARASOTA FL 34239
USA
DIVINE TOUCH MOBILE                Divine Touch Mobile Phlebotomy        6725 Grovers Ave                                         Philadelphia        PA    19142        USA      Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY SERVICE, LLC            Service, LLC
6725 GROVERS AVE                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
PHILADELPHIA PA 19142
USA
DIXON HUGHES GOODMAN, LLP          Dixon Hughes Goodman, LLP             901 East Cary St            Suite                        Richmond            VA    23219        USA      Engagement Letter
901 EAST CARY ST                                                                                     1000
SUITE 1000                                                                                                                                                                                                                                                  Until terminated or completed
RICHMOND VA 23219
USA
DMP ENTERPRISES LLC                DMP Enterprises LLC                   4019 Carmell Pl                                          West Fargo          ND    58078        USA      Phlebotomy and Specimen Collection Services Agreement
4019 CARMELL PL
                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
WEST FARGO ND 58078
USA
DOCTORS CHOICE 1 DBA RUTH
ABERNATHY
8 ZACHARY CT                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
TORY IL 62294
USA                                Doctors Choice 1 dba Ruth Abernathy 8 Zachary Ct                                               Tory                IL    62294        USA      Phlebotomy and Specimen Collection Services Agreement
DOCTORS CHOICE 1 DBA RUTH
ABERNATHY
8 ZACHARY CT                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
TORY IL 62294
USA                                Doctors Choice 1 dba Ruth Abernathy 8 Zachary Ct                                               Tory                IL    62294        USA      Phlebotomy and Specimen Collection Services Agreement
DOCTORS GENERAL LABORATORY
9243 S ROBERTS RD
                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
HICKORY HILLS IL 60457
USA                                Doctors General Laboratory            9243 S Roberts Rd                                        Hickory Hills       IL    60457        USA      Phlebotomy and Specimen Collection Services Agreement
DOCTORS URGENT CARE -
WHEELING
24 HOMESTEAD AVENUE                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
WHEELING WV 26003
USA                                Doctors Urgent Care - Wheeling        24 Homestead Avenue                                      Wheeling            WV    26003        USA      Phlebotomy and Specimen Collection Services Agreement
DOUGLAS SCIENTIFIC
3600 MINNESOTA ST
                                                                                                                                                                                                                                                                        Unknown
ALEXANDRIA MN 56308
USA                                Douglas Scientific                    3600 Minnesota St                                        Alexandria          MN    56308        USA      Service Plan Agreement
DR. LAURA LOYA-FRANK
1350 W. LAKE STREET
                                                                                                                                                                                                                                              1 year initial term and automatic renewal unless terminated
MELROSE PARK IL 60160
USA                                Dr. Laura Loya-Frank                  1350 W. Lake Street                                      Melrose Park        IL    60160        USA      Equipment Use Agreement
DR. PALACIOS IV AND FUNCTIONAL
MEDICINE
7238 N MESA                                                                                                                                                                                                                                   1 year initial term and automatic renewal unless terminated
EL PASO TX 79912                   Dr. Palacios IV and Functional
USA                                Medicine                              7238 N Mesa                                              El Paso             TX    79912        USA      Equipment Use Agreement
DR. RUSSELL CARTER, MD
200 COTTAGE AVE
                                                                                                                                                                                                                                              1 year initial term and automatic renewal unless terminated
MANTECA CA 95336
USA                                Dr. Russell Carter, MD                200 Cottage Ave                                          Manteca             CA    95336        USA      Equipment Use Agreement
DUPAGE DERMATOLOGY
545 PLAINFIELD ROAD
                                                                                                                                                                                                                                              1 year initial term and automatic renewal unless terminated
WILLOWBROOK IL 60527
USA                                DuPage Dermatology                    545 Plainfield Road                                      Willowbrook         IL    60527        USA      Equipment Use Agreement
                                                Case 19-11691-JTD                                                     Doc 8                        Filed 09/27/19                                         Page 1149 of 1166

Schedule G                                                                                                                                                                                                                                      True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                        Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                Address1           Address2 Address3 Address4               City    State       Zip        Country                               Description                                             Remaining Term
DYNAMIC HEALTH CENTER
163 SW STONEGATE TERRACE
                                                                                                                                                                                                                                                    1 year initial term and automatic renewal unless terminated
LAKE CITY FL 32025
USA                                Dynamic Health Center                163 SW Stonegate Terrace                                Lake City           FL      32025         USA        Equipment Use Agreement

EAST COUNTY URGENT CARE
INDUSTRIAL & MEDICAL CLINIC, INC.
1625 E MAIN ST
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SUITE 100
EL CAJON CA 92021
                                  East County Urgent Care Industrial
USA
                                  & Medical Clinic, Inc.                1625 E Main St             Suite 100                    El Cajon            CA      92021         USA        Phlebotomy and Specimen Collection Services Agreement
EDGAR SERGIO GOVEA
11400 EDGEMERE BLVD
APT 2215                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79936
USA                               Edgar Sergio Govea                    11400 Edgemere Blvd        Apt 2215                     El Paso             TX      79936         USA        Phlebotomy and Specimen Collection Services Agreement
ELF MOBILE PHLEBOTOMY
7491 SUN CASTLE LANE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SACRAMENTO CA 95823
USA                               Elf Mobile Phlebotomy                 7491 Sun Castle Lane                                    Sacramento          CA              95823 USA        Phlebotomy and Specimen Collection Services Agreement
ELISA'S ONETOUCH LAB SERVICES,
LLC DBA ELISA S. WEATHERSBEE
1374 WEEKS ROAD                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
WILLISTON SC 29853                Elisa's OneTouch Lab Services, LLC
USA                               dba Elisa S. Weathersbee              1374 Weeks Road                                         Williston           SC              29853 USA        Phlebotomy and Specimen Collection Services Agreement
EMPRESAS DEL CARBON, LLC
311 ENCINO AVENUE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SAN ANTONIO TX 78209
USA                               Empresas Del Carbon, LLC              311 Encino Avenue                                       San Antonio         TX              78209 USA        Phlebotomy and Specimen Collection Services Agreement
ENCOMPASS WELLNESS AND
AESTHETICS
910 NW 139 STREET PARKWAYS                                                                                                                                                                                                                          1 year initial term and automatic renewal unless terminated
EDMOND OK 73013                                                         910 NW 139 Street
USA                               Encompass Wellness and Aesthetics     Parkways                                                Edmond              OK      73013         USA        Equipment Use Agreement

ENRICO RONQUILLO DBA NENE, LLC
4605 BLACK PINE PLACE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SAN DIEGO CA 92130
USA
                                   Enrico Ronquillo dba Nene, LLC       4605 Black Pine Place                                   San Diego           CA              92130 USA        Phlebotomy and Specimen Collection Services Agreement
ENTRUST RECORDS MANAGEMENT
1600 RHOADMILLER STREET
                                                                                                                                                                                                                                                                   2 years and then continuous
RICHMOND VA 23220
USA                                Entrust Records Management           1600 Rhoadmiller Street                                 Richmond            VA              23220 USA        Storage and Service Agreement
ERICA MARIE PHELPS-FITCHETT
7150 ELUSIVE PASS
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SAN ANTONIO TX 78233
USA                                Erica Marie Phelps-Fitchett          7150 Elusive Pass                                       San Antonio         TX              78233 USA        Phlebotomy and Specimen Collection Services Agreement
ERIKA PHILLIPS
20312 SANTA ANA AVENUE
SUITE 14                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
NEWPORT BEACH CA 92660
USA                                Erika Phillips                       20312 Santa Ana Avenue     Suite 14                     Newport Beach       CA              92660 USA        Phlebotomy and Specimen Collection Services Agreement
ERIN'S PHLEBOTOMY
4601 WALLASEY WAY
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SALIDA CA 95368
USA                                Erin's Phlebotomy                    4601 Wallasey Way                                       Salida              CA              95368 USA        Phlebotomy and Specimen Collection Services Agreement
EXAMONE WORLD WIDE, INC.
10101 RENNER BLVD
                                                                                                                                                                                                                                                            2 year initial term with 1 year renewal after
LENEXA KS 66219-9752
USA                                ExamOne World Wide, Inc.             10101 Renner Blvd                                       Lenexa              KS      66219-9752    USA        Phlebotomy and Specimen Collection Services Agreement
EXPRESS EXAMS
345 PLAINFIELD AVE
SUITE 101                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
EDISON NJ 8817
USA                                Express Exams                        345 Plainfield Ave         Suite 101                    Edison              NJ                8817 USA       Phlebotomy and Specimen Collection Services Agreement
EXPRESS MOBILE LABS, LLC
27251 WESLEY CHAPEL BLVD
SUITE 1018                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
WESLEY CHAPEL FL 33544                                                                           Suite
USA                                Express Mobile Labs, LLC             27251 Wesley Chapel Blvd 1018                           Wesley Chapel       FL              33544 USA        Phlebotomy and Specimen Collection Services Agreement
FABIOLA HERNANDEZ MOBILE
PHLEBOTOMY
500 TALBOT AVE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SUITE B110
CANUTILLO TX 79835                 Fabiola Hernandez Mobile                                        Suite
USA                                Phlebotomy                           500 Talbot Ave             B110                         Canutillo           TX              79835 USA        Phlebotomy and Specimen Collection Services Agreement
FAHRENHEIT GROUP, LLC
1500 MACTAVISH AVE
                                                                                                                                                                                                                                                                   Continuous until terminated
RICHMOND VA 23230
USA                                Fahrenheit Group, LLC                1500 Mactavish Ave                                      Richmond            VA      23230         USA        Master Services Agreement
FAHRENHEIT GROUP, LLC
1500 MACTAVISH AVE
                                                                                                                                                                                                                                                                   Continuous until terminated
RICHMOND VA 23230
USA                                Fahrenheit Group, LLC                1500 Mactavish Ave                                      Richmond            VA      23230         USA        Statement of Work
FAMILY WELLNESS CENTER -
MIDLAND
5813 W. WADLEY AVE                                                                                                                                                                                                                                  1 year initial term and automatic renewal unless terminated
MIDLAND TX 79707
USA                                Family Wellness Center - Midland     5813 W. Wadley Ave                                      Midland             TX      79707         USA        Equipment Use Agreement
FAST REIMBURSEMENT, LLC
2639 WYNNCREST FALLS DR
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
WILDWOOD MO 63005
USA                                Fast Reimbursement, LLC              2639 Wynncrest Falls Dr                                 Wildwood            MO              63005 USA        Phlebotomy and Specimen Collection Services Agreement
FEDEX
942 SOUTH SHADY GROVE ROAD
                                                                                                                                                                                                                                                                              Unknown
MEMPHIS TN 38120                                                        942 South Shady Grove
USA                                FedEx                                Road                                                    Memphis             TN              38120 USA        Pricing Agreement
FELECIA PHILLIPS
5656 JONESBORO RD
SUITE 111                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
MORROW GA 30260
USA                                Felecia Phillips                     5656 Jonesboro Rd          Suite 111                    Morrow              GA              30260 USA        Phlebotomy and Specimen Collection Services Agreement
FIRST HEALTH GROUP
CORPORATION
10260 MEANLEY DRIVE                                                                                                                                                                                                                                 1 year initial term, automatic renewal each year thereafter
SAN DIEGO CA 92131
USA                                First Health Group Corporation       10260 Meanley Drive                                     San Diego           CA      92131         USA        Provider Agreement
FIRSTMED CENTRAL, LLC
441 SOUTH REDWOOD RD
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SALT LAKE CITY UT 84104
USA                                FirstMed Central, LLC                441 South Redwood Rd                                    Salt Lake City      UT              84104 USA        Phlebotomy and Specimen Collection Services Agreement
FITNOW, LLC DBA ANY LAB TEST
NOW - SUGARLAND
15910-C LEXINGTON BLVD.                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUGARLAND TX 77479                 FitNow, LLC dba Any Lab Test Now -
USA                                Sugarland                            15910-C Lexington Blvd.                                 Sugarland           TX              77479 USA        Phlebotomy and Specimen Collection Services Agreement
FLORIDA LAB EXPRESS, LLC
2728 DAVIE BLVD
PO BOX 148                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
FT. LAUDERDALE FL 33312                                                                            PO Box
USA                                Florida Lab Express, LLC             2728 Davie Blvd            148                          Ft. Lauderdale      FL              33312 USA        Phlebotomy and Specimen Collection Services Agreement
FTI CONSULTING, INC.
555 12TH STREET NW
SUITE 700                                                                                                                                                                                                                                                         Until terminated or completed
WASHINGTON DC 20004
USA                                FTI Consulting, Inc.                 555 12th Street NW         Suite 700                    Washington          DC              20004 USA        Engagement Letter
FULTON BANK, NA
9030 STONY POINT PARKWAY
SUITE 200                                                                                                                                                                                                                                                                     Unknown
RICHMOND VA 23235
USA                                Fulton Bank, NA                      9030 Stony Point Parkway Suite 200                      Richmond            VA      23235         USA        Subordination, Non-disturbance, and Attornment Agreement
                                                 Case 19-11691-JTD                                                          Doc 8                      Filed 09/27/19                                          Page 1150 of 1166

Schedule G                                                                                                                                                                                                                                                   True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                                     Case Number: 19-11691

    Contract Counterparty Name,
           Mailing Address                 Contract Counterparty                  Address1            Address2 Address3 Address4                City    State        Zip      Country                              Description                                                        Remaining Term
GARY D MAYS DBA SEAGULL
ENTERPRISES INC. LLC
2308 EUBANK NE
                                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SUITE A
ALBUQUERQUE NM 87112               Gary D Mays dba Seagull Enterprises
USA                                Inc. LLC                            2308 Eubank NE                 Suite A                      Albuquerque          NM              87112 USA       Phlebotomy and Specimen Collection Services Agreement
GARY SMITH
737 N 5TH ST, RICHMOND
                                                                                                                                                                                                                                                                                           Unknown
RICHMOND VA 23219
USA                                Gary Smith                             737 N 5th St, Richmond                                   Richmond             VA              23219 USA       Employment Agreement
GENTLE HANDS MOBILE
PHLEBOTOMY SERVICE, LLC
681 PALISADE RD                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
UNION NJ 07083                     Gentle Hands Mobile Phlebotomy
USA                                Service, LLC                           681 Palisade Rd                                          Union                NJ      07083        USA        Phlebotomy and Specimen Collection Services Agreement
GENTLE LABS
415 MORGAN FALLS RD
                                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SANDY SPRINGS GA 30350
USA                                Gentle Labs                            415 Morgan Falls Rd                                      Sandy Springs        GA              30350 USA       Phlebotomy and Specimen Collection Services Agreement
GENTLE TOUCH PHLEBOTOMY
SERVICE, INC.
3409 LIBERTY STREET                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
PORT CHARLOTTE FL 33948            Gentle Touch Phlebotomy Service,
USA                                Inc.                                   3409 Liberty Street                                      Port Charlotte       FL              33948 USA       Phlebotomy and Specimen Collection Services Agreement
GLOBAL INTERNATIONAL
RESOURCES DBA INNOVATIVE RISK
MANAGEMENT SERVICES
                                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
NOT LISTED
NOT LISTED NOT LISTED NOT          Global International Resources dba                                                                                   not                             Phlebotomy and Specimen Collection Services Agreement - First
USA                                Innovative Risk Management Services Not listed                                                  Not listed           listed not           USA        Amendment
GLOBAL IP COUNSELORS, LLP
1233 TWENTIETH ST, NW
SUITE 600                                                                                                                                                                                                                                                                      Until terminated or completed
WASHINGTON DC 20036
USA                                Global IP Counselors, LLP              1233 Twentieth St, NW       Suite 600                    Washington           DC      20036        USA        Engagement Letter
GOLD GROUP ENTERPRISES, INC.
DBA GOMOHEALTH
621 LAKE AVENUE
                                                                                                                                                                                                                                                                              1 year term with renewal option
UNIT 3A
ASHBURY PARK NJ 07712              Gold Group Enterprises, Inc. dba
USA                                GoMoHealth                             621 Lake Avenue             Unit 3A                      Ashbury Park         NJ      07712        USA        Consulting Agreement
GOLDAMMER LAB TESTING, LLC DBA
ANY LAB TEST NOW
857 N MAYFAIR RD                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
WAUWATOSA WI 53226                 Goldammer Lab Testing, LLC dba Any
USA                                Lab Test Now                       857 N Mayfair Rd                                             Wauwatosa            WI              53226 USA       Phlebotomy and Specimen Collection Services Agreement
GRANT THORNTON, LLP
1100 PEACHTREE STREET NE
SUITE 1200                                                                                                                                                                                                                                                                     Until terminated or completed
ATLANTA GA 30309                                                                                      Suite
USA                                Grant Thornton, LLP                    1100 Peachtree Street NE    1200                         Atlanta              GA      30309        USA        Engagement Letter
GREAT BEND REGIONAL HOSPITAL,
LLC
514 CLEVELAND                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
GREAT BEND KS 67530
USA                                Great Bend Regional Hospital, LLC      514 Cleveland                                            Great Bend           KS              67530 USA       Phlebotomy and Specimen Collection Services Agreement
GREENBERG TRAURIG, LLP
333 SE 2ND AVENUE
SUITE 4400                                                                                                                                                                                                                                                                     Until terminated or completed
MIAMI FL 33131                                                                                        Suite
USA                                Greenberg Traurig, LLP                 333 SE 2nd Avenue           4400                         Miami                FL              33131 USA       Engagement Letter
GREGORY POKRYWKA, MD, FACP,
FNLA, NCMP
3724 THOROUGHBRED LANE                                                                                                                                                                                                                                                   1 year renewal every year until terminated
OWING MILLS MD 2117-1251           Gregory Pokrywka, MD, FACP, FNLA,
USA                                NCMP                              3724 Thoroughbred Lane                                        Owing Mills          MD      2117-1251    USA        Consulting agreement
GRIFFIN CONCIERGE MEDICAL
1315 S. HOWARD AVE
                                                                                                                                                                                                                                                                 1 year initial term and automatic renewal unless terminated
TAMPA FL 33606
USA                                Griffin Concierge Medical              1315 S. howard Ave                                       Tampa                FL      33606        USA        Equipment Use Agreement
GRIFOLS DIAGNOSTIC SOLUTIONS,
INC.
4560 HORTON STREET                                                                                                                                                                                                                                                                         5 years
EMORYVILLE CA 94608
USA                                Grifols Diagnostic Solutions, Inc.     4560 Horton Street                                       Emoryville           CA      94608        USA        Instruments and Products Master Sales and Service Agreement
GROUP & PENSION
ADMINISTRATORS, INC.
12770 MERIT DRIVE
                                                                                                                                                                                                                                                             Continues until terminated for cause or until the Services Agreement
SUITE 200
                                                                                                                                                                                                                                                                                          terminates
PARK CENTRAL 8
DALLAS TX 75251                                                                                                 Park
USA                                Group & Pension Administrators, Inc. 12770 Merit Drive             Suite 200 Central 8          Dallas               TX      75251        USA        Business associate agreement
GWENDOLYN HUNT MOBILE
PHLEBOTOMY
8605 N SHERMER RD                                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
NILES IL 60714
USA                                Gwendolyn Hunt Mobile Phlebotomy 8605 N Shermer Rd                                              Niles                IL              60714 USA       Phlebotomy and Specimen Collection Services Agreement
HALE HEALTH, LLC
18813 SW MARTINAZZI AVE
                                                                                                                                                                                                                                                                 1 year initial term and automatic renewal unless terminated
TUALATIN OR 97062
USA                                Hale Health, LLC                       18813 SW Martinazzi Ave                                  Tualatin             OR      97062        USA        Equipment Use Agreement
HALFPENNY TECHNOLOGIES, INC.
960 HARVEST DR
SUITE 200                                                                                                                                                                                                                                                       Unknown - we only have the amended fee schedule document
BLUE BELL PA 19422
USA                                Halfpenny Technologies, Inc.           960 Harvest Dr              Suite 200                    Blue Bell            PA              19422 USA       Software Service Agreement
HCS HEALTHCARE CONSULTING
SOLUTIONS
3965 W 83RD STREET
                                                                                                                                                                                                                                                                                 Continuous until terminated
SUITE 310
SHAWNEE MISSION KS 66208
USA                                HCS HealthCare Consulting Solutions 3965 W 83rd Street             Suite 310                    Shawnee Mission      KS      66208        USA        Agreement for Professional Services
HEALTH NET OF CALIFORNIA INC.
101 N. BRAND BLVD
15TH FLOOR                                                                                                                                                                                                                                                       1 year initial term, automatic renewal each year thereafter
GLENDALE CA 91203
USA                                Health Net of California Inc.          101 N. Brand Blvd           15th Floor                   Glendale             CA      91203        USA        Provider Participation Agreement
HEALTH PRINT, LLC DBA ANY LAB
TEST NOW
1104 KEMPER MEADOW DR                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
CINCINATTI OH 45240                Health Print, LLC dba Any Lab Test
USA                                Now                                    1104 Kemper Meadow Dr                                    CIncinatti           OH              45240 USA       Phlebotomy and Specimen Collection Services Agreement
HEALTH SCREENINGS, INC.//GLORY
GALLUCCI
105 W. NC HWY 54
                                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
STE 245
DURHAM NC 27713                    Health Screenings, Inc.//Glory
USA                                Gallucci                               105 W. NC Hwy 54            Ste 245                      Durham               NC              27713 USA       Phlebotomy and Specimen Collection Services Agreement
HEALTH SYSTEMS CONCEPTS, INC.
1307 SWEETWATER CLUB BLVD
                                                                                                                                                                                                                                                                               Until terminated or completed
LONGWOOD FL 32779                                                                                                                                                                       Proposal to Perform a CPT Code Review of the Diagnostic Laboratory
USA                                Health Systems Concepts, Inc.          1307 Sweetwater Club Blvd                                Longwood             FL              32779 USA       Services from the Test Menu
HEALTHCHECK BIZ PHLEBOTOMY
286 TOCOLOMA AVE
                                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SAN FRANCISCO CA 94134
USA                                Healthcheck Biz Phlebotomy             286 Tocoloma Ave                                         San Francisco        CA      94134        USA        Phlebotomy and Specimen Collection Services Agreement
HEALTHY LIVING, LLC DBA ANY LAB
TEST NOW
28 WESTGATE PARKWAY                                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
ASHEVILLE NC 28806                 Healthy Living, LLC dba Any Lab Test
USA                                Now                                    28 Westgate Parkway                                      Asheville            NC              28806 USA       Phlebotomy and Specimen Collection Services Agreement
                                                   Case 19-11691-JTD                                                Doc 8                         Filed 09/27/19                                            Page 1151 of 1166

Schedule G                                                                                                                                                                                                                                   True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                     Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                  Address1       Address2 Address3 Address4                City    State        Zip        Country                                Description                                         Remaining Term
HEART OF WELLNESS PS
205 CLARK PLACE SE
                                                                                                                                                                                                                                                 1 year initial term and automatic renewal unless terminated
TUMWATER WA 98501
USA                                 Heart of Wellness PS                 205 Clark Place SE                                   Tumwater             WA      98501          USA        Equipment Use Agreement
HEATHER AT COASTAL LAB, LLC
945 REFUGE WAY
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
MURRELLS INLET SC 29576
USA                                 Heather At Coastal Lab, LLC          945 Refuge Way                                       Murrells Inlet       SC              29576 USA         Phlebotomy and Specimen Collection Services Agreement
HELENA LABORATORIES
CORPORATION
1530 LINDBERGH DRIVE                                                                                                                                                                                                                                                       Unknown
BEAUMONT TX 77704
USA                                 Helena Laboratories Corporation      1530 Lindbergh Drive                                 Beaumont             TX      77704          USA        Settlement and Release of Claims
HELENA LABORATORIES
CORPORATION
PO BOX 752                                                                                                                                                                                                                                                                  5 years
BEAUMONT TX 77720
USA                                 Helena Laboratories Corporation      PO Box 752                                           Beaumont             TX      77720          USA        Reagent and Equipment Agreement
HOLISTIC URGENT CARE AND
PRIMARY CARE
8962 E DESERT COVE                                                                                                                                                                                                                               1 year initial term and automatic renewal unless terminated
SCOTTSDALE AZ 85260                 Holistic Urgent Care and Primary
USA                                 Care                                 8962 E Desert Cove                                   Scottsdale           AZ      85260          USA        Equipment Use Agreement
HOLOGIC, INC.
250 CAMPUS DRIVE
                                                                                                                                                                                                                                                                           60 months
MARLBOROUGH MA 01752
USA                                 Hologic, Inc.                        250 Campus Drive                                     Marlborough          MA      01752          USA        Reagent Rental Agreement
HOLS MEDICAL SERVICE, LLC
101 N. RANGE LINE RD
#304                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
JOPLIN MO 34801
USA                                 HOLS Medical Service, LLC            101 N. Range Line Rd    #304                         Joplin               MO              34801 USA         Phlebotomy and Specimen Collection Services Agreement
HUB CAPTIVE SERVICES
210 SIXTH AVENUE
30TH FLOOR                                                                                                                                                                                                                                                                 Unknown
PITTSBURGH PA 15222
USA                                 HUB Captive Services                 210 Sixth Avenue        30th Floor                   Pittsburgh           PA      15222          USA        Captive Insurance Proposal
IGGBO, LLC
2575 HOMEVIEW DR
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
RICHMOND VA 23219
USA                                 Iggbo, LLC                           2575 Homeview Dr                                     Richmond             VA              23219 USA         Scheduling and Support Services Agreement
IND OPULENCE, LLC
17700 U.S. 281
SUITE 300                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SAN ANTONIO TX 78232
USA                                 Ind Opulence, LLC                    17700 U.S. 281          Suite 300                    San Antonio          TX              78232 USA         Phlebotomy and Specimen Collection Services Agreement
INFINITE LAB SERVICES, LLC
1670 S RICHLAND ST
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
AURORA CO 80017
USA                                 Infinite Lab Services, LLC           1670 S Richland St                                   Aurora               CO      80017          USA        Phlebotomy and Specimen Collection Services Agreement

INSURANCE PHYSICAL SERVICES, INC.
208 RINGNECK COURT
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
BLOOMINGDALE IL 60108
USA
                                    Insurance Physical Services, Inc.    208 Ringneck Court                                   Bloomingdale         IL              60108 USA         Phlebotomy and Specimen Collection Services Agreement

INTEGRATIVE MEDICAL SOULTIONS
65 S. SAINTS BLVD
                                                                                                                                                                                                                                                1 year initial term and automatic renewal each year thereafter
EDMOND OK 73034
USA
                                    Integrative Medical Soultions        65 S. Saints Blvd                                    Edmond               OK      73034          USA        Equipment use agreement
INTERNAL MEDICINE, LIPID, AND
WELLNESS PRACTICE OF FORT
MYERS
                                                                                                                                                                                                                                                1 year initial term and automatic renewal each year thereafter
6160 WINKLER ROAD
FORT MYERS FL 33919                 Internal Medicine, Lipid, and
USA                                 Wellness practice of Fort Myers      6160 Winkler Road                                    Fort Myers           FL      33919          USA        Equipment use agreement
IRON MOUNTAIN
1 FEDERAL STREET
                                                                                                                                                                                                                                                        2 years and then renews each year thereafter
BOSTON MA 2110
USA                                 Iron Mountain                        1 Federal Street                                     Boston               MA                 2110 USA       Customer Agreement
JAMES HOFF, MD
999 S FAIRMONT AVE
SUITE 135                                                                                                                                                                                                                                        1 year initial term and automatic renewal unless terminated
LODI CA 95240
USA                                 James Hoff, MD                       999 S Fairmont Ave      Suite 135                    Lodi                 CA      95240          USA        Equipment Use Agreement
JAMES UNDERBERG, MD, MS,
FSWM, FACP, FNLA
136 EAST 56TH STREET
                                                                                                                                                                                                                                                         1 year renewal every year until terminated
APT 9-A
NEW YORK NY 10022                   James Underberg, MD, MS, FSWM,
USA                                 FACP, FNLA                           136 East 56th Street    Apt 9-A                      New York             NY      10022          USA        Consulting agreement
JANE E. HALL
4865 NORTH WAYSIDE DR
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
ERIE PA 16505
USA                                 Jane E. Hall                         4865 North Wayside Dr                                Erie                 PA              16505 USA         Phlebotomy and Specimen Collection Services Agreement
JANELLE CALVERT MOBILE
PHLEBOTOMY
3701 MALPAS DRIVE                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
SANDSTON VA 23150
USA                                 Janelle Calvert Mobile Phlebotomy    3701 Malpas Drive                                    Sandston             VA              23150 USA         Phlebotomy and Specimen Collection Services Agreement

JAY PAYNE
NOT LISTED
                                                                                                                                                                                                                                                                   Month to month basis
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                   not
USA
                                    Jay Payne                            Not listed                                           Not listed           listed not listed      USA        Independent Contractor Agreement

JEFFERY WAYNE PITTMAN
NOT LISTED
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                   not
USA
                                    Jeffery Wayne Pittman                Not listed                                           Not listed           listed not listed      USA        Phlebotomy and Specimen Collection Services Agreement
JEG VENTURES, LLC DBA ANY LAB
TEST NOW
131 S STARK RD                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SPRINGFIELD PA 19064                JEG Ventures, LLC dba Any Lab Test
USA                                 Now                                  131 S Stark Rd                                       Springfield          PA              19064 USA         Phlebotomy and Specimen Collection Services Agreement
JENKS HEALTH TEAM
715 W MAIN STREET
SUITE S                                                                                                                                                                                                                                          1 year initial term and automatic renewal unless terminated
JENKS OK 74037
USA                                 Jenks Health Team                    715 W Main Street       Suite S                      Jenks                OK      74037          USA        Equipment Use Agreement
JENNIFER M. LITTLE
2227 BOOTH AVE
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
MARYSVILLE CA 95901
USA                                 Jennifer M. Little                   2227 Booth Ave                                       Marysville           CA              95901 USA         Phlebotomy and Specimen Collection Services Agreement
JENNY HAMILTON DBA HAMILTON
LAB
211 S STEARNS ROAD                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
OAKDALE CA 95361
USA                                 Jenny Hamilton dba Hamilton Lab      211 S Stearns Road                                   Oakdale              CA              95361 USA         Phlebotomy and Specimen Collection Services Agreement
JERMAINE ISAACS PHLEBOTOMY
2935 ROSEBUD ROAD
UNIT 1806                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
LOGANVILLE GA 30052
USA                                 Jermaine Isaacs Phlebotomy           2935 Rosebud Road       Unit 1806                    Loganville           GA              30052 USA         Phlebotomy and Specimen Collection Services Agreement
JESSICA MOBILE PHLEBOTOMY
1010 E. WESLEY STREET
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
CENTRALIA MO 65240
USA                                 Jessica Mobile Phlebotomy            1010 E. Wesley Street                                Centralia            MO              65240 USA         Phlebotomy and Specimen Collection Services Agreement
JESSICA SIFUENTES
5113 BRAGG
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79904
USA                                 Jessica Sifuentes                    5113 Bragg                                           El Paso              TX              79904 USA         Phlebotomy and Specimen Collection Services Agreement
                                                 Case 19-11691-JTD                                                    Doc 8                         Filed 09/27/19                                          Page 1152 of 1166

Schedule G                                                                                                                                                                                                                                   True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                     Case Number: 19-11691

   Contract Counterparty Name,
         Mailing Address                    Contract Counterparty                Address1          Address2 Address3 Address4                City    State        Zip      Country                             Description                                            Remaining Term
JINGQING ZHANG/AEBECA. INC./
ARCPOINT LABS OF MARTINEZ
3237 ALHAMBRA AVE
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
STE 2
MARTINEZ CA 94553                  Jingqing Zhang/Aebeca. Inc./
USA                                ARCpoint Labs of Martinez            3237 Alhambra Ave          Ste 2                        martinez             CA              94553 USA       Phlebotomy and Specimen Collection Services Agreement

JOHN GIOTTA
NOT LISTED
                                                                                                                                                                                                                                                                   Month to month basis
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                     not
USA
                                   John Giotta                          Not listed                                              Not listed           listed not listed    USA        Consulting Agreement

JOHN M STEPSNIK, JR
NOT LISTED
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                     not
USA
                                   John M Stepsnik, Jr                  Not listed                                              Not listed           listed not listed    USA        Phlebotomy and Specimen Collection Services Agreement
JOHN WEST, MD, FAAFP
1800 TREE LANE
SUITE 250                                                                                                                                                                                                                                                1 year renewal every year until terminated
SNELLVILLE GA 30078
USA                                John West, MD, FAAFP                 1800 Tree Lane             Suite 250                    Snellville           GA      30078        USA        Consulting agreement
JOSELYN AVILA
7987 ROSWELL ROAD
SUITE E                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
ATLANTA GA 30350
USA                                Joselyn Avila                        7987 Roswell Road          Suite E                      Atlanta              GA              30350 USA       Phlebotomy and Specimen Collection Services Agreement
JOSEPH CHARLES LUTKA JR DBA
CHOICE MEDICAL SERVICES
4607 CR 919                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
CROWLEY TX 76036                   Joseph Charles Lutka Jr dba Choice
USA                                Medical Services                     4607 CR 919                                             Crowley              TX              76036 USA       Phlebotomy and Specimen Collection Services Agreement
JOSEPH GAYAGOY, MD
999 S. FAIRMONT AVE
SUITE 135                                                                                                                                                                                                                                       1 year initial term and automatic renewal each year thereafter
LODI CA 95240
USA                                Joseph Gayagoy, MD                   999 S. Fairmont Ave        Suite 135                    Lodi                 CA      95240        USA        Equipment use agreement
JUAN JESUS GOMEZ
1932 ST. JOHNS
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79903
USA                                Juan Jesus Gomez                     1932 St. Johns                                          El Paso              TX              79903 USA       Phlebotomy and Specimen Collection Services Agreement
JUAN MEDINA MOBILE
PHLEBOTOMY
1759 DEKE SLAYTON                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79936
USA                                Juan Medina Mobile Phlebotomy        1759 Deke Slayton                                       El Paso              TX              79936 USA       Phlebotomy and Specimen Collection Services Agreement
JULIA MAHONY
104 HARPERS DRIVE
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
NEWPORT NEWS VA 23601
USA                                Julia Mahony                         104 Harpers Drive                                       Newport News         VA              23601 USA       Phlebotomy and Specimen Collection Services Agreement
JUMPR2, INC.
720 E PARK BLVD
SUITE 102                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
PLANO TX 75074
USA                                JumpR2, Inc.                         720 E Park Blvd            Suite 102                    Plano                TX              75074 USA       Phlebotomy and Specimen Collection Services Agreement
JUQUTTER MOBILE PHLEBOTOMY
411 S STANISLAUSE ST
APT E204                                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
STOCKTON CA 95203
USA                                Juqutter Mobile Phlebotomy           411 S Stanislause St       Apt E204                     Stockton             CA              95203 USA       Phlebotomy and Specimen Collection Services Agreement
KAHLERT COMPANIES INC., DBA
ARCPOINT LABS OF EDINA//PAUL
KAHLERT
7685 PARKLAWN AVE.                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
STE. 200
EDINA MN 55435                     Kahlert Companies Inc., DBA
USA                                ARCpoint Labs of Edina//Paul Kahlert 7685 Parklawn Ave.         Ste. 200                     Edina                MN              55435 USA       Phlebotomy and Specimen Collection Services Agreement
KAREN LANDSTORM MOBILE
PHLEBOTOMY
14116 WASHINGTON DR                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
PLYMOUTH MI 48170
USA                                Karen Landstorm Mobile Phlebotomy 14116 Washington Dr                                        Plymouth             MI              48170 USA       Phlebotomy and Specimen Collection Services Agreement
KARI RADFORD
12420 SO 217TH ST
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
GRETNA NE 68028
USA                                Kari Radford                         12420 So 217th St                                       Gretna               NE              68028 USA       Phlebotomy and Specimen Collection Services Agreement
KATELYN STRUMOLO
3519 WEDGEWOOD DRIVE
                                                                                                                                                                                                                                                              1 year term with renewal option
HARVEY LA 70058
USA                                Katelyn Strumolo                     3519 Wedgewood Drive                                    Harvey               LA      70058        USA        Consulting agreement
KATY FAMILY PHYSICIANS - THD
702 SOUTH PEEK ROAD
                                                                                                                                                                                                                                                1 year initial term and automatic renewal each year thereafter
KATY TX 77450
USA                                Katy Family Physicians - THD         702 South Peek Road                                     Katy                 TX      77450        USA        Equipment use agreement
KELLIE ROBINSON
2534 LINDENWOOD DR
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
WEXFORD PA 15090
USA                                Kellie Robinson                      2534 Lindenwood Dr                                      Wexford              PA              15090 USA       Phlebotomy and Specimen Collection Services Agreement
KENNETH B. JOHNSON, MD, MBA,
FACC
6539 BROOKSHIRE DRIVE                                                                                                                                                                                                                                    1 year renewal every year until terminated
DALLAS TX 75230
USA                                Kenneth B. Johnson, MD, MBA, FACC 6539 Brookshire Drive                                      Dallas               TX      75230        USA        Consulting agreement
KENNETH W. BUTLER
12306 SECIND BRANCH ROAD
                                                                                                                                                                                                                                                               Yearly renewal until terminated
CHESTERFIELD VA 23838
USA                                Kenneth W. Butler                    12306 Secind Branch Road                                Chesterfield         VA      23838        USA        Independent Consultant Agreement
KENNY VARGAS MOBILE
PHLEBOTOMY
506 LIME ST
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
UNIT I
INGLEWOOD CA 90301
USA                                Kenny Vargas Mobile Phlebotomy       506 Lime St                Unit I                       Inglewood            CA              90301 USA       Phlebotomy and Specimen Collection Services Agreement
KIM DAVIDSON - DAVIDSON DESIGN
STUDIO
12303 MOHAWK LANE                                                                                                                                                                                                                                             1 year term with renewal option
LEAWOOD KS 66209                   Kim Davidson - Davidson Design
USA                                Studio                               12303 Mohawk Lane                                       Leawood              KS      66209        USA        Consulting agreement
KNOXVILLE LAB TESTING CENTER,
LLC DBA ANY LAB TEST NOW
11075 PARKSIDE DR                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
KNOXVILLE TN 37934                 Knoxville Lab Testing Center, LLC dba
USA                                Any Lab Test Now                      11075 Parkside Dr                                      Knoxville            TN              37934 USA       Phlebotomy and Specimen Collection Services Agreement
KRISTEN A. CONSTANT DBA
CONSTANT PHLEBOTOMY, LLC
1127 CASSANDRA ST. SW                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
ALBUQUERQUE NM 87121               Kristen A. Constant dba Constant
USA                                Phlebotomy, LLC                      1127 Cassandra St. SW                                   Albuquerque          NM              87121 USA       Phlebotomy and Specimen Collection Services Agreement
KRISTINE WILLIAMS
9005 BRIDGEWOOD BLVD.
UNIT 3215                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
WEST DES MOINES IOWA 50266
USA                                Kristine Williams                    9005 Bridgewood Blvd.      Unit 3215                    West Des Moines      Iowa            50266 USA       Phlebotomy and Specimen Collection Services Agreement
KRONUS
170 SOUTH SENECA SPRINGS WAY
SUITE 105                                                                                                                                                                                                                                                                  Unknown
STAR ID 83669                                                           170 South Seneca Springs
USA                                Kronus                               Way                        Suite 105                    Star                 ID              83669 USA       Laboratory reagents
KSQ BIOMED, LLC DBA ANY LAB TEST
NOW
4605 ALLEGHENY CT NW                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
ALBUQUERQUE NM 87114               KSQ BioMed, LLC dba Any Lab Test
USA                                Now                                  4605 Allegheny CT NW                                    Albuquerque          NM              87114 USA       Phlebotomy and Specimen Collection Services Agreement
                                               Case 19-11691-JTD                                                          Doc 8                       Filed 09/27/19                                          Page 1153 of 1166

Schedule G                                                                                                                                                                                                                                     True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                       Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                  Address1           Address2 Address3 Address4                City    State       Zip       Country                             Description                                            Remaining Term
LAB EXPRESS CORPORATION
10522 S CICERO AVE
UNIT 407                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
OAK LAWN IL 60453
USA                                 Lab Express Corporation               10522 S Cicero Ave         Unit 407                     Oak Lawn             IL              60453 USA       Phlebotomy and Specimen Collection Services Agreement
LAB EXPRESS INC.
505 W MCDOWELL RD
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
PHOENIX AZ 85003
USA                                 Lab Express Inc.                      505 W McDowell Rd                                       Phoenix              AZ              85003 USA       Phlebotomy and Specimen Collection Services Agreement
LAB EXPRESS, LLC
4550 E CHARLESTON BLVD
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
LAS VEGAS NV 89104
USA                                 Lab Express, LLC                      4550 E Charleston Blvd                                  Las Vegas            NV              89104 USA       Phlebotomy and Specimen Collection Services Agreement
LABS MADE EASY
43 FOMALHAUT AVE
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
TURNERSVILLE NJ 08012
USA                                 Labs Made Easy                        43 Fomalhaut Ave                                        Turnersville         NJ      08012        USA        Phlebotomy and Specimen Collection Services Agreement

LABTECH DIAGNOSTICS OF
GREENVILLE DBA ANY LAB TEST NOW
1140 WOODRUFF ROAD
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SUITE 107
GREENVILLE SC 29607
                                  Labtech Diagnostics of Greenville dba
USA
                                  Any Lab Test Now                        1140 Woodruff Road         Suite 107                    Greenville           SC              29607 USA       Phlebotomy and Specimen Collection Services Agreement
LABWORKS, LLC
6412 BRANDON AVE
SUITE 342                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
SPRINGFIELD VA 22150
USA                               LabWorks, LLC                           6412 Brandon Ave           Suite 342                    Springfield          VA              22150 USA       Phlebotomy and Specimen Collection Services Agreement
LAORATORY TESTING OF CENTRAL
FLORIDA, INC.
270 NORTHLAKE BLVD
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SUITE 1004
ALTAMONTE SPRINGS FL 32701        Laoratory Testing of Central Florida,                              Suite
USA                               Inc.                                    270 Northlake Blvd         1004                         Altamonte Springs    FL              32701 USA       Phlebotomy and Specimen Collection Services Agreement
LATOYA COLEMAN
6660 MABLETON PARKWAY
APT 1404                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
MABLETON GA 30126
USA                               LaToya Coleman                          6660 Mableton Parkway      Apt 1404                     Mableton             GA              30126 USA       Phlebotomy and Specimen Collection Services Agreement
LATRESA FISHER
3384 PAVLO ST
                                                                                                                                                                                                                                                                             Unknown
LAS VEGAS NV 89121
USA                               LaTresa Fisher                          3384 Pavlo St                                           Las Vegas            NV              89121 USA       Phlebotomy and Specimen Collection Services Agreement
LAVONIA BEARFIELD/ANGEL’S
TOUCH MOBILE PHLEBOTOMY
SERVICES, LLC
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
292 KERNGAN BLVD
NEWARK NJ 07106                   Lavonia Bearfield/Angel’s Touch
USA                               Mobile Phlebotomy Services, LLC         292 Kerngan Blvd                                        Newark               NJ      07106        USA        Phlebotomy and Specimen Collection Services Agreement
LAW OFFICE OF SEAN MCKENNA,
PLLC
8710 GREENVILLE AVENUE
BUILDING D                                                                                                                                                                                                                                                       Until terminated or completed
SUITE B
DALLAS TX 75243
USA                               Law Office of Sean McKenna, PLLC        8710 Greenville Avenue     Building d Suite B           Dallas               TX      75243        USA        Engagement Letter
LEANNAH INVESTMENT
PARTNERSHIP, LTD DBA PRECISION
LAB SERVICES
4020 21ST ST                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
SUITE 5
LUBBOCK TX 79410                  Leannah Investment Partnership, LTD
USA                               dba Precision Lab Services              4020 21st St               Suite 5                      Lubbock              TX              79410 USA       Phlebotomy and Specimen Collection Services Agreement
LEAP OF FAITH
208 E BRANDON BLVD
#B                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
BRANDON FL 33511
USA                               Leap of Faith                           208 E Brandon Blvd         #B                           Brandon              FL              33511 USA       Phlebotomy and Specimen Collection Services Agreement
LEECHELLE59, LLC DBA ANY LAB TEST
NOW
1941 S IH 35
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SUITE 113
SAN MARCOS TX 78666               LeeChelle59, LLC dba Any Lab Test
USA                               Now                                     1941 S IH 35               Suite 113                    San Marcos           TX              78666 USA       Phlebotomy and Specimen Collection Services Agreement
LIGHTHOUSE SERVICES, INC.
1710 WALTON ROAD
                                                                                                                                                                                                                                               Continues until terminated for cause or until the Services Agreement
SUITE 204
                                                                                                                                                                                                                                                                            terminates
BLUE BELL PA 19422
USA                               Lighthouse Services, Inc.               1710 Walton Road           Suite 204                    Blue Bell            PA      19422        USA        Business associate agreement
LIGHTHOUSE SERVICES, INC.
1710 WALTON ROAD
                                                                                                                                                                                                                                                  1 year initial term and automatic renewal each year thereafter
SUITE 204
                                                                                                                                                                                                                                                                         unless terminated
BLUE BELL PA 19422
USA                               Lighthouse Services, Inc.               1710 Walton Road           Suite 204                    Blue Bell            PA      19422        USA        Services Agreement
LINDSEY CHARPING
5646 SOUTHERN OAKS
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SAN ANTONIO TX 78261
USA                               Lindsey Charping                        5646 Southern Oaks                                      San Antonio          TX              78261 USA       Phlebotomy and Specimen Collection Services Agreement
LISA DUNCAN
7132 COUNTRY RUN PARKWAY
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
ORLANDO FL 32818
USA                               Lisa Duncan                             7132 Country Run Parkway                                Orlando              FL              32818 USA       Phlebotomy and Specimen Collection Services Agreement
LONGWOOD SOFTWARE, INC.
107 MAIN ST
                                                                                                                                                                                                                                                   1 year initial term and automatic renewal thereafter unless
SUITE 200
                                                                                                                                                                                                                                                                            terminated
MAYNARD MA 01754
USA                               Longwood Software, Inc.                 107 Main St                Suite 200                    Maynard              MA      01754        USA        Services Agreeement
LOS ALAMITOS FAMILY HEALTH AND
WELLNESS
3851 KATELLA AVE
                                                                                                                                                                                                                                                  1 year initial term and automatic renewal each year thereafter
SUITE 275
LOS ALAMITOS CA 90720             Los Alamitos Family Health And
USA                               Wellness                                3851 Katella Ave           Suite 275                    Los Alamitos         CA      90720        USA        Equipment use agreement
LOU'S CLINICAL LAB, INC. DBA DRUG
SCREEN COMPLIANCE, LLC
PO BOX 394                                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
ODESSA TX 79760                   Lou's Clinical Lab, Inc. dba Drug
USA                               Screen Compliance, LLC                  PO Box 394                                              Odessa               TX              79760 USA       Phlebotomy and Specimen Collection Services Agreement
LS BIOTECH 8 FORMERLY OWNED
BY BIOTECH BUILDING, LLC
PO BOX 742736                                                                                                                                                                                                                                                      9/30/2030 and 9/30/2022
ATLANTA GA 30374-2736             LS Biotech 8 formerly owned
USA                               by Biotech Building, LLC                PO Box 742736                                           Atlanta              GA      30374-2736   USA        Third Amended and Restated Lease Agreement
LUFT MEDICAL MANAGEMENT, PLLC.
ANY LAB TEST NOW
10945 STATE BRIDGE ROAD
SUITE 401                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
RM. 299
ALPHARETTA GA 30022               Luft Medical Management, PLLC. Any
USA                               Lab Test Now                            10945 State Bridge Road    Suite 401 Rm. 299            Alpharetta           GA              30022 USA       Phlebotomy and Specimen Collection Services Agreement
LUIS F. APARICIO, MD, CCD, FACE
101 BAY MIST
                                                                                                                                                                                                                                                           1 year renewal every year until terminated
ERIE PA 16505
USA                               Luis F. Aparicio, MD, CCD, FACE         101 Bay Mist                                            Erie                 PA      16505        USA        Consulting agreement
M&T PHLEBOTOMY SERVICES
PO BOX 1537
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SOUTH HOLLAND IL 60473
USA                               M&T Phlebotomy Services                 PO Box 1537                                             South Holland        IL              60473 USA       Phlebotomy and Specimen Collection Services Agreement
                                               Case 19-11691-JTD                                                         Doc 8                         Filed 09/27/19                                           Page 1154 of 1166

Schedule G                                                                                                                                                                                                                                       True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                         Case Number: 19-11691

   Contract Counterparty Name,
         Mailing Address                   Contract Counterparty                 Address1            Address2 Address3 Address4                 City    State       Zip        Country                              Description                                           Remaining Term
MAILFINANCE INC. A NEOPOST USA
COMPANY
478 WHEELERS FARMS ROAD                                                                                                                                                                                                                                                        Unknown
MILFORD CT 06461                   MailFinance Inc. a Neopost USA
USA                                Company                               478 Wheelers Farms Road                                  Milford               CT      06461         USA        Product Lease Agreement
MAILMYSTATEMENTS, LLC
165 CAPRICE COURT
                                                                                                                                                                                                                                                             1 year renewal every year until terminated
CASTLE ROCK CO 80109
USA                                MailMyStatements, LLC                 165 Caprice Court                                        Castle Rock           CO               80109 USA       Service Agreement

MAKO MEDICAL LABORATORIES, LLC
8461 GARVEY DRIVE
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
RALEIGH NC 27616
USA
                                   Mako Medical Laboratories, LLC        8461 Garvey Drive                                        Raleigh               NC               27616 USA       Phlebotomy and Specimen Collection Services Agreement
MAP SERVICES
809 E ROGERS ST
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
HOUSTON TX 77022
USA                                MAP Services                          809 E Rogers St                                          Houston               TX               77022 USA       Phlebotomy and Specimen Collection Services Agreement
MARGALIE BABB MOBILE
PHLEBOTOMY
6813 BELLROSE DRIVE
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
APT 4
EL PASO TX 79925
USA                                Margalie Babb Mobile Phlebotomy       6813 Bellrose Drive         Apt 4                        El Paso               TX               79925 USA       Phlebotomy and Specimen Collection Services Agreement
MARIA MENDOZA
9822 ELOICE RD
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79924
USA                                Maria Mendoza                         9822 Eloice Rd                                           El Paso               TX               79924 USA       Phlebotomy and Specimen Collection Services Agreement
MARK HOFF, MD
999 SOUTH FAIRMONT AVE
SUITE 135                                                                                                                                                                                                                                           1 year initial term and automatic renewal each year thereafter
LODI CA 95240
USA                                Mark Hoff, MD                         999 South Fairmont Ave      Suite 135                    Lodi                  CA      95240         USA        Equipment use agreement
MARLIN EQUIPMENT FINANCE
300 FELLOWSHIP RD
PO BOX 1626                                                                                                                                                                                                                                                                    36 months
MT. LAUREL NJ 08054                                                                                  PO Box
USA                                Marlin Equipment Finance              300 Fellowship Rd           1626                         Mt. Laurel            NJ      08054         USA        Equipment Finance Agreement
MARSHALL MEDICAL CENTER
1100 MARSHALL WAY
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
PLACERVILLE CA 95667
USA                                Marshall Medical Center               1100 Marshall Way                                        Placerville           CA               95667 USA       Phlebotomy and Specimen Collection Services Agreement
MATTHEW KENNEY PHLEBOTOMY
LLC
20720 PRINCE RANIER PLACE                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
LEESBORO FL 34748
USA                                Matthew Kenney Phlebotomy LLC         20720 Prince Ranier Place                                Leesboro              FL               34748 USA       Phlebotomy and Specimen Collection Services Agreement
MAUREEN E. MAYS MD, MS, FACC
8855 SW CANYON LANE
                                                                                                                                                                                                                                                             1 year renewal every year until terminated
PORTLAND OR 97225
USA                                Maureen E. Mays MD, MS, FACC          8855 SW Canyon Lane                                      Portland              OR      97225         USA        Consulting agreement
MAYO COLLABORATIVE SERVICES,
LLC DBA MAYO VALIDATION
SUPPORT SERVICES
                                                                                                                                                                                                                                                                               Unknown
3050 SUPERIOR DRIVE NW
ROCHESTER MN 55901                 Mayo Collaborative Services, LLC dba
USA                                Mayo Validation Support Services     3050 Superior Drive NW                                    Rochester             MN      55901         USA        Master Laboratory Services Agreement
MCDONALD HOPKINS, LLC
600 SUPERIOR AVENUE, EAST
SUITE 2100                                                                                                                                                                                                                                                         Until terminated or completed
CLEVELAND OH 44114                                                                                 Suite
USA                                McDonald Hopkins, LLC                 600 Superior Avenue, East 2100                           Cleveland             OH      44114         USA        Engagement Letter
MCGARVEY LABS, LLC DBA
ARCPOINT LABS
8174 MALL ROAD                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
FLORENCE KY 411042                 McGarvey Labs, LLC dba ARCpoint
USA                                Labs                                  8174 Mall Road                                           Florence              KY              411042 USA       Phlebotomy and Specimen Collection Services Agreement

MCKESSON MEDICAL-SURGICAL INC.
9954 MAYLAND DRIVE
SUITE 4000                                                                                                                                                                                                                                                                     Continuous
RICHMOND VA 23233
                                                                                                     Suite
USA
                                   McKesson Medical-Surgical Inc.        9954 Mayland Drive          4000                         Richmond              VA      23233         USA        Master Equipment and Products Agreement

MCKESSON MEDICAL-SURGICAL, INC.
9954 MAYLAND DRIVE
SUITE 4000                                                                                                                                                                                                                                                    Continuous until terminated - 24 months
RICHMOND VA 23233
                                                                                                     Suite
USA
                                   McKesson Medical-Surgical, Inc.       9954 Mayland Drive          4000                         Richmond              VA      23233         USA        Lab Consumables Supply Agreement

MCKESSON MEDICAL-SURGICAL, INC.
9954 MAYLAND DRIVE
SUITE 4000                                                                                                                                                                                                                                                                     24 months
RICHMOND VA 23233
                                                                                                     Suite
USA
                                   McKesson Medical-Surgical, Inc.       9954 Mayland Drive          4000                         Richmond              VA      23233         USA        Product Order Form - Filmarray
MD BUSINESSES, INC. DBA FAST
TRACK URGENT CARE CENTER
11969 SHELDON RD                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
TAMPA FL 33626                     MD Businesses, Inc. dba Fast Track
USA                                Urgent Care Center                    11969 Sheldon Rd                                         Tampa                 FL               33626 USA       Phlebotomy and Specimen Collection Services Agreement
MED HEALTH SERVICES
MANAGEMENT, LP DBA MED
HEALTH SERVICES LAB
200 JAMES PLACE                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
2ND FLOOR
MONROEVILLE PA 15146               Med Health Services Management,
USA                                LP dba Med Health Services Lab        200 James Place             2nd Floor                    Monroeville           PA               15146 USA       Phlebotomy and Specimen Collection Services Agreement
MED TESTING SERVICES, INC.
357 ASHLEY LANE
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
DAYTON TN 37321
USA                                Med Testing Services, Inc.            357 Ashley Lane                                          Dayton                TN               37321 USA       Phlebotomy and Specimen Collection Services Agreement
MEDI CHECK DIRECT LLC DBA BETTY
SMITH
119 COURTHOUSE TERRACE                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
CRESTVIEW FL 32536                 Medi Check Direct LLC dba Betty
USA                                Smith                                 119 Courthouse Terrace                                   Crestview             FL      32536         USA        Phlebotomy and Specimen Collection Services Agreement
MEDIALAB, INC.
242 SOUTH CULVER ST
                                                                                                                                                                                                                                                 1 year initial term and renewal option for 1 year periods thereafter
LAWRENCEVILLE GA 30046
USA                                MediaLab, Inc.                        242 South Culver St                                      Lawrenceville         GA      30046         USA        Contract and Service Agreement
MEDICAL CLINICAL LABORATORIES,
INC.
2216 SANTA MONICA BLVD                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
SANTA MONICA CA 90404
USA                                Medical Clinical Laboratories, Inc.   2216 Santa Monica Blvd                                   Santa Monica          CA               90404 USA       Phlebotomy and Specimen Collection Services Agreement
MEDICAL LAB TEST NOW DBA ANY
LAB TEST NOW
10945 STATE BRIDGE ROAD
SUITE 401                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
RM. 299
ALPHARETTA GA 30022                Medical Lab Test Now dba Any Lab
USA                                Test Now                              10945 State Bridge Road     Suite 401 Rm. 299            Alpharetta            GA               30022 USA       Phlebotomy and Specimen Collection Services Agreement
MEDICAL LABS OF ARIZONA LLC DBA
ARCPOINT LABS OF SCOTTSDALE
NORTH
                                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
5002 E MARINO DRIVE
SCOTTSDALE AZ 85254                Medical Labs of Arizona LLC dba
USA                                Arcpoint Labs of Scottsdale North     5002 E Marino Drive                                      Scottsdale            AZ               85254 USA       Phlebotomy and Specimen Collection Services Agreement
MEDICAL STAFFING OF NORTHWEST
MISSOURI, LLC
4906 FREDERICK AVENUE                                                                                                                                                                                                                                1 year initial term with automatic yearly renewal thereafter
ST JOSEPH MO 64506                 Medical Staffing of Northwest
USA                                Missouri, LLC                         4906 Frederick Avenue                                    St Joseph             MO               64506 USA       Phlebotomy and Specimen Collection Services Agreement
                                                Case 19-11691-JTD                                                      Doc 8                         Filed 09/27/19                                          Page 1155 of 1166

Schedule G                                                                                                                                                                                                                                    True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                      Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                  Address1          Address2 Address3 Address4                City    State        Zip      Country                                Description                                         Remaining Term
MEDIFLEET, INC.
2251 LYNX LANE
SUITE 5                                                                                                                                                                                                                                       2 year initial term and renewal option for 1 year periods thereafter
ORLANDO FL 32804
USA                                Medifleet, Inc.                       2251 Lynx Lane             Suite 5                      Orlando              FL      32804        USA        Courier Services Agreement
MED-LABS, LLC DBA PICMED
11014 E 51ST ST
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
TULSA OK 74146
USA                                Med-Labs, LLC dba PicMed              11014 E 51st St                                         Tulsa                OK              74146 USA       Phlebotomy and Specimen Collection Services Agreement
MEDPOST URGENT CARE
115 EAST PARK DRIVE
SUITE 115                                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
BRENTON TN 37027
USA                                MedPost Urgent Care                   115 East Park Drive        Suite 115                    Brenton              TN      37027        USA        Phlebotomy and Specimen Collection Services Agreement
MEDQUIK LAB, LLC
1501 SE WALTON BLVD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
BENTONVILLLE AR 72712
USA                                MedQuik Lab, LLC                      1501 SE Walton Blvd                                     Bentonvillle         AR              72712 USA       Phlebotomy and Specimen Collection Services Agreement
MEGAN QUIN
1701 SPRING TRACE CT
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
MIDLOTHIAN VA 23112
USA                                Megan Quin                            1701 Spring Trace Ct                                    Midlothian           VA              23112 USA       Phlebotomy and Specimen Collection Services Agreement
MELANIE YANG
1755 BARNEY AVE
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
OLIVEHURST CA 95961
USA                                Melanie Yang                          1755 Barney Ave                                         Olivehurst           CA              95961 USA       Phlebotomy and Specimen Collection Services Agreement

MELISSA GRAY
NOT LISTED
                                                                                                                                                                                                                                                                    Month to month basis
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                      not
USA
                                   Melissa Gray                          Not listed                                              Not listed           listed not listed    USA        Consulting Agreement and Business Associate Agreement
MERCER HEALTH & BENEFITS LLC
99 HIGH STREET                                                                                                                                                                                                                                Continues until terminated for cause or until the Services Agreement
BOSTON MA 02110                                                                                                                                                                                                                                                            terminates
USA                                Mercer Health & Benefits LLC          99 High Street                                          Boston               MA      02110        USA        Business associate agreement
MERCODIA
1590 WESTBROOK PLAZA DRIVE
SUITE 201                                                                                                                                                                                                                                                                   Unknown
WINSTON-SALEM NC 27103                                                   1590 Westbrook Plaza
USA                                Mercodia                              Drive                      Suite 201                    Winston-Salem        NC              27103 USA       Laboratory reagents
MERCY DIAGNOSTICS, INC.
2040 BRIGGS ROAD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
MOUNT LAUREL NJ 08054
USA                                Mercy Diagnostics, Inc.               2040 Briggs Road                                        Mount Laurel         NJ      08054        USA        Phlebotomy and Specimen Collection Services Agreement
MG1 ENTERPRISES, INC. DBA ANY
LAB TEST NOW - JACKSONVILLE
13170 ATLANTIC BLVD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
SUITE 60
JACKSONVILLE FL 32225              MG1 Enterprises, Inc. dba Any Lab
USA                                Test Now - Jacksonville               13170 Atlantic Blvd        Suite 60                     Jacksonville         FL              32225 USA       Phlebotomy and Specimen Collection Services Agreement
MICHAEL H DAVIDSON, MD, FACC,
FACP, FNLA
1755 LAKE COOK ROAD
                                                                                                                                                                                                                                                          1 year renewal every year until terminated
APT. 220
HIGHLAND PARK IL 60035             Michael H Davidson, MD, FACC,
USA                                FACP, FNLA                            1755 Lake Cook Road        Apt. 220                     Highland Park        IL      60035        USA        Consulting agreement
MICHAEL OZNER, MD, FACC, FAHA
13920 SW 92 AVE
                                                                                                                                                                                                                                                          1 year renewal every year until terminated
MIAMI FL 33176
USA                                Michael Ozner, MD, FACC, FAHA         13920 SW 92 Ave                                         Miami                FL      33176        USA        Consulting agreement
MICHAEL TA
8 GAINESMILL
                                                                                                                                                                                                                                                                    Month to month basis
IRVINE CA 92620
USA                                Michael Ta                            8 Gainesmill                                            Irvine               CA      92620        USA        Consulting Agreement
MICHELLE COTTON
60 COMMON DR
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
MILFORD CT 06420
USA                                Michelle Cotton                       60 Common Dr                                            Milford              CT      06420        USA        Phlebotomy and Specimen Collection Services Agreement
MICHIGAN MOBILE PHLEBOTOMY,
LLC
31044 UTICA RD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
SUITE B
FRASER MI 48026
USA                                Michigan Mobile Phlebotomy, LLC       31044 Utica Rd             Suite B                      Fraser               MI      48026        USA        Phlebotomy and Specimen Collection Services Agreement
MIDWEST LAB SERVICES DBA ANY
LAB TEST NOW
805 W GEORGIA ST                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
NIXA MO 65714                      Midwest Lab Services dba Any Lab
USA                                Test Now                              805 W Georgia St                                        Nixa                 MO      65714        USA        Phlebotomy and Specimen Collection Services Agreement
MIDWEST MOBILE PHLEBOTOMY
21260 W 123 ST
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
OLATHE KS 66061
USA                                MIdwest Mobile Phlebotomy             21260 W 123 St                                          Olathe               KS              66061 USA       Phlebotomy and Specimen Collection Services Agreement
MIKE OSTERHOFF
737 N 5TH ST
                                                                                                                                                                                                                                                                            Unknown
RICHMOND VA 23219
USA                                Mike Osterhoff                        737 N 5th St                                            Richmond             VA              23219 USA       Employment Agreement
MILISSA BAADSGAARD DBA BIO-
STREAM, LLC
6132 TUPELO DR                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
CITRUS HEIGHTS CA 95621            Milissa Baadsgaard dba Bio-Stream,
USA                                LLC                                   6132 Tupelo Dr                                          Citrus Heights       CA      95621        USA        Phlebotomy and Specimen Collection Services Agreement
MINTZ, LEVIN, COHN, FERRIS,
GLOVSKY AND POPEO, P.C.
701 PENNSYLVANIA AVENUE, N.W.                                                                                                                                                                                                                                   Until terminated or completed
WASHINGTON DC 20004                Mintz, Levin, Cohn, Ferris, Glovsky   701 Pennsylvania Avenue,
USA                                and Popeo, P.C.                       N.W.                                                    Washington           DC      20004        USA        Engagement Letter
MJT PHLEBOTOMY DBA MORGAN
JANAE TRAVIS
5801 W KEMPER ST                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
WICHITA KS 67215                   MJT Phlebotomy dba Morgan Janae
USA                                Travis                                5801 W Kemper St                                        Wichita              KS      67215        USA        Phlebotomy and Specimen Collection Services Agreement
MODAMOLA DBA ANY LAB TEST
NOW
7824-B N ACADEMY BLVD                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
COLORADO SPRINGS CO 80920
USA                                Modamola dba Any Lab Test Now         7824-B N Academy Blvd                                   Colorado Springs     CO      80920        USA        Phlebotomy and Specimen Collection Services Agreement
MONICA MOBILE PHLEBOTOMY
25211 STOCKPORT ST
SUITE 291                                                                                                                                                                                                                                         1 year initial term with automatic yearly renewal thereafter
LAGUNA HILLS CA 92653
USA                                Monica Mobile Phlebotomy              25211 Stockport St         Suite 291                    Laguna Hills         CA      92653        USA        Phlebotomy and Specimen Collection Services Agreement
MOSKITO, LLC DBA LAURA
AMEZQUITA
7351 FOREST ST                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
GOLROY CA 95020
USA                                Moskito, LLC dba Laura Amezquita      7351 Forest St                                          Golroy               CA              95020 USA       Phlebotomy and Specimen Collection Services Agreement
MOUNT PLEASANT WELLNESS
CENTER, LLC
1161 OAKLAND MARKET ROAD                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
MOUNT PLEASANT SC 29466                                                1161 Oakland Market
USA                                Mount Pleasant Wellness Center, LLC Road                                                      Mount Pleasant       SC      29466        USA        Phlebotomy and Specimen Collection Services Agreement

MULTIPLAN, INC.
222 WEST LAS COLINAS BOULEVARD
SUITE 1500                                                                                                                                                                                                                                       1 year initial term and automatic renewal each year thereafter
IRVING TX 75039
                                                                         222 West Las Colinas       Suite
USA
                                   Multiplan, Inc.                       Boulevard                  1500                         Irving               TX      75039        USA        Participating Ancillary Agreement
MUNSCH HARDT KOPF & HARR, PC
500 N AKARD ST
SUITE 3800                                                                                                                                                                                                                                                      Until terminated or completed
DALLAS TX 75201-6659                                                                                Suite
USA                                Munsch Hardt Kopf & Harr, PC          500 N Akard St             3800                         Dallas               TX      75201-6659   USA        Engagement Letter
                                                  Case 19-11691-JTD                                                   Doc 8                        Filed 09/27/19                                        Page 1156 of 1166

Schedule G                                                                                                                                                                                                                                          True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                            Case Number: 19-11691

    Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                Address1         Address2 Address3 Address4                 City    State       Zip       Country                                Description                                                 Remaining Term
MY BLOOMING HEALTH MOBILE
224 N HIGHWAY 67
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
FLORISSANT MO 63031
USA                                My Blooming Health Mobile            224 N Highway 67                                      Florissant            MO      63031        USA        Phlebotomy and Specimen Collection Services Agreement
MY BLOOMING HEALTH MOBILE
224 N HIGHWAY 67
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
FLORISSANT MO 63031                                                                                                                                                                 Phlebotomy and Specimen Collection Services Agreement - First
USA                                My Blooming Health Mobile            224 N Highway 67                                      Florissant            MO      63031        USA        Amendment
N R MOBILE PHLEBOTOMY AND
DIAGNOSTICS
921 EAST DAYTON CIRCLE                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
FT. LAUDERDALE FL 33312            N R Mobile Phlebotomy and
USA                                Diagnostics                          921 East Dayton Circle                                Ft. Lauderdale        FL      33312        USA        Phlebotomy and Specimen Collection Services Agreement
NATERA, INC.
201 INDUSTRIAL ROAD
SUITE 410                                                                                                                                                                                                                                                    2 year initial term and 2 year renewals thereafter
SAN CARLOS CA 94070
USA                                Natera, Inc.                         201 Industrial Road      Suite 410                    San Carlos            CA      94070        USA        Laboratory Services Agreement
NAVIGANT CONSULTING
1180 PEACHTREE STREET
SUITE 1900                                                                                                                                                                                                                                               Until terminated, completed, or a final invoice is received
ATLANTA GA 30309                                                                                 Suite
USA                                Navigant Consulting                  1180 Peachtree Street    1900                         Atlanta               GA      30309        USA        Consulting Engagement Letter

NAVITAS CREDIT CORPORATION
203 FORT WADE RD
                                                                                                                                                                                                                                                                                  60 months
PONTE VEDRA BEACH FL 32081
USA
                                   Navitas Credit Corporation           203 Fort Wade Rd                                      Ponte Vedra Beach     FL              32081 USA       Lease Agreement
NEB, LLC DBA ARCPOINT LABS
2008 BREMO ROAD
SUITE 106                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
RICHMOND VA 23226
USA                                Neb, LLC dba ARCpoint Labs           2008 Bremo Road          Suite 106                    Richmond              VA      23226        USA        Phlebotomy and Specimen Collection Services Agreement

NEBRASKA DEPARTMENT OF HEALTH
AND HUMAN SERVICES, DIVISION OF
MEDICAID & LONG-TERM CARE
                                                                                                                                                                                                                                                                                  Unknown
301 CENTENNIAL MALL S
                                Nebraska Department of Health and
LINCOLN NE 68508
                                Human Services, Division of Medicaid
USA
                                & Long-Term Care                        301 Centennial Mall S                                 Lincoln               NE              68508 USA       Service Provider Agreement
NEBRASKA LABLINC, LLC
5440 SOUTH STREET
SUITE 100                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
LINCOLN NE 68506
USA                             Nebraska Lablinc, LLC                   5440 South Street        Suite 100                    Lincoln               NE      68506        USA        Phlebotomy and Specimen Collection Services Agreement
NEELON LABS, LLC DBA ARCPOINT
LABS OF WINSTON-SALEM
3726 VEST MILL ROAD                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
WINSTON-SALEM NC 27103          Neelon Labs, LLC dba ARCpoint Labs
USA                             of Winston-Salem                        3726 Vest Mill Road                                   Winston-Salem         NC      27103        USA        Phlebotomy and Specimen Collection Services Agreement
NEW MEXICO MEDICAID PROJECT
PO BOX 27460
                                                                                                                                                                                                                                                                  Term ends when current license expires
ALBUQUERQUE NM 87125-7460
USA                             New Mexico Medicaid Project             PO Box 27460                                          Albuquerque           NM      87125-7460   USA        Provider Enrollment/Credentialing
NFS LEASING
900 CUMMINGS CENTER
SUITE 226-U                                                                                                                                                                                                                                                                       Ongoing
BEVERLY MA 01915                                                                                 Suite 226-
USA                             NFS Leasing                             900 Cummings Center      U                            Beverly               MA      01915        USA        Master Equipment Lease
NIKIA THOMAS
102 HONEYSUCKLE LANE
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
STOCKBRIDGE GA 30281
USA                             Nikia Thomas                            102 Honeysuckle Lane                                  Stockbridge           GA      30281        USA        Phlebotomy and Specimen Collection Services Agreement
NIKKI HARRIS DBA FORWARD
MOBILE MEDICS, LLC
16350 ELLA BLVD
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SUITE 625
HOUSTON TX 77090                Nikki Harris dba Forward Mobile
USA                             Medics, LLC                             16350 Ella Blvd          Suite 625                    Houston               TX      77090        USA        Phlebotomy and Specimen Collection Services Agreement

NISHA MALAVIYA; BLACK DELTA, LLC
DBA ARCPOINT LABS APPLE VALLEY
14690 GALAXIE AVE-
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SUITE 110
APPLE VALLEY MN 55124
                                 Nisha Malaviya; Black Delta, LLC DBA
USA
                                 ARCPoint Labs Apple Valley             14690 Galaxie Ave-       Suite 110                    Apple Valley          MN              55124 USA       Phlebotomy and Specimen Collection Services Agreement
NISHI DAVIS DICKERSON DBA ELITE
EXAMINER'S
7210 CASCADE DR
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
APT 817
FORT WORTH TX 76137              Nishi Davis Dickerson dba Elite
USA                              Examiner's                             7210 Cascade Dr          Apt 817                      Fort Worth            TX      76137        USA        Phlebotomy and Specimen Collection Services Agreement
NORWINDEN, LLC (KEARNEY)
CONSULTING
                                                                                                                                                                                                                                                        Continuous until terminated or until the Services Agreement
29 PARK LANE
                                                                                                                                                                                                                                                                                terminates
GLEN MILLS PA 19342
USA                              Norwinden, LLC (Kearney) Consulting    29 Park Lane                                          Glen Mills            PA      19342        USA        Managed Care Business Development Agreement
NTEC FOR TECHNOLOGY, INC.
6170 RESEARCH ROAD
                                                                                                                                                                                                                                                                              Yearly renewal
FRISCO TX 75033
USA                              NTEC For Technology, Inc.              6170 Research Road                                    Frisco                TX      75033        USA        License Agreement
NUMARES AG
93053 REGENSBURG
JOSEF-ENGERT
                                                                                                                                                                                                                                                                         1 month unless extended
STR 9
REGENSBURG                                                                                       Josef-                                                                  German
GERMANY                          Numares AG                             93053 Regensburg         Engert       Str 9           Regensburg                                 y      Provisional License and Supply Agreement
NUMARES AG
93053 REGENSBURG
JOSEF-ENGERT
                                                                                                                                                                                                                                                                          3 years unless extended
STR 9
REGENSBURG                                                                                       Josef-                                                                  German
GERMANY                          Numares AG                             93053 Regensburg         Engert       Str 9           Regensburg                                 y      License and Supply Agreement
NUMARES GROUP CORPORATION
737 N 5TH STREET
                                                                                                                                                                                                                                                                           9/30/2022 Expiration
RICHMOND VA 23219
USA                              Numares Group Corporation              737 N 5th Street                                      Richmond              VA      23219        USA        Sublease Agreement
NW NATUROPATHIC MEDICINE
7000 SW HAMPTON STREET
                                                                                                                                                                                                                                                       1 year initial term and automatic renewal each year thereafter
PORTLAND OR 97223
USA                              NW Naturopathic Medicine               7000 SW Hampton Street                                Portland              OR      97223        USA        Equipment use agreement
OAK CREST LABORTORY SERVICES,
INC.
10522 S CICERO AVE
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
UNIT 307
OAK LAWN IL 60453
USA                              Oak Crest Labortory Services, Inc.     10522 S Cicero Ave       Unit 307                     Oak Lawn              IL      60453        USA        Phlebotomy and Specimen Collection Services Agreement
OKLAHOMA HEALTHCARE
AUTHORITY
PO BOX 54015                                                                                                                                                                                                                                                                      Unknown
OKLAHOMA CITY OK 73154
USA                              Oklahoma Healthcare Authority          PO Box 54015                                          Oklahoma City         OK      73154        USA        General Provider Agreement
OMEGAQUANT ANALYTICS, LLC
5009 W. 12TH STREET
SUITE 8                                                                                                                                                                                                                                               Extends until completion of the Purpose unless extended further
SIOUX FALLS SD 57106
USA                              OmegaQuant Analytics, LLC              5009 W. 12th Street      Suite 8                      Sioux Falls           SD              57106 USA       Data Sharing Agreement
                                                 Case 19-11691-JTD                                                     Doc 8                        Filed 09/27/19                                        Page 1157 of 1166

Schedule G                                                                                                                                                                                                                                   True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                     Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                  Address1          Address2 Address3 Address4               City    State       Zip       Country                                Description                                         Remaining Term
OMICIA INC.
1611 TELEGRAPH
AVE.
                                                                                                                                                                                                                                                     2 year initial term and renewal each year thereafter
SUITE 500
OAKLAND CA 94612                                                         1611 Telegraph
USA                                Omicia Inc.                           Ave.                       Suite 500                    Oakland             CA      94612        USA        Fee For Services Agreement
OMICIA, INC.
1611 TELEGRAPH AVE
                                                                                                                                                                                                                                               2 year initial term and automatic renewal for successive 1 year
SUITE 500
                                                                                                                                                                                                                                                                      periods thereafter
OAKLAND CA 94612
USA                                Omicia, Inc.                          1611 Telegraph Ave         Suite 500                    Oakland             CA      94612        USA        Fee For Services Agreement

ONE STICK PHLEBOTOMY AND LABS
2071 SEACLIFF DR
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
MILPITAS CA 95035
USA
                                   One Stick Phlebotomy and Labs         2071 Seacliff Dr                                        Milpitas            CA              95035 USA       Phlebotomy and Specimen Collection Services Agreement
OPEN MEDICINE INSTITUTE
2500 HOSPITAL DRIVE
BLDG 2                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
MOUNTAIN VIEW CA 94040
USA                                Open Medicine Institute               2500 Hospital Drive        Bldg 2                       Mountain View       CA      94040        USA        Phlebotomy and Specimen Collection Services Agreement
OPTIMAL HEALTH SPECTRUMS
4463 STONERIDEGE DRIVE
                                                                                                                                                                                                                                                1 year initial term and automatic renewal each year thereafter
PLEASANTON CA 94588
USA                                Optimal Health Spectrums              4463 Stoneridege Drive                                  Pleasanton          CA      94588        USA        Equipment use agreement
ORANGESTAR FRISCO I LLC
FORMERLY OWNED BY SDI-
PARKWOOD, LLC
                                                                                                                                                                                                                                                                    1/31/2026 Expiration
3729 UNION STREET PO BOX 523
MINERAL RIDGE OH 44440             Orangestar Frisco I LLC formerly      3729 Union Street PO Box
USA                                owned by SDI-Parkwood, LLC            523                                                     Mineral Ridge       OH      44440        USA        Lease Agreement Frisco new owner
ORCHARD SOFTWARE
CORPORATION
701 CONGRESSIONAL BOULEVARD                                                                                                                                                                                                                   Terminates when all Protected Health Information is destroyed or
SUITE 360                                                                                                                                                                                                                                                                returned
CARMEL IN 46032                                                          701 Congressional
USA                                Orchard Software Corporation          Boulevard                  Suite 360                    Carmel              IN      46032        USA        Business Associate Agreement
ORCHARD SOFTWARE
CORPORATION
701 CONGRESIONAL BLVD
                                                                                                                                                                                                                                                                           Unknown
SUITE 360
CARMEL IN 46032
USA                                Orchard Software Corporation          701 Congresional Blvd      Suite 360                    Carmel              IN      46032        USA        Harvest LIS System Upgrade Agreement
ORCHARD SOFTWARE
CORPORATION
701 CONGRESIONAL BLVD
                                                                                                                                                                                                                                                                      Until terminated
SUITE 360
CARMEL IN 46032
USA                                Orchard Software Corporation          701 Congresional Blvd      Suite 360                    Carmel              IN      46032        USA        Purchase Agreement
ORCHARD SOFTWARE
CORPORATION
701 CONGRESIONAL BLVD
                                                                                                                                                                                                                                             2 year initial term and renewal option for 1 year periods thereafter
SUITE 360
CARMEL IN 46032
USA                                Orchard Software Corporation          701 Congresional Blvd      Suite 360                    Carmel              IN      46032        USA        Software Source Code License Agreement
ORNITHOGALLUS, LLC DBA ANY LAB
TEST NOW GALENA PARK 0193
2215 ROLLINGBROOK DR
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SUITE 120
BAYTOWN TX 77521                   Ornithogallus, LLC dba Any Lab Test
USA                                Now Galena Park 0193                  2215 Rollingbrook Dr       Suite 120                    Baytown             TX      77521        USA        Phlebotomy and Specimen Collection Services Agreement
PACGENOMICS
28222 AGOURA ROAD
SUITE 200/201                                                                                                                                                                                                                                        1 year initial term and renewal each year thereafter
AGOURA HILLS CA 91301                                                                               Suite
USA                                PacGenomics                           28222 Agoura Road          200/201                      Agoura Hills        CA      91301        USA        Services Agreement
PACGENOMICS
28222 AGOURA ROAD
SUITE 200/201                                                                                                                                                                                                                                        1 year initial term and renewal each year thereafter
AGOURA HILLS CA 91301                                                                               Suite
USA                                PacGenomics                           28222 Agoura Road          200/201                      Agoura Hills        CA      91301        USA        Laboratory Services Agreement
PACGENOMICS, LLC
28222 AGOURA ROAD
SUITE 200/201                                                                                                                                                                                                                                               1 year or until services are complete
AGOURA HILLS CA 91301                                                                               Suite
USA                                PacGenomics, LLC                      28222 Agoura Road          200/201                      Agoura Hills        CA      91301        USA        Services Agreement
PACIFIC MOBILE PHLEBOTOMY
SERVICES
PO BOX 3773                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
SANTA BARBARA CA 93130
USA                                Pacific Mobile Phlebotomy Services    PO Box 3773                                             Santa Barbara       CA      93130        USA        Phlebotomy and Specimen Collection Services Agreement
PAMELA WANG MD - MDVIP
901 SAN RAMON VALLEY BLVD
SUITE 130                                                                                                                                                                                                                                       1 year initial term and automatic renewal each year thereafter
DANVILLE CA 94526
USA                                Pamela Wang MD - MDVIP                901 San Ramon Valley Blvd Suite 130                     Danville            CA      94526        USA        Equipment use agreement
PARMJIT MANN DBA HEALTHDEV
LABS
1180 B LIVE OAK BLVD.                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
YUBA CITY CA 95991
USA                                Parmjit Mann dba HealthDEV Labs       1180 B Live Oak Blvd.                                   Yuba City           CA              95991 USA       Phlebotomy and Specimen Collection Services Agreement
PATHOLOGY LABORATORIES, INC.
1946 N 13TH ST
SUITE 301                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
TOLEDO OH 43604
USA                                Pathology Laboratories, Inc.          1946 N 13th St             Suite 301                    Toledo              OH      43604        USA        Phlebotomy and Specimen Collection Services Agreement
PATIENTS CHOICE, LLC
20045 N 19TH AVENUE
SUITE 166                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
PHOENIX AZ 85027
USA                                Patients Choice, LLC                  20045 N 19th Avenue        Suite 166                    Phoenix             AZ      85027        USA        Phlebotomy and Specimen Collection Services Agreement
PATRICIA MICHELE CHRISTIAN
5189 WHITEHURST LANE
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
CRESTVIEW FL 32534
USA                                Patricia Michele Christian            5189 Whitehurst Lane                                    Crestview           FL              32534 USA       Phlebotomy and Specimen Collection Services Agreement

PAWLEYS ISLAND PHLEBOTOMY, LLC
144 BEAVER POND LOOP
UNIT 52                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
PAWLEYS ISLAND SC 29585
USA
                                   Pawleys Island Phlebotomy, LLC        144 Beaver Pond Loop       Unit 52                      Pawleys Island      SC              29585 USA       Phlebotomy and Specimen Collection Services Agreement
PEAK PERFORMANCE
1707 3RD STREET SE
                                                                                                                                                                                                                                                1 year initial term and automatic renewal each year thereafter
PUYALLUP WA 98372
USA                                Peak Performance                      1707 3rd Street SE                                      Puyallup            WA      98372        USA        Equipment use agreement
PENNSYLVANIA AUTOMATED
SERVICES, INC.
206 CLAY AVE                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
JEANNETTE PA 15644                 Pennsylvania Automated Services,
USA                                Inc.                                  206 Clay Ave                                            Jeannette           PA      15644        USA        Phlebotomy and Specimen Collection Services Agreement
PENNSYLVANIA AUTOMATED
SERVICES, INC. (MOBILE SERVICE)
206 CLAY AVE                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
JEANNETTE PA 15644                 Pennsylvania Automated Services,
USA                                Inc. (Mobile Service)                 206 Clay Ave                                            Jeannette           PA      15644        USA        Phlebotomy and Specimen Collection Services Agreement
PEREIRA, INC.
1700 HUGUENOT RD
SUITE A                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
MIDLOTHIAN VA 23113
USA                                Pereira, Inc.                         1700 Huguenot Rd           Suite A                      Midlothian          VA      23113        USA        Phlebotomy and Specimen Collection Services Agreement
                                                Case 19-11691-JTD                                                      Doc 8                         Filed 09/27/19                                          Page 1158 of 1166

Schedule G                                                                                                                                                                                                                                    True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                      Case Number: 19-11691

    Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                  Address1          Address2 Address3 Address4                City    State       Zip       Country                               Description                                          Remaining Term
PERKIN ELMER
940 WINTER ST
                                                                                                                                                                                                                                                                            Unknown
WALTHAM MA 02451
USA                                Perkin Elmer                          940 Winter St                                           Waltham              MA      02451        USA        Equipment Lease Agreement
PERKINS COIE RE MICHAEL
OSTERHOFF
131 SOUTH DEARBORN STREET
                                                                                                                                                                                                                                                                Until terminated or completed
SUITE 1700
CHICAGO IL 60603                                                                                   Suite
USA                                Perkins Coie re Michael Osterhoff     131 South Dearborn Street 1700                          Chicago              IL      60603        USA        Engagement Letter
PETER PAUL TOTH, MD, PHD, FAAFP,
FICA, FAHA, FNLA, FCCP, FASCP,
FACC
                                                                                                                                                                                                                                                          1 year renewal every year until terminated
101 EAST MILLER ROAD               Peter Paul Toth, MD, PhD, FAAFP,
STERLING IL 61081                  FICA, FAHA, FNLA, FCCP, FASCP,
USA                                FACC                                  101 East Miller Road                                    Sterling             IL      61081        USA        Consulting agreement
PHADIA US INC. - THERMO FISHER
SCIENTIFIC
4169 COMMERCIAL AVE                                                                                                                                                                                                                                                         60 months
PORTAGE MI 49002                   Phadia US Inc. - Thermo Fisher
USA                                Scientific                            4169 Commercial Ave                                     Portage              MI      49002        USA        Capital Agreement
PHADIA US, INC., A PART OF
THERMO FISHER FINANCIAL
SERVICES, INC.
                                                                                                                                                                                                                                                                            Unknown
4169 COMMERCIAL AVE
PORTAGE MI 49002                   Phadia US, Inc., a part of Thermo
USA                                Fisher Financial Services, Inc.       4169 Commercial Ave                                     Portage              MI      49002        USA        Capital Purchase Addendum
PHC-LAC CRUCES, INC.
2450 S. TELSHOR BLVD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
LAS CRUCES NM 88011
USA                                PHC-Lac Cruces, Inc.                  2450 S. Telshor Blvd                                    Las Cruces           NM      88011        USA        Phlebotomy and Specimen Collection Services Agreement
PHILLIP MOTA PHLEBOTOMY
5846 FORT STANWIX ST
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
SAN ANTONIO TX 78233
USA                                Phillip Mota Phlebotomy               5846 Fort Stanwix St                                    San Antonio          TX      78233        USA        Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMIST ON WHEELS
12041 DESSAU RD
SUITE 1909                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
AUSTIN TX 78754                                                                                     Suite
USA                                Phlebotomist on Wheels                12041 Dessau Rd            1909                         Austin               TX      78754        USA        Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY HEALTHCARE
LLC//DAWN HULING
44 E. COLLOM ST                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
PHILADELPHIA PA 19144              Phlebotomy Healthcare LLC//Dawn
USA                                Huling                                44 E. Collom St                                         Philadelphia         PA              19144 USA       Phlebotomy and Specimen Collection Services Agreement
PHLEBOTOMY ON WHEELS
5004 HONEYGO CENTER DRIVE
SUITE 102#133                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
PERRY HALL MD 21128                                                      5004 Honeygo Center        Suite
USA                                Phlebotomy on Wheels                  Drive                      102#133                      Perry Hall           MD              21128 USA       Phlebotomy and Specimen Collection Services Agreement
PINNACLE MOBILE PHLEBOTOMY,
LLC
27620 FARMINGTON RD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
SUITE B2
FARMINGTON HILLS MI 48334
USA                                Pinnacle Mobile Phlebotomy, LLC       27620 Farmington Rd        Suite B2                     Farmington Hills     MI      48334        USA        Phlebotomy and Specimen Collection Services Agreement

PIONEER INVESTMENTS, LLC DBA
ANY LAB TEST NOW - GREENWOOD
5589 E 250 S                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
FRANKLIN IN 46131
                                   Pioneer Investments, LLC dba Any
USA
                                   Lab Test Now - Greenwood              5589 E 250 S                                            Franklin             IN      46131        USA        Phlebotomy and Specimen Collection Services Agreement
POLSINELLI PC, POLSINELLI LLP
555 FAYETTEVILLE STREET
SUITE 720                                                                                                                                                                                                                                                       Until terminated or completed
RALEIGH NC 27601
USA                                Polsinelli PC, Polsinelli LLP         555 Fayetteville Street    Suite 720                    Raleigh              NC      27601        USA        Engagement Letter
PORSHA WRIGHT
10010 DULANEY CT
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
HENRICO VA 23233
USA                                Porsha Wright                         10010 Dulaney Ct                                        Henrico              VA      23233        USA        Phlebotomy and Specimen Collection Services Agreement
PRAXAIR DISTRIBUTION INC.
10 RIVERVIEW DRIVE
                                                                                                                                                                                                                                                                Continuous - monthly renewal
DANBURY CT 06810
USA                                Praxair Distribution Inc.             10 Riverview Drive                                      Danbury              CT      06810        USA        Product Supply Agreement
PRESTIGE PHLEBOTOMY
17630 30TH AVE, CT. EAST
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
TACOMA WA 98446
USA                                Prestige Phlebotomy                   17630 30th Ave, Ct. East                                Tacoma               WA      98446        USA        Phlebotomy and Specimen Collection Services Agreement
PRN HEALTHCARE STAFFING, LC DBA
LATONYA SANDERS
1125 48TH AVENUE NORTH
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
SUITE 307
MYRTLE BEACH SC 29577              PRN Healthcare Staffing, LC dba
USA                                LaTonya Sanders                       1125 48th Avenue North     Suite 307                    Myrtle Beach         SC              29577 USA       Phlebotomy and Specimen Collection Services Agreement
PRO FOOTBALL HALL OF FAME
2121 GEORGE HALAS DRIVE NW
                                                                                                                                                                                                                                                                            Unsigned
CANTON OH 44708                                                          2121 George Halas Drive
USA                                Pro Football Hall of Fame             NW                                                      Canton               OH      44708        USA        Charitable Donation Agreement
PROHEALTH
3296 SUMMIT BLVD
SUITE 33                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
PENSACOLA FL 32503
USA                                ProHealth                             3296 Summit Blvd           Suite 33                     Pensacola            FL      32503        USA        Phlebotomy and Specimen Collection Services Agreement
PROVIDENCE CLINICAL
LABORATORY, LLC
811 CHURCH ROAD
                                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
SUITE 247
CHERRY HILL NJ 08002
USA                                Providence Clinical Laboratory, LLC   811 Church Road            Suite 247                    Cherry Hill          NJ      08002        USA        Phlebotomy and Specimen Collection Services Agreement
PROVIDERTRUST, INC.
2300 CHARLOTTE AVENUE
                                                                                                                                                                                                                                                  2 year initial term and automatic renewal for 1 year periods
SUITE 104
                                                                                                                                                                                                                                                                            thereafter
NASHVILLE TN 37203
USA                                ProviderTrust, Inc.                   2300 Charlotte Avenue      Suite 104                    Nashville            TN      37203        USA        Monitoring Services Agreement
Q MED LABORATORY, LLC
11355 MONTWOOD
SUITE E                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
EL PASO TX 79936
USA                                Q Med Laboratory, LLC                 11355 Montwood             Suite E                      El Paso              TX      79936        USA        Phlebotomy and Specimen Collection Services Agreement
QLIKTECH, INC.
150 N. RADNOR CHESTER RD
                                                                                                                                                                                                                                               Continuous until terminated or until the Services Agreement (User
SUITE E-120
                                                                                                                                                                                                                                                                 License Agreement) terminates
RADNOR PA 19087                                                                                     Suite E-
USA                                QlikTech, Inc.                        150 N. Radnor Chester Rd   120                          Radnor               PA      19087        USA        Business Associate Agreement
QLIKTECH, INC.
150 N. RADNOR CHESTER RD
SUITE E-120                                                                                                                                                                                                                                                      Continuous until terminated
RADNOR PA 19087                                                                                     Suite E-
USA                                QlikTech, Inc.                        150 N. Radnor Chester Rd   120                          Radnor               PA      19087        USA        User License Agreement
QLIKTECH, INC.
150 N. RADNOR CHESTER RD
SUITE E-120                                                                                                                                                                                                                                                      Continuous until terminated
RADNOR PA 19087                                                                                     Suite E-
USA                                QlikTech, Inc.                        150 N. Radnor Chester Rd   120                          Radnor               PA      19087        USA        Statement of Work
QUALITY HEALTH & PHLEBOTOMY
SERVICES, LLC DBA MELISSA REID
813 204TH ST                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
PASADENA MD 21122                  Quality Health & Phlebotomy
USA                                Services, LLC dba Melissa Reid        813 204th St                                            Pasadena             MD              21122 USA       Phlebotomy and Specimen Collection Services Agreement
                                               Case 19-11691-JTD                                                    Doc 8                          Filed 09/27/19                                         Page 1159 of 1166

Schedule G                                                                                                                                                                                                                                          True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                            Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                 Address1        Address2 Address3 Address4                 City    State        Zip       Country                              Description                                                  Remaining Term
QUALITY INVESTMENT PROPERTIES
IRVING, LLC QUALITY TECHNICAL
SERVICES
                                                                                                                                                                                                                                                                                  36 months
6431 LONGHORN DRIVE
IRVING TX 75063                    Quality Investment Properties Irving,                                                                                                             Master Terms and Conditions - Colocation and Internet Access
USA                                LLC Quality Technical Services        6431 Longhorn Drive                                  Irving                TX               75063 USA       Agreement
RA LABS, INC. DBA ANY LAB TEST
NOW
100 E ROOSEVELT RD
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SUITE 42
VILLA PARK IL 60181
USA                                RA Labs, Inc. dba Any Lab Test Now   100 E Roosevelt Rd       Suite 42                     Villa Park            IL      60181         USA        Phlebotomy and Specimen Collection Services Agreement
RAYMOND DESINOR DBA DNA
PROFILES, INC.
1509 NE 167 ST                                                                                                                                                                                                                                          1 year initial term with automatic yearly renewal thereafter
NORTH MIAMI BEACH FL 33162         Raymond Desinor dba DNA Profiles,
USA                                Inc.                                 1509 NE 167 St                                        North Miami Beach     FL      33162         USA        Phlebotomy and Specimen Collection Services Agreement

REACH DIAGNOSTIC PARTNERS, LLC
4100 TALLEY ROAD
SUITE 300                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
LITTLE ROCK AR 72204
USA
                                   Reach Diagnostic Partners, LLC       4100 Talley Road         Suite 300                    Little Rock           AR      72204         USA        Phlebotomy and Specimen Collection Services Agreement
REBECCA COOK DBA INTEGRITY LAB
SERVICES, LLC
1572 HWY 85 N
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SUITE 329
FAYETTEVILLE GA 30214              Rebecca Cook dba Integrity Lab
USA                                Services, LLC                        1572 Hwy 85 N            Suite 329                    Fayetteville          GA      30214         USA        Phlebotomy and Specimen Collection Services Agreement
REDSPIN - AN AUXILIO COMPANY
4690 CARPINTERIA AVE
SUITE B                                                                                                                                                                                                                                                                           Unknown
CARPINTERIA CA 93013
USA                                Redspin - An Auxilio Company         4690 Carpinteria Ave     Suite B                      Carpinteria           CA      93013         USA        Service Proposal
RELIALAB TEST//GREG BOWMAN
3656 TROUSDALE DRIVE
SUITE 109                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
NASHVILLE TN 37204
USA                                ReliaLab Test//Greg Bowman           3656 Trousdale Drive     Suite 109                    Nashville             TN               37204 USA       Phlebotomy and Specimen Collection Services Agreement

RICHARD FLEMING
NOT LISTED
                                                                                                                                                                                                                                                                                  Unknown
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                    Not
USA
                                   Richard Fleming                      Not listed                                            Not listed            listed Not listed     USA        Settlement Agreement and Release

ROCHE DIAGNOSTICS CORPORATION
9115 HAGUE ROAD
                                                                                                                                                                                                                                                                 Unknown - 2 years from RDC signing date
INDIANAPOLIS IN 46250
USA
                                   Roche Diagnostics Corporation        9115 Hague Road                                       Indianapolis          IN      46250         USA        Confidential Disclosure Agreement

ROCHE DIAGNOSTICS CORPORATION
9115 HAGUE ROAD
                                                                                                                                                                                                                                                                                  60 months
INDIANAPOLIS IN 46250-0457
USA
                                   Roche Diagnostics Corporation        9115 Hague Road                                       Indianapolis          IN      46250-0457    USA        Product Schedule

ROCHE DIAGNOSTICS CORPORATION
9115 HAGUE ROAD
                                                                                                                                                                                                                                                                             Expires 11/2020
INDIANAPOLIS IN 46250-0457
USA
                                   Roche Diagnostics Corporation        9115 Hague Road                                       Indianapolis          IN      46250-0457    USA        Master Schedule

ROCHE DIAGNOSTICS CORPORATION
9115 HAGUE ROAD
                                                                                                                                                                                                                                                             Expires on the same date as the Master Schedule
INDIANAPOLIS IN 46250-0457
USA
                                   Roche Diagnostics Corporation        9115 Hague Road                                       Indianapolis          IN      46250-0457    USA        Master Agreement
ROCKDALE BLACKHAWK, LLC DBA
LITTLE RIVER HEALTHCARE
1 CHISOLM TRAIL                                                                                                                                                                                                                                         5 year initial term and automatic renewal for 2 year periods
SUITE 400                                                                                                                                                                                                                                                                         thereafter
ROUND ROCK TX 78681                Rockdale Blackhawk, LLC dba Little
USA                                River Healthcare                     1 Chisolm Trail          Suite 400                    Round Rock            TX      78681         USA        Laboratory Billing and Collection Agreement
ROSANNA BLANCHARD MOBILE
PHLEBOTOMY
1502 TAMARACK AVE. NW                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
GRAND RAPIDS MI 49504              Rosanna Blanchard Mobile
USA                                Phlebotomy                           1502 Tamarack Ave. NW                                 Grand Rapids          MI      49504         USA        Phlebotomy and Specimen Collection Services Agreement
RUBY POWELL
7913 GREENBRIAR DRIVE
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
NEOSHO MO 64850
USA                                Ruby Powell                          7913 Greenbriar Drive                                 Neosho                MO               64850 USA       Phlebotomy and Specimen Collection Services Agreement
RVA SELF STORAGE
1716 E CARY ST
                                                                                                                                                                                                                                                                          Unknown - continuous?
RICHMOND VA 23223
USA                                RVA Self Storage                     1716 E Cary St                                        Richmond              VA      23223         USA        Self storage rental agreement
RXBENEFITS, INC.
3500 BLUE LAKE DRIVE
SUITE 200                                                                                                                                                                                                                                                                         Continuous
BIRMINGHAM AL 352143
USA                                RxBenefits, Inc.                     3500 Blue Lake Drive     Suite 200                    Birmingham            AL      352143        USA        Business Associate Agreement
RXBENEFITS, INC.
3700 COLONNADE PARKWAY
SUITE 600                                                                                                                                                                                                                                             1 year term with automatic renewal thereafter for 1 year terms
BIRMINGHAM AL 35243
USA                                RxBenefits, Inc.                     3700 Colonnade Parkway   Suite 600                    Birmingham            AL               35243 USA       Administrative Services Agreement

RYAL VENTURES, INC DBA ARCPOINT
LABS OF GOLDEN VALLEY
701 DECATUR AVE NO
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SUITE 101
GOLDEN VALLEY MN 55427
                                Ryal Ventures, Inc dba ARCpoint Labs
USA
                                of Golden Valley                     701 Decatur Ave No          Suite 101                    Golden Valley         MN      55427         USA        Phlebotomy and Specimen Collection Services Agreement
SABRINA BERT PHLEBOTOMY
800 GANN RD
APT 616                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
CENTERVILLE GA 31028
USA                             Sabrina Bert Phlebotomy              800 Gann Rd                 Apt 616                      Centerville           GA      31028         USA        Phlebotomy and Specimen Collection Services Agreement

SAMUEL JASON HEAD
NOT LISTED
                                                                                                                                                                                                                                                                          Month to month basis
NOT LISTED NOT LISTED NOT LISTED
                                                                                                                                                    Not
USA
                                   Samuel Jason Head                    Not listed                                            Not listed            listed Not listed     USA        Consulting Agreement
SANDRA BEAUBRUN
49 FOSTER AVE
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
SHARON HILL PA 19079
USA                                Sandra BeauBrun                      49 Foster Ave                                         Sharon Hill           PA               19079 USA       Phlebotomy and Specimen Collection Services Agreement
SANJUANA ESTRADA
57001 BRAYN PKWY
                                                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
DALLAS TX 75206
USA                                Sanjuana Estrada                     57001 Brayn Pkwy                                      Dallas                TX      75206         USA        Phlebotomy and Specimen Collection Services Agreement
SEACOAST LABORATORY DATA
SYSTEMS, INC.
195 NEW HAMPSHIRE AVENUE
                                                                                                                                                                                                                                                                       Continuous until terminated
SUITE 140
PORTSMOUTH NH 03801                Seacoast Laboratory Data Systems,    195 New Hampshire
USA                                Inc.                                 Avenue                   Suite 140                    Portsmouth            NH      03801         USA        Software License and Support Agreement
SEACOAST LABORATORY DATA
SYSTEMS, INC.
195 NEW HAMPSHIRE DRIVE
                                                                                                                                                                                                                                                                       Continuous until terminated
SUITE 140
PORTSMOUTH NH 03801                Seacoast Laboratory Data Systems,
USA                                Inc.                                 195 New Hampshire Drive Suite 140                     Portsmouth            NH      03801         USA        Agreement
                                                  Case 19-11691-JTD                                                      Doc 8                         Filed 09/27/19                                       Page 1160 of 1166

Schedule G                                                                                                                                                                                                                                      True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                        Case Number: 19-11691

    Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                    Address1          Address2 Address3 Address4                City    State       Zip       Country                               Description                                          Remaining Term
SEAN STANLEY DBA COMPLETE
MOBILE LAB SERVICES, LLC
3167 HEMLOCK FARMS                                                                                                                                                                                                                                  1 year initial term with automatic yearly renewal thereafter
LORDS VALLEY PA 18428              Sean Stanley dba Complete Mobile
USA                                Lab Services, LLC                       3167 Hemlock Farms                                      Lords Valley         PA      18428        USA        Phlebotomy and Specimen Collection Services Agreement
SEBIA, INC.
1705 CORPORATE DRIVE
SUITE 400                                                                                                                                                                                                                                                   60 days after installation of the Equipment
NORCROSS GA 30093
USA                                Sebia, Inc.                             1705 Corporate Drive       Suite 400                    Norcross             GA      30093        USA        Equipment Evaluation Agreement
SEBIA, INC.
1705 CORPORATE DRIVE
SUITE 400                                                                                                                                                                                                                                                                     Continuous
NORCROSS GA 30093
USA                                Sebia, Inc.                             1705 Corporate Drive       Suite 400                    Norcross             GA      30093        USA        Reagent Rental Agreement
SEBIA, INC.
1705 CORPORATE DRIVE
SUITE 400                                                                                                                                                                                                                                                                     Continuous
NORCROSS GA 30093
USA                                Sebia, Inc.                             1705 Corporate Drive       Suite 400                    Norcross             GA      30093        USA        Reagent Rental Agreement
SEBIA, INC.
1705 CORPORATE DRIVE
SUITE 400                                                                                                                                                                                                                                                                     Continuous
NORCROSS GA 30093
USA                                Sebia, Inc.                             1705 Corporate Drive       Suite 400                    Norcross             GA      30093        USA        Reagent Rental Agreement
SECONDOPINIONEXPERT INC.
284681 LA PLAZA
                                                                                                                                                                                                                                                   2 years after the date in which the confidential information is
SUITE 300
                                                                                                                                                                                                                                                                            first disclosed
DANA POINT CA 92629
USA                                SecondOpinionExpert Inc.                284681 La Plaza            Suite 300                    Dana Point           Ca      92629        USA        Mutual Nondisclosure Agreement
SERACARE LIFE SCIENCES, INC.
37 BIRCH STREET
                                                                                                                                                                                                                                                                              Unknown
MILFORD MA 01757
USA                                SeraCare Life Sciences, Inc.            37 Birch Street                                         Milford              MA      01757        USA        Material Transfer Agreement
SHAVON PIPKINS
608 E. OAKWOOD BLVD
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
CHICAGO IL 60653
USA                                Shavon Pipkins                          608 E. Oakwood Blvd                                     Chicago              IL              60653 USA       Phlebotomy and Specimen Collection Services Agreement
SHEHAB SADDY, MD, FACP
2 UPPER RAGSDALE DR
B240                                                                                                                                                                                                                                               1 year initial term and automatic renewal each year thereafter
MONTEREY CA 93940
USA                                Shehab Saddy, MD, FACP                  2 Upper Ragsdale Dr        B240                         Monterey             CA      93940        USA        Equipment use agreement
SHERNETTA MITCHELL DBA ONE
STICK MEDICAL SERVICE
2927 BRAE BURN CIRCLE                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
VERO BEACH FL 32967                Shernetta Mitchell dba One Stick
USA                                Medical Service                         2927 Brae Burn Circle                                   Vero Beach           FL              32967 USA       Phlebotomy and Specimen Collection Services Agreement
SHRED-IT USA LLC
81 WALSH DRIVE
                                                                                                                                                                                                                                                                              Unknown
PARSIPPANY NJ 07054
USA                                Shred-it USA LLC                        81 Walsh Drive                                          Parsippany           NJ      07054        USA        Business associate agreement
SIDLEY AUSTIN, LLP
1 SOUTH DEARBORN STREET
                                                                                                                                                                                                                                                                  Until terminated or completed
CHICAGO IL 60603
USA                                Sidley Austin, LLP                      1 South Dearborn Street                                 Chicago              IL      60603        USA        Engagement Letter
SIEBMAN, BURG, PHILLIPS, AND
SMITH, LLP
300 N TRAVIS STREET                                                                                                                                                                                                                                               Until terminated or completed
SHERMAN TX 75090                   Siebman, Burg, Phillips, and Smith,
USA                                LLP                                     300 N Travis Street                                     Sherman              TX      75090        USA        Engagement Letter
SIEMENS HEALTHCARE
DIAGNOSTICS, INC.
115 NORWOOD PARK SOUTH                                                                                                                                                                                                                                                        Unknown
NORWOOD MA 02062
USA                                Siemens Healthcare Diagnostics, Inc. 115 Norwood Park South                                     Norwood              MA      02062        USA        Master Products Agreement
SINGULEX INC. DBA VERIDIA
DIAGNOSTICS
1701 HARBOR BAY PARKWAY
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SUITE 200
ALAMEDA CA 94502
USA                                Singulex Inc. dba Veridia Diagnostics   1701 Harbor Bay Parkway    Suite 200                    Alameda              CA              94502 USA       Phlebotomy and Specimen Collection Services Agreement
SLAGLES INC.
2315 B. EXECUTIVE PARK CIRCLE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
GREENVILLE NC 27834                                                        2315 B. Executive Park
USA                                Slagles Inc.                            Circle                                                  Greenville           NC              27834 USA       Phlebotomy and Specimen Collection Services Agreement
SLS OF TAMPA BAY DBA SUPERIOR
LAB SERVICES OF TAMPA BAY DBA
LABRETRIEVER
735 ARLINGTON AVE NORTH                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
SUITE 112                          SLS of Tampa Bay dba Superior Lab
ST. PETERSBURG FL 33701            Services of Tampa Bay dba
USA                                LabRetriever                            735 Arlington Ave North    Suite 112                    St. Petersburg       FL              33701 USA       Phlebotomy and Specimen Collection Services Agreement
SNB LLC DBA PERSONAL HEALTH
PARTNERS
8010 S. 101ST E AVE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SUITE 200
TULSA OK 74133
USA                                SNB LLC dba Personal Health Partners 8010 S. 101st E Ave           Suite 200                    Tulsa                OK              74133 USA       Phlebotomy and Specimen Collection Services Agreement
SOUTH PLAINS HEALTH AND
WELLNESS TESTING CENTERS DBA
ANY LAB TEST NOW
5217 82ND STREET                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SUITE 102A                         South Plains Health and Wellness
LUBBOCK TX 79424                   Testing Centers dba Any Lab Test                                   Suite
USA                                Now                                     5217 82nd Street           102A                         Lubbock              TX              79424 USA       Phlebotomy and Specimen Collection Services Agreement
SPECIALITY STIX
1282 MAPLE AVE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
YUBA CITY CA 95991
USA                                Speciality Stix                         1282 Maple Ave                                          Yuba City            CA              95991 USA       Phlebotomy and Specimen Collection Services Agreement
SPECIALITY STIX
1282 MAPLE AVE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
YUBA CITY CA 95991
USA                                Speciality Stix                         1282 Maple Ave                                          Yuba City            CA              95991 USA       Phlebotomy and Specimen Collection Services Agreement
SPECTRUM FAMILY MEDICAL CLINIC
PA
2020 NORTH TYLER ROAD
                                                                                                                                                                                                                                                   1 year initial term and automatic renewal each year thereafter
SUITE 114
WICHITA KS 67212
USA                                Spectrum Family Medical Clinic PA       2020 North Tyler Road      Suite 114                    Wichita              KS              67212 USA       Equipment use agreement
STAAR QUALITY LAB TESTING LLC
DBA ANY LAB TEST NOW
4501 E. THOMAS ROAD
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
# 105
PHOENIX AZ 85018                   Staar Quality Lab Testing LLC dba Any
USA                                Lab Test Now                          4501 E. Thomas Road          # 105                        Phoenix              AZ              85018 USA       Phlebotomy and Specimen Collection Services Agreement
STACI SMITH
4718 OLD HIGH GATE ENTRY
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
STONE MOUNTIAN GA 30083
USA                                Staci Smith                             4718 Old High Gate Entry                                Stone Mountian       GA              30083 USA       Phlebotomy and Specimen Collection Services Agreement
STACI'S PHLEBOTOMY SERVICE
PO BOX 1258
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
MAPLE VALLEY WA 98038
USA                                Staci's Phlebotomy Service              PO Box 1258                                             Maple Valley         WA              98038 USA       Phlebotomy and Specimen Collection Services Agreement
STAMATED LLC DBA ACCURATE
DIAGNOSTICS
2500 WINCHESTER PLACE
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
SUITE 108
SPARTANBURG SC 29301               Stamated LLC dba Accurate
USA                                Diagnostics                             2500 Winchester Place      Suite 108                    Spartanburg          SC              29301 USA       Phlebotomy and Specimen Collection Services Agreement
                                                Case 19-11691-JTD                                                     Doc 8                         Filed 09/27/19                                          Page 1161 of 1166

Schedule G                                                                                                                                                                                                                                   True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                     Case Number: 19-11691

   Contract Counterparty Name,
         Mailing Address                   Contract Counterparty                  Address1         Address2 Address3 Address4                City    State        Zip      Country                               Description                                          Remaining Term
STAT CARE GROUP, LLC
1220 A EAST JOPPA ROAD
SUIATE 109                                                                                                                                                                                                                                       1 year initial term with automatic yearly renewal thereafter
TOWSON MD 21286                                                                                    Suiate
USA                                Stat Care Group, LLC                  1220 A East Joppa Road    109                          Towson               MD              21286 USA       Phlebotomy and Specimen Collection Services Agreement

STATE OF TENNESSEE DEPARTMENT
OF FINANCE AND ADMINISTRATION
312 ROSA L PARKS AVE                                                                                                                                                                                                                                                       Unknown
NASHVILLE TN 37243
                                   State of Tennessee Department of
USA
                                   Finance and Administration            312 Rosa L Parks Ave                                   Nashville            TN              37243 USA       Provider Payment and Participation Agreement
STERICYCLE, INC.
28161 N. KEITH DRIVE                                                                                                                                                                                                                            3 year initial term and automatic renewal each year thereafter
LAKE FOREST IL 60045                                                                                                                                                                                                                                                   unless terminated
USA                                Stericycle, Inc.                      28161 N. Keith Drive                                   Lake Forest          IL      60045        USA        Master Service Agreement
STEVEN MICHAEL HAHN/SUPERIOR
PHLEBOTOMY LLC
4196 MERCHANTS PLAZA
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
#523
WOODBRIDGE VA 22193                Steven Michael Hahn/Superior
USA                                Phlebotomy LLC                        4196 Merchants Plaza      #523                         Woodbridge           VA              22193 USA       Phlebotomy and Specimen Collection Services Agreement
SUSAN COLLENTRO SCHOEB
35340 N SHORTHORN TRAIL
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SAN TAN VALLEY AZ 85143
USA                                Susan Collentro Schoeb                35340 N Shorthorn Trail                                San Tan Valley       AZ              85143 USA       Phlebotomy and Specimen Collection Services Agreement
SUSAN DIMICK, MD, MS, FACP
1227 E. 9TH STREET
                                                                                                                                                                                                                                                         1 year renewal every year until terminated
EDMOND OK 73034
USA                                Susan Dimick, MD, MS, FACP            1227 E. 9th Street                                     Edmond               OK      73034        USA        Consulting agreement
SUSAN RAISCH
3201 LOMA VERDE DRIVE
APT 46                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
SAN JOSE CA 95117
USA                                Susan Raisch                          3201 Loma Verde Drive     Apt 46                       San Jose             CA              95117 USA       Phlebotomy and Specimen Collection Services Agreement

SUSAN STAR MOBILE PHLEBOTOMY
1240 W. ROSEBURG AVE
#F                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
MODESTO CA 95350
USA
                                   Susan Star Mobile Phlebotomy          1240 W. Roseburg Ave      #F                           Modesto              CA              95350 USA       Phlebotomy and Specimen Collection Services Agreement
TAMARA S. GIORDANO DBA QUICK
DRAWS
10802 CLEMSON BLVD.
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SUITE B
SENECA SC 29678
USA                                Tamara S. Giordano dba Quick Draws 10802 Clemson Blvd.          Suite B                      Seneca               SC              29678 USA       Phlebotomy and Specimen Collection Services Agreement
TAMMY AMBROSE
2362 BAINBRIDGE ROAD
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
BATES CITY MO 64011
USA                                Tammy Ambrose                         2362 Bainbridge Road                                   Bates City           MO              64011 USA       Phlebotomy and Specimen Collection Services Agreement

TAMMY M. VENUS
NOT LISTED                                                                                                                                                                                                                                   Continues until terminated for cause or until the Services Agreement
NOT LISTED NOT LISTED NOT LISTED                                                                                                                                                                                                                                          terminates
                                                                                                                                                     Not
USA
                                   Tammy M. Venus                        Not listed                                             Not listed           listed Not listed    USA        Consulting agreement
TELADOC INC.
1945 LAKEPOINTE DRIVE                                                                                                                                                                                                                           1 year initial term and automatic renewal each year thereafter
LEWISVILLE TX 75057                                                                                                                                                                                                                                                    unless terminated
USA                                Teladoc Inc.                          1945 Lakepointe Drive                                  Lewisville           TX      75057        USA        Services Agreement

TERRANCE MORAN, MD, FACC, FAHA
PO BOX HH
                                                                                                                                                                                                                                                         1 year renewal every year until terminated
MONTEREY CA 93942-6032
USA
                                   Terrance Moran, MD, FACC, FAHA        PO Box HH                                              Monterey             CA      93942-6032   USA        Consulting agreement
TESTING ALTERNATIVES, INC.
2075 W. WARNER ROAD
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
CHANDLER AZ 85224
USA                                Testing Alternatives, Inc.            2075 W. Warner Road                                    Chandler             AZ              85224 USA       Phlebotomy and Specimen Collection Services Agreement
TEVIXMD CORPORATION
6056 EAGLES NEST DRIVE
                                                                                                                                                                                                                                                  1 year initial term and automatic renewal each year after
JUPITER FL 33458
USA                                tevixMD Corporation                   6056 Eagles Nest Drive                                 Jupiter              FL      33458        USA        Subscriber Data Exchange Agreement
THE BLOOD SPOT
10348 SW 32ND AVE
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
GAINESVILLE FL 32608
USA                                The Blood Spot                        10348 SW 32nd Ave                                      Gainesville          FL      32608        USA        Phlebotomy and Specimen Collection Services Agreement
THE HORMONE CENTER - EL PASO
6955 N MESA STREET
SUITE 303                                                                                                                                                                                                                                       1 year initial term and automatic renewal each year thereafter
EL PASO TX 79912
USA                                The Hormone Center - El Paso          6955 N Mesa Street        Suite 303                    El Paso              TX      79912        USA        Equipment use agreement
THE LAM GROUP INC. DBA ANY LAB
TEST NOW - HUNTERSVILLE
14231 MARKET SQUARE DRIVE
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
SUITE # C-2
HUNTERSVILLE NC 28078              The LAM Group Inc. dba Any Lab Test 14231 Market Square         Suite # C-
USA                                Now - Huntersville                  Drive                       2                            Huntersville         NC              28078 USA       Phlebotomy and Specimen Collection Services Agreement
THE LIPTON LAW FIRM
3200 THOMAS AVE
UNIT K                                                                                                                                                                                                                                                         Until terminated or completed
DALLAS TX 75204
USA                                The Lipton Law Firm                   3200 Thomas Ave           Unit K                       Dallas               TX      75204        USA        Engagement Letter
THERMO FISHER FINANCIAL
SERVICES, INC.
168 THIRD AVE                                                                                                                                                                                                                                                              Unknown
WALTHAM MA 02451
USA                                Thermo Fisher Financial Services, Inc. 168 Third Ave                                         Waltham              MA      02451        USA        Delivery and Acceptance Certificate
THERMO FISHER FINANCIAL
SERVICES, INC.
168 THIRD AVE                                                                                                                                                                                                                                                              Unknown
WALTHAM MA 02451
USA                                Thermo Fisher Financial Services, Inc. 168 Third Ave                                         Waltham              MA      02451        USA        Delivery and Acceptance Certificate
TIDEWATER HEALTH AND WELLNESS
SERVICES DBA ARCPOINT LANS-
HERNDON
462 HERNDON PARKWAY                                                                                                                                                                                                                              1 year initial term with automatic yearly renewal thereafter
SUITE 103
HERNDON VA 20170                   Tidewater Health and Wellness
USA                                Services dba ARCpoint Lans- Herndon 462 Herndon parkway         Suite 103                    Herndon              VA              20170 USA       Phlebotomy and Specimen Collection Services Agreement
TIDEWATER MOBILE PHLEBOTOMY
SERVICE, LLC OBA CANDIDA
SINGLETON
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
524 NORMANDY STREET
PORTSMOUTH VA 23701                Tidewater Mobile Phlebotomy
USA                                Service, LLC oba Candida Singleton    524 Normandy Street                                    Portsmouth           VA      23701        USA        Phlebotomy and Specimen Collection Services Agreement
TIFFANI CAMPBELL
8083 STONEBROOK
                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
FRISCO TX 75034
USA                                Tiffani Campbell                      8083 Stonebrook                                        Frisco               TX              75034 USA       Phlebotomy and Specimen Collection Services Agreement
TIFFANNI NICOLE WILLIAMS
8242 DURALEE LN
#402                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
DOUGLASVILLE GA 30314
USA                                Tiffanni Nicole Williams              8242 Duralee Ln           #402                         Douglasville         GA              30314 USA       Phlebotomy and Specimen Collection Services Agreement
TIMETRADE SYSTEMS, INC.
100 AMES POND DRIVE                                                                                                                                                                                                                          Continues until terminated for cause or until the Services Agreement
TEWKSBURY MA 01876                                                                                                                                                                                                                                                        terminates
USA                                TimeTrade Systems, Inc.               100 Ames Pond Drive                                    Tewksbury            MA      01876        USA        Business associate agreement
TIMETRADE SYSTEMS, INC.
100 AMES POND DRIVE
                                                                                                                                                                                                                                                                Automatic renewal each year
TEWKSBURY MA 01876
USA                                TimeTrade Systems, Inc.               100 Ames Pond Drive                                    Tewksbury            MA      01876        USA        Master Software as a Services Agreement
                                               Case 19-11691-JTD                                                          Doc 8                       Filed 09/27/19                                           Page 1162 of 1166

Schedule G                                                                                                                                                                                                                                     True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                       Case Number: 19-11691

   Contract Counterparty Name,
          Mailing Address                  Contract Counterparty                   Address1          Address2 Address3 Address4                City    State       Zip       Country                              Description                                           Remaining Term
TOBY D. TYSON AND LEGACY
SCIENTIFIC, LLC DBA LEGACY
BIOMED
UNKNOWN
                                                                                                                                                                                                                                                                             Unknown
1614 S BROADWAY ST
SUITE 208                                                                                            1614 S
CARROLLTON TX 75006                Toby D. Tyson and Legacy Scientific,                              Broadway
USA                                LLC dba Legacy Biomed                  Unknown                    St       Suite 208           Carrollton           TX              75006 USA       Settlement Agreement and Release
TONYA TAYLOR
2704 LOGAN CIRCLE
APT 103                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
NACOGDOCHES TX 75961
USA                                Tonya Taylor                           2704 Logan Circle          Apt 103                      Nacogdoches          TX              75961 USA       Phlebotomy and Specimen Collection Services Agreement
TRACEY SHAVERS MOBILE
PHLEBOTOMY
1642 N 28TH ST                                                                                                                                                                                                                                     1 year initial term with automatic yearly renewal thereafter
PHILADELPHIA PA 19121
USA                                Tracey Shavers Mobile Phlebotomy       1642 N 28th St                                          Philadelphia         PA              19121 USA       Phlebotomy and Specimen Collection Services Agreement

TRANSFORMATIVE SOLUTIONS, LLC
2 SHELBOURNE COURT
                                                                                                                                                                                                                                                             1 year initial term and potion to extend
VOORHEES NJ 08034
USA
                                   Transformative Solutions, LLC          2 Shelbourne Court                                      Voorhees             NJ      08034        USA        Consulting Agreement
TRANSWORLD SYSTEMS, INC.
500 VIRGINIA DRIVE
SUITE 514                                                                                                                                                                                                                                                          Continuous until terminated
WASHINGTON PA 19034
USA                                Transworld Systems, Inc.               500 Virginia Drive         Suite 514                    Washington           PA      19034        USA        Services Agreement
TRAVALAB LLC
3862 SMITH STREET
SUITE D                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
UNION CITY CA 94587
USA                                Travalab LLC                           3862 Smith Street          Suite D                      Union City           CA              94587 USA       Phlebotomy and Specimen Collection Services Agreement
TRESTLE COMPLIANCE LLC
361 NEWBURY ST.
                                                                                                                                                                                                                                               Continues until terminated for cause or until the Services Agreement
5TH FLOOR
                                                                                                                                                                                                                                                                            terminates
BOSTON MA 02115
USA                                Trestle Compliance LLC                 361 Newbury St.            5th Floor                    Boston               MA      02115        USA        Business associate agreement
TRICIA JO GIBBONS
4825 CAMDEN DR SW
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
CONYETS GA 30094
USA                                Tricia Jo Gibbons                      4825 Camden Dr SW                                       Conyets              GA              30094 USA       Phlebotomy and Specimen Collection Services Agreement

TRIDENT LABS AND SELFCARE
SERVIES LLC DBA ANY LAB TEST NOW
570 N ALAFAYA TRAIL
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
#116
ORLANDO FL 32528
                                 Trident Labs and Selfcare Servies LLC
USA
                                 dba Any Lab Test Now                     570 N Alafaya Trail        #116                         Orlando              FL              32528 USA       Phlebotomy and Specimen Collection Services Agreement
TRILAB PREVENTION, LLC
1 FARRIER CT
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
COLUMBIA SC 29229
USA                              TriLab Prevention, LLC                   1 Farrier Ct                                            Columbia             SC              29229 USA       Phlebotomy and Specimen Collection Services Agreement
TRUE SOLDIER, LLC DBA ARCPOINT
LABS - LAFAYETTE
1414 HARVEST DRIVE                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
LAFAYETTE CO 80026               True Soldier, LLC dba ARCpoint Labs -
USA                              Lafayette                                1414 harvest Drive                                      Lafayette            CO              80026 USA       Phlebotomy and Specimen Collection Services Agreement
TRUE TEST LABS DBA SHAMEY
7124 W. 83RD S
#C                                                                                                                                                                                                                                                 1 year initial term with automatic yearly renewal thereafter
BRIDGEVIEW IL 60455
USA                              True Test Labs dba Shamey                7124 W. 83rd S             #C                           Bridgeview           IL              60455 USA       Phlebotomy and Specimen Collection Services Agreement
TRYNA A SAAVEDRA
1200 WESTERN MEADOWS RD NW
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
ALBUQUERQUE NM 87114                                                      1200 Western Meadows
USA                              Tryna A Saavedra                         Rd NW                                                   Albuquerque          NM              87114 USA       Phlebotomy and Specimen Collection Services Agreement
TSC ENTERPRISES LLC DBA ANY LAB
TEST NOW
431 LAKEWOOD RD                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
ARLINGTON WA 98223               TSC Enterprises LLC dba Any Lab Test
USA                              Now                                      431 Lakewood Rd                                         Arlington            WA              98223 USA       Phlebotomy and Specimen Collection Services Agreement

TUTELA MONITORING SYSTEMS, LLC
14930 N FLORIDA AVE
                                                                                                                                                                                                                                                          1 year initial term; renewal option thereafter
TAMPA FL 33613
USA
                                   Tutela Monitoring Systems, LLC         14930 N Florida Ave                                     Tampa                FL      33613        USA        Calibration and Maintenance Service Agreement
TYRONE WATSON PHLEBOCARE
MOBILE
1203 US HIGHWAY 98
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
SUITE 2A
DAPHNE AL 36526
USA                                Tyrone Watson Phlebocare Mobile        1203 US Highway 98         Suite 2A                     Daphne               AL              36526 USA       Phlebotomy and Specimen Collection Services Agreement
UMATTER, LLC
354 CARNAHAN STREET
                                                                                                                                                                                                                                                           1 year renewal every year until terminated
SAN ANTONIO TX 78209
USA                                Umatter, LLC                           354 Carnahan Street                                     San Antonio          TX      78209        USA        Client Bill Agreement

UNICORN PALMETTO INVESTMENTS
DBA ANY LAB TEST NOW
PO BOX 471182                                                                                                                                                                                                                                      1 year initial term with automatic yearly renewal thereafter
CHARLOTTE NC 28247
                                Unicorn Palmetto Investments dba
USA
                                Any Lab Test Now                          PO Box 471182                                           Charlotte            NC              28247 USA       Phlebotomy and Specimen Collection Services Agreement
UNIFIRST
4300 CASTLEWOOD RD
                                                                                                                                                                                                                                                                             36 months
RICHMOND VA 23234
USA                             Unifirst                                  4300 Castlewood Rd                                      Richmond             VA              23234 USA       Customer Service Agreement
UNIQUE LAB SERVICES, LLC
16457 E. BAINBRIDGE AVE.
                                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
FOUNTIAN HILLS AZ 85268
USA                             Unique Lab Services, LLC                  16457 E. Bainbridge Ave.                                Fountian Hills       AZ              85268 USA       Phlebotomy and Specimen Collection Services Agreement
UNITED HEALTHCARE INSURANCE
COMPANY AND UNITED
HEALTHCARE SERVICES INC. ET AL.
                                                                                                                                                                                                                                                                             Unknown
9700 HEALTH CARE LANE           United Healthcare Insurance
MINNETONKA MN 55343             Company and United Healthcare
USA                             Services Inc. et al.                      9700 Health Care Lane                                   Minnetonka           MN      55343        USA        Confidential Settlement Agreement and Release
UNITED HEALTHCARE INSURANCE
COMPANY ET AL.
9700 HEALTH CARE LANE                                                                                                                                                                                                                                                        Unknown
MINNETONKA MN 55343             United Healthcare Insurance
USA                             Company et al.                            9700 Health Care Lane                                   Minnetonka           MN      55343        USA        Compliance Agreeement
UNITED LAB SERVICES, INC.
11671 STERLING
SUITE L                                                                                                                                                                                                                                            1 year initial term with automatic yearly renewal thereafter
RIVERSIDE CA 92503
USA                             United Lab Services, Inc.                 11671 Sterling             Suite L                      Riverside            CA              92503 USA       Phlebotomy and Specimen Collection Services Agreement
UNITED PARCEL SERVICE GENERAL
SERVICES CO.
55 GLENLAKE PARKWAY NE                                                                                                                                                                                                                                                   Continuous SLA
ATLANTA GA 30328                United Parcel Service General
USA                             Services Co.                              55 Glenlake Parkway NE                                  Atlanta              GA              30328 USA       Advisory and Technical Support Services Agreement
UNITED PARCEL SERVICE, INC.
9601 COACH ROAD
                                                                                                                                                                                                                                                                             Continuous
RICHMOND VA 23237
USA                             United Parcel Service, Inc.               9601 Coach Road                                         Richmond             VA      23237        USA        Carrier Agreement
UNITEDHEALTHCARE INSURANCE
COMPANY ET AL.
9700 HEALTH CARE LANE                                                                                                                                                                                                                              Initial term of 3 years then continuous each year thereafter
MINNETONKA MN 55343             UnitedHealthcare Insurance
USA                             Company et al.                            9700 Health Care Lane                                   Minnetonka           MN      55343        USA        Ancillary Provider Participation Agreement
                                                Case 19-11691-JTD                                                     Doc 8                        Filed 09/27/19                                          Page 1163 of 1166

Schedule G                                                                                                                                                                                                                                      True Health Diagnostics LLC
Executory Contracts and Unexpired Leases                                                                                                                                                                                                        Case Number: 19-11691

   Contract Counterparty Name,
         Mailing Address                   Contract Counterparty                 Address1          Address2 Address3 Address4               City    State       Zip       Country                               Description                                                Remaining Term
UNITEDHEALTHCARE INSURANCE
COMPANY ET AL.
9700 HEALTH CARE LANE                                                                                                                                                                                                                                                          Unknown
MINNETONKA MN 55343                 UnitedHealthcare Insurance
USA                                 Company et al.                       9700 Health Care Lane                                  Minnetonka          MN      55343        USA        National Ancillary Provider Agreement
UNITEDHEALTHCARE INSURANCE
COMPANY, UNITEDHEALTHCARE OF
TENNESSEE, INC., ET AL.
                                                                                                                                                                                                                                                    Initial term of 3 years then continuous each year thereafter
9700 HEALTH CARE LANE               UnitedHealthcare Insurance
MINNETONKA MN 55343                 Company, UnitedHealthcare of
USA                                 Tennessee, Inc., et al.              9700 Health Care Lane                                  Minnetonka          MN      55343        USA        Ancillary Provider Participation Agreement Community Plan

UNITEDHEALTHCARE INSURANCE
COMPANY, UNITEDHEALTHCARE OF
WASHINGTON, INC., PACIFICARE LIFE
ASSURANCE COMPANY AND
PACIFICARE LIFE AND HEALTH                                                                                                                                                                                                                         1 year initial term and automatic renewal each year thereafter
                                    UnitedHealthcare Insurance
INSURANCE COMPANY
                                    Company, UnitedHealthcare of
9700 HEALTH CARE LANE
                                    Washington, Inc., PacifiCare Life
MINNETONKA MN 55343
                                    Assurance Company and PacifiCare
USA
                                    Life and Health Insurance Company    9700 Health Care Lane                                  Minnetonka          MN      55343        USA        Facility Participation Agreement

UNITEDHEALTHCARE OF NEW YORK,
INC., OXFORN HEALTH PLANS(NY),
INC., AND UNITEDHEALTHCARE
INSURANCE COMPANY                                                                                                                                                                                                                                   Initial term of 3 years then continuous each year thereafter
                               UnitedHealthcare of New York, Inc.,
9700 HEALTH CARE LANE
                               Oxforn Health Plans(NY), Inc., and
MINNETONKA MN 55343
                               UnitedHealthcare Insurance
USA
                               Company                                   9700 Health Care Lane                                  Minnetonka          MN      55343        USA        Ancillary Provider Participation Agreement
UNIVERSITY OF PENNSYLVANIA
3160 CHESTNUT STREET
                                                                                                                                                                                                                                                  1 year initial term, 5 years after initial disclosure of confidential
SUITE 200
                                                                                                                                                                                                                                                                         items after disclosed
PHILADELPHIA PA 19104-6283
USA                            University of Pennsylvania                3160 Chestnut Street      Suite 200                    Philadelphia        PA      19104-6283   USA        Confidential Disclosure Agreement
VANLAAN INDISTRIES, INC.
5401 PORTAGE ROAD
SUITE 8                                                                                                                                                                                                                                             1 year initial term with automatic yearly renewal thereafter
KALAMAZOO MI 49002
USA                            VanLaan Indistries, Inc.                  5401 Portage Road         Suite 8                      Kalamazoo           MI              49002 USA       Phlebotomy and Specimen Collection Services Agreement
VEAR MOBILE PHLEBOTOMY
1780 CREEKSIDE DR
#2012                                                                                                                                                                                                                                               1 year initial term with automatic yearly renewal thereafter
FOLSOM CA 95630
USA                            Vear Mobile Phlebotomy                    1780 Creekside Dr         #2012                        Folsom              CA              95630 USA       Phlebotomy and Specimen Collection Services Agreement
VENIEXPRESS, INC.
300 W. GRAND AVE.
SUITE 303                                                                                                                                                                                                                                           1 year initial term with automatic yearly renewal thereafter
ESCONDIDO CA 92027
USA                            VeniExpress, Inc.                         300 W. Grand Ave.         Suite 303                    Escondido           CA              92027 USA       Phlebotomy and Specimen Collection Services Agreement

VEOLIA ES TECHNICAL SOULTIONS,
LLC
                                                                                                                                                                                                                                                    1 year initial term and automatic renewal for 1 year periods
2910 DEEPWATER TERMINAL ROAD
                                                                                                                                                                                                                                                                              thereafter
RICHMOND VA 23234
                                                                         2910 Deepwater Terminal
USA
                                    Veolia ES Technical Soultions, LLC   Road                                                   Richmond            VA      23234        USA        Environmental Services Agreement
VESTRA LABS, LLC // MATHEW
NAGLEBUSH
28324 N 64TH LANE                                                                                                                                                                                                                                   1 year initial term with automatic yearly renewal thereafter
PHOENIX AZ 85083                    Vestra Labs, LLC // Mathew
USA                                 Naglebush                            28324 N 64th Lane                                      Phoenix             AZ              85083 USA       Phlebotomy and Specimen Collection Services Agreement
VIE DIAGNOSTICS, LLC
414 MELROSE DR.
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
RICHARDSON TX 75080
USA                                 Vie Diagnostics, LLC                 414 Melrose Dr.                                        Richardson          TX              75080 USA       Phlebotomy and Specimen Collection Services Agreement
VIOR LIFE AND AESTHETICS
3850 BIRD ROAD
                                                                                                                                                                                                                                                Continues until terminated for cause or until the Services Agreement
SUITE 402B
                                                                                                                                                                                                                                                                             terminates
MIAMI FL 33146                                                                                     Suite
USA                                 Vior Life and Aesthetics             3850 Bird Road            402B                         Miami               FL      33146        USA        Business associate agreement
VIRGINIA ADVANCED HEALTH
SERVICES DBA ANY LAB TEST NOW
1135 JEFFERSON DAVIS HIGHWAY                                                                                                                                                                                                                        1 year initial term with automatic yearly renewal thereafter
FREDERICKSBURG VA 22401             Virginia Advanced Health Services    1135 Jefferson Davis
USA                                 dba Any Lab Test Now                 Highway                                                Fredericksburg      VA              22401 USA       Phlebotomy and Specimen Collection Services Agreement
VIRGINIA BUSINESS SYSTEMS
PO BOX 6798
                                                                                                                                                                                                                                                                              36 months
WYOMISSING PA 19610-6798
USA                                 Virginia Business Systems            PO Box 6798                                            Wyomissing          PA      19610-6798   USA        Equipment Lease Agreement
VITAL HEALTH SYSTEMS
1342 1/2 SMITH ST
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
KINGSBURG CA 93631
USA                                 Vital Health Systems                 1342 1/2 Smith St                                      Kingsburg           CA              93631 USA       Phlebotomy and Specimen Collection Services Agreement
VITAL HEALTH SYSTEMS
1342 1/2 SMITH STREET
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
KINGSBURG CA 93631
USA                                 Vital Health Systems                 1342 1/2 Smith Street                                  Kingsburg           CA              93631 USA       Phlebotomy and Specimen Collection Services Agreement
W.L. ARON, MD, PA
1551 E COUNTY LINE RD
                                                                                                                                                                                                                                                    1 year initial term with automatic yearly renewal thereafter
JACKSONVILLE MS 39110
USA                                 W.L. Aron, MD, PA                    1551 E County Line Rd                                  Jacksonville        MS      39110        USA        Phlebotomy and Specimen Collection Services Agreement
WELLMARK INC. DBA WELLMARK
BLUE CROSS AND BLUE SHIELD OF
IOWA
                                                                                                                                                                                                                                                                              Continuous
1331 GRAND AVE
DES MOINES IA 50309-2901            Wellmark Inc. dba Wellmark Blue
USA                                 Cross and Blue Shield of Iowa        1331 Grand Ave                                         Des Moines          IA      50309-2901   USA        Entity Services Agreement
WILLIAM JOSEPH HOLLINS, MD,
FACC
8 RICHLAND MEDICAL PARK DRIVE
                                                                                                                                                                                                                                                             1 year renewal every year until terminated
SUITE 300
COLUMBIA SC 29203                                                        8 Richland Medical Park
USA                                 William Joseph Hollins, MD, FACC     Drive                     Suite 300                    Columbia            SC      29203        USA        Consulting agreement
WILLIAMS MULLEN
200 S 10TH ST
SUITE 1600                                                                                                                                                                                                                                                         Until terminated or completed
RICHMOND VA 23219                                                                                  Suite
USA                                 Williams Mullen                      200 S 10th St             1600                         Richmond            VA              23219 USA       Engagement Letter
ZELIS NETWORK SOLUTIONS, LLC
                                                                                                                                                                                                                                                 1 year term with automatic renewal thereafter "Either party may
TWO CONCOURSE PARKWASY
                                                                                                                                                                                                                                                    terminate this agreement immediately if th eother party is
SUITE 300
                                                                                                                                                                                                                                                adjudicated as bankrupt, or comes under the control of a trustee in
ATLANTA GA 30328
                                                                                                                                                                                                                                                                           bankruptcy."
USA                                 Zelis Network Solutions, LLC         Two Concourse Parkwasy    Suite 300                    Atlanta             GA      30328        USA        Provider Ancillary Agreement
                           Case 19-11691-JTD                   Doc 8         Filed 09/27/19             Page 1164 of 1166

Fill in this information to identify the case:


Debtor name:                      True Health Diagnostics LLC

Court name:        United States Bankruptcy Court for the District of Delaware
                                                                                                                                  Check if this is an
Case number (if known):                 19-11691                                                                                  amended filing




Schedule H: Codebtors                                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


  1.   Does the debtor have any codebtors?
             No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
             Yes

  2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

       See Schedule H




                                                                      Schedule H: Codebtors                                                                  page 1
                         Case 19-11691-JTD                      Doc 8       Filed 09/27/19               Page 1165 of 1166


Schedule H                                                                                          True Health Diagnostics LLC
Codebtors                                                                                           Case Number: 19-11691

                                                                                                                                            Applicable Schedules
 Codebtor Name, Mailing Address              Name of Codebtor                    Address1                    Name of Creditor                    (D, E/F, G)

Outreach Management Solutions LLC,
                                                                      3803 Parkwood Blvd #400, Monroe Capital Management
3803 Parkwood Blvd #400, Frisco, TX Outreach Management Solutions LLC                                                                                D
                                                                      Frisco, TX 75034         Advisors, LLC - Agent
75034

True Health Group LLC, 3803
                                                                        3803 Parkwood Blvd #400, Monroe Capital Management
Parkwood Blvd #400, Frisco, TX      True Health Group LLC                                                                                            D
                                                                        Frisco, TX 75034         Advisors, LLC - Agent
75034


THG Holdings LLC, 3803 Parkwood                                         3803 Parkwood Blvd #400, Monroe Capital Management
                                    THG Holdings LLC                                                                                                 D
Blvd #400, Frisco, TX 75034                                             Frisco, TX 75034         Advisors, LLC - Agent


True Health Clinical LLC, 3803
                                                                        3803 Parkwood Blvd #400, Monroe Capital Management
Parkwood Blvd #400, Frisco, TX      True Health Clinical LLC                                                                                         D
                                                                        Frisco, TX 75034         Advisors, LLC - Agent
75034

Health Core Financial LLC, 3803
                                                                        3803 Parkwood Blvd #400, Monroe Capital Management
Parkwood Blvd #400, Frisco, TX      Health Core Financial LLC                                                                                        D
                                                                        Frisco, TX 75034         Advisors, LLC - Agent
75034


True Health IP LLC, 3803 Parkwood                                       3803 Parkwood Blvd #400, Monroe Capital Management
                                    True Health IP LLC                                                                                               D
Blvd #400, Frisco, TX 75034                                             Frisco, TX 75034         Advisors, LLC - Agent


Outreach Management Solutions LLC,
                                                                      3803 Parkwood Blvd #400,
3803 Parkwood Blvd #400, Frisco, TX Outreach Management Solutions LLC                          Riverside Strategic Capital Fund I, L.P.              D
                                                                      Frisco, TX 75034
75034

True Health Group LLC, 3803
                                                                        3803 Parkwood Blvd #400,
Parkwood Blvd #400, Frisco, TX      True Health Group LLC                                        Riverside Strategic Capital Fund I, L.P.            D
                                                                        Frisco, TX 75034
75034


THG Holdings LLC, 3803 Parkwood                                         3803 Parkwood Blvd #400,
                                    THG Holdings LLC                                             Riverside Strategic Capital Fund I, L.P.            D
Blvd #400, Frisco, TX 75034                                             Frisco, TX 75034


True Health Clinical LLC, 3803
                                                                        3803 Parkwood Blvd #400,
Parkwood Blvd #400, Frisco, TX      True Health Clinical LLC                                     Riverside Strategic Capital Fund I, L.P.            D
                                                                        Frisco, TX 75034
75034

Health Core Financial LLC, 3803
                                                                        3803 Parkwood Blvd #400,
Parkwood Blvd #400, Frisco, TX      Health Core Financial LLC                                    Riverside Strategic Capital Fund I, L.P.            D
                                                                        Frisco, TX 75034
75034


True Health IP LLC, 3803 Parkwood                                       3803 Parkwood Blvd #400,
                                    True Health IP LLC                                           Riverside Strategic Capital Fund I, L.P.            D
Blvd #400, Frisco, TX 75034                                             Frisco, TX 75034
                          Case 19-11691-JTD                   Doc 8        Filed 09/27/19           Page 1166 of 1166




Fill in this information to identify the case:

Debtor name      True Health Group LLC

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)     19-11690
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on        September 27, 2019              X /s/ Clifford Zucker
                                                           Signature of individual signing on behalf of debtor

                                                            Clifford Zucker
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




                                                    Declaration Under Penalty of Perjury for Non-Individual Debtors
